Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 1 of 368 PageID #:
                                  15308




                 Exhibit A
To:      Camila           [camila @yahoo.com]
From:     Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 2 of 368 PageID
         Cami                                                                               #:
                                                                                     GOVERNMENT
                                              15309                                     EXHIBIT
Sent:    Sun 1/11/2015 9:09:04 PM
Subject: WhatsApp Chat with Unknown Caller                                          GX 301-R
                                                                                  18 CR 204 (S-2) (NGG)
WhatsApp Chat with Unknown Caller.txt

Chat history is attached as “WhatsApp Chat with Unknown Caller.txt” file to this email.




                                                                                          GX 301-R - 1
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 3 of 368 PageID #:
                                  15310


  2:57pm, Aug 1, 2014 - Camila: <Media omitted>
  3:06pm, Aug 18, 2014 - Unknown Caller: Are you there?
  3:08pm, Aug 18, 2014 - Camila: I'm here
  3:08pm, Aug 18, 2014 - Camila: Got your text...
  3:08pm, Aug 18, 2014 - Camila: Having emotions about it
  3:08pm, Aug 18, 2014 - Unknown Caller: Did you get my normal text? Did you accomplish the mission by
  the time you reached silver bay?
  3:08pm, Aug 18, 2014 - Unknown Caller: What emotions... We spoke of that before yes?
  3:09pm, Aug 18, 2014 - Camila: I don't think so
  3:10pm, Aug 18, 2014 - Unknown Caller: Oh honey I thought you understood and said yes... I belive it
  was yesterday...
  3:10pm, Aug 18, 2014 - Unknown Caller: I thought it was just a reminder... What about the other shift?
  3:14pm, Aug 18, 2014 - Unknown Caller: What happened? Did you fall off the swing?
  3:24pm, Aug 18, 2014 - Unknown Caller: ?
  4:08pm, Aug 18, 2014 - Camila: I don't think I would ever agree to that
  4:10pm, Aug 18, 2014 - Unknown Caller: Yes... It will restore many things... I spoke of kristanna in that
  conversation... Why not agree to such a strong positive thing?
  4:13pm, Aug 18, 2014 - Unknown Caller: You said you would do anything. This is my first request. Please
  do.
  7:21pm, Aug 18, 2014 - Unknown Caller: î• ˜
  12:27am, Aug 19, 2014 - Unknown Caller: î„†
  6:54am, Aug 19, 2014 - Unknown Caller: î• ˜
  3:02pm, Aug 19, 2014 - Unknown Caller: î••î• ˜
  7:26pm, Aug 19, 2014 - Unknown Caller: î• ˜î••
  8:23pm, Aug 19, 2014 - Camila: Hi
  8:24pm, Aug 19, 2014 - Camila: When r u coming up?
  8:25pm, Aug 19, 2014 - Camila: How r u?
  8:26pm, Aug 19, 2014 - Unknown Caller: Tell me about you/us first... How has it been?
  8:28pm, Aug 19, 2014 - Camila: Not easy. I have my doubts but I promised
  8:29pm, Aug 19, 2014 - Unknown Caller: What about us? Also, which to promise are you referring?
  8:29pm, Aug 19, 2014 - Camila: About distractions.
  8:30pm, Aug 19, 2014 - Camila: I'm not sure how we are
  8:30pm, Aug 19, 2014 - Unknown Caller: Why not?
  8:31pm, Aug 19, 2014 - Camila: I feel if it wasn't for the promise, I would have gotten distracted already
  8:31pm, Aug 19, 2014 - Unknown Caller: Also tell me a potential distraction you avoided?
  8:32pm, Aug 19, 2014 - Unknown Caller: By what/whom?
  8:33pm, Aug 19, 2014 - Camila: The same as always
  8:34pm, Aug 19, 2014 - Unknown Caller: Always? Or recently? A specific person?
  8:35pm, Aug 19, 2014 - Camila: I guess not always, then recently. U know who
  8:36pm, Aug 19, 2014 - Unknown Caller: What was distracting?
  8:36pm, Aug 19, 2014 - Camila: Their presence
  8:40pm, Aug 19, 2014 - Unknown Caller: Please tell me more... It seems like you're not focusing on
  us/me... I had hoped you'd keep in desperate, loving contact...
  8:44pm, Aug 19, 2014 - Unknown Caller: Would distraction have lead to physical things?
  8:48pm, Aug 19, 2014 - Unknown Caller: Please respond quicker if possible, things are both hard and
  pressing here.
  8:50pm, Aug 19, 2014 - Unknown Caller: Even your, "hi" compared to other positives sounds like
  something did happen. Is this so?
  8:53pm, Aug 19, 2014 - Unknown Caller: Please don't take so long, this is killing me.
  8:55pm, Aug 19, 2014 - Unknown Caller: Please say something.
  9:00pm, Aug 19, 2014 - Camila: No no no
  9:00pm, Aug 19, 2014 - Camila: Nothing happened
  9:01pm, Aug 19, 2014 - Camila: I promised
  9:01pm, Aug 19, 2014 - Unknown Caller: What does he think?
  9:03pm, Aug 19, 2014 - Camila: Nothing. I've kept it very neutral on the outside
  9:05pm, Aug 19, 2014 - Unknown Caller: Did you determine why not neutral, anger or negative on the




                                                                                             GX 301-R - 2
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 4 of 368 PageID #:
                                  15311


  inside?
  9:53pm, Aug 19, 2014 - Unknown Caller: ?
  10:26pm, Aug 19, 2014 - Camila: Trying to. It makes little sense to me and I actually think it would be a lot
  easier if it was neutral in the inside
  10:27pm, Aug 19, 2014 - Unknown Caller: I'm not quite understanding... Neutral inside would be easier
  than?
  10:28pm, Aug 19, 2014 - Camila: Not neutral....?
  10:29pm, Aug 19, 2014 - Unknown Caller: Do you know why it is not neutral or negative?
  10:30pm, Aug 19, 2014 - Camila: No. Trying to
  10:34pm, Aug 19, 2014 - Unknown Caller: Ok... If you understood it would be very different... Something
  more happened today... I need to understand if the hate is too much for working with me... It is triggering
  an ethical review... If you discover your blindness, or why you feel you need to stay blind, it would help.
  This is very painful, I wish you could see... You could actually help me and it would dramatically help our
  situation... The blindness is really bad... You would be very angry...
  10:36pm, Aug 19, 2014 - Camila: I'm not sure I understand. What happened?
  10:37pm, Aug 19, 2014 - Camila: And btw, I don't hate you
  10:38pm, Aug 19, 2014 - Unknown Caller: Something with him, outside of you, with arrogance, hate, and
  misogyny. If you were in a different place you could help me with a hard decision. I may not be able to
  work with him. If you knew the real him you would be angry, sick, and so sad.
  10:39pm, Aug 19, 2014 - Camila: Oh
  10:40pm, Aug 19, 2014 - Unknown Caller: If your not more in love than you've ever been I fear you won't
  be strong enough to see... Hate is the easier path.
  10:42pm, Aug 19, 2014 - Camila: I working towards that. I've been taking steps
  10:43pm, Aug 19, 2014 - Camila: I think I'm closer... for real
  10:43pm, Aug 19, 2014 - Unknown Caller: Thank you!ðŸ˜•
  10:43pm, Aug 19, 2014 - Unknown Caller: ðŸ’–ðŸ’•
  10:44pm, Aug 19, 2014 - Camila: Ha. I wish I could hug you
  10:45pm, Aug 19, 2014 - Camila: I'm at the inn right now. Leaving soon, so might be out of range
  10:45pm, Aug 19, 2014 - Unknown Caller: Hug my monster with your throat... Sorry I got excited!
  10:46pm, Aug 19, 2014 - Camila: PG-13, please
  10:46pm, Aug 19, 2014 - Unknown Caller: Why?
  10:47pm, Aug 19, 2014 - Camila: I'm too innocent
  10:48pm, Aug 19, 2014 - Camila: î••
  10:47pm, Aug 19, 2014 - Unknown Caller: Hmmm... Find any?
  10:47pm, Aug 19, 2014 - Unknown Caller: Where are you staying?
  10:50pm, Aug 19, 2014 - Camila: With my family in brightwood
  10:50pm, Aug 19, 2014 - Unknown Caller: Is that a yes? You found an eligible? Where is brightwood?
  10:50pm, Aug 19, 2014 - Camila: Why?
  10:51pm, Aug 19, 2014 - Unknown Caller: Why not? I want to know the lay of the land...
  10:51pm, Aug 19, 2014 - Camila: That's a no. Brightwood is up the hill where Lauren usually stays
  10:52pm, Aug 19, 2014 - Camila: Closer to your cabin than the cafeteria
  10:52pm, Aug 19, 2014 - Camila: Or Pam's cabin, I should say
  10:53pm, Aug 19, 2014 - Camila: Going out of range soon..
  10:53pm, Aug 19, 2014 - Unknown Caller: No! Don't leave me yet!
  10:53pm, Aug 19, 2014 - Camila: Ok. I'm here...
  10:55pm, Aug 19, 2014 - Unknown Caller: I'm about to see Barbara again to try to have a last lucid time
  with her... She is dying pretty quickly but her body and vitals are very strong... But that strength will also
  be destroyed... I too am not well.
  10:58pm, Aug 19, 2014 - Unknown Caller: Please come back...
  10:59pm, Aug 19, 2014 - Camila: Oh, honey! I am so sorry
  10:59pm, Aug 19, 2014 - Camila: Come back?
  10:59pm, Aug 19, 2014 - Camila: Do you want me to.come back to cp?
  10:59pm, Aug 19, 2014 - Unknown Caller: Make everything better as only you can...
  10:59pm, Aug 19, 2014 - Camila: Pk
  10:59pm, Aug 19, 2014 - Camila: Ok
  11:00pm, Aug 19, 2014 - Camila: Working on it




                                                                                                GX 301-R - 3
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 5 of 368 PageID #:
                                  15312


  11:00pm, Aug 19, 2014 - Unknown Caller: No you don't have to come to cp... I might be there late
  11:00pm, Aug 19, 2014 - Camila: Tonight?
  11:00pm, Aug 19, 2014 - Unknown Caller: Yes...
  11:01pm, Aug 19, 2014 - Camila: Love, I'm dozing off. Need to get to my bed soon
  11:01pm, Aug 19, 2014 - Camila: Walkie talkies?
  11:02pm, Aug 19, 2014 - Unknown Caller: Yes... Get one... Go to sleep my love... I'll visit you in your
  dreams...
  11:03pm, Aug 19, 2014 - Camila: I love you
  11:03pm, Aug 19, 2014 - Camila: Channel?
  11:03pm, Aug 19, 2014 - Unknown Caller: Don't know yet...
  11:03pm, Aug 19, 2014 - Camila: Ok
  11:04pm, Aug 19, 2014 - Camila: Sweet dreams, love
  11:04pm, Aug 19, 2014 - Unknown Caller: Repair us soon (now?)
  11:05pm, Aug 19, 2014 - Unknown Caller: Fix the internal problem with him...
  7:13am, Aug 20, 2014 - Unknown Caller: Will be there by the triathlon.
  7:13am, Aug 20, 2014 - Unknown Caller: You up?
  11:04am, Aug 21, 2014 - Unknown Caller: Get this?
  11:17am, Aug 21, 2014 - Unknown Caller: î• ˜î„†
  1:01pm, Aug 21, 2014 - Camila: Where r u?
  1:02pm, Aug 21, 2014 - Camila: U on campus?
  1:22pm, Aug 21, 2014 - Unknown Caller: Yes... See you during module maybe?
  1:22pm, Aug 21, 2014 - Camila: ???
  1:22pm, Aug 21, 2014 - Camila: Oh yeah
  8:21pm, Aug 21, 2014 - Unknown Caller: Was the module good?
  9:44pm, Aug 21, 2014 - Camila: Yes
  10:59pm, Aug 21, 2014 - Unknown Caller: Useful, my love?
  12:01am, Aug 22, 2014 - Unknown Caller: ?î• ˜
  8:39am, Aug 22, 2014 - Unknown Caller: I'm with Barbara... ðŸ˜“
  8:40am, Aug 22, 2014 - Unknown Caller: You don't write when you sign on... How are you/we?
  8:42am, Aug 22, 2014 - Unknown Caller: î••
  12:44pm, Aug 22, 2014 - Camila: Hey, we are okay
  12:44pm, Aug 22, 2014 - Camila: Having a few reactions
  12:44pm, Aug 22, 2014 - Camila: But okay, I guess
  12:44pm, Aug 22, 2014 - Unknown Caller: I guess?:-(... What are the reactions?
  12:46pm, Aug 22, 2014 - Camila: Chelsea just asked me if you and monkey are here cuz she is bringing
  you two food
  12:47pm, Aug 22, 2014 - Camila: And I overheard you over the radio
  12:47pm, Aug 22, 2014 - Camila: She talks about you and monkey as if you are a couple, so....
  12:52pm, Aug 22, 2014 - Unknown Caller: Would you be proud of being a couple with me? Would you
  feel embarrassed if she thought we were a couple?
  12:54pm, Aug 22, 2014 - Camila: I wouldn't want to be super open about it because I nnow what it is like
  to be on the other side and I don't want to cause problems
  12:54pm, Aug 22, 2014 - Camila: But I would be proud
  12:56pm, Aug 22, 2014 - Unknown Caller: I thought you might be embarrassed of me... I am happy you
  would be proud! I wish it was different right now so much... ðŸ˜¢
  12:56pm, Aug 22, 2014 - Unknown Caller: I would be so proud of you and us!!!
  12:58pm, Aug 22, 2014 - Unknown Caller: So far, 3 is looking good for me...
  12:59pm, Aug 22, 2014 - Camila: I'll keep u posted
  12:59pm, Aug 22, 2014 - Unknown Caller: I saw Barbara with Pam... Monkey stayed here...
  1:05pm, Aug 22, 2014 - Camila: Ok
  1:12pm, Aug 22, 2014 - Unknown Caller: My time with Barbara was very hard... Also with respect to you
  1:13pm, Aug 22, 2014 - Camila: How?
  1:13pm, Aug 22, 2014 - Unknown Caller: Her last words to me... I'll tell you later...
  1:32pm, Aug 22, 2014 - Unknown Caller: Nearer to 2 might be better...
  1:58pm, Aug 22, 2014 - Camila: I imagine you don't have a walkie talkie yet
  2:02pm, Aug 22, 2014 - Unknown Caller: What's it looking like?




                                                                                            GX 301-R - 4
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 6 of 368 PageID #:
                                  15313


  2:12pm, Aug 22, 2014 - Unknown Caller: Correct... I'm free...
  2:12pm, Aug 22, 2014 - Camila: 3 will be fine
  2:12pm, Aug 22, 2014 - Camila: If I'm not needed here
  2:12pm, Aug 22, 2014 - Camila: Where will you be?
  2:12pm, Aug 22, 2014 - Unknown Caller: 2:30 gives us more time...
  2:15pm, Aug 22, 2014 - Unknown Caller: Where do you need me?... I'm in the cabin... I have wheels!ðŸ˜ˆ
  2:19pm, Aug 22, 2014 - Camila: I'm by the auditorium
  2:23pm, Aug 22, 2014 - Camila: So, when and where?
  2:25pm, Aug 22, 2014 - Unknown Caller: Come to the cabin now!
  2:25pm, Aug 22, 2014 - Camila: I'm waiting for a message to go through
  2:26pm, Aug 22, 2014 - Camila: My going dark notice
  6:43pm, Aug 22, 2014 - Unknown Caller: How's my love?
  8:19pm, Aug 22, 2014 - Camila: In module
  8:19pm, Aug 22, 2014 - Camila: Talking about building concept of love
  8:20pm, Aug 22, 2014 - Camila: Attributing all the best things to your loved one
  8:20pm, Aug 22, 2014 - Camila: I love you
  10:59pm, Aug 22, 2014 - Camila: Where r u at now?
  12:38am, Aug 23, 2014 - Camila: Nevermind. I'm way gone
  8:29am, Aug 23, 2014 - Camila: Hey
  8:30am, Aug 23, 2014 - Camila: Wanna ask you something about vkids
  11:28pm, Aug 22, 2014 - Unknown Caller: In a meeting with Danielle and Mark... I cabin... But maybe in
  a while... Did you like the fotum, my love?
  7:35am, Aug 23, 2014 - Unknown Caller: Very bad night with chills for hours... I love you so!
  8:46am, Aug 23, 2014 - Unknown Caller: 2 or so today?
  9:13am, Aug 23, 2014 - Unknown Caller: Way gone?
  9:15am, Aug 23, 2014 - Camila: Wasn't nearby anymore
  9:17am, Aug 23, 2014 - Camila: Nevermind about the vkids thing. I will take care of it and then ask for
  your opinion
  9:16am, Aug 23, 2014 - Unknown Caller: Are you good?
  9:17am, Aug 23, 2014 - Camila: Yes
  9:19am, Aug 23, 2014 - Unknown Caller: Are we?
  9:20am, Aug 23, 2014 - Camila: Yes
  9:20am, Aug 23, 2014 - Camila: Great
  9:21am, Aug 23, 2014 - Unknown Caller: î• ˜î„†
  1:43pm, Aug 23, 2014 - Unknown Caller: 2 might not be good so be cautious and we will figure it
  out!ðŸ˜‰
  2:25pm, Aug 23, 2014 - Unknown Caller: Where are you? I've walked the campus, now I'm going to the
  cabin...
  2:44pm, Aug 23, 2014 - Camila: I don't know if I can get away
  2:44pm, Aug 23, 2014 - Camila: I have been trying for the past hour
  2:44pm, Aug 23, 2014 - Unknown Caller: Ok... Let me know... Not free yet...
  2:45pm, Aug 23, 2014 - Camila: Ok
  2:45pm, Aug 23, 2014 - Camila: Love u
  2:47pm, Aug 23, 2014 - Unknown Caller: Ran into some of the vkids by the cafeteria... Where are you?
  2:47pm, Aug 23, 2014 - Unknown Caller: Think I'm free now...
  2:48pm, Aug 23, 2014 - Unknown Caller: I long for your lips...
  2:48pm, Aug 23, 2014 - Unknown Caller: ðŸ’‹
  2:48pm, Aug 23, 2014 - Camila: Ha
  2:49pm, Aug 23, 2014 - Camila: I was needed w the little ones
  2:49pm, Aug 23, 2014 - Camila: Getting closer to auditorium
  2:49pm, Aug 23, 2014 - Unknown Caller: What is the likelihood we can meet?
  2:50pm, Aug 23, 2014 - Unknown Caller: Watch out for random monkies...
  2:50pm, Aug 23, 2014 - Camila: ?
  2:50pm, Aug 23, 2014 - Camila: What does that mean?
  2:50pm, Aug 23, 2014 - Unknown Caller: Monkey is walking toward the cafeteria...
  2:51pm, Aug 23, 2014 - Camila: U or my sis?




                                                                                          GX 301-R - 5
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 7 of 368 PageID #:
                                  15314


  2:52pm, Aug 23, 2014 - Unknown Caller: Sis... I'm now in cabin...
  2:55pm, Aug 23, 2014 - Camila: I'm not sure how or if I can get away
  2:56pm, Aug 23, 2014 - Unknown Caller: What are the chances? Me and monster are waiting...
  2:58pm, Aug 23, 2014 - Camila: Well....
  2:58pm, Aug 23, 2014 - Camila: Can I say that I'm going to a meeting?
  2:58pm, Aug 23, 2014 - Camila: Won't say with you unless necessary
  2:59pm, Aug 23, 2014 - Unknown Caller: Ok...
  3:00pm, Aug 23, 2014 - Unknown Caller: Did it work?
  3:01pm, Aug 23, 2014 - Camila: Will find out...
  4:02pm, Aug 23, 2014 - Unknown Caller: I didn't get to ask you if things are progressing positively with us
  and if there have been any other things with R.
  6:55pm, Aug 23, 2014 - Camila: They are progressively better.
  6:56pm, Aug 23, 2014 - Camila: I have had little encounters with him but nothing major or worthy of
  concern
  6:39pm, Aug 23, 2014 - Unknown Caller: ðŸ’‹
  7:07pm, Aug 23, 2014 - Camila: In module now
  7:07pm, Aug 23, 2014 - Camila: About to lose power
  7:07pm, Aug 23, 2014 - Unknown Caller: Your feelings about these things?
  7:07pm, Aug 23, 2014 - Camila: Lingering feelings still
  7:08pm, Aug 23, 2014 - Unknown Caller: Ask for homework...
  7:08pm, Aug 23, 2014 - Unknown Caller: Reassign lingering feelings...
  7:09pm, Aug 23, 2014 - Camila: Working on it.
  7:09pm, Aug 23, 2014 - Unknown Caller: ðŸ’‹ðŸ’–ðŸ’•
  11:51pm, Aug 23, 2014 - Camila: Hey, what's up
  11:55pm, Aug 23, 2014 - Unknown Caller: Still busy ... Needing to meet with Lola... Leaving for Barbara
  at 5:45 with Pam and Nancy... Will be back by 11 so we will still meet!:-)
  11:56pm, Aug 23, 2014 - Camila: Ok... We'll communicate
  11:56pm, Aug 23, 2014 - Camila: How are you?
  11:57pm, Aug 23, 2014 - Camila: Should I be in the rainbow thing?
  11:57pm, Aug 23, 2014 - Unknown Caller: Very sore and painful... But loving you so! The forum was for
  you... Again!
  11:57pm, Aug 23, 2014 - Unknown Caller: No... Not nec
  11:58pm, Aug 23, 2014 - Camila: Ok
  11:58pm, Aug 23, 2014 - Unknown Caller: Did it help you love?
  12:00am, Aug 24, 2014 - Camila: Yes. But it was more painful than anything, actually
  12:01am, Aug 24, 2014 - Unknown Caller: Painful why?
  12:01am, Aug 24, 2014 - Camila: Because I know you are talking about me
  12:02am, Aug 24, 2014 - Unknown Caller: And... Do you experience the relevance?
  12:03am, Aug 24, 2014 - Camila: I feel bad because although I feel proud of you, I recognize I don't feel
  as I used to
  12:03am, Aug 24, 2014 - Unknown Caller: Why not? What is stopping you?
  12:04am, Aug 24, 2014 - Camila: I don't know. I wish I knew
  12:04am, Aug 24, 2014 - Unknown Caller: Did you get the homework?
  12:04am, Aug 24, 2014 - Camila: Yes
  12:04am, Aug 24, 2014 - Unknown Caller: You can change that no matter the reason...
  12:06am, Aug 24, 2014 - Camila: I find the desire to be somewhat lacking
  12:06am, Aug 24, 2014 - Camila: But I will figure it out
  12:07am, Aug 24, 2014 - Unknown Caller: The desire to rebuild it?
  12:08am, Aug 24, 2014 - Camila: Yes. That is the biggest obstacle. I think if I had that any other obstacle
  would be piece of cake
  12:10am, Aug 24, 2014 - Camila: I am sorry. I don't mean to say something hurtful or inappropriate. Is it
  okay that I share these things?
  12:11am, Aug 24, 2014 - Unknown Caller: Ok... Maybe honoring the past can help... And the thought of
  the result to both of us if you don't... I suspect the fear of facing some things may be a factor...
  12:11am, Aug 24, 2014 - Unknown Caller: Yes, it is good.
  12:14am, Aug 24, 2014 - Camila: Honoring the past?




                                                                                              GX 301-R - 6
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 8 of 368 PageID #:
                                  15315


  12:14am, Aug 24, 2014 - Camila: Our past?
  12:14am, Aug 24, 2014 - Unknown Caller: Do you find tragedy in my love never being returned? Yes our
  past.
  12:16am, Aug 24, 2014 - Camila: "my love" as in love as a person or another type
  12:16am, Aug 24, 2014 - Camila: ?
  12:17am, Aug 24, 2014 - Camila: Either one, yes
  12:17am, Aug 24, 2014 - Unknown Caller: And it should be returned, only fear prevents it...
  12:18am, Aug 24, 2014 - Camila: Ok
  12:19am, Aug 24, 2014 - Unknown Caller: Do it tonight as a present for us tomorrow!ðŸ˜Š
  12:23am, Aug 24, 2014 - Unknown Caller: ðŸ’‹ðŸ’–ðŸ’•
  12:25am, Aug 24, 2014 - Camila: ðŸ‘…
  î€‘
  12:26am, Aug 24, 2014 - Camila: îˆ±î•
  12:27am, Aug 24, 2014 - Camila: Btw, I had mixed feelings about your answer about having kids
  12:27am, Aug 24, 2014 - Camila: But mostly sad
  12:27am, Aug 24, 2014 - Unknown Caller: ðŸ‘¿ðŸ’£ðŸ’¥
  12:28am, Aug 24, 2014 - Unknown Caller: I wanted/want them with you. Up until a few months ago I
  thought I had it in the bag...
  12:29am, Aug 24, 2014 - Camila: Should have told me, dude
  12:30am, Aug 24, 2014 - Camila: It doesn't change what I did, but still, it would have been a good idea to
  know these things
  12:30am, Aug 24, 2014 - Unknown Caller: I did dude! But it's irrelevant...
  12:34am, Aug 24, 2014 - Unknown Caller: No matter, please just fix it now.
  9:47am, Aug 24, 2014 - Camila: Got my period
  11:21am, Aug 24, 2014 - Unknown Caller: Still wanna see you bad!!!
  11:21am, Aug 24, 2014 - Unknown Caller: Sad though, in a way... A pretty big way...
  11:50am, Aug 24, 2014 - Camila: Why sad?
  11:50am, Aug 24, 2014 - Camila: Because of barb?
  11:51am, Aug 24, 2014 - Camila: Where are you and where will you be?
  11:51am, Aug 24, 2014 - Unknown Caller: In my cabin... Are you free?
  11:52am, Aug 24, 2014 - Camila: Not now but can be soon
  11:52am, Aug 24, 2014 - Camila: Which cabin?
  11:52am, Aug 24, 2014 - Unknown Caller: Lmk... I can go to ours...
  11:53am, Aug 24, 2014 - Camila: Ok. Will let you knos
  11:53am, Aug 24, 2014 - Camila: Know
  12:29pm, Aug 24, 2014 - Camila: Update?
  12:34pm, Aug 24, 2014 - Camila: Till when are you free?
  12:34pm, Aug 24, 2014 - Unknown Caller: 4... ???
  12:52pm, Aug 24, 2014 - Unknown Caller: 4... Small risk around 2 of your sister...
  12:55pm, Aug 24, 2014 - Camila: Ok
  12:56pm, Aug 24, 2014 - Unknown Caller: When do you think we can meet my love? I waiting...
  1:38pm, Aug 24, 2014 - Camila: I hadn't been able to connect to check in
  1:38pm, Aug 24, 2014 - Camila: I was free
  1:38pm, Aug 24, 2014 - Camila: I'm gonna go with the kids and open and then I'm free
  1:38pm, Aug 24, 2014 - Unknown Caller: When again?
  1:38pm, Aug 24, 2014 - Unknown Caller: Lmk
  1:39pm, Aug 24, 2014 - Camila: Ok
  1:39pm, Aug 24, 2014 - Camila: Is it safe?
  1:39pm, Aug 24, 2014 - Unknown Caller: At the moment... Nancy is stopping by briefly...
  1:39pm, Aug 24, 2014 - Unknown Caller: Wait till module starts...
  1:40pm, Aug 24, 2014 - Camila: Ok
  2:31pm, Aug 24, 2014 - Camila: Free
  2:32pm, Aug 24, 2014 - Camila: U?
  2:12pm, Aug 24, 2014 - Unknown Caller: ?ðŸ˜•
  2:24pm, Aug 24, 2014 - Unknown Caller: ðŸ•±+ð Ÿ• “=ðŸ’¥
  2:31pm, Aug 24, 2014 - Camila: Wow




                                                                                             GX 301-R - 7
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 9 of 368 PageID #:
                                  15316


  2:31pm, Aug 24, 2014 - Camila: Haha
  2:31pm, Aug 24, 2014 - Camila: Ready?
  2:32pm, Aug 24, 2014 - Unknown Caller: Yes... Our cabin...
  4:14pm, Aug 24, 2014 - Unknown Caller: Have you ever read, "The little Prince"? If you haven't, you
  should!:-)
  8:52pm, Aug 24, 2014 - Camila: I heard you came over to have dinner...
  11:57pm, Aug 24, 2014 - Unknown Caller: I just want you to know really how much I love and respect
  you. I want this train to change tracks. I want you.
  1:11am, Aug 25, 2014 - Camila: U still up, huh?
  12:58pm, Aug 25, 2014 - Unknown Caller: A little after 2 for us?
  1:05pm, Aug 25, 2014 - Camila: Don't know yet
  2:10pm, Aug 25, 2014 - Unknown Caller: ?ðŸ’—
  2:48pm, Aug 25, 2014 - Camila: Working on it...
  2:48pm, Aug 25, 2014 - Unknown Caller: Where are you? I've tried walkie talkie, drove to the inn... ðŸ˜¢
  2:55pm, Aug 25, 2014 - Camila: There was a situation over at the children's pavillion
  3:01pm, Aug 25, 2014 - Camila: On my way
  3:02pm, Aug 25, 2014 - Unknown Caller: I'm at the auditorium parked outside waiting...
  5:12pm, Aug 25, 2014 - Unknown Caller: I am so sad about Barbara... And equally sad about us... I love
  you so!
  5:42am, Aug 26, 2014 - Unknown Caller: My dearest love, leaving for Barbara's now... Will be back by 11
  or so... We need to get in touch! Walkie talkie? I want my birthday present!:-)
  5:43am, Aug 26, 2014 - Unknown Caller: In touch sometimes after 11...
  11:11am, Aug 26, 2014 - Unknown Caller: Oh honey, this is so hard... Just leaving Barbara...
  1:56pm, Aug 26, 2014 - Camila: Are you back yet?
  2:00pm, Aug 26, 2014 - Camila: I don't know if I'll be able to meet with you today, likely not
  2:00pm, Aug 26, 2014 - Camila: What's going on with you?
  2:56pm, Aug 26, 2014 - Camila: î„†
  2:56pm, Aug 26, 2014 - Camila: I'm waiting to wish you a happy birthday...
  3:35pm, Aug 26, 2014 - Unknown Caller: I love love love you so!!!ðŸ’‹ðŸ’•
  3:54pm, Aug 26, 2014 - Unknown Caller: When can you possibly sneak away? How are we? How was
  the module last night?
  5:04pm, Aug 26, 2014 - Unknown Caller: I wanted to bite your ðŸ•±!!!
  5:05pm, Aug 26, 2014 - Unknown Caller: When can we possibly meet so I can taste you?
  5:19pm, Aug 26, 2014 - Camila: What does your schedule look like?
  5:12pm, Aug 26, 2014 - Unknown Caller: I've had a few "offers" for my birthday... No virgins that I know
  of... But I'm intensely saving it for you... I want you...
  5:23pm, Aug 26, 2014 - Unknown Caller: Maybe after 6?
  7:03pm, Aug 26, 2014 - Unknown Caller: ðŸ˜¢
  7:21pm, Aug 26, 2014 - Unknown Caller: I avoided the dinner trap... Was hoping we could meet... But you
  got trapped!!! Shit!
  7:22pm, Aug 26, 2014 - Unknown Caller: Been trying you on 8.3
  8:15pm, Aug 26, 2014 - Unknown Caller: Not sure... I was contemplating your sleeping in the cabin... But
  you'd have to be very careful... No lights etc...
  8:16pm, Aug 26, 2014 - Unknown Caller: I was trying to reach you for quite some time... :-(
  8:20pm, Aug 26, 2014 - Camila: My honey
  8:20pm, Aug 26, 2014 - Camila: I have failed with my technology
  8:21pm, Aug 26, 2014 - Camila: I got trapped, without technology so I couldn't communicate
  8:22pm, Aug 26, 2014 - Camila: I wanted to run away with you
  8:22pm, Aug 26, 2014 - Camila: I was sad you left with monkey
  8:24pm, Aug 26, 2014 - Camila: I hope I can see you
  12:40am, Aug 27, 2014 - Unknown Caller: I want so much for you to find a way to go to our cabin and be
  there for me tonight without being discovered coming, going or staying there. This will require
  resourcefulness...
  12:41am, Aug 27, 2014 - Unknown Caller: I will check just in case you figure a way... You will need to
  keep the lights off and just sleep...
  12:54am, Aug 27, 2014 - Unknown Caller: Go to our cabin! Be careful, sneak in, stay there...




                                                                                           GX 301-R - 8
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 10 of 368 PageID #:
                                   15317


  12:55am, Aug 27, 2014 - Camila: When can I sneak in?
  12:56am, Aug 27, 2014 - Unknown Caller: Now if you're careful...
  12:56am, Aug 27, 2014 - Camila: There is so much ay risk if I get caughy
  12:56am, Aug 27, 2014 - Camila: Caught
  12:57am, Aug 27, 2014 - Camila: I'm in my cabin now
  12:58am, Aug 27, 2014 - Camila: I'd have to pack. I'm afraid it would look too suspicious
  12:58am, Aug 27, 2014 - Camila: They are all awake
  1:01am, Aug 27, 2014 - Unknown Caller: Cabin is open waiting... I was just there...
  1:05am, Aug 27, 2014 - Camila: I don't know if I can sneak out and have them asking questions and risk
  them telling monkey
  1:06am, Aug 27, 2014 - Unknown Caller: I'll check later... Try to sneak out, set your alarm for early, and
  go back... You do not need to pack...
  1:06am, Aug 27, 2014 - Camila: I would, love... I'm running early in the morning and need changes and
  chargers and such
  1:07am, Aug 27, 2014 - Camila: Love, I don't know when or if I can sneak out
  1:09am, Aug 27, 2014 - Unknown Caller: This is more important than running... But you can certainly do
  both... Leave the cabin at 6:30 or so...
  1:11am, Aug 27, 2014 - Unknown Caller: Pretend you're going to dance at the gym...
  6:39am, Aug 27, 2014 - Camila: Just left
  6:39am, Aug 27, 2014 - Camila: I tried you all night
  6:39am, Aug 27, 2014 - Camila: î• “
  1:45am, Aug 27, 2014 - Unknown Caller: Just checked our cabin... You were not there... :-(
  1:52am, Aug 27, 2014 - Unknown Caller: The dance is over... Still looking for my love...
  2:05am, Aug 27, 2014 - Unknown Caller: Everyone has gone... Still my love has not escaped to find my
  arms!
  2:50am, Aug 27, 2014 - Unknown Caller: Just checked one last time... Today and tonight was so
  important for me... At times I wish you desired me so much you resourcefully found the way to make
  these things happen no matter what... And have our meeting be the most important thing... Tonight I
  really needed you. I am very sad and alone.
  2:54am, Aug 27, 2014 - Unknown Caller: Just also tried the walkie talkie...
  2:56am, Aug 27, 2014 - Unknown Caller: If you whatsapp me when you're up by saying, "how are you?" If
  I am up and in town possibly we can meet in the early morning...
  8:06am, Aug 27, 2014 - Camila: Love, I am so sad I missed you
  8:11am, Aug 27, 2014 - Unknown Caller: When did you get there??? Maybe 8:30?
  8:12am, Aug 27, 2014 - Camila: You called on the walkie talkie
  8:12am, Aug 27, 2014 - Camila: And it took me a few minutes to get to the cabin
  8:13am, Aug 27, 2014 - Camila: I was there until 6:30
  8:13am, Aug 27, 2014 - Unknown Caller: 9:00? In 45 minutes?
  8:16am, Aug 27, 2014 - Camila: I am about to walk with Theo now. I am supposed to meet with Melissa
  and Damon at 9 and then with the gardeners at 9:15
  8:20am, Aug 27, 2014 - Unknown Caller: I am free around 8:45... Can we meet ?
  8:20am, Aug 27, 2014 - Unknown Caller: Please?ðŸ˜¢
  8:21am, Aug 27, 2014 - Unknown Caller: Make it a very short walk or later?
  8:22am, Aug 27, 2014 - Camila: Of course, what I meant was that I may need help explaining
  8:48am, Aug 27, 2014 - Unknown Caller: Where are you?
  12:54pm, Aug 27, 2014 - Camila: Sally and Komal are talking outside of the cafeteria
  12:54pm, Aug 27, 2014 - Camila: FYI
  1:52pm, Aug 27, 2014 - Unknown Caller: Pam's dad just died... Are we still on?
  1:53pm, Aug 27, 2014 - Camila: Yes
  2:02pm, Aug 27, 2014 - Camila: But not exactly 2pm
  2:03pm, Aug 27, 2014 - Camila: Something came up with the bigger kids. I am helping them a bit and
  then I'll head up
  2:03pm, Aug 27, 2014 - Unknown Caller: Yes... Coast not clear yet... More like 2:30 I think...
  2:04pm, Aug 27, 2014 - Camila: Let me know, please
  2:41pm, Aug 27, 2014 - Camila: Where did you go?
  2:41pm, Aug 27, 2014 - Camila: I thought you were coming for me..




                                                                                            GX 301-R - 9
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 11 of 368 PageID #:
                                   15318


  2:16pm, Aug 27, 2014 - Unknown Caller: Clear...
  2:29pm, Aug 27, 2014 - Unknown Caller: Coming?
  8:14pm, Aug 27, 2014 - Unknown Caller: Tonight I am going to CP... I will be back around 6:30 am...
  Maybe we can meet then although I don't know... Our normal looks good...
  8:15pm, Aug 27, 2014 - Unknown Caller: How was the module?
  8:23pm, Aug 27, 2014 - Camila: Ok
  8:22pm, Aug 27, 2014 - Camila: The module was amazing
  8:24pm, Aug 27, 2014 - Camila: Is that what you meant by jumping into the abyss?
  8:26pm, Aug 27, 2014 - Camila: I feel like I'm coming back
  8:26pm, Aug 27, 2014 - Unknown Caller: If I understand what you are referring to... Yes... Barbara is all
  but gone...
  8:27pm, Aug 27, 2014 - Unknown Caller: I love you so!!@
  8:28pm, Aug 27, 2014 - Camila: I'm sad about barb, but I was actually talking about the module
  8:28pm, Aug 27, 2014 - Camila: Are you okay about barb?
  8:28pm, Aug 27, 2014 - Camila: I am sorry, love
  8:28pm, Aug 27, 2014 - Unknown Caller: I know... I was just informing you...
  8:29pm, Aug 27, 2014 - Camila: How are you?
  8:29pm, Aug 27, 2014 - Camila: I miss you
  8:29pm, Aug 27, 2014 - Unknown Caller: Very sad but being a good execute...
  8:30pm, Aug 27, 2014 - Camila: My î•• is not feeling so hot but I crave you all the same
  12:10am, Aug 28, 2014 - Camila: Is everything okay?
  12:10am, Aug 28, 2014 - Camila: You rushed out
  12:10am, Aug 28, 2014 - Camila: Is everything okay with barb?
  12:12am, Aug 28, 2014 - Camila: Did you notice what song Mariana musi sang?
  12:30am, Aug 28, 2014 - Unknown Caller: Barbara will likely die tonight... Will be back 6:30
  12:36am, Aug 28, 2014 - Unknown Caller: Trying to catch her before she goes...
  5:17am, Aug 28, 2014 - Unknown Caller: My love, still in CP, thinking of us...
  7:08am, Aug 28, 2014 - Unknown Caller: Just leaving CP... Will need to go right into forum...:-(
  7:08am, Aug 28, 2014 - Unknown Caller: I love you so!!!
  11:25am, Aug 28, 2014 - Unknown Caller: I love you so! So happy you come up to see me after...
  2:17pm, Aug 28, 2014 - Camila: See you soon?
  2:17pm, Aug 28, 2014 - Camila: What's going on?
  2:18pm, Aug 28, 2014 - Camila: I'm free
  2:18pm, Aug 28, 2014 - Unknown Caller: Waiting for you... I'll go to cabin now...
  8:34pm, Aug 28, 2014 - Camila: How are you?
  12:04am, Aug 29, 2014 - Camila: What's going on tonight?
  1:05am, Aug 29, 2014 - Camila: I tried catching you after entertainment but you started with simply h so
  didn't want to interrupt
  1:05am, Aug 29, 2014 - Camila: I just wanted to check in
  1:05am, Aug 29, 2014 - Camila: I was struggling with some stuff
  1:06am, Aug 29, 2014 - Camila: I heard from monkey that you are coming to breakfast with the family
  1:06am, Aug 29, 2014 - Camila: Why am I hearing this from her and not you?
  1:17am, Aug 29, 2014 - Unknown Caller: I am not coming to breakfast... They really want me to do some
  meal with them... I just found this out after I spoke with Simply... I wanted to speak to you about this
  situation...
  1:18am, Aug 29, 2014 - Camila: Are you still arpund?
  1:18am, Aug 29, 2014 - Camila: I'm at Morse hall
  1:19am, Aug 29, 2014 - Unknown Caller: I just got to the cabin... I need to find out a number of things
  before I know what I'm doing... I so much want to hold you...
  1:20am, Aug 29, 2014 - Camila: Me, too
  1:20am, Aug 29, 2014 - Camila: I love you
  1:20am, Aug 29, 2014 - Camila: Theo wants to walk me home but I may ask him not to
  1:21am, Aug 29, 2014 - Unknown Caller: Let's maybe meet in the cabin... It will take me a little time to
  figure it out...
  1:21am, Aug 29, 2014 - Camila: Ok.. I'll wait
  2:00am, Aug 29, 2014 - Unknown Caller: Can you meet me on the main road?




                                                                                           GX 301-R - 10
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 12 of 368 PageID #:
                                   15319


  2:08am, Aug 29, 2014 - Unknown Caller: I'm sitting outside the lodge. Just heard play that funky music...
  Where are you? I am very sad...
  2:09am, Aug 29, 2014 - Camila: By the inn
  3:32am, Aug 29, 2014 - Unknown Caller: Just remember R's beliefs and attitude has a tremendous effect
  on our future... He should not have any data until we can start to fix things...
  1:25pm, Aug 29, 2014 - Unknown Caller: Did I answer you well?
  2:56pm, Aug 29, 2014 - Camila: I was hoping to go more in depth but yes, I thought it was helpful
  specially for other parents
  2:58pm, Aug 29, 2014 - Camila: I was upset about vkids tribute
  3:01pm, Aug 29, 2014 - Camila: I was named as a gardener
  3:18pm, Aug 29, 2014 - Unknown Caller: I was upset also and am already moving things...
  4:25pm, Aug 29, 2014 - Unknown Caller: Should I go with you family to eat? If you're not going maybe we
  not go together...
  4:26pm, Aug 29, 2014 - Camila: I will go
  4:40pm, Aug 29, 2014 - Unknown Caller: Should I?
  4:41pm, Aug 29, 2014 - Unknown Caller: Are you going to troy also after? City over the next few days?
  5:39pm, Aug 29, 2014 - Camila: I don't feel good about my interaction with you
  5:39pm, Aug 29, 2014 - Camila: I do want to fix it
  5:40pm, Aug 29, 2014 - Camila: If.that's what it takes, then that's what I'll do
  8:06pm, Aug 29, 2014 - Camila: ?
  8:06pm, Aug 29, 2014 - Camila: U there?
  8:06pm, Aug 29, 2014 - Unknown Caller: Yup...
  8:07pm, Aug 29, 2014 - Camila: How are you?
  8:07pm, Aug 29, 2014 - Camila: Didn't drink
  8:07pm, Aug 29, 2014 - Camila: I was surprised that monkey was drinking, though. I don't think I've ever
  seen her drink...
  8:08pm, Aug 29, 2014 - Unknown Caller: Sad but somehow hopeful... Maybe I'm an idiot...
  8:08pm, Aug 29, 2014 - Camila: Why are you an idiot?
  8:08pm, Aug 29, 2014 - Unknown Caller: Where are you what's your schedule?
  8:09pm, Aug 29, 2014 - Camila: We are headed troy
  8:09pm, Aug 29, 2014 - Unknown Caller: For being hopeful...
  8:10pm, Aug 29, 2014 - Camila: ðŸ˜Ÿ
  8:10pm, Aug 29, 2014 - Camila: That is sad for me
  8:10pm, Aug 29, 2014 - Camila: I am sorry
  8:10pm, Aug 29, 2014 - Camila: I want to live up go your expectations
  8:10pm, Aug 29, 2014 - Camila: *to
  8:12pm, Aug 29, 2014 - Unknown Caller: I don't want to expect... But high expectations give us a better
  chance... And then there are things that are not expectations... Just cause and effect... Those are the
  hardest...
  10:08pm, Aug 29, 2014 - Camila: There were a few things I needed to share.
  10:08pm, Aug 29, 2014 - Camila: U at vball?
  10:09pm, Aug 29, 2014 - Camila: When are you done?
  1:31am, Aug 30, 2014 - Unknown Caller: I can come now...
  1:31am, Aug 30, 2014 - Camila: Yay
  1:32am, Aug 30, 2014 - Camila: Can you give me 15-20 minutes to get ready?
  1:32am, Aug 30, 2014 - Unknown Caller: Yes my love... Are the things you need to share bad/hard
  things?
  1:33am, Aug 30, 2014 - Camila: I think not
  1:34am, Aug 30, 2014 - Unknown Caller: î• —î• ˜î„†
  1:49am, Aug 30, 2014 - Unknown Caller: I'm almost there... Ready?
  2:50pm, Aug 30, 2014 - Camila: How are you, love?
  6:50pm, Aug 30, 2014 - Unknown Caller: I love you so yet I'm so sad I haven't earned your full love...
  8:26pm, Aug 30, 2014 - Unknown Caller: Anything before you are busy?
  11:02pm, Aug 30, 2014 - Unknown Caller: How are things/we?
  11:26pm, Aug 30, 2014 - Camila: I'm sorry, my phone died...
  11:26pm, Aug 30, 2014 - Camila: How are you?




                                                                                          GX 301-R - 11
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 13 of 368 PageID #:
                                   15320


  12:35am, Aug 31, 2014 - Unknown Caller: Really rough... How are we? Are you home?
  12:36am, Aug 31, 2014 - Camila: Hi love
  12:37am, Aug 31, 2014 - Camila: Yes, I am home
  12:37am, Aug 31, 2014 - Camila: I think we are okay
  12:37am, Aug 31, 2014 - Unknown Caller: Hello my love... Only ok...
  12:37am, Aug 31, 2014 - Camila: What are you up to?
  12:38am, Aug 31, 2014 - Unknown Caller: Looking forward to seeing you tomorrow... What's your
  schedule? Only ok?
  12:39am, Aug 31, 2014 - Camila: Tomorrow? Not tonight?
  12:39am, Aug 31, 2014 - Camila: I'm free tomorrow
  12:39am, Aug 31, 2014 - Camila: Family leaving in the morning
  12:40am, Aug 31, 2014 - Unknown Caller: Only have a minute now... Maybe tonight but very not well...
  12:40am, Aug 31, 2014 - Camila: ðŸ˜Ÿ
  12:41am, Aug 31, 2014 - Camila: We are okay, but only okay because although I love you and miss you, I
  find my mind is playing tricks on me
  12:42am, Aug 31, 2014 - Unknown Caller: Can you give me an example?
  12:44am, Aug 31, 2014 - Camila: I miss you but then I come across things that remind me of R and
  wishing my life was different
  12:44am, Aug 31, 2014 - Camila: But I know it is bs
  12:45am, Aug 31, 2014 - Unknown Caller: Like what for example?
  12:45am, Aug 31, 2014 - Camila: I was at Dicks and saw a sweatshirt like his
  12:48am, Aug 31, 2014 - Unknown Caller: I wish I could help but more and more I recognize it is beyond
  me likely forever...
  12:49am, Aug 31, 2014 - Camila: I'm fighting it
  12:49am, Aug 31, 2014 - Unknown Caller: I need to go for now. What time are you going to sleep? What
  time are you waking up?
  12:50am, Aug 31, 2014 - Camila: Going to sleep in like half an hour, waking maybe at 8:30
  12:51am, Aug 31, 2014 - Unknown Caller: Honey, at this point you shouldn't have to fight... If anything
  you should have to fight anger and disgust... I am so sorry I am not the one...
  12:53am, Aug 31, 2014 - Camila: My honey, I am sorry. I was able to.recognize I was just probaly
  reacting to a feeling but doesn't mean you are not the one...
  12:56am, Aug 31, 2014 - Unknown Caller: At this point I can't believe it... If you understood what I am
  saying any memory would remind you of very bad undesirable things... That it doesn't means you don't
  see... I do love you so though...
  12:57am, Aug 31, 2014 - Unknown Caller: You are the one for me. I am not the one for you.
  12:59am, Aug 31, 2014 - Camila: I don't believe that... But if it is true, then I still won't give up
  1:00am, Aug 31, 2014 - Unknown Caller: For my position, if there is still any question then I am not...
  1:00am, Aug 31, 2014 - Unknown Caller: From
  1:02am, Aug 31, 2014 - Camila: I will make you the one, then
  1:04am, Aug 31, 2014 - Unknown Caller: Should have either happened years ago or right after the
  incidents... Now I am far more worthless to you.
  1:07am, Aug 31, 2014 - Camila: Oh, love, it is so painful to hear you say that. I am so sorry. You feel that
  because of what I did. I will try harder
  1:08am, Aug 31, 2014 - Unknown Caller: I will see you later... So sad and so in love...
  12:36pm, Aug 31, 2014 - Unknown Caller: My love, how are you/we?
  12:37pm, Aug 31, 2014 - Camila: We are good. Thinking of you. Wondering what my next steps are
  12:38pm, Aug 31, 2014 - Unknown Caller: Think of the best those steps could be and do them... What
  would the most heroic thing be in this circumstance?
  12:39pm, Aug 31, 2014 - Unknown Caller: Someday I would like for us to be fantastic!
  12:40pm, Aug 31, 2014 - Camila: Me, too ðŸ’•
  12:42pm, Aug 31, 2014 - Unknown Caller: Did the hero thing make sense?
  12:42pm, Aug 31, 2014 - Camila: Maybe... Maybe not
  12:44pm, Aug 31, 2014 - Unknown Caller: ?
  12:45pm, Aug 31, 2014 - Camila: I got something... Not sure that's what you meant
  1:04pm, Aug 31, 2014 - Unknown Caller: Schedule? Wants from me/for us today?
  1:06pm, Aug 31, 2014 - Camila: Schedule is same as before: flexible. I want to see you if possible.




                                                                                             GX 301-R - 12
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 14 of 368 PageID #:
                                   15321


  What's going on with you?
  1:07pm, Aug 31, 2014 - Unknown Caller: Barbara issues... I'll let you know as things unfold... I love you
  so!
  1:07pm, Aug 31, 2014 - Camila: I'll be thinking of you
  1:20pm, Aug 31, 2014 - Unknown Caller: Any heroic conclusions? Donkey wants a carrot...
  3:14pm, Aug 31, 2014 - Camila: Hi love
  3:14pm, Aug 31, 2014 - Camila: What are you up to?
  3:15pm, Aug 31, 2014 - Camila: I was going to take a nap
  3:15pm, Aug 31, 2014 - Camila: Do you want to join?
  3:27pm, Aug 31, 2014 - Unknown Caller: I will be there in a few minutes... Don't think I will nap but...
  5:23pm, Aug 31, 2014 - Unknown Caller: I feel so sad...
  5:24pm, Aug 31, 2014 - Camila: Why?
  5:27pm, Aug 31, 2014 - Unknown Caller: Us, my worth to you, I feel there is little I can do now, I have
  failed in the most important thing to me. Each day that goes by the damages get far worse--if they were
  too much for you to face a while ago, I can imagine your facing them now... I wish I could just take it all
  on.
  5:27pm, Aug 31, 2014 - Unknown Caller: Can't imagine
  5:34pm, Aug 31, 2014 - Camila: It is a little discouraging to hear you say that. I wish I could see what you
  see and be able to tell you that everything is going to be okay
  6:03pm, Aug 31, 2014 - Unknown Caller: I wish so too... I also wish you could transform discouragement
  into determination...
  6:04pm, Aug 31, 2014 - Unknown Caller: Who else are you whatapping ?
  6:05pm, Aug 31, 2014 - Camila: No one at the moment. Why?
  6:10pm, Aug 31, 2014 - Unknown Caller: Just the reporting of the system... Trying to figure out how it
  views presence... When was the last time you whatapped someone besides me (actual time)?
  6:11pm, Aug 31, 2014 - Camila: Other than you? Lucy @ 5:30
  6:12pm, Aug 31, 2014 - Unknown Caller: We're you getting the virgin list from her?
  6:12pm, Aug 31, 2014 - Camila: Haha. No
  6:12pm, Aug 31, 2014 - Unknown Caller: Why is she withholding it?
  6:14pm, Aug 31, 2014 - Camila: Haha. She won't share!
  6:14pm, Aug 31, 2014 - Unknown Caller: But she knows... I could lick her until she surrenders...
  6:15pm, Aug 31, 2014 - Camila: Lick?
  6:15pm, Aug 31, 2014 - Unknown Caller: Or dick? Is that sick?
  6:17pm, Aug 31, 2014 - Unknown Caller: For example it just said you were typing...
  6:17pm, Aug 31, 2014 - Camila: Yeah, but stopped, right?
  6:18pm, Aug 31, 2014 - Unknown Caller: Yes. Were you typing to me, or other, or not?
  6:18pm, Aug 31, 2014 - Camila: It shows when you are typing in the same thread
  6:19pm, Aug 31, 2014 - Camila: To you
  6:19pm, Aug 31, 2014 - Unknown Caller: Why did you stop?
  6:19pm, Aug 31, 2014 - Camila: Wasn't sure what to say
  6:20pm, Aug 31, 2014 - Camila: The comment made me a bit uncomfortable but I know you are being
  funny
  6:20pm, Aug 31, 2014 - Unknown Caller: Which comment? Why uncomfortable???
  6:20pm, Aug 31, 2014 - Camila: The lick
  6:21pm, Aug 31, 2014 - Unknown Caller: Oh! Sorry absolutely not serious.
  6:21pm, Aug 31, 2014 - Camila: I know
  6:21pm, Aug 31, 2014 - Unknown Caller: I rhymed lick, dick, and sick... Get the trick?
  6:22pm, Aug 31, 2014 - Camila: I did. Funny
  6:24pm, Aug 31, 2014 - Unknown Caller: When you are not sure of what to write, text something like: I
  love you more than I ever have. I will do anything and everything to fix and prove this as of right now. You
  will see results immediately... Just you wait and see my love!!!
  6:24pm, Aug 31, 2014 - Unknown Caller: Just something light and simple like that!
  6:28pm, Aug 31, 2014 - Unknown Caller: Cat get your tongue?
  6:29pm, Aug 31, 2014 - Camila: Hahaha! I absolutely love you!
  6:30pm, Aug 31, 2014 - Camila: I stepped away for a sec, sorry
  6:30pm, Aug 31, 2014 - Unknown Caller: and? Says the donkey still hoping for a carrot...




                                                                                             GX 301-R - 13
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 15 of 368 PageID #:
                                   15322


  6:30pm, Aug 31, 2014 - Unknown Caller: Where did you go?
  6:30pm, Aug 31, 2014 - Camila: Kitchen
  6:30pm, Aug 31, 2014 - Unknown Caller: You could've taken me with you...
  6:31pm, Aug 31, 2014 - Unknown Caller: Were you going to get me a carrot?
  6:31pm, Aug 31, 2014 - Camila: I want yo be able to say that to you. I'm still working on getting there
  6:32pm, Aug 31, 2014 - Unknown Caller: You are reverting to your African roots... Yo...
  6:32pm, Aug 31, 2014 - Camila: Hahahaha
  6:33pm, Aug 31, 2014 - Unknown Caller: Will you know soon what is stopping you?
  6:33pm, Aug 31, 2014 - Camila: Yes
  6:34pm, Aug 31, 2014 - Unknown Caller: How are we set up for tomorrow?
  6:39pm, Aug 31, 2014 - Unknown Caller: ? Did you get my last question relating to tomorrow?
  6:40pm, Aug 31, 2014 - Camila: Yes.
  6:40pm, Aug 31, 2014 - Camila: Just got confirmation right this sec
  6:40pm, Aug 31, 2014 - Camila: It is all.open
  6:40pm, Aug 31, 2014 - Unknown Caller: Your pussy too?
  6:41pm, Aug 31, 2014 - Camila: Of course
  9:54pm, Aug 31, 2014 - Unknown Caller: How's my love? How are we? Did you determine the problem?
  9:55pm, Aug 31, 2014 - Camila: I think so
  9:55pm, Aug 31, 2014 - Unknown Caller: :-) ... And?
  9:57pm, Aug 31, 2014 - Camila: I just feel scared...
  10:08pm, Aug 31, 2014 - Unknown Caller: About?
  10:11pm, Aug 31, 2014 - Camila: Facing all the pain, getting lost, not being able to get myself out
  10:18pm, Aug 31, 2014 - Unknown Caller: What do you mean getting lost?
  10:23pm, Aug 31, 2014 - Unknown Caller: ?
  10:24pm, Aug 31, 2014 - Camila: That the pain will be so great and the wound so big that I'll never be the
  Cami that I know again
  10:27pm, Aug 31, 2014 - Unknown Caller: The wound is there whether you look at it or not. Would the
  Camila of which you speak ignore her own damages?
  10:28pm, Aug 31, 2014 - Unknown Caller: Can you ever have yourself if you don't?
  10:35pm, Aug 31, 2014 - Camila: I agree with everything you are saying...
  10:35pm, Aug 31, 2014 - Camila: I am afraid it will be to painful to live
  10:36pm, Aug 31, 2014 - Unknown Caller: Also, by holding onto this look at the additional damages... A
  small one being: in the past with boyboy cami was a person who did something bad, immediately faced
  the damages and did everything she could to make it right... Now cami is a person who does something
  bad, and because she is too scared to face the damages does far more damages that can never be
  repaired... Every day does this... The tremendous opportunity lost at vweek caused irreversible lasting
  damage... The longer you take the more you damage...
  10:37pm, Aug 31, 2014 - Unknown Caller: Then why not face what I am facing... At least be there with
  me in this darkness I feel so alone here...
  10:37pm, Aug 31, 2014 - Camila: Okay
  10:38pm, Aug 31, 2014 - Camila: I will
  10:38pm, Aug 31, 2014 - Unknown Caller: At this point, how will I know?
  10:39pm, Aug 31, 2014 - Camila: I don't know, love. I'm doing my best. I definitely don't want you to be
  alone
  10:41pm, Aug 31, 2014 - Unknown Caller: Vweek was such an opportunity... For me to know now, with R,
  you sister, family, community it would take far more dramatic, strong, positive action than you have ever
  done... And each second you don't damages so much more.
  10:47pm, Aug 31, 2014 - Unknown Caller: I am alone. I've been alone all this time. I believe I will be alone
  in this forever more. Soon enough I will drive you away and that will end this problem for you.
  10:48pm, Aug 31, 2014 - Camila: Don't
  10:48pm, Aug 31, 2014 - Camila: I don't want you to be alone but I don't know what I should be doing to
  repair
  10:50pm, Aug 31, 2014 - Unknown Caller: You need to be aggressive, resourceful, and imaginative... I
  could also give you a number of things you already know but haven't done... I can't bear to repeat
  myself... With boyboy I didn't have to...
  10:51pm, Aug 31, 2014 - Camila: Okay. I'll figure if out




                                                                                             GX 301-R - 14
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 16 of 368 PageID #:
                                   15323


  10:52pm, Aug 31, 2014 - Unknown Caller: If you understood the damages many things would be
  obvious... The way you think about and treat most people would be automatically different... You would be
  restoring your honor and value along with mine and ours..
  10:53pm, Aug 31, 2014 - Unknown Caller: R will be reacting very differently to you... He does not respect
  you at all...
  10:58pm, Aug 31, 2014 - Unknown Caller: Will I notice something tomorrow?
  11:00pm, Aug 31, 2014 - Camila: I am doing my best but I don't want to get your hopes up
  11:03pm, Aug 31, 2014 - Unknown Caller: It is beyond getting my hopes up. You can do extremely
  forward positive things it is just a question if you will.
  11:10pm, Aug 31, 2014 - Unknown Caller: Everything you gave to others, every effect, every feeling,
  every thought, every act, you should give to me more intensely and more...
  11:10pm, Aug 31, 2014 - Unknown Caller: You desire should be all consuming to do that and more
  immediately...
  11:21pm, Aug 31, 2014 - Unknown Caller: This all needs to be done with great joy and determination.
  11:31pm, Aug 31, 2014 - Unknown Caller: ? :-(
  11:52pm, Aug 31, 2014 - Camila: I understand
  12:32am, Sep 1, 2014 - Unknown Caller: Are you up?
  12:33am, Sep 1, 2014 - Camila: Going down
  12:33am, Sep 1, 2014 - Unknown Caller: Want a kiss?
  12:34am, Sep 1, 2014 - Camila: Yes
  12:36am, Sep 1, 2014 - Unknown Caller: Be there shortly...
  9:28pm, Sep 1, 2014 - Unknown Caller: No comment yet from my luscious little pussy?
  9:28pm, Sep 1, 2014 - Camila: î••
  9:29pm, Sep 1, 2014 - Unknown Caller: ðŸ• “
  9:29pm, Sep 1, 2014 - Camila: îŒ¨
  9:29pm, Sep 1, 2014 - Camila: î€¢
  9:29pm, Sep 1, 2014 - Camila: I love that cock
  9:30pm, Sep 1, 2014 - Camila: I mean rooster...
  9:30pm, Sep 1, 2014 - Unknown Caller: î• ˜î„†ðŸ’—ðŸ’–ðŸ’•ðŸ’‹
  9:31pm, Sep 1, 2014 - Camila: What are you doing? I was just thinking of you
  9:32pm, Sep 1, 2014 - Unknown Caller: Going into Simply human meeting now...
  9:33pm, Sep 1, 2014 - Camila: I'll think of you
  9:33pm, Sep 1, 2014 - Camila: Think of me?
  9:33pm, Sep 1, 2014 - Camila: I love you
  9:33pm, Sep 1, 2014 - Camila: I can still feel yoy
  9:33pm, Sep 1, 2014 - Camila: You
  9:33pm, Sep 1, 2014 - Unknown Caller: ðŸ’–
  10:31pm, Sep 1, 2014 - Unknown Caller: My pussy no more texts? Going to volleyball now... Wanna
  cum?
  10:32pm, Sep 1, 2014 - Camila: You are on my mind..
  10:32pm, Sep 1, 2014 - Camila: Are you asking me to come to volleyball?
  10:33pm, Sep 1, 2014 - Camila: Or did you just want to type "cum"?
  10:33pm, Sep 1, 2014 - Unknown Caller: Cum... Yum...
  10:35pm, Sep 1, 2014 - Unknown Caller: Will you have some awake time for me later?
  10:36pm, Sep 1, 2014 - Camila: Yes
  10:41pm, Sep 1, 2014 - Unknown Caller: Make it so you can be awake at 2am...
  10:42pm, Sep 1, 2014 - Camila: Ok
  10:45pm, Sep 1, 2014 - Unknown Caller: Read articles?
  10:46pm, Sep 1, 2014 - Camila: Yes
  1:59am, Sep 2, 2014 - Unknown Caller: Up???
  1:57am, Sep 2, 2014 - Camila: Yes
  2:01am, Sep 2, 2014 - Unknown Caller: Any interest in seeing me?
  2:00am, Sep 2, 2014 - Camila: Of course! That's why I'm up
  11:38am, Sep 2, 2014 - Camila: Hey love
  11:38am, Sep 2, 2014 - Camila: I will be more like 12:30
  11:38am, Sep 2, 2014 - Camila: Is that okay?




                                                                                          GX 301-R - 15
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 17 of 368 PageID #:
                                   15324


  11:47am, Sep 2, 2014 - Unknown Caller: Ready now... Going home to rest...
  11:48am, Sep 2, 2014 - Camila: Should I wait for you to wake?
  11:49am, Sep 2, 2014 - Unknown Caller: No... I want you there as soon as possible...
  11:50am, Sep 2, 2014 - Camila: Ok
  11:50am, Sep 2, 2014 - Unknown Caller: When do you think?
  11:51am, Sep 2, 2014 - Camila: 12:30
  11:51am, Sep 2, 2014 - Unknown Caller: Had to stay late with kids?
  12:00pm, Sep 2, 2014 - Unknown Caller: Is that the reason?
  12:07pm, Sep 2, 2014 - Unknown Caller: ?
  12:07pm, Sep 2, 2014 - Camila: Yes
  7:10pm, Sep 2, 2014 - Camila: Hi love
  7:10pm, Sep 2, 2014 - Camila: U up?
  7:35pm, Sep 2, 2014 - Unknown Caller: Yes... I'll be back soon?
  7:35pm, Sep 2, 2014 - Camila: Yes :)
  12:13am, Sep 3, 2014 - Camila: How are things? How are you?
  12:14am, Sep 3, 2014 - Unknown Caller: Coming home soon... How are we?
  12:15am, Sep 3, 2014 - Camila: How soon?
  12:15am, Sep 3, 2014 - Unknown Caller: Do you need me to wait? Also my question?
  12:15am, Sep 3, 2014 - Camila: I'm still in pain but a little better
  12:16am, Sep 3, 2014 - Unknown Caller: Do you need time? How are we?
  12:16am, Sep 3, 2014 - Camila: A little time
  12:17am, Sep 3, 2014 - Camila: We are good. I need about 20 minutes
  12:17am, Sep 3, 2014 - Camila: Are you at Pam's?
  12:18am, Sep 3, 2014 - Unknown Caller: Yes... We are how good?
  12:18am, Sep 3, 2014 - Camila: Does she have something for pain I could use?
  12:18am, Sep 3, 2014 - Unknown Caller: Maybe... I'll check...
  12:20am, Sep 3, 2014 - Unknown Caller: Is there something about we you are not saying?
  12:21am, Sep 3, 2014 - Camila: Not at all
  12:21am, Sep 3, 2014 - Camila: We are good. I'd say very good
  12:21am, Sep 3, 2014 - Unknown Caller: Pam is looking... Do you have anything in mind?
  12:22am, Sep 3, 2014 - Unknown Caller: How can we get to heroic good?
  12:23am, Sep 3, 2014 - Camila: I am worried about not being able to make the necessary shifts
  12:24am, Sep 3, 2014 - Unknown Caller: Can you tell me one in particular?
  12:26am, Sep 3, 2014 - Unknown Caller: She only has Advil and cal/mag...
  12:26am, Sep 3, 2014 - Camila: Font know the latter. Advil is fine
  12:28am, Sep 3, 2014 - Unknown Caller: And my last question?
  12:36am, Sep 3, 2014 - Camila: What does it mean if there is traces of blood or maybe tissue in my
  urine?
  12:37am, Sep 3, 2014 - Camila: I'm avoiding the internet...
  12:37am, Sep 3, 2014 - Unknown Caller: UTI=bladder infection...
  12:38am, Sep 3, 2014 - Unknown Caller: Why?
  12:38am, Sep 3, 2014 - Camila: Because there are
  12:38am, Sep 3, 2014 - Unknown Caller: ?
  12:41am, Sep 3, 2014 - Unknown Caller: Are you ready for me? Will you answer my question when I'm
  there?
  12:41am, Sep 3, 2014 - Camila: Sure
  12:42am, Sep 3, 2014 - Camila: I am in some pain
  5:31am, Sep 3, 2014 - Unknown Caller: Barbara Jeske passed away 5:28sm EST...
  2:55pm, Sep 3, 2014 - Camila: Hi love
  2:56pm, Sep 3, 2014 - Camila: I've been thinking of you all day
  2:56pm, Sep 3, 2014 - Camila: Crying a bit
  2:56pm, Sep 3, 2014 - Camila: I can't imagine how you must feel
  2:57pm, Sep 3, 2014 - Unknown Caller: Hi my love... See you after 5...
  2:57pm, Sep 3, 2014 - Camila: Yes
  2:58pm, Sep 3, 2014 - Camila: How are you
  5:16pm, Sep 3, 2014 - Unknown Caller: When is the earliest you are home?




                                                                                       GX 301-R - 16
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 18 of 368 PageID #:
                                   15325


  5:18pm, Sep 3, 2014 - Camila: When is the earliest you would want me home?
  5:21pm, Sep 3, 2014 - Unknown Caller: Don't know yet... I can let you know... But the more you're home,
  the more you can make it home... And the more articles you can read... Is there a reason you want to be
  away?
  5:22pm, Sep 3, 2014 - Camila: I wanted to put things away and leave things as I found them here at
  Wilton
  5:23pm, Sep 3, 2014 - Unknown Caller: Ok... I'll let you know...
  6:16pm, Sep 3, 2014 - Camila: ETA?
  6:58pm, Sep 3, 2014 - Camila: Are you okay?
  6:59pm, Sep 3, 2014 - Camila: Do you still want me to wait for you?
  7:26pm, Sep 3, 2014 - Unknown Caller: Yes... Coming very soon...
  9:43pm, Sep 3, 2014 - Unknown Caller: I'm going to volleyball... Monkey is not... Are you staying home
  and reading amongst other things or...
  9:44pm, Sep 3, 2014 - Camila: Yes. I'll keep the nest warm
  9:44pm, Sep 3, 2014 - Camila: Until what time is volleyball?
  9:44pm, Sep 3, 2014 - Camila: If I find a ride I might go
  9:45pm, Sep 3, 2014 - Unknown Caller: Your cunt? ðŸ˜±ðŸ˜ˆ
  9:45pm, Sep 3, 2014 - Unknown Caller: The nest...
  9:45pm, Sep 3, 2014 - Camila: î••
  9:45pm, Sep 3, 2014 - Camila: ðŸ˜® aaaaah
  9:46pm, Sep 3, 2014 - Unknown Caller: Karen is here... See you maybe soon.. .
  9:46pm, Sep 3, 2014 - Camila: Ok
  9:46pm, Sep 3, 2014 - Camila: Vball?
  9:46pm, Sep 3, 2014 - Camila: Time?
  9:46pm, Sep 3, 2014 - Unknown Caller: 12:30 or so... Depending on breaks...
  9:46pm, Sep 3, 2014 - Camila: Ok... Let me see..
  9:47pm, Sep 3, 2014 - Camila: Can't promise anything, though
  1:32am, Sep 4, 2014 - Unknown Caller: It is such a painful, bittersweet thing... The truth of our life
  together that could have been made real yet now us forever a secret and nullified... I love you so much... I
  am so proud to have been you husband for 8.75 years... And shared a home for 4... Yet I am also so
  heartbroken..
  1:47am, Sep 4, 2014 - Unknown Caller: When are you home?
  1:57am, Sep 4, 2014 - Camila: Home now
  1:57am, Sep 4, 2014 - Unknown Caller: Want me to come?
  1:57am, Sep 4, 2014 - Camila: What's your plan?
  1:57am, Sep 4, 2014 - Camila: Now?
  1:57am, Sep 4, 2014 - Unknown Caller: Yes.
  1:58am, Sep 4, 2014 - Camila: Do you mind if I do a quick cycle?
  1:58am, Sep 4, 2014 - Unknown Caller: I don't think I have time to wait...
  2:00am, Sep 4, 2014 - Camila: Ok, then...
  3:37am, Sep 4, 2014 - Unknown Caller: Since I've been loving you...
  3:38am, Sep 4, 2014 - Unknown Caller: kCxkxatD6aQ
  3:39am, Sep 4, 2014 - Camila: ?
  3:39am, Sep 4, 2014 - Unknown Caller: I know you probably won't figure that out... I guess you'll have to
  ask...
  3:39am, Sep 4, 2014 - Unknown Caller: You still up?
  3:42am, Sep 4, 2014 - Camila: I woke up
  3:43am, Sep 4, 2014 - Unknown Caller: Sorry... I've been very sad... I'll see you tomorrow... Will leave
  Hale now...
  3:45am, Sep 4, 2014 - Camila: R u coming over?
  3:46am, Sep 4, 2014 - Unknown Caller: I can... But I don't want to disturb you... I literally am outside Hale
  now...
  3:47am, Sep 4, 2014 - Camila: Come
  10:48am, Sep 4, 2014 - Camila: Good morning, love
  10:49am, Sep 4, 2014 - Camila: How are you?
  11:37am, Sep 4, 2014 - Unknown Caller: Home?




                                                                                              GX 301-R - 17
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 19 of 368 PageID #:
                                   15326


  11:40am, Sep 4, 2014 - Camila: Ok
  11:40am, Sep 4, 2014 - Camila: Home soon
  11:40am, Sep 4, 2014 - Camila: Do you want me to run into you?
  11:43am, Sep 4, 2014 - Unknown Caller: Ok... In a few minutes...
  2:41pm, Sep 4, 2014 - Camila: Hey u
  2:41pm, Sep 4, 2014 - Camila: Any problems?
  2:42pm, Sep 4, 2014 - Camila: I saw Pam and Goz were outside Flintlock
  3:56pm, Sep 4, 2014 - Unknown Caller: No, not that I know...
  4:38pm, Sep 4, 2014 - Unknown Caller: Carrot?
  8:02pm, Sep 4, 2014 - Unknown Caller:
  http://www.azlyrics.com/lyrics/ledzeppelin/sinceivebeenlovingyou.html
  8:04pm, Sep 4, 2014 - Camila: Where u be?
  8:05pm, Sep 4, 2014 - Camila: What's ur plan?
  8:12pm, Sep 4, 2014 - Camila: Do you feel the lyrics express how you feel?
  8:13pm, Sep 4, 2014 - Unknown Caller: Not really... Both you and I wanted to know what the fuck he was
  saying!ðŸ˜•
  8:13pm, Sep 4, 2014 - Camila: Haha. True
  8:14pm, Sep 4, 2014 - Camila: What r u up to?
  8:14pm, Sep 4, 2014 - Camila: Walked by your house..
  8:14pm, Sep 4, 2014 - Camila: Well, flintlock
  8:15pm, Sep 4, 2014 - Unknown Caller: The very beginning of that version of the song... Before he starts
  singing... The guitar phrasing is quite beautiful...
  8:15pm, Sep 4, 2014 - Camila: If you put together a band.....
  8:16pm, Sep 4, 2014 - Camila: Can I be your groupie?? î• œîŒœî••ð Ÿ• Œ
  8:17pm, Sep 4, 2014 - Unknown Caller: My only! Well... Maybe gozer...
  8:18pm, Sep 4, 2014 - Camila: I'm okay with that..
  8:18pm, Sep 4, 2014 - Camila: Plan?
  8:18pm, Sep 4, 2014 - Camila: Cycling in 3
  8:19pm, Sep 4, 2014 - Camila: 2
  8:19pm, Sep 4, 2014 - Camila: 1
  8:19pm, Sep 4, 2014 - Camila: â™»
  8:21pm, Sep 4, 2014 - Unknown Caller: What's your schedule? Cycling takes hours...
  8:22pm, Sep 4, 2014 - Camila: î…•I'm pretty sure I just found the emoticon for a vibrator... î …•
  8:22pm, Sep 4, 2014 - Camila: î„•.... Or this one
  8:23pm, Sep 4, 2014 - Camila: Am I bothering you?
  8:23pm, Sep 4, 2014 - Camila: Sorry
  8:24pm, Sep 4, 2014 - Camila: I am back from class
  8:24pm, Sep 4, 2014 - Camila: Clear skies ahead
  8:24pm, Sep 4, 2014 - Unknown Caller: You aren't bothering me! Schedule?
  8:27pm, Sep 4, 2014 - Unknown Caller: What does clear skies ahead mean?ðŸ’–?
  8:27pm, Sep 4, 2014 - Camila: I don't have anything scheduled for the night- I am free!
  8:28pm, Sep 4, 2014 - Camila: îŒƒ
  8:29pm, Sep 4, 2014 - Camila: This flower looks like the giants over at #26
  8:29pm, Sep 4, 2014 - Camila: No?
  8:29pm, Sep 4, 2014 - Camila: They still have so many!
  8:29pm, Sep 4, 2014 - Camila: ....
  8:29pm, Sep 4, 2014 - Camila: Hmmm
  8:29pm, Sep 4, 2014 - Camila: What are you doing tonight?
  8:30pm, Sep 4, 2014 - Camila: Wanna go on a mission?
  8:31pm, Sep 4, 2014 - Camila: îŒƒî• ™ðŸ˜ˆ
  8:32pm, Sep 4, 2014 - Unknown Caller: Yup... Don't know my schedule yet... Will let you know...
  Reading?
  8:32pm, Sep 4, 2014 - Camila: I will
  8:33pm, Sep 4, 2014 - Unknown Caller: Other progress with our love?
  8:51pm, Sep 4, 2014 - Unknown Caller: Our love progress?
  8:54pm, Sep 4, 2014 - Camila: I don't know how to answer. We are good. What I sometimes think is




                                                                                          GX 301-R - 18
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 20 of 368 PageID #:
                                   15327


  doing to bring us in the right direction you tend to maintain the idea that nothing is being done....
  8:55pm, Sep 4, 2014 - Camila: I think we are moving forward
  9:08pm, Sep 4, 2014 - Unknown Caller: It's not that I think it's not moving... I just think the more extreme
  and visible the effort, the better our chances... And the better chance the markers will be reached... I just
  ask if you're truly putting forth full effort as if we were going to die... Because we might...
  9:22pm, Sep 4, 2014 - Unknown Caller: Coming now...
  9:22pm, Sep 4, 2014 - Camila: Whaaaa?
  9:23pm, Sep 4, 2014 - Camila: What kind of heads up is this?
  9:23pm, Sep 4, 2014 - Unknown Caller: Escaped...
  9:23pm, Sep 4, 2014 - Camila: Oh boy
  9:24pm, Sep 4, 2014 - Unknown Caller: ?
  9:24pm, Sep 4, 2014 - Camila: Hahaha
  9:24pm, Sep 4, 2014 - Camila: I don't remember typing that. I was thinking out loud
  9:25pm, Sep 4, 2014 - Unknown Caller: Typing what?
  9:26pm, Sep 4, 2014 - Camila: "oh boy"
  9:26pm, Sep 4, 2014 - Unknown Caller: Do you want me?
  9:28pm, Sep 4, 2014 - Unknown Caller: ?
  9:28pm, Sep 4, 2014 - Camila: Of course, it will just be under uncomfortable circumstances
  10:42pm, Sep 4, 2014 - Unknown Caller: If the Sun refused to shine...
  10:54pm, Sep 4, 2014 - Unknown Caller: ?
  10:59pm, Sep 4, 2014 - Camila: My new favorite
  11:00pm, Sep 4, 2014 - Camila: We will walk the miles...
  7:19am, Sep 5, 2014 - Unknown Caller: My love, what's your schedule today?
  9:27am, Sep 5, 2014 - Unknown Caller: ?
  9:26am, Sep 5, 2014 - Camila: Up now
  9:26am, Sep 5, 2014 - Camila: 10-1
  9:27am, Sep 5, 2014 - Camila: And 2-6
  9:28am, Sep 5, 2014 - Unknown Caller: Want me to stop by?
  9:27am, Sep 5, 2014 - Camila: You can
  9:27am, Sep 5, 2014 - Camila: Trying to get out the door, though
  10:13am, Sep 5, 2014 - Unknown Caller: I am truly sad when you are grumpy...
  10:12am, Sep 5, 2014 - Camila: Oh my love!
  10:12am, Sep 5, 2014 - Camila: I am sorry
  10:12am, Sep 5, 2014 - Camila: There was no grump in our goodbye and our kiss, though
  10:16am, Sep 5, 2014 - Unknown Caller: Yes... The grumpy thing is sad because it is a manifestation of
  being controlled by the body... That which destroyed us...
  10:34am, Sep 5, 2014 - Camila: I will be better
  10:34am, Sep 5, 2014 - Camila: I was fighting it
  11:30am, Sep 5, 2014 - Unknown Caller: I am thinking of Barbara... I am reminded of a verse from a song
  I learned in the waldorf school in 6th grade... The childhood of Hiawatha... Hiawatha asked about the
  nature of a rainbow, the answer was: Tis the heaven of flowers you see there; all the wild-flowers of the
  forest all the lilies of the prairie, when on earth they fade and perish, blossom in that heaven above us.
  12:20pm, Sep 5, 2014 - Camila: That is beautiful
  12:21pm, Sep 5, 2014 - Camila: How are you?
  12:30pm, Sep 5, 2014 - Camila: Can I ask you something silly?
  12:30pm, Sep 5, 2014 - Camila: What's your favorite dish and dessert?
  12:43pm, Sep 5, 2014 - Camila: What's your plan today? Wanna meet?
  12:45pm, Sep 5, 2014 - Camila: I want to go to vball tonight
  12:45pm, Sep 5, 2014 - Camila: Is that okay with you?
  1:34pm, Sep 5, 2014 - Unknown Caller: Yes... This evening might be good... I love you so!
  1:33pm, Sep 5, 2014 - Camila: I am excited
  1:33pm, Sep 5, 2014 - Camila: I love you
  1:33pm, Sep 5, 2014 - Camila: I Miss you
  1:34pm, Sep 5, 2014 - Camila: I want to be with you
  3:04pm, Sep 5, 2014 - Unknown Caller: Is there something new that brought this excitement?
  3:05pm, Sep 5, 2014 - Camila: Yes and no




                                                                                              GX 301-R - 19
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 21 of 368 PageID #:
                                   15328


  3:06pm, Sep 5, 2014 - Camila: My question?
  3:06pm, Sep 5, 2014 - Camila: Favorite food?
  4:24pm, Sep 5, 2014 - Unknown Caller: Yes. Not sure... On food... Lasagna? Let me think a little
  especially for dessert... My question?
  4:38pm, Sep 5, 2014 - Camila: Which?
  4:39pm, Sep 5, 2014 - Unknown Caller: Volleyball yes. Lasagna likely. Dessert not sure. You, forever.
  4:40pm, Sep 5, 2014 - Camila: Boston creme pie? I've heard rumors
  4:44pm, Sep 5, 2014 - Unknown Caller: That's one of the possibilities... And you...
  4:44pm, Sep 5, 2014 - Camila: I'm serious!!!
  4:48pm, Sep 5, 2014 - Unknown Caller: So am i, but giving you an "in depth" answer... Those are my
  favorite things to eat...
  4:50pm, Sep 5, 2014 - Camila: We just have to travel a few miles to Boston for me to turn into your
  favorite dessert.... Get it? î• ‚
  4:53pm, Sep 5, 2014 - Unknown Caller: ðŸ˜›
  4:53pm, Sep 5, 2014 - Camila: îˆ±î•
  4:53pm, Sep 5, 2014 - Camila: ðŸ‘…
  î€‘
  4:54pm, Sep 5, 2014 - Unknown Caller: But you are my favorite... Boston wants to come here to better
  itself on my list!
  4:54pm, Sep 5, 2014 - Unknown Caller: To be like you...
  5:32pm, Sep 5, 2014 - Unknown Caller: And my question?ðŸ˜‰
  5:46pm, Sep 5, 2014 - Unknown Caller: ?...
  5:47pm, Sep 5, 2014 - Camila: Which one?
  5:47pm, Sep 5, 2014 - Unknown Caller: Something new...
  5:47pm, Sep 5, 2014 - Camila: I said yes and no
  5:52pm, Sep 5, 2014 - Unknown Caller: Oh! I didn't get that! What's the yes, and what's the no?
  6:10pm, Sep 5, 2014 - Unknown Caller: Don't write until I say it's ok... But you didn't answer...ðŸ˜¢
  7:33pm, Sep 5, 2014 - Unknown Caller: You can respond... To my question and I may come home
  now/soon... Ok?
  7:42pm, Sep 5, 2014 - Camila: I just received this
  7:42pm, Sep 5, 2014 - Camila: ETA?
  8:11pm, Sep 5, 2014 - Camila: ?
  8:11pm, Sep 5, 2014 - Camila: U still coming?
  8:24pm, Sep 5, 2014 - Unknown Caller: Now
  1:30am, Sep 6, 2014 - Unknown Caller: What happened?ðŸ˜¢
  1:36am, Sep 6, 2014 - Camila: It was too late and I got nervous about riding my bike so late
  1:49am, Sep 6, 2014 - Camila: What r u up to?
  1:52am, Sep 6, 2014 - Unknown Caller: I will probably come home later... I was sad you were not there...
  I don't think you understand what I said earlier... I feel destined to be in this alone...
  1:57am, Sep 6, 2014 - Unknown Caller: ?
  1:57am, Sep 6, 2014 - Camila: I was going to comment when you got home
  1:58am, Sep 6, 2014 - Unknown Caller: Ok... Good, bad, neutral?
  1:58am, Sep 6, 2014 - Camila: Neutral
  1:59am, Sep 6, 2014 - Camila: I don't want you to feel alone
  2:00am, Sep 6, 2014 - Unknown Caller: For me, neutral is like death at this point...
  2:00am, Sep 6, 2014 - Camila: Not neutral, then
  2:01am, Sep 6, 2014 - Unknown Caller: How does it change so fast?
  2:01am, Sep 6, 2014 - Camila: It doesn't
  2:02am, Sep 6, 2014 - Camila: It's a matter of interpretation
  2:02am, Sep 6, 2014 - Unknown Caller: How could that be?ðŸ˜¢
  2:03am, Sep 6, 2014 - Camila: Omg, seriously, it is no big deal. I said neutral to be modest
  2:05am, Sep 6, 2014 - Unknown Caller: Please don't be rough... To me this is so serious... As much as I
  can love, so this is serious...
  2:05am, Sep 6, 2014 - Camila: Me, too, love
  2:06am, Sep 6, 2014 - Unknown Caller: Robbie was there tonight yet I still longed for you...
  2:06am, Sep 6, 2014 - Unknown Caller: Ok... I'll hopefully see you later! I love you so!!!




                                                                                          GX 301-R - 20
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 22 of 368 PageID #:
                                   15329


  11:07am, Sep 6, 2014 - Camila: Hey love, sorry I haven't texted...
  11:07am, Sep 6, 2014 - Camila: How are you?
  12:57pm, Sep 6, 2014 - Camila: R u ok?
  12:57pm, Sep 6, 2014 - Camila: R u upset?
  1:00pm, Sep 6, 2014 - Unknown Caller: I'm ok... Sad not upset... I love you so...
  1:00pm, Sep 6, 2014 - Camila: I love you, too
  1:01pm, Sep 6, 2014 - Camila: What's ur day look like?
  1:01pm, Sep 6, 2014 - Camila: I'm open for u
  1:05pm, Sep 6, 2014 - Unknown Caller: Not sure at the moment but you're a definite... Will let you know
  soon...
  1:06pm, Sep 6, 2014 - Camila: Ok
  1:06pm, Sep 6, 2014 - Camila: I crave u
  1:10pm, Sep 6, 2014 - Unknown Caller: You home? Reading?
  1:10pm, Sep 6, 2014 - Camila: Yes
  1:11pm, Sep 6, 2014 - Camila: Will start reading in a moment
  1:53pm, Sep 6, 2014 - Unknown Caller: What's up? Read anything you like especially?
  1:53pm, Sep 6, 2014 - Unknown Caller: Are you still home?
  2:07pm, Sep 6, 2014 - Unknown Caller: ?
  2:08pm, Sep 6, 2014 - Camila: Still home
  2:12pm, Sep 6, 2014 - Unknown Caller: Articles?
  2:13pm, Sep 6, 2014 - Camila: Yes?
  2:15pm, Sep 6, 2014 - Camila: Amazing
  2:15pm, Sep 6, 2014 - Camila: I just finished "conception"
  2:15pm, Sep 6, 2014 - Camila: Loved it!
  2:25pm, Sep 6, 2014 - Unknown Caller: Coming now...
  2:56pm, Sep 6, 2014 - Camila: Yo
  4:45pm, Sep 6, 2014 - Unknown Caller: I am concerned you think of R during our sessions...
  4:46pm, Sep 6, 2014 - Camila: Oh my...
  4:46pm, Sep 6, 2014 - Camila: Is that why you kept asking???
  4:46pm, Sep 6, 2014 - Unknown Caller: ðŸ˜¢ðŸ˜¢ðŸ˜¢
  4:46pm, Sep 6, 2014 - Camila: Oh, love! I am so sorry! No!
  6:06pm, Sep 6, 2014 - Camila: Love, what's your status/plan?
  6:06pm, Sep 6, 2014 - Camila: Wanna give me a heads up?
  6:15pm, Sep 6, 2014 - Unknown Caller: Yes...
  7:47pm, Sep 6, 2014 - Unknown Caller: Coming soon...
  9:20pm, Sep 6, 2014 - Unknown Caller: I am very sad... I feel like that was an ending...
  9:19pm, Sep 6, 2014 - Camila: Why?
  9:21pm, Sep 6, 2014 - Camila: <Media omitted>
  9:21pm, Sep 6, 2014 - Camila: Don't know why they are upside down..
  9:21pm, Sep 6, 2014 - Camila: They are bad
  9:48pm, Sep 6, 2014 - Camila: ?
  10:36pm, Sep 6, 2014 - Camila: Can I text?
  10:49pm, Sep 6, 2014 - Unknown Caller: Yes.
  10:48pm, Sep 6, 2014 - Camila: I was just a little worried that we left things on a low note...
  10:49pm, Sep 6, 2014 - Camila: I want you yo know that I love you
  10:54pm, Sep 6, 2014 - Unknown Caller: The reluctant acceding to these things has me as an object of
  pity instead of aggressively doing these things with joy and determination action.
  10:55pm, Sep 6, 2014 - Camila: I don't pity you but I also wouldn't do those things or agree to it if you
  didn't ask...
  11:02pm, Sep 6, 2014 - Unknown Caller: You understand the issue... If you really got the breach I would
  not have to ask... No force on earth could stop you...
  11:04pm, Sep 6, 2014 - Unknown Caller: You would at least push against all that was done and destroy it
  with at least the force you pushed against us to destroy us... If you really got it, you would want to
  demonstrate to me and yourself so much more force...
  11:06pm, Sep 6, 2014 - Unknown Caller: You are still protecting the bad at the expense of the good
  instead of with full commitment destroying every bit of anything that was bad...




                                                                                          GX 301-R - 21
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 23 of 368 PageID #:
                                   15330


  11:05pm, Sep 6, 2014 - Camila: No. I think we are talking about different things...
  11:08pm, Sep 6, 2014 - Unknown Caller: I am the donkey and a lowly fool, but I love you anyway... You
  are still committing and extending the breach... Each moment you are still unfaithful.
  11:07pm, Sep 6, 2014 - Camila: Fixing, I'm down with that, all over it. I am talking about you asking me to
  figuratively die and invalidate my life because I killed us
  11:09pm, Sep 6, 2014 - Unknown Caller: I should not be able to ask for anything you didn't think of and
  already do if you are faithful.
  11:09pm, Sep 6, 2014 - Unknown Caller: I did.
  11:08pm, Sep 6, 2014 - Camila: ?
  11:10pm, Sep 6, 2014 - Unknown Caller: I figuratively died and my life, love and all beauty has been
  invalidated.
  11:10pm, Sep 6, 2014 - Camila: Sure, it makes sense. But to me is a bit confusing because it seems that
  then it becomes tit for tat
  11:14pm, Sep 6, 2014 - Unknown Caller: Joyous penance out of love, to understand, experience and
  repair damage, to build conscience and to remove all protection of the bad is virtuous and always occurs
  when one wants to fix a breach.
  11:16pm, Sep 6, 2014 - Unknown Caller: To repair with equal or better energy than to destroy is a
  virtuous type of tit for tat... As much or more good than bad done...
  12:25am, Sep 7, 2014 - Unknown Caller: Any comments?ðŸ˜¢
  12:26am, Sep 7, 2014 - Camila: No
  12:26am, Sep 7, 2014 - Camila: I agree
  12:26am, Sep 7, 2014 - Unknown Caller: Then ... ?
  12:28am, Sep 7, 2014 - Camila: I would love for you to review my list sometime... but you don't have to
  12:40am, Sep 7, 2014 - Unknown Caller: ðŸ˜¢ðŸ˜¢ðŸ˜¢ reading?
  12:40am, Sep 7, 2014 - Camila: You didn't answer, though...
  12:40am, Sep 7, 2014 - Camila: î• “î• “î• “
  12:41am, Sep 7, 2014 - Unknown Caller: I did answer what?
  12:41am, Sep 7, 2014 - Unknown Caller: Didn't
  12:41am, Sep 7, 2014 - Camila: That's okay. Don't worry about it...
  12:41am, Sep 7, 2014 - Unknown Caller: Please tell me...
  12:42am, Sep 7, 2014 - Camila: Looking at my list
  12:43am, Sep 7, 2014 - Unknown Caller: I want to and will... Absolutely!
  12:44am, Sep 7, 2014 - Camila: When am I going to see u?
  12:47am, Sep 7, 2014 - Unknown Caller: Not sure yet... But ASAP...
  1:14am, Sep 7, 2014 - Camila: Love, I am getting a little worried...
  1:15am, Sep 7, 2014 - Camila: I am not feeling so good î• Œ
  1:18am, Sep 7, 2014 - Camila: î”™î„»îŒ•î•¡î• š
  9:38am, Sep 7, 2014 - Unknown Caller: How are you feeling?
  2:09pm, Sep 7, 2014 - Camila: Hi love
  2:10pm, Sep 7, 2014 - Camila: I am feeling better than last night when I sent you that text, but worse than
  yesterday..
  2:11pm, Sep 7, 2014 - Camila: Back pain is evident even if I don't press, swelling is still there, bumpy skin
  on arms and chest, coated tongue, frequent urination, and now a slight headache
  3:26pm, Sep 7, 2014 - Unknown Caller: Do you need to see Brandon?
  4:12pm, Sep 7, 2014 - Unknown Caller: Are you up?
  4:38pm, Sep 7, 2014 - Camila: Hi
  4:38pm, Sep 7, 2014 - Camila: I don't think so
  4:38pm, Sep 7, 2014 - Camila: I look fine. Retaining water but I am not yellow or anything alarming
  4:45pm, Sep 7, 2014 - Unknown Caller: Stay in bed and read...
  4:52pm, Sep 7, 2014 - Camila: Not home at the moment
  4:52pm, Sep 7, 2014 - Camila: Just finished coach meeting
  4:52pm, Sep 7, 2014 - Camila: Will shop for groceries next..
  4:57pm, Sep 7, 2014 - Unknown Caller: How was the coaching meeting? Where did you have it?
  5:25pm, Sep 7, 2014 - Unknown Caller: There's so much pain for me and you don't get it... You move
  against it by saying I don't get you. Like in this case, normally, I have already been ripped, then you claim
  I don't get something about you... I don't know what to do... This last interaction was a bad blow and




                                                                                              GX 301-R - 22
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 24 of 368 PageID #:
                                   15331


  exceptionally damaging. I don't have words.
  5:31pm, Sep 7, 2014 - Unknown Caller: If you cared about the breach you should be feeling more pain
  than me, not less, and should want it to be so. You need to change so much, I don't think it's going to
  happen... Your interaction with fluffy today likely damaged me further because you do not have the
  perception or the pain. You probably see these texts as bothers or things that make you angry instead of
  something where you want to be close to me and heal me/us...
  5:51pm, Sep 7, 2014 - Unknown Caller: î• ˆî• “î• ‘
  5:53pm, Sep 7, 2014 - Camila: I understand...
  5:53pm, Sep 7, 2014 - Unknown Caller: Sympathize or empathize?
  5:57pm, Sep 7, 2014 - Camila: I am still a little hesitant because that was one of the issues that led to
  those bad decisions, so it feels like all the problems pre-breach should now be fine and excused just
  because I fucked up, but they haven't been addressed
  6:00pm, Sep 7, 2014 - Camila: Which you might say should be so when repairing a breach...
  6:10pm, Sep 7, 2014 - Unknown Caller: What you're saying is half true, half false... The nature of fixing a
  breach is one must take as much responsibility as possible for the pre-breach condition (additionally
  noting no pre-breach condition justifies the breach.) One needs to excuse all pre-breach conditions so
  there is no mistake... So when we breach, we must be willing to take on this vulnerability and be not only
  that forgiving but also that responsible... That's where what you said is true... Where it's false is none of
  what I just said is the accurate perception necessary. Once your perception changes and you recognize
  the full damage (specifically damage to yourself) you emotions, motivation, and actions to repair your
  breach are completely independent of those very pre-existing conditions. Additionally, you will find your
  understanding of those conditions will change when you fix the breach. I guarantee your heart will break
  when you understand all that I did--which you understandibly misunderstood--to create the most perfect
  future for us. You wouldn't have had me do anything different.
  6:13pm, Sep 7, 2014 - Unknown Caller: It is a very large breach with irreversible damages that it's been
  this long since the bad actions.
  6:14pm, Sep 7, 2014 - Unknown Caller: I am so sad I feel like I'm going to break...
  6:26pm, Sep 7, 2014 - Camila: I am so sorry, love..
  6:26pm, Sep 7, 2014 - Camila: I understand most of it, I think...
  6:27pm, Sep 7, 2014 - Unknown Caller: Sympathize or empathize?
  6:28pm, Sep 7, 2014 - Camila: Sympathize at the moment.... Working towards empathize
  6:31pm, Sep 7, 2014 - Unknown Caller: Your heart would break if you knew what we lost but also all the
  things I did over many years to have what we lost... And that it was lost for a less than nothing, negative
  exchange... If you really got that exchange you would be embarrassed, humiliated, and very angry.
  7:01pm, Sep 7, 2014 - Unknown Caller: î• ˆ schedule?
  7:09pm, Sep 7, 2014 - Camila: Home en about half hour...
  7:09pm, Sep 7, 2014 - Camila: In
  7:09pm, Sep 7, 2014 - Unknown Caller: Any other thoughts?
  8:49pm, Sep 7, 2014 - Camila: Hey love, what r u up to?
  8:51pm, Sep 7, 2014 - Camila: What do you want our night to look like?
  8:51pm, Sep 7, 2014 - Camila: I just realized something...
  8:53pm, Sep 7, 2014 - Unknown Caller: I am very sad and wistful relating to the upcoming Harvest
  Moon/singing moon... What did you realize?
  8:54pm, Sep 7, 2014 - Camila: Sad and what?
  8:54pm, Sep 7, 2014 - Unknown Caller: The singing moon is our moon...
  8:54pm, Sep 7, 2014 - Unknown Caller: Wistful
  8:54pm, Sep 7, 2014 - Camila: ?
  8:54pm, Sep 7, 2014 - Camila: Will look it up...
  8:56pm, Sep 7, 2014 - Camila: Aah
  8:56pm, Sep 7, 2014 - Camila: î• ƒ
  8:56pm, Sep 7, 2014 - Unknown Caller: î• ˆî• ‘
  8:57pm, Sep 7, 2014 - Unknown Caller: I want us back...
  8:58pm, Sep 7, 2014 - Camila: Oh, honey...
  9:34pm, Sep 7, 2014 - Unknown Caller: Can't text yet...
  10:09pm, Sep 7, 2014 - Unknown Caller: I want very much to see you... I suspect it will be around 12...
  Any carrot for your foolish donkey?




                                                                                               GX 301-R - 23
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 25 of 368 PageID #:
                                   15332


  10:19pm, Sep 7, 2014 - Camila: When I see you...
  10:19pm, Sep 7, 2014 - Camila: I hope you are hungry...
  11:56pm, Sep 7, 2014 - Camila: Hey love, what's ur status? I can be ready in 30
  12:07am, Sep 8, 2014 - Unknown Caller: Ok... Not quite sure but shooting for then...
  8:28am, Sep 8, 2014 - Camila: Good morning, love
  8:29am, Sep 8, 2014 - Camila: I'm throwing myself into the abyss... with gusto
  8:29am, Sep 8, 2014 - Camila: When can I see you?
  10:51am, Sep 8, 2014 - Unknown Caller: My heart leaps at your words... Will I/we see a difference?
  11:05am, Sep 8, 2014 - Camila: Yes
  11:15am, Sep 8, 2014 - Unknown Caller: Are you out walking? I'm thinking of walking...
  11:26am, Sep 8, 2014 - Unknown Caller: I am walking...
  11:27am, Sep 8, 2014 - Unknown Caller: Now Dani joined me...
  11:28am, Sep 8, 2014 - Camila: Ok
  11:28am, Sep 8, 2014 - Camila: I wasn't
  12:09pm, Sep 8, 2014 - Unknown Caller: Are you ok? Your answers are short.
  12:10pm, Sep 8, 2014 - Camila: Yes
  12:10pm, Sep 8, 2014 - Camila: With child
  12:10pm, Sep 8, 2014 - Unknown Caller: Sounds sexy...
  12:19pm, Sep 8, 2014 - Camila: Haha
  12:20pm, Sep 8, 2014 - Unknown Caller: I love you so!
  12:38pm, Sep 8, 2014 - Unknown Caller: Carrot?
  2:14pm, Sep 8, 2014 - Camila: Where are you?
  2:15pm, Sep 8, 2014 - Camila: I'm walking with baby
  2:20pm, Sep 8, 2014 - Camila: Btw
  2:20pm, Sep 8, 2014 - Camila: I'm back to Not feeling good... î• ˜
  2:47pm, Sep 8, 2014 - Unknown Caller: Have a development group shortly... Anything I can do for you?
  Carrot?
  2:51pm, Sep 8, 2014 - Camila: Can't give carrot right this sec
  6:24pm, Sep 8, 2014 - Unknown Caller: Are you home? Want to see me?
  6:25pm, Sep 8, 2014 - Camila: I am home and I do want to see you... Do you mean now or soon?
  6:26pm, Sep 8, 2014 - Unknown Caller: Now...
  6:26pm, Sep 8, 2014 - Camila: Ok. Give me 15?
  6:26pm, Sep 8, 2014 - Unknown Caller: Ok...
  9:24pm, Sep 8, 2014 - Unknown Caller: Remember to text me the words, "I am there!" If it happens...
  9:25pm, Sep 8, 2014 - Camila: Ok
  9:35pm, Sep 8, 2014 - Unknown Caller: Oh! At first I thought that was going to be it!
  9:46pm, Sep 8, 2014 - Camila: Aww. Sorry to disappoint (again)
  1:15am, Sep 9, 2014 - Unknown Caller: Schedule?
  1:17am, Sep 9, 2014 - Camila: Home now. Kids 9-5 and possibly a short Skype mtg @ 5
  1:17am, Sep 9, 2014 - Camila: So.... guess what
  1:18am, Sep 9, 2014 - Camila: I went on the internet again
  1:18am, Sep 9, 2014 - Camila: Oh-oh
  1:19am, Sep 9, 2014 - Camila: î••
  1:31am, Sep 9, 2014 - Unknown Caller: I feel unwanted by you.
  10:01am, Sep 9, 2014 - Camila: How was your night?
  10:02am, Sep 9, 2014 - Camila: I am hurting for you/us
  10:18am, Sep 9, 2014 - Camila: How are you?
  10:19am, Sep 9, 2014 - Camila: When can I see you?
  2:09pm, Sep 9, 2014 - Unknown Caller: I miss you and I'm heartbroken...
  2:19pm, Sep 9, 2014 - Camila: I Miss you, too
  2:53pm, Sep 9, 2014 - Camila: Why are you heartbroken. Did anything new happen?
  3:55pm, Sep 9, 2014 - Unknown Caller: Time's a ticking and I wish wish wish so much...
  4:51pm, Sep 9, 2014 - Unknown Caller: I'm free for a little while... My heartbreak is a deep sorrow... I
  don't believe you will ever free the tragedy, extreme upset, or intense love for me so important in this... I
  am not enough...
  4:56pm, Sep 9, 2014 - Unknown Caller: I have such a deep sadness... The sadness of aloneness and




                                                                                               GX 301-R - 24
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 26 of 368 PageID #:
                                   15333


  death... I don't know what to do... I am not enough...
  4:57pm, Sep 9, 2014 - Camila: ?
  4:57pm, Sep 9, 2014 - Camila: What did I do?
  4:59pm, Sep 9, 2014 - Unknown Caller: It's not you... You're feelings are as they are... I'm going home for
  a little while...
  5:14pm, Sep 9, 2014 - Unknown Caller: I'm home but I may not stay for without you there is a profound
  emptiness...
  9:14pm, Sep 9, 2014 - Unknown Caller: Any thoughts?
  9:17pm, Sep 9, 2014 - Camila: I've been working on it
  9:17pm, Sep 9, 2014 - Unknown Caller: ?
  9:18pm, Sep 9, 2014 - Camila: When you left I just had to say "fuck, I love that man!"
  9:18pm, Sep 9, 2014 - Camila: I miss you
  9:18pm, Sep 9, 2014 - Camila: You've been gone too long
  9:18pm, Sep 9, 2014 - Camila: When can I see you again?
  9:19pm, Sep 9, 2014 - Unknown Caller: Yes... I have an appointment in a few minutes... I will hopefully
  embrace you later! I love you so...
  9:20pm, Sep 9, 2014 - Unknown Caller: The question is also, "fuck I love that man" and/or "I love to fuck
  that man!"
  9:20pm, Sep 9, 2014 - Camila: Really, THAT is the question??
  9:21pm, Sep 9, 2014 - Camila: I guess we will have to see..
  9:21pm, Sep 9, 2014 - Camila: When can I see you?
  9:21pm, Sep 9, 2014 - Unknown Caller: You know, the rabbit hole runs deep when you start to analyze
  it!ðŸ˜±ðŸ‘¿
  9:22pm, Sep 9, 2014 - Camila: Whose hole?!?
  9:22pm, Sep 9, 2014 - Unknown Caller: I text later... If you reach any conclusions...
  9:23pm, Sep 9, 2014 - Camila: Can you give me an idea of time???
  9:23pm, Sep 9, 2014 - Unknown Caller: Midnight???
  9:24pm, Sep 9, 2014 - Camila: Ok
  9:24pm, Sep 9, 2014 - Camila: I can't wait...
  12:01am, Sep 10, 2014 - Camila: Soon?
  12:05am, Sep 10, 2014 - Unknown Caller: Not sure yet but likely... Just getting out...
  12:34am, Sep 10, 2014 - Camila: Going to bed... keeping it warm for you
  12:36am, Sep 10, 2014 - Unknown Caller: Coming now..
  2:54am, Sep 10, 2014 - Unknown Caller: I know this is my silly sadness... My favorite song when I was 4
  or so was , "lover's concerto" by the Supremes... The lyrics on this harvest moon night... And every
  previous harvest moon... Reminded me of our eternal love... This song is actually a melody from classical
  music...
  3:02am, Sep 10, 2014 - Unknown Caller: Toys version not Supremes...
  5:24am, Sep 10, 2014 - Unknown Caller: Even as a child, I believed the lyrics spoke of an eternal love
  which remained beyond any separation... And someday again we would dance in the sun...
  8:06am, Sep 10, 2014 - Unknown Caller: How gentle is the rain...
  8:37am, Sep 10, 2014 - Camila: I loved it
  8:37am, Sep 10, 2014 - Camila: And Kai loved it
  8:40am, Sep 10, 2014 - Camila: So we will walk again on the meadows?
  9:37am, Sep 10, 2014 - Camila: Last night I was remembering how I loved you and how I was obsessed
  with you
  1:57pm, Sep 10, 2014 - Camila: î• ’î• ™?
  1:58pm, Sep 10, 2014 - Camila: Do you mind if I attend flamenco class at 7:30? I can say no but Ivy
  wants to show me something...
  2:48pm, Sep 10, 2014 - Unknown Caller: It's ok... But that means we may not meet... I'm sad loved is in
  the past... If the live is true it will be the same...
  2:49pm, Sep 10, 2014 - Unknown Caller: Love
  2:50pm, Sep 10, 2014 - Unknown Caller: My love for you is true.
  3:04pm, Sep 10, 2014 - Unknown Caller: I cry because my love is true but I am alone upon the meadow...
  I am still waiting...
  3:06pm, Sep 10, 2014 - Camila: I will come join you and hold your hand abs we will walk upon the




                                                                                            GX 301-R - 25
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 27 of 368 PageID #:
                                   15334


  meadow TOGETHER again
  3:08pm, Sep 10, 2014 - Unknown Caller: Your feeling have to be as they were or more... You r live has to
  become true so this can never happen again...
  4:29pm, Sep 10, 2014 - Unknown Caller: Are you doing the 7:30 thing?
  4:29pm, Sep 10, 2014 - Unknown Caller: Carrot?
  4:48pm, Sep 10, 2014 - Unknown Caller: ?
  5:38pm, Sep 10, 2014 - Camila: Hi love
  5:38pm, Sep 10, 2014 - Camila: Yes, I was going to go to flamenco
  5:38pm, Sep 10, 2014 - Camila: Would you rather me not go?
  5:38pm, Sep 10, 2014 - Unknown Caller: I guess I won't see you likely.
  5:39pm, Sep 10, 2014 - Camila: Will you be at startpoint?
  5:47pm, Sep 10, 2014 - Unknown Caller: Yes for a little longer then I was going to see you...
  5:48pm, Sep 10, 2014 - Camila: Would you rather I.didn't.go to.flamenco?
  5:50pm, Sep 10, 2014 - Unknown Caller: That's up to you... I will be free within the hour...
  5:50pm, Sep 10, 2014 - Camila: î••
  5:50pm, Sep 10, 2014 - Camila: Ay
  5:50pm, Sep 10, 2014 - Camila: Oh man
  6:01pm, Sep 10, 2014 - Unknown Caller: Leaving around 6:30 or so... Up to you...
  6:01pm, Sep 10, 2014 - Unknown Caller: Why is it such a hard decision?
  6:00pm, Sep 10, 2014 - Camila: Because ivy was going to go over some choreography necessary for
  Sunday
  6:07pm, Sep 10, 2014 - Camila: Fyi, my whatsapp will shut down today at some point. Don't be alarmed if
  I don't answer
  6:08pm, Sep 10, 2014 - Camila: I still get texts, though
  6:13pm, Sep 10, 2014 - Unknown Caller: I need to tell me if I am going to see you.
  6:12pm, Sep 10, 2014 - Camila: Can't it be a surprise???
  6:22pm, Sep 10, 2014 - Camila: Hypothetically, I wouldn't be available until 6:45
  6:22pm, Sep 10, 2014 - Camila: I am not giving it away, though
  6:28pm, Sep 10, 2014 - Unknown Caller: I'll be home at 6:45...
  9:13pm, Sep 10, 2014 - Unknown Caller: I'm sorry I'm so sad.
  9:15pm, Sep 10, 2014 - Camila: Why are you sorry and sad about what?
  9:19pm, Sep 10, 2014 - Unknown Caller: The meadow...
  9:25pm, Sep 11, 2014 - Camila: Back.up!
  9:27pm, Sep 11, 2014 - Unknown Caller: Because I asked??? The whatsapp fairy is responsive to me!
  9:27pm, Sep 11, 2014 - Camila: I guess so!
  9:28pm, Sep 11, 2014 - Unknown Caller: How's my little cunt?
  9:29pm, Sep 11, 2014 - Camila: Me or my actual cunt?
  9:29pm, Sep 11, 2014 - Unknown Caller: You choose or both...
  9:31pm, Sep 11, 2014 - Camila: I am good.. I am experiencing those scary feeljngs that you get when you
  have a crush on someone...
  9:31pm, Sep 11, 2014 - Camila: I love you and I miss you but I also don't ignore your feelings and your
  sadness
  9:32pm, Sep 11, 2014 - Unknown Caller: Then the scary feelings sound very good if that someone is
  me...
  9:33pm, Sep 11, 2014 - Camila: Mmm ðŸ˜•
  9:34pm, Sep 11, 2014 - Camila: Kidding!
  9:34pm, Sep 11, 2014 - Camila: î„†
  2:31am, Sep 12, 2014 - Unknown Caller: I haven't heard from you... Did I do something wrong? Did the
  crush wear off?ðŸ˜ž
  2:37am, Sep 12, 2014 - Camila: ?
  2:37am, Sep 12, 2014 - Camila: Just sleeping
  2:37am, Sep 12, 2014 - Camila: Were
  2:38am, Sep 12, 2014 - Camila: We are good
  2:38am, Sep 12, 2014 - Unknown Caller: Good or great?
  12:10pm, Sep 12, 2014 - Unknown Caller: ðŸ˜ª
  12:11pm, Sep 12, 2014 - Camila: What's that booger mean?




                                                                                         GX 301-R - 26
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 28 of 368 PageID #:
                                   15335


  12:11pm, Sep 12, 2014 - Unknown Caller: ðŸ˜¢
  12:12pm, Sep 12, 2014 - Camila: Awww
  12:12pm, Sep 12, 2014 - Camila: Why u crying?
  12:12pm, Sep 12, 2014 - Unknown Caller: Wasn't thought of by my loved one...
  12:13pm, Sep 12, 2014 - Camila: Oh! If you only knew...
  12:14pm, Sep 12, 2014 - Unknown Caller: Yes... Do you think I should?
  12:14pm, Sep 12, 2014 - Camila: You will
  12:15pm, Sep 12, 2014 - Unknown Caller: î„†
  1:10pm, Sep 12, 2014 - Unknown Caller: No request for me?
  1:16pm, Sep 12, 2014 - Unknown Caller: THE SUPREMES LYRICS - A Lover's Concerto -
  http://www.azlyrics.com/lyrics/supremes/aloversconcerto.html
  2:52pm, Sep 12, 2014 - Unknown Caller: No response?
  2:53pm, Sep 12, 2014 - Camila: Give me a sec
  3:01pm, Sep 12, 2014 - Camila: Btw
  3:01pm, Sep 12, 2014 - Camila: Lola saw me ride out of victory
  3:02pm, Sep 12, 2014 - Unknown Caller: Did she see from where?
  3:02pm, Sep 12, 2014 - Camila: She did.not see me come out of the house
  3:03pm, Sep 12, 2014 - Camila: She was between victory ans hale headed our way
  3:03pm, Sep 12, 2014 - Unknown Caller: I didn't hear from you so I assumed you wouldn't be home 1-2...
  3:03pm, Sep 12, 2014 - Camila: Correct
  3:03pm, Sep 12, 2014 - Camila: This was in the morning
  3:03pm, Sep 12, 2014 - Unknown Caller: We're you ok?
  3:04pm, Sep 12, 2014 - Camila: My schedule moved so I could finish earlier
  3:04pm, Sep 12, 2014 - Camila: ðŸ˜€
  3:04pm, Sep 12, 2014 - Unknown Caller: And...
  3:04pm, Sep 12, 2014 - Camila: I'm done at 5:30
  3:42pm, Sep 12, 2014 - Camila: What's your plan today?
  3:46pm, Sep 12, 2014 - Unknown Caller: I'll let you know after 5... See you ASAP...
  5:36pm, Sep 12, 2014 - Unknown Caller: Schedule? Still have a crush?
  5:38pm, Sep 12, 2014 - Camila: Just finished
  5:41pm, Sep 12, 2014 - Unknown Caller: Oh no! The crush is over?
  5:44pm, Sep 12, 2014 - Camila: No
  5:48pm, Sep 12, 2014 - Camila: What is up?
  5:48pm, Sep 12, 2014 - Unknown Caller: Don't know yet... You seem a little short...
  5:49pm, Sep 12, 2014 - Camila: Yes
  5:49pm, Sep 12, 2014 - Camila: Trying to move
  5:49pm, Sep 12, 2014 - Camila: No time to rext
  5:50pm, Sep 12, 2014 - Camila: What would yiy want our plan to be?
  5:52pm, Sep 12, 2014 - Camila: Home now
  5:52pm, Sep 12, 2014 - Camila: What's your plan?!
  5:52pm, Sep 12, 2014 - Camila: I want to get rid of something now but good then
  6:07pm, Sep 12, 2014 - Camila: Love
  6:07pm, Sep 12, 2014 - Camila: What's up?
  6:08pm, Sep 12, 2014 - Camila: I'd like to know if you can't meet now because there are things I could.do
  6:14pm, Sep 12, 2014 - Camila: ?
  6:14pm, Sep 12, 2014 - Camila: Yo!
  6:15pm, Sep 12, 2014 - Camila: ðŸ˜•
  6:20pm, Sep 12, 2014 - Camila: Love!
  6:34pm, Sep 12, 2014 - Camila: U okay?
  6:42pm, Sep 12, 2014 - Camila: I'm going to try calling one last time
  6:50pm, Sep 12, 2014 - Camila: I'm going to go
  7:20pm, Sep 12, 2014 - Camila: U okay?
  7:20pm, Sep 12, 2014 - Camila: I'm worried
  7:23pm, Sep 12, 2014 - Unknown Caller: I was very sick coming soon...
  7:23pm, Sep 12, 2014 - Camila: I'm out
  7:25pm, Sep 12, 2014 - Unknown Caller: ???ðŸ˜-




                                                                                           GX 301-R - 27
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 29 of 368 PageID #:
                                   15336


  7:28pm, Sep 12, 2014 - Unknown Caller: How long till back? Where are you? I really needed to see you?
  7:29pm, Sep 12, 2014 - Camila: Yes.
  7:29pm, Sep 12, 2014 - Camila: I'm hurrying
  7:29pm, Sep 12, 2014 - Unknown Caller: How long? Where?
  7:33pm, Sep 12, 2014 - Unknown Caller: ???
  7:35pm, Sep 12, 2014 - Camila: About 20
  7:48pm, Sep 12, 2014 - Camila: Here
  7:49pm, Sep 12, 2014 - Camila: Where r u?
  7:50pm, Sep 12, 2014 - Camila: Coming out to meet you
  7:50pm, Sep 12, 2014 - Unknown Caller: Coming in 2 minutes
  7:51pm, Sep 12, 2014 - Camila: Ok
  7:51pm, Sep 12, 2014 - Camila: Where should I head?
  7:54pm, Sep 12, 2014 - Unknown Caller: Coming from Pam's
  8:42pm, Sep 12, 2014 - Unknown Caller: Test
  8:42pm, Sep 12, 2014 - Camila: Yes?
  8:42pm, Sep 12, 2014 - Unknown Caller: Test
  9:54pm, Sep 12, 2014 - Unknown Caller: Missing you at volleyball...
  9:54pm, Sep 12, 2014 - Camila: Awww
  9:55pm, Sep 12, 2014 - Unknown Caller: Only an, "awww?"
  9:55pm, Sep 12, 2014 - Camila: Well, I don't know how you meant it but it was a nice thought
  9:56pm, Sep 12, 2014 - Camila: Plus, I got to hear your ringtone
  9:57pm, Sep 12, 2014 - Unknown Caller: Meant in the dearest way... Although r is here now... So,
  bittersweet...
  9:58pm, Sep 12, 2014 - Camila: Would you still want me to be there?
  11:18pm, Sep 12, 2014 - Unknown Caller: Yes... He left...
  11:18pm, Sep 12, 2014 - Camila: I love your ringtone, btw
  11:19pm, Sep 12, 2014 - Camila: I am sorry, love. I am sure that most be very hard for you
  11:20pm, Sep 12, 2014 - Camila: Can I do anything to make it up to you? or make it easier for you?
  11:23pm, Sep 12, 2014 - Unknown Caller: Be mine in every way imaginable more than ever...
  12:19am, Sep 13, 2014 - Unknown Caller: I wish you could be my successor in so many ways... ðŸ˜ª
  12:19am, Sep 13, 2014 - Unknown Caller: Many other things would be so different...
  1:27am, Sep 13, 2014 - Unknown Caller: Getting out of volleyball now... Schedule?
  1:31am, Sep 13, 2014 - Unknown Caller: ?
  1:33am, Sep 13, 2014 - Camila: No. Hadn't seen this
  2:16am, Sep 13, 2014 - Unknown Caller: Coming now...
  3:45am, Sep 13, 2014 - Unknown Caller: I wish you had been more awake... I'm injury in some ways and
  it would have been healing to connect and make love...
  3:45am, Sep 13, 2014 - Unknown Caller: Injured
  10:10am, Sep 13, 2014 - Unknown Caller: My love, things are getting harder and harder for me... At times
  I feel like I'm being crushed... I probably won't see you until after 6pm... Sending you my dearest love...
  10:10am, Sep 13, 2014 - Camila: Oh, love!
  10:10am, Sep 13, 2014 - Camila: Now I feel like a fool
  10:12am, Sep 13, 2014 - Unknown Caller: Why?
  10:11am, Sep 13, 2014 - Camila: Cuz I missed it. I wasn't awake
  10:13am, Sep 13, 2014 - Unknown Caller: I was there 3 times total ..
  10:12am, Sep 13, 2014 - Camila: I'm sorry
  10:14am, Sep 13, 2014 - Unknown Caller: You're up?
  10:15am, Sep 13, 2014 - Unknown Caller: Or I woke you...
  10:13am, Sep 13, 2014 - Camila: I can bw
  10:13am, Sep 13, 2014 - Camila: U woke me
  10:15am, Sep 13, 2014 - Unknown Caller: You can sleep now so you can be up very late tonight...
  10:14am, Sep 13, 2014 - Camila: But I want to wake for u
  10:14am, Sep 13, 2014 - Camila: Very?
  10:16am, Sep 13, 2014 - Unknown Caller: You need to develop beyond the body state... Then it is
  simple...
  10:17am, Sep 13, 2014 - Unknown Caller: For you, 2am is very...




                                                                                            GX 301-R - 28
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 30 of 368 PageID #:
                                   15337


  10:17am, Sep 13, 2014 - Unknown Caller: To be really, fully awake...
  10:16am, Sep 13, 2014 - Camila: Mmm
  10:16am, Sep 13, 2014 - Camila: Ok
  10:19am, Sep 13, 2014 - Unknown Caller: How are we?
  10:18am, Sep 13, 2014 - Camila: We are good, except for the life stage issue
  10:20am, Sep 13, 2014 - Unknown Caller: How do you see it?
  10:21am, Sep 13, 2014 - Unknown Caller: Good isn't really good enough at the moment...
  10:20am, Sep 13, 2014 - Camila: Don't want to go into ir right now. It's fine
  10:23am, Sep 13, 2014 - Unknown Caller: It's one of the things that makes r hard because he is far
  behind his age in life stage...
  10:23am, Sep 13, 2014 - Unknown Caller: It's not fine today for me...
  10:22am, Sep 13, 2014 - Camila: I'm sorry. What I mean is that we are hoid
  10:22am, Sep 13, 2014 - Camila: Good
  10:22am, Sep 13, 2014 - Camila: We are great
  10:22am, Sep 13, 2014 - Camila: We are wonderful
  10:25am, Sep 13, 2014 - Unknown Caller: There are two issues additionally: 1. My first being with you, 2.
  How could you attempt to fine a successor ethically if you can't see the resolution to the life stage thing...
  10:25am, Sep 13, 2014 - Unknown Caller: Can I really believe we are wonderful?
  10:23am, Sep 13, 2014 - Camila: Yes
  10:28am, Sep 13, 2014 - Unknown Caller: A successor candidate would likely be younger than you... I
  suspect I am not at all desirable to many people... Especially one's considerably younger...
  10:32am, Sep 13, 2014 - Unknown Caller: This is actually quite relevant: I contemplate if I should have
  used my connective power to bring Barbara to a higher level... I always believed that was an abuse ...
  10:33am, Sep 13, 2014 - Unknown Caller: Barbara couldn't have been a successor but she could have
  been a broader friend...
  10:33am, Sep 13, 2014 - Unknown Caller: My choice...
  10:36am, Sep 13, 2014 - Unknown Caller: You were my last hope for a certain type of connection... Even
  on just a personal level... I'm still trying to figure out how to have that with you... A successor my provide
  that opportunity...
  10:36am, Sep 13, 2014 - Unknown Caller: Might
  10:37am, Sep 13, 2014 - Unknown Caller: I wouldn't have to trust you in certain ways...
  10:35am, Sep 13, 2014 - Camila: To have that personal connection?
  10:37am, Sep 13, 2014 - Unknown Caller: Then it would be unencumbered...
  10:36am, Sep 13, 2014 - Camila: ?
  10:39am, Sep 13, 2014 - Unknown Caller: Yes. Having a successor I could absolutely rely upon could
  free up my ability to share without needing to trust...
  10:38am, Sep 13, 2014 - Camila: I don't get it... So then you wouldn't need me?
  10:44am, Sep 13, 2014 - Unknown Caller: No. In the past I believed I couldn't scare you away and you
  would never leave me so you were my anchor... Now I believe you will leave me, but if I have another
  anchor I can share without fear... But without fear not because I'm sure you won't leave but because I'm
  sure you will...
  10:47am, Sep 13, 2014 - Unknown Caller: Being both the successor and confidant is more difficult if they
  are the same person... The one benefit of havingvtgem in two people...
  10:47am, Sep 13, 2014 - Unknown Caller: Them
  10:57am, Sep 13, 2014 - Unknown Caller: Do you understand... I almost shared a most vital thing with
  you as I trusted you... Now I can't trust but I still want to share...
  10:56am, Sep 13, 2014 - Camila: Almost?
  10:56am, Sep 13, 2014 - Camila: Just now or are you talking about the successor?
  10:59am, Sep 13, 2014 - Unknown Caller: Yes... You know this... The conversation we never had plus the
  understandings and experiences associated with it...
  11:00am, Sep 13, 2014 - Unknown Caller: We can talk later... Do you understand?
  10:59am, Sep 13, 2014 - Camila: Yes
  11:02am, Sep 13, 2014 - Unknown Caller: I love you so... I want as much of what we could of had as
  possible... If not, I will lose it from this life forever...
  11:03am, Sep 13, 2014 - Unknown Caller: I wanted you to know my deepest self and thoughts... I still
  want that...




                                                                                              GX 301-R - 29
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 31 of 368 PageID #:
                                   15338


  11:04am, Sep 13, 2014 - Unknown Caller: It has to be done differently...
  11:04am, Sep 13, 2014 - Unknown Caller: Do you want any of those things?
  11:03am, Sep 13, 2014 - Camila: Most of the time I don't know what you are talking about but based on
  what I understand of this, yes, I still want those things
  11:06am, Sep 13, 2014 - Unknown Caller: Do you know what I was talking about now?
  11:04am, Sep 13, 2014 - Camila: I think so
  11:07am, Sep 13, 2014 - Unknown Caller: What can I help explain?
  11:05am, Sep 13, 2014 - Camila: Nothing. It's good
  11:08am, Sep 13, 2014 - Unknown Caller: Can we speak later when I see you...
  11:08am, Sep 13, 2014 - Unknown Caller: Naked...
  11:07am, Sep 13, 2014 - Camila: Yes
  11:09am, Sep 13, 2014 - Unknown Caller: Going off line... I'll give you an extra minute to type something
  if you want...
  11:08am, Sep 13, 2014 - Camila: Even though there are things I don't understand, it pains me to see you
  hurt...
  11:10am, Sep 13, 2014 - Unknown Caller: Help me help you understand...
  11:11am, Sep 13, 2014 - Camila: I love you and you are the most special being to ever exist. And you are
  special to me, that's why time is irrelevant on the tattoo issue. Who you are and have been to me will
  never change
  11:13am, Sep 13, 2014 - Unknown Caller: Make today a very big positive jump for us!
  11:15am, Sep 13, 2014 - Unknown Caller: Listen to alot of our songs and get really obsessed...
  11:14am, Sep 13, 2014 - Camila: î€Ž
  11:16am, Sep 13, 2014 - Unknown Caller: ðŸ• “
  11:17am, Sep 13, 2014 - Unknown Caller: ðŸ•´ð Ÿ• “
  11:17am, Sep 13, 2014 - Unknown Caller: ðŸ‘…
  11:15am, Sep 13, 2014 - Camila: Haha
  5:32pm, Sep 13, 2014 - Camila: Can you give me a 15 minute heads up?
  5:45pm, Sep 13, 2014 - Camila: Love?
  5:46pm, Sep 13, 2014 - Camila: Copy?
  5:46pm, Sep 13, 2014 - Camila: U ok?
  5:49pm, Sep 13, 2014 - Unknown Caller: Yes!
  5:50pm, Sep 13, 2014 - Unknown Caller: Why?
  5:53pm, Sep 13, 2014 - Camila: Cuz you weren't answering. I wasn't sure u were ok
  5:55pm, Sep 13, 2014 - Unknown Caller: Why 15?
  5:57pm, Sep 13, 2014 - Camila: Oh. Cycle
  7:08pm, Sep 13, 2014 - Camila: Hi
  7:08pm, Sep 13, 2014 - Camila: What's going on?
  7:44pm, Sep 13, 2014 - Camila: I need to go
  7:44pm, Sep 13, 2014 - Camila: What's going on?
  7:46pm, Sep 13, 2014 - Unknown Caller: Just finished... Coming
  7:46pm, Sep 13, 2014 - Unknown Caller: Need to go where?
  7:45pm, Sep 13, 2014 - Camila: rehearsal
  7:47pm, Sep 13, 2014 - Unknown Caller: What time?
  7:45pm, Sep 13, 2014 - Camila: I told ivy 8
  7:48pm, Sep 13, 2014 - Unknown Caller: Honey, why didn't you tell me?ðŸ˜-
  7:49pm, Sep 13, 2014 - Camila: U serious??
  7:49pm, Sep 13, 2014 - Unknown Caller: ???
  7:49pm, Sep 13, 2014 - Camila: I told her 8 because u told.me 6
  7:50pm, Sep 13, 2014 - Unknown Caller: I wasn't sure of 6 and I just got done with the security people...
  8:37pm, Sep 13, 2014 - Unknown Caller: Do you know a time when you will be home?
  9:35pm, Sep 13, 2014 - Camila: Hmmm
  9:35pm, Sep 13, 2014 - Camila: I haven't been hearing your ringtone
  10:05pm, Sep 13, 2014 - Camila: Hey love
  10:05pm, Sep 13, 2014 - Camila: What are u up.to?
  10:10pm, Sep 13, 2014 - Camila: Love
  10:10pm, Sep 13, 2014 - Camila: Do you still want to meet?




                                                                                          GX 301-R - 30
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 32 of 368 PageID #:
                                   15339


  10:54pm, Sep 13, 2014 - Unknown Caller: Yes... Sick again...
  10:55pm, Sep 13, 2014 - Camila: Oh, no!
  10:55pm, Sep 13, 2014 - Camila: What do you want me to do?
  11:00pm, Sep 13, 2014 - Unknown Caller: Wait...
  11:01pm, Sep 13, 2014 - Camila: Ok. I will...
  11:01pm, Sep 13, 2014 - Camila: Anything else?
  12:05am, Sep 14, 2014 - Unknown Caller: I'm likely coming soon... Do you need time?
  12:05am, Sep 14, 2014 - Camila: I do
  12:06am, Sep 14, 2014 - Camila: What do you mean by "likely"?
  12:06am, Sep 14, 2014 - Unknown Caller: How much would you prefer?
  12:07am, Sep 14, 2014 - Unknown Caller: Likely=yes... But soon depends on you!ðŸ˜•
  12:07am, Sep 14, 2014 - Camila: Ok.. can I have 15-20?
  12:08am, Sep 14, 2014 - Unknown Caller: Yes...
  12:31am, Sep 14, 2014 - Camila: Hi
  12:34am, Sep 14, 2014 - Unknown Caller: Does that mean, "done?"
  12:34am, Sep 14, 2014 - Camila: Yes
  12:34am, Sep 14, 2014 - Camila: Ready for you
  10:29am, Sep 14, 2014 - Unknown Caller: I am absolutely crushed. I don't know if any of the final things I
  can do can be effective. It seems like it doesn't matter so much to you. It even seems like this
  performance is more important.
  10:35am, Sep 14, 2014 - Unknown Caller: That you haven't responded multiplies the problem.
  10:39am, Sep 14, 2014 - Camila: In sorry. It is hard when you try to number the problems and I don't
  understand what you are saying.... But I'm listening
  10:39am, Sep 14, 2014 - Unknown Caller: Number the problems?
  10:41am, Sep 14, 2014 - Camila: Tell me what is a problem, and it is usually more than one, and it is
  usually something I wouldn't have considered a problem
  10:41am, Sep 14, 2014 - Unknown Caller: I don't know what to say.
  10:41am, Sep 14, 2014 - Unknown Caller: I don't know what to do.
  10:44am, Sep 14, 2014 - Unknown Caller: You are not driven nearly enough: You don't really love me.
  Other things and beliefs are more important.
  10:45am, Sep 14, 2014 - Unknown Caller: I keep on being hopeful. Then I realize I'm a fool. What is
  needed from you you won't give.
  10:47am, Sep 14, 2014 - Unknown Caller: No response is even more horrible.
  10:48am, Sep 14, 2014 - Camila: I don't know how to respond....
  10:49am, Sep 14, 2014 - Unknown Caller: If you loved me and were obsessed with me you would. No
  response is the worst response. You must have thoughts.
  10:50am, Sep 14, 2014 - Unknown Caller: This is rapidly escalating to a permanent end now.
  10:50am, Sep 14, 2014 - Unknown Caller: ?
  10:52am, Sep 14, 2014 - Unknown Caller: No response is solidifying that result. It seems as though that
  is what you really want.
  10:53am, Sep 14, 2014 - Camila: No, love! I hadn't seen your message!
  10:53am, Sep 14, 2014 - Unknown Caller: Then say something!
  10:56am, Sep 14, 2014 - Camila: I love you. I find we disagree in many things but I'm trying to get on the
  same page
  10:56am, Sep 14, 2014 - Unknown Caller: What are the things we disagree?
  10:58am, Sep 14, 2014 - Camila: When you mention problems, thrre are things that come up
  10:59am, Sep 14, 2014 - Unknown Caller: Please be specific.
  11:01am, Sep 14, 2014 - Camila: Well, this very last one, I don't agree that pre-breach issues should not
  be addressed just because the breach exists. I am in no way saying that those issues justify the breach
  11:05am, Sep 14, 2014 - Unknown Caller: You don't even come close to understanding the prebreach
  issues... After any breach your view of them is extremely distorted... Until you undo the breach you can't
  UN-distort that view. In this case, once your view is undistorted your heart will break because things are
  not what you think and we were so close. If you understood you would have done exactly what I did pre-
  breach. There are many things you don't know or understand. But before anything can be understood or
  done the distortion of the breach must go. This is always true.
  11:07am, Sep 14, 2014 - Camila: Ok




                                                                                            GX 301-R - 31
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 33 of 368 PageID #:
                                   15340


  11:07am, Sep 14, 2014 - Camila: And how do I do that?
  11:08am, Sep 14, 2014 - Unknown Caller: You don't hurt enough or desire me enough... Postulate-wise
  you need to feel better, more strongly, and be more desirous of me in every single way compared to
  anything with R.
  11:09am, Sep 14, 2014 - Camila: Ok. I thought I did
  11:09am, Sep 14, 2014 - Unknown Caller: Doesn't seems that way. For example you do not crave me
  sexually.
  11:10am, Sep 14, 2014 - Unknown Caller: That was especially needed during the past 24 hours.
  11:10am, Sep 14, 2014 - Camila: What does that have to do with r?
  11:10am, Sep 14, 2014 - Unknown Caller: Sex.
  11:12am, Sep 14, 2014 - Unknown Caller: It is not only shared by us as a thought object. There is
  subconscious evaluation, comparison, and postulates...
  11:13am, Sep 14, 2014 - Unknown Caller: It is very destructive.
  11:14am, Sep 14, 2014 - Unknown Caller: I/we really needed you to want me sexually yesterday and
  earlier.
  11:15am, Sep 14, 2014 - Camila: I don't know what to do, then. I offered
  11:16am, Sep 14, 2014 - Unknown Caller: You were almost asleep... You offered seemingly more as a
  favor instead of needing it so badly you couldn't live without it...
  11:17am, Sep 14, 2014 - Unknown Caller: You need to be more aggressive, by far, than you ever were
  with R.
  11:17am, Sep 14, 2014 - Camila: Ok
  11:18am, Sep 14, 2014 - Unknown Caller: Take the most you wanted something with him and your
  internal desire has to be more with me.
  11:18am, Sep 14, 2014 - Camila: Got it
  11:18am, Sep 14, 2014 - Unknown Caller: Not just in action, but on the inside.
  11:19am, Sep 14, 2014 - Unknown Caller: Or else it will backfire..
  11:20am, Sep 14, 2014 - Unknown Caller: I shouldn't need to tell you to do these things, they should be
  happening... That is a big problem...
  11:20am, Sep 14, 2014 - Unknown Caller: If you cared, pained, and were obsessed, they would happen
  naturally...
  11:21am, Sep 14, 2014 - Unknown Caller: Missing Jness today needs to be made up ASAP...
  11:22am, Sep 14, 2014 - Unknown Caller: Before it's too late...
  11:22am, Sep 14, 2014 - Unknown Caller: There is very little time now...
  11:31am, Sep 14, 2014 - Unknown Caller: ?
  11:30am, Sep 14, 2014 - Camila: Ok
  11:31am, Sep 14, 2014 - Camila: What else do you want me.to say. If that's what it is, then thays what it
  is...
  11:33am, Sep 14, 2014 - Unknown Caller: But it has to come from you...
  11:33am, Sep 14, 2014 - Unknown Caller: So help me now...
  11:37am, Sep 14, 2014 - Unknown Caller: ?ðŸ˜ªðŸ’”
  11:42am, Sep 14, 2014 - Unknown Caller: ???
  11:45am, Sep 14, 2014 - Unknown Caller: ???ðŸ˜¢ðŸ’”ðŸ’”ðŸ’”
  11:44am, Sep 14, 2014 - Camila: You put it very difficult. You ask for something that doesn't come natural
  to me. I make an effort. You turn me down and say it is a problem that I do that...
  11:48am, Sep 14, 2014 - Unknown Caller: You've just made a problem. If I accept this we're done. Solve
  the problem you just made... Please...
  11:47am, Sep 14, 2014 - Camila: Oh boy
  11:47am, Sep 14, 2014 - Camila: Ok
  11:49am, Sep 14, 2014 - Unknown Caller: Oh boy?
  11:47am, Sep 14, 2014 - Camila: Just an expresiÃ³n, like oops
  11:50am, Sep 14, 2014 - Unknown Caller: How will you make this... Even if true... Not a problem?
  11:50am, Sep 14, 2014 - Unknown Caller: I do not agree it is true...
  11:49am, Sep 14, 2014 - Camila: Fine. Not a problem
  11:53am, Sep 14, 2014 - Unknown Caller: When you answer like that I really hurt... It is not an
  appropriate tone for a working answer... Please give me a real answer...
  11:54am, Sep 14, 2014 - Unknown Caller: Please now so this doesn't get worse...




                                                                                           GX 301-R - 32
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 34 of 368 PageID #:
                                   15341


  11:52am, Sep 14, 2014 - Camila: What??
  11:55am, Sep 14, 2014 - Camila: I don't want it to get worse so it won't be a problem anymore. How is
  doing what you just asked a problem?
  11:55am, Sep 14, 2014 - Unknown Caller: What will you do if the thing you stated was a problem
  happens?
  11:56am, Sep 14, 2014 - Unknown Caller: It's the way you answer sometimes...
  12:00pm, Sep 14, 2014 - Unknown Caller: ?
  12:03pm, Sep 14, 2014 - Camila: I wish you didn't interpret them that way. I am doing my best to embody
  what you are saying
  12:10pm, Sep 14, 2014 - Unknown Caller: Ok... Please give me a carrot...
  12:17pm, Sep 14, 2014 - Unknown Caller: Donkey hungry... ðŸ˜¢
  12:47pm, Sep 14, 2014 - Camila: Love, I will do my best and give it my all
  12:52pm, Sep 14, 2014 - Unknown Caller: ...and get it done!ðŸ˜Š
  1:38pm, Sep 14, 2014 - Camila: Not exactly a carrot but...
  1:39pm, Sep 14, 2014 - Camila: Just ran into Svetlana
  5:05pm, Sep 14, 2014 - Unknown Caller: How'd it go?
  5:06pm, Sep 14, 2014 - Camila: It went very well, I think...
  5:06pm, Sep 14, 2014 - Camila: Thank you for asking :)
  5:06pm, Sep 14, 2014 - Unknown Caller: You at disquisition?
  5:07pm, Sep 14, 2014 - Camila: No. I missed it
  5:07pm, Sep 14, 2014 - Unknown Caller: Where are you?
  5:07pm, Sep 14, 2014 - Camila: I just got back
  5:07pm, Sep 14, 2014 - Camila: Not home yet
  5:08pm, Sep 14, 2014 - Camila: What time will you be home?
  5:09pm, Sep 14, 2014 - Unknown Caller: Don't know yet.
  8:21pm, Sep 14, 2014 - Camila: Hi love
  8:21pm, Sep 14, 2014 - Camila: How are you
  8:21pm, Sep 14, 2014 - Camila: ?
  8:21pm, Sep 14, 2014 - Camila: What's your plan?
  8:39pm, Sep 14, 2014 - Camila: Cab you give me a 20 minute heads up?
  9:13pm, Sep 14, 2014 - Unknown Caller: Having very rough time physically... Very bad...
  9:21pm, Sep 14, 2014 - Unknown Caller: ?
  9:43pm, Sep 14, 2014 - Camila: Hi love
  11:18pm, Sep 14, 2014 - Unknown Caller: Have you thought of anything? How little or how much I should
  say?
  11:20pm, Sep 14, 2014 - Camila: I.don't know. Either way there is damage, but I.guess one way is more
  permanent than the other
  11:22pm, Sep 14, 2014 - Unknown Caller: Hard to say... For example, tonight I could have said a bunch
  of things... I risked your anger or upset... And having to tell you instead of you coming to that conclusion..
  11:24pm, Sep 14, 2014 - Camila: Yep. I.understand...
  11:26pm, Sep 14, 2014 - Unknown Caller: Did I do the right thing by not opening up the subject?
  11:28pm, Sep 14, 2014 - Camila: I appreciate a hint... but not as threats
  11:28pm, Sep 14, 2014 - Unknown Caller: There were actually two separate things/areas... Both
  damaging to not have happened, both damaging to mention... Did I do the right thing?
  11:28pm, Sep 14, 2014 - Camila: I hope so
  11:32pm, Sep 14, 2014 - Unknown Caller: How should I handle after the fact failures? To not mention it is
  to prevent learning?
  11:33pm, Sep 14, 2014 - Camila: I don't have answers
  11:36pm, Sep 14, 2014 - Unknown Caller: Please help me/us...
  11:37pm, Sep 14, 2014 - Camila: I will. I am
  11:42pm, Sep 14, 2014 - Unknown Caller: What should I do about tonight?
  11:42pm, Sep 14, 2014 - Camila: What about?
  11:45pm, Sep 14, 2014 - Unknown Caller: If I tell you, I fear creating the same problem of which we
  spoke...
  11:46pm, Sep 14, 2014 - Camila: Ok.
  11:46pm, Sep 14, 2014 - Camila: It's up to you...




                                                                                               GX 301-R - 33
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 35 of 368 PageID #:
                                   15342


  11:47pm, Sep 14, 2014 - Unknown Caller: That's not being the causal agent. It is why we are here in the
  first place. Please decide.
  11:48pm, Sep 14, 2014 - Camila: Ok. Then don't. I feel like we lose so much every time you threaten me
  11:52pm, Sep 14, 2014 - Unknown Caller: It's only a threat if you are out of cause. The axe falls whether
  we know it or not... Insisting it won't fall if we don't know about it... Then blaming not moving because we
  don't know about it is not an effective strategy.
  11:52pm, Sep 14, 2014 - Camila: Then do
  11:53pm, Sep 14, 2014 - Unknown Caller: I agree if there is anything threatening I shouldn't... You're then
  do response just now is still out of cause. I shouldn't tell you unless you can persuade me .
  11:56pm, Sep 14, 2014 - Camila: I don't want you to tell me. Everytime you tell me about something I am
  afraid that if I don't you'll leave me and not because I am there
  11:58pm, Sep 14, 2014 - Camila: I want to figure it out for myself. I want you to be the recipient of my love
  and not just become your bitch
  12:00am, Sep 15, 2014 - Unknown Caller: Ok... The upside is you can do not repeat these failures by
  your own growth (big upside), the downside is the irreversible end (big downside.) If I tell you the
  outcomes both change... Not nearly as much upside or downside... But telling you also adds in other
  damages...
  12:01am, Sep 15, 2014 - Unknown Caller: Go for it!!!
  12:04am, Sep 15, 2014 - Unknown Caller: I can give you these hints: one thing directly involves our time
  together... The other doesn't and involves rebuilding yourself through important visible change.
  12:04am, Sep 15, 2014 - Camila: Got it
  12:05am, Sep 15, 2014 - Unknown Caller: I am putting everything on the line hoping you do!
  12:09am, Sep 15, 2014 - Unknown Caller: It is also true as long as you find anything I say threatening,
  you are still protecting that which you find threatened. This is bad pride. In the future, I should be able to
  say anything, cause and effect or otherwise, and you won't find it a threat...
  12:10am, Sep 15, 2014 - Camila: <Media omitted>
  12:10am, Sep 15, 2014 - Camila: Sorry
  12:11am, Sep 15, 2014 - Camila: That was accidental
  12:11am, Sep 15, 2014 - Unknown Caller: If I say you need to move or you will be hit by a car, you
  thankfully move without feeling threatened by me, the effects, or your having to do something,/pride.
  12:13am, Sep 15, 2014 - Camila: "I shouldn't need to tell you to do these things, they should be
  happening... That is a big problem..."
  I find to be a threatening statement
  12:13am, Sep 15, 2014 - Camila: <Media omitted>
  12:14am, Sep 15, 2014 - Camila: This is what I mean by threatening
  12:15am, Sep 15, 2014 - Camila: "You've just made a problem. If I accept this we're done. Solve the
  problem you just made..."
  12:16am, Sep 15, 2014 - Camila: The only thing I'm protecting is being with you
  12:16am, Sep 15, 2014 - Unknown Caller: Not true in what you just said.
  12:17am, Sep 15, 2014 - Unknown Caller: Those statements are true. Take the first one, what is
  threatening?
  12:17am, Sep 15, 2014 - Camila: Nothing. Nevermind
  12:18am, Sep 15, 2014 - Unknown Caller: No. That's not good. I'm trying to help.
  12:20am, Sep 15, 2014 - Camila: I don't want to continue with this. It's fine
  12:20am, Sep 15, 2014 - Unknown Caller: Please say something... This is important... Please... Help...
  12:21am, Sep 15, 2014 - Unknown Caller: It's not fine. It is the very thing that causes and caused ALL the
  problems... It is the part that will get upset I just said that... It is the essence of blame, pride and out of
  causedness...
  12:22am, Sep 15, 2014 - Camila: Ok
  12:23am, Sep 15, 2014 - Unknown Caller: And...
  12:24am, Sep 15, 2014 - Camila: There's always something wrong with what I do and any direction move
  in is a mistake
  12:25am, Sep 15, 2014 - Unknown Caller: That's self pity and untrue. Do you want to solve this or not?
  12:25am, Sep 15, 2014 - Camila: That's what it feels like when you criticize my every move
  12:27am, Sep 15, 2014 - Unknown Caller: Not every move... People trying to achieve thrive on criticism...
  You don't because of protection... If you hadn't fought any of the criticism things would be much better...




                                                                                               GX 301-R - 34
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 36 of 368 PageID #:
                                   15343


  With boy boy you didn't react.
  12:28am, Sep 15, 2014 - Camila: Ok, then
  12:28am, Sep 15, 2014 - Unknown Caller: Then... ?
  12:28am, Sep 15, 2014 - Camila: Ok
  12:29am, Sep 15, 2014 - Unknown Caller: Ok what... ?
  12:30am, Sep 15, 2014 - Camila: Ok. Fine. I hear you. U r right. I'll take your criticism
  12:33am, Sep 15, 2014 - Unknown Caller: Everything I said was true and there is a lot I don't say. In the
  best case I would be able to say everything and you would see each thing as a gift and joyfully avoid the
  car... Not feel threatened by it...
  12:33am, Sep 15, 2014 - Camila: Ok
  12:33am, Sep 15, 2014 - Camila: Thank u
  12:33am, Sep 15, 2014 - Unknown Caller: Ok means... ?
  12:34am, Sep 15, 2014 - Unknown Caller: What should I do in the meantime?
  12:34am, Sep 15, 2014 - Camila: ?
  12:35am, Sep 15, 2014 - Unknown Caller: Now. How do I help you tonight and tomorrow?
  12:37am, Sep 15, 2014 - Camila: I don't understand. Are you revisiting what we had just discussed or is
  this something new?
  12:40am, Sep 15, 2014 - Unknown Caller: Both... And checking to see if you changed your mind...
  Tonight's actions could be countered tomorrow... Not as good as it could have been, but immediate
  correction and change helps
  12:43am, Sep 15, 2014 - Camila: Do whatever you think is best
  12:46am, Sep 15, 2014 - Unknown Caller: No. It's what you think is best. Please tell me now.
  12:47am, Sep 15, 2014 - Unknown Caller: Saying, "Do whatever you think is best" is out of cause at this
  point.
  12:50am, Sep 15, 2014 - Camila: I don't know what to.do, what you want me to say. I told.you what I
  wanted, but it seems you are not okay with that. So, if you think it is best otherwise, then okay
  12:51am, Sep 15, 2014 - Unknown Caller: No. I am doing what you wanted, that's done... It's other things.
  12:51am, Sep 15, 2014 - Camila: I'm so confused
  12:51am, Sep 15, 2014 - Unknown Caller: I'm coming home for a short time now.
  12:52am, Sep 15, 2014 - Camila: Give me 15
  1:08am, Sep 15, 2014 - Camila: U still want to come over?
  1:30am, Sep 15, 2014 - Camila: Why did you leave like that again?
  1:30am, Sep 15, 2014 - Camila: What did I do now?
  1:30am, Sep 15, 2014 - Unknown Caller: Pride.
  1:31am, Sep 15, 2014 - Camila: What do you want me to do? At this point I feel like I'm trying to make
  you happy
  1:32am, Sep 15, 2014 - Camila: I'm so afraid to move in any direction...
  1:33am, Sep 15, 2014 - Camila: You always have something negTive to say about what I do
  1:33am, Sep 15, 2014 - Unknown Caller: We have a handful of days left. We had 4 major things that
  effected our future 2 of them were destroyed today. What am I supposed to say? I would have realized I
  was being prideful and physically run after you.
  1:34am, Sep 15, 2014 - Unknown Caller: Great, make this problem worse... Now you need to fix that
  also... You did somethings that were very bad yet you are a victim...
  1:35am, Sep 15, 2014 - Camila: I'm doing my best and I know its not all I can do,
  1:36am, Sep 15, 2014 - Camila: Don't worry about it, then. I will fix it
  1:37am, Sep 15, 2014 - Unknown Caller: We are rapidly running out of possibility... I don't know what to
  do... Do you want me just to let my body die?
  1:38am, Sep 15, 2014 - Camila: Of course not
  1:41am, Sep 15, 2014 - Unknown Caller: Then dump this pride, stop protecting bad stuff, and be far more
  active...
  1:42am, Sep 15, 2014 - Camila: Ok
  1:42am, Sep 15, 2014 - Camila: Done
  1:42am, Sep 15, 2014 - Unknown Caller: I can't save us much longer... Days now...
  1:43am, Sep 15, 2014 - Unknown Caller: All of this is because I love you so... I would have pulled away
  long ago with/for any other person...
  1:45am, Sep 15, 2014 - Unknown Caller: Do you really know what you did, every aspect of it, was so




                                                                                          GX 301-R - 35
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 37 of 368 PageID #:
                                   15344


  bad? To enjoy or have good memories or think positively of such a bad think makes it worse...
  1:47am, Sep 15, 2014 - Unknown Caller: It worse than rape... It's the sort of thing you keep on taking
  showers to wash it off, disgusting etc...
  1:48am, Sep 15, 2014 - Unknown Caller: You do not feel this way towards it... That makes it even
  worse... Imagine being raped but having fond memories of the rapists cologne..
  1:49am, Sep 15, 2014 - Unknown Caller: This situation is far worse because it was voluntary... Should
  make it even more disgusting to you if you want to change
  1:52am, Sep 15, 2014 - Unknown Caller: I can't text anymore for the next hour or so. I suspect, sadly, you
  will not take this in a positive determined fashion and I won't hear from you.
  1:53am, Sep 15, 2014 - Unknown Caller: I wish you would say certain things...
  1:54am, Sep 15, 2014 - Camila: Like what?
  1:54am, Sep 15, 2014 - Camila: I don't think of the situation the way you think I do
  1:54am, Sep 15, 2014 - Unknown Caller: Then let me know... You actions seem to speak otherwise...
  1:54am, Sep 15, 2014 - Unknown Caller: Your
  1:56am, Sep 15, 2014 - Camila: How? Because whatever you think is not what I'd going on underneath
  1:57am, Sep 15, 2014 - Unknown Caller: Tell me then...
  1:57am, Sep 15, 2014 - Camila: What?
  1:59am, Sep 15, 2014 - Unknown Caller: Your feelings...
  2:04am, Sep 15, 2014 - Camila: I have been changing the thought object of r, wuktin, the even. It is not
  positive and don't like thinking about it
  2:07am, Sep 15, 2014 - Unknown Caller: Wuktin?
  2:08am, Sep 15, 2014 - Unknown Caller: The even?
  2:08am, Sep 15, 2014 - Camila: Wilton
  2:08am, Sep 15, 2014 - Camila: Event
  2:08am, Sep 15, 2014 - Unknown Caller: Maybe retype?
  8:05am, Sep 15, 2014 - Unknown Caller: Up?
  8:05am, Sep 15, 2014 - Camila: Yes
  8:08am, Sep 15, 2014 - Unknown Caller: Thoughts, desires, love?
  8:12am, Sep 15, 2014 - Unknown Caller: ?
  8:13am, Sep 15, 2014 - Camila: Not that awake. Give me a minute
  8:18am, Sep 15, 2014 - Unknown Caller: Should I walk toward you? You have an 8:30 yes?
  9:15am, Sep 15, 2014 - Unknown Caller: No text yet? Can you walk now?
  9:16am, Sep 15, 2014 - Camila: I'm with Aliza. I don't have a stroller for her
  9:16am, Sep 15, 2014 - Unknown Caller: Have her start to learn to carry you... All your kids should...
  9:17am, Sep 15, 2014 - Camila: Haha
  9:19am, Sep 15, 2014 - Unknown Caller: Kristin has a stroller maybe... Or you could leave Eliza
  somewhere... Outside... So no one will know... Forever... Or until she wants food...
  9:25am, Sep 15, 2014 - Camila: Did you end up walking?
  9:26am, Sep 15, 2014 - Unknown Caller: I haven't. I will. Even if alone. Do you have a stroller solution?
  9:26am, Sep 15, 2014 - Camila: I think I do/will
  9:39am, Sep 15, 2014 - Camila: Ready
  9:46am, Sep 15, 2014 - Camila: Where r u?
  9:49am, Sep 15, 2014 - Camila: ?
  9:49am, Sep 15, 2014 - Unknown Caller: About to go outside.
  10:18am, Sep 15, 2014 - Camila: I dont kjow what the minimum.is that would be best for their
  development.
  10:18am, Sep 15, 2014 - Camila: Also, I wanted you to help to take your schedule into account
  11:15am, Sep 15, 2014 - Unknown Caller: Going to walk with dani... No text from the faithful wife... ðŸ˜ª
  11:18am, Sep 15, 2014 - Camila: You've never called.me that before...
  11:18am, Sep 15, 2014 - Unknown Caller: Good or bad?
  11:18am, Sep 15, 2014 - Unknown Caller: Like or dislike?
  11:19am, Sep 15, 2014 - Camila: Neither. Just wondering what you mean by it
  11:19am, Sep 15, 2014 - Unknown Caller: Being hopeful... Sad you didn't really like it...
  11:20am, Sep 15, 2014 - Camila: I do like it but I'm afraid to enjoy it because you usually have a strong
  negative reaction to the subject
  11:21am, Sep 15, 2014 - Unknown Caller: Which subject?




                                                                                           GX 301-R - 36
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 38 of 368 PageID #:
                                   15345


  11:21am, Sep 15, 2014 - Camila: Faithfulness
  11:23am, Sep 15, 2014 - Unknown Caller: You need to prove through tremendous difficulty at this point
  but that doesn't mean I can't be hopeful or desirous...
  11:31am, Sep 15, 2014 - Camila: I see u
  12:26pm, Sep 15, 2014 - Unknown Caller: Flag is half mast to honor a soldier, from Brooklyn, who died in
  1944 and whose body was returned to the US recently.
  12:32pm, Sep 15, 2014 - Camila: Oh, wow! I would have never noticed
  12:47pm, Sep 15, 2014 - Unknown Caller: What would a good faithful wife... The best of wives... Be doing
  right now and later?
  12:48pm, Sep 15, 2014 - Camila: Hmmm
  12:48pm, Sep 15, 2014 - Camila: Am I supposed to tell you or is the answer just for me?
  1:20pm, Sep 15, 2014 - Unknown Caller: Either way, whichever the good wife thinks is best...
  1:21pm, Sep 15, 2014 - Camila: Ok
  1:50pm, Sep 15, 2014 - Unknown Caller: Carrot?
  2:24pm, Sep 15, 2014 - Camila: Saving battery for readiness... Almost out î• „
  3:32pm, Sep 15, 2014 - Unknown Caller: Actually free at 5:30 or so..
  5:10pm, Sep 15, 2014 - Camila: I have power again!
  5:10pm, Sep 15, 2014 - Camila: So, what's new?
  5:11pm, Sep 15, 2014 - Camila: U still free at 5:30?
  5:12pm, Sep 15, 2014 - Unknown Caller: Free now.. going home...
  5:13pm, Sep 15, 2014 - Camila: Can u give me 15?
  5:13pm, Sep 15, 2014 - Unknown Caller: Yes. Are you there?
  5:14pm, Sep 15, 2014 - Camila: I just got home. I need some time
  5:14pm, Sep 15, 2014 - Unknown Caller: Ok...
  5:26pm, Sep 15, 2014 - Camila: Ready
  5:28pm, Sep 15, 2014 - Camila: Where are you?
  9:12pm, Sep 15, 2014 - Unknown Caller: I love you so! Thank you for helping me... I'm so sorry there was
  not much, "conscious" time... But this means you'll be awake later!ðŸ˜•
  9:13pm, Sep 15, 2014 - Camila: Haha. I love YOU!
  9:13pm, Sep 15, 2014 - Camila: I am sore (you know where)
  9:14pm, Sep 15, 2014 - Unknown Caller: Sorry! (Not really). Get it better quickly!
  9:15pm, Sep 15, 2014 - Camila: î• ” hehe. Of course
  9:19pm, Sep 15, 2014 - Unknown Caller: Well, your mouth and throat work too!
  9:20pm, Sep 15, 2014 - Camila: î••
  9:27pm, Sep 15, 2014 - Unknown Caller: Carrot?
  9:27pm, Sep 15, 2014 - Camila: I don't think so. I was going to wait for you...
  9:27pm, Sep 15, 2014 - Unknown Caller: Do you imagine we might have fun later?
  9:27pm, Sep 15, 2014 - Camila: HAHA!
  9:27pm, Sep 15, 2014 - Unknown Caller: Schedule tomorrow?
  9:28pm, Sep 15, 2014 - Camila: 9-12:30, 1:30-5
  9:37pm, Sep 15, 2014 - Unknown Caller: Going to volleyball...
  9:41pm, Sep 15, 2014 - Camila: Good luck!
  9:41pm, Sep 15, 2014 - Camila: I love you
  1:28am, Sep 16, 2014 - Unknown Caller: How long are you up? Having difficult time...
  1:29am, Sep 16, 2014 - Camila: Oh no! What's going on?
  1:30am, Sep 16, 2014 - Camila: I might be up for one more hour
  1:29am, Sep 16, 2014 - Unknown Caller: Physically a lot of the bad things are catching up...
  1:55am, Sep 16, 2014 - Unknown Caller: A will be an hour plus...
  2:38am, Sep 16, 2014 - Unknown Caller: Rain makes it hard to escape...
  2:45am, Sep 16, 2014 - Camila: Ol
  2:45am, Sep 16, 2014 - Camila: Ok
  2:45am, Sep 16, 2014 - Camila: Going to bed
  5:34am, Sep 16, 2014 - Unknown Caller: Tonight was very hard for me that I could not see you. This is
  becoming a bad circumstance especially because it should have been heaven. I feel as though I am
  holding you close in my arms but together we are sinking into a hell. At least I have you there. Tonight I
  also dealt with a Oneasian thing. Loyalty and one's word are very high values for me. But loyalty can be




                                                                                           GX 301-R - 37
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 39 of 368 PageID #:
                                   15346


  very lonely and so it is with me. There was a time, just a few months ago, where I believed our loyalty to
  each other could not be broken. I wish it were as simple as to just believe it so, but loyalty doesn't work
  that way. I am just especially hurting tonight and wish you were by my side. Truly that can't really happen
  now for a very long time if ever. But being in your presence, somehow, at times, makes it all better. I love
  you so, missing you on this rainy morning.
  5:44am, Sep 16, 2014 - Unknown Caller: Here are the lyrics I believe inspired Led Zeppelin's, "Thank
  you.": http://www.azlyrics.com/lyrics/beneking/standbyme.html
  5:47am, Sep 16, 2014 - Unknown Caller: Watch "Ben E. King - Stand by me" on YouTube - Ben E. King -
  Stand by me: http://youtu.be/Vbg7YoXiKn0
  5:48am, Sep 16, 2014 - Unknown Caller: Sorry to be so sentimental in love with you at 5:45 am...
  5:49am, Sep 16, 2014 - Camila: I love you
  5:56am, Sep 16, 2014 - Unknown Caller: Did you receive all my ramblings?
  5:57am, Sep 16, 2014 - Camila: Yes :)
  5:58am, Sep 16, 2014 - Unknown Caller: Sorry about the sadder stuff about loyalty... My love is so much
  stronger...
  5:59am, Sep 16, 2014 - Unknown Caller: Are you up or just rolling over to answer a persistent buzz... ?
  6:00am, Sep 16, 2014 - Camila: Not up
  6:03am, Sep 16, 2014 - Unknown Caller: Ok sweetheart... Any target time to get up?
  6:04am, Sep 16, 2014 - Camila: 8
  6:04am, Sep 16, 2014 - Unknown Caller: Sleep well... There is a slight chance I will be there at 8...
  10:03am, Sep 16, 2014 - Unknown Caller: Going to sleep soon... Finish article? Carrot?
  10:05am, Sep 16, 2014 - Camila: I love you. I am so glad I got to see you and feel you this morning
  10:06am, Sep 16, 2014 - Camila: I will be a good wife
  10:06am, Sep 16, 2014 - Unknown Caller: Article?
  10:07am, Sep 16, 2014 - Camila: I will finish it
  10:09am, Sep 16, 2014 - Camila: Anything else?
  10:11am, Sep 16, 2014 - Unknown Caller: Some things... Additionally, can you think of a few and surprise
  or tell me?
  10:13am, Sep 16, 2014 - Camila: Ok
  10:13am, Sep 16, 2014 - Unknown Caller: Anything I can do for you?
  10:14am, Sep 16, 2014 - Camila: You've done it all
  10:20am, Sep 16, 2014 - Unknown Caller: I'm going to sleep... I love you so!
  10:20am, Sep 16, 2014 - Camila: Dream of me
  10:21am, Sep 16, 2014 - Unknown Caller: I can still smell you... So good!
  10:21am, Sep 16, 2014 - Camila: I will bring you with ne everywhere I go
  10:21am, Sep 16, 2014 - Camila: I love you
  10:22am, Sep 16, 2014 - Unknown Caller: I love you more...
  10:23am, Sep 16, 2014 - Camila: î• ƒ I know..
  10:43am, Sep 16, 2014 - Unknown Caller: Love me more than you ever have in every way in every
  situation. Be obsessed, infatuated more than you ever have been in every way. Tell me these things a lot
  if they are true.
  3:32pm, Sep 16, 2014 - Unknown Caller: When are you done? Are we on for 5ish?
  3:56pm, Sep 16, 2014 - Camila: Yes
  3:56pm, Sep 16, 2014 - Camila: How are you?
  4:50pm, Sep 16, 2014 - Camila: Almost done but will need some time to get rid.of stuff
  4:50pm, Sep 16, 2014 - Camila: Whats your status?
  4:55pm, Sep 16, 2014 - Unknown Caller: Ready now... Let me know...
  7:31pm, Sep 16, 2014 - Unknown Caller: Any thoughts?
  7:34pm, Sep 16, 2014 - Camila: Not yet. I'd let u know as soon as I figured anything out
  7:36pm, Sep 16, 2014 - Unknown Caller: I'm getting really sick... I don't know how this attack is going to
  go... I'll let you know...
  7:35pm, Sep 16, 2014 - Camila: Good luck, love
  7:35pm, Sep 16, 2014 - Camila: Anything I can do for you from here?
  7:38pm, Sep 16, 2014 - Unknown Caller: Figure these things out ASAP...
  8:25pm, Sep 16, 2014 - Unknown Caller: I'm sorry I bothered you... I'm just feeling so unwell... I love you
  so...




                                                                                             GX 301-R - 38
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 40 of 368 PageID #:
                                   15347


  8:27pm, Sep 16, 2014 - Camila: You didn't bother me. I love you, too
  11:18pm, Sep 16, 2014 - Unknown Caller: Still in a lot of pain... Carrot for hurting donkey?
  11:21pm, Sep 16, 2014 - Camila: Oh, mi donki...
  11:21pm, Sep 16, 2014 - Camila: I am devastated. Heartbroken.... or simply broken
  11:22pm, Sep 16, 2014 - Camila: I don't want to lose you
  11:22pm, Sep 16, 2014 - Camila: I can't imagine my life without you
  11:26pm, Sep 16, 2014 - Unknown Caller: Any conclusions about the feelings thing?
  11:28pm, Sep 16, 2014 - Camila: Not clearly
  11:34pm, Sep 16, 2014 - Unknown Caller: Partially?
  12:09am, Sep 17, 2014 - Camila: Thinking...
  12:12am, Sep 17, 2014 - Unknown Caller: I don't know if I can make it tonight... Do you need warning?
  Article?
  12:10am, Sep 17, 2014 - Camila: Warning?
  12:10am, Sep 17, 2014 - Camila: What do you mean?
  12:12am, Sep 17, 2014 - Unknown Caller: Time?
  12:10am, Sep 17, 2014 - Camila: Oh. For coming over?
  12:12am, Sep 17, 2014 - Unknown Caller: Time to finish cycle...
  12:11am, Sep 17, 2014 - Camila: I'm good :)
  12:25am, Sep 17, 2014 - Unknown Caller: When was the last time you saw r?
  12:24am, Sep 17, 2014 - Camila: Vweek
  12:24am, Sep 17, 2014 - Camila: Why?
  12:26am, Sep 17, 2014 - Unknown Caller: I see him frequently. Just curious...
  12:25am, Sep 17, 2014 - Camila: U see him at vball and startpoint, right?
  12:25am, Sep 17, 2014 - Camila: I usually don't go to those
  12:32am, Sep 17, 2014 - Unknown Caller: How are your thoughts?
  12:32am, Sep 17, 2014 - Camila: Not sure....but positive towards you
  12:36am, Sep 17, 2014 - Unknown Caller: I sorry I'm asking so much... This little donkey is just starving
  for carrots...
  12:45am, Sep 17, 2014 - Camila: I thought I gave you a big one
  12:48am, Sep 17, 2014 - Unknown Caller: Always room for more I'm a growing boy... Sorry, I do
  appreciate it!
  8:18am, Sep 17, 2014 - Unknown Caller: Schedule?
  8:24am, Sep 17, 2014 - Unknown Caller: Any conclusions? Maybe have time to think today?
  8:36am, Sep 17, 2014 - Camila: Good morning!
  8:39am, Sep 17, 2014 - Camila: I will think today
  8:45am, Sep 17, 2014 - Unknown Caller: Schedule?
  8:54am, Sep 17, 2014 - Unknown Caller: How are you doing with your/our list?:-)
  9:12am, Sep 17, 2014 - Camila: Today I'm busy until 5, at least
  9:16am, Sep 17, 2014 - Unknown Caller: List? How are we?
  9:19am, Sep 17, 2014 - Unknown Caller: ?
  9:17am, Sep 17, 2014 - Camila: We are moving. I haven't added anything to the list sjnce I showed you
  9:17am, Sep 17, 2014 - Camila: Actually, I could be moving faster
  9:20am, Sep 17, 2014 - Unknown Caller: How are you doing with the things on the list?
  9:18am, Sep 17, 2014 - Camila: That's what I meant
  9:20am, Sep 17, 2014 - Unknown Caller: Please make this a Sprint!
  11:17am, Sep 17, 2014 - Unknown Caller: I took out the "box" of our relationship today... Old letters,
  memories, thought objects; I cried and cried and cried. I don't know what to do with all the broken
  pieces...
  11:18am, Sep 17, 2014 - Camila: î• “
  11:18am, Sep 17, 2014 - Camila: What can I do?
  11:18am, Sep 17, 2014 - Unknown Caller: Find the feelings now...
  11:19am, Sep 17, 2014 - Unknown Caller: You said in letters all the things I wish you would say now...
  And it was not long ago...
  11:20am, Sep 17, 2014 - Camila: Ok
  11:20am, Sep 17, 2014 - Unknown Caller: I am heartbroken and beside myself...
  11:21am, Sep 17, 2014 - Camila: Did something else happen?




                                                                                            GX 301-R - 39
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 41 of 368 PageID #:
                                   15348


  11:22am, Sep 17, 2014 - Unknown Caller: Timing, time running out, old letters and memories...
  11:27am, Sep 17, 2014 - Camila: Letters?
  11:27am, Sep 17, 2014 - Camila: Where?
  2:16pm, Sep 17, 2014 - Unknown Caller: No more carrots on this day?
  2:19pm, Sep 17, 2014 - Camila: Sorry, its been a little crazy today
  2:20pm, Sep 17, 2014 - Unknown Caller: Crazier than the need to feed your little donkey carrots?
  2:21pm, Sep 17, 2014 - Camila: Of course not
  2:22pm, Sep 17, 2014 - Unknown Caller: Wiggling ears and tail...
  2:22pm, Sep 17, 2014 - Camila: Haha
  2:22pm, Sep 17, 2014 - Camila: U r too cute!
  2:22pm, Sep 17, 2014 - Unknown Caller: Nodding head up and down while curling lips and making little
  donkey noises...
  2:24pm, Sep 17, 2014 - Camila: All my thinking has me stirred up
  2:27pm, Sep 17, 2014 - Camila: Not badly, I'm just experiencing the conflict within me and I'm trying to
  figure out exactly what it is
  2:31pm, Sep 17, 2014 - Camila: Are we still on for today?
  2:31pm, Sep 17, 2014 - Camila: What time?
  2:38pm, Sep 17, 2014 - Unknown Caller: Yes. 6+?
  2:38pm, Sep 17, 2014 - Unknown Caller: Will you be resolved by then?
  5:55pm, Sep 17, 2014 - Unknown Caller: 6?
  5:56pm, Sep 17, 2014 - Camila: I will need longer
  5:58pm, Sep 17, 2014 - Unknown Caller: How much? I am ready now...
  5:59pm, Sep 17, 2014 - Camila: Till I get there
  6:00pm, Sep 17, 2014 - Camila: 15-20?
  6:00pm, Sep 17, 2014 - Unknown Caller: Ok...
  10:19pm, Sep 17, 2014 - Camila: Thinking of that night..
  11:06pm, Sep 17, 2014 - Camila: Is it too late to tell you that I love you?
  11:08pm, Sep 17, 2014 - Unknown Caller: Which one, Friday or...
  11:08pm, Sep 17, 2014 - Camila: I keep thinking of that night. I was so unsure of going into it yet I still
  chose you.
  11:08pm, Sep 17, 2014 - Camila: Our night
  11:10pm, Sep 17, 2014 - Camila: I now have seen more of your soul since then. I know you like I never
  thought I could. I love you
  11:57pm, Sep 17, 2014 - Unknown Caller: ,,, ?
  11:58pm, Sep 17, 2014 - Unknown Caller: And... I love you so!
  11:58pm, Sep 17, 2014 - Camila: What does that mean?
  11:58pm, Sep 17, 2014 - Camila: ,,, ?
  11:58pm, Sep 17, 2014 - Unknown Caller: More carrots?
  11:59pm, Sep 17, 2014 - Camila: THOSE are carrots?!
  12:00am, Sep 18, 2014 - Camila: î• …
  12:00am, Sep 18, 2014 - Camila: Couldn't find a carrot, but I think donkeys like apples, too
  12:00am, Sep 18, 2014 - Unknown Caller: â•¤
  12:00am, Sep 18, 2014 - Camila: î„†
  12:01am, Sep 18, 2014 - Camila: I love you I love you I love you
  12:01am, Sep 18, 2014 - Unknown Caller: Going on court...
  12:01am, Sep 18, 2014 - Camila: Good luck. I am with you
  12:03am, Sep 18, 2014 - Unknown Caller: How much compared to past?
  12:05am, Sep 18, 2014 - Camila: I know more. I feel less cocky. So it is different
  12:39am, Sep 18, 2014 - Unknown Caller: Tell me more... In fact, all...
  12:42am, Sep 18, 2014 - Camila: I used to be confident (read: cocky) of my love for you and what goes
  into a relationship. I thought I had it down and I kbew it all. I let my guard down and I was wrong
  12:42am, Sep 18, 2014 - Camila: So my approach will be different
  12:49am, Sep 18, 2014 - Unknown Caller: And your feelings, obsession, infatuation, attraction etc.?
  12:51am, Sep 18, 2014 - Camila: I love you. I.am attracted to you. Other feelings might be covered up but
  I'm willing to work on it
  1:00am, Sep 18, 2014 - Unknown Caller: Coming now for 15 minutes...




                                                                                            GX 301-R - 40
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 42 of 368 PageID #:
                                   15349


  1:01am, Sep 18, 2014 - Camila: Wait
  1:01am, Sep 18, 2014 - Camila: Give me 15
  1:02am, Sep 18, 2014 - Unknown Caller: I only have 15 for now... I guess maybe later or tomorrow...
  1:03am, Sep 18, 2014 - Camila: It's ok, then
  12:26pm, Sep 18, 2014 - Unknown Caller: Nothing yet?
  12:34pm, Sep 18, 2014 - Camila: I'm digging...
  12:44pm, Sep 18, 2014 - Unknown Caller: î• ˜
  1:04pm, Sep 18, 2014 - Unknown Caller: Make today the most important and deeply productive day for
  us ever...
  1:03pm, Sep 18, 2014 - Camila: I will :)
  1:32pm, Sep 18, 2014 - Unknown Caller: I'm coming home for a few minutes...
  2:15pm, Sep 18, 2014 - Unknown Caller: Just play the cadenza... Haven't played it in eons... Very sad...
  2:14pm, Sep 18, 2014 - Camila: To be honest, the first thing I thought was I wish I was there with you
  2:15pm, Sep 18, 2014 - Camila: I apologize for the last thing I said. I haven't been taking responsibility
  and you still get all the shit from my irresponsibility. I am sorry
  2:17pm, Sep 18, 2014 - Camila: It is very painful to hear how I have affected you... but truly, I feel very
  ashamed for what I did
  2:20pm, Sep 18, 2014 - Unknown Caller: I was crying... I wish you were too... I just received your last
  text... It was the subject on which I was typing... Until that happens fully you can't join me in my pain...
  2:18pm, Sep 18, 2014 - Camila: And I hate what what I did has turned me into
  2:22pm, Sep 18, 2014 - Unknown Caller: The last thing you said was why I left just now... What have
  these things turned you into?
  2:23pm, Sep 18, 2014 - Camila: Someone that finds it easy to betray her love, that has fought for
  everything other than love, a traitor, someone cheap....
  I just feel cheap.and dirty
  2:28pm, Sep 18, 2014 - Unknown Caller: Then be the opposite now, and from now on...
  2:29pm, Sep 18, 2014 - Unknown Caller: That's the best you can do , and need to do, to start to slowly
  make that a true internally and externally...
  2:30pm, Sep 18, 2014 - Unknown Caller: Every moment you wait honors those bad things and that you
  are, and uphold those bad things...
  2:31pm, Sep 18, 2014 - Unknown Caller: Every time you honor, like or even tolerate anything associated
  with those decisions and actions you honor them...
  2:33pm, Sep 18, 2014 - Unknown Caller: That's one of the problems with anything positive toward or
  around r. Even just a mild positive feeling about a memory... It honors the wrong thing. Once you
  understand there will not be any positive feelings around this even if you tried you couldn't feel good...
  2:38pm, Sep 18, 2014 - Unknown Caller: Is that too much rambling or is it helpful and understandable?
  2:37pm, Sep 18, 2014 - Camila: It's pushing it on overkill but understandable
  2:44pm, Sep 18, 2014 - Unknown Caller: Until you live it... If you decide to... I don't know what to do? I
  just keep on trying to help... I'm sorry... This is so deeply painful...
  2:45pm, Sep 18, 2014 - Unknown Caller: I've never hurt like this nor had my whole life and self in such
  opposition...
  2:44pm, Sep 18, 2014 - Camila: I am sorry for that
  2:48pm, Sep 18, 2014 - Unknown Caller: Because of my life commitment to do the right thing, honor, and
  loyalty, the longer we are not right, the harder it is to have an "us" and maintain everything I've lived by...
  2:47pm, Sep 18, 2014 - Camila: I understand. I am sorry
  2:51pm, Sep 18, 2014 - Unknown Caller: I won't belabor the point...
  3:04pm, Sep 18, 2014 - Unknown Caller: Any other thoughts... ?
  3:04pm, Sep 18, 2014 - Unknown Caller: I'm sorry I'm desperate...
  3:07pm, Sep 18, 2014 - Camila: Not at the moment. I'm still trying to get back to that moment of clarity
  3:15pm, Sep 18, 2014 - Unknown Caller: Which moment of clarity?
  3:17pm, Sep 18, 2014 - Camila: When I told you I felt ashamed
  3:19pm, Sep 18, 2014 - Unknown Caller: Ok... I won't bother you... But write me please... Keep me up to
  date... ðŸ˜¢
  3:20pm, Sep 18, 2014 - Camila: I will
  5:07pm, Sep 18, 2014 - Camila: What are you doing?
  5:09pm, Sep 18, 2014 - Camila: m.youtube.com/watch?v=450p7goxZqg




                                                                                                GX 301-R - 41
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 43 of 368 PageID #:
                                   15350


  5:18pm, Sep 18, 2014 - Unknown Caller: That's so bittersweet... They are married in the end... How are
  you/we?
  5:19pm, Sep 18, 2014 - Camila: î• “
  5:19pm, Sep 18, 2014 - Camila: I'm sad
  5:20pm, Sep 18, 2014 - Camila: Because it is bittersweet. I know I should/did feel that way but right now I
  just can't find the treasure
  5:20pm, Sep 18, 2014 - Camila: I need help
  5:23pm, Sep 18, 2014 - Unknown Caller: How can I help?
  5:24pm, Sep 18, 2014 - Camila: I don't know how to uncover it
  5:24pm, Sep 18, 2014 - Camila: I don't know where it is
  5:25pm, Sep 18, 2014 - Unknown Caller: I believe the more the damage is brought to awareness and
  recognized the more the feelings come back... You can't feel deeply good if you are repressing/avoiding
  the deeply bad...
  5:26pm, Sep 18, 2014 - Unknown Caller: That is because by avoiding deep feelings you do just that...
  Avoid deep...
  5:27pm, Sep 18, 2014 - Unknown Caller: Your good won't be deep either if you avoid the deep bad...
  5:32pm, Sep 18, 2014 - Unknown Caller: I believe there is now the feelings of deep bad that stands
  between you and the feeling of deep love from me.
  5:33pm, Sep 18, 2014 - Camila: Where are you?
  5:34pm, Sep 18, 2014 - Unknown Caller: And feelings of fear and pride at between you and those deep
  bad feelings.
  5:34pm, Sep 18, 2014 - Unknown Caller: Pam's... I'm leaving soon but we can meet walking toward each
  other...
  5:35pm, Sep 18, 2014 - Camila: Ok
  8:08pm, Sep 18, 2014 - Unknown Caller: How are you/we?
  8:12pm, Sep 18, 2014 - Camila: In a way, we are good, although it feels horrible. But with all those
  feelings I haven't been feeling too confident
  8:14pm, Sep 18, 2014 - Unknown Caller: Which feelings... ?
  8:15pm, Sep 18, 2014 - Camila: The bad feelings
  8:15pm, Sep 18, 2014 - Unknown Caller: Why not confident...?
  8:17pm, Sep 18, 2014 - Camila: Well, now whenever I see you I am reminded of how horrible I am
  8:20pm, Sep 18, 2014 - Unknown Caller: We have the ability to be different... To be better... In each
  moment. Once we recognize that which we do not like in ourselves... The moment we truly own it we can
  change it... Once we do this it is then a matter of repairing damages and effects--adjusting the external
  world so it matches the new us, not the old us.
  8:21pm, Sep 18, 2014 - Unknown Caller: Just don't suffer about it because it honors the not good you...
  8:22pm, Sep 18, 2014 - Camila: What about all the "irreparable" and the "irreversible", everything we lost
  that we can't get back?
  8:22pm, Sep 18, 2014 - Unknown Caller: What do you feel about all those things?
  8:23pm, Sep 18, 2014 - Camila: Hopeless
  8:23pm, Sep 18, 2014 - Camila: Like I want to die
  8:23pm, Sep 18, 2014 - Unknown Caller: Why did you choose them? How strongly do you wish you had
  chosen differently?
  8:25pm, Sep 18, 2014 - Camila: How does that change anything?
  8:26pm, Sep 18, 2014 - Unknown Caller: It stops you from losing more, making more bad choices. It also
  fuels the motivation to fix and make things as good as possible ASAP.
  8:27pm, Sep 18, 2014 - Unknown Caller: It also allows you to be grateful for what you still have.
  8:27pm, Sep 18, 2014 - Unknown Caller: And treasure the true treasures...
  8:28pm, Sep 18, 2014 - Unknown Caller: And protect them and never trade them...
  8:28pm, Sep 18, 2014 - Unknown Caller: The treasures of us are irreplaceable: don't lose the rest of them
  because you lost some of them.
  8:32pm, Sep 18, 2014 - Unknown Caller: Also recognize my loss in this... Actually greater than yours...
  Hurting for me helps heal us and reframes your losses...
  8:33pm, Sep 18, 2014 - Camila: That is what I've always meant.... What you lost because of me
  8:33pm, Sep 18, 2014 - Unknown Caller: What about your loss and our loss?
  8:36pm, Sep 18, 2014 - Camila: Idk. I don't think this should be about me




                                                                                            GX 301-R - 42
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 44 of 368 PageID #:
                                   15351


  8:37pm, Sep 18, 2014 - Unknown Caller: Ism?
  8:38pm, Sep 18, 2014 - Unknown Caller: Idk
  8:38pm, Sep 18, 2014 - Camila: ?
  8:38pm, Sep 18, 2014 - Unknown Caller: It is about you too... And especially us...
  10:01pm, Sep 18, 2014 - Unknown Caller: How is our love? Our day is almost over...
  10:02pm, Sep 18, 2014 - Camila: It has been an intense day.
  10:03pm, Sep 18, 2014 - Camila: Full of us
  10:04pm, Sep 18, 2014 - Camila: I am closer to the treasure that I've been in months
  10:04pm, Sep 18, 2014 - Unknown Caller: How close?
  10:05pm, Sep 18, 2014 - Unknown Caller: Btw what's your schedule tomorrow?
  10:07pm, Sep 18, 2014 - Camila: 10am-6pm
  10:14pm, Sep 18, 2014 - Unknown Caller: Do you still want to see me when I can?
  10:15pm, Sep 18, 2014 - Camila: Yes. Just give me a heads up
  10:15pm, Sep 18, 2014 - Unknown Caller: Any other thoughts, feelings, etc... ?
  10:22pm, Sep 18, 2014 - Unknown Caller: If you have no more to say on this day please say so... I keep
  staring at my phone like the dog looking at the grammaphone on the old records... I won't anxiously wait if
  you tell me you're done for now...
  10:22pm, Sep 18, 2014 - Camila: Not as of now
  10:23pm, Sep 18, 2014 - Camila: If there is, I will write
  10:23pm, Sep 18, 2014 - Unknown Caller: Ok... Our texts crossed... How are you feeling?
  10:24pm, Sep 18, 2014 - Unknown Caller: I love you so!!!!!!ðŸ’“
  10:24pm, Sep 18, 2014 - Camila: I feel like there is still a battle within me
  10:24pm, Sep 18, 2014 - Camila: I love you, too
  10:24pm, Sep 18, 2014 - Unknown Caller: Which part of the battle is still stopping you? Is it a fear?
  10:26pm, Sep 18, 2014 - Camila: Maybe
  10:27pm, Sep 18, 2014 - Unknown Caller: Tell me truly...
  10:27pm, Sep 18, 2014 - Camila: I just feel like I want to die when I feel all the bad. I am afraid that the
  future there means no future
  10:29pm, Sep 18, 2014 - Unknown Caller: You know what I would normally say... But here's a different
  view: don't do what you feel; do what is right.
  10:30pm, Sep 18, 2014 - Unknown Caller: And... It's always better to look when you're driving...
  10:30pm, Sep 18, 2014 - Unknown Caller: And... Not feeling it makes the future even worse...
  10:31pm, Sep 18, 2014 - Unknown Caller: And... I love you no matter what!
  10:33pm, Sep 18, 2014 - Unknown Caller: You must whatsapp me the moment we win that battle... Or if
  you decide we lose...
  10:34pm, Sep 18, 2014 - Unknown Caller: The battle itself is killing me/us...
  10:34pm, Sep 18, 2014 - Camila: I am sorry
  10:57pm, Sep 18, 2014 - Unknown Caller: Should I assume you are giving up on the battle so we lose?
  10:57pm, Sep 18, 2014 - Camila: No!
  10:57pm, Sep 18, 2014 - Camila: Why are you assuming that?
  10:57pm, Sep 18, 2014 - Unknown Caller: That's how I interpret, "I'm sorry."
  10:59pm, Sep 18, 2014 - Camila: Oh. No. You had expressed that the battle was killing you
  11:15pm, Sep 18, 2014 - Unknown Caller: Yes, and us... I get it now... So why not win the battle for us
  now?
  11:17pm, Sep 18, 2014 - Camila: I am doing my best
  11:18pm, Sep 18, 2014 - Unknown Caller: You best is winning it for us because I absolutely know you
  can... I can prove it but I can't tell you the proof without hurting things...
  11:18pm, Sep 18, 2014 - Unknown Caller: Your
  11:19pm, Sep 18, 2014 - Camila: Ok
  11:19pm, Sep 18, 2014 - Camila: Thank u for the vote of confidence
  11:21pm, Sep 18, 2014 - Unknown Caller: It's that, but also more than that because it is true... Not just
  my opinion or a guess...
  11:22pm, Sep 18, 2014 - Unknown Caller: Why does r. think you stopped wanting sex?
  11:24pm, Sep 18, 2014 - Camila: I am not sure
  11:25pm, Sep 18, 2014 - Unknown Caller: Why do you think?
  11:26pm, Sep 18, 2014 - Unknown Caller: In other words what would you best guess be?




                                                                                             GX 301-R - 43
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 45 of 368 PageID #:
                                   15352


  11:28pm, Sep 18, 2014 - Camila: I think he thinks I went crazy bitch on him because I wanted to date him
  and he didn't. (it was explicitly expressed that this was not true)
  11:29pm, Sep 18, 2014 - Camila: Why are u asking?
  11:30pm, Sep 18, 2014 - Unknown Caller: Because it is important I know everything to help us until you
  win this battle and can do it too... I have to deal with an effect...
  11:30pm, Sep 18, 2014 - Camila: Which is...?
  11:32pm, Sep 18, 2014 - Unknown Caller: Too complicated to fully explain but I deal with him and may
  need to in the context of you... I also have my own pain I must face...
  11:33pm, Sep 18, 2014 - Unknown Caller: Not winning this battle really hurts... He was the worst person
  in many ways for you to pick...
  11:34pm, Sep 18, 2014 - Unknown Caller: The pain is almost unbearable...
  11:34pm, Sep 18, 2014 - Unknown Caller: It hurts so much...
  11:44pm, Sep 18, 2014 - Unknown Caller: 16 minutes left... Anything more on this day?
  11:46pm, Sep 18, 2014 - Camila: Unfortunately, I have regrets... not for today, for us
  11:47pm, Sep 18, 2014 - Unknown Caller: What regrets... ?
  11:48pm, Sep 18, 2014 - Camila: How I made decisions
  11:48pm, Sep 18, 2014 - Unknown Caller: Which ones?
  11:48pm, Sep 18, 2014 - Camila: R
  11:49pm, Sep 18, 2014 - Unknown Caller: What do you regret about how you made those decisions?
  11:50pm, Sep 18, 2014 - Camila: Not coming to you. Betraying the nature of our relationship...
  11:52pm, Sep 18, 2014 - Camila: I'm still not sure what I would want, but I would have made sure we
  were good
  11:53pm, Sep 18, 2014 - Camila: Btw, it didn't happen at midnight
  11:54pm, Sep 18, 2014 - Unknown Caller: What do you mean not sure what you would want? Also , when
  do you think it happened?
  11:55pm, Sep 18, 2014 - Camila: Oh, I meant us.. I think our first time was around 2pm
  11:55pm, Sep 18, 2014 - Unknown Caller: Yes... And my first question about r.?
  11:57pm, Sep 18, 2014 - Camila: Oh, I meant 2am
  11:57pm, Sep 18, 2014 - Unknown Caller: Yes... But my r. Question?
  11:59pm, Sep 18, 2014 - Camila: I don't know if I would still want to stay, go, or go crazy...
  12:02am, Sep 19, 2014 - Unknown Caller: If you were true, you never would have made up the myth of
  R., there would be no attraction, you would have seen him as he was: immature, not desirable and not
  attractive, well below your status and awareness...
  12:03am, Sep 19, 2014 - Unknown Caller: It would not even have been a choice.
  12:04am, Sep 19, 2014 - Unknown Caller: If it were a better candidate, you wouldn't have allowed it to go
  anywhere... There still would be no choice...
  12:04am, Sep 19, 2014 - Unknown Caller: If you were somehow forced to feel attraction by drugs or
  something, principle would still have made it no choice...
  12:09am, Sep 19, 2014 - Unknown Caller: Remember, when a relationship splits, one should not date for
  a year... It is never the case of split and date...
  12:12am, Sep 19, 2014 - Unknown Caller: The beginnings of dishonor happened before the physical...
  But even with the dishonor no physical should ever have happened.
  12:12am, Sep 19, 2014 - Unknown Caller: Long before
  1:12am, Sep 19, 2014 - Unknown Caller: ðŸ˜ª
  1:13am, Sep 19, 2014 - Camila: ?
  1:22am, Sep 19, 2014 - Camila: It was a bit overkill but that's okay
  1:47am, Sep 19, 2014 - Unknown Caller: Can't overkill this...
  1:48am, Sep 19, 2014 - Camila: Ok
  1:49am, Sep 19, 2014 - Unknown Caller: It's all true.The day it is underkill you know you've won...
  1:52am, Sep 19, 2014 - Unknown Caller: It really is that important and what I said was really an
  understatement...
  2:19am, Sep 19, 2014 - Unknown Caller: ???
  10:42am, Sep 19, 2014 - Unknown Caller: To describe the day so far, it's been a, "rub it in my face" day
  about us.ðŸ˜-
  11:16am, Sep 19, 2014 - Camila: Oh no!
  11:16am, Sep 19, 2014 - Camila: Why?




                                                                                          GX 301-R - 44
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 46 of 368 PageID #:
                                   15353


  11:19am, Sep 19, 2014 - Unknown Caller: Us.
  11:20am, Sep 19, 2014 - Unknown Caller: What happened with R. Will rip me until the day I die...
  11:21am, Sep 19, 2014 - Camila: Did something happen today?
  11:21am, Sep 19, 2014 - Camila: Who do I punch?
  11:21am, Sep 19, 2014 - Camila: Oh, wait, its me :(
  11:22am, Sep 19, 2014 - Unknown Caller: And r. and several others... None of them know so I just take
  the punch and smile...
  11:30am, Sep 19, 2014 - Unknown Caller: I don't know what to do, how can I help us?
  11:39am, Sep 19, 2014 - Camila: I guess you don't want to tell.... ? What punch are you taking?
  11:56am, Sep 19, 2014 - Unknown Caller: 3 prongs: 1) hearing the reality of what happened and advising
  people and dealing with their perceptions 2) dealing with decisions that effect our future and watching the
  destruction of that future 3) Experiencing what I must believe about your feelings for me and in general--
  especially since the damages still continue... One specific case that just came up in between texts is a
  woman who had a 2 year, rough, relationship and just kissed another man and experiencing her intensity
  to make up for it, change the effects, and reject all things around it. This shows me I'm a donkey. I was
  happy for her, but now that I'm alone I am crying.
  11:58am, Sep 19, 2014 - Unknown Caller: R.'s immaturity, inauthenticity, and misogyny also came up in a
  different matter...
  11:59am, Sep 19, 2014 - Unknown Caller: Why him?
  12:01pm, Sep 19, 2014 - Camila: Because of exactly the opposite. He seemed mature, although with
  male struggles, he seemed to desire to be better, he seemed willing to be vulnerable and was also driven
  12:02pm, Sep 19, 2014 - Unknown Caller: But that image of him is grossly inaccurate... How did you read
  it so backwards?
  12:03pm, Sep 19, 2014 - Unknown Caller: The goldfish thing was really bad...
  12:04pm, Sep 19, 2014 - Unknown Caller: So was not kissing...
  12:21pm, Sep 19, 2014 - Unknown Caller: My heart is ripping...
  12:39pm, Sep 19, 2014 - Unknown Caller: Are you there? Sometimes I feel like I'm texting my pain into
  darkness...
  12:51pm, Sep 19, 2014 - Camila: I am here.
  1:06pm, Sep 19, 2014 - Unknown Caller: I feel as though you don't hurt really and are not actively, crazily,
  working on your feelings for me. In the moments when you felt ashamed and embarrassed I felt as
  though that was a beginning and there was hope... Now you seem to be a bit removed...
  1:11pm, Sep 19, 2014 - Camila: I feel a bit removed... I know you probably don't mean to but the shaming
  is a little intense
  1:15pm, Sep 19, 2014 - Unknown Caller: The good news is you would only interpret it as shaming (it is
  not) if you have shame about it. The bad news is you are not surrendering to your feelings and feeling
  very bad. The only way you can help me now is to feel bad... The worse you feel the more it helps, the
  more removed you are the more it rips me and destroys us forever.
  1:17pm, Sep 19, 2014 - Unknown Caller: You can't imagine how bad and painful it was that you didn't
  break through for us yesterday.
  1:17pm, Sep 19, 2014 - Unknown Caller: Today is adding insult to injury.
  2:05pm, Sep 19, 2014 - Unknown Caller: No comments or feelings during your break? Do you care that I
  hurt and cry each day because of us? Or that today was so painful especially after yesterday?
  2:09pm, Sep 19, 2014 - Camila: It wasn't really a break. I haven't stopped. Baby will go down soon. Can
  text then
  2:54pm, Sep 19, 2014 - Camila: Hi
  2:54pm, Sep 19, 2014 - Camila: Baby is down
  2:55pm, Sep 19, 2014 - Camila: I have been feeling very vulnerable
  2:55pm, Sep 19, 2014 - Unknown Caller: î• ˜
  2:56pm, Sep 19, 2014 - Unknown Caller: I won't interrupt...
  2:59pm, Sep 19, 2014 - Camila: With boyboy I threw myself into that vulnerability but I felt like I had
  something behind me (love/steength) that exposed vulnerability as a farse.
  Now, for some reason, I can't find that strength/love, so I find myself question if it is real or right to throw
  myself
  3:01pm, Sep 19, 2014 - Unknown Caller: To feel the love, think of me dieing and lifecwiyhout me
  3:39pm, Sep 19, 2014 - Camila: What's your plan today?




                                                                                                GX 301-R - 45
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 47 of 368 PageID #:
                                   15354


  3:48pm, Sep 19, 2014 - Unknown Caller: In meeting till 5... I want to see you somehow ASAP...
  3:50pm, Sep 19, 2014 - Camila: Ok
  3:50pm, Sep 19, 2014 - Camila: I just found out about a dinner for Rosie's bday @ 6
  4:57pm, Sep 19, 2014 - Unknown Caller: What's up?
  5:01pm, Sep 19, 2014 - Camila: I just realized they didn't send until now
  5:01pm, Sep 19, 2014 - Unknown Caller: Oh... R will be there...
  5:02pm, Sep 19, 2014 - Unknown Caller: Do you want to go? You could always say too late notice...
  5:17pm, Sep 19, 2014 - Unknown Caller: I would rather see you...
  5:18pm, Sep 19, 2014 - Camila: R u asking or saying r will be there?
  5:19pm, Sep 19, 2014 - Unknown Caller: I believe r. Will be there... But it is free time for us likely...
  5:22pm, Sep 19, 2014 - Camila: Ok. I wanted to make an effort because it looks bad when do I go to
  those things. People think I'm miserable and isolated
  5:24pm, Sep 19, 2014 - Unknown Caller: Say you had an appointment or previous commitment and that
  you would love to come just need more notice...
  5:38pm, Sep 19, 2014 - Unknown Caller: See you a little after 6?
  6:18pm, Sep 19, 2014 - Unknown Caller: When will you be here?
  6:21pm, Sep 19, 2014 - Camila: I'm waiting for my brother to leave
  6:21pm, Sep 19, 2014 - Camila: Almost
  6:22pm, Sep 19, 2014 - Unknown Caller: Ok... I am happily waiting at home to see you... With my ears up
  and tail wagging...
  7:45pm, Sep 19, 2014 - Camila: I am sorry, love. I really thought I was not guarded but I think I was
  7:46pm, Sep 19, 2014 - Camila: I am sorry I didn't see it before
  8:31pm, Sep 19, 2014 - Unknown Caller: Anything?
  8:37pm, Sep 19, 2014 - Camila: I am realizing I haven't let go. I don't feel there will be anyone to catch
  me. You feel like an opponent many times
  8:38pm, Sep 19, 2014 - Camila: I don't know how to get myself to the point if just letting go
  8:41pm, Sep 19, 2014 - Camila: I feel like the most important thing is missing and I don't know how to
  create it
  8:53pm, Sep 19, 2014 - Unknown Caller: Ideally, you shouldn't need someone else to catch you... These
  arevuour mistakes... But have I ever not caught you? I'm just so sad because early on I had so much to
  catch you with--soon, I won't be able to offer you anything except me... And up until now I have not been
  enough...
  8:58pm, Sep 19, 2014 - Unknown Caller: At times like this I think we should give up...
  8:58pm, Sep 19, 2014 - Unknown Caller: I am not good enough...
  8:58pm, Sep 19, 2014 - Camila: Are you serious??
  8:59pm, Sep 19, 2014 - Camila: I am still trying to find the treasure
  8:59pm, Sep 19, 2014 - Camila: .... and figure out why I buried it in the first place
  8:59pm, Sep 19, 2014 - Camila: Should I stop?
  9:17pm, Sep 19, 2014 - Unknown Caller: Why would you say, "Are you serious?" Instead of, "Oh honey
  no, I love you!!!"?
  9:18pm, Sep 19, 2014 - Unknown Caller: Look at the separatism you're exhibiting...
  9:19pm, Sep 19, 2014 - Unknown Caller: That's why I feel defeated... I don't feel you treat me very well
  anymore...
  9:19pm, Sep 19, 2014 - Camila: Yes, that was the inflection. I am sorry, love. I want to be close to you,
  not separate
  9:20pm, Sep 19, 2014 - Unknown Caller: Please come back now... Don't punish me anymore... I'm weary,
  I've had a lot of bad treatment...
  9:21pm, Sep 19, 2014 - Unknown Caller: I am hurting, alone and sad...
  9:23pm, Sep 19, 2014 - Camila: I did not mean to punish or treat you badly. I will change whatever you
  think is punishing
  9:25pm, Sep 19, 2014 - Unknown Caller: You would need to love me beyond what you ever have and feel
  more for me in every way... I just don't think that's in the cards for this donkey...
  9:26pm, Sep 19, 2014 - Unknown Caller: I'm sorry... This is Friday night volleyball which is one of the
  things that will always hurt...
  9:27pm, Sep 19, 2014 - Camila: I am sorry
  9:27pm, Sep 19, 2014 - Unknown Caller: In this case r. is there so it is a double reminder...




                                                                                           GX 301-R - 46
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 48 of 368 PageID #:
                                   15355


  1:16am, Sep 20, 2014 - Unknown Caller: Do you want to see me tonight? If so, how badly? Whenever I
  see you in public I can't believe how lucky I am to have such a beautiful woman smile at me!ðŸ’“
  1:18am, Sep 20, 2014 - Camila: I do want to see you
  1:18am, Sep 20, 2014 - Camila: When r u available?
  1:18am, Sep 20, 2014 - Unknown Caller: Not sure yet, I suspect soon... How are we?
  1:20am, Sep 20, 2014 - Unknown Caller: Who were you whatsapping at 12:23?
  1:21am, Sep 20, 2014 - Camila: ??
  1:21am, Sep 20, 2014 - Unknown Caller: It said you were last seen then... How are we?
  1:22am, Sep 20, 2014 - Camila: I don't know yet. I thunk we are good
  1:23am, Sep 20, 2014 - Unknown Caller: Great, better than ever by the time I get there?
  1:47am, Sep 20, 2014 - Unknown Caller: I'm in a fight... It might be a while... I can wake you if you are
  not up...
  1:54am, Sep 20, 2014 - Camila: Fight???
  1:56am, Sep 20, 2014 - Unknown Caller: Monkey... I can't text...
  1:59pm, Sep 20, 2014 - Unknown Caller: Sorry, just can't stop thinking about you...
  2:05pm, Sep 20, 2014 - Camila: Yes?
  2:06pm, Sep 20, 2014 - Camila: Anything good?
  2:06pm, Sep 20, 2014 - Unknown Caller: Always good of you, always bad of me...
  2:07pm, Sep 20, 2014 - Camila: ?
  2:08pm, Sep 20, 2014 - Unknown Caller: ???
  2:09pm, Sep 20, 2014 - Camila: Bad of you?
  2:09pm, Sep 20, 2014 - Unknown Caller: I don't think bad things of you...
  2:10pm, Sep 20, 2014 - Unknown Caller: I wouldn't think good of me... I'm self critical... Either neutral or
  bad...
  2:10pm, Sep 20, 2014 - Camila: Oh. I see....
  2:10pm, Sep 20, 2014 - Camila: Got it
  2:13pm, Sep 20, 2014 - Unknown Caller: Anything with you?
  2:14pm, Sep 20, 2014 - Camila: I've been thinking, too. Trying to figure it out
  2:15pm, Sep 20, 2014 - Unknown Caller: Anything new?
  2:16pm, Sep 20, 2014 - Camila: I'll keep you posted
  2:17pm, Sep 20, 2014 - Unknown Caller: ðŸ˜•
  4:25pm, Sep 20, 2014 - Unknown Caller: ... ?
  4:25pm, Sep 20, 2014 - Camila: ??
  4:26pm, Sep 20, 2014 - Unknown Caller: Just wondering...
  4:41pm, Sep 20, 2014 - Unknown Caller: I was just hoping... Today I'm so heartbroken...
  4:55pm, Sep 20, 2014 - Unknown Caller: Should I not write?
  5:05pm, Sep 20, 2014 - Unknown Caller: Please answer so I know...
  5:13pm, Sep 20, 2014 - Camila: No. No. Do write
  5:14pm, Sep 20, 2014 - Camila: Will you be at startpointk
  5:14pm, Sep 20, 2014 - Camila: ?
  5:22pm, Sep 20, 2014 - Unknown Caller: Yes. For a little while.
  5:22pm, Sep 20, 2014 - Unknown Caller: Then you I think...
  5:30pm, Sep 20, 2014 - Camila: I am here at startpoint
  5:36pm, Sep 20, 2014 - Camila: Where r u?
  5:51pm, Sep 20, 2014 - Camila: U still here?
  5:51pm, Sep 20, 2014 - Camila: Im.hoping to see you
  6:35pm, Sep 20, 2014 - Unknown Caller: Ready whenever you are... Let me know...
  6:36pm, Sep 20, 2014 - Camila: Ok. I stopped.by the pharmacy for batteries. Need anything?
  6:37pm, Sep 20, 2014 - Unknown Caller: Your complete, undiluted, uncompromised, obsession and
  love... Nothing else
  6:38pm, Sep 20, 2014 - Unknown Caller: Oh yeah, maybe m&ms
  6:38pm, Sep 20, 2014 - Camila: On it
  6:42pm, Sep 20, 2014 - Unknown Caller: The m&ms?
  6:44pm, Sep 20, 2014 - Camila: Yes
  6:46pm, Sep 20, 2014 - Unknown Caller: Then I am truly heartbroken...
  6:46pm, Sep 20, 2014 - Unknown Caller: Donkeys ears and tail are down....




                                                                                               GX 301-R - 47
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 49 of 368 PageID #:
                                   15356


  6:48pm, Sep 20, 2014 - Camila: U home
  6:48pm, Sep 20, 2014 - Camila: ?
  6:49pm, Sep 20, 2014 - Unknown Caller: Can be ASAP... At Pam's...
  6:51pm, Sep 20, 2014 - Camila: Walking towards you
  10:56pm, Sep 20, 2014 - Unknown Caller: ?...ðŸ˜¶
  10:57pm, Sep 20, 2014 - Camila: What hapened to your mouth?
  11:00pm, Sep 20, 2014 - Unknown Caller: How smartass and pithy should I be? How are things? Are you
  doing the feeling thing?
  11:01pm, Sep 20, 2014 - Camila: Yes
  11:01pm, Sep 20, 2014 - Unknown Caller: Anything you can say?
  11:02pm, Sep 20, 2014 - Camila: Making love helped....
  11:03pm, Sep 20, 2014 - Unknown Caller: Oh, I don't know if I can 3 more times... How much help do we
  need?
  11:06pm, Sep 20, 2014 - Camila: ?
  11:06pm, Sep 20, 2014 - Camila: I did not understand either
  11:09pm, Sep 20, 2014 - Unknown Caller: Just being funny as if something else had been said and I was
  eager to but unable... Also hoping it helped a lot instead of needing a lot of help...
  11:10pm, Sep 20, 2014 - Camila: It did help a lot
  11:15pm, Sep 20, 2014 - Unknown Caller: Don't take this wrong... How bad are you feeling?
  11:16pm, Sep 20, 2014 - Camila: ?
  11:19pm, Sep 20, 2014 - Unknown Caller: To find the depth of love by experiencing the damage... Maybe
  this is not what you're doing...
  11:19pm, Sep 20, 2014 - Unknown Caller: To be in pain with me also...
  11:29pm, Sep 20, 2014 - Camila: I thought your question meant something else, but yes, that is what I'm
  trying to do
  11:29pm, Sep 20, 2014 - Camila: I'm struggling with it
  11:31pm, Sep 20, 2014 - Unknown Caller: Can I help? Struggling with feeling bad or how bad you feel?
  11:31pm, Sep 20, 2014 - Camila: How bad
  11:37pm, Sep 20, 2014 - Unknown Caller: Can I help my love?
  11:39pm, Sep 20, 2014 - Camila: I don't think so. Everytime you try to help me feel bad I just get angry
  11:40pm, Sep 20, 2014 - Camila: What are you doing Monday afternoon, say 6pm?
  11:42pm, Sep 20, 2014 - Unknown Caller: Seeing you I thought... But am I seeing you before then?
  11:43pm, Sep 20, 2014 - Camila: Will you do me the honor of going on a date with me?
  11:45pm, Sep 20, 2014 - Unknown Caller: Yes... But there is still uncertainty in timing etc... What's the
  date honey?
  11:46pm, Sep 20, 2014 - Unknown Caller: I was thinking about explaining why some of the things about
  which you are angry at me my be different than you think... But this might not be good...
  11:47pm, Sep 20, 2014 - Camila: Uncertainty in timing?
  11:48pm, Sep 20, 2014 - Unknown Caller: 6 or 7 ish...
  11:48pm, Sep 20, 2014 - Unknown Caller: Date and other question?
  11:49pm, Sep 20, 2014 - Camila: Can you tell me what time works for you?
  11:51pm, Sep 20, 2014 - Unknown Caller: Once I know... What's the date? And my other question?
  11:51pm, Sep 20, 2014 - Camila: I can't take you anywhere ( no î€›) so I'm keeping it local
  11:51pm, Sep 20, 2014 - Camila: (î€¶)
  11:53pm, Sep 20, 2014 - Camila: That's why I'm asking you on a date. I want this to be our time.... Not
  when we are free or when we can, but when we make
  11:53pm, Sep 20, 2014 - Camila: It
  12:03am, Sep 21, 2014 - Unknown Caller: That's very nice!
  12:03am, Sep 21, 2014 - Unknown Caller: Why Monday and not tomorrow?
  12:07am, Sep 21, 2014 - Camila: Because I need time for.... Stuff
  12:10am, Sep 21, 2014 - Unknown Caller: What to see me shortly?
  12:11am, Sep 21, 2014 - Unknown Caller: Also my other question...
  12:20am, Sep 21, 2014 - Camila: Did you just call?
  12:21am, Sep 21, 2014 - Camila: I'm not sure what the other question is. It seemed more of a comment
  12:21am, Sep 21, 2014 - Unknown Caller: Yes... Wanted to see you but you were not responding to
  whatsapp...




                                                                                          GX 301-R - 48
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 50 of 368 PageID #:
                                   15357


  12:22am, Sep 21, 2014 - Camila: So you don't want to see me anymore?? î• ˜
  12:22am, Sep 21, 2014 - Unknown Caller: ???????
  12:22am, Sep 21, 2014 - Unknown Caller: When can I see you tonight?!?
  12:24am, Sep 21, 2014 - Camila: U said u wanted to see me but...
  12:24am, Sep 21, 2014 - Camila: When r u available?
  12:25am, Sep 21, 2014 - Unknown Caller: Soon
  4:08am, Sep 21, 2014 - Unknown Caller: I am crying for us... I love you so!
  12:19pm, Sep 21, 2014 - Unknown Caller: I long for us... I am so heartbroken...
  2:25pm, Sep 21, 2014 - Unknown Caller: Ok if I come home for a few minutes?
  2:26pm, Sep 21, 2014 - Camila: Yes
  6:20pm, Sep 21, 2014 - Unknown Caller: If I'm being too much of a pest, let me know... Just had a
  minute, wondering... ?
  6:31pm, Sep 21, 2014 - Camila: I'm not home :(
  6:31pm, Sep 21, 2014 - Unknown Caller: Where are you?
  6:45pm, Sep 21, 2014 - Camila: I was at Walmart
  6:49pm, Sep 21, 2014 - Unknown Caller: And things? (Were you trying to get sad by looking at the people
  in Wal-Mart?)
  7:08pm, Sep 21, 2014 - Unknown Caller: ... ?
  7:37pm, Sep 21, 2014 - Unknown Caller: When you don't respond I assume the worst... Also I can move
  things to see you...
  7:37pm, Sep 21, 2014 - Unknown Caller: Can't
  7:39pm, Sep 21, 2014 - Camila: Hi love
  7:39pm, Sep 21, 2014 - Camila: Don't assjme the worst
  7:40pm, Sep 21, 2014 - Camila: I'm working on it
  7:50pm, Sep 21, 2014 - Unknown Caller: Watch "Ultimate Dog Tease" on YouTube - Ultimate Dog Tease:
  http://youtu.be/nGeKSiCQkPw
  7:55pm, Sep 21, 2014 - Camila: Hahaha. The things the guy says are so you
  7:59pm, Sep 21, 2014 - Unknown Caller: Yeah?
  8:06pm, Sep 21, 2014 - Unknown Caller: Did you want to see me tonight?
  8:06pm, Sep 21, 2014 - Camila: Yes!
  8:38pm, Sep 21, 2014 - Unknown Caller: Can I stop in for a minute?
  8:39pm, Sep 21, 2014 - Camila: I'm not home :(
  8:39pm, Sep 21, 2014 - Camila: I can come to you
  8:39pm, Sep 21, 2014 - Unknown Caller: Where now?
  8:39pm, Sep 21, 2014 - Camila: Cooking
  8:39pm, Sep 21, 2014 - Unknown Caller: Why not at home?
  8:40pm, Sep 21, 2014 - Camila: Because it is stinky and I don't have all I need. Plus, transporting the final
  product...
  8:40pm, Sep 21, 2014 - Unknown Caller: Hmmm.... For whom are you cooking?
  8:41pm, Sep 21, 2014 - Camila: Rosie and Allison
  8:41pm, Sep 21, 2014 - Unknown Caller: I will walk towards you now...
  8:50pm, Sep 21, 2014 - Unknown Caller: Just walked up to wilton... Now walking back to Pam's...
  8:50pm, Sep 21, 2014 - Camila: Coming
  9:53pm, Sep 21, 2014 - Unknown Caller: Home?
  9:54pm, Sep 21, 2014 - Camila: In 10
  9:55pm, Sep 21, 2014 - Camila: Are you going home ir are you home?
  9:56pm, Sep 21, 2014 - Unknown Caller: Not yet...
  10:01pm, Sep 21, 2014 - Camila: Ok
  10:01pm, Sep 21, 2014 - Camila: I just got here
  10:03pm, Sep 21, 2014 - Camila: Do you want me to come meet you?
  10:08pm, Sep 21, 2014 - Camila: ETA?
  10:16pm, Sep 21, 2014 - Camila: U ok?
  10:43pm, Sep 21, 2014 - Camila: Love?
  10:43pm, Sep 21, 2014 - Camila: What's going on?
  1:24am, Sep 22, 2014 - Unknown Caller: Was very sick... Coming soon if you want me...
  1:24am, Sep 22, 2014 - Camila: When is soon?




                                                                                             GX 301-R - 49
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 51 of 368 PageID #:
                                   15358


  1:24am, Sep 22, 2014 - Unknown Caller: Oh...
  1:24am, Sep 22, 2014 - Camila: Oh?
  1:26am, Sep 22, 2014 - Camila: ?
  1:28am, Sep 22, 2014 - Unknown Caller: 10 minutes...
  1:29am, Sep 22, 2014 - Camila: Yikes!
  1:29am, Sep 22, 2014 - Camila: I need 15
  1:29am, Sep 22, 2014 - Camila: Is that ok?
  1:44am, Sep 22, 2014 - Unknown Caller: Yes...
  1:48am, Sep 22, 2014 - Camila: Ready
  1:51am, Sep 22, 2014 - Unknown Caller: A few more minutes...
  5:03am, Sep 22, 2014 - Unknown Caller: This morning/last night, I really needed my only true partner... I
  now face this alone.
  8:12am, Sep 22, 2014 - Unknown Caller: î• ˆ
  8:27am, Sep 22, 2014 - Camila: Good morning, love
  8:27am, Sep 22, 2014 - Unknown Caller: Any thoughts or feelings since last night?
  8:30am, Sep 22, 2014 - Camila: Well, I thought I was there with you. You still feel alone. I'd like to know
  what I'm doing to make feel alone, if that's ever going to change, and what I can do to change it
  8:44am, Sep 22, 2014 - Unknown Caller: The best you can do is reach the goal now.
  8:45am, Sep 22, 2014 - Camila: I'm running!
  8:45am, Sep 22, 2014 - Camila: î•·
  8:45am, Sep 22, 2014 - Unknown Caller: For exercise?
  8:46am, Sep 22, 2014 - Camila: Haha. No
  8:45am, Sep 22, 2014 - Unknown Caller: Lateness?
  8:46am, Sep 22, 2014 - Camila: Towards the goal
  8:46am, Sep 22, 2014 - Unknown Caller: Is it in sight?
  8:46am, Sep 22, 2014 - Camila: Not yet
  8:46am, Sep 22, 2014 - Unknown Caller: Without binoculard
  8:46am, Sep 22, 2014 - Camila: ?
  8:47am, Sep 22, 2014 - Camila: Oh
  8:47am, Sep 22, 2014 - Camila: Got it
  8:47am, Sep 22, 2014 - Unknown Caller: Crossed autocorrected text...
  8:47am, Sep 22, 2014 - Unknown Caller: Without binoculars...
  8:47am, Sep 22, 2014 - Unknown Caller: Telescope?
  8:48am, Sep 22, 2014 - Camila: Nasa
  8:48am, Sep 22, 2014 - Camila: NASA size
  8:48am, Sep 22, 2014 - Unknown Caller: That far away still?
  8:53am, Sep 22, 2014 - Camila: Sorry, I was just being cute
  8:53am, Sep 22, 2014 - Camila: Any update on our date time?
  9:06am, Sep 22, 2014 - Unknown Caller: No, not yet... Seriously, any update on how close the goal...
  9:07am, Sep 22, 2014 - Camila: I can't be sure...
  9:07am, Sep 22, 2014 - Unknown Caller: What will help you be sure?
  9:13am, Sep 22, 2014 - Unknown Caller: ...? ðŸ˜¢
  9:46am, Sep 22, 2014 - Camila: Weird
  9:46am, Sep 22, 2014 - Camila: Your messages are not registering until much later
  9:49am, Sep 22, 2014 - Unknown Caller: I feel torn. Part of me wants to share my pain. But mostly I keep
  it to myself (I know this may not seem true.) I don't think you realize the depth of my feelings and how
  much you meant to me... I did this intentionally to create the most perfect love I could muster... Plan
  backfired so now there are a thousand thousand things that rip... I won't give you examples but even this
  morning there was something especially painful. This is why I feel alone because literally I feel and I'm
  alone in the feelings... This is specifically evident when you are not particularly sensitive to the trigger...
  Last night when I first met you there were a few also....
  9:53am, Sep 22, 2014 - Camila: î€£ I want to be there for you, with you. I feel blind to things and
  situations that apparently hurt you. I am so sorry.
  10:04am, Sep 22, 2014 - Unknown Caller: You underestimate how much you mean to me and how
  precious what we lost was.
  10:26am, Sep 22, 2014 - Unknown Caller: Any other thoughts or emotions?




                                                                                                GX 301-R - 50
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 52 of 368 PageID #:
                                   15359


  10:58am, Sep 22, 2014 - Camila: I want us to be good
  10:59am, Sep 22, 2014 - Unknown Caller: How intensely do you want us to be good for your sake?
  10:59am, Sep 22, 2014 - Camila: ?
  11:02am, Sep 22, 2014 - Unknown Caller: ??? How much do you want that for you?
  11:04am, Sep 22, 2014 - Camila: I do want it for me. But I want to see you happy
  11:06am, Sep 22, 2014 - Unknown Caller: 2 questions: Why is it important to you to see me happy? How
  badly do you want us to be good for you?
  11:12am, Sep 22, 2014 - Unknown Caller: I can want world peace and all sorts of things, but if I don't take
  it personally, for an intense reason, it's just words. I have to feel very, very bad if it doesn't happen, and
  that needs a very intense personal reason.
  11:56am, Sep 22, 2014 - Camila: Where r u?
  11:56am, Sep 22, 2014 - Camila: I want to see you badly
  11:56am, Sep 22, 2014 - Camila: I have a stroller ðŸ˜ˆ
  12:18pm, Sep 22, 2014 - Camila: I went by your house
  12:18pm, Sep 22, 2014 - Camila: I will try again later
  3:57pm, Sep 22, 2014 - Unknown Caller: Is this date an in-home date?
  4:05pm, Sep 22, 2014 - Camila: Yes
  4:05pm, Sep 22, 2014 - Unknown Caller: It's looking more like 6:30 or so...
  4:12pm, Sep 22, 2014 - Camila: Ok
  6:22pm, Sep 22, 2014 - Unknown Caller: May be a little late but looking forward to our date!
  8:48pm, Sep 22, 2014 - Unknown Caller: Thank you for an evening I'll remember for ever!ðŸ’ž
  8:47pm, Sep 22, 2014 - Camila: I love you!!!
  8:47pm, Sep 22, 2014 - Camila: î€¢
  8:51pm, Sep 22, 2014 - Unknown Caller: î€¢
  9:14pm, Sep 22, 2014 - Unknown Caller: Anything else before I go to volleyball my love?
  9:13pm, Sep 22, 2014 - Camila: Yes
  9:13pm, Sep 22, 2014 - Camila: I don't know why but it was sad to blow out the candles
  9:13pm, Sep 22, 2014 - Camila: I didn't want it to be over
  9:16pm, Sep 22, 2014 - Unknown Caller: Then never let it end again...
  9:31pm, Sep 22, 2014 - Unknown Caller: I'm about to go... How did you feel about what I said?
  9:32pm, Sep 22, 2014 - Camila: To be honest, pressure. I felt pressure
  9:32pm, Sep 22, 2014 - Camila: But I don't disagree
  9:34pm, Sep 22, 2014 - Unknown Caller: Sorry, I wanted your feelings connected to mine... I started to
  explain this and I thought it was too much... Good thing!
  9:34pm, Sep 22, 2014 - Unknown Caller: It was a beautiful time for us!
  9:36pm, Sep 22, 2014 - Camila: Yes, it was ðŸ’–... It will live in me forever
  1:23am, Sep 23, 2014 - Unknown Caller: Up? Thoughts?
  1:27am, Sep 23, 2014 - Camila: Still up
  1:30am, Sep 23, 2014 - Unknown Caller: And...
  1:29am, Sep 23, 2014 - Camila: Nothing. Just digesting tonight's events
  1:30am, Sep 23, 2014 - Camila: You?
  1:30am, Sep 23, 2014 - Camila: How was your night?
  1:46am, Sep 23, 2014 - Unknown Caller: Coming now...
  4:50pm, Sep 23, 2014 - Camila: What is the deal?
  4:50pm, Sep 23, 2014 - Camila: What do you have going on?
  4:53pm, Sep 23, 2014 - Camila: ?
  4:54pm, Sep 23, 2014 - Camila: I need to figure out schedule
  4:54pm, Sep 23, 2014 - Unknown Caller: I haven't heard from you all day... No textðŸ˜ª
  4:55pm, Sep 23, 2014 - Camila: I'm so sorry. Woke up late and have been running around ever since
  4:55pm, Sep 23, 2014 - Unknown Caller: I am true to what I said... 5pm or a little later unless you have
  changed your mind...
  4:56pm, Sep 23, 2014 - Unknown Caller: I guess it matters how important a text to me is...
  4:57pm, Sep 23, 2014 - Camila: Ok. Just wondering. I was going to bike but I guess another day
  5:01pm, Sep 23, 2014 - Camila: Heading home
  5:05pm, Sep 23, 2014 - Unknown Caller: You rode past me...
  9:31pm, Sep 23, 2014 - Camila: How are you?




                                                                                              GX 301-R - 51
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 53 of 368 PageID #:
                                   15360


  10:11pm, Sep 23, 2014 - Camila: Hi, my love! I was just thinking of you. I hope everything is going well
  10:57pm, Sep 23, 2014 - Unknown Caller: Each night I fight with my body 3-5 hours... Tonight was
  especially intense... As painful as my body is so I am sad also about us... I don't know what to do...
  10:58pm, Sep 23, 2014 - Unknown Caller: How can I help bring you to where the damage stops
  increasing and we can move ahead?
  10:59pm, Sep 23, 2014 - Camila: I wish I knew...
  10:59pm, Sep 23, 2014 - Unknown Caller: You don't seem desperate for it...
  11:05pm, Sep 23, 2014 - Unknown Caller: It's very painful when you don't comment on something so
  important...
  11:06pm, Sep 23, 2014 - Camila: Sorry, love. I don't mean any disrespect...
  11:07pm, Sep 23, 2014 - Unknown Caller: I understand but it is evident you are apathetic to the
  statement...
  11:09pm, Sep 23, 2014 - Camila: Well, no. I don't think the statement is entirely true, but I was just
  checking if it was or how
  11:11pm, Sep 23, 2014 - Unknown Caller: What isn't true?
  11:12pm, Sep 23, 2014 - Camila: Your statement
  11:12pm, Sep 23, 2014 - Unknown Caller: Which part... Not desperate?
  11:12pm, Sep 23, 2014 - Camila: Yes
  11:13pm, Sep 23, 2014 - Unknown Caller: Should I come home soon?
  11:13pm, Sep 23, 2014 - Camila: Should you??
  11:13pm, Sep 23, 2014 - Camila: It's up to you
  11:13pm, Sep 23, 2014 - Unknown Caller: Do you want me to?
  11:14pm, Sep 23, 2014 - Camila: Aaah
  11:14pm, Sep 23, 2014 - Camila: Yes
  11:31pm, Sep 23, 2014 - Unknown Caller: Coming soon...
  11:32pm, Sep 23, 2014 - Camila: I thought you were already...
  11:34pm, Sep 23, 2014 - Unknown Caller: I'm coming in a few minutes... Was on with Clare and in too
  much pain to walk and talk....
  11:35pm, Sep 23, 2014 - Camila: Oh :(. R u sure u want to come? I'm okay if u can't
  11:37pm, Sep 23, 2014 - Unknown Caller: Walking now...
  1:19am, Sep 24, 2014 - Unknown Caller: What's your email?
  1:19am, Sep 24, 2014 - Camila: I have two
  1:20am, Sep 24, 2014 - Camila: vicibaby@gmail.com
  1:20am, Sep 24, 2014 - Camila: camilafdz@yahoo.com
  1:21am, Sep 24, 2014 - Unknown Caller: Did you get the speech in your Gmail?
  1:21am, Sep 24, 2014 - Camila: Speech?
  1:26am, Sep 24, 2014 - Unknown Caller: Attachment was a speech I wrote for Julian...
  1:26am, Sep 24, 2014 - Camila: Aaaah. I just saw it
  1:27am, Sep 24, 2014 - Unknown Caller: Read it, tell me what you think...
  1:33am, Sep 24, 2014 - Camila: WOW! î• Ÿ
  1:33am, Sep 24, 2014 - Camila: Amazing!
  1:33am, Sep 24, 2014 - Camila: Very powerful
  1:34am, Sep 24, 2014 - Camila: I don't think you are Italian
  1:34am, Sep 24, 2014 - Camila: You must be mexican
  1:34am, Sep 24, 2014 - Unknown Caller: Thank you. Now think and figure the other thing out now. It is
  time!
  1:34am, Sep 24, 2014 - Camila: It is time
  3:34am, Sep 24, 2014 - Camila: Love
  3:35am, Sep 24, 2014 - Camila: I have this dreadful feeling that I can't shake
  3:35am, Sep 24, 2014 - Camila: I'd hate to lose you
  3:37am, Sep 24, 2014 - Camila: I love you
  3:37am, Sep 24, 2014 - Camila: I may have figured out the switch thing
  9:38am, Sep 24, 2014 - Unknown Caller: Did you? What is it?
  10:19am, Sep 24, 2014 - Camila: It's not good.
  10:19am, Sep 24, 2014 - Camila: I'm ashamed of it
  10:19am, Sep 24, 2014 - Camila: Don't want to be that way




                                                                                            GX 301-R - 52
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 54 of 368 PageID #:
                                   15361


  10:20am, Sep 24, 2014 - Camila: Don't want to share through here
  10:33am, Sep 24, 2014 - Unknown Caller: Does not good mean you haven't "thrown" the switch or can't?
  11:08am, Sep 24, 2014 - Camila: I thought I'd be thrown automatically but hasn't yet
  12:32pm, Sep 24, 2014 - Unknown Caller: Can you hint what it is? Maybe I can help...
  1:03pm, Sep 24, 2014 - Unknown Caller: Unfortunately, I believe I understand why the switch without
  knowing the reason of which you speak.
  1:04pm, Sep 24, 2014 - Camila: What do you mean?
  1:12pm, Sep 24, 2014 - Unknown Caller: Simply, without the details or motivations, you are accustomed
  to feeling as you do towards me... One of the big downsides of not flipping the switch right away...
  1:17pm, Sep 24, 2014 - Unknown Caller: What do you think?
  1:18pm, Sep 24, 2014 - Camila: I'm not sure I understood
  1:18pm, Sep 24, 2014 - Unknown Caller: When can you speak? What's up for today?
  1:19pm, Sep 24, 2014 - Camila: I think ivy cancelled the class but still not sure. Haven't heard back
  1:22pm, Sep 24, 2014 - Unknown Caller: You've learned to feel a certain way about me over the past
  months... Can be hard to just change that... For example you dislike a person because of something you
  heard, after a time you hear it was a lie... You still may feel dislike towards the person... It's far easier to
  change better feelings to worse, than worse feelings to better...
  1:24pm, Sep 24, 2014 - Camila: I understand that....and there some is some of that in there but not
  mainly
  1:25pm, Sep 24, 2014 - Unknown Caller: Tell me what it is then if you would...
  1:28pm, Sep 24, 2014 - Camila: Not over text. It is childish and immature, and quite frankly, horrible
  1:36pm, Sep 24, 2014 - Unknown Caller: Can you call/walk now?
  1:37pm, Sep 24, 2014 - Camila: No. In about 10?
  1:37pm, Sep 24, 2014 - Unknown Caller: Call?
  1:38pm, Sep 24, 2014 - Camila: Now?
  1:38pm, Sep 24, 2014 - Camila: Walk in 10, no?
  1:38pm, Sep 24, 2014 - Unknown Caller: Whenever...
  1:49pm, Sep 24, 2014 - Camila: Headed towards pams
  1:49pm, Sep 24, 2014 - Unknown Caller: Be out in a few minutes... Stuck sending a document...
  1:51pm, Sep 24, 2014 - Camila: I have until 2
  1:52pm, Sep 24, 2014 - Unknown Caller: Shit...
  1:52pm, Sep 24, 2014 - Unknown Caller: Coming now...
  1:53pm, Sep 24, 2014 - Camila: I'm outside
  2:45pm, Sep 24, 2014 - Unknown Caller: My love, my heart aches for you... I really do know how you feel
  about the reason for the switch... I know what it is to look back on such a thing we did and be sitting in the
  consequences... I did something good with my mom because of that pain in my past... I cry for/with you
  today...
  2:49pm, Sep 24, 2014 - Unknown Caller: I can't help you get back what was lost forever, but I can help
  you get you back...
  2:52pm, Sep 24, 2014 - Camila: I feel broken
  2:55pm, Sep 24, 2014 - Unknown Caller: Yes. I have felt that too... It is actually the start of good things... I
  love you so! I hurt for you/us today especially...
  2:55pm, Sep 24, 2014 - Unknown Caller: I want to just hold you and kiss you and tell you everything is
  going to be ok...
  2:56pm, Sep 24, 2014 - Camila: I really fucked up
  2:56pm, Sep 24, 2014 - Unknown Caller: I know it won't but I'm here for you... Always have been for 9
  years my love...
  2:57pm, Sep 24, 2014 - Unknown Caller: There will always be a part of us no one else can know or
  touch...
  3:00pm, Sep 24, 2014 - Unknown Caller: The more you feel and know the mistake, the more you can
  push to make a better you...
  3:02pm, Sep 24, 2014 - Camila: Thank you foe loving despite my flaws and the hurt I cause you
  3:03pm, Sep 24, 2014 - Unknown Caller: That's what true love is...
  3:11pm, Sep 24, 2014 - Unknown Caller: The more you feel unbearable pain, and recognize the enormity
  of the mistake(s), the more you can love and become the type of lover you want to be...
  3:12pm, Sep 24, 2014 - Unknown Caller: I've been feeling that sort of pain for months... There is no end




                                                                                                GX 301-R - 53
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 55 of 368 PageID #:
                                   15362


  for my pain...
  3:12pm, Sep 24, 2014 - Unknown Caller: You will not be alone in sorrow...
  3:15pm, Sep 24, 2014 - Camila: Somehow that brings no relief. The one person that understands and can
  feel my pain is the person I hurt
  3:16pm, Sep 24, 2014 - Unknown Caller: In some ways it should really intensify the pain but bring us
  closer, flip the switch, and bring ultimate consolation...
  3:17pm, Sep 24, 2014 - Unknown Caller: Don't look for relief, look for really getting what happened... It
  will bring more pain but it is the right thing to do...
  3:26pm, Sep 24, 2014 - Unknown Caller: Am I seeing you this evening?
  4:17pm, Sep 24, 2014 - Camila: Ivy hasn't gotten back to me
  4:34pm, Sep 24, 2014 - Camila: No flamenco
  4:35pm, Sep 24, 2014 - Camila: What are you doing tonight?
  4:35pm, Sep 24, 2014 - Camila: Startpoint?
  4:55pm, Sep 24, 2014 - Unknown Caller: I want to see you 6 or 7 ish...
  4:53pm, Sep 24, 2014 - Camila: Ok
  6:29pm, Sep 24, 2014 - Unknown Caller: Coming soon...
  6:34pm, Sep 24, 2014 - Unknown Caller: Now...
  1:20am, Sep 25, 2014 - Unknown Caller: Do you still want me?
  1:37am, Sep 25, 2014 - Unknown Caller: ?ðŸ˜ž
  1:38am, Sep 25, 2014 - Camila: Why do you ask that?
  1:40am, Sep 25, 2014 - Unknown Caller: Because I believe your going to look at me, find me unattractive,
  and/or decide you don't want the pain and/or think I have nothing to offer you and I stand in your way... I
  don't believe you will stay with me...
  1:41am, Sep 25, 2014 - Camila: It's not that simple
  1:43am, Sep 25, 2014 - Unknown Caller: That's what I'm afraid of... You haven't said emphatically you
  want me... So tell me what I don't want to hear but needs to be said...
  1:44am, Sep 25, 2014 - Camila: I do want you but it comes with great pain
  1:45am, Sep 25, 2014 - Unknown Caller: I know that... It is for me too but the only consolation we have is
  each other, intensely... I think you don't want me that much... If really at all...
  1:46am, Sep 25, 2014 - Unknown Caller: You need to be willing to fight so hard for me against things far
  worse than you ever have...
  1:55am, Sep 25, 2014 - Unknown Caller: ?ðŸ˜¢
  2:01am, Sep 25, 2014 - Camila: I am trying to figure out what to say because I do want you but I do worry
  that the pain will be too much
  2:06am, Sep 25, 2014 - Unknown Caller: Either the pain of having me or the pain of not... Please choose
  tonight...
  2:07am, Sep 25, 2014 - Camila: Ok
  2:07am, Sep 25, 2014 - Camila: I choose the pain of being with you
  2:09am, Sep 25, 2014 - Unknown Caller: Choose it fully..
  2:11am, Sep 25, 2014 - Unknown Caller: Do you want to see me in an hour or so?
  2:12am, Sep 25, 2014 - Camila: Yes
  2:14am, Sep 25, 2014 - Unknown Caller: Be up... I am very hurt you didn't jump to be with us... Like a
  drowning person needs air... No choice even in the face of the great pain...
  2:14am, Sep 25, 2014 - Unknown Caller: I need you tonight...
  2:14am, Sep 25, 2014 - Unknown Caller: I feel incredible pain at our loss...
  2:15am, Sep 25, 2014 - Camila: What loss?
  2:16am, Sep 25, 2014 - Camila: Me not jumping or is there something I don't know?
  2:26am, Sep 25, 2014 - Unknown Caller: Your not jumping drives a dagger into the seriousness of your
  earlier decision... I need to be able to rely on you, not constantly need to persuade you... You should
  have to persuade me if things are to be right... Every time you really have to fight for me you will feel
  better... Each time I have to do this you will feel much worse and things get worse... Had you professed
  love for me and begged to see me the moment I was out of sight, things would be better, you would have
  felt better. Now you are demonstrating no matter what you say I have to persuade/buy you. It really hurts
  so deep. I wish the sight of R. Would have disturbed you so much you just wanted to hold me... Not be
  indefinite...
  2:28am, Sep 25, 2014 - Unknown Caller: I feel defeated.




                                                                                            GX 301-R - 54
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 56 of 368 PageID #:
                                   15363


  2:30am, Sep 25, 2014 - Unknown Caller: ?
  2:33am, Sep 25, 2014 - Camila: I am sorry you feel this way. I know you always expect the other shoe to
  drop.....but not this time.
  Nothing has changed since this afternoon
  2:41am, Sep 25, 2014 - Unknown Caller: Then act like you want me morectgan anything in the world in
  every interaction and in each minute... How did you feel with R. There?
  2:42am, Sep 25, 2014 - Unknown Caller: Are you asleep?
  2:43am, Sep 25, 2014 - Camila: No
  2:43am, Sep 25, 2014 - Unknown Caller: Then what about the r. Thing?
  2:44am, Sep 25, 2014 - Camila: It felt less but still some
  2:44am, Sep 25, 2014 - Unknown Caller: I don't get it... I am so sad...
  2:46am, Sep 25, 2014 - Unknown Caller: This little toaster is still underrated... It will never regain what it
  had...
  2:47am, Sep 25, 2014 - Unknown Caller: If you really got it, tonight you would have been very disturbed
  and felt deep disgust at best...
  2:47am, Sep 25, 2014 - Unknown Caller: I feel like all is lost...
  2:47am, Sep 25, 2014 - Camila: No
  2:48am, Sep 25, 2014 - Unknown Caller: I'll speak to you in an hour or so... No what?
  2:49am, Sep 25, 2014 - Camila: It is like night and day...but although it is day there are still traces and
  remnants of the night
  2:50am, Sep 25, 2014 - Unknown Caller: You should feel like you need to vomit it is such a violation...
  3:54am, Sep 25, 2014 - Unknown Caller: Coming in 2 minutes...
  12:14pm, Sep 25, 2014 - Unknown Caller: I sad you called but no text. Last night was crushing.
  12:16pm, Sep 25, 2014 - Camila: I am sorry, love
  12:24pm, Sep 25, 2014 - Unknown Caller: About which thing, this morning or last night?
  12:27pm, Sep 25, 2014 - Unknown Caller: Do you understand what I am talking about with the natural
  progression of feelings if you care?
  12:28pm, Sep 25, 2014 - Camila: I am sorry about both.
  12:28pm, Sep 25, 2014 - Camila: I meant to text this morning. I wanted to see you. I was very sad about
  last night
  12:28pm, Sep 25, 2014 - Unknown Caller: Why didn't you write this morning?
  12:28pm, Sep 25, 2014 - Camila: I thought we were good- or getting better
  12:29pm, Sep 25, 2014 - Camila: I love you like I haven't loved you
  12:29pm, Sep 25, 2014 - Unknown Caller: I can see you now... But I don't know if we should...
  12:29pm, Sep 25, 2014 - Camila: It breaks my heart that you are upset
  12:29pm, Sep 25, 2014 - Camila: Why not?
  12:31pm, Sep 25, 2014 - Unknown Caller: ?
  12:33pm, Sep 25, 2014 - Camila: Why shouldn't we see each other?
  12:34pm, Sep 25, 2014 - Unknown Caller: Because I think I'm hurting the situation with my pain...
  12:35pm, Sep 25, 2014 - Camila: I want to see you
  12:35pm, Sep 25, 2014 - Camila: I want to kiss you and tell you that everything is going to be okay
  12:36pm, Sep 25, 2014 - Unknown Caller: In the past, the thought of you having sex with another would
  be vile for you... The thought of your betraying us with another would be intolerable... The fact you felt
  anything good toward r. Indicates you don't feel more for me...
  12:36pm, Sep 25, 2014 - Unknown Caller: But it is honestly how you felt... So I lose...
  12:41pm, Sep 25, 2014 - Camila: No
  12:41pm, Sep 25, 2014 - Camila: I thought you'd won
  12:42pm, Sep 25, 2014 - Unknown Caller: ?
  12:43pm, Sep 25, 2014 - Camila: I am finally back in your arms. Please don't let go
  12:44pm, Sep 25, 2014 - Unknown Caller: I can't understand last night then...
  12:46pm, Sep 25, 2014 - Unknown Caller: Should I come in?
  12:46pm, Sep 25, 2014 - Camila: Yes
  1:13pm, Sep 25, 2014 - Unknown Caller: To me, when we parted I felt alone. In felt as though instead of
  being soft and tender towards me to connect, you were sad and/or angry and apart.
  1:13pm, Sep 25, 2014 - Unknown Caller: It
  1:14pm, Sep 25, 2014 - Unknown Caller: I don't think you understand the magnitude of the pain. I don't




                                                                                               GX 301-R - 55
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 57 of 368 PageID #:
                                   15364


  think you understand the damage.
  1:21pm, Sep 25, 2014 - Unknown Caller: When you say, "I'm not you." By definition that separates us and
  tells me that although you are my other, you don't feel that way. It is also using that as an excuse instead
  of saying, "I know and understand that's the way I should be. I will figure it out immediately and fix. I can't
  tolerate such things in me!"
  1:57pm, Sep 25, 2014 - Camila: Ok. I'll do that
  2:09pm, Sep 25, 2014 - Unknown Caller: It has to come from you or else it proves you don't love me...
  Please have these things come naturally from you... Each time I need to say something it me chasing
  you... That hurts us at this point...
  2:09pm, Sep 25, 2014 - Unknown Caller: Its
  2:26pm, Sep 25, 2014 - Unknown Caller: Carrot? Maybe a whole bunch? Maybe the whole garden? Fuck
  it, every damn carrot there is to have?
  2:50pm, Sep 25, 2014 - Camila: Love, I just got this FYI
  2:51pm, Sep 25, 2014 - Camila: <Media omitted>
  3:10pm, Sep 25, 2014 - Camila: I love you. I have never felt more vulnerable. I want it to work out but I'm
  so afraid that we'll both be hurt and lose it all.
  3:13pm, Sep 25, 2014 - Camila: I feel like everytime I get closer you pull away or you are disappointed
  that that step was not enough
  3:13pm, Sep 25, 2014 - Camila: I am sorry
  3:24pm, Sep 25, 2014 - Camila: I miss you
  4:04pm, Sep 25, 2014 - Unknown Caller: Do you understand the thing abouts r?
  4:05pm, Sep 25, 2014 - Unknown Caller: About
  4:05pm, Sep 25, 2014 - Unknown Caller: And all things associated?
  4:09pm, Sep 25, 2014 - Camila: Yes
  4:47pm, Sep 25, 2014 - Camila: <Media omitted>
  4:47pm, Sep 25, 2014 - Camila: Mi burrito!
  5:53pm, Sep 25, 2014 - Unknown Caller: Home?
  5:54pm, Sep 25, 2014 - Camila: Yes but I would need 15. Also, I need to leave for flamenco shortly
  5:56pm, Sep 25, 2014 - Unknown Caller: I'm available... You time it...
  6:28pm, Sep 25, 2014 - Unknown Caller: Part of the dichotomy is the markers are so important and not
  hitting them hurts very deeply... If I say nothing (this is most of the time) I bear the pain without you
  knowing, it causes more damage, and you may not gain understanding. If I say something you feel some
  pain, your balloon is deflated, and you miss the opportunity to make the benchmark... In the situation we
  just had there was something that hurt very much... Should I tell you in those circumstances?
  6:32pm, Sep 25, 2014 - Unknown Caller: If it is truly the end of shorts season than you missed something
  that it would be far better, and far less pain in me, if it were done. The opportunity is gone.
  6:47pm, Sep 25, 2014 - Unknown Caller: Let me, "copy" when you receive this and the last two.
  7:37pm, Sep 25, 2014 - Camila: Copy
  7:37pm, Sep 25, 2014 - Unknown Caller: Thoughts?
  7:38pm, Sep 25, 2014 - Camila: I feel like I get the idea of.what you are saying but don't really know what
  you are talking about
  7:39pm, Sep 25, 2014 - Unknown Caller: Hmmm... Explain so I can understand...
  7:40pm, Sep 25, 2014 - Camila: You talk about the opportunity being gone. I get the concept. Don't know
  what
  7:41pm, Sep 25, 2014 - Unknown Caller: If the season is over you can't do what should have been done
  during the season...
  7:58pm, Sep 25, 2014 - Unknown Caller: ?
  8:13pm, Sep 25, 2014 - Camila: I definitely get that part. I don't know what you are talking about
  8:14pm, Sep 25, 2014 - Unknown Caller: I haven't told you for the reasons I described...
  9:39pm, Sep 25, 2014 - Unknown Caller: If I didn't write you when would I have heard from you? Your
  love is hurting and very not well...
  9:44pm, Sep 25, 2014 - Camila: Sorry, love. I haven't stopped. I'm so sorry
  10:33pm, Sep 25, 2014 - Unknown Caller: Stopped?
  10:47pm, Sep 25, 2014 - Camila: From one thing to the next
  10:48pm, Sep 25, 2014 - Camila: I love you
  10:49pm, Sep 25, 2014 - Unknown Caller: I love you so!!!!!!!




                                                                                               GX 301-R - 56
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 58 of 368 PageID #:
                                   15365


  10:50pm, Sep 25, 2014 - Unknown Caller: Later?
  10:50pm, Sep 25, 2014 - Camila: Yes!
  10:50pm, Sep 25, 2014 - Camila: I love you I love you I love you
  10:50pm, Sep 25, 2014 - Camila: I feel I could burst
  1:03am, Sep 26, 2014 - Unknown Caller: You up? How much longer? Schedule tomorrow?
  1:11am, Sep 26, 2014 - Camila: Up
  1:11am, Sep 26, 2014 - Camila: Don't know how long
  1:11am, Sep 26, 2014 - Camila: Pretty tired
  1:11am, Sep 26, 2014 - Camila: 10-6 tomorrow
  1:36am, Sep 26, 2014 - Unknown Caller: Coming in a few minutes...
  7:51am, Sep 26, 2014 - Unknown Caller: If you get up, let me know... I missed you while you slept...
  9:04am, Sep 26, 2014 - Camila: Hey
  9:05am, Sep 26, 2014 - Camila: Waking soon
  1:42pm, Sep 26, 2014 - Unknown Caller: No love today even during your break... :-(
  1:48pm, Sep 26, 2014 - Camila: Ok. NOW I have a break break
  1:48pm, Sep 26, 2014 - Camila: How are you, love?
  1:48pm, Sep 26, 2014 - Camila: I miss you
  1:50pm, Sep 26, 2014 - Unknown Caller: Till when when?
  1:50pm, Sep 26, 2014 - Camila: Ha. 10 minutes
  1:53pm, Sep 26, 2014 - Camila: What's going on tonight?
  1:53pm, Sep 26, 2014 - Camila: Am I going to see you?
  1:53pm, Sep 26, 2014 - Camila: Can I come to vball?
  1:54pm, Sep 26, 2014 - Camila: Do you want me there?
  1:58pm, Sep 26, 2014 - Unknown Caller: Yes. Yes... Feelings? Shorts season?
  2:03pm, Sep 26, 2014 - Camila: Where r u?
  2:03pm, Sep 26, 2014 - Camila: Kiss?
  2:04pm, Sep 26, 2014 - Camila: Janie just texted me that Kai is still sleeping
  2:04pm, Sep 26, 2014 - Camila: Have a few minutes
  2:05pm, Sep 26, 2014 - Camila: Where r u?
  2:05pm, Sep 26, 2014 - Camila: î€ƒ
  2:05pm, Sep 26, 2014 - Camila: îŒ§
  2:08pm, Sep 26, 2014 - Camila: î• “
  2:19pm, Sep 26, 2014 - Camila: bummer! I left my kiss
  2:20pm, Sep 26, 2014 - Unknown Caller: ðŸ˜-
  2:22pm, Sep 26, 2014 - Unknown Caller: I want to understand why you get that way compared to soft,
  conciliatory, determined, and loving...
  2:25pm, Sep 26, 2014 - Camila: I don't know. Always done that beahvior with hard subjects. Doesn't
  mean I don't deal with.it
  3:17pm, Sep 26, 2014 - Unknown Caller: It's something to work on in itself... I ask the things thatbi do for
  good reason... How's the emotional stuff going?
  4:53pm, Sep 26, 2014 - Unknown Caller: Tell me how the emotional stuff is going... It's important... I love
  you so!
  6:26pm, Sep 26, 2014 - Unknown Caller: Schedule? Love?
  6:27pm, Sep 26, 2014 - Camila: Love
  6:27pm, Sep 26, 2014 - Camila: Tell what's yours. I'm trying to finish cooking asap so I can go to vball
  6:27pm, Sep 26, 2014 - Unknown Caller: Schedule? Feeling thoughts?
  6:27pm, Sep 26, 2014 - Camila: I'm.working on the feelings
  6:28pm, Sep 26, 2014 - Camila: Don't know exactly when I'll finish
  6:28pm, Sep 26, 2014 - Unknown Caller: Can I see you before volleyball?
  6:29pm, Sep 26, 2014 - Camila: Yes
  6:29pm, Sep 26, 2014 - Camila: Just tell me what time and I'll make it happen
  6:31pm, Sep 26, 2014 - Unknown Caller: Not sure yet... Possibly 8:30?
  8:26pm, Sep 26, 2014 - Unknown Caller: Willl be home soon...
  11:17pm, Sep 26, 2014 - Unknown Caller: Missing you so...ðŸ˜¢
  11:17pm, Sep 26, 2014 - Camila: Me, too
  11:57pm, Sep 26, 2014 - Unknown Caller: Emotion stuff? Reading?




                                                                                              GX 301-R - 57
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 59 of 368 PageID #:
                                   15366


  11:58pm, Sep 26, 2014 - Camila: Swinging
  11:59pm, Sep 26, 2014 - Unknown Caller: ?
  12:00am, Sep 27, 2014 - Camila: Emotion stuff
  1:32am, Sep 27, 2014 - Unknown Caller: 4 questions: Are you up? Schedule? Emotions? See me?
  1:35am, Sep 27, 2014 - Camila: I'm up. No kiddies tomorrow. Emotions, struggling. I want to see you but
  would like some time
  1:35am, Sep 27, 2014 - Unknown Caller: Ok... How struggling?
  1:35am, Sep 27, 2014 - Unknown Caller: Articles?
  1:37am, Sep 27, 2014 - Camila: Not yet. I was going read some before going to bed
  1:38am, Sep 27, 2014 - Unknown Caller: We can see each other tomorrow... Struggling how?
  1:38am, Sep 27, 2014 - Camila: Struggling. I start getting painful and I get angry
  1:39am, Sep 27, 2014 - Camila: So I start over again...and again
  1:39am, Sep 27, 2014 - Unknown Caller: I understand... Normally the anger is a protective mechanism
  against feeling too bad about things... Important struggle...
  1:40am, Sep 27, 2014 - Unknown Caller: You get through it honey! I love you so!!!!!!!!!!!!!!!
  1:41am, Sep 27, 2014 - Camila: I love you
  1:43am, Sep 27, 2014 - Unknown Caller: This mechanism is super important and has separated us...
  1:44am, Sep 27, 2014 - Camila: I know... î• ƒ
  1:47am, Sep 27, 2014 - Unknown Caller: Go for it! Tonight! Beyond all anger!
  1:48am, Sep 27, 2014 - Camila: It feels so scary î„›î„‡
  1:48am, Sep 27, 2014 - Unknown Caller: I know honey... It is...
  1:48am, Sep 27, 2014 - Unknown Caller: For me too!
  2:17am, Sep 27, 2014 - Unknown Caller: Is your love for us/me increasing?
  2:17am, Sep 27, 2014 - Camila: î€¢
  2:18am, Sep 27, 2014 - Unknown Caller: î€¢
  2:19am, Sep 27, 2014 - Camila: I always think: two hearts beating as one when we do that
  2:20am, Sep 27, 2014 - Unknown Caller: That's why I do it... I sit for a second and watch them although
  they don't quite beat together... I pretend they are calling to each other...
  2:26am, Sep 27, 2014 - Unknown Caller: Can you be so vulnerable you get through the anger tonight?
  2:27am, Sep 27, 2014 - Unknown Caller: Just curious if you feel that close...
  2:27am, Sep 27, 2014 - Camila: That's the goal
  2:27am, Sep 27, 2014 - Unknown Caller: I love you so...
  2:27am, Sep 27, 2014 - Camila: ?
  2:27am, Sep 27, 2014 - Unknown Caller: My warrior...
  2:28am, Sep 27, 2014 - Camila: You have been my warrior for so many years
  2:48am, Sep 27, 2014 - Unknown Caller: I am so sad because I feel I don't have much to offer you
  anymore...
  2:48am, Sep 27, 2014 - Camila: Did something happen?
  2:52am, Sep 27, 2014 - Unknown Caller: No, the normal I've been telling you combined with loving you so
  much I feel like I'm goingvto bust
  2:28pm, Sep 27, 2014 - Unknown Caller: Are you up? Can you tell me of your emotions and thoughts?...
  If you don't mind, I would like to know and understand... ðŸ’“
  2:32pm, Sep 27, 2014 - Camila: It is just a struggle between body and what I know to be true (that I love
  you)
  2:34pm, Sep 27, 2014 - Unknown Caller: What's the body say?
  2:37pm, Sep 27, 2014 - Camila: It is inconsistent. Sometimes it agrees with me, sometimes it tries to
  convince me that I'm wrong and crazy
  2:46pm, Sep 27, 2014 - Unknown Caller: Wrong and crazy about what?
  2:50pm, Sep 27, 2014 - Camila: How I feel
  2:54pm, Sep 27, 2014 - Unknown Caller: How do you feel, how does it say you should feel?
  2:57pm, Sep 27, 2014 - Camila: Sometimes it just makes me second guess myself, that's all
  3:00pm, Sep 27, 2014 - Unknown Caller: I'm just trying to understand what you are feeling and what you
  feel about what happened... ?
  3:07pm, Sep 27, 2014 - Unknown Caller: ?
  3:14pm, Sep 27, 2014 - Camila: Yea. I'm trying to explain.my biggest obstacle
  3:22pm, Sep 27, 2014 - Unknown Caller: Which is?




                                                                                          GX 301-R - 58
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 60 of 368 PageID #:
                                   15367


  3:23pm, Sep 27, 2014 - Camila: Body vs love.....?
  3:29pm, Sep 27, 2014 - Unknown Caller: What does you body say about me?
  3:30pm, Sep 27, 2014 - Camila: Love, I just told you this
  3:33pm, Sep 27, 2014 - Unknown Caller: I'm sorry... Does your body love me?
  3:34pm, Sep 27, 2014 - Camila: Like I said, it is inconsistent so I second guess myself
  3:35pm, Sep 27, 2014 - Unknown Caller: What's the worst your body says about me, is it disgusted?
  3:35pm, Sep 27, 2014 - Camila: No
  3:36pm, Sep 27, 2014 - Unknown Caller: I would like you body to tingle for me like it used to...
  3:52pm, Sep 27, 2014 - Unknown Caller: ?
  3:52pm, Sep 27, 2014 - Camila: I agree
  3:54pm, Sep 27, 2014 - Unknown Caller: How does you body feel towards me?
  3:55pm, Sep 27, 2014 - Unknown Caller: Additionally, how do you feel about what happened?
  3:56pm, Sep 27, 2014 - Camila: Not tingly yet.
  3:56pm, Sep 27, 2014 - Camila: Worse than before
  4:01pm, Sep 27, 2014 - Unknown Caller: Worse?
  4:02pm, Sep 27, 2014 - Camila: Your question. How I feel about what happened
  4:02pm, Sep 27, 2014 - Unknown Caller: Ah!
  4:02pm, Sep 27, 2014 - Unknown Caller: What exactly do you feel?
  4:09pm, Sep 27, 2014 - Unknown Caller: You need to feel my pain and my loss from when he first
  entered you to when he first went in your mouth etc...
  4:09pm, Sep 27, 2014 - Unknown Caller: Forever damage... For me endless pain...
  4:10pm, Sep 27, 2014 - Unknown Caller: What we lost... Our future... Our total past... I am now alone
  forever... As each of these horrible things happened... You need to feel me...
  4:16pm, Sep 27, 2014 - Unknown Caller: ?
  4:17pm, Sep 27, 2014 - Camila: I feel you. The hard part is not snapping out of it
  4:20pm, Sep 27, 2014 - Unknown Caller: I can never snap out of it... I see it always in everything... You
  are my beauty, it is now in that.
  4:33pm, Sep 27, 2014 - Unknown Caller: Going into filming... Do you get/experience what I said with the
  tremendous pain?
  4:33pm, Sep 27, 2014 - Camila: Yes
  4:33pm, Sep 27, 2014 - Unknown Caller: !
  4:34pm, Sep 27, 2014 - Unknown Caller: ðŸ’–
  5:54pm, Sep 27, 2014 - Unknown Caller: Do you still want to see me tonight? How are you feeling? How
  are we?
  6:04pm, Sep 27, 2014 - Camila: Come over whenever. In shower
  6:12pm, Sep 27, 2014 - Unknown Caller: Do you still want me?
  6:21pm, Sep 27, 2014 - Camila: I wouldn't have said come.over if I didn't
  6:23pm, Sep 27, 2014 - Unknown Caller: That's not super positive...
  6:24pm, Sep 27, 2014 - Camila: Yes. I want you. Come over
  6:37pm, Sep 27, 2014 - Camila: ?
  6:37pm, Sep 27, 2014 - Camila: ETA?
  6:52pm, Sep 27, 2014 - Unknown Caller: 7:15?
  6:53pm, Sep 27, 2014 - Camila: Oh. I thought u.said 6 ish
  6:59pm, Sep 27, 2014 - Unknown Caller: My filming went over...
  7:07pm, Sep 27, 2014 - Unknown Caller: Are you angry at me? It was sad to me you commented on the
  6ish thing. In the past you would have been overjoyed to see me whenever we could...
  7:08pm, Sep 27, 2014 - Camila: True. I just chose to not do something important and a little notice would
  have been nice. No biggie
  7:09pm, Sep 27, 2014 - Unknown Caller: Why is your attitude different than in the past?
  7:09pm, Sep 27, 2014 - Camila: ?
  8:42pm, Sep 27, 2014 - Unknown Caller: For me as you, I don't know if I could go through that house...
  ðŸ˜¢
  9:21pm, Sep 27, 2014 - Unknown Caller: Thoughts? Feelings?
  9:28pm, Sep 27, 2014 - Camila: It isn't easy, love. It is painful and it feels like everything is covered in
  gross toxic stuff
  9:28pm, Sep 27, 2014 - Camila: I feel you




                                                                                             GX 301-R - 59
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 61 of 368 PageID #:
                                   15368


  10:24pm, Sep 27, 2014 - Unknown Caller: Home?
  10:25pm, Sep 27, 2014 - Camila: Yes. Cycle
  10:30pm, Sep 27, 2014 - Unknown Caller: Feelings? Thoughts?
  10:32pm, Sep 27, 2014 - Camila: Under pressure
  10:33pm, Sep 27, 2014 - Unknown Caller: Is it by me?
  10:33pm, Sep 27, 2014 - Camila: Yes
  10:53pm, Sep 27, 2014 - Unknown Caller: Any way you can not experience it that way? In the future,
  when you truly pain over the damages, looking back, you will wish you hadn't felt pressured so I could
  have pushed harder... I promise you...
  11:04pm, Sep 27, 2014 - Unknown Caller: ?
  11:05pm, Sep 27, 2014 - Camila: I understand
  12:37am, Sep 28, 2014 - Unknown Caller: Just finished filming number 2... What's up honey?
  12:37am, Sep 28, 2014 - Unknown Caller: I would like to see you later... Maybe an hour or so from now...
  Do you want that?
  1:03am, Sep 28, 2014 - Unknown Caller: Are you reading?
  1:43am, Sep 28, 2014 - Unknown Caller: 15 minutes...
  2:28am, Sep 28, 2014 - Camila: Ready
  3:18am, Sep 28, 2014 - Unknown Caller: I feel so heartbroken for us... I am so sorry and sad that I can't
  be the grantor of all your wishes.
  3:17am, Sep 28, 2014 - Camila: Did you just leave a voicemail?
  3:21am, Sep 28, 2014 - Unknown Caller: I always thought I could bring you so much wondrous joy and
  many beautiful surprises... Now I feel like I'm the bringer of despair...
  3:21am, Sep 28, 2014 - Unknown Caller: No I did not Vm you...
  3:19am, Sep 28, 2014 - Camila: I'm trying to understand that feeling
  3:20am, Sep 28, 2014 - Camila: The thing is, I still love you
  3:23am, Sep 28, 2014 - Unknown Caller: I love you so so so so that I am sorry...
  3:22am, Sep 28, 2014 - Camila: I am sorry, too. I don't have anything for you either
  3:26am, Sep 28, 2014 - Unknown Caller: You can have something for me if you understand the loss,
  pain, and love...
  3:25am, Sep 28, 2014 - Camila: Trying...
  4:14am, Sep 28, 2014 - Unknown Caller: I think the end of all defiance will bring the vulnerability
  necessary... Defy your defiance...
  12:42pm, Sep 28, 2014 - Unknown Caller: I am so sad this day...
  12:40pm, Sep 28, 2014 - Camila: Why?
  12:43pm, Sep 28, 2014 - Unknown Caller: Hard dreams, many thoughts, no message from you...
  12:47pm, Sep 28, 2014 - Unknown Caller: Thoughts?
  12:49pm, Sep 28, 2014 - Camila: I am sorry
  12:52pm, Sep 28, 2014 - Unknown Caller: I feel like you are apathetic towards this pain.
  12:53pm, Sep 28, 2014 - Camila: No!
  12:54pm, Sep 28, 2014 - Unknown Caller: You say very little, if I didn't continue to write I wouldn't hear
  from you.
  12:54pm, Sep 28, 2014 - Camila: It is hard to describe. It hurts. I am sorry
  12:54pm, Sep 28, 2014 - Unknown Caller: Why no message?
  12:55pm, Sep 28, 2014 - Camila: Haven't woken up
  12:56pm, Sep 28, 2014 - Unknown Caller: You are the first thing I think about when I wake and my last
  thought before sleep.
  12:56pm, Sep 28, 2014 - Camila: I agree
  12:57pm, Sep 28, 2014 - Camila: I am not up yet
  3:02pm, Sep 28, 2014 - Camila: Good morning, love!
  3:03pm, Sep 28, 2014 - Camila: Schedule?
  3:07pm, Sep 28, 2014 - Unknown Caller: Flexible and you?
  3:07pm, Sep 28, 2014 - Camila: Same
  3:08pm, Sep 28, 2014 - Camila: What do you want?
  3:08pm, Sep 28, 2014 - Camila: How should I plan my day?
  3:08pm, Sep 28, 2014 - Unknown Caller: That's more the question for you...
  3:09pm, Sep 28, 2014 - Camila: I want to see you. That's why I'm asking




                                                                                           GX 301-R - 60
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 62 of 368 PageID #:
                                   15369


  3:14pm, Sep 28, 2014 - Unknown Caller: Have you read more?
  3:16pm, Sep 28, 2014 - Camila: I just woke up
  3:16pm, Sep 28, 2014 - Camila: I will
  3:17pm, Sep 28, 2014 - Camila: Plan?
  3:23pm, Sep 28, 2014 - Unknown Caller: See you... I think within an hour or so...
  3:23pm, Sep 28, 2014 - Camila: Or so?
  3:53pm, Sep 28, 2014 - Unknown Caller: Coming soon...
  3:54pm, Sep 28, 2014 - Camila: Great
  5:01pm, Sep 28, 2014 - Unknown Caller: I've been crying since I left... If you can, take the time to make
  our loss real... At least we can cry together... Please make it so you will never be angry at me and will be
  able to swear to it... Please love up to those promises you made in the letter... Although they may have
  been broken, make them good now so they will never be broken again...
  5:02pm, Sep 28, 2014 - Camila: î• “
  5:02pm, Sep 28, 2014 - Camila: î€¢
  5:02pm, Sep 28, 2014 - Camila: I will
  5:02pm, Sep 28, 2014 - Unknown Caller: î€¢
  5:02pm, Sep 28, 2014 - Unknown Caller: î• “
  5:39pm, Sep 28, 2014 - Unknown Caller: Free soon...
  5:39pm, Sep 28, 2014 - Camila: When soon?
  5:40pm, Sep 28, 2014 - Camila: Give me heads up?
  5:41pm, Sep 28, 2014 - Unknown Caller: Heads up...
  5:42pm, Sep 28, 2014 - Camila: ?
  5:42pm, Sep 28, 2014 - Unknown Caller: 10 minutes...
  5:42pm, Sep 28, 2014 - Camila: Could you give me 15?
  5:43pm, Sep 28, 2014 - Camila: Until 6?
  5:43pm, Sep 28, 2014 - Camila: ?
  5:43pm, Sep 28, 2014 - Unknown Caller: Sure honey... Are you feeling?
  5:44pm, Sep 28, 2014 - Camila: Yes
  5:52pm, Sep 28, 2014 - Camila: Ready
  8:01pm, Sep 28, 2014 - Unknown Caller: I can't stop crying about us... ðŸ˜-
  8:02pm, Sep 28, 2014 - Camila: What did I do???
  8:03pm, Sep 28, 2014 - Unknown Caller: Nothing now... Just the realty of it hurts so much and I love you
  so...
  8:04pm, Sep 28, 2014 - Camila: Aww my love î• “
  8:06pm, Sep 28, 2014 - Unknown Caller: It feels as close to unbearable as I can imagine.
  8:09pm, Sep 28, 2014 - Camila: î•¨
  8:09pm, Sep 28, 2014 - Unknown Caller: I wish so much for that!
  8:10pm, Sep 28, 2014 - Unknown Caller: I do wish you understood and experienced the loss and damage
  so we might have a future...
  9:13pm, Sep 28, 2014 - Unknown Caller: ?
  9:14pm, Sep 28, 2014 - Camila: ??
  9:14pm, Sep 28, 2014 - Camila: I thought that wasn't a question...
  9:14pm, Sep 28, 2014 - Camila: I wish so, too
  9:15pm, Sep 28, 2014 - Unknown Caller: Just haven't heard from you... Ivy? Love?
  9:16pm, Sep 28, 2014 - Camila: No ivy yet.
  9:16pm, Sep 28, 2014 - Camila: I love you
  9:28pm, Sep 28, 2014 - Unknown Caller: I've cried since I saw you.
  9:29pm, Sep 28, 2014 - Camila: î• “
  9:33pm, Sep 28, 2014 - Unknown Caller: î• “ðŸ˜¢ðŸ˜¢ðŸ’”
  9:49pm, Sep 28, 2014 - Camila: Heading to ivy's
  10:04pm, Sep 28, 2014 - Unknown Caller: When will you be back do I can plan?
  11:42pm, Sep 28, 2014 - Unknown Caller: ?
  11:43pm, Sep 28, 2014 - Unknown Caller: I didn't think washing and brushing her pubic hair would take
  so long...
  12:50am, Sep 29, 2014 - Camila: WTF
  12:51am, Sep 29, 2014 - Camila: I am done




                                                                                             GX 301-R - 61
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 63 of 368 PageID #:
                                   15370


  12:55am, Sep 29, 2014 - Unknown Caller: Why Wtf? I've been so sad... I was trying to be a little light...
  12:57am, Sep 29, 2014 - Camila: Just the mentioning of the pubic hair... More ew than haha
  1:06am, Sep 29, 2014 - Unknown Caller: Please change your perspective on pubic hair..
  1:06am, Sep 29, 2014 - Camila: That has nothing to do with that
  1:07am, Sep 29, 2014 - Unknown Caller: I'm hurting so much...
  1:09am, Sep 29, 2014 - Camila: I am sorry. Btw, what does your night look like?
  1:22am, Sep 29, 2014 - Unknown Caller: You seem cold after ivy... Why are you not heartbroken like me?
  1:24am, Sep 29, 2014 - Camila: Cold? No no ðŸŒ‹î• Š
  1:27am, Sep 29, 2014 - Unknown Caller: Coming soon...
  1:28am, Sep 29, 2014 - Camila: Whaaaa?
  1:28am, Sep 29, 2014 - Camila: That's why I asked...
  1:28am, Sep 29, 2014 - Unknown Caller: Need time?
  1:29am, Sep 29, 2014 - Camila: Nah. I'll deal with it..
  1:29am, Sep 29, 2014 - Unknown Caller: Be there in 10 or so then...
  1:45am, Sep 29, 2014 - Camila: ?
  1:45am, Sep 29, 2014 - Camila: Almost here?
  7:27am, Sep 29, 2014 - Unknown Caller: Good morning my love! I think I've had the saddest night of all...
  Nothing new... Contemplating the loss... I wish you could feel towards our loss at least as deeply as me...
  Even deeper... I would not be as alone... But it underscores how much I love you and us...
  8:35am, Sep 29, 2014 - Camila: Good morning, love! I wish I felt like you, too. I am sad. This all feels like
  a bad dream
  9:48am, Sep 29, 2014 - Unknown Caller: It's a really hard time.
  9:53am, Sep 29, 2014 - Camila: ðŸ’• I'm with you as best I can
  9:54am, Sep 29, 2014 - Unknown Caller: Today I am very alone... I can I have you enter my world?
  10:36am, Sep 29, 2014 - Unknown Caller: I'm sorry I'm reaching out again... I have a lot of adversity in
  the face of great loss...
  10:37am, Sep 29, 2014 - Camila: What can I do for you, love?
  10:40am, Sep 29, 2014 - Unknown Caller: Just be there and feel our loss as deeply as possible...
  Something funny just came up though... Do you want to know?
  10:40am, Sep 29, 2014 - Camila: Of course
  10:41am, Sep 29, 2014 - Unknown Caller: Edgar sent me pictures of the triplets and I was looking for an
  appropriate thing to send back...
  10:42am, Sep 29, 2014 - Unknown Caller: What about: ðŸ™ŠðŸ™ˆðŸ™‰
  10:42am, Sep 29, 2014 - Camila: Jajaja
  10:42am, Sep 29, 2014 - Camila: I hear they are pretty hairy...
  10:44am, Sep 29, 2014 - Camila: <Media omitted>
  10:44am, Sep 29, 2014 - Unknown Caller: <Media omitted>
  10:44am, Sep 29, 2014 - Unknown Caller: <Media omitted>
  10:44am, Sep 29, 2014 - Unknown Caller: <Media omitted>
  10:44am, Sep 29, 2014 - Unknown Caller: <Media omitted>
  10:44am, Sep 29, 2014 - Unknown Caller: <Media omitted>
  10:44am, Sep 29, 2014 - Unknown Caller: <Media omitted>
  10:45am, Sep 29, 2014 - Unknown Caller: Can I stick my thing in your hole?
  10:49am, Sep 29, 2014 - Camila: Excuse me???!
  10:49am, Sep 29, 2014 - Camila: î••
  10:49am, Sep 29, 2014 - Camila: I'm blushing
  10:50am, Sep 29, 2014 - Unknown Caller: Your pussy used to blush...
  10:51am, Sep 29, 2014 - Camila: î••
  10:51am, Sep 29, 2014 - Camila: ðŸ˜½
  10:52am, Sep 29, 2014 - Camila: ðŸ• “
  10:52am, Sep 29, 2014 - Unknown Caller: ðŸ‘€
  10:53am, Sep 29, 2014 - Camila: Are our kids going to be that hairy?
  10:53am, Sep 29, 2014 - Camila: I mean, look at daddy.....
  10:54am, Sep 29, 2014 - Unknown Caller: ðŸ‘«ðŸ’‘ðŸ‘¶ðŸš¼ðŸ‘ªðŸ™Š
  10:54am, Sep 29, 2014 - Camila: What's up with the monkey at the end?
  10:56am, Sep 29, 2014 - Unknown Caller: Ends up hairy...




                                                                                             GX 301-R - 62
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 64 of 368 PageID #:
                                   15371


  10:56am, Sep 29, 2014 - Camila: Aaaaaah î• •
  10:57am, Sep 29, 2014 - Unknown Caller: Did you submit some reduced hours?
  10:58am, Sep 29, 2014 - Camila: ?
  10:58am, Sep 29, 2014 - Camila: Aah. Not yet
  10:58am, Sep 29, 2014 - Unknown Caller: Reduced future schedule request...
  11:09am, Sep 29, 2014 - Unknown Caller: Have you ever heard Keith Jarrett play? He is quite autistic but
  very emotionally sensitive...
  11:09am, Sep 29, 2014 - Camila: Never
  11:09am, Sep 29, 2014 - Camila: Should I?
  11:10am, Sep 29, 2014 - Unknown Caller: Watch "Keith Jarrett - Somewhere Over the Rainbow" on
  YouTube - Keith Jarrett - Somewhere Over the Rainbow: http://youtu.be/eq0EWNuR1H8
  11:23am, Sep 29, 2014 - Unknown Caller: I hadn't listened to this... There are some things he creates
  that are exquisite... Each performance is a unique improvisation...
  11:25am, Sep 29, 2014 - Camila: Really?
  11:25am, Sep 29, 2014 - Camila: I loved it
  11:28am, Sep 29, 2014 - Unknown Caller: I was listening to it as you were... At the time I sent it I was
  hearing another of his versions of the same song in my head from the album, la scala...
  11:30am, Sep 29, 2014 - Camila: I love you. There is no deeper or more vulnerable feeling that I can
  experience, or anyone more beautiful that can bring it out in me than you
  12:10pm, Sep 29, 2014 - Unknown Caller: Do you like Eva Cassidys version:
  12:11pm, Sep 29, 2014 - Unknown Caller: Watch "Somewhere Over the Rainbow by Eva Cassidy with
  lyâ€¦" on YouTube - Somewhere Over the Rainbow by Eva Cassidy with lyâ€¦: http://youtu.be/AGaVQN-
  en2A
  12:11pm, Sep 29, 2014 - Unknown Caller: Her story is very sad...
  12:13pm, Sep 29, 2014 - Unknown Caller: Watch "The Eva Cassidy Story - on ABC Nightline" on
  YouTube - The Eva Cassidy Story - on ABC Nightline: http://youtu.be/bXU219b3Zdw
  2:53pm, Sep 29, 2014 - Unknown Caller: ?
  2:54pm, Sep 29, 2014 - Camila: I knew if her. Yes, very sad
  2:57pm, Sep 29, 2014 - Camila: How are you?
  2:59pm, Sep 29, 2014 - Unknown Caller: Very very sad... and tired... Do I bore you by sending you these
  things?
  3:04pm, Sep 29, 2014 - Camila: Not at all
  3:05pm, Sep 29, 2014 - Unknown Caller: Do you have anything for me to take with me... I have a
  development group now...
  3:12pm, Sep 29, 2014 - Camila: I imagine us being somewhere over that rainbow where troubles melt like
  lemon drops
  3:15pm, Sep 29, 2014 - Camila: I've worked a big part of my short life to become a fan of reality. But right
  now I wish there was something else out there. An alternate reality where our future worked out and we
  have babies, and a corgi, and a house and live to old age with eternal passionate love
  5:10pm, Sep 29, 2014 - Unknown Caller: Yes.
  5:11pm, Sep 29, 2014 - Unknown Caller: The question is how much do you hurt that it is not so because
  of the acts...
  5:11pm, Sep 29, 2014 - Unknown Caller: Will you see me 5:30 or so?
  5:19pm, Sep 29, 2014 - Camila: Hi
  5:19pm, Sep 29, 2014 - Camila: Do you want me home at 5:30?
  5:28pm, Sep 29, 2014 - Camila: ?
  5:30pm, Sep 29, 2014 - Camila: Home
  5:30pm, Sep 29, 2014 - Camila: Can you give me an ETA?
  5:30pm, Sep 29, 2014 - Unknown Caller: 5:45...
  8:41pm, Sep 29, 2014 - Unknown Caller: How are you my love? How are we?
  8:44pm, Sep 29, 2014 - Camila: I'm ok. Trying to make us good
  8:46pm, Sep 29, 2014 - Unknown Caller: What's making us bad?
  8:46pm, Sep 29, 2014 - Camila: Nothing. Just the missing feelings
  8:48pm, Sep 29, 2014 - Unknown Caller: How much of the feelings are missing?
  8:53pm, Sep 29, 2014 - Camila: Not much but an essential part
  9:21pm, Sep 29, 2014 - Unknown Caller: Think about the damage and wish those things never




                                                                                             GX 301-R - 63
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 65 of 368 PageID #:
                                   15372


  happened... It will help you feel the depth of the loss...
  9:22pm, Sep 29, 2014 - Camila: Okay, love
  9:22pm, Sep 29, 2014 - Unknown Caller: Wish as strongly as you can you never did those actions...
  9:23pm, Sep 29, 2014 - Unknown Caller: And all the other things around them...
  9:24pm, Sep 29, 2014 - Unknown Caller: I don't mean to be a pest... I'm just trying to help... And this is
  what people do with matters of conscience...
  9:25pm, Sep 29, 2014 - Camila: I don't think you are a pest... I'm listening
  9:25pm, Sep 29, 2014 - Unknown Caller: I love you so.
  9:27pm, Sep 29, 2014 - Camila: I love you, too
  9:31pm, Sep 29, 2014 - Unknown Caller: I love you more than is imaginable!!!
  9:32pm, Sep 29, 2014 - Camila: ðŸ’ž
  9:32pm, Sep 29, 2014 - Unknown Caller: Does that meAN you've married me?!ðŸ˜•
  9:33pm, Sep 29, 2014 - Camila: I thought I already was
  9:34pm, Sep 29, 2014 - Unknown Caller: Yes... That's part of the problem of damage...
  9:35pm, Sep 29, 2014 - Camila: ....aaaaaaaand good feeling is gone
  9:36pm, Sep 29, 2014 - Unknown Caller: No no no... You took it wrong... Please love me? No anger...
  9:37pm, Sep 29, 2014 - Unknown Caller: When you say you already were it really hurts without the
  qualifier...
  9:38pm, Sep 29, 2014 - Unknown Caller: I tried to make it all new and shiney...
  9:39pm, Sep 29, 2014 - Camila: î• “
  9:39pm, Sep 29, 2014 - Unknown Caller: Please love me...
  9:46pm, Sep 29, 2014 - Unknown Caller: This is the biggest tragedy of my life... Have it be the biggest
  tragedy of our life..
  9:46pm, Sep 29, 2014 - Unknown Caller: And yours...
  9:47pm, Sep 29, 2014 - Camila: It is
  9:48pm, Sep 29, 2014 - Unknown Caller: Now hurt like it is and thereby give it deep meaning...
  1:02am, Sep 30, 2014 - Unknown Caller: What's up? Schedule? Desires? Feelings? Thoughts?
  1:03am, Sep 30, 2014 - Camila: Schedule: same as before
  1:04am, Sep 30, 2014 - Camila: R u done with vball?
  1:04am, Sep 30, 2014 - Unknown Caller: You said morning free, till when? When are you sleeping?
  1:04am, Sep 30, 2014 - Unknown Caller: Yes, done.
  1:05am, Sep 30, 2014 - Camila: Till 1
  1:06am, Sep 30, 2014 - Camila: Sorry, that's 1pm that I'm free in the am. Right now I don't know what
  time I'm going to bed yet
  1:06am, Sep 30, 2014 - Unknown Caller: From 0 to 100 how much do you want to see me tonight?
  1:06am, Sep 30, 2014 - Camila: It's up there î• ‚
  1:09am, Sep 30, 2014 - Camila: ?
  1:10am, Sep 30, 2014 - Camila: What's going on with you?
  1:10am, Sep 30, 2014 - Unknown Caller: I'll come likely soon... I'll let you know love...
  1:11am, Sep 30, 2014 - Camila: Ok. Heads up?
  1:11am, Sep 30, 2014 - Unknown Caller: Yes...
  2:10am, Sep 30, 2014 - Camila: Going to bed very shortly
  2:10am, Sep 30, 2014 - Camila: What's your ETA?
  2:12am, Sep 30, 2014 - Unknown Caller: Coming in 15
  4:09am, Sep 30, 2014 - Unknown Caller: I just saw 2 wedding pictures of couples I know and I am so
  sad... I miss us ...
  12:27pm, Sep 30, 2014 - Unknown Caller: You up?
  12:28pm, Sep 30, 2014 - Camila: No
  12:28pm, Sep 30, 2014 - Camila: Getting up
  12:29pm, Sep 30, 2014 - Unknown Caller: Want me to come over for a little while?
  12:29pm, Sep 30, 2014 - Camila: Yes
  5:17pm, Sep 30, 2014 - Camila: Ready
  5:17pm, Sep 30, 2014 - Camila: U with Lola?
  5:17pm, Sep 30, 2014 - Unknown Caller: Leaving her now...
  5:18pm, Sep 30, 2014 - Camila: Ok
  5:18pm, Sep 30, 2014 - Camila: Walking to you




                                                                                              GX 301-R - 64
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 66 of 368 PageID #:
                                   15373


  8:17pm, Sep 30, 2014 - Camila: <Media omitted>
  8:18pm, Sep 30, 2014 - Camila: Looks bad
  8:19pm, Sep 30, 2014 - Unknown Caller: Hmmm... Oh well, a love casualty...
  8:19pm, Sep 30, 2014 - Camila: î• ‹
  8:19pm, Sep 30, 2014 - Camila: I can't cover that
  8:21pm, Sep 30, 2014 - Camila: I couldn't text earlier. I can't stop thinking of you
  8:26pm, Sep 30, 2014 - Unknown Caller: So what are you going to do about it?
  9:23pm, Sep 30, 2014 - Unknown Caller: You never responded...
  9:25pm, Sep 30, 2014 - Camila: Sorry, I thought it was rhetorical
  9:25pm, Sep 30, 2014 - Unknown Caller: Well, with sexy challenges it's always nice if you get specific...
  But you don't have to... What are you doing?
  9:33pm, Sep 30, 2014 - Camila: Sexy challenges? Ooh la la!
  11:52pm, Sep 30, 2014 - Unknown Caller: I know a vulgar, difficult question that may help with your
  finding us... But if you are prone to anger or upset it may not be good...
  11:54pm, Sep 30, 2014 - Unknown Caller: Did you receive that?
  11:55pm, Sep 30, 2014 - Camila: Aaah. I just did
  11:55pm, Sep 30, 2014 - Camila: What is it
  11:55pm, Sep 30, 2014 - Camila: ?
  11:57pm, Sep 30, 2014 - Unknown Caller: How do you feel about the fact someone other than me came
  in your mouth?
  12:00am, Oct 1, 2014 - Camila: Hmmm
  12:01am, Oct 1, 2014 - Camila: I'm afraid to answer
  12:01am, Oct 1, 2014 - Unknown Caller: Why? Please be honest...
  12:03am, Oct 1, 2014 - Camila: I feel bad about how I threw myself at him and all the effects that had...
  12:04am, Oct 1, 2014 - Unknown Caller: I will need to understand that... But what about the actual
  physical thing?
  12:05am, Oct 1, 2014 - Camila: Actually, the more I.think about it the more I hate it. I put myself.in that
  position.because I thought he was special, but I was wrong. I wish I.hadn't
  12:15am, Oct 1, 2014 - Unknown Caller: I actually think what you said is good, but what about the
  physical part? How would you feel if Farouk came in you mouth?
  12:15am, Oct 1, 2014 - Unknown Caller: I can come over in 15...
  12:16am, Oct 1, 2014 - Camila: Ew
  12:17am, Oct 1, 2014 - Unknown Caller: So why not ew to him? Potentially, it is ew...
  12:17am, Oct 1, 2014 - Camila: Don't know
  12:23am, Oct 1, 2014 - Unknown Caller: Should I come now?
  12:25am, Oct 1, 2014 - Camila: Yes
  12:25am, Oct 1, 2014 - Camila: Just FYI, I feel like I'm.coming down with something
  2:16am, Oct 1, 2014 - Unknown Caller: I wish we had made love... Goodnight my love!
  2:17am, Oct 1, 2014 - Camila: In the morning?
  2:19am, Oct 1, 2014 - Unknown Caller: Maybe... You're still up?
  2:24am, Oct 1, 2014 - Camila: No.
  2:24am, Oct 1, 2014 - Camila: Morning before kids?
  2:51am, Oct 1, 2014 - Unknown Caller: I'd love to... Let me see how the night goes... I'm crying for us... I
  hope your dream processing goes well!
  3:26am, Oct 1, 2014 - Camila: Up at the moment. Feeling like crap
  3:26am, Oct 1, 2014 - Camila: I love you
  3:51am, Oct 1, 2014 - Unknown Caller: Oh! I missed you! I just walked 2 now I'm editing... Cried hard
  through the whole walkðŸ˜¢ Hope you sleep processing (and awake processing) goes well... Feel better
  love...ðŸ’•
  3:54am, Oct 1, 2014 - Camila: Love u too
  6:39am, Oct 1, 2014 - Unknown Caller: My love, I won't be able to make it this morning... Will you make it
  up to me?;-)
  1:03pm, Oct 1, 2014 - Unknown Caller: Heartbroken
  1:33pm, Oct 1, 2014 - Camila: I just got this
  1:33pm, Oct 1, 2014 - Camila: I missed you
  1:33pm, Oct 1, 2014 - Camila: I miss you




                                                                                             GX 301-R - 65
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 67 of 368 PageID #:
                                   15374


  1:34pm, Oct 1, 2014 - Unknown Caller: No texts... Not even this morning... ðŸ˜¢
  1:36pm, Oct 1, 2014 - Camila: I am so sorry. I am feeling like crap. I napped with baby
  1:36pm, Oct 1, 2014 - Camila: How are you?
  1:35pm, Oct 1, 2014 - Unknown Caller: No conclusions... I have a thing that may help more although it's
  rough...
  1:36pm, Oct 1, 2014 - Camila: It still feels like morning
  1:36pm, Oct 1, 2014 - Unknown Caller: Very not well... Body getting worse...
  2:59pm, Oct 1, 2014 - Camila: Luv u
  3:13pm, Oct 1, 2014 - Unknown Caller: Luv u?
  3:40pm, Oct 1, 2014 - Camila: I was trying to quickly profess my love before the drill
  3:40pm, Oct 1, 2014 - Unknown Caller: î• ˜
  5:06pm, Oct 1, 2014 - Unknown Caller: Somewhere after 6... Can you be home?
  5:31pm, Oct 1, 2014 - Camila: 6:15? 6:30?
  5:38pm, Oct 1, 2014 - Unknown Caller: I won't know until close to when I'm coming...
  5:40pm, Oct 1, 2014 - Camila: Heads up?
  5:41pm, Oct 1, 2014 - Unknown Caller: Yup.
  6:47pm, Oct 1, 2014 - Unknown Caller: 15-20...
  7:06pm, Oct 1, 2014 - Camila: Still 15-20?
  7:06pm, Oct 1, 2014 - Unknown Caller: Walking towards you...
  9:49pm, Oct 1, 2014 - Unknown Caller: Going to volleyball
  9:50pm, Oct 1, 2014 - Unknown Caller: So sad. ..
  9:50pm, Oct 1, 2014 - Camila: Why sad?
  9:50pm, Oct 1, 2014 - Camila: Anything new?
  9:54pm, Oct 1, 2014 - Unknown Caller: Waiting...
  10:00pm, Oct 1, 2014 - Unknown Caller: For you...
  10:00pm, Oct 1, 2014 - Unknown Caller: ...for us
  10:01pm, Oct 1, 2014 - Unknown Caller: Volleyball is now always a very painful thing...
  10:01pm, Oct 1, 2014 - Camila: I'm sorry
  10:01pm, Oct 1, 2014 - Unknown Caller: I've contemplated removing myself from it...
  10:02pm, Oct 1, 2014 - Camila: From vball?
  10:02pm, Oct 1, 2014 - Camila: Or me?
  10:02pm, Oct 1, 2014 - Unknown Caller: It's principle verses pain... Yes. Stopping volleyball.
  10:03pm, Oct 1, 2014 - Camila: Aww love, I'm so sorry
  1:27am, Oct 2, 2014 - Unknown Caller: Want me now?
  1:31am, Oct 2, 2014 - Camila: Come over
  1:44am, Oct 2, 2014 - Unknown Caller: Coming
  5:34am, Oct 2, 2014 - Unknown Caller: The text that never came. ðŸ˜¢
  8:44am, Oct 2, 2014 - Unknown Caller: I was speaking to someone this morning and I, keeping it totally
  sanitized, described some of my feelings and the nature of my love, beauty, loyalty, and family (you)...
  Afterwards I just cried and cried... I am beside myself this morning...
  8:45am, Oct 2, 2014 - Unknown Caller: Still no text from my love...
  12:52pm, Oct 2, 2014 - Camila: Good morning
  12:55pm, Oct 2, 2014 - Camila: I am sorry love. I wish I could at least wipe your tears and hold you
  12:55pm, Oct 2, 2014 - Camila: What is your plan today?
  3:24pm, Oct 2, 2014 - Unknown Caller: No more texts... ðŸ˜¢... Should I come over?
  3:25pm, Oct 2, 2014 - Camila: No way!
  3:25pm, Oct 2, 2014 - Camila: I was seriously about to text
  3:25pm, Oct 2, 2014 - Camila: Freakyyyyy!
  3:25pm, Oct 2, 2014 - Unknown Caller: And...
  3:26pm, Oct 2, 2014 - Camila: I am just taking a moment to celebrate our psychic connection
  3:27pm, Oct 2, 2014 - Camila: I love you
  3:27pm, Oct 2, 2014 - Camila: Seriously
  3:28pm, Oct 2, 2014 - Camila: I want you
  3:35pm, Oct 2, 2014 - Camila: I was just crying for us...
  3:52pm, Oct 2, 2014 - Unknown Caller: Coming
  3:53pm, Oct 2, 2014 - Camila: Give me 20?




                                                                                           GX 301-R - 66
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 68 of 368 PageID #:
                                   15375


  3:55pm, Oct 2, 2014 - Unknown Caller: I'll try... I don't have much time now...
  4:11pm, Oct 2, 2014 - Camila: Ready
  4:12pm, Oct 2, 2014 - Camila: Do you still have time?
  5:05pm, Oct 2, 2014 - Unknown Caller: I don't want him to have a claim on you...
  5:19pm, Oct 2, 2014 - Unknown Caller: I don't want that claim to exist. Please figure out a way to remove
  it. Unfortunately, the length of time from the incidents until now makes it even harder. Please help!
  5:20pm, Oct 2, 2014 - Unknown Caller: Say something?
  5:21pm, Oct 2, 2014 - Camila: I hear you. Ok. How should I help?
  5:21pm, Oct 2, 2014 - Unknown Caller: Come up with suggestions and strategies...
  5:25pm, Oct 2, 2014 - Unknown Caller: You also need to feel appropriately to be able to undo... You have
  to desperately want it etc...
  5:32pm, Oct 2, 2014 - Unknown Caller: That's why the true disgust is necessary... And the farouk
  exercise is important...
  5:34pm, Oct 2, 2014 - Unknown Caller: ?
  5:37pm, Oct 2, 2014 - Camila: Ok
  5:37pm, Oct 2, 2014 - Unknown Caller: Any thoughts or feelings?
  6:12pm, Oct 2, 2014 - Unknown Caller: î• “
  6:13pm, Oct 2, 2014 - Camila: î• “
  7:54pm, Oct 2, 2014 - Camila: What are you up to
  7:54pm, Oct 2, 2014 - Camila: ?
  8:01pm, Oct 2, 2014 - Unknown Caller: Thoughts feelings?
  8:06pm, Oct 2, 2014 - Camila: Don't know yet
  8:06pm, Oct 2, 2014 - Camila: What's your plan?
  8:08pm, Oct 2, 2014 - Unknown Caller: To see you somehow... Hoping you will stop the bleeding of my
  heart...
  8:22pm, Oct 2, 2014 - Unknown Caller: ?ðŸ˜¢
  8:22pm, Oct 2, 2014 - Camila: We have weird psychic powers
  8:25pm, Oct 2, 2014 - Unknown Caller: Yes. Truly. But that also underscores the incredible loss... If you
  think these can be great... Which they can... I wish we could have the unity consciousness once again...
  8:26pm, Oct 2, 2014 - Camila: Do you want to see me?
  8:27pm, Oct 2, 2014 - Unknown Caller: I wish I understood where you were at so to speak... Yes, I
  always want to see you... I can't easily but if you walk toward me we can briefly...
  8:28pm, Oct 2, 2014 - Camila: Ok
  8:28pm, Oct 2, 2014 - Camila: Walking in less than a minute
  8:51pm, Oct 2, 2014 - Unknown Caller: Another thing to consider is the need to feel I'm wrong in part
  about r... Be completely open to his being even far worse than I'm representing... You do emphasize
  when you think people like him... This is hard because if I told you of the opposite of which I have data it
  would be bad in a number of ways... You shouldn't want him to be good... If he is good it is even worse on
  us because of consequences... If he were a monster it would be so much easier for us... So much
  easier...
  8:53pm, Oct 2, 2014 - Unknown Caller: If he is not bad it is far less likely we can have anything or repair
  anything...
  8:54pm, Oct 2, 2014 - Unknown Caller: For so long you have looked to find him good inappropriately you
  have to counter that wrongful behavior.
  8:56pm, Oct 2, 2014 - Camila: I'll do my best
  9:02pm, Oct 2, 2014 - Unknown Caller: Only if you deeply and intensely desire it without any
  reservations... If you have resistance don't.
  9:03pm, Oct 2, 2014 - Unknown Caller: Did you get that? I'm not sure it went through?
  9:03pm, Oct 2, 2014 - Camila: I do understand that. Yes
  9:04pm, Oct 2, 2014 - Camila: I love you. I will try to make us good
  9:06pm, Oct 2, 2014 - Unknown Caller: I know at this point it is an incredibly difficult task.
  9:07pm, Oct 2, 2014 - Camila: I know. I'll try anyways
  9:09pm, Oct 2, 2014 - Unknown Caller: Anything I can do?
  9:09pm, Oct 2, 2014 - Unknown Caller: Can tonight be a big advance?
  9:10pm, Oct 2, 2014 - Camila: I'll try
  9:11pm, Oct 2, 2014 - Unknown Caller: I'm sorry the word, "try" is very discouraging and sounds reluctant




                                                                                             GX 301-R - 67
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 69 of 368 PageID #:
                                   15376


  also...
  9:11pm, Oct 2, 2014 - Camila: No no no!
  9:11pm, Oct 2, 2014 - Camila: I mean it. I'll do my best
  9:12pm, Oct 2, 2014 - Unknown Caller: Why not say something like, "I'll do it no matter what."
  9:14pm, Oct 2, 2014 - Camila: Because I can't say that just yet..that's what I'm working on
  9:18pm, Oct 2, 2014 - Unknown Caller: But that needs to be said for any chance of reparations or any
  chance of us... Why wait if you want those things?
  9:27pm, Oct 2, 2014 - Unknown Caller: I don't know what to do.
  11:07pm, Oct 2, 2014 - Unknown Caller: ?
  11:18pm, Oct 2, 2014 - Unknown Caller: ?ðŸ˜¢
  11:20pm, Oct 2, 2014 - Camila: I'm with you, its just a little rough when you push that hard
  11:26pm, Oct 2, 2014 - Unknown Caller: You understand you need to push so hard I'm scared you're
  pushing too hard... Not the other way around...
  11:27pm, Oct 2, 2014 - Camila: Yes
  11:27pm, Oct 2, 2014 - Camila: I'm sorry
  11:28pm, Oct 2, 2014 - Unknown Caller: Recognize to do this you pushed so hard the wrong way, you
  need to defy that and show yourself and me...
  11:43pm, Oct 2, 2014 - Unknown Caller: Thoughts feelings?
  11:54pm, Oct 2, 2014 - Unknown Caller: ?
  11:58pm, Oct 2, 2014 - Camila: Not yet
  12:03am, Oct 3, 2014 - Unknown Caller: What's your schedule tomorrow? Do you want to see me
  tonight?
  12:18am, Oct 3, 2014 - Camila: Yes, I'm still feeling crappy but I want to see you tonight. What time would
  you like to come home?
  12:19am, Oct 3, 2014 - Camila: Tomorrow I just have a baby 9:30-1:30
  1:32am, Oct 3, 2014 - Unknown Caller: Should I come soon? If so, how soon?
  1:33am, Oct 3, 2014 - Camila: How soon would you like to.come?
  1:34am, Oct 3, 2014 - Camila: If it was up to me, I'd say 1 hour. Is that what you are asking?
  1:34am, Oct 3, 2014 - Unknown Caller: In about10 minutes I'll be free...
  1:34am, Oct 3, 2014 - Camila: Oh
  1:34am, Oct 3, 2014 - Camila: That is soon
  1:34am, Oct 3, 2014 - Unknown Caller: I can try to make it 1 hour or so...
  1:35am, Oct 3, 2014 - Unknown Caller: I will... If there's a problem I'll let you know... Cycling?
  1:35am, Oct 3, 2014 - Camila: Yes
  1:37am, Oct 3, 2014 - Unknown Caller: Have you read?
  1:40am, Oct 3, 2014 - Camila: Not yet...
  1:40am, Oct 3, 2014 - Unknown Caller: I am very sad reading is not a much higher priority... I feel you
  succumb to the body which caused the whole problem.
  1:41am, Oct 3, 2014 - Unknown Caller: Not reading reminds me of R... So do many other things...
  1:42am, Oct 3, 2014 - Camila: I will. I'm sorry
  1:44am, Oct 3, 2014 - Unknown Caller: I want you to want to an make it important enough you hold it
  above the body...
  1:44am, Oct 3, 2014 - Unknown Caller: And
  1:45am, Oct 3, 2014 - Camila: Okay. I will
  2:52am, Oct 3, 2014 - Unknown Caller: Are you ready?
  2:52am, Oct 3, 2014 - Camila: Yes
  2:33pm, Oct 3, 2014 - Unknown Caller: ???
  2:33pm, Oct 3, 2014 - Camila: Hi love
  2:34pm, Oct 3, 2014 - Camila: Are you going to BJ's memorial?
  2:34pm, Oct 3, 2014 - Unknown Caller: Yes... No other text from you?ðŸ˜¢
  2:34pm, Oct 3, 2014 - Unknown Caller: All day...
  2:35pm, Oct 3, 2014 - Camila: I'm sorry. I didn't text while baby slept ðŸ˜©
  2:36pm, Oct 3, 2014 - Camila: But I read... î• …
  2:36pm, Oct 3, 2014 - Camila: I've been working on a few things...
  2:37pm, Oct 3, 2014 - Camila: That's all I'm saying
  2:38pm, Oct 3, 2014 - Unknown Caller: Would I find those things good?




                                                                                            GX 301-R - 68
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 70 of 368 PageID #:
                                   15377


  2:39pm, Oct 3, 2014 - Camila: Lol. I wouldn't mention it if you didn't
  2:39pm, Oct 3, 2014 - Camila: Scratch that, I wouldn't do.it!
  6:06pm, Oct 3, 2014 - Camila: You left?
  6:07pm, Oct 3, 2014 - Camila: Someone just noticed the mark on my neck
  6:07pm, Oct 3, 2014 - Camila: And they recognized it accurately
  6:09pm, Oct 3, 2014 - Unknown Caller: Looked for you...
  6:07pm, Oct 3, 2014 - Camila: I was with a baby
  6:11pm, Oct 3, 2014 - Camila: Nothing about the hickey?
  6:20pm, Oct 3, 2014 - Unknown Caller: Who?
  6:22pm, Oct 3, 2014 - Camila: Ben Myers
  6:22pm, Oct 3, 2014 - Camila: I got really red and anything I answered looked bad
  6:22pm, Oct 3, 2014 - Camila: I just walked away
  6:41pm, Oct 3, 2014 - Unknown Caller: I love you so!!!
  6:49pm, Oct 3, 2014 - Camila: I was planning on going to vball but now I don't know if I will with these
  hickeys
  6:49pm, Oct 3, 2014 - Camila: Hickies?
  6:55pm, Oct 3, 2014 - Camila: What does your schedule look like tomorrow?
  6:55pm, Oct 3, 2014 - Camila: I wanted to spend some time with a baby
  8:48pm, Oct 3, 2014 - Unknown Caller: I crashed... I'm sorry... What's up?
  8:58pm, Oct 3, 2014 - Camila: I was just asking about schedule
  8:58pm, Oct 3, 2014 - Camila: I might see you at vball
  8:58pm, Oct 3, 2014 - Camila: Still not sure
  9:02pm, Oct 3, 2014 - Unknown Caller: I want to see you... It may have to be after volleyball... Field
  trainer meeting 10am tomorrow, don't know how long... How were things with R.?
  9:02pm, Oct 3, 2014 - Camila: Maybe later
  9:03pm, Oct 3, 2014 - Camila: I'm trying, love
  9:03pm, Oct 3, 2014 - Unknown Caller: Maybe later?
  9:06pm, Oct 3, 2014 - Unknown Caller: Am I to interpret the , "I'm trying love" to mean things were "bad"
  with R.?
  9:08pm, Oct 3, 2014 - Camila: Well, bad as in still not good
  9:08pm, Oct 3, 2014 - Unknown Caller: Please be specific...
  9:09pm, Oct 3, 2014 - Camila: Nothing happened. Just how I feel when he is around
  9:09pm, Oct 3, 2014 - Unknown Caller: Which is...
  9:10pm, Oct 3, 2014 - Camila: Don't know to call it. Nervous
  9:11pm, Oct 3, 2014 - Unknown Caller: Please tell me or I can't help us...
  9:12pm, Oct 3, 2014 - Camila: It's not that I don't want to tell you...
  9:13pm, Oct 3, 2014 - Camila: Nervous around him
  9:13pm, Oct 3, 2014 - Camila: Like I want him to.look my way
  9:14pm, Oct 3, 2014 - Unknown Caller: That makes more sense... I would be nervous around Hitler
  nervous was too broad... You still have a crush on him?
  9:15pm, Oct 3, 2014 - Camila: I'm sorry
  9:15pm, Oct 3, 2014 - Camila: I'm trying not to
  9:15pm, Oct 3, 2014 - Camila: I'm just being honest
  9:16pm, Oct 3, 2014 - Unknown Caller: I take those indirect answers as a yes... I wish you were more
  direct with me...
  9:17pm, Oct 3, 2014 - Camila: It is not easy to come out and say it like that
  9:17pm, Oct 3, 2014 - Unknown Caller: Then why would you go to volleyball at this point? It's the time he
  will be there... When he not, and it's for me, you don't go...
  9:18pm, Oct 3, 2014 - Camila: Oh
  9:18pm, Oct 3, 2014 - Camila: I'm not going for him
  9:18pm, Oct 3, 2014 - Camila: I won't be there for community volleyball
  9:18pm, Oct 3, 2014 - Camila: Sorry, I should have been.more specific
  9:18pm, Oct 3, 2014 - Unknown Caller: That's not at all evident, in fact to the contrary...
  9:22pm, Oct 3, 2014 - Unknown Caller: Honey, the fact you are not forthright makes me believe we will
  not make it. Additionally, if you have any positive feelings, considering the reality of the situation and the
  time that has passed, means you don't have a conscience about it, still protecting, and haven't done a




                                                                                               GX 301-R - 69
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 71 of 368 PageID #:
                                   15378


  fraction of the work necessary. You should have naturally been deeply disgusted and possibly angry...
  9:22pm, Oct 3, 2014 - Unknown Caller: I lose.
  9:23pm, Oct 3, 2014 - Camila: î• “
  9:23pm, Oct 3, 2014 - Camila: No
  9:23pm, Oct 3, 2014 - Unknown Caller: You have no idea...
  9:27pm, Oct 3, 2014 - Camila: Do you want me to not go to vball?
  9:30pm, Oct 3, 2014 - Unknown Caller: I don't know... I am crushed forever... I dont think you can work
  hard enough to fix... You're not being forthright feels fatal...
  9:35pm, Oct 3, 2014 - Unknown Caller: ???
  9:38pm, Oct 3, 2014 - Unknown Caller: Maybe you shouldn't go... This will be extremely painful and likely
  damaging...
  9:42pm, Oct 3, 2014 - Camila: I'm sorry, love. I think I'm sparing you pain by being less direct and it is
  also painful for me.to admit.those things
  9:42pm, Oct 3, 2014 - Camila: I wanted to see you play
  9:42pm, Oct 3, 2014 - Camila: But I'm okay with not going if its too painful for you
  9:43pm, Oct 3, 2014 - Camila: I am not going for him
  9:45pm, Oct 3, 2014 - Camila: I am so sorry, love
  9:45pm, Oct 3, 2014 - Camila: I'm not done
  9:45pm, Oct 3, 2014 - Camila: I haven't given up
  9:45pm, Oct 3, 2014 - Camila: No vball, then?
  9:45pm, Oct 3, 2014 - Unknown Caller: Unfortunately those positive feeling... And your "trying" to avoid
  them... Causes more problems... Trying to avoid can causes the opposite.. the natural disgust that occurs
  when we embrace a horrible thing we've done is quite automatic...
  9:54pm, Oct 3, 2014 - Camila: ?
  9:54pm, Oct 3, 2014 - Camila: Vball?
  9:54pm, Oct 3, 2014 - Camila: I'll be goos
  9:54pm, Oct 3, 2014 - Camila: Good
  9:56pm, Oct 3, 2014 - Unknown Caller: Ok... Up to you...
  9:57pm, Oct 3, 2014 - Camila: I really want to see you
  9:58pm, Oct 3, 2014 - Camila: Will monkey be there?
  9:59pm, Oct 3, 2014 - Unknown Caller: I'm not sure... Likely because of the people...
  9:59pm, Oct 3, 2014 - Camila: Hmmm. Is it a problem?
  10:00pm, Oct 3, 2014 - Unknown Caller: No... Yes she will be there...
  1:39am, Oct 4, 2014 - Unknown Caller: Wanna see me?
  1:40am, Oct 4, 2014 - Camila: Darni
  1:40am, Oct 4, 2014 - Camila: Darn
  1:40am, Oct 4, 2014 - Camila: I just walked by your place
  1:41am, Oct 4, 2014 - Camila: I can walk back if you want
  1:43am, Oct 4, 2014 - Camila: Yes?
  1:44am, Oct 4, 2014 - Unknown Caller: Yes. I'll be a few minutes...
  1:45am, Oct 4, 2014 - Camila: Ok
  1:45am, Oct 4, 2014 - Camila: Walking in one minute
  4:48am, Oct 4, 2014 - Unknown Caller: This really hurts physically...
  4:50am, Oct 4, 2014 - Camila: What can I do for you?
  4:51am, Oct 4, 2014 - Camila: I love you
  5:21am, Oct 4, 2014 - Unknown Caller: Change the trajectory of our course...
  5:37am, Oct 4, 2014 - Unknown Caller: I love you so much... But it is as much as I love you, that I don't
  know what to do...
  5:39am, Oct 4, 2014 - Camila: Yes. I will attempt that with my masterplan
  5:40am, Oct 4, 2014 - Unknown Caller: Will I see it soon?
  9:50am, Oct 4, 2014 - Unknown Caller: Do you have baby at 10?
  9:59am, Oct 4, 2014 - Camila: Yes
  9:59am, Oct 4, 2014 - Unknown Caller: Just getting up? No text till now...
  10:00am, Oct 4, 2014 - Camila: Just getting up
  11:19am, Oct 4, 2014 - Unknown Caller: I love you so!!!
  11:20am, Oct 4, 2014 - Camila: î„†




                                                                                           GX 301-R - 70
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 72 of 368 PageID #:
                                   15379


  11:20am, Oct 4, 2014 - Unknown Caller: îŒ§ðŸ’žî€ƒî„†î• ˜
  2:50pm, Oct 4, 2014 - Camila: Hi love, how are you
  2:50pm, Oct 4, 2014 - Camila: Thinking of you...
  3:06pm, Oct 4, 2014 - Camila: Do you know if Lauris is giving birth?
  3:06pm, Oct 4, 2014 - Camila: We can't find her for readiness
  4:21pm, Oct 4, 2014 - Camila: Found her
  4:21pm, Oct 4, 2014 - Camila: Thinking of you...
  4:51pm, Oct 4, 2014 - Camila: will you be at startpoint?
  4:51pm, Oct 4, 2014 - Camila: If so, what time?
  5:16pm, Oct 4, 2014 - Unknown Caller: Are you going to be at Startpoint?
  5:21pm, Oct 4, 2014 - Unknown Caller: ?
  5:26pm, Oct 4, 2014 - Unknown Caller: If your going to Startpoint then we might not see each other
  tonight...
  5:29pm, Oct 4, 2014 - Camila: How come?
  5:30pm, Oct 4, 2014 - Camila: I stayed to see you î• “
  5:30pm, Oct 4, 2014 - Unknown Caller: I can come...
  5:30pm, Oct 4, 2014 - Camila: Let me know
  5:30pm, Oct 4, 2014 - Camila: I'll be in the Jness room
  5:30pm, Oct 4, 2014 - Camila: I saw r's car outside
  5:37pm, Oct 4, 2014 - Unknown Caller: I'll be there soon... I'll text...
  6:09pm, Oct 4, 2014 - Unknown Caller: Here...
  6:08pm, Oct 4, 2014 - Camila: Lol
  6:08pm, Oct 4, 2014 - Camila: I saw you
  6:23pm, Oct 4, 2014 - Unknown Caller: Lol?
  6:32pm, Oct 4, 2014 - Unknown Caller: Are you here?
  6:37pm, Oct 4, 2014 - Camila: Yes
  6:48pm, Oct 4, 2014 - Unknown Caller: Be ready for you in a minute be in sight if you can...
  6:45pm, Oct 4, 2014 - Camila: Ok
  8:29pm, Oct 4, 2014 - Unknown Caller: Text me when you are home...
  8:34pm, Oct 4, 2014 - Camila: Home
  8:39pm, Oct 4, 2014 - Camila: Love?
  8:39pm, Oct 4, 2014 - Unknown Caller: I think I'll be there soon!
  8:40pm, Oct 4, 2014 - Camila: Ok
  8:49pm, Oct 4, 2014 - Unknown Caller: Coming
  12:03am, Oct 5, 2014 - Unknown Caller: ðŸ’”
  12:08am, Oct 5, 2014 - Unknown Caller: ?
  12:09am, Oct 5, 2014 - Camila: Aww love, I don't know what to say..... I wish it wasn't so
  12:10am, Oct 5, 2014 - Unknown Caller: You have the powerðŸ’”, how much do you want it not to be so?
  12:16am, Oct 5, 2014 - Unknown Caller: Last night you felt one way about r. Today you implied it was
  neutral, which is different than last night, is this really so?
  12:17am, Oct 5, 2014 - Camila: Sorry, love. I said closer to neutral. I'm working on getting it to neutral and
  then to the other side
  12:18am, Oct 5, 2014 - Unknown Caller: Just needed clarification... Not the main reason for ðŸ’”.
  12:23am, Oct 5, 2014 - Unknown Caller: ðŸ’”
  12:46am, Oct 5, 2014 - Unknown Caller: Distractify | These 75 Iconic Photos Will Define The 21st Century
  So Far. Everyone Needs To See This. - http://news.distractify.com/culture/arts/pictures-taken-in-past-10-
  years/
  12:51am, Oct 5, 2014 - Camila: Did you mean to send that last link from distractify?
  1:01am, Oct 5, 2014 - Unknown Caller: Yes honey... Sadly I thought of us during a picture of a woman in
  front of the grave of her soldier husband...
  1:22am, Oct 5, 2014 - Unknown Caller: ?
  1:30am, Oct 5, 2014 - Unknown Caller: ???
  1:38am, Oct 5, 2014 - Camila: It took me a while to get to the picture
  1:37am, Oct 5, 2014 - Unknown Caller: Coming soon...
  1:38am, Oct 5, 2014 - Camila: Cried
  1:38am, Oct 5, 2014 - Camila: Soon.when?




                                                                                              GX 301-R - 71
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 73 of 368 PageID #:
                                   15380


  1:40am, Oct 5, 2014 - Unknown Caller: Now..
  1:41am, Oct 5, 2014 - Camila: K
  3:52am, Oct 5, 2014 - Unknown Caller: Were you up at 3:07 am?
  4:00am, Oct 5, 2014 - Unknown Caller: To throw me out of our partnership only took a second, it is
  impossible to get by the defenses... You have to put me in by force. The only way to do that is to have no
  one else inside. All remnants of another must be put out first... In an instant, like I was... Then put me in...
  Once there, and only then will you be able to see the full damages, feel them, and then we can be
  together and try to capture whatever we can as quickly as possible... I am still not inside... R. Has not
  been forced out... It only took a second, you can do it again...
  6:42am, Oct 5, 2014 - Unknown Caller: It is necessary to reject the other completely independent of me...
  I think you've tied them together... That means you will not be able to completely and absolutely reject
  one yet not affect the other in this case...
  6:47am, Oct 5, 2014 - Unknown Caller: The other situation has to be ejected in its own right... It has to be
  rejected completely and seen and known as awful outside of us without need for comparison to make the
  rejection.
  6:58am, Oct 5, 2014 - Unknown Caller: I've obviously been with this all night... Even if I died, or left you,
  or wasn't there, the other situation should be thrown out of your protection in every way... Starting with
  you would never be that type of person; you violently reject you ever were...
  7:04am, Oct 5, 2014 - Unknown Caller: The rejection, if complete will spread to reject any protection,
  honoring, or false positive interpretation of abuse of power, misogyny, unfaithfulness, slut behavior, usery
  etc...
  7:36am, Oct 5, 2014 - Unknown Caller: Sorry for the intensity... I'm just crazy about you, and desperate
  about us... And on the edge of not making it...
  11:02am, Oct 5, 2014 - Camila: I was not up. I must have opened my phone automatically on the last
  application used
  2:58pm, Oct 5, 2014 - Camila: Hi
  2:58pm, Oct 5, 2014 - Camila: How are you?
  2:58pm, Oct 5, 2014 - Unknown Caller: Hi?
  2:58pm, Oct 5, 2014 - Camila: Not hi?
  2:59pm, Oct 5, 2014 - Camila: Why "?"
  2:58pm, Oct 5, 2014 - Unknown Caller: Just hi?
  3:00pm, Oct 5, 2014 - Unknown Caller: Did you get my texts? Thoughts? Feelings?
  3:02pm, Oct 5, 2014 - Camila: It was a lot
  3:04pm, Oct 5, 2014 - Camila: I'm trying to do just that
  3:05pm, Oct 5, 2014 - Camila: What's your plan today?
  3:05pm, Oct 5, 2014 - Camila: Where are you right now?
  3:05pm, Oct 5, 2014 - Camila: I'm next door
  3:07pm, Oct 5, 2014 - Camila: Btw
  3:08pm, Oct 5, 2014 - Camila: I'm putting in my hours tonight, even if I lose moolah
  3:09pm, Oct 5, 2014 - Unknown Caller: How would you lose moolah?
  3:09pm, Oct 5, 2014 - Camila: Because of the transaction and fees
  3:13pm, Oct 5, 2014 - Unknown Caller: I'll come next door shortly!
  3:14pm, Oct 5, 2014 - Camila: No
  3:14pm, Oct 5, 2014 - Camila: I left
  3:18pm, Oct 5, 2014 - Unknown Caller: ðŸ˜¢ðŸ˜¢ðŸ˜¢ðŸ˜¢
  3:18pm, Oct 5, 2014 - Unknown Caller: Wanted badly to see you now...
  3:21pm, Oct 5, 2014 - Unknown Caller: Where'd you go?
  3:21pm, Oct 5, 2014 - Camila: Home
  3:22pm, Oct 5, 2014 - Unknown Caller: It seems like you don't have a similar desire to see me...
  3:23pm, Oct 5, 2014 - Camila: What?
  3:24pm, Oct 5, 2014 - Camila: It was just bad timing, that's all
  3:24pm, Oct 5, 2014 - Unknown Caller: What about now?
  3:24pm, Oct 5, 2014 - Camila: Yes
  3:37pm, Oct 5, 2014 - Unknown Caller: Ran into Clare and emi... May have to wait to see you...
  ðŸ˜¢ðŸ˜¢ðŸ˜¢ðŸ˜¢
  3:37pm, Oct 5, 2014 - Camila: Ok




                                                                                                 GX 301-R - 72
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 74 of 368 PageID #:
                                   15381


  3:37pm, Oct 5, 2014 - Camila: Let me know
  3:38pm, Oct 5, 2014 - Camila: Love you
  3:38pm, Oct 5, 2014 - Unknown Caller: Why such short texts?
  3:38pm, Oct 5, 2014 - Camila: ?
  3:39pm, Oct 5, 2014 - Camila: I'm sorry. I will try to make my texts longer. I was just trying to be concise
  and not waste your time
  3:42pm, Oct 5, 2014 - Unknown Caller: More love...
  3:46pm, Oct 5, 2014 - Unknown Caller: With emi for 45 minutes...
  5:10pm, Oct 5, 2014 - Unknown Caller: See me now???
  6:05pm, Oct 5, 2014 - Unknown Caller: Can I come now?
  7:19pm, Oct 5, 2014 - Unknown Caller: I was already expecting the mega-revelation text... What
  happened?
  7:21pm, Oct 5, 2014 - Camila: Hahaha! You read my mind... I felt a text coming in with this
  7:35pm, Oct 5, 2014 - Unknown Caller: You should!!!
  7:36pm, Oct 5, 2014 - Unknown Caller: And you should be texting the right stuff any time now...
  Waiting.... No pressure...
  7:42pm, Oct 5, 2014 - Camila: No pressure. Ha!
  7:42pm, Oct 5, 2014 - Unknown Caller: No pressure to the faithful... Are you ? Ha!
  8:10pm, Oct 5, 2014 - Camila: I will earn it
  8:43pm, Oct 5, 2014 - Unknown Caller: Earn which thing?
  8:49pm, Oct 5, 2014 - Camila: I thought faithfulness. I may have misunderstood
  8:53pm, Oct 5, 2014 - Unknown Caller: No, you did. Just wanting to be sure and, as always waiting for
  the text that starts the earning process...
  11:16pm, Oct 5, 2014 - Unknown Caller: ?
  11:18pm, Oct 5, 2014 - Camila: Hi love. I know you are waiting for those magical texts.... working on it
  11:18pm, Oct 5, 2014 - Unknown Caller: Where are you?
  11:19pm, Oct 5, 2014 - Camila: Home
  11:19pm, Oct 5, 2014 - Camila: You?
  11:20pm, Oct 5, 2014 - Camila: I would like to go with Ana later.... What's your plan?
  11:21pm, Oct 5, 2014 - Unknown Caller: Walking and conferencing... When did you get home? Was
  hoping you were in for the night... When would you be with Ana?
  11:23pm, Oct 5, 2014 - Camila: Idk. After midnight? I'm worried about her
  11:26pm, Oct 5, 2014 - Unknown Caller: Please don't stay out late I want to try to see you and you have
  kids in the morning...
  11:27pm, Oct 5, 2014 - Camila: She asked me to keep her company for the night... I can step out if you
  call
  11:28pm, Oct 5, 2014 - Unknown Caller: I wanted to see you. I am respectful of friendship but how can I
  trust the situation?
  11:29pm, Oct 5, 2014 - Camila: ?
  11:55pm, Oct 5, 2014 - Unknown Caller: Also, I am more damaged than she.
  11:55pm, Oct 5, 2014 - Unknown Caller: ???
  11:56pm, Oct 5, 2014 - Camila: "???" ?
  11:57pm, Oct 5, 2014 - Unknown Caller: I would need you to be with me if I call. Your interaction with her
  in the past makes this not pure.
  11:58pm, Oct 5, 2014 - Camila: I'll be there if you call
  12:00am, Oct 6, 2014 - Unknown Caller: Can you come home within 15 minutes even if 4 am? This also
  reminds me of the Friday night with R. It hurts so much...
  12:02am, Oct 6, 2014 - Camila: Do you think I would make the same mistake again?
  12:03am, Oct 6, 2014 - Unknown Caller: I don't know... It is so similar... You said you would be there for
  me then...
  2:22am, Oct 6, 2014 - Camila: I just want to tell you that I love you. I've cried for you
  2:29am, Oct 6, 2014 - Unknown Caller: If I need you tonight will you be there?
  2:30am, Oct 6, 2014 - Camila: Yes
  3:09am, Oct 6, 2014 - Unknown Caller: Having a very hard night... Had a violent drunk person I dealt
  with... Reminded me of dealing with my mom and what you saw the other night...
  5:00am, Oct 6, 2014 - Unknown Caller: Are you there?




                                                                                             GX 301-R - 73
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 75 of 368 PageID #:
                                   15382


  5:34am, Oct 6, 2014 - Camila: Here
  7:41am, Oct 6, 2014 - Unknown Caller: What's your schedule today?
  7:49am, Oct 6, 2014 - Camila: Had babies 8-4
  7:49am, Oct 6, 2014 - Camila: They r sick
  11:28am, Oct 6, 2014 - Camila: Hi love
  11:28am, Oct 6, 2014 - Camila: Good morning
  11:28am, Oct 6, 2014 - Camila: I am glad I was able to be here for Ana. Really glad
  11:28am, Oct 6, 2014 - Camila: She opened up
  11:28am, Oct 6, 2014 - Camila: And the pain is similar
  11:29am, Oct 6, 2014 - Camila: So it was like watching our (less tragic) situation from above
  11:29am, Oct 6, 2014 - Camila: I cried
  12:41pm, Oct 6, 2014 - Unknown Caller: How was it like us?
  12:43pm, Oct 6, 2014 - Camila: She is heartbroken
  12:44pm, Oct 6, 2014 - Camila: There was no silly fight
  12:45pm, Oct 6, 2014 - Unknown Caller: What caused the breakup?
  12:45pm, Oct 6, 2014 - Camila: Lucy broke up with her because she thinks there is no future
  12:45pm, Oct 6, 2014 - Unknown Caller: Why?
  12:47pm, Oct 6, 2014 - Camila: Lucy has some issues about her family and her homosexuality. She
  wants to have the whole thing of getting married and having kids without upsetting her family
  12:49pm, Oct 6, 2014 - Camila: Ana was going to ask her to marry her
  12:49pm, Oct 6, 2014 - Camila: That broke my heart
  12:50pm, Oct 6, 2014 - Camila: I suggested she spoke to you. I think you would.understand
  12:50pm, Oct 6, 2014 - Unknown Caller: What did she say?
  12:50pm, Oct 6, 2014 - Camila: She doesn't know what to do because she says Lucy in every part of her
  and her life
  12:51pm, Oct 6, 2014 - Camila: Nothing yet. She feels awkward opening up to you
  12:54pm, Oct 6, 2014 - Unknown Caller: Did you get any sleep? Are you home now?
  12:55pm, Oct 6, 2014 - Camila: I got some sleep. Not home. Still with Ana
  12:55pm, Oct 6, 2014 - Camila: How are you?
  12:57pm, Oct 6, 2014 - Unknown Caller: Not well. The situation last night was not good... It didn't really
  tell you about me and my mom... You didn't realize what you were saying.
  12:58pm, Oct 6, 2014 - Camila: ???
  12:58pm, Oct 6, 2014 - Unknown Caller: Can you speak?
  12:58pm, Oct 6, 2014 - Camila: Ok. Give me a sec
  1:20pm, Oct 6, 2014 - Camila: Fluffy stepped out. She was alone when I came back. Don't want to leave
  her alone
  1:21pm, Oct 6, 2014 - Unknown Caller: Ok... Can you get fluffy back?
  1:27pm, Oct 6, 2014 - Camila: Ok
  1:27pm, Oct 6, 2014 - Camila: Does the offer still stand?
  1:28pm, Oct 6, 2014 - Camila: I can be there in 5
  1:27pm, Oct 6, 2014 - Unknown Caller: No luck?
  1:34pm, Oct 6, 2014 - Camila: ?
  4:58pm, Oct 6, 2014 - Unknown Caller: I'll be available soon...
  5:04pm, Oct 6, 2014 - Unknown Caller: I would like to see you 5:45... 45 minutes from now...
  5:29pm, Oct 6, 2014 - Camila: Aaah!
  5:29pm, Oct 6, 2014 - Camila: My phone died
  5:29pm, Oct 6, 2014 - Camila: I was just able to plug it in
  5:29pm, Oct 6, 2014 - Camila: Sorry for calling you
  5:29pm, Oct 6, 2014 - Unknown Caller: Looks like 6:30...
  5:30pm, Oct 6, 2014 - Camila: Ok
  5:29pm, Oct 6, 2014 - Unknown Caller: Date?
  5:30pm, Oct 6, 2014 - Camila: Meaning?
  5:30pm, Oct 6, 2014 - Unknown Caller: See you around 6:30... Spend a little time?
  5:31pm, Oct 6, 2014 - Camila: Yes, of course
  6:26pm, Oct 6, 2014 - Camila: Still on for 6:30?
  6:28pm, Oct 6, 2014 - Unknown Caller: Just a few minutes late... Need to avoid Clare and Monica...




                                                                                            GX 301-R - 74
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 76 of 368 PageID #:
                                   15383


  6:29pm, Oct 6, 2014 - Camila: Ok
  8:51pm, Oct 6, 2014 - Unknown Caller: Are you through it now, is there anything I can do?
  9:00pm, Oct 6, 2014 - Unknown Caller: ?
  9:03pm, Oct 6, 2014 - Unknown Caller: î• “î• ‘
  9:14pm, Oct 6, 2014 - Camila: Didn't hear you
  9:14pm, Oct 6, 2014 - Camila: It's over. I'm good î• …
  9:14pm, Oct 6, 2014 - Camila: Thank you, love
  9:14pm, Oct 6, 2014 - Unknown Caller: Where are you? Volleyball? What's up?
  9:15pm, Oct 6, 2014 - Camila: Yes!
  9:15pm, Oct 6, 2014 - Camila: I'll see you at vball!
  9:15pm, Oct 6, 2014 - Camila: î„†
  9:15pm, Oct 6, 2014 - Unknown Caller: Gonna ref?
  9:16pm, Oct 6, 2014 - Camila: Would love to!
  9:16pm, Oct 6, 2014 - Camila: I want to learn more about the rules
  9:16pm, Oct 6, 2014 - Unknown Caller: Of?
  9:17pm, Oct 6, 2014 - Camila: The game
  9:17pm, Oct 6, 2014 - Unknown Caller: I'll teach you... And also the rules of volleyball...
  1:09am, Oct 7, 2014 - Unknown Caller: Can I come now?
  1:09am, Oct 7, 2014 - Camila: Yes!
  5:33am, Oct 7, 2014 - Unknown Caller: You up?
  10:27am, Oct 7, 2014 - Unknown Caller: Are you up?
  2:17pm, Oct 7, 2014 - Unknown Caller: No comment or text... ðŸ’”
  2:19pm, Oct 7, 2014 - Camila: Not yet... Soon
  2:19pm, Oct 7, 2014 - Camila: I ended up having the session
  2:20pm, Oct 7, 2014 - Camila: I'm with Kai right now
  2:21pm, Oct 7, 2014 - Camila: I was looking at the daschunds
  2:21pm, Oct 7, 2014 - Unknown Caller: Sometimes I hope when you wake I will be one of the first things
  that you think of...and you will text me something...
  2:21pm, Oct 7, 2014 - Camila: I fell in love with the blue miniature daschund
  2:22pm, Oct 7, 2014 - Camila: Lol. I spoke to you when I woke
  2:33pm, Oct 7, 2014 - Camila: They go up to 5 kilos
  2:33pm, Oct 7, 2014 - Camila: They are prone to a lot of ailments if you let them get fat
  2:34pm, Oct 7, 2014 - Camila: But I can carry 5 kilos
  2:38pm, Oct 7, 2014 - Camila: <Media omitted>
  2:39pm, Oct 7, 2014 - Camila: Wrong picture
  2:39pm, Oct 7, 2014 - Camila: <Media omitted>
  2:39pm, Oct 7, 2014 - Camila: Aha!
  3:29pm, Oct 7, 2014 - Unknown Caller: I just saw the aha! And thought...
  3:30pm, Oct 7, 2014 - Camila: <Media omitted>
  3:36pm, Oct 7, 2014 - Unknown Caller: Blonde dachshund?
  4:10pm, Oct 7, 2014 - Camila: Grey
  4:11pm, Oct 7, 2014 - Unknown Caller: Us?
  4:12pm, Oct 7, 2014 - Camila: ?
  4:12pm, Oct 7, 2014 - Camila: Us??
  4:12pm, Oct 7, 2014 - Unknown Caller: Thoughts? Feelings?
  4:13pm, Oct 7, 2014 - Camila: Oh
  4:13pm, Oct 7, 2014 - Camila: I'm sad about us
  4:14pm, Oct 7, 2014 - Camila: Now with the doggie business... It seems like it is a tiny taste of what we
  could gave had
  4:15pm, Oct 7, 2014 - Camila: It was part of the dream. 2 babies and a corgi
  4:21pm, Oct 7, 2014 - Unknown Caller: So where are you with this?
  4:22pm, Oct 7, 2014 - Camila: With....?
  4:24pm, Oct 7, 2014 - Camila: At the moment I'm in love and in pain. I wanna make it "stick"
  4:25pm, Oct 7, 2014 - Unknown Caller: How much do you dislike and are disgusted by what happened?
  4:45pm, Oct 7, 2014 - Unknown Caller: ?
  4:48pm, Oct 7, 2014 - Camila: I'm not there yet




                                                                                            GX 301-R - 75
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 77 of 368 PageID #:
                                   15384


  4:49pm, Oct 7, 2014 - Unknown Caller: If our lost future is a nightmare, how could anything associated
  with the cause not feel that way? This is an important question.
  4:54pm, Oct 7, 2014 - Unknown Caller: If I lost my mom in a car accident with my favorite car, needless to
  say it would no longer be my favorite car... Unless I was needing to keep it my favorite car a thereby
  denying reality and causality...
  4:54pm, Oct 7, 2014 - Unknown Caller: Why are you still protecting what you did with R.? Why won't you
  face this in yourself so things can get better?
  5:07pm, Oct 7, 2014 - Unknown Caller: ?ðŸ’”ðŸ’”ðŸ’”ðŸ’”
  5:09pm, Oct 7, 2014 - Camila: I don't have the answers you are looking for.. I'm sorry.
  5:11pm, Oct 7, 2014 - Unknown Caller: Please find them now... Ask yourself those questions... Visualize
  what you did, how you made those decisions and see the future evaporate... Also see yourself being the
  type of person you don't want to be... It should deeply disturb and disgust you...
  5:15pm, Oct 7, 2014 - Unknown Caller: I hate to be so crude, but it will build your conscience to strongly
  see our little child saying, "please mommy don't" as you spread you legs and picture that child withering
  as you do and truly get that's what you did...
  5:16pm, Oct 7, 2014 - Camila: Whoa
  5:18pm, Oct 7, 2014 - Unknown Caller: ?ðŸ˜¢
  5:19pm, Oct 7, 2014 - Unknown Caller: You seem not to acknowledge the crudeness of the raw
  destruction... It should be deeply disturbing and disgusting. It's you doing that in reality...
  5:22pm, Oct 7, 2014 - Unknown Caller: It also greatly effects our sex that you've done this, you protect it,
  and don't face it.
  5:23pm, Oct 7, 2014 - Unknown Caller: Say something...
  5:25pm, Oct 7, 2014 - Camila: I'm just trying to process ejat you are saying and the rawness of.it
  5:25pm, Oct 7, 2014 - Camila: What
  5:26pm, Oct 7, 2014 - Unknown Caller: Ok... Let me know... I am breaking...
  5:32pm, Oct 7, 2014 - Unknown Caller: I can't see you right now, maybe later... I am very ðŸ’” and alone
  forever.
  5:36pm, Oct 7, 2014 - Unknown Caller: Picture how hurt I was that Friday night... Our last night... My
  trusting several of you promises... And how much life I lost... Over someone who internally makes you
  into a slut with each act you do... After that Friday he though even less of you forever...
  5:45pm, Oct 7, 2014 - Unknown Caller: Say something!
  5:46pm, Oct 7, 2014 - Camila: I feel deep sadness but not the disgust you want me to feel
  5:48pm, Oct 7, 2014 - Unknown Caller: It's hard for me to imagine how you don't... We are being so
  damaged today... You have to stop protecting and visualize explicitly...
  5:49pm, Oct 7, 2014 - Unknown Caller: It's not what I want... It's natural and a conscience...
  5:56pm, Oct 7, 2014 - Unknown Caller: I am so crushed. I don't know what to do.
  7:18pm, Oct 7, 2014 - Unknown Caller: ðŸ’”
  8:11pm, Oct 7, 2014 - Unknown Caller: ðŸ’”
  8:31pm, Oct 7, 2014 - Camila: î€£
  8:36pm, Oct 7, 2014 - Unknown Caller: ðŸ’” forever.
  8:37pm, Oct 7, 2014 - Camila: î• “
  8:37pm, Oct 7, 2014 - Camila: What is your plan? Us time?
  8:38pm, Oct 7, 2014 - Unknown Caller: I don't know if I can take it. I am also meeting with Kristanna
  shortly which is not good.
  8:39pm, Oct 7, 2014 - Camila: Oh
  8:40pm, Oct 7, 2014 - Unknown Caller: The pain is so great now and I'm not quite sure how I'll get
  through that meeting.
  8:41pm, Oct 7, 2014 - Camila: I'm doing my best.... I'm sorry, love. I'll send you my best thoughts ans
  deepest feelings
  8:48pm, Oct 7, 2014 - Unknown Caller: ðŸ’”
  8:51pm, Oct 7, 2014 - Camila: ðŸ˜« aaaah! I'm sorry!
  8:53pm, Oct 7, 2014 - Unknown Caller: UsðŸ’”
  9:08pm, Oct 7, 2014 - Unknown Caller: For the first time in many years I am absolutely alone and forever.
  Now I face a situation strongly related to mom.
  9:10pm, Oct 7, 2014 - Unknown Caller: ðŸ’”ðŸ’”ðŸ’”
  9:16pm, Oct 7, 2014 - Camila: I'm sorry




                                                                                             GX 301-R - 76
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 78 of 368 PageID #:
                                   15385


  9:47pm, Oct 7, 2014 - Unknown Caller: ðŸ’”
  9:48pm, Oct 7, 2014 - Camila: Aww, love... Can I at least hurt with you?
  9:55pm, Oct 7, 2014 - Unknown Caller: You would have to hurt as I do...
  9:55pm, Oct 7, 2014 - Unknown Caller: You don't now...
  9:56pm, Oct 7, 2014 - Camila: I understand
  11:01pm, Oct 7, 2014 - Unknown Caller: It causes the pain that you don't...
  11:18pm, Oct 7, 2014 - Unknown Caller: Do you think you will ever feel as I do or are we forever separate
  in that way also?
  11:22pm, Oct 7, 2014 - Camila: I certainly hope it is not forever. I just don't know how to make myself feel
  how I'm.supposed to.
  11:23pm, Oct 7, 2014 - Camila: I'm afraid I've been feeling a certain way for too long
  11:23pm, Oct 7, 2014 - Camila: I don't know how to go back
  11:26pm, Oct 7, 2014 - Unknown Caller: Then reject it. I told you the longer the worse it is. What you just
  said should scare the Shit out of you and make you jump to do what's right. You felt the other way for
  many years, and you rejected it, and destroyed it quickly for a bad reason. Now at least do the opposite
  for the right reason. It's not "supposed to." You see the damages, you feel them, you see how very
  bad/disgusting the decisions were and you use that force to reject them.
  11:30pm, Oct 7, 2014 - Unknown Caller: At this point, you may not ever see me again in a romantic
  sense... Do you care it's gone this far? Or are you going to use the excuse you've protected the other too
  long? (A few months compared to years... Etc.)
  11:31pm, Oct 7, 2014 - Camila: I do care
  11:34pm, Oct 7, 2014 - Unknown Caller: That doesn't come close to convincing me. I just told you we are
  likely not a we anymore, that you might never see me again romantically, and that's the magnitude of your
  response...
  11:36pm, Oct 7, 2014 - Camila: I know. That response lacks a lot. I'm trying to figure out how to make it
  work
  11:36pm, Oct 7, 2014 - Camila: I still have hope
  11:37pm, Oct 7, 2014 - Camila: Should I.not?
  11:37pm, Oct 7, 2014 - Unknown Caller: I don't know what to say... If I say, "no" you will just walk away.
  11:38pm, Oct 7, 2014 - Camila: That sounds like a no
  11:38pm, Oct 7, 2014 - Camila: î• “
  11:38pm, Oct 7, 2014 - Unknown Caller: Do you really want to be a person who does these things and
  then does feel disgusted by them for months?
  11:39pm, Oct 7, 2014 - Camila: Of course not
  11:39pm, Oct 7, 2014 - Unknown Caller: Then why did you?
  11:40pm, Oct 7, 2014 - Camila: I did not consider a lot of things. I thought it was simpler than this
  11:40pm, Oct 7, 2014 - Unknown Caller: What didn't you consider?
  11:41pm, Oct 7, 2014 - Camila: The effects
  11:42pm, Oct 7, 2014 - Camila: I had no idea the succesor thing even existed
  11:44pm, Oct 7, 2014 - Unknown Caller: I don't believe that completely true... You also new the purity
  thing was a strong value... I told you many times... But even if it didn't exist anyone other than us, doing
  what you did, with someone like r... Even with anyone far better... Should bring disgust...
  11:47pm, Oct 7, 2014 - Unknown Caller: On a general level, what does it say about the reliability of your
  love? Your word? On a small level, what do your actions the last few days of our vacation say about your
  traits? How can you feel these things are ok? Even if I'm not around you would have to hate them...
  11:48pm, Oct 7, 2014 - Unknown Caller: The only way I can explain these thing is defiance.
  11:48pm, Oct 7, 2014 - Unknown Caller: Pride.
  11:49pm, Oct 7, 2014 - Unknown Caller: If your pride doesn't break now with this you will own it the rest
  of your life.
  11:51pm, Oct 7, 2014 - Unknown Caller: Your lack of immediate response is the worst yet...
  11:53pm, Oct 7, 2014 - Camila: It takes me a while to process what you say. Specially something this
  heavy
  11:53pm, Oct 7, 2014 - Camila: I feel like I'm under attack
  11:53pm, Oct 7, 2014 - Camila: I'm trying not to withdraw
  11:54pm, Oct 7, 2014 - Unknown Caller: Your pride is... We are dying right in front of your eyes... You
  don't need processing time... You need to care enough to do something right...




                                                                                             GX 301-R - 77
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 79 of 368 PageID #:
                                   15386


  11:56pm, Oct 7, 2014 - Camila: What would you like me to do?
  11:56pm, Oct 7, 2014 - Unknown Caller: Care...
  11:57pm, Oct 7, 2014 - Camila: I do
  12:01am, Oct 8, 2014 - Unknown Caller: ???
  12:02am, Oct 8, 2014 - Camila: I do
  12:05am, Oct 8, 2014 - Unknown Caller: Prove it.
  12:06am, Oct 8, 2014 - Camila: That's why I asked what you would like me to do
  12:07am, Oct 8, 2014 - Unknown Caller: That's just following directions. Almost everything I have asked
  you have not done, and I shouldn't have to ask. The biggest now is these feelings.
  12:08am, Oct 8, 2014 - Camila: Ok
  12:08am, Oct 8, 2014 - Camila: I'm on it
  12:10am, Oct 8, 2014 - Unknown Caller: Now. Tonight.
  12:14am, Oct 8, 2014 - Camila: Are you mad?
  12:16am, Oct 8, 2014 - Unknown Caller: No. In despair, alone and extremely sad mourning us...
  12:18am, Oct 8, 2014 - Unknown Caller: What are you going to do for us now/tonight?
  12:19am, Oct 8, 2014 - Camila: I thought feelings...... No?
  12:19am, Oct 8, 2014 - Unknown Caller: YES.
  12:19am, Oct 8, 2014 - Camila: Ok. Then that
  12:23am, Oct 8, 2014 - Unknown Caller: ?
  12:23am, Oct 8, 2014 - Camila: ??
  12:23am, Oct 8, 2014 - Unknown Caller: Then that?
  12:24am, Oct 8, 2014 - Camila: Yes. Focus on feelings
  12:24am, Oct 8, 2014 - Unknown Caller: Have you not been?
  12:24am, Oct 8, 2014 - Camila: Of course I have
  12:25am, Oct 8, 2014 - Unknown Caller: So... I don't understand the then that if you already are...
  12:27am, Oct 8, 2014 - Camila: I'm just trying to figure out what you require of me
  12:28am, Oct 8, 2014 - Unknown Caller: You need to want to exceed by far my requirements and
  whatever my requirements are should not stop you or inspire you to work at 100%... I have always been
  clear about the feelings...
  12:47am, Oct 8, 2014 - Unknown Caller: ?
  12:50am, Oct 8, 2014 - Unknown Caller: ðŸ’”
  12:51am, Oct 8, 2014 - Camila: ?
  12:51am, Oct 8, 2014 - Camila: Working on it
  12:58am, Oct 8, 2014 - Unknown Caller: To feel really disgusted toward what happened so that it sticks
  and doesn't take effort should be really simple a quick... You need to find what you are trying to protect.
  12:59am, Oct 8, 2014 - Unknown Caller: And
  1:00am, Oct 8, 2014 - Unknown Caller: Nothing about it was good or should be good. The only reason it
  might have seemed that way was you were falsely painting it that way... So what are you trying to protect
  1:00am, Oct 8, 2014 - Unknown Caller: ?
  1:03am, Oct 8, 2014 - Camila: I don't know yet
  1:04am, Oct 8, 2014 - Camila: I'll tell you what I find tomorrow
  1:04am, Oct 8, 2014 - Unknown Caller: Know what?
  1:04am, Oct 8, 2014 - Camila: What I'm protecting
  1:04am, Oct 8, 2014 - Unknown Caller: Tomorrow????
  1:05am, Oct 8, 2014 - Camila: Ok. I guess not
  1:04am, Oct 8, 2014 - Unknown Caller: I guess not what?
  1:05am, Oct 8, 2014 - Camila: Not tomorrow
  1:05am, Oct 8, 2014 - Unknown Caller: You would let me burn and pain like this until tomorrow?
  1:06am, Oct 8, 2014 - Camila: ?
  1:07am, Oct 8, 2014 - Camila: U r a little intense right now
  1:08am, Oct 8, 2014 - Unknown Caller: I've probably lost over a pint of blood and many other bad things
  are happening.
  1:09am, Oct 8, 2014 - Camila: I'm sorry
  1:11am, Oct 8, 2014 - Unknown Caller: What's your schedule tomorrow?
  1:12am, Oct 8, 2014 - Camila: Babies 8-5
  1:13am, Oct 8, 2014 - Unknown Caller: Please help me tonight... Don't leave me!




                                                                                             GX 301-R - 78
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 80 of 368 PageID #:
                                   15387


  1:15am, Oct 8, 2014 - Camila: I think I'm just afraid of the pain or that I won't be happy. I think there were
  things I was blind to because of the way I felt about you and now that I've seen certain things I'm afraid
  that I can't unsee them
  1:16am, Oct 8, 2014 - Camila: so I think that's why I hold back
  1:17am, Oct 8, 2014 - Unknown Caller: What have you seen?
  1:19am, Oct 8, 2014 - Camila: we have gone over this. just details about our relationship that are not
  something that I normal relationship would have
  1:19am, Oct 8, 2014 - Unknown Caller: What would you wa t to under?
  1:19am, Oct 8, 2014 - Unknown Caller: Want to unsee
  1:20am, Oct 8, 2014 - Camila: ?
  1:22am, Oct 8, 2014 - Camila: the years of being ignored. that apparently were tests but they left a mark
  in me
  1:21am, Oct 8, 2014 - Unknown Caller: Please name something you would want to unsee?
  1:23am, Oct 8, 2014 - Unknown Caller: Could be a good mark depending on how you look at it and now
  what you know... I can't imagine anything you would want to unsee...
  1:24am, Oct 8, 2014 - Camila: I understand you feel that way, but I'm just sharing with you what I'm
  struggling with and why I feel like I'm holding back
  1:24am, Oct 8, 2014 - Unknown Caller: You had passed the tests... Made up for the boyboy thing and the
  Roberto thing...
  1:24am, Oct 8, 2014 - Unknown Caller: Those tests made the love and us valuable...
  1:25am, Oct 8, 2014 - Unknown Caller: You would never want to unsee them...
  1:25am, Oct 8, 2014 - Camila: I'm just sharing...
  1:25am, Oct 8, 2014 - Unknown Caller: I know but I can't hold on to do it your way...
  1:26am, Oct 8, 2014 - Unknown Caller: I've tried... I am hurting far more than you when ethically it should
  be you hurting far more than me...
  1:28am, Oct 8, 2014 - Unknown Caller: And that is so you regain yourself... Not yet addressing the
  damages... If I hurt someone, like you did to me, I would make sure I hurt far more than them for my sake
  also... It's my (your) character on the line...
  1:29am, Oct 8, 2014 - Camila: I understand that I was just trying to tell you what I think is holding me back
  1:30am, Oct 8, 2014 - Unknown Caller: I know. I appreciate that and find it a step forward but more is
  needed now... I was trying to give you anything I could...
  2:27am, Oct 8, 2014 - Unknown Caller: ?
  2:36am, Oct 8, 2014 - Unknown Caller: I hope you did not fall asleep during such a hard time for me.ðŸ’”
  2:42am, Oct 8, 2014 - Unknown Caller: ðŸ’”
  3:08am, Oct 8, 2014 - Unknown Caller: ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ˜¢ðŸ˜-...
  8:21am, Oct 8, 2014 - Camila: Love_
  8:21am, Oct 8, 2014 - Camila: !
  8:21am, Oct 8, 2014 - Camila: I am so sorry
  8:21am, Oct 8, 2014 - Camila: Let me make it up to you
  8:21am, Oct 8, 2014 - Camila: Omg. I'm so sorry
  8:22am, Oct 8, 2014 - Camila: I feel terrible
  8:33am, Oct 8, 2014 - Unknown Caller: ðŸ’”ðŸ’”ðŸ’”ðŸ’”
  8:33am, Oct 8, 2014 - Unknown Caller: Waiting.
  8:34am, Oct 8, 2014 - Camila: I am SO sorry, love
  8:34am, Oct 8, 2014 - Camila: I did not mean to fall asleep
  8:35am, Oct 8, 2014 - Unknown Caller: I have to be more important than the body (it hurts so much to say
  that because of what happened)... More import than anything else...
  8:39am, Oct 8, 2014 - Camila: I understand. I am so sorry
  8:40am, Oct 8, 2014 - Unknown Caller: Do now.
  8:45am, Oct 8, 2014 - Unknown Caller: ?
  8:46am, Oct 8, 2014 - Camila: Oh, I read it. I got it
  8:48am, Oct 8, 2014 - Unknown Caller: Which thing?
  8:49am, Oct 8, 2014 - Camila: Do now
  8:50am, Oct 8, 2014 - Unknown Caller: Unfortunately, I shouldn't have to push like this.
  8:52am, Oct 8, 2014 - Camila: You didn't have to. I was going to do anyways. But now you've pushed
  already and it might seem like you had to push




                                                                                              GX 301-R - 79
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 81 of 368 PageID #:
                                   15388


  8:52am, Oct 8, 2014 - Unknown Caller: I mean even last night.
  8:53am, Oct 8, 2014 - Unknown Caller: <Media omitted>
  8:53am, Oct 8, 2014 - Unknown Caller: Don't hurt me anymore...
  8:54am, Oct 8, 2014 - Camila: I know. I feel terrible
  8:55am, Oct 8, 2014 - Camila: Cute puppy
  8:56am, Oct 8, 2014 - Unknown Caller: Was only picked because he was the last one left.
  8:56am, Oct 8, 2014 - Camila: Doubt it. He is super cute
  8:59am, Oct 8, 2014 - Unknown Caller: But he's a little shy and the other dog that gave the girl more short-
  range attention was picked and this one was left behind even though he only had eyes for the little girl.
  9:01am, Oct 8, 2014 - Unknown Caller: The little girl thinks he's super cute because there are no other
  puppies around right now and he knows it. She won't even feel the same for him because she still thinks
  of the other dog.
  9:05am, Oct 8, 2014 - Unknown Caller: <Media omitted>
  9:05am, Oct 8, 2014 - Unknown Caller: ðŸ’”
  9:05am, Oct 8, 2014 - Camila: Awwww
  9:08am, Oct 8, 2014 - Unknown Caller: Did you notice the ðŸ’”?
  9:09am, Oct 8, 2014 - Camila: I did
  9:09am, Oct 8, 2014 - Unknown Caller: Do you care this little puppy will be alone for the rest of his life?
  9:12am, Oct 8, 2014 - Camila: Of course I do. That's why I'm here
  9:12am, Oct 8, 2014 - Unknown Caller: Here?
  9:13am, Oct 8, 2014 - Camila: Trying again. Doing my best. Here with you in this relationship, or trying to
  fix it
  9:29am, Oct 8, 2014 - Unknown Caller: Feelings, thoughts?
  9:30am, Oct 8, 2014 - Camila: I feel terrible for that puppy
  9:38am, Oct 8, 2014 - Unknown Caller: But what about the acts you did to that puppy?
  9:40am, Oct 8, 2014 - Camila: That's what I mean
  9:54am, Oct 8, 2014 - Unknown Caller: How do you then feel about those acts seeing the damage they
  do?
  9:55am, Oct 8, 2014 - Camila: I'm sorry
  9:59am, Oct 8, 2014 - Unknown Caller: It seems like you almost go there but then you say, "I'm sorry"
  and stop. Are you stopping?
  10:01am, Oct 8, 2014 - Camila: Not intentionally, but I can't seem to get there all the way
  10:03am, Oct 8, 2014 - Unknown Caller: Please force yourself to see why or get there now...
  10:06am, Oct 8, 2014 - Camila: That's what I'm trying to do!
  10:08am, Oct 8, 2014 - Unknown Caller: Imagine doing those acts with farouk and causing the damage,
  how do you feel?... Why do you protect r.?
  10:11am, Oct 8, 2014 - Unknown Caller: ...and?
  10:12am, Oct 8, 2014 - Camila: I know this would be irrelevant but I felt so "natural" with him. I should
  hate that, I know...it feels as if I let go of that I'll never have it again
  10:12am, Oct 8, 2014 - Camila: I don't mean to hurt you or make things worse. I am just sharing what
  comes up
  10:17am, Oct 8, 2014 - Unknown Caller: Yes. It felt natural not because it was natural. You can make
  anyone or thing feel natural... You can see this in a dream... It wasn't natural or as you perceived it. It was
  in effect dreamt by you. Why did you paint it that way? That's what you need to determine now.
  10:19am, Oct 8, 2014 - Unknown Caller: It should not be natural for you to destroy so much to satisfy an
  itch with a misogynist so immature and disconnected.
  10:26am, Oct 8, 2014 - Unknown Caller: So...
  10:30am, Oct 8, 2014 - Unknown Caller: ?ðŸ’”
  10:32am, Oct 8, 2014 - Unknown Caller: ???ðŸ’”
  10:35am, Oct 8, 2014 - Unknown Caller: ....
  10:39am, Oct 8, 2014 - Unknown Caller: You made it feel natural in part because of the positive attention
  and the male, make-it-what-the-woman-wants type button pushing, and your hormones at the time. Your
  hormones were not caused by him either. You then imprinted.
  10:49am, Oct 8, 2014 - Camila: I am not saying that I intentionally did that or that that's what I wanted. I
  am just telling you how it feels
  10:50am, Oct 8, 2014 - Unknown Caller: I know. I am telling you what happened to give you a shortcut.




                                                                                               GX 301-R - 80
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 82 of 368 PageID #:
                                   15389


  Now get this understood. Figure the rest out. Make this happen now.
  10:50am, Oct 8, 2014 - Unknown Caller: Be more motivated than me in this.
  10:51am, Oct 8, 2014 - Unknown Caller: Intentionally did what?
  10:51am, Oct 8, 2014 - Camila: Imprinting
  10:52am, Oct 8, 2014 - Unknown Caller: You are correct. Imprinting is a natural subconscious process.
  10:53am, Oct 8, 2014 - Unknown Caller: You can break it consciously. You can also cause it
  consciously... But it can happen sub consciously if you put yourself in the wrong situation.
  10:54am, Oct 8, 2014 - Unknown Caller: Even the Stockholm syndrome relates to this...
  10:56am, Oct 8, 2014 - Unknown Caller: <Media omitted>
  10:56am, Oct 8, 2014 - Unknown Caller: Please help me?
  10:57am, Oct 8, 2014 - Camila: Puppy!
  10:58am, Oct 8, 2014 - Unknown Caller: Dieing painfully rejected by the girl...
  11:01am, Oct 8, 2014 - Camila: I feel like a little kid, overwhelmed by the responsibility. It almost feels like
  it is too much
  11:01am, Oct 8, 2014 - Unknown Caller: Just surrender to it and let it happen?
  11:02am, Oct 8, 2014 - Unknown Caller: No question mark at the end of that statement...
  11:02am, Oct 8, 2014 - Camila: I figured
  11:04am, Oct 8, 2014 - Unknown Caller: ... And?
  11:05am, Oct 8, 2014 - Camila: <Media omitted>
  11:05am, Oct 8, 2014 - Camila: Sounds great. Don't know how, though
  11:07am, Oct 8, 2014 - Unknown Caller: Drop your pride and face the slut thing etc... Really just how bad
  you were with a person such as r. When you had built so much .
  11:16am, Oct 8, 2014 - Unknown Caller: ?
  11:22am, Oct 8, 2014 - Unknown Caller:
  ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”
  12:05pm, Oct 8, 2014 - Unknown Caller: ðŸ’”
  12:36pm, Oct 8, 2014 - Camila: î• “
  12:44pm, Oct 8, 2014 - Unknown Caller: ?
  12:45pm, Oct 8, 2014 - Camila: I don't know how to mend your heart
  12:45pm, Oct 8, 2014 - Unknown Caller: Get to the right place first...
  12:46pm, Oct 8, 2014 - Unknown Caller: Now.
  1:14pm, Oct 8, 2014 - Unknown Caller: Nothing more?
  1:32pm, Oct 8, 2014 - Unknown Caller: I don't understand why you're not texting me on progress far
  more...
  1:37pm, Oct 8, 2014 - Unknown Caller: ??? Why don't you say anything?
  1:37pm, Oct 8, 2014 - Camila: I'm sorry. I have a different kid and is more demanding than kai
  1:38pm, Oct 8, 2014 - Camila: I'm sorry!
  1:38pm, Oct 8, 2014 - Unknown Caller: But this is more important than any kid. If the child would interfere
  with this you should cancel all things and stay home until this is worked out...
  1:39pm, Oct 8, 2014 - Unknown Caller: This should never have taken long at all...
  1:49pm, Oct 8, 2014 - Unknown Caller: ???ðŸ’”ðŸ’”ðŸ’”
  3:08pm, Oct 8, 2014 - Unknown Caller: You seem not to care... You should be flooding me with texts
  about observations...
  3:11pm, Oct 8, 2014 - Unknown Caller: I'm canceling my 3:15pm development group...
  3:16pm, Oct 8, 2014 - Camila: Sorry, love. Hadn't seen this
  3:17pm, Oct 8, 2014 - Camila: I am trying to multitask but you are definitely the most important
  3:17pm, Oct 8, 2014 - Unknown Caller: I am very not well.
  3:17pm, Oct 8, 2014 - Camila: I am feeling very overwhelmed with how much you are pushing
  3:17pm, Oct 8, 2014 - Camila: I am sorry, love
  3:18pm, Oct 8, 2014 - Unknown Caller: I need you to push more than this daily... I have done no less for
  you since this happened... Now I am paying for it.
  3:20pm, Oct 8, 2014 - Camila: I am pushing to get the feelings
  3:20pm, Oct 8, 2014 - Unknown Caller: Use all the things I said.
  3:22pm, Oct 8, 2014 - Unknown Caller: It would have been less disgusting if it were farouk...
  3:38pm, Oct 8, 2014 - Camila: Less?
  3:38pm, Oct 8, 2014 - Camila: ???




                                                                                                GX 301-R - 81
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 83 of 368 PageID #:
                                   15390


  3:40pm, Oct 8, 2014 - Unknown Caller: Farouk would be less disgusting.
  3:42pm, Oct 8, 2014 - Unknown Caller: Even on a physical level imprinting clouds your judgement. Have
  you ever seen two fat, unattractive people who only have eyes for each other? Imprinting.
  3:45pm, Oct 8, 2014 - Unknown Caller: Emotionally, intellectually, thoughts, maturity and principle wise...
  Farouk is far less disgusting...
  3:52pm, Oct 8, 2014 - Camila: I don't understand this
  4:12pm, Oct 8, 2014 - Unknown Caller: What don't you understand?
  4:13pm, Oct 8, 2014 - Camila: Why farouk is better than Robbie
  4:13pm, Oct 8, 2014 - Unknown Caller: Why not?
  4:14pm, Oct 8, 2014 - Unknown Caller: Why is r. special? Why did you type his full name?
  4:15pm, Oct 8, 2014 - Camila: Oh. I was thinking out loud. Should I not have?
  4:15pm, Oct 8, 2014 - Unknown Caller: No. Curious.
  4:16pm, Oct 8, 2014 - Unknown Caller: I don't use his name for several reasons.
  4:16pm, Oct 8, 2014 - Camila: Oh
  4:16pm, Oct 8, 2014 - Camila: Sorry
  4:16pm, Oct 8, 2014 - Camila: I won't
  4:17pm, Oct 8, 2014 - Unknown Caller: It's up to you. For the most part it's not about him at all. This is
  him specific to a degree.
  4:18pm, Oct 8, 2014 - Unknown Caller: Why is he better than farouk?
  4:18pm, Oct 8, 2014 - Camila: Love, are you going to startpoint?
  4:19pm, Oct 8, 2014 - Unknown Caller: I don't know... I'm supposed to have meetings there. I might make
  it for a short time to execute those things.
  4:20pm, Oct 8, 2014 - Camila: Ok. Because I need to pick up some things and would love to see you
  4:20pm, Oct 8, 2014 - Camila: I will still make it for our usual time
  4:20pm, Oct 8, 2014 - Unknown Caller: I don't know if we are going to meet.
  4:21pm, Oct 8, 2014 - Camila: Oh
  4:21pm, Oct 8, 2014 - Camila: How come?
  4:21pm, Oct 8, 2014 - Unknown Caller: We may not ever again.
  4:21pm, Oct 8, 2014 - Camila: That's okay. I will be "on call" for you
  4:21pm, Oct 8, 2014 - Camila: What?!
  4:22pm, Oct 8, 2014 - Unknown Caller: I told you yesterday.
  4:22pm, Oct 8, 2014 - Camila: Please don't say that!
  4:22pm, Oct 8, 2014 - Camila: î• ‘
  4:22pm, Oct 8, 2014 - Camila: Please
  4:22pm, Oct 8, 2014 - Unknown Caller: Answer the question about farouk and r.
  4:23pm, Oct 8, 2014 - Camila: Ok
  4:25pm, Oct 8, 2014 - Unknown Caller: Now...
  4:25pm, Oct 8, 2014 - Camila: I am not attracted to farouk whatsoever.....
  4:25pm, Oct 8, 2014 - Unknown Caller: That's the point. Why are you attracted to r.?
  4:26pm, Oct 8, 2014 - Camila: I.don't.know....
  4:26pm, Oct 8, 2014 - Camila: It's not all physical
  4:26pm, Oct 8, 2014 - Unknown Caller: Attraction is only a small part of a person. It is all physical and
  imprint not from virtue of good looks.
  4:27pm, Oct 8, 2014 - Unknown Caller: How is he better than farouk in a non physical way?
  4:28pm, Oct 8, 2014 - Camila: Oh boy
  4:28pm, Oct 8, 2014 - Unknown Caller: Why oh boy?
  4:28pm, Oct 8, 2014 - Unknown Caller: Why oh boy???
  4:29pm, Oct 8, 2014 - Camila: I just realized something
  4:29pm, Oct 8, 2014 - Unknown Caller: Which is?
  4:30pm, Oct 8, 2014 - Camila: The very thing that makes R so bad is the thing I feel pulled by
  4:30pm, Oct 8, 2014 - Camila: It feels very strong
  4:30pm, Oct 8, 2014 - Unknown Caller: Yes. What is it?
  4:31pm, Oct 8, 2014 - Camila: The "take charge" attitude which is essentially his misogyny
  4:30pm, Oct 8, 2014 - Unknown Caller: He would drop you in a second and you would never know why...
  4:32pm, Oct 8, 2014 - Unknown Caller: Same reason you liked being pushed against the wall during the
  boyboy era...




                                                                                            GX 301-R - 82
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 84 of 368 PageID #:
                                   15391


  4:33pm, Oct 8, 2014 - Unknown Caller: The attitude is from anger covering fear and weakness.
  4:33pm, Oct 8, 2014 - Unknown Caller: Unfortunately that also leads to inconsiderate and violent.
  4:34pm, Oct 8, 2014 - Unknown Caller: What does that attitude mean to you? Why attractive?
  4:35pm, Oct 8, 2014 - Camila: It feels very strong and primitive
  4:36pm, Oct 8, 2014 - Unknown Caller: Although not true, why is that attractive? (To many that's
  unsophisticated and an oaf)
  4:38pm, Oct 8, 2014 - Camila: I think I make it mean something about leadership and capacity to take
  care of me
  4:38pm, Oct 8, 2014 - Camila: I think...
  4:38pm, Oct 8, 2014 - Unknown Caller: Good thought. Figure out if it is so...
  4:42pm, Oct 8, 2014 - Unknown Caller: More...
  4:42pm, Oct 8, 2014 - Unknown Caller: ?
  4:42pm, Oct 8, 2014 - Camila: More?
  4:42pm, Oct 8, 2014 - Unknown Caller: From you...
  4:43pm, Oct 8, 2014 - Camila: Ok. What else?
  4:43pm, Oct 8, 2014 - Unknown Caller: It seems like you had a partial aha but was uncertain?
  4:44pm, Oct 8, 2014 - Unknown Caller: How is r. better than farouk?
  4:48pm, Oct 8, 2014 - Unknown Caller: Also why do you like primitive/leadership? Btw, one of the
  problems with R. From others perspective is he's neither of those things actually. The surface appearance
  of some of it is very thin.
  4:49pm, Oct 8, 2014 - Unknown Caller: You need to answer more quickly...
  4:50pm, Oct 8, 2014 - Camila: Oh
  4:50pm, Oct 8, 2014 - Unknown Caller: Oh what?
  4:50pm, Oct 8, 2014 - Camila: I don't know why I perceive him that way
  4:50pm, Oct 8, 2014 - Unknown Caller: As I have said, figure out the triggers...
  4:52pm, Oct 8, 2014 - Unknown Caller: To an alpha male he is cowardly... To certain gay men he is weak
  and squirrelly...
  4:52pm, Oct 8, 2014 - Camila: Seriously?
  4:52pm, Oct 8, 2014 - Unknown Caller: And a number of women...
  4:52pm, Oct 8, 2014 - Unknown Caller: Yes.
  4:52pm, Oct 8, 2014 - Unknown Caller: Which one surprises you?
  4:55pm, Oct 8, 2014 - Unknown Caller: ?
  4:55pm, Oct 8, 2014 - Camila: All of them
  4:57pm, Oct 8, 2014 - Unknown Caller: Figure out why you think otherwise. As the lead alpha male, he
  backs down from even minor adversity... A stern woman makes him cower...
  4:58pm, Oct 8, 2014 - Unknown Caller: It's one of the things he has to work...his anger is a thin cover for
  cowardice. He needs to remove the anger first, then start to build strength and maturity.
  5:00pm, Oct 8, 2014 - Unknown Caller: It the reason his date with a certain fellow didn't turn sexual in
  California...
  5:04pm, Oct 8, 2014 - Unknown Caller: ?
  5:06pm, Oct 8, 2014 - Unknown Caller: ?
  5:09pm, Oct 8, 2014 - Camila: Ok. I'll keep thinking
  5:10pm, Oct 8, 2014 - Unknown Caller: Do you get it all so far?
  5:11pm, Oct 8, 2014 - Unknown Caller: In general, misogynists are cowardly...
  5:12pm, Oct 8, 2014 - Camila: Oh
  5:12pm, Oct 8, 2014 - Camila: Didn't know that
  5:13pm, Oct 8, 2014 - Unknown Caller: Why would they do so scared of women they hate them?
  5:14pm, Oct 8, 2014 - Camila: U @ startpoint?
  5:16pm, Oct 8, 2014 - Unknown Caller: No.
  5:18pm, Oct 8, 2014 - Unknown Caller: I just decided to go for a short time to do my meetings in person.
  5:24pm, Oct 8, 2014 - Camila: Will I see you?
  5:30pm, Oct 8, 2014 - Unknown Caller: I don't know... Answer these things
  5:35pm, Oct 8, 2014 - Camila: I think I get it...
  5:35pm, Oct 8, 2014 - Camila: I'm not sure
  5:36pm, Oct 8, 2014 - Unknown Caller: Be sure. Explain it to me.
  5:36pm, Oct 8, 2014 - Unknown Caller: Now.




                                                                                            GX 301-R - 83
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 85 of 368 PageID #:
                                   15392


  5:36pm, Oct 8, 2014 - Camila: I think I get it superficially
  5:36pm, Oct 8, 2014 - Camila: You scare me
  5:37pm, Oct 8, 2014 - Camila: Are you mad?
  5:38pm, Oct 8, 2014 - Unknown Caller: No. But do you want to see me again?
  5:38pm, Oct 8, 2014 - Camila: Yes, of course
  5:39pm, Oct 8, 2014 - Camila: I missed the part where I was never going to see you again
  5:39pm, Oct 8, 2014 - Unknown Caller: Then it needs to be done now or we lose and I can't change it.
  5:40pm, Oct 8, 2014 - Camila: What's happening?
  5:40pm, Oct 8, 2014 - Unknown Caller: When did you miss that?
  5:42pm, Oct 8, 2014 - Camila: Can I talk to you while you are here
  5:42pm, Oct 8, 2014 - Camila: I feel like a missed a beat
  5:45pm, Oct 8, 2014 - Camila: I am missing what the questions are
  5:47pm, Oct 8, 2014 - Unknown Caller: Yes you can meet with me here.
  5:48pm, Oct 8, 2014 - Camila: Ok. Let me know when you want me
  6:57pm, Oct 8, 2014 - Camila: I'm still here
  6:57pm, Oct 8, 2014 - Camila: I won't leave until you want me to leave
  7:23pm, Oct 8, 2014 - Camila: Still here?
  7:34pm, Oct 8, 2014 - Camila: I'm still here
  8:12pm, Oct 8, 2014 - Camila: Home
  9:14pm, Oct 8, 2014 - Camila: Hi love, good luck at vball...
  9:15pm, Oct 8, 2014 - Camila: I'm home trying to see things through your eyes
  9:35pm, Oct 8, 2014 - Unknown Caller: I'm about to leave for volleyball... Thoughts, feelings?
  9:37pm, Oct 8, 2014 - Camila: I think I can see r for who he is or where he's at a little better
  9:39pm, Oct 8, 2014 - Unknown Caller: Melt my heart with your findings... I will check in between
  games...
  10:11pm, Oct 8, 2014 - Camila: I'm not sure I would melt it more than I would actually hurt it more
  10:13pm, Oct 8, 2014 - Camila: If what I did with r was that shallow and a game then I devalued us. We
  were incomparable
  10:14pm, Oct 8, 2014 - Camila: I lowered it to that level
  10:14pm, Oct 8, 2014 - Camila: The two don't compare and they shouldn't
  11:21pm, Oct 8, 2014 - Camila: I think we are supposed to be together but I am having a hard time
  getting to the point where I have renounced all possible lives but one- with you. I think I need to get to that
  point
  11:29pm, Oct 8, 2014 - Unknown Caller: Yes.
  11:29pm, Oct 8, 2014 - Unknown Caller: Please get there completely...
  1:08am, Oct 9, 2014 - Unknown Caller: Actually, even if you never saw me again, and you were
  committed to the truth, you would feel as I describe... I just want you for me...
  1:19am, Oct 9, 2014 - Unknown Caller: Will be home in about 30 minutes... Be up...
  1:22am, Oct 9, 2014 - Camila: I will
  1:22am, Oct 9, 2014 - Camila: Did you just call?
  2:01am, Oct 9, 2014 - Camila: Still up...
  2:01am, Oct 9, 2014 - Unknown Caller: Coming now
  6:53am, Oct 9, 2014 - Unknown Caller: My love: Today has to count. Go all the way, whatever it takes!
  Keep me apprised...
  8:01am, Oct 9, 2014 - Camila: Good morning, love
  8:02am, Oct 9, 2014 - Camila: On a slightly different note, my dreams had daschunds in them... Ha
  10:55am, Oct 9, 2014 - Camila: I feel mad
  10:56am, Oct 9, 2014 - Camila: Mad, I think at the events, or maybe even r, and definitely myself
  12:45pm, Oct 9, 2014 - Camila: Hi love
  12:45pm, Oct 9, 2014 - Camila: I am so afraid to lose you
  12:45pm, Oct 9, 2014 - Camila: How are you?
  2:02pm, Oct 9, 2014 - Unknown Caller: What are the reasons you are angry?
  2:04pm, Oct 9, 2014 - Camila: Because it wasn't worth it. Because it wasn't what I thought. Because you
  are my love and I let him into a sacred place where he had no business being- no one, but certainly not r
  2:15pm, Oct 9, 2014 - Unknown Caller: What did you think it was? What if it had been what you had
  thought?




                                                                                               GX 301-R - 84
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 86 of 368 PageID #:
                                   15393


  2:22pm, Oct 9, 2014 - Camila: I thought it was something more meaningful. a true connection. It made me
  doubt my entire life and choices. I don't know what would have happened if it had been what I thought.
  What I did was still.wrong
  2:24pm, Oct 9, 2014 - Unknown Caller: Some things you can make into that... Not this one. And yes, it
  would still have been very wrong, but you would not have made it into what you did in the first place...
  How did you think that with kiss-less sex?
  2:26pm, Oct 9, 2014 - Camila: I didn't think much of it at the moment as I was too busy trying to keep my
  distance. I was a little scared of how I was.feeling about him so didn't.want to get too close
  2:29pm, Oct 9, 2014 - Unknown Caller: Even if it had been what you thought... That is you had made it
  into that AND it was possible because of the right person and circumstances, rightfully you couldn't have
  allowed it anyway because of your circumstances... The no-kiss was and indicator of something very bad.
  2:30pm, Oct 9, 2014 - Unknown Caller: Why did you make yourself feel that way about such a wrong
  choice and person?
  2:31pm, Oct 9, 2014 - Camila: It didn't seem that way at the moment. He seemed very right
  2:32pm, Oct 9, 2014 - Unknown Caller: You made him seem right... A year earlier he didn't/wouldn't have
  seemed right... What triggered you to make him seem right?
  2:36pm, Oct 9, 2014 - Camila: The fact that he was part of sop played a big part. I thought he wouldn't
  hurt me. I felt same. Yes, it was made up. We seemed in closer points in life and felt I could have a
  partner there.... Yes, it was made up
  2:37pm, Oct 9, 2014 - Unknown Caller: What motivated you to make it up?
  2:38pm, Oct 9, 2014 - Camila: I didn't think.it was made up
  2:38pm, Oct 9, 2014 - Camila: But I think I was feeling very alone and misunderstood in life
  2:39pm, Oct 9, 2014 - Camila: I didn't feel alone with him
  2:39pm, Oct 9, 2014 - Unknown Caller: I know. But you did make it up... We always do to some extent
  until we don't. And we are motivated. I know why I thought things about you... Even when the prove
  correct we are motivated to make them up first...
  2:40pm, Oct 9, 2014 - Unknown Caller: Why?
  2:42pm, Oct 9, 2014 - Camila: He had time for me. He made time. I didn't struggle.any less with him but
  he struggled with me. He didn't make things better and less painful, but he was there going through the
  same thing, the same pain
  2:43pm, Oct 9, 2014 - Unknown Caller: He wasn't. Why did you feel misunderstood? What did you feel
  was misunderstood? I need to go into a meeting now... Keep going...
  2:46pm, Oct 9, 2014 - Camila: I was going through so much but I couldn't burden you with any of my
  thoughts and emotions because you had so much going on. He would encourage me to express and be
  genuine, he wouldn't always understand my emotions but kept encouraging
  2:46pm, Oct 9, 2014 - Camila: That was nice to have
  2:50pm, Oct 9, 2014 - Camila: I'm sorry. Should I not say this?
  2:52pm, Oct 9, 2014 - Camila: I think that's why I wouldn't let go. I am afraid of being alone again
  2:57pm, Oct 9, 2014 - Unknown Caller: I understand. Although understandable and we'll-intentioned
  reason, very bad actions. It happens, it's human, but in our case fatal to me...
  2:58pm, Oct 9, 2014 - Unknown Caller: You were not accurate of what he did for you. You did that for
  you, he was just there.
  3:15pm, Oct 9, 2014 - Camila: Sure, it could have been just the game to get something but it felt genuine
  at the time
  4:14pm, Oct 9, 2014 - Unknown Caller: The deeper question is what were the triggers that made you
  think that when it was not true? The deepest question is, what would it take for you to understand triggers
  are NOT the things, and the thing comes from you?
  4:15pm, Oct 9, 2014 - Unknown Caller: R. Was totally unnecessary for you to get what you thought you
  were getting.
  4:16pm, Oct 9, 2014 - Unknown Caller: So everything that happened with him was useless and
  unfortunately destructive.
  4:17pm, Oct 9, 2014 - Unknown Caller: It could have been a dream and worked as well... Except without
  as much destruction.
  4:18pm, Oct 9, 2014 - Camila: Ok. That makes sense
  4:34pm, Oct 9, 2014 - Unknown Caller: If you are going to do it through anyone, do it through me... If you
  need the triggers, tell me so I can be that... It would be best if you just made me the triggers because




                                                                                            GX 301-R - 85
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 87 of 368 PageID #:
                                   15394


  triggers are manufactured if you want.
  4:38pm, Oct 9, 2014 - Unknown Caller: I know you're scared of being alone... You never really were alone
  with me... And in the past I could guarentee you so much... When the thing was happening with Ana, I
  told you to just hold on and get through it and I'd give you everything... At that time, you had already
  started to make her the trigger so you didn't believe I could or would... You didn't realize you were
  creating the trigger and it was the final test and understanding necessary... You stopped the Ana trigger
  and jumped to R. Who played it because he did care for you like Ana...
  4:40pm, Oct 9, 2014 - Unknown Caller: Unfortunately I can't offer you what I could anymore... This breaks
  my heart because now you need to be so much more just to have an us... I don't know what to do?
  4:40pm, Oct 9, 2014 - Unknown Caller: Please say something...
  4:42pm, Oct 9, 2014 - Camila: Ok. Then I don't know how I'm creating the triggers
  4:45pm, Oct 9, 2014 - Unknown Caller: That's been my first question to you even with Ana. I know the
  answer to this and I can help once we get through this other stuff... Where are you with feelings?
  4:49pm, Oct 9, 2014 - Camila: I thought I made big leaps but talking about how I felt with r (yes, all me)
  brought back feelings and insecurities
  4:50pm, Oct 9, 2014 - Unknown Caller: I know it's hard but you must not allow the feelings of insecurity to
  block the massive other feelings necessary to do the right things independent of me...
  4:51pm, Oct 9, 2014 - Unknown Caller: What are the feelings other than insecurity it brought back?
  4:53pm, Oct 9, 2014 - Camila: I think it was mainly the insecurities
  4:54pm, Oct 9, 2014 - Unknown Caller: Mainly or only?
  4:54pm, Oct 9, 2014 - Camila: Mainly
  4:55pm, Oct 9, 2014 - Unknown Caller: What are the others?
  5:03pm, Oct 9, 2014 - Unknown Caller: Say something please...
  5:06pm, Oct 9, 2014 - Camila: Sorry, I was on my bike
  5:07pm, Oct 9, 2014 - Camila: The other feelings I think are just an effect of the insecurities
  5:07pm, Oct 9, 2014 - Camila: I think it is the imprinting
  5:08pm, Oct 9, 2014 - Camila: My misguided feelings on what I thought was going on or who I thought he
  was
  5:08pm, Oct 9, 2014 - Camila: And how I felt with that
  5:08pm, Oct 9, 2014 - Camila: I am just really scared of being alone
  5:08pm, Oct 9, 2014 - Unknown Caller: How can you make those not just gone but impossible to recreate
  over the context?
  5:09pm, Oct 9, 2014 - Camila: I don't know yet
  5:11pm, Oct 9, 2014 - Camila: I have a little(?) issue that I don't know how to overcome or what to do
  about it
  5:11pm, Oct 9, 2014 - Camila: About my fear of being alone
  5:13pm, Oct 9, 2014 - Unknown Caller: There was never any chance you'd be alone until the r. Thing. I
  will likely be alone, at least in some ways, forever because of this. You need to disconnect the two issues
  because not going to where is necessary will CAUSE you to be alone, not protect you.
  5:15pm, Oct 9, 2014 - Unknown Caller: Even if all was true: What you thought was going on and who you
  thought he was... You should not have those feelings and should be disgusted because I existed in your
  life... You do not want to be the type of person that does this under any circumstances, even perfect
  circumstances... That should repulse you...
  5:16pm, Oct 9, 2014 - Unknown Caller: Fear of aloneness has nothing to do with that...
  5:21pm, Oct 9, 2014 - Unknown Caller: ?
  5:22pm, Oct 9, 2014 - Camila: Ok. I get it. It's all irrelevant. It was bad, I should be disgusted
  5:22pm, Oct 9, 2014 - Unknown Caller: Are you upset at this?
  5:23pm, Oct 9, 2014 - Camila: I thought we were trying to figure out triggers and things around that but I
  am okay with just focusing on that
  5:24pm, Oct 9, 2014 - Unknown Caller: Yes... But you're about to lose communication
  5:24pm, Oct 9, 2014 - Unknown Caller: With me
  5:24pm, Oct 9, 2014 - Unknown Caller: Permanently
  5:24pm, Oct 9, 2014 - Camila: What do you mean?
  5:24pm, Oct 9, 2014 - Unknown Caller: I'm trying must best to push everything...
  5:25pm, Oct 9, 2014 - Camila: I understand. That's why I said I'm okay with focusing on that one thing
  5:26pm, Oct 9, 2014 - Camila: I'm doing my best. I just feel pulled and pushed in every direction




                                                                                            GX 301-R - 86
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 88 of 368 PageID #:
                                   15395


  5:26pm, Oct 9, 2014 - Unknown Caller: The feelings need to be now... You must get around the alone
  fear and get it...
  5:27pm, Oct 9, 2014 - Camila: I thought those were irrelevant
  5:27pm, Oct 9, 2014 - Unknown Caller: ???
  5:28pm, Oct 9, 2014 - Camila: Maybe I misunderstood
  5:28pm, Oct 9, 2014 - Unknown Caller: Your feelings or insecurity and fear of aloneness are irrelevant,
  your feelings on conscience are most relevant...
  5:28pm, Oct 9, 2014 - Unknown Caller: Of
  5:29pm, Oct 9, 2014 - Camila: Yes, that's what I meant
  5:29pm, Oct 9, 2014 - Camila: I know what I did was horrible and I feel terrible about it
  5:29pm, Oct 9, 2014 - Unknown Caller: You need to flip the switch and really pain for what happened.
  5:30pm, Oct 9, 2014 - Unknown Caller: There are markers...
  5:45pm, Oct 9, 2014 - Unknown Caller: What's going on?
  5:46pm, Oct 9, 2014 - Camila: Digesting...
  5:46pm, Oct 9, 2014 - Unknown Caller: Can I call?
  5:47pm, Oct 9, 2014 - Camila: Yes
  6:36pm, Oct 9, 2014 - Camila: About to start
  6:36pm, Oct 9, 2014 - Camila: Sprinting
  6:36pm, Oct 9, 2014 - Camila: I love you
  7:36pm, Oct 9, 2014 - Camila: Hi love
  7:36pm, Oct 9, 2014 - Camila: Just finished class
  7:36pm, Oct 9, 2014 - Camila: Wanna see me?
  7:40pm, Oct 9, 2014 - Unknown Caller: In meeting though... And need to know where you're at... Of
  course I WANT to...
  7:46pm, Oct 9, 2014 - Camila: I am desperately trying to get there
  7:46pm, Oct 9, 2014 - Camila: î• “
  7:47pm, Oct 9, 2014 - Unknown Caller: Keep me apprised of your progress...ðŸ˜-
  7:49pm, Oct 9, 2014 - Camila: The task seems ambitious.
  7:49pm, Oct 9, 2014 - Camila: I don't want to be that type of person
  7:49pm, Oct 9, 2014 - Camila: I love you
  7:55pm, Oct 9, 2014 - Unknown Caller: No matter what get it done...
  8:10pm, Oct 9, 2014 - Unknown Caller: I am worried. This needs to be the most important thing you have
  ever done. You need to do this frantically, like someone fighting for air because they are drowning... We
  are drowning; I am drowning...
  8:11pm, Oct 9, 2014 - Camila: Yes. That is the spirit. That is what I'm trying to do
  8:12pm, Oct 9, 2014 - Unknown Caller: Not trying, doing...
  8:13pm, Oct 9, 2014 - Camila: Ok. That's what I'm doing
  8:14pm, Oct 9, 2014 - Unknown Caller: That's what concerns me... You have a natural caution which is
  often wise in normal circumstances. This is not normal.
  8:14pm, Oct 9, 2014 - Camila: How do I work around that?
  8:15pm, Oct 9, 2014 - Unknown Caller: Push... Even if it has to be from fear... We are dying...
  8:15pm, Oct 9, 2014 - Unknown Caller: Push through it...
  8:17pm, Oct 9, 2014 - Camila: It is from fear. I'm sorry. I'm scared shitless
  8:18pm, Oct 9, 2014 - Unknown Caller: In this case it's ok... Just get there...
  8:20pm, Oct 9, 2014 - Unknown Caller: I have the deepest sadness, and deepest threat of loss, I have
  ever had. I tend not to respond with fear but with resolve... But it doesn't matter... What matters is that
  you respond... Fear works in this case...
  8:22pm, Oct 9, 2014 - Unknown Caller: The strength of your fear shows the importance of the loss...
  Shitless is good, even more is better...
  8:22pm, Oct 9, 2014 - Unknown Caller: In this case the more motivation the more the motion...
  8:24pm, Oct 9, 2014 - Camila: Ok. When should I contact you?
  8:28pm, Oct 9, 2014 - Unknown Caller: Keep on texting as you reach new conclusions... This will
  determine the course of things... I wish you were in the right place from me to come and be there with you
  to hold you... Please get there, like you swore, soon...ðŸ˜¢
  8:29pm, Oct 9, 2014 - Unknown Caller: I feel a little less pain each time I hear from you...
  8:29pm, Oct 9, 2014 - Camila: Do you not want to see me because I am not there?




                                                                                            GX 301-R - 87
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 89 of 368 PageID #:
                                   15396


  8:30pm, Oct 9, 2014 - Unknown Caller: I can't see you because you're not there... I would see you now if
  you were... In a heartbeat...
  8:32pm, Oct 9, 2014 - Unknown Caller: ðŸ’”
  8:35pm, Oct 9, 2014 - Unknown Caller: I am missing you so much I don't want this to be permanent.
  8:36pm, Oct 9, 2014 - Camila: I miss you, too
  8:36pm, Oct 9, 2014 - Unknown Caller: Don't make this forever tonight...ðŸ˜-
  8:40pm, Oct 9, 2014 - Unknown Caller: ?
  8:41pm, Oct 9, 2014 - Camila: I'm doing everything I can to not make it forever
  8:41pm, Oct 9, 2014 - Unknown Caller: Don't be reluctant to communicate even if you don't hear from
  me...
  9:12pm, Oct 9, 2014 - Unknown Caller: ?
  9:13pm, Oct 9, 2014 - Camila: I'm reading old emails
  9:17pm, Oct 9, 2014 - Unknown Caller: And...
  9:18pm, Oct 9, 2014 - Camila: I'm going to stop
  9:19pm, Oct 9, 2014 - Unknown Caller: Why?
  9:20pm, Oct 9, 2014 - Camila: This is a whole different task.and I'm not being successful
  9:21pm, Oct 9, 2014 - Unknown Caller: Why?
  9:22pm, Oct 9, 2014 - Camila: Short answer? I'm getting pissed
  9:24pm, Oct 9, 2014 - Unknown Caller: I can only assume at me... Although I read them almost daily and
  don't see why when seen in timing and context... I still have them on my phone...
  9:24pm, Oct 9, 2014 - Unknown Caller: Kissed at me?
  9:24pm, Oct 9, 2014 - Unknown Caller: Pissed
  9:25pm, Oct 9, 2014 - Camila: Not necessarily you
  9:26pm, Oct 9, 2014 - Unknown Caller: I look back and know how much we loved each other... That's
  why I read them... I also cry inconsolably at our loss...
  9:27pm, Oct 9, 2014 - Unknown Caller: I am helping a situation wiyh/about r. Right now... This is so
  hard...
  9:31pm, Oct 9, 2014 - Unknown Caller: Anger always comes from fear. If you're angry, it is probably fear
  of aloneness or fear of being unloved by me... Neither were true... But focus on something productive
  now if those are a different problem...
  9:32pm, Oct 9, 2014 - Camila: That's why I stopped
  9:33pm, Oct 9, 2014 - Unknown Caller: I wish I heard constant reports of great progress and success... If
  true, they would make my very dark road a little brighter... Maybe with a light at the end...
  9:40pm, Oct 9, 2014 - Camila: Ok. At this point I would even "fake till I make it"
  9:41pm, Oct 9, 2014 - Camila: Sadly, when reading those old emails I realized I don't feel the way I used
  to, so I'm trying to figure out what to do with that...
  10:08pm, Oct 9, 2014 - Camila: I love you. I don't want you to be alone
  10:15pm, Oct 9, 2014 - Unknown Caller: You need to restore that love by destroying the imprinting...
  10:48pm, Oct 9, 2014 - Camila: My love
  10:49pm, Oct 9, 2014 - Camila: Can i come see you?
  10:55pm, Oct 9, 2014 - Camila: When can I see you again?
  11:09pm, Oct 9, 2014 - Camila: I miss you
  11:37pm, Oct 9, 2014 - Camila: R u ok?
  11:44pm, Oct 9, 2014 - Camila: I want you
  11:57pm, Oct 9, 2014 - Camila: I wish I could see you
  11:57pm, Oct 9, 2014 - Unknown Caller: Maybe a little later. No I'm not ok. Please don't try to fake it.
  There are too many markers. Where are you at now with it?
  11:58pm, Oct 9, 2014 - Unknown Caller: You broke your love for me... Please fix it...
  11:58pm, Oct 9, 2014 - Camila: I'm so afraid to lose you and feel so desperate that I don't want anything
  to do with r.
  11:59pm, Oct 9, 2014 - Unknown Caller: I wish I could believe you.
  11:59pm, Oct 9, 2014 - Camila: Yeah, I don't know how I did that. I want to know how to fix it
  12:00am, Oct 10, 2014 - Unknown Caller: Understand the badness of what you did.
  12:01am, Oct 10, 2014 - Camila: I get THAT. I was talking about what you said that I broke my love for
  you. That happened a while ago before r but not sure exactly when or how.
  12:02am, Oct 10, 2014 - Unknown Caller: Not that long ago... Figure out when exactly first.




                                                                                           GX 301-R - 88
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 90 of 368 PageID #:
                                   15397


  12:02am, Oct 10, 2014 - Camila: Ok.
  12:03am, Oct 10, 2014 - Camila: The strongest I've felt was in the time when I wrote those emails
  12:04am, Oct 10, 2014 - Camila: I have hypothesis but no way to know for sure
  12:04am, Oct 10, 2014 - Unknown Caller: Don't go to sleep. Fix this.
  12:07am, Oct 10, 2014 - Camila: Not going to sleep
  12:42am, Oct 10, 2014 - Unknown Caller: Tell me...
  1:13am, Oct 10, 2014 - Camila: I'm on mobile net
  1:23am, Oct 10, 2014 - Unknown Caller: But home correct?
  2:30am, Oct 10, 2014 - Unknown Caller: Are you getting my texts?
  10:42am, Oct 10, 2014 - Camila: Morning love
  10:42am, Oct 10, 2014 - Unknown Caller: ðŸ’”
  10:44am, Oct 10, 2014 - Camila: I'm sorry
  10:44am, Oct 10, 2014 - Camila: I'm working hard on what needs to be done
  11:10am, Oct 10, 2014 - Unknown Caller: Please answer the 3 past questions. Also, 4 more questions to
  be answered right now: What have you done today for this? Have you failed today or done anything
  against your objectives? What are you doing towards them this moment? What have you done today that
  was difficult in the name of love for me?
  11:16am, Oct 10, 2014 - Camila: I have not eaten and am dedicating all my free time to you.. either
  reading or communicating to figure it out. I have not indulged in anger
  11:16am, Oct 10, 2014 - Unknown Caller: Sounds like a start...
  11:17am, Oct 10, 2014 - Camila: Is there anything else you want to ask of me?
  11:19am, Oct 10, 2014 - Unknown Caller: What I have already and as I've said figure out each thing you
  destroyed and address/fix each one. You need to list them because there are a good number.
  11:20am, Oct 10, 2014 - Unknown Caller: You should do this right away.
  11:22am, Oct 10, 2014 - Unknown Caller: Thoughts? Feelings?
  11:23am, Oct 10, 2014 - Camila: Are you mad?
  11:23am, Oct 10, 2014 - Unknown Caller: Should I be?
  11:24am, Oct 10, 2014 - Camila: No. You just seem a little short
  11:24am, Oct 10, 2014 - Unknown Caller: So sad and ðŸ’”. I may never see you again.
  11:25am, Oct 10, 2014 - Camila: I don't get what determines that
  11:27am, Oct 10, 2014 - Unknown Caller: You do mainly, some fate. I can't begin to explain. I don't know
  what to do. Fix it/me/us/love now.
  11:30am, Oct 10, 2014 - Unknown Caller: I wish I felt you cared more.
  11:33am, Oct 10, 2014 - Unknown Caller: ???
  11:34am, Oct 10, 2014 - Camila: I care, love! I'm with Ella and she's awake
  11:34am, Oct 10, 2014 - Unknown Caller: I feel like I have to keep on prodding you to move or care.
  11:35am, Oct 10, 2014 - Unknown Caller: Maybe today was not the best day to have Ella.
  11:52am, Oct 10, 2014 - Unknown Caller: ?
  11:53am, Oct 10, 2014 - Camila: I just put her down
  12:12pm, Oct 10, 2014 - Unknown Caller: ???
  12:13pm, Oct 10, 2014 - Camila: I'm trying to answer your questions
  12:31pm, Oct 10, 2014 - Camila: I don't know where to start with the unattainability issue. It is not clear to
  me
  12:31pm, Oct 10, 2014 - Camila: I'm sorry
  12:32pm, Oct 10, 2014 - Camila: I.feel like I have a gun pointed at me and I'm just trying to say what you
  want to hear so you won't shoot but I don't know what it is you want to hear
  12:43pm, Oct 10, 2014 - Unknown Caller: Show me your resourceful and what should someone do with
  such an issue? What would the the right thing for you to do for me considering?
  12:50pm, Oct 10, 2014 - Camila: Beg you...?
  12:51pm, Oct 10, 2014 - Unknown Caller: Figure out what is right.
  12:52pm, Oct 10, 2014 - Camila: Can you give me a hint?
  12:53pm, Oct 10, 2014 - Unknown Caller: Not really because ethics has to originate with you. If you heard
  our story what would make that aspect right?
  12:56pm, Oct 10, 2014 - Camila: Idk if begging is the right thing. Seems like it could be... but I seem to
  respond.to that and wouldn't really address anything
  12:58pm, Oct 10, 2014 - Unknown Caller: It sounds like for you, and repairing you, begging is part of it...




                                                                                              GX 301-R - 89
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 91 of 368 PageID #:
                                   15398


  1:04pm, Oct 10, 2014 - Camila: Ok, then
  1:06pm, Oct 10, 2014 - Unknown Caller: You need to go deep and find all the things necessary so you
  feel it will be right... The ok then response sounds out of cause like your being forced...
  1:17pm, Oct 10, 2014 - Camila: Nothing but love....
  1:50pm, Oct 10, 2014 - Unknown Caller: More? Should I not be begging you for reports or motion?
  1:55pm, Oct 10, 2014 - Camila: It's okay. I'm trying to go deeper and redirect myself from avoidance
  strategies
  2:00pm, Oct 10, 2014 - Unknown Caller: Did you list the damages. With each thing taken from me/us you
  should feel the perminance and death. You should come up with a start of what you think would restore
  each thing and make it right.
  2:01pm, Oct 10, 2014 - Unknown Caller: Tell me these things ASAP.
  2:27pm, Oct 10, 2014 - Camila: I think the biggest one is the anger, but I don't understand it very well
  2:35pm, Oct 10, 2014 - Unknown Caller: The biggest what specifically?
  2:36pm, Oct 10, 2014 - Camila: Anger
  2:37pm, Oct 10, 2014 - Camila: Whether I begged you or you begged me didn't matter, I loved you
  no.matter what and there was no room for anger
  2:37pm, Oct 10, 2014 - Unknown Caller: You said, "I think the biggest one is anger." I said, "The biggest
  what specifically."
  2:37pm, Oct 10, 2014 - Camila: Oh
  2:38pm, Oct 10, 2014 - Camila: The biggest issue
  2:38pm, Oct 10, 2014 - Unknown Caller: Anger about what? What is the fear the anger is covering? What
  data do you not have so you are scared?
  2:40pm, Oct 10, 2014 - Camila: Hmmm... Good question. This part is not clear to me
  2:40pm, Oct 10, 2014 - Unknown Caller: Go for it...
  3:28pm, Oct 10, 2014 - Camila: I think it is very painful
  3:29pm, Oct 10, 2014 - Camila: And feeling that pain is very scary
  3:29pm, Oct 10, 2014 - Camila: It feels like I'll get lost
  3:30pm, Oct 10, 2014 - Camila: So to feel like I have a grip I get angry. It feels like I have control
  3:31pm, Oct 10, 2014 - Camila: I'm so afraid of getting lost
  3:43pm, Oct 10, 2014 - Unknown Caller: Then let yourself feel it... You can't get lost, but even if you did, I
  will find you...
  5:04pm, Oct 10, 2014 - Unknown Caller: ?
  5:05pm, Oct 10, 2014 - Camila: Trying
  5:05pm, Oct 10, 2014 - Camila: Getting stuck
  5:06pm, Oct 10, 2014 - Camila: Trying to get past my own defense mechanisms
  5:34pm, Oct 10, 2014 - Camila: î• “
  5:56pm, Oct 10, 2014 - Camila: I long for you
  5:56pm, Oct 10, 2014 - Camila: What would I do without you???
  6:01pm, Oct 10, 2014 - Unknown Caller: Going to next meeting... Did you get by your defense
  mechanisms?
  5:58pm, Oct 10, 2014 - Camila: In part. Yes
  5:59pm, Oct 10, 2014 - Camila: It is dark
  5:59pm, Oct 10, 2014 - Camila: And deep
  5:59pm, Oct 10, 2014 - Camila: And scary
  6:02pm, Oct 10, 2014 - Unknown Caller: Keep going honey...
  5:59pm, Oct 10, 2014 - Camila: And it feels like the end
  5:59pm, Oct 10, 2014 - Camila: And I can't do this alone
  6:00pm, Oct 10, 2014 - Camila: I am.going to break
  6:03pm, Oct 10, 2014 - Unknown Caller: How can I help? Up to this point I've been alone in this...
  6:02pm, Oct 10, 2014 - Camila: I'm sorry. There will nothing left of me
  6:02pm, Oct 10, 2014 - Camila: If you want that it is yours to have
  6:06pm, Oct 10, 2014 - Unknown Caller: Yes there will... You are just experiencing what is... You just
  weren't looking... But by fixing you will build... Please don't stop...
  6:07pm, Oct 10, 2014 - Unknown Caller: What of you do you think is gone?
  6:04pm, Oct 10, 2014 - Camila: It feel like my soul, my love to live
  6:09pm, Oct 10, 2014 - Unknown Caller: You're discovering the truth of foundation... That's how you did




                                                                                               GX 301-R - 90
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 92 of 368 PageID #:
                                   15399


  this... It wasn't really ever different. It is undeveloped...
  6:44pm, Oct 10, 2014 - Unknown Caller: Anything more? How are you going to fix?
  6:51pm, Oct 10, 2014 - Camila: By giving you my all
  6:51pm, Oct 10, 2014 - Camila: I just feel so empty
  6:51pm, Oct 10, 2014 - Camila: And broken
  7:00pm, Oct 10, 2014 - Unknown Caller: Be specific with benchmarks... Trying doesn't count in most
  things...
  6:58pm, Oct 10, 2014 - Camila: ?
  7:06pm, Oct 10, 2014 - Unknown Caller: I can say I'll give you my all and stay in bed all day... How does
  one measure all? If some one put a gun to your head, or threatened you with a knife, could you do more?
  If so, then it is not your all...
  7:05pm, Oct 10, 2014 - Camila: It feels like a similar situation
  7:10pm, Oct 10, 2014 - Unknown Caller: Please stop this. What is the right things for you to do? Did you
  make the list?
  7:10pm, Oct 10, 2014 - Camila: List of things I did to us? I have a list. I thought it was more important to
  jump into the abyss and deal with the anger issue
  7:11pm, Oct 10, 2014 - Camila: Was I wrong?
  7:17pm, Oct 10, 2014 - Unknown Caller: No... But you have to deal with the anger issue and melt the
  anger forever... Do you get what was lost? What it is for me? Even now, this is time I would normally be
  with you... Things are slipping so fast now...
  7:27pm, Oct 10, 2014 - Unknown Caller: ðŸ’”
  7:29pm, Oct 10, 2014 - Unknown Caller: Have you upheld giving me your all today in every way?
  7:26pm, Oct 10, 2014 - Camila: Yes
  7:29pm, Oct 10, 2014 - Unknown Caller: What are you doing now?
  7:28pm, Oct 10, 2014 - Camila: Reminiscing. Fighting my anger and my avoidance
  7:29pm, Oct 10, 2014 - Camila: I haven't eaten in sooo long. I'm hungry, in pain- physically and
  emotionally, yet I'm here with you
  7:33pm, Oct 10, 2014 - Unknown Caller: Exercises? At least 3x?
  7:34pm, Oct 10, 2014 - Unknown Caller: Volleyball tonight?
  7:32pm, Oct 10, 2014 - Camila: Blue Valentine - Ryan Gosling sings "You Always Hurt the One You
  Love" HD - YouTube
  http://m.youtube.com/#/watch?v=ANbkNhU4VSY
  7:33pm, Oct 10, 2014 - Camila: The song
  7:34pm, Oct 10, 2014 - Camila: I wasn't sure if you wanted me at vball tonight. I want to be there. I want
  to see you. Even if you don't want to speak to me
  7:40pm, Oct 10, 2014 - Unknown Caller: It's bittersweet. Of course I want you there... R. Might be...
  7:38pm, Oct 10, 2014 - Camila: Ok. So yes or no?
  7:38pm, Oct 10, 2014 - Camila: I'll respect either one
  7:41pm, Oct 10, 2014 - Unknown Caller: YES
  7:38pm, Oct 10, 2014 - Camila: I'll be there
  7:39pm, Oct 10, 2014 - Camila: Usual time?
  7:41pm, Oct 10, 2014 - Unknown Caller: Don't hurt me more with R...
  7:39pm, Oct 10, 2014 - Camila: ?
  7:39pm, Oct 10, 2014 - Camila: What do you mean?
  7:55pm, Oct 10, 2014 - Camila: Watch "To Build a Home - The Cinematic Orchestra (Lyrics)" on YouTube -
  http://www.youtube.com/watch?v=qkP6Tf79UrM&feature=youtube_gdata_player
  9:32pm, Oct 10, 2014 - Unknown Caller: Do you believe it time to turn to dust?
  9:36pm, Oct 10, 2014 - Unknown Caller: Is it time to leave and turn to dust?
  9:39pm, Oct 10, 2014 - Camila: No
  9:39pm, Oct 10, 2014 - Camila: But that is my fear
  9:46pm, Oct 10, 2014 - Unknown Caller: In this case the only force in this world bringing the reality of the
  fear is the fear itself. If you didn't have that fear, there would be nothing to fear...
  9:44pm, Oct 10, 2014 - Camila: That is a mouthful. Not sure I get it
  9:56pm, Oct 10, 2014 - Unknown Caller: You fear causes the result you fear...
  9:56pm, Oct 10, 2014 - Unknown Caller: Your
  1:29am, Oct 11, 2014 - Unknown Caller: I need you to stay up for a while so we can communicate. I miss




                                                                                           GX 301-R - 91
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 93 of 368 PageID #:
                                   15400


  you. My heart is broken and crushed. I don't know what to do. I don't know how to help. You need to get
  all the way. I'm sorry. I love you so...
  1:30am, Oct 11, 2014 - Camila: Ok
  2:33am, Oct 11, 2014 - Unknown Caller: Anything good for me now?
  2:34am, Oct 11, 2014 - Camila: î• “
  2:35am, Oct 11, 2014 - Camila: I am a bigger challenge than I expected. I am the one thing getting in my
  way
  2:35am, Oct 11, 2014 - Unknown Caller: Nothing good for me or us? Have you been faithful to us all day?
  2:36am, Oct 11, 2014 - Camila: Yes :)
  6:01am, Oct 11, 2014 - Camila: Trying to get out of the way
  6:01am, Oct 11, 2014 - Camila: It hurts
  6:01am, Oct 11, 2014 - Camila: I love you
  6:44am, Oct 11, 2014 - Unknown Caller: Uup?
  11:59am, Oct 11, 2014 - Camila: Hi love
  12:31pm, Oct 11, 2014 - Camila: One of the things I think I took from you is your home. I wanted to fix
  that by turning our home into a real home. Yes?
  2:55pm, Oct 11, 2014 - Camila: Another piece that hurts is that Friday
  2:56pm, Oct 11, 2014 - Camila: And what I did to your Fridays
  2:56pm, Oct 11, 2014 - Camila: I'm so sorry
  3:12pm, Oct 11, 2014 - Camila: So I want to keep going to vball
  3:12pm, Oct 11, 2014 - Camila: If that's okay with you
  3:28pm, Oct 11, 2014 - Unknown Caller: It's a joy... But also a heartache... Yes, I want you there... That r.
  Is there brings pain in many ways... Forever until I die...
  3:53pm, Oct 11, 2014 - Camila: I am so sorry
  3:53pm, Oct 11, 2014 - Camila: I love you
  3:54pm, Oct 11, 2014 - Camila: Ran today. Went against my body. Thought of you
  3:59pm, Oct 11, 2014 - Unknown Caller: I hate to ask: have you thought about how will fix things with R.?
  3:59pm, Oct 11, 2014 - Unknown Caller: You
  4:43pm, Oct 11, 2014 - Camila: Yes, I've thought about it. I don't have answers yet
  4:52pm, Oct 11, 2014 - Unknown Caller: What do you think needs to be corrected? Very important for you
  to know...
  4:52pm, Oct 11, 2014 - Camila: What needs to be corrected?
  4:54pm, Oct 11, 2014 - Camila: Btw, my mom wrote me last night during vball
  4:54pm, Oct 11, 2014 - Camila: Seems better
  4:54pm, Oct 11, 2014 - Unknown Caller: Yes. Can you list what needs to be corrected: from what to what.
  4:55pm, Oct 11, 2014 - Unknown Caller: Mom seems better how?
  4:59pm, Oct 11, 2014 - Camila: As in what needs to be fixed?
  5:00pm, Oct 11, 2014 - Camila: Mom. Yea, she mentioned the room
  5:00pm, Oct 11, 2014 - Camila: And you
  5:02pm, Oct 11, 2014 - Camila: And gave tribute to you and the room and takes a more responsible
  stance. She usually victimizes herself
  5:02pm, Oct 11, 2014 - Camila: She talks about it all from a very positive perspective
  5:06pm, Oct 11, 2014 - Unknown Caller: Yes. As in what needs to be fixed with R. From where it is now
  to where it needs to be.
  5:07pm, Oct 11, 2014 - Camila: <Media omitted>
  5:09pm, Oct 11, 2014 - Unknown Caller: ðŸ’ž
  5:09pm, Oct 11, 2014 - Unknown Caller: Me and you.
  5:13pm, Oct 11, 2014 - Unknown Caller: Back to hard stuff. You need to have this list ASAP. Every
  interaction with him or people who know him, even a glance, will either move it towards or away from the
  goals. You always need to move it towards... Not one mistake!
  5:16pm, Oct 11, 2014 - Unknown Caller: Rosie, Theo, fluffy, Esther, Jim, and more... Not one mistake.
  Absolutely strict.
  5:21pm, Oct 11, 2014 - Camila: Ok. How?
  5:21pm, Oct 11, 2014 - Unknown Caller: Make the complete list first now.
  5:41pm, Oct 11, 2014 - Camila: Are you coming to startpoint?
  5:41pm, Oct 11, 2014 - Camila: I came thinking you'd be here




                                                                                             GX 301-R - 92
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 94 of 368 PageID #:
                                   15401


  5:56pm, Oct 11, 2014 - Camila: I was hoping to see you
  6:09pm, Oct 11, 2014 - Unknown Caller: Yes. Be careful because of what I said.
  6:58pm, Oct 11, 2014 - Camila: Can I see you at some point?
  6:58pm, Oct 11, 2014 - Camila: I'll wait for your signal
  7:01pm, Oct 11, 2014 - Unknown Caller: Ok.
  7:01pm, Oct 11, 2014 - Camila: How are you?
  7:19pm, Oct 11, 2014 - Unknown Caller: Come.
  8:00pm, Oct 11, 2014 - Camila: Forgot to say that I won't be home at 10
  8:00pm, Oct 11, 2014 - Unknown Caller: Why?
  8:01pm, Oct 11, 2014 - Camila: Meeting
  8:01pm, Oct 11, 2014 - Unknown Caller: With?
  8:01pm, Oct 11, 2014 - Camila: Coach
  8:55pm, Oct 11, 2014 - Camila: Can I ask you something?
  8:55pm, Oct 11, 2014 - Camila: I'll be quick
  8:55pm, Oct 11, 2014 - Camila: I'm by the cooler
  8:55pm, Oct 11, 2014 - Camila: Tune sensitive
  8:56pm, Oct 11, 2014 - Camila: Time*
  9:40pm, Oct 11, 2014 - Unknown Caller: Are you ok?
  1:13am, Oct 12, 2014 - Unknown Caller: Is this up?
  9:01am, Oct 13, 2014 - Camila: Test
  9:02am, Oct 13, 2014 - Camila: It's back up!
  9:02am, Oct 13, 2014 - Camila: My love! I am so sorry about last night
  9:02am, Oct 13, 2014 - Camila: I went to bed before your text and didn't hear shit
  9:03am, Oct 13, 2014 - Camila: I fucked up again. Shit
  9:04am, Oct 13, 2014 - Camila: I don't want to lose you over something like this
  9:12am, Oct 13, 2014 - Unknown Caller: You won't me, but you force us to disolve. It shows me you don't
  care that much even though it may be our last. I have a meeting for ethical media this morning. I thought
  you had a child at 8?
  9:14am, Oct 13, 2014 - Camila: Yes. With Aliza now
  9:18am, Oct 13, 2014 - Unknown Caller: You didn't write until after 8?
  9:19am, Oct 13, 2014 - Camila: Yes. I wrote you as soon as I saw your texts.
  9:19am, Oct 13, 2014 - Camila: I woke up late
  9:20am, Oct 13, 2014 - Camila: My love, you were the first thing I thought of and did last night and the
  first this morning
  9:41am, Oct 13, 2014 - Camila: Thinking of you...
  11:51am, Oct 13, 2014 - Unknown Caller: Done with forum.
  11:53am, Oct 13, 2014 - Camila: Forum??? Wow
  11:54am, Oct 13, 2014 - Unknown Caller: For ethical media group... About 40 people...
  11:55am, Oct 13, 2014 - Camila: Wow. You are amazing
  11:56am, Oct 13, 2014 - Camila: I couldn't find a superhero emoticon but you get the idea...
  11:57am, Oct 13, 2014 - Unknown Caller: Why amazing (although I relish the compliment from you!)
  12:04pm, Oct 13, 2014 - Unknown Caller: ?
  12:05pm, Oct 13, 2014 - Camila: Because of what you do.in the world, and the grace you do it with
  12:06pm, Oct 13, 2014 - Unknown Caller: Thank you!
  12:07pm, Oct 13, 2014 - Camila: I really did want to see you last night. I am sorry for what happened
  12:07pm, Oct 13, 2014 - Unknown Caller: Body over phone...
  12:08pm, Oct 13, 2014 - Camila: ?
  12:09pm, Oct 13, 2014 - Unknown Caller: ?
  12:09pm, Oct 13, 2014 - Camila: Body over phone
  12:09pm, Oct 13, 2014 - Camila: ?
  12:10pm, Oct 13, 2014 - Unknown Caller: Body's demands won over phone's
  12:11pm, Oct 13, 2014 - Camila: I didn't hear peep. I set it on high and all. I am SO sorry!
  12:12pm, Oct 13, 2014 - Unknown Caller: Body over loud phone.
  12:13pm, Oct 13, 2014 - Camila: Ha
  12:13pm, Oct 13, 2014 - Unknown Caller: Can you walk today?
  12:25pm, Oct 13, 2014 - Unknown Caller: ?




                                                                                           GX 301-R - 93
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 95 of 368 PageID #:
                                   15402


  12:25pm, Oct 13, 2014 - Camila: Ah
  12:25pm, Oct 13, 2014 - Camila: Yes
  12:25pm, Oct 13, 2014 - Camila: What time?
  12:25pm, Oct 13, 2014 - Unknown Caller: Now?
  12:26pm, Oct 13, 2014 - Camila: Oh
  12:26pm, Oct 13, 2014 - Unknown Caller: When is good for you?
  12:26pm, Oct 13, 2014 - Camila: Feeding Kai. It might take me 15 minutes to set him up in the stroller
  12:26pm, Oct 13, 2014 - Unknown Caller: We may have to wait... I'll let you know...
  12:27pm, Oct 13, 2014 - Camila: Ok
  12:33pm, Oct 13, 2014 - Unknown Caller: Ok... I'm sorta free... When can you walk?
  12:34pm, Oct 13, 2014 - Camila: Now. In 10
  12:34pm, Oct 13, 2014 - Unknown Caller: Meet me outside Pam's12:45?
  12:46pm, Oct 13, 2014 - Unknown Caller: ?
  1:36pm, Oct 13, 2014 - Camila: ?
  1:37pm, Oct 13, 2014 - Camila: Oh, this was a while ago
  1:37pm, Oct 13, 2014 - Camila: Sorry
  3:39pm, Oct 13, 2014 - Unknown Caller: No love.
  3:51pm, Oct 13, 2014 - Camila: Oh. I just got this
  3:51pm, Oct 13, 2014 - Camila: Sorry. I had my hands super full
  4:26pm, Oct 13, 2014 - Unknown Caller: ? Am I expecting too much?
  4:27pm, Oct 13, 2014 - Camila: What do you mean?
  4:28pm, Oct 13, 2014 - Unknown Caller: You don't text as much as I would think... And you haven't been
  talking about new insights or damages and repair...
  4:53pm, Oct 13, 2014 - Unknown Caller: ? What do you think?
  5:10pm, Oct 13, 2014 - Unknown Caller: I also feel when we end a conversation that way, you might
  consider being tender and saying, "I love you." Normally, I do it. This time I waited but the words never
  came... Just, "bye."ðŸ’”
  5:11pm, Oct 13, 2014 - Camila: Ok. I'm sorry
  5:11pm, Oct 13, 2014 - Camila: I love you
  6:51pm, Oct 13, 2014 - Unknown Caller: Up. Sad. Very.
  6:49pm, Oct 13, 2014 - Camila: Sad. Why?
  7:09pm, Oct 13, 2014 - Unknown Caller: The way things are progressing... For it to work, I would need
  you to care about things as much as I do, and be extremely proactive.
  7:11pm, Oct 13, 2014 - Unknown Caller: ?
  7:09pm, Oct 13, 2014 - Camila: I understand. I don't want you to hurt anymore
  7:12pm, Oct 13, 2014 - Unknown Caller: So you're giving up?
  7:09pm, Oct 13, 2014 - Camila: I didn't say that
  7:13pm, Oct 13, 2014 - Unknown Caller: Then what are you meaning behind what you said?
  7:12pm, Oct 13, 2014 - Camila: well, I thought of taking on more than I have so you didn't have to.
  7:12pm, Oct 13, 2014 - Camila: the other option is calling it quits but that is not my first option.
  7:17pm, Oct 13, 2014 - Unknown Caller: That means you would have to be at cause, care, and hopefully
  in love with me. If you are not, It won't work... But your not being there by now is so bad...
  7:16pm, Oct 13, 2014 - Camila: Are you saying we should give up?
  7:16pm, Oct 13, 2014 - Camila: I did.not understand why you needed to say the last thing
  7:22pm, Oct 13, 2014 - Unknown Caller: Which part?
  7:19pm, Oct 13, 2014 - Camila: About it being bad
  7:25pm, Oct 13, 2014 - Unknown Caller: It will hurt me more if it doesn't come from your heart: the work
  and pain is so much and if it's charity, I am not an object of pity. I don't understand how you could hold
  back on resolving this and allow the future to slip away.
  7:30pm, Oct 13, 2014 - Unknown Caller: ???
  7:30pm, Oct 13, 2014 - Camila: The hardest part for me is the feelings. it is not that I want the future to
  slip away.
  7:37pm, Oct 13, 2014 - Unknown Caller: But you don't push, like a drowning person needs water to get
  though the fear, get totally rid of the lies, and remove the imprinting... Likely, you will realize how much
  you love me when I'm gone... But that's stupid to wait til then.
  7:40pm, Oct 13, 2014 - Unknown Caller: ???




                                                                                              GX 301-R - 94
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 96 of 368 PageID #:
                                   15403


  7:42pm, Oct 13, 2014 - Unknown Caller: That Ikeep on needing to push you with question marks is not
  good... I should not be able to keep up with your texting...
  7:42pm, Oct 13, 2014 - Camila: Don't do the question marks, then
  7:44pm, Oct 13, 2014 - Camila: I know you don't want to wait on me anymore but I WILL write
  7:45pm, Oct 13, 2014 - Unknown Caller: The slowness or quickness of response means things...
  7:45pm, Oct 13, 2014 - Unknown Caller: I do them to save our future
  7:45pm, Oct 13, 2014 - Camila: Ok
  7:46pm, Oct 13, 2014 - Unknown Caller: Do you still want me to not text the ?
  7:47pm, Oct 13, 2014 - Camila: No no no. I trust you know what you are doing. Go ahead
  7:49pm, Oct 13, 2014 - Unknown Caller: Then fix feelings now and tell me about it... Also the r. Damage
  process.... Go! You can take time to write on this one...
  8:46pm, Oct 13, 2014 - Unknown Caller: Any progress before volleyball?
  8:46pm, Oct 13, 2014 - Camila: I will see you there
  8:46pm, Oct 13, 2014 - Camila: Not much
  8:50pm, Oct 13, 2014 - Unknown Caller: Can you really push for there to be much... Please.
  9:47pm, Oct 13, 2014 - Camila: Are you at vball already?
  9:47pm, Oct 13, 2014 - Camila: Flofi not going so I don't have a ride
  1:25am, Oct 14, 2014 - Unknown Caller: My dearest love... Please hear me when I say the emotions you
  had tonight are the core of what needs to go. I've always believed you were stronger than your mother
  and sisters (also male side but it is pride in more of a male way.) They have it and can't let go. Monkey
  could even in the face of video evidence! When anyone challenges something you believe, it is not that
  you should give in, it is you should never have the emotion you had tonight underneath. You really do
  underestimate me also, and in this case Chad remembered as I did. As you know there are other earnest
  reasons but even that doesn't mean anything... It is the pride underneath that is the only problem... And
  it's a terminal problem for us... Please please please I beg of you to have no anger or upset... Just be
  sad, sorry and wanting to softly assure me the pride will never be against me even if you do not rid
  yourself of it...
  1:29am, Oct 14, 2014 - Camila: Ok
  1:29am, Oct 14, 2014 - Camila: What is your schedule/plan?
  1:31am, Oct 14, 2014 - Unknown Caller: I want to see you and caress you more than a drowning person
  wants air... I just need some time first... I'll text...
  1:34am, Oct 14, 2014 - Camila: Can you let me know ahead.of.time?
  1:38am, Oct 14, 2014 - Unknown Caller: How much?
  1:39am, Oct 14, 2014 - Camila: 20?
  2:33am, Oct 14, 2014 - Unknown Caller: Are you still up? Do you want to see me? Anything to report?
  2:34am, Oct 14, 2014 - Camila: Yes, I still want to see you
  2:34am, Oct 14, 2014 - Unknown Caller: And...
  2:34am, Oct 14, 2014 - Camila: Nothing to report
  2:35am, Oct 14, 2014 - Unknown Caller: Why? How motivated are you to see me?
  2:35am, Oct 14, 2014 - Camila: I really want to see you
  2:36am, Oct 14, 2014 - Unknown Caller: Give me something...
  2:36am, Oct 14, 2014 - Camila: What?
  2:38am, Oct 14, 2014 - Unknown Caller: I wanted something to report. Since nothing is yet available, give
  me something...
  2:40am, Oct 14, 2014 - Unknown Caller: ?
  2:41am, Oct 14, 2014 - Camila: Like what?
  2:43am, Oct 14, 2014 - Unknown Caller: Entice me... Or do something that furthers us psychologically...
  Or do something that furthers us another way... Make it something difficult...
  2:44am, Oct 14, 2014 - Camila: Thinking...
  2:46am, Oct 14, 2014 - Camila: I don't know what yet...
  2:46am, Oct 14, 2014 - Camila: Thinking...
  2:47am, Oct 14, 2014 - Unknown Caller: Are you ready to see me?
  2:47am, Oct 14, 2014 - Camila: No
  2:48am, Oct 14, 2014 - Unknown Caller: Hor long?
  2:49am, Oct 14, 2014 - Camila: How long can I.have?
  2:51am, Oct 14, 2014 - Unknown Caller: Tell me how long you want optimally. We still haven't established




                                                                                          GX 301-R - 95
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 97 of 368 PageID #:
                                   15404


  I should come but what would be the timing?
  2:52am, Oct 14, 2014 - Camila: 20-30 minutes
  2:54am, Oct 14, 2014 - Unknown Caller: Ok... What will you do to earn me coming over?
  2:55am, Oct 14, 2014 - Unknown Caller: Will you get through your fear?
  2:55am, Oct 14, 2014 - Camila: Which one?
  2:59am, Oct 14, 2014 - Unknown Caller: What do you mean ? If I come it will be about or after 3... Earn
  me! Tell me why I should come tonight?
  3:00am, Oct 14, 2014 - Camila: I meant which fear
  3:02am, Oct 14, 2014 - Unknown Caller: Any major one... So you move us forward.
  3:02am, Oct 14, 2014 - Unknown Caller: Which do you choose?
  3:04am, Oct 14, 2014 - Camila: really? You want me to get over a fear with fear ?
  3:08am, Oct 14, 2014 - Unknown Caller: You could but there is no fear tonight... I'm not saying I'll never
  see you! All I'm saying is from a number of perspectives I need something. If you want me bad enough
  tonight you will, if not, you won't...
  3:09am, Oct 14, 2014 - Unknown Caller: You need to work these fests somehow... My body can't take
  this indecision.
  3:09am, Oct 14, 2014 - Unknown Caller: Fears
  3:22am, Oct 14, 2014 - Unknown Caller: Well...
  3:22am, Oct 14, 2014 - Camila: I don't know what to say....
  3:23am, Oct 14, 2014 - Unknown Caller: How badly do you want to see me?
  3:23am, Oct 14, 2014 - Camila: I guess one thing that comes to mind is the fear of being alone, I want to
  make sure that's not the reason why I'm picking you
  3:24am, Oct 14, 2014 - Camila: I can't stand not being alone is a solution and I should accept that with
  any situation under any circumstances
  3:24am, Oct 14, 2014 - Camila: sorry, not solution, delusion
  3:25am, Oct 14, 2014 - Unknown Caller: Make sure now... Besides being uniquely suited for you in many
  ways... You have been actively in love... Now must turn passive and repressed by fear to active and
  fearless.
  3:29am, Oct 14, 2014 - Unknown Caller: Well...
  3:31am, Oct 14, 2014 - Camila: I'd be lying if I said I was there already but I see what u r saying
  3:32am, Oct 14, 2014 - Unknown Caller: So... Why do you want to see me?
  3:32am, Oct 14, 2014 - Camila: ?
  3:32am, Oct 14, 2014 - Unknown Caller: ?
  3:32am, Oct 14, 2014 - Camila: Cuz I love you...?
  3:33am, Oct 14, 2014 - Unknown Caller: Why especially do you want to see me now?
  3:33am, Oct 14, 2014 - Camila: Same reason
  3:34am, Oct 14, 2014 - Unknown Caller: But then you would have seen me 30 minutes ago?
  3:34am, Oct 14, 2014 - Camila: Ok. I feel like I would have missed an opportunity
  3:35am, Oct 14, 2014 - Unknown Caller: Do you have physical desire?
  3:36am, Oct 14, 2014 - Camila: Can emotional be enough?
  3:40am, Oct 14, 2014 - Unknown Caller: If you want me to come tonight. I will under these conditions:
  there will be no talking. You will meet me at the door in the outfit you think I would find sexiest. You will
  arouse me, we will make love for my satisfaction and pleasure. You will do everything you can to provide
  that. I will finish and leave. Do you agree yes or no?
  3:42am, Oct 14, 2014 - Unknown Caller: ?
  3:44am, Oct 14, 2014 - Camila: Is there are reason why you picked 4 am amfor this?
  3:45am, Oct 14, 2014 - Unknown Caller: Forget it then.
  3:45am, Oct 14, 2014 - Camila: No no no
  3:45am, Oct 14, 2014 - Unknown Caller: Then?
  3:45am, Oct 14, 2014 - Camila: Why no talking
  3:45am, Oct 14, 2014 - Unknown Caller: Goodnight.
  3:45am, Oct 14, 2014 - Camila: I don't understand what's going on
  3:45am, Oct 14, 2014 - Camila: !
  3:46am, Oct 14, 2014 - Unknown Caller: Too much pride. I'll text you tomorrow.
  3:46am, Oct 14, 2014 - Camila: What?
  3:46am, Oct 14, 2014 - Camila: What's happening?




                                                                                              GX 301-R - 96
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 98 of 368 PageID #:
                                   15405


  1:54pm, Oct 14, 2014 - Unknown Caller: Last night was a very important test of pride. It will never come
  again.
  1:58pm, Oct 14, 2014 - Unknown Caller: If you weren't prideful you would be texting me many many
  caring vulnerable messages.
  2:04pm, Oct 14, 2014 - Camila: I love you
  2:16pm, Oct 14, 2014 - Camila: It feels like you are constantly testing me. I miss the genuine us.
  2:18pm, Oct 14, 2014 - Camila: Sadly, I fail your tests. Which just means that I have to do better...
  2:28pm, Oct 14, 2014 - Unknown Caller: I miss so much the old us. But only you can restore that because
  you took it from us. If you felt badly enough about taking it, you would return it. I am so sad you haven't.
  2:32pm, Oct 14, 2014 - Camila: Everything you say makes perfect sense. My concern is that what you
  said is true
  2:33pm, Oct 14, 2014 - Unknown Caller: What part might not be true?
  2:35pm, Oct 14, 2014 - Camila: No no. Might be true. Without the "not"
  2:35pm, Oct 14, 2014 - Unknown Caller: Which part are you worried about being true?
  2:35pm, Oct 14, 2014 - Camila: That I don't want it badly enough
  2:37pm, Oct 14, 2014 - Unknown Caller: You see, it's easy to want the easy thing... R. ... But now that
  you've made things so hard for us you have to push against your body and fears to dovtge right thing...
  2:38pm, Oct 14, 2014 - Unknown Caller: The easy thing feels good, is entertaining etc... The right thing
  now is the opposite...
  3:03pm, Oct 14, 2014 - Camila: I'm worried
  3:03pm, Oct 14, 2014 - Camila: It just feels like this will create an even bigger separation between us
  3:26pm, Oct 14, 2014 - Unknown Caller: What's the this you mean?
  3:26pm, Oct 14, 2014 - Camila: This test.
  3:27pm, Oct 14, 2014 - Unknown Caller: What test?
  3:28pm, Oct 14, 2014 - Camila: This last one. You might want to call it something else
  3:29pm, Oct 14, 2014 - Unknown Caller: I'm still not understanding... Last night?
  3:29pm, Oct 14, 2014 - Camila: Sure
  3:29pm, Oct 14, 2014 - Unknown Caller: Sure? Was that for me?
  3:30pm, Oct 14, 2014 - Camila: Well, last night is only part of it. When I saw you today you seemed to be
  still on it
  3:37pm, Oct 14, 2014 - Unknown Caller: No. This is something else. And your pride is even a different
  thing. When you did the really bad stuff with R., your pride was being fed. You need not to be just a body
  to break this... And it will be hard. The question remains are you the sort of person that does the right
  thing or not... It won't feel good until it feels great... In fact it will feel very bad. The pride really does
  everything in the world to protect itself. With these sort of things it's very hard because when you were
  doing the bad things it tended to feel good, yet you have to love when you're doing the right things which
  feel very bad. Feeling, in that sense, should be irrelevant. Do the right thing.
  3:40pm, Oct 14, 2014 - Unknown Caller: Are you going to do this or not?
  3:44pm, Oct 14, 2014 - Camila: doesn't really seem optional unless I want to be the worst person in the
  world
  3:45pm, Oct 14, 2014 - Camila: But that is slightly out of cause and I do recognize that I want to be a
  certain type of person and the actions that go in line with that
  3:45pm, Oct 14, 2014 - Unknown Caller: That's ridiculously out of cause bullshit. Yesterday or no?
  3:46pm, Oct 14, 2014 - Camila: Whoa
  3:46pm, Oct 14, 2014 - Unknown Caller: Whoa?
  3:46pm, Oct 14, 2014 - Unknown Caller: ???
  3:48pm, Oct 14, 2014 - Unknown Caller: ???
  3:48pm, Oct 14, 2014 - Camila: It is just shocking when I'm making an effort to be loving and rational and
  I get an answer like that
  3:50pm, Oct 14, 2014 - Unknown Caller: You don't understand you need to be harder on yourself...
  Much... And if I were truly being caring I won't say whoa unless I were easily offended... Which is
  prideful... What is right is the pride needs to be destroyed now. No compromise.
  3:53pm, Oct 14, 2014 - Unknown Caller: Yes or no?
  3:54pm, Oct 14, 2014 - Camila: What do you want from me? In practical terms
  3:55pm, Oct 14, 2014 - Unknown Caller: Yes or no? You evasion is horrible and unacceptable.
  3:55pm, Oct 14, 2014 - Camila: Yes




                                                                                               GX 301-R - 97
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 99 of 368 PageID #:
                                   15406


  4:01pm, Oct 14, 2014 - Unknown Caller: Then no body or emotional stuff can get in the way and no pride.
  Period.
  4:03pm, Oct 14, 2014 - Unknown Caller: No indecisiveness, figure out the right thing to do... Often this is
  really simple... Then do it no hesitation, control, or pride.
  4:04pm, Oct 14, 2014 - Unknown Caller: I am sorry I have to say these things now. It is right. It breaks my
  heart to do it. I would love to just make your life easy and happy.
  4:13pm, Oct 14, 2014 - Unknown Caller: If I am not this way, my body won't last. Every time you are
  indecisive, hesitant, or angry... My body is damaged.
  4:16pm, Oct 14, 2014 - Unknown Caller: Please say something... It hurts so much to do this... And the
  reason is because you sit back...
  4:18pm, Oct 14, 2014 - Unknown Caller: ?
  4:24pm, Oct 14, 2014 - Camila: I said yes
  4:25pm, Oct 14, 2014 - Unknown Caller: I know. I wanted care.
  4:29pm, Oct 14, 2014 - Camila: Are we still on for 5?
  4:31pm, Oct 14, 2014 - Unknown Caller: Yes.
  4:57pm, Oct 14, 2014 - Camila: I am running a few minutes behind
  4:58pm, Oct 14, 2014 - Unknown Caller: Home.
  7:51pm, Oct 14, 2014 - Unknown Caller: You're not quite on your bike yet... I love you so...
  7:58pm, Oct 14, 2014 - Camila: I love you, too
  8:04pm, Oct 14, 2014 - Unknown Caller: How do you feel?
  8:36pm, Oct 14, 2014 - Unknown Caller: There will be a part of me that is always lonely without you.
  10:08pm, Oct 14, 2014 - Camila: I keep hoping to feel excited about this, but hasn't happened yet
  10:41pm, Oct 14, 2014 - Camila: That sounded terribly pessimistic. No no. It is just what you were saying
  about thoughts emotions and body
  12:29am, Oct 15, 2014 - Camila: Hi love, how are you?
  2:00am, Oct 15, 2014 - Unknown Caller: Just pulling out... Are you going up?
  2:01am, Oct 15, 2014 - Camila: Going up?
  2:01am, Oct 15, 2014 - Camila: How are you, love?
  2:01am, Oct 15, 2014 - Unknown Caller: Can barely type
  2:02am, Oct 15, 2014 - Unknown Caller: Going up?
  2:02am, Oct 15, 2014 - Camila: Oh love. You can voice type.
  2:02am, Oct 15, 2014 - Unknown Caller: Can't
  2:03am, Oct 15, 2014 - Camila: I dont know what you mean by going up
  2:03am, Oct 15, 2014 - Unknown Caller: Are you up
  2:03am, Oct 15, 2014 - Camila: Oh. Yes
  2:04am, Oct 15, 2014 - Camila: Would you rather call? Can I do anything for you?
  2:06am, Oct 15, 2014 - Camila: I can come get you if you want to come home
  2:08am, Oct 15, 2014 - Unknown Caller: I will come give me a little time
  2:10am, Oct 15, 2014 - Camila: I'd love to come get you. Just let me know
  2:33am, Oct 15, 2014 - Unknown Caller: I know this sounds odd considering what I just went through,
  would you consider walking?
  2:34am, Oct 15, 2014 - Camila: Yes
  2:34am, Oct 15, 2014 - Camila: Are you sure?
  2:35am, Oct 15, 2014 - Unknown Caller: No...
  2:36am, Oct 15, 2014 - Camila: Hmm.... Would u rather walk.a shorter distance?
  2:36am, Oct 15, 2014 - Camila: From Pam's to home?
  2:42am, Oct 15, 2014 - Unknown Caller: Can we try 2 now?
  2:42am, Oct 15, 2014 - Camila: Sure
  2:44am, Oct 15, 2014 - Unknown Caller: I'll leave now to walk towards you.
  3:54am, Oct 15, 2014 - Unknown Caller: I can't say I u understand. You , in a sense, ask me for
  permission to not walk when I want you to be asking to spend more time... No matter what your body
  says... Every decision has effects and demonstrates our values... You can't get away from that
  fundamental responsibility... I just was very sick and these are likely some of our final hours...your choice
  indicates you don't care... Asking if I want you to walk in these circumstances makes it worse...
  3:59am, Oct 15, 2014 - Unknown Caller: I would never have waived that option to spend possibly an extra
  30 minutes with you, with potentially so few minutes left, especially if I caused the whole problem, were




                                                                                             GX 301-R - 98
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 100 of 368 PageID #:
                                    15407


   the situation reversed.
   4:02am, Oct 15, 2014 - Unknown Caller: Do you want to silence your conscience completely with comfort
   and pride? Is that something you'll allow yourself... If yes, this decision was not a problem... If no, how will
   you make up for it especially if we're over? This is even more, deep, effects.
   4:03am, Oct 15, 2014 - Camila: Do you want me to come back? I asked!
   4:06am, Oct 15, 2014 - Unknown Caller: That's the problem... Your asking means you don't understand
   you decisions have consequences... Either way...if the effects of this decision... Even outside anything I
   think or feel... Are good for you that's fine... Take my feelings and thoughts out of the equation, look at the
   situation imagining both decisions and ask which Camilla you want to be?
   4:09am, Oct 15, 2014 - Unknown Caller: Forget asking for my permission... For me, if you told me you
   didn't want me to walk with you I would do a penance walk to be sure I wasn't enjoying that decision
   based on my comfort...I would certainly want to spend every precious minute with you.
   4:11am, Oct 15, 2014 - Camila: Why did you wait until now to tell me this? Why not when I was right there
   next to you?
   4:13am, Oct 15, 2014 - Unknown Caller: I shouldn't have to tell you every decision has effects on you by
   you no matter what and you're responsible for those effects... I walked down the street and looked back
   hoping your conscience would not let you walk away..
   4:15am, Oct 15, 2014 - Unknown Caller: I hoped your conscience would have said, "independent of what
   Keith thinks or feels, I don't want to be the type of person who does this,!"
   4:17am, Oct 15, 2014 - Unknown Caller: Do you want to be a person of conscience or one of excuses?
   Asking me in that context is looking for an excuse. I gave you it so you would have the option of not
   taking it and recognizing what was happening...
   4:18am, Oct 15, 2014 - Unknown Caller: This is how you silenced you conscience and did the horrible
   things you did with R.
   4:18am, Oct 15, 2014 - Unknown Caller: Do you mind silencing you conscience?
   4:20am, Oct 15, 2014 - Camila: Of course not. But I am feeling a little tricked. I did not agree to that and
   now you are holding it against me
   4:21am, Oct 15, 2014 - Unknown Caller: That has nothing to dicwuth conscience.
   4:22am, Oct 15, 2014 - Unknown Caller: I am not holding it against you... Effects of you decisions don't
   work like that... You should be holding it against you if you have a conscience about it.
   4:22am, Oct 15, 2014 - Unknown Caller: That's what a conscience does... Holds it against you...
   4:23am, Oct 15, 2014 - Unknown Caller: I am not holding it against you. Is know you as person who
   makes my given decision holding that decision against you? Should I pretend you are not the type of
   person who makes that decision?
   4:24am, Oct 15, 2014 - Unknown Caller: If you feel tricked, it is an excuse to not look at the decision.
   4:24am, Oct 15, 2014 - Unknown Caller: I didn't even know if I could walk at all let alone 4 miles...
   4:25am, Oct 15, 2014 - Unknown Caller: I would have stayed much longer with you if you had let me...
   Your decision.
   4:26am, Oct 15, 2014 - Unknown Caller: You have to start making decisions based on conscience not
   body...
   4:28am, Oct 15, 2014 - Unknown Caller: You made the decisions with R. In all circumstances they are
   very ugly... If you don't want to be that type of person you need to change the way you decide... If not, the
   decisions with R. Stand
   4:29am, Oct 15, 2014 - Unknown Caller: It doesn't matter how I feel about your decisions... It's how you
   feel about them...
   4:29am, Oct 15, 2014 - Unknown Caller: If I died tonight, how would you feel about your decisions?
   4:29am, Oct 15, 2014 - Unknown Caller: Normally, when you feel bad you b.
   4:29am, Oct 15, 2014 - Unknown Caller: This destroys conscience.
   4:31am, Oct 15, 2014 - Unknown Caller: With this recognition it should be repugnant to b. Because you
   know what your doing. One has to be able to feel bad to act good. Those who can't feel bad or cover it
   have no conscience.
   4:33am, Oct 15, 2014 - Unknown Caller: Did you just fall asleep?
   4:33am, Oct 15, 2014 - Camila: No
   4:33am, Oct 15, 2014 - Unknown Caller: Then?
   4:34am, Oct 15, 2014 - Camila: It seems like how you feel about my decisions matters a big deal. but I
   got what you said. Thank you




                                                                                                 GX 301-R - 99
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 101 of 368 PageID #:
                                    15408


   4:37am, Oct 15, 2014 - Unknown Caller: It is a big deal to me because I want to find reasons to trust you
   someday... But that doesn't matter in this context... You should be concerned about what you decisions
   mean about you to you.
   4:38am, Oct 15, 2014 - Camila: Thank you
   4:39am, Oct 15, 2014 - Unknown Caller: Does thank you also mean, "enough!"?
   4:39am, Oct 15, 2014 - Camila: That means thank you
   4:39am, Oct 15, 2014 - Unknown Caller: Ok. So what are you deciding right now?
   4:42am, Oct 15, 2014 - Unknown Caller: ?
   4:43am, Oct 15, 2014 - Camila: I will think it over
   4:43am, Oct 15, 2014 - Camila: Is this what it is going to be like from now on?
   4:45am, Oct 15, 2014 - Unknown Caller: What's this? I just explained the nature of owning your
   decisions... Are you asking for permission not to own your decisions in the future?
   4:46am, Oct 15, 2014 - Unknown Caller: I just asked you what decision you were making right now... You
   haven't answered yet...
   4:47am, Oct 15, 2014 - Unknown Caller: ?
   4:50am, Oct 15, 2014 - Unknown Caller: ???
   4:52am, Oct 15, 2014 - Unknown Caller: Please answer...
   4:54am, Oct 15, 2014 - Unknown Caller: ?
   12:54pm, Oct 15, 2014 - Camila: Hi
   12:54pm, Oct 15, 2014 - Camila: I don't know what to say
   12:54pm, Oct 15, 2014 - Unknown Caller: ???
   12:56pm, Oct 15, 2014 - Unknown Caller: Did something bad happen I don't know about?
   12:56pm, Oct 15, 2014 - Camila: ?
   12:56pm, Oct 15, 2014 - Camila: Last night...?
   12:57pm, Oct 15, 2014 - Unknown Caller: ? I don't know what you meant by what you said...
   12:57pm, Oct 15, 2014 - Camila: Probably what you think
   12:58pm, Oct 15, 2014 - Unknown Caller: That's really bad...
   12:59pm, Oct 15, 2014 - Camila: I don't want to say it but...
   12:59pm, Oct 15, 2014 - Unknown Caller: ðŸ’”?
   1:00pm, Oct 15, 2014 - Unknown Caller: I can't tell which way you are going... Please just tell me...
   1:01pm, Oct 15, 2014 - Camila: I think it's over.... or coming close to that
   1:02pm, Oct 15, 2014 - Unknown Caller: God. I had hoped you were going to say the other thing.
   1:03pm, Oct 15, 2014 - Camila: Hold that thought. Saying it feels horrible. I might be wrong
   1:03pm, Oct 15, 2014 - Unknown Caller: This is really bad and I just ran into moni whose having other
   problems so I can't type... Fuck...ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”
   1:12pm, Oct 15, 2014 - Unknown Caller: Oh honey, I hope it goes against your core because it's not good
   in so many ways... And not true to your soul... Our soul... I can't text really but you can...
   1:39pm, Oct 15, 2014 - Camila: By saying it I realized I am not ready to say it
   1:42pm, Oct 15, 2014 - Unknown Caller: I have a hope that you would realize you could never be ready to
   say it.
   1:58pm, Oct 15, 2014 - Unknown Caller: ? Do you want me to pull away to make it easier? I don't believe
   it is at all correct, or certainly not the right thing to do, for us to split ever... But it is more wrong not to do it
   just because it's inconvenient. What I said last night puts you at responsibility with all you choices and
   makes your pride visible... Your pride doesn't want this at any cost... So you have two directions to go...
   This middle of the road pride direction won't work well... 1. You can melt and run to my arms 2. You can
   separate and get away from responsibility to protect your fear and pride...
   1:58pm, Oct 15, 2014 - Unknown Caller: What do you think?
   2:05pm, Oct 15, 2014 - Unknown Caller: ?
   2:05pm, Oct 15, 2014 - Camila: Do you really I am going to knowingly choose my pride? That is not why I
   even suggested it
   2:12pm, Oct 15, 2014 - Unknown Caller: Why did you suggest it?
   2:13pm, Oct 15, 2014 - Camila: Because the road was gotten harder, you have become stricter, and all of
   that has just exposes the importance of an element that is missing
   2:14pm, Oct 15, 2014 - Unknown Caller: The element hopefully is silenced or muted not missing.
   2:15pm, Oct 15, 2014 - Camila: Hopefully
   2:15pm, Oct 15, 2014 - Unknown Caller: But I think you feeling when sending that illustrates its there.




                                                                                                     GX 301-R - 100
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 102 of 368 PageID #:
                                    15409


   2:17pm, Oct 15, 2014 - Camila: That would be good
   2:17pm, Oct 15, 2014 - Unknown Caller: Why else would you feel that way?
   2:25pm, Oct 15, 2014 - Camila: I am not disagreeing
   2:27pm, Oct 15, 2014 - Unknown Caller: Besides, you do not need that to do the right thing... Breaking up
   is the erongvyhing considering that and 8.5 years... Fix first and never use breakup as a possibility...
   2:59pm, Oct 15, 2014 - Camila: Hmmm. Now it seems like I only have one option
   3:01pm, Oct 15, 2014 - Unknown Caller: Are you saying that happily?
   3:03pm, Oct 15, 2014 - Camila: ....and a little confusion. It just seems to have changed from what you
   have said before
   3:07pm, Oct 15, 2014 - Unknown Caller: What do you mean? What did I say before?
   3:10pm, Oct 15, 2014 - Camila: When you offered to step down.... Every time you threatened to kick me
   out...
   3:11pm, Oct 15, 2014 - Unknown Caller: Changed how? I just offered to pull out?
   3:12pm, Oct 15, 2014 - Unknown Caller: I sometimes feel that you don't get the depth of what I say...
   3:13pm, Oct 15, 2014 - Camila: Maybe not...
   3:16pm, Oct 15, 2014 - Unknown Caller: I even offered to pick a fight and make it easier, yes?
   3:29pm, Oct 15, 2014 - Camila: Yes
   3:42pm, Oct 15, 2014 - Unknown Caller: Honey, I don't mean to be inconsistent... I would sacrifice so
   much for your well-being.
   4:22pm, Oct 15, 2014 - Camila: I know, love. In all honesty, I am a bit confused but I will figure it out
   4:26pm, Oct 15, 2014 - Unknown Caller: Confused how? I have a theory... If you get through it viola!
   4:28pm, Oct 15, 2014 - Unknown Caller: I'm also curious you would think of endind right
   4:28pm, Oct 15, 2014 - Unknown Caller: Before our weekend..
   4:44pm, Oct 15, 2014 - Unknown Caller: Walking
   4:45pm, Oct 15, 2014 - Camila: ?
   4:45pm, Oct 15, 2014 - Camila: You are walking?
   4:46pm, Oct 15, 2014 - Unknown Caller: Yes... But Lauren is now going to join me... My development
   group got out early...
   4:48pm, Oct 15, 2014 - Camila: Ok
   5:31pm, Oct 15, 2014 - Unknown Caller: Thoughts? Feelings?
   5:40pm, Oct 15, 2014 - Camila: U @ startpoint?
   5:40pm, Oct 15, 2014 - Camila: Can see you there
   5:59pm, Oct 15, 2014 - Unknown Caller: If you're doing ivys class I'll miss you... I'll be there in 10...
   5:59pm, Oct 15, 2014 - Unknown Caller: Thoughts, feelings?
   6:45pm, Oct 15, 2014 - Unknown Caller: Here?
   7:15pm, Oct 15, 2014 - Camila: Yes
   7:15pm, Oct 15, 2014 - Camila: O can see u
   7:15pm, Oct 15, 2014 - Camila: In the office
   7:50pm, Oct 15, 2014 - Unknown Caller: Please come home...
   9:30pm, Oct 15, 2014 - Unknown Caller: Text me great things...
   9:31pm, Oct 15, 2014 - Camila: great things...
   11:50pm, Oct 15, 2014 - Camila: I wish I was there with you
   11:51pm, Oct 15, 2014 - Camila: I bet you are playing like superman...
   1:04am, Oct 16, 2014 - Unknown Caller: Truly great things... Or were you saying that being funny from
   my comment... ?
   1:06am, Oct 16, 2014 - Camila: It is like the "talk to me" "talk to you"
   1:10am, Oct 16, 2014 - Unknown Caller: That's what I thought... Although not as good as what I hoped...
   1:11am, Oct 16, 2014 - Camila: Oh, I'm sorry. I thought I'd be funny
   1:12am, Oct 16, 2014 - Unknown Caller: It was... Just there was even a greater possibility... Can't blame
   me for looking... What's going on with us now?
   1:13am, Oct 16, 2014 - Camila: How was vball?
   1:13am, Oct 16, 2014 - Unknown Caller: Hard heavy heart... Very difficult...
   1:14am, Oct 16, 2014 - Camila: No, I don't blame you. How are we? Better than last night and this
   morning
   1:14am, Oct 16, 2014 - Unknown Caller: Can I possibly wake you later or in the morning if I am well?
   1:16am, Oct 16, 2014 - Camila: Of course




                                                                                          GX 301-R - 101
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 103 of 368 PageID #:
                                    15410


   1:20am, Oct 16, 2014 - Unknown Caller: Anything special to say now? Any discoveries tonight?
   1:24am, Oct 16, 2014 - Camila: No special discoveries but I've been working on melting the shields and
   feeling the good
   1:24am, Oct 16, 2014 - Unknown Caller: Is that a double no... That is no to both questions?
   1:25am, Oct 16, 2014 - Unknown Caller: Ok... That's good...
   1:25am, Oct 16, 2014 - Unknown Caller: How did you feel with R. Tonight? Did he interact with you?
   1:26am, Oct 16, 2014 - Camila: He didn't.
   1:26am, Oct 16, 2014 - Unknown Caller: And your feelings?
   1:27am, Oct 16, 2014 - Camila: Not all the way there but better
   1:27am, Oct 16, 2014 - Unknown Caller: Better than last time?
   1:28am, Oct 16, 2014 - Camila: Yes
   1:29am, Oct 16, 2014 - Unknown Caller: How late are you up tonight? Have you read any more of my
   stuff?
   1:29am, Oct 16, 2014 - Camila: Not tonight
   1:29am, Oct 16, 2014 - Camila: Going to bed very soon
   1:32am, Oct 16, 2014 - Unknown Caller: Ok... Taste me when you go to sleep... Or at least sniff the
   sheets... Have deep loving dreams... It doesn't matter if you remember them...
   1:33am, Oct 16, 2014 - Camila: Will you visit me in dreams?
   1:36am, Oct 16, 2014 - Unknown Caller: Yes. If you feel me strongly, and surrender yourself completely, I
   can do that well... It would be so nice... Our selves can touch unobstructed!
   1:37am, Oct 16, 2014 - Unknown Caller: You will feel me in the morning and our love will be deeper....
   1:38am, Oct 16, 2014 - Unknown Caller: Even if you don't remember it the psychological impact is just as
   great...
   1:39am, Oct 16, 2014 - Unknown Caller: It can be the sort of thing that is suddenly there... ðŸ’—ðŸ’–ðŸ’•
   1:40am, Oct 16, 2014 - Camila: What thing?
   1:42am, Oct 16, 2014 - Unknown Caller: Our love strengthened through your dreams/sleep...
   1:42am, Oct 16, 2014 - Unknown Caller: Let me have you completely tonight...
   1:43am, Oct 16, 2014 - Camila: Ooooo.. that sounds dirty
   1:43am, Oct 16, 2014 - Camila: I like it
   1:44am, Oct 16, 2014 - Unknown Caller: Dirtier and far more penetrating than you can conceive... Just let
   me have you...
   1:45am, Oct 16, 2014 - Unknown Caller: I will get in every inner part...
   1:45am, Oct 16, 2014 - Camila: Yes, sir
   1:59am, Oct 16, 2014 - Unknown Caller: My you pussy feel really good, warm and tingling before you
   sleep but don't let it cum...
   2:05am, Oct 16, 2014 - Unknown Caller: Yes?
   2:08am, Oct 16, 2014 - Camila: Is that 'make your...'
   2:12am, Oct 16, 2014 - Unknown Caller: Yes... Yummm...
   2:13am, Oct 16, 2014 - Unknown Caller: Will you? And take a little extra time to make it feel extra good...
   But don't cum...
   2:21am, Oct 16, 2014 - Camila: Okay
   2:24am, Oct 16, 2014 - Unknown Caller: I am already tasting, smelling and getting in you...
   2:38am, Oct 16, 2014 - Camila: It is torture
   11:28am, Oct 16, 2014 - Unknown Caller: Today, I want you to stimulate your pussy but don't let it
   come... Think of what I want to do to it... Keep yourself aroused throughout the day thinking of me. . We
   will have a lot of fun... Make it feel like your pussy wants to explode...
   11:28am, Oct 16, 2014 - Unknown Caller: But do not cum ...
   11:29am, Oct 16, 2014 - Unknown Caller: This is good restraint practice for your body and psyche...
   2:55pm, Oct 16, 2014 - Unknown Caller: How's it?
   2:56pm, Oct 16, 2014 - Camila: Well...
   2:57pm, Oct 16, 2014 - Unknown Caller: Well... ?
   2:57pm, Oct 16, 2014 - Camila: You asked me to think of what you'd do to it
   2:57pm, Oct 16, 2014 - Unknown Caller: And...
   2:57pm, Oct 16, 2014 - Camila: What would you do to it???
   2:58pm, Oct 16, 2014 - Unknown Caller: How is it? How are we?
   2:58pm, Oct 16, 2014 - Unknown Caller: I like to savor...




                                                                                            GX 301-R - 102
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 104 of 368 PageID #:
                                    15411


   2:59pm, Oct 16, 2014 - Unknown Caller: Your pussy...
   2:59pm, Oct 16, 2014 - Unknown Caller: It's shape, texture, taste, and feel...
   2:59pm, Oct 16, 2014 - Unknown Caller: Slippery...
   3:04pm, Oct 16, 2014 - Unknown Caller: Are you there?
   3:04pm, Oct 16, 2014 - Camila: Still here
   3:05pm, Oct 16, 2014 - Unknown Caller: And your pussy and us?
   3:05pm, Oct 16, 2014 - Camila: Pussy is very much here
   3:06pm, Oct 16, 2014 - Camila: We are good... not solid yet but better than before
   3:07pm, Oct 16, 2014 - Unknown Caller: Your pussy hasn't cum... Correct?
   3:07pm, Oct 16, 2014 - Camila: I really like it when you put your finger inside me
   3:07pm, Oct 16, 2014 - Camila: Correct
   3:07pm, Oct 16, 2014 - Camila: It kinda wants to
   3:08pm, Oct 16, 2014 - Camila: I won't let it
   3:08pm, Oct 16, 2014 - Unknown Caller: Good let's see how hungry it can get...
   3:08pm, Oct 16, 2014 - Camila: î••
   3:09pm, Oct 16, 2014 - Unknown Caller: Does it like the bigger thing inside...?
   3:09pm, Oct 16, 2014 - Unknown Caller: What'sðŸ˜¢?
   3:09pm, Oct 16, 2014 - Camila: They are both good
   3:09pm, Oct 16, 2014 - Unknown Caller: At the same time?
   3:10pm, Oct 16, 2014 - Camila: It was a nervous sweat, not a tear
   3:10pm, Oct 16, 2014 - Unknown Caller: How do I make them great...?
   3:10pm, Oct 16, 2014 - Camila: Same time??? Hmmm
   3:10pm, Oct 16, 2014 - Camila: Oh, they are great
   3:10pm, Oct 16, 2014 - Unknown Caller: I what to really enjoy you...
   3:11pm, Oct 16, 2014 - Unknown Caller: Want
   3:11pm, Oct 16, 2014 - Camila: You will
   3:11pm, Oct 16, 2014 - Unknown Caller: Can you make her tingle now... Touch her a little...
   3:12pm, Oct 16, 2014 - Camila: I'm with a kid
   3:12pm, Oct 16, 2014 - Unknown Caller: Can you touch her just for a minute...?
   3:15pm, Oct 16, 2014 - Camila: Ok
   3:16pm, Oct 16, 2014 - Unknown Caller: Did you get to her?
   3:16pm, Oct 16, 2014 - Camila: Yes
   3:17pm, Oct 16, 2014 - Camila: Ok. I just did
   3:18pm, Oct 16, 2014 - Unknown Caller: Does she want more?
   3:46pm, Oct 16, 2014 - Unknown Caller: Just got done with a meeting... No report from you or your
   pussy...
   3:49pm, Oct 16, 2014 - Unknown Caller: ?
   3:51pm, Oct 16, 2014 - Camila: She calmed down.... for now
   3:51pm, Oct 16, 2014 - Camila: On my bike with Chase
   3:51pm, Oct 16, 2014 - Camila: Are you out walking by any chance?
   3:51pm, Oct 16, 2014 - Unknown Caller: If I walk can I see you...
   3:51pm, Oct 16, 2014 - Camila: Yes!
   3:51pm, Oct 16, 2014 - Unknown Caller: I can be in 2 minutes...
   3:52pm, Oct 16, 2014 - Camila: Ok
   4:09pm, Oct 16, 2014 - Unknown Caller: I want to nip at and flick my tongue around your cunt...
   4:10pm, Oct 16, 2014 - Camila: Oh my
   4:10pm, Oct 16, 2014 - Unknown Caller: Do you still have that tape?
   4:11pm, Oct 16, 2014 - Unknown Caller: To bind arms and legs?
   4:11pm, Oct 16, 2014 - Camila: Maybe
   5:08pm, Oct 16, 2014 - Unknown Caller: Get your pussy to the verge of Cummings before flamenco...
   Think intensely of me but don't dare let her cum...
   5:09pm, Oct 16, 2014 - Camila: Ok. Will try. Short on time
   5:09pm, Oct 16, 2014 - Unknown Caller: Do it.
   6:30pm, Oct 16, 2014 - Unknown Caller: Pussy...
   6:31pm, Oct 16, 2014 - Camila: Cock
   6:31pm, Oct 16, 2014 - Unknown Caller: Is your pussy stimulated and ready for class?




                                                                                      GX 301-R - 103
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 105 of 368 PageID #:
                                    15412


   6:32pm, Oct 16, 2014 - Camila: It's ready
   6:32pm, Oct 16, 2014 - Unknown Caller: Tingling... Did it get a little time?
   8:52pm, Oct 16, 2014 - Unknown Caller: ? No love?
   8:50pm, Oct 16, 2014 - Camila: Hi love. Hmmm... I hadn't seen your text
   8:54pm, Oct 16, 2014 - Unknown Caller: I always hope the moment you get out you text me... But alas...
   Are you home?
   8:51pm, Oct 16, 2014 - Camila: Not yet
   8:55pm, Oct 16, 2014 - Unknown Caller: Are you at Wal-Mart again?
   8:52pm, Oct 16, 2014 - Camila: Ha
   8:52pm, Oct 16, 2014 - Camila: Close... Just got back from Walmart
   8:56pm, Oct 16, 2014 - Unknown Caller: Where are you?
   8:53pm, Oct 16, 2014 - Camila: Wrapping up some stuff at Wilton. Then home
   8:57pm, Oct 16, 2014 - Unknown Caller: Whatcha doin' there?
   8:54pm, Oct 16, 2014 - Camila: Wrapping up some stuff....?
   8:57pm, Oct 16, 2014 - Unknown Caller: ?
   8:58pm, Oct 16, 2014 - Unknown Caller: Is it that private or literal?
   8:55pm, Oct 16, 2014 - Camila: Putting some food in containers, tidying up some kiddie messes
   8:59pm, Oct 16, 2014 - Unknown Caller: So you can't rev your pussy... ?
   9:02pm, Oct 16, 2014 - Unknown Caller: Or maybe you can...
   9:00pm, Oct 16, 2014 - Camila: But...... how???
   9:04pm, Oct 16, 2014 - Unknown Caller: Sneaky things... If I were there I'd love to help...
   9:06pm, Oct 16, 2014 - Unknown Caller: I'm about to go into a meeting... I'm was free from 7:39 till now...
   I could have helped...
   9:06pm, Oct 16, 2014 - Camila: I love it when you help
   9:30pm, Oct 16, 2014 - Unknown Caller: I have 20 minutes... Wanna meet at home?
   11:23pm, Oct 16, 2014 - Unknown Caller: How's your luscious pussy?
   11:24pm, Oct 16, 2014 - Camila: Hi
   11:26pm, Oct 16, 2014 - Camila: She's all dressed up with nowhere to go.
   11:34pm, Oct 16, 2014 - Unknown Caller: I have you worked her to the edge and kept her there, thinking
   of me, but not let her cum?
   11:35pm, Oct 16, 2014 - Camila: Have I?
   11:35pm, Oct 16, 2014 - Unknown Caller: Have you?
   11:37pm, Oct 16, 2014 - Camila: Not right now. I don't think I can restrain
   11:41pm, Oct 16, 2014 - Unknown Caller: Why? Aren't you stronger than your body?
   11:43pm, Oct 16, 2014 - Camila: I am
   11:47pm, Oct 16, 2014 - Unknown Caller: Do you want me there now for a little...
   11:47pm, Oct 16, 2014 - Camila: No. Give me 20
   11:47pm, Oct 16, 2014 - Unknown Caller: Text me when...
   12:02am, Oct 17, 2014 - Camila: When
   4:43am, Oct 17, 2014 - Unknown Caller: Are you up?
   3:35pm, Oct 17, 2014 - Camila: With ivy now
   4:02pm, Oct 17, 2014 - Unknown Caller: How long?
   4:12pm, Oct 17, 2014 - Camila: I thought it'd be just one hour but her hair is worse than I ever thought
   4:12pm, Oct 17, 2014 - Camila: Maybe one more hour
   4:12pm, Oct 17, 2014 - Camila: You?
   4:42pm, Oct 17, 2014 - Unknown Caller: 5:30 - 6:00... How are you? How are we?
   4:52pm, Oct 17, 2014 - Camila: Done in like half hour. We are good
   4:53pm, Oct 17, 2014 - Unknown Caller: Better than good or just good?
   5:43pm, Oct 17, 2014 - Camila: Done
   5:43pm, Oct 17, 2014 - Camila: Finally!
   5:43pm, Oct 17, 2014 - Unknown Caller: You didn't answer my last question...
   5:44pm, Oct 17, 2014 - Camila: Oh
   5:44pm, Oct 17, 2014 - Camila: Not great yet
   5:44pm, Oct 17, 2014 - Unknown Caller: Great by tonight?
   5:45pm, Oct 17, 2014 - Camila: We'll see
   5:45pm, Oct 17, 2014 - Camila: What are.you up to?




                                                                                            GX 301-R - 104
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 106 of 368 PageID #:
                                    15413


   5:45pm, Oct 17, 2014 - Camila: Wanna get together?
   5:45pm, Oct 17, 2014 - Unknown Caller: As they say in star trek, make it so!
   5:46pm, Oct 17, 2014 - Camila: Ooooo star trek
   5:46pm, Oct 17, 2014 - Unknown Caller: Yes, walking, done soon.
   5:46pm, Oct 17, 2014 - Camila: Me.likey
   6:14pm, Oct 17, 2014 - Unknown Caller: Are you home now?
   6:14pm, Oct 17, 2014 - Camila: Yes
   6:14pm, Oct 17, 2014 - Unknown Caller: Almost ready...
   6:20pm, Oct 17, 2014 - Unknown Caller: Should I come now?
   6:23pm, Oct 17, 2014 - Unknown Caller: ?
   6:24pm, Oct 17, 2014 - Camila: Yes
   6:25pm, Oct 17, 2014 - Camila: Your previous text didn't drop until now
   6:28pm, Oct 17, 2014 - Unknown Caller: Coming now...
   8:15pm, Oct 17, 2014 - Unknown Caller: People are not being responsive volleyball-wise... It appears it
   may be more like 10... Pam and I can give you rides...
   9:27pm, Oct 17, 2014 - Unknown Caller: Do you need a lift?
   9:24pm, Oct 17, 2014 - Camila: When are you leaving?
   9:28pm, Oct 17, 2014 - Unknown Caller: Not exactly sure... Maybe 10 minutes...
   9:25pm, Oct 17, 2014 - Camila: Oh
   9:28pm, Oct 17, 2014 - Unknown Caller: ?
   9:25pm, Oct 17, 2014 - Camila: I won't make it in 10 minutes. No worries. I'll find a way
   9:29pm, Oct 17, 2014 - Unknown Caller: How long do you need?
   9:26pm, Oct 17, 2014 - Camila: Probably 20 minutes
   9:26pm, Oct 17, 2014 - Camila: But I wouldn't want you to wait on me
   9:30pm, Oct 17, 2014 - Unknown Caller: I think that may be too long...
   9:27pm, Oct 17, 2014 - Camila: Ok
   9:27pm, Oct 17, 2014 - Camila: I'll see you there, then
   9:31pm, Oct 17, 2014 - Unknown Caller: Should I tell you when we're leaving?
   9:28pm, Oct 17, 2014 - Camila: Yes!
   9:28pm, Oct 17, 2014 - Camila: Please
   9:46pm, Oct 17, 2014 - Camila: Leave yet?
   9:50pm, Oct 17, 2014 - Unknown Caller: No... Come to me baby... Now...
   9:50pm, Oct 17, 2014 - Camila: Ok
   9:52pm, Oct 17, 2014 - Camila: Here
   2:46am, Oct 18, 2014 - Unknown Caller: Are you cycling? I'm about to start something that might take an
   hour or so... No more than 90 minutes...
   2:43am, Oct 18, 2014 - Camila: Yes
   3:56am, Oct 18, 2014 - Unknown Caller: Ready soon?
   3:56am, Oct 18, 2014 - Camila: Not yet
   3:56am, Oct 18, 2014 - Camila: Soon
   3:56am, Oct 18, 2014 - Unknown Caller: How long?
   3:56am, Oct 18, 2014 - Camila: 4:30..?
   3:57am, Oct 18, 2014 - Unknown Caller: Do you want longer?
   3:57am, Oct 18, 2014 - Camila: Longer than 4:30?
   3:57am, Oct 18, 2014 - Unknown Caller: Yes... What's optimal for you?
   3:58am, Oct 18, 2014 - Camila: 4:45 max but maybe not even necessary
   3:59am, Oct 18, 2014 - Unknown Caller: Do you want me tonight or would you rather wait until tomorrow?
   4:01am, Oct 18, 2014 - Camila: Whatever is best for you, but I want to see you as much as possible
   4:03am, Oct 18, 2014 - Unknown Caller: Same with me but I have different constraints... Don't take this
   badly, you choose your cycle over our time... But I don't want to interfere... So I need your guidence... I
   would have been there 10 minutes after we parted!
   4:05am, Oct 18, 2014 - Camila: Oh. I'm sorry
   4:05am, Oct 18, 2014 - Camila: Truly sorry
   4:05am, Oct 18, 2014 - Unknown Caller: Sorry about?
   4:06am, Oct 18, 2014 - Camila: How my choices hurt you
   4:08am, Oct 18, 2014 - Unknown Caller: At this point I'm still putting in active effort to build my love for




                                                                                            GX 301-R - 105
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 107 of 368 PageID #:
                                    15414


   you... You have not yet made that decision and started... Once I stop, things will be different...
   4:10am, Oct 18, 2014 - Unknown Caller: Do you want tonight?
   4:11am, Oct 18, 2014 - Unknown Caller: To see me that is...
   4:17am, Oct 18, 2014 - Camila: Yes
   4:42am, Oct 18, 2014 - Camila: Love?
   4:42am, Oct 18, 2014 - Camila: Wanna come home?
   4:42am, Oct 18, 2014 - Camila: Where are you sleeping tonight?
   4:42am, Oct 18, 2014 - Unknown Caller: I'm curious how the posting on this app works... Have you been
   on with anyone else in the past half hour?
   4:43am, Oct 18, 2014 - Unknown Caller: Yes... Coming in a minute...
   4:43am, Oct 18, 2014 - Camila: No
   4:43am, Oct 18, 2014 - Camila: Why?
   4:44am, Oct 18, 2014 - Unknown Caller: It showed you as last seen 4:37 but that doesn't make sense...
   4:49am, Oct 18, 2014 - Camila: There might be an explanation
   11:12am, Oct 18, 2014 - Unknown Caller: If you wake before I'm back... Lmk here.
   12:52pm, Oct 18, 2014 - Camila: Hi love
   12:52pm, Oct 18, 2014 - Camila: When did you go?
   12:57pm, Oct 18, 2014 - Camila: What's your schedule?
   1:29pm, Oct 18, 2014 - Camila: ?
   1:30pm, Oct 18, 2014 - Camila: I can't remember how you told me your day was. Should I occupy myself?
   2:51pm, Oct 18, 2014 - Unknown Caller: No... Mine!
   2:52pm, Oct 18, 2014 - Camila: Ha
   2:52pm, Oct 18, 2014 - Camila: Ok. Then what's your schedule?
   2:52pm, Oct 18, 2014 - Camila: U going to startpoint?
   2:52pm, Oct 18, 2014 - Unknown Caller: Maybe.
   2:59pm, Oct 18, 2014 - Camila: And until then...?
   5:23pm, Oct 18, 2014 - Unknown Caller: ?ðŸ˜›ðŸ’‹ðŸ’ž
   5:27pm, Oct 18, 2014 - Camila: î••î „•
   5:30pm, Oct 18, 2014 - Unknown Caller: ðŸ• ‘ðŸ• ŒðŸŽ‰ðŸŒ‹
   5:31pm, Oct 18, 2014 - Camila: What's the peach for?
   5:32pm, Oct 18, 2014 - Unknown Caller: Your peach... And it looks spook plump!
   5:32pm, Oct 18, 2014 - Unknown Caller: Not spook... Sooooo
   5:33pm, Oct 18, 2014 - Camila: Aaaah
   5:35pm, Oct 18, 2014 - Camila: ðŸŒ³
   5:35pm, Oct 18, 2014 - Camila: More like a bush
   5:35pm, Oct 18, 2014 - Unknown Caller: Depends how you look at it... Or lick it...
   5:36pm, Oct 18, 2014 - Camila: Hmmmm
   5:36pm, Oct 18, 2014 - Camila: î€°
   5:36pm, Oct 18, 2014 - Unknown Caller: How are things?
   5:37pm, Oct 18, 2014 - Camila: Same as when you left
   5:37pm, Oct 18, 2014 - Unknown Caller: Getting great?
   7:02pm, Oct 18, 2014 - Unknown Caller: Forget me?
   7:02pm, Oct 18, 2014 - Camila: Of course not!
   7:03pm, Oct 18, 2014 - Camila: Miss me?
   7:07pm, Oct 18, 2014 - Unknown Caller: So much with great fantasy!
   7:08pm, Oct 18, 2014 - Camila: How is startpoint?
   7:08pm, Oct 18, 2014 - Camila: Am I missing anything good?
   7:12pm, Oct 18, 2014 - Unknown Caller: No... Just me...
   7:12pm, Oct 18, 2014 - Camila: Obviously
   7:13pm, Oct 18, 2014 - Unknown Caller: What are you thinking?
   7:19pm, Oct 18, 2014 - Camila: I was thinking of the "different" sides of.me
   7:20pm, Oct 18, 2014 - Unknown Caller: And your beautiful side of course!
   7:21pm, Oct 18, 2014 - Camila: Are any of them not beautiful??
   7:21pm, Oct 18, 2014 - Unknown Caller: No! But at least one of them is beauty!
   7:22pm, Oct 18, 2014 - Camila: ðŸ‘žî• š
   7:22pm, Oct 18, 2014 - Unknown Caller: Actually, one of them is not so nice... The one that destroyed...




                                                                                         GX 301-R - 106
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 108 of 368 PageID #:
                                    15415


   7:22pm, Oct 18, 2014 - Camila: î•• don't sweat it. I'm messing with you
   7:23pm, Oct 18, 2014 - Camila: Oh
   7:26pm, Oct 18, 2014 - Unknown Caller: Please know I love you so!
   8:01pm, Oct 18, 2014 - Unknown Caller: ? Home yet?
   8:14pm, Oct 18, 2014 - Camila: No
   8:14pm, Oct 18, 2014 - Camila: What's going on with you?
   8:20pm, Oct 18, 2014 - Unknown Caller: Ready for us shortly...
   8:21pm, Oct 18, 2014 - Camila: Ok. Not ready yet
   8:21pm, Oct 18, 2014 - Unknown Caller: How long?
   8:29pm, Oct 18, 2014 - Unknown Caller: Any idea when you can be ready?
   8:30pm, Oct 18, 2014 - Camila: Like 45 minutes...?
   8:30pm, Oct 18, 2014 - Unknown Caller: Sure honey... Do you love me?
   8:33pm, Oct 18, 2014 - Unknown Caller: ?
   9:02pm, Oct 18, 2014 - Camila: Oh sorry love. Didn't see it
   9:02pm, Oct 18, 2014 - Camila: Of course I love yoy
   9:02pm, Oct 18, 2014 - Camila: You
   9:04pm, Oct 18, 2014 - Unknown Caller: Who's, "yoy"? Is he some new Jewish guy I have to worry
   about?ðŸ˜„
   9:05pm, Oct 18, 2014 - Camila: Hahaha
   9:30pm, Oct 18, 2014 - Unknown Caller: One of our crazier espians, who is my friend, has on her fb
   page: "True love doesn't have a happy ending... Because true love never ends."
   9:31pm, Oct 18, 2014 - Camila: Not sure whether to go "aww" or cry...
   9:31pm, Oct 18, 2014 - Unknown Caller: I cried.
   9:32pm, Oct 18, 2014 - Unknown Caller: Timing?
   9:32pm, Oct 18, 2014 - Camila: Almost done
   9:46pm, Oct 18, 2014 - Unknown Caller: Do you want me to forward the anima stuff for the games? It not
   quite as understandable if you don't know what's going on through the choreography...
   9:47pm, Oct 18, 2014 - Unknown Caller: If so, what's your email?
   9:50pm, Oct 18, 2014 - Unknown Caller: Vicibaby@Gmail.com?
   9:50pm, Oct 18, 2014 - Camila: camila @yahoo.com
   9:55pm, Oct 18, 2014 - Unknown Caller: How much more time? Should I walk 2 miles?
   9:56pm, Oct 18, 2014 - Camila: Delivering food now
   9:56pm, Oct 18, 2014 - Camila: Then.done
   10:00pm, Oct 18, 2014 - Camila: Do you or pam have gum?
   10:00pm, Oct 18, 2014 - Camila: I have onion breath
   10:00pm, Oct 18, 2014 - Camila: Bad one
   10:08pm, Oct 18, 2014 - Unknown Caller: I'll bring dentyne gum it may help...
   10:08pm, Oct 18, 2014 - Unknown Caller: Should I come?
   10:08pm, Oct 18, 2014 - Camila: Yes!
   10:09pm, Oct 18, 2014 - Camila: Walking to you now
   10:12pm, Oct 18, 2014 - Camila: Here
   10:57pm, Oct 18, 2014 - Unknown Caller: You have this last chance to destroy your pride or all is over
   forever. You need to figure out the right things to say and do within the next few minutes to show me you
   recognize your bad behavior and put in efforts now to correct it and be my partner. If not, you need to
   move out tonight and you wontvsee me again.
   11:02pm, Oct 18, 2014 - Unknown Caller: You have about a minute.
   11:04pm, Oct 18, 2014 - Camila: I still don't know what the right thing to say is. I'll give it a shot. you
   match effort for effort. but I don't put in as much effort as you do, from an outside perspective it might
   seem that I don't care. I need to at least understand what you lost in your pain
   11:05pm, Oct 18, 2014 - Unknown Caller: 1. Then understand it by the only way one can... Lose it
   yourself 2. All prideful, angry, or separating behavior must end now.
   11:06pm, Oct 18, 2014 - Camila: I understand
   11:07pm, Oct 18, 2014 - Unknown Caller: So what's going to happen now? You have to make those
   decisions and make it for us for me now.
   11:09pm, Oct 18, 2014 - Camila: I thought you made it clear what was going to happen
   11:09pm, Oct 18, 2014 - Unknown Caller: Which is?




                                                                                            GX 301-R - 107
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 109 of 368 PageID #:
                                    15416


   11:11pm, Oct 18, 2014 - Camila: Lose what you lost, end angry behavior or move out
   11:11pm, Oct 18, 2014 - Unknown Caller: Do?
   11:11pm, Oct 18, 2014 - Unknown Caller: So?
   11:13pm, Oct 18, 2014 - Unknown Caller: Firstly, you haven't said which you are doing.
   11:13pm, Oct 18, 2014 - Camila: ?
   11:13pm, Oct 18, 2014 - Unknown Caller: ???
   11:13pm, Oct 18, 2014 - Camila: Which what?
   11:14pm, Oct 18, 2014 - Unknown Caller: Moving out or changing/ making things right?
   11:16pm, Oct 18, 2014 - Camila: I'm sorry. I wasn't specific. I want to make things right. but I understand
   that if I don't I have to move out
   11:17pm, Oct 18, 2014 - Camila: ?
   11:17pm, Oct 18, 2014 - Camila: A minute?
   11:18pm, Oct 18, 2014 - Unknown Caller: Then what are you going to do now, tonight, to be absolutely
   authentic, and make our night, this night great so you feel closer and stronger towards me than ever?
   11:20pm, Oct 18, 2014 - Camila: I will be on call for you
   11:21pm, Oct 18, 2014 - Unknown Caller: Will that bring you to feel the way I described?
   11:22pm, Oct 18, 2014 - Unknown Caller: What proactive creative efforts?
   11:25pm, Oct 18, 2014 - Unknown Caller: ?
   11:26pm, Oct 18, 2014 - Camila: I can muster obedience under these circumstances, creativity is a little
   harder. This will sound a little raw but I can blow you
   11:28pm, Oct 18, 2014 - Unknown Caller: I would only accept that gift if you desired to do it.
   11:31pm, Oct 18, 2014 - Unknown Caller: ?
   11:31pm, Oct 18, 2014 - Camila: I thought that was not a question
   11:32pm, Oct 18, 2014 - Unknown Caller: What wasn't a question?
   11:33pm, Oct 18, 2014 - Camila: What was the "?" for?
   11:33pm, Oct 18, 2014 - Unknown Caller: Your response to my statement about the blow job.
   11:34pm, Oct 18, 2014 - Camila: I understand is my response
   11:35pm, Oct 18, 2014 - Unknown Caller: So what piece of information do you think is still missing for
   me?
   11:37pm, Oct 18, 2014 - Camila: I don't understand the question
   11:38pm, Oct 18, 2014 - Unknown Caller: From my perspective, you have not given me the information I
   need.
   11:39pm, Oct 18, 2014 - Camila: Ok
   11:39pm, Oct 18, 2014 - Unknown Caller: So?
   11:39pm, Oct 18, 2014 - Camila: Give me a sec
   11:42pm, Oct 18, 2014 - Camila: I'll look.for.something you'll like
   11:43pm, Oct 18, 2014 - Camila: Like a song or something like that
   11:44pm, Oct 18, 2014 - Unknown Caller: I would like more than just physical. When you answer, "I
   understand" that doesn't say what you're going to do.
   11:46pm, Oct 18, 2014 - Camila: I thought you were asking for that
   11:50pm, Oct 18, 2014 - Unknown Caller: If I say, "for me to accept a gift, you have to desire it"... Then
   you say, "I understand"... That doesn't say if you will give the gift.
   11:54pm, Oct 18, 2014 - Camila: No. It shows that I understand and accept your terms. I am not sure
   about the desire answer yet
   11:55pm, Oct 18, 2014 - Unknown Caller: That's what I needed to know. How will you understand the
   damages and pain?
   11:57pm, Oct 18, 2014 - Camila: I think that's more internal than physical. I will meditate on that
   11:57pm, Oct 18, 2014 - Unknown Caller: I will wait now for your conclusions. Don't take long.
   12:11am, Oct 19, 2014 - Unknown Caller: What should I do this moment?
   12:12am, Oct 19, 2014 - Camila: I don't know
   12:12am, Oct 19, 2014 - Camila: Eat?
   12:12am, Oct 19, 2014 - Unknown Caller: Eat what?
   12:12am, Oct 19, 2014 - Camila: I don't know
   12:12am, Oct 19, 2014 - Camila: I don't know what you should do right now
   12:13am, Oct 19, 2014 - Unknown Caller: Should I just go to sleep? Do you care? Do you want me?
   12:15am, Oct 19, 2014 - Camila: Of course I do I just didn't know what you were asking




                                                                                             GX 301-R - 108
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 110 of 368 PageID #:
                                    15417


   12:15am, Oct 19, 2014 - Unknown Caller: So now that you do, what should I do?
   12:17am, Oct 19, 2014 - Camila: Depends what you want to do. Do you want to sleep and meet later?
   Come home and sleep here?
   12:17am, Oct 19, 2014 - Unknown Caller: Tell me what you want.
   12:20am, Oct 19, 2014 - Camila: I would love it of.you came home a little later, spend time together and
   then go to.sleep.together
   12:20am, Oct 19, 2014 - Unknown Caller: Why a little later and not now?
   12:21am, Oct 19, 2014 - Camila: I would like some time to myself but it could be now.if you want
   12:22am, Oct 19, 2014 - Unknown Caller: Will you not b. and contemplate as you said?
   12:24am, Oct 19, 2014 - Camila: I am contemplating and have been. It's a little later for the b thing. Sorry
   12:25am, Oct 19, 2014 - Unknown Caller: I don't understand the, "it's a little later for the b. thing"...
   12:26am, Oct 19, 2014 - Camila: I'm in it already. Sorry
   12:26am, Oct 19, 2014 - Unknown Caller: How can you feel my pain if you cover it by indulgence?
   12:26am, Oct 19, 2014 - Unknown Caller: How can you be in it already?
   12:27am, Oct 19, 2014 - Camila: In b
   12:27am, Oct 19, 2014 - Unknown Caller: Have you eaten?
   12:27am, Oct 19, 2014 - Camila: Yes
   12:27am, Oct 19, 2014 - Unknown Caller: I am very hurt. This is when you need to be more than just a
   body.
   12:28am, Oct 19, 2014 - Unknown Caller: You also said you would lose the weight which you cannot do if
   you b.
   12:29am, Oct 19, 2014 - Unknown Caller: And after you b. it hurts me to see you because your body
   energy is so low.
   12:31am, Oct 19, 2014 - Camila: I am sorry. I am acostumed to.b at night... Didn't think much of.iy
   12:31am, Oct 19, 2014 - Camila: It
   12:31am, Oct 19, 2014 - Unknown Caller: How will you make this up to us/me?
   12:32am, Oct 19, 2014 - Unknown Caller: How will you lose the weight like you promised?
   12:34am, Oct 19, 2014 - Camila: Like I'm supposed to
   12:33am, Oct 19, 2014 - Unknown Caller: ?
   12:34am, Oct 19, 2014 - Camila: Calories and exercise
   12:34am, Oct 19, 2014 - Unknown Caller: You don't get how much this hurts.
   12:35am, Oct 19, 2014 - Unknown Caller: Calories and exercise haven't worked.
   12:36am, Oct 19, 2014 - Camila: Haven't worked?
   12:36am, Oct 19, 2014 - Camila: They always work
   12:36am, Oct 19, 2014 - Unknown Caller: When was the last time you weighed 100? You were also
   supposed to lose the weight for my birthday...
   12:37am, Oct 19, 2014 - Unknown Caller: They don't work because you don't do them consistently.
   12:37am, Oct 19, 2014 - Camila: True
   12:37am, Oct 19, 2014 - Unknown Caller: So?
   12:38am, Oct 19, 2014 - Unknown Caller: I am really crushed you b.ed tonight.
   12:39am, Oct 19, 2014 - Camila: But I'm under threat now. Fear is a new and powerful tool
   12:39am, Oct 19, 2014 - Unknown Caller: You're making light of the fact you don't care.
   12:39am, Oct 19, 2014 - Camila: Excuse me?
   12:39am, Oct 19, 2014 - Unknown Caller: That's rude.
   12:40am, Oct 19, 2014 - Camila: I'm.sorry
   12:40am, Oct 19, 2014 - Unknown Caller: How will you make up for it?
   12:41am, Oct 19, 2014 - Unknown Caller: Maybe you should fast until you reach the weight.
   12:42am, Oct 19, 2014 - Camila: Are you asking I fast?
   12:42am, Oct 19, 2014 - Unknown Caller: Why do you always go out of cause?
   12:42am, Oct 19, 2014 - Unknown Caller: What do you weight?
   12:44am, Oct 19, 2014 - Camila: I don't want to fast. I don't think that is the best way to lose the weight.
   You are the one that mentioned it so I'm asking if that is what you want
   12:45am, Oct 19, 2014 - Unknown Caller: That doesn't follow. It is our of cause to take a suggestion and
   try to avoid deciding for yourself by posing it as a question.
   12:45am, Oct 19, 2014 - Unknown Caller: I deserve more consideration than that.
   12:45am, Oct 19, 2014 - Camila: I don't want it for myself




                                                                                             GX 301-R - 109
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 111 of 368 PageID #:
                                    15418


   12:46am, Oct 19, 2014 - Unknown Caller: Why do you think I suggested it?
   12:46am, Oct 19, 2014 - Camila: Because it is quick
   12:46am, Oct 19, 2014 - Unknown Caller: One reason. Two to go.
   12:47am, Oct 19, 2014 - Camila: I don't know. Can you please tell me?
   12:47am, Oct 19, 2014 - Unknown Caller: Penance for indulgence. Penance for love.
   12:48am, Oct 19, 2014 - Unknown Caller: Penance for indulgence helps to build the character to stop
   indulgence.
   12:49am, Oct 19, 2014 - Unknown Caller: Penance for love helps you understand the value of love so you
   can have it.
   12:49am, Oct 19, 2014 - Unknown Caller: It's also a penance for you word.
   12:50am, Oct 19, 2014 - Unknown Caller: So you know your word is serious you collateralized it with
   something undesirable yet effective.
   12:51am, Oct 19, 2014 - Unknown Caller: Oh yeah, and losing the weight is important too...
   12:51am, Oct 19, 2014 - Unknown Caller: Meaning the 3 other reasons are even more important.
   12:52am, Oct 19, 2014 - Unknown Caller: But you do not need to fast to do those things..
   12:53am, Oct 19, 2014 - Unknown Caller: How much do you weigh?
   12:54am, Oct 19, 2014 - Camila: I do not know
   12:54am, Oct 19, 2014 - Unknown Caller: That's really bad considering. Weigh yourself now...
   12:55am, Oct 19, 2014 - Camila: 130
   12:55am, Oct 19, 2014 - Unknown Caller: So how long will it take to lose the 30 pounds?
   12:56am, Oct 19, 2014 - Camila: 2 months?
   12:57am, Oct 19, 2014 - Unknown Caller: Should be much quicker. Needs to be much quicker.
   1:00am, Oct 19, 2014 - Camila: you tell me I'm out of cause and don't make decisions for myself but
   when you ask me and I answer you what I think you have you always have something to say
   1:00am, Oct 19, 2014 - Camila: I don't feel like this is about me
   1:01am, Oct 19, 2014 - Camila: I think this is about you, which is fine, it would be right
   1:01am, Oct 19, 2014 - Camila: you are they in your party. So I ask you, what is it that you want?
   1:01am, Oct 19, 2014 - Camila: The injured
   1:04am, Oct 19, 2014 - Unknown Caller: That's out of cause too. But this is about you, me and us. You
   can't get to the me part until you do the you part! Then once you've gotten done with the me part you can
   begin the US part. You need the weight done in one month. You need to be less than 120 by next
   Sunday... Ideally much less.
   1:05am, Oct 19, 2014 - Unknown Caller: Less than 115 would be best.
   1:05am, Oct 19, 2014 - Camila: Ok
   1:07am, Oct 19, 2014 - Unknown Caller: If you were 115, and you lost 5 pounds a week, you could make
   the month... It does appear you need to be 115...
   1:07am, Oct 19, 2014 - Unknown Caller: Do you understand that you can't help me without
   correcting/fixing you?
   1:08am, Oct 19, 2014 - Camila: Yes
   1:09am, Oct 19, 2014 - Unknown Caller: Do you understand the importance in life of having a
   conscience?
   1:09am, Oct 19, 2014 - Camila: Yes
   1:10am, Oct 19, 2014 - Unknown Caller: Do you understand conscience is having the capacity for great
   pain for bad decisions?
   1:11am, Oct 19, 2014 - Camila: Yes
   1:11am, Oct 19, 2014 - Unknown Caller: Do you understand in order to have that you must consider
   others in your decisions?
   1:11am, Oct 19, 2014 - Camila: Yes
   1:12am, Oct 19, 2014 - Unknown Caller: Like tonight, you did not consider how much your b. would hurt
   me...
   1:12am, Oct 19, 2014 - Camila: No
   1:12am, Oct 19, 2014 - Unknown Caller: That's no conscience.
   1:12am, Oct 19, 2014 - Unknown Caller: Do you want to have no conscience?
   1:13am, Oct 19, 2014 - Camila: ?
   1:13am, Oct 19, 2014 - Unknown Caller: You had no conscience tonight when you made the decision to
   b.




                                                                                          GX 301-R - 110
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 112 of 368 PageID #:
                                    15419


   1:13am, Oct 19, 2014 - Unknown Caller: Understand?
   1:14am, Oct 19, 2014 - Camila: You seem to be okay sometimes. You were okay with it for years.
   Sometimes you decide it is not okay and I don't know how you determine that
   1:17am, Oct 19, 2014 - Unknown Caller: I was not. I hurt myself to try to help you. I am your ally. I am
   willing to do that. I understand your b. I has always hurt me. At times so much I was sick for days. It did
   not serve you to know that. It would not have stopped the b. Just made you guilty and without me as an
   ally. To fix yourself is to build a conscience beyond the feelings of your body.
   1:18am, Oct 19, 2014 - Unknown Caller: To build a conscience you must know the damages. You have
   avoided this for months. It must stop now.
   1:18am, Oct 19, 2014 - Unknown Caller: You also must lose the weight. It will be uncomfortable every
   day but it will build you.
   1:19am, Oct 19, 2014 - Unknown Caller: I can shield you from a lack of conscience anymore.
   1:19am, Oct 19, 2014 - Unknown Caller: Cant
   1:21am, Oct 19, 2014 - Unknown Caller: Say something.
   1:22am, Oct 19, 2014 - Camila: There are so many inconsistencies in what you just said I don't know
   what to.do
   1:22am, Oct 19, 2014 - Unknown Caller: ? Point out one.
   1:26am, Oct 19, 2014 - Camila: I've told you this one before. I would ask and ask for help with the bulimia
   and your answer always was "lose the weight first, then I'll help you".it almost felt like you promoted it,
   certainly not that you had a problem with it
   1:28am, Oct 19, 2014 - Unknown Caller: Although it is not highly relevant, it was lose the weight now and
   I will help you. Focus on the weight.
   1:29am, Oct 19, 2014 - Camila: so now you're saying that you had a problem with the bulimia when that
   was certainly not your priority
   1:31am, Oct 19, 2014 - Unknown Caller: There is nothing inconsistent even about what you said. The
   issue is evolving beyond you body. I just got your text and you are being prideful again. Instead of me
   doing this then you show me how that is not a contradiction now. It is not. It should be easy. Also show
   me how youvdhould have known your b. Hurt me.
   1:31am, Oct 19, 2014 - Unknown Caller: Hint: B. is an effect.
   1:33am, Oct 19, 2014 - Unknown Caller: You need to show me there are no inconsistencies in what I said
   AND that you get it.
   1:34am, Oct 19, 2014 - Unknown Caller: Say something.
   1:35am, Oct 19, 2014 - Unknown Caller: ???
   1:43am, Oct 19, 2014 - Camila: I disagree. You demanding that I say I don't doesn't make it so
   1:43am, Oct 19, 2014 - Unknown Caller: You disagree with what?
   1:46am, Oct 19, 2014 - Unknown Caller: ?
   1:51am, Oct 19, 2014 - Camila: Your account of the facts. This is a very sensitive subject for me. You
   may have thought you were an ally, but I actually felt very alone and misunderstood, which I did tell you
   about. I agree that the issue has always been overcoming my body but the emphasis you're putting now
   on my bulimia seems to be inconsistent what I experienced in the past
   1:53am, Oct 19, 2014 - Camila: for years I asked you for help so now for you to demand that I overcome
   it expect me to do it with ease is hard. I don't have an ally
   1:53am, Oct 19, 2014 - Unknown Caller: It would be best for you to assume I'm consistent and find why
   your protecting or prideful... I am known for my consistency... Even by my enemies in the legal case... It is
   unlikely I would suddenly be inconsistent.
   1:55am, Oct 19, 2014 - Unknown Caller: I am on the verge of cutting off communication. I need to see,
   and prove to me you do, I've always been your ally and a great ally. Your last text is just untrue.
   1:57am, Oct 19, 2014 - Camila: I should have clarified, I feel like I don't have an ally. I do know you care
   2:00am, Oct 19, 2014 - Unknown Caller: You also have not understood your damages. Standing in the
   kitchen and justifying r. by saying you hadn't b. for five days was hurtful, very damaging, and makes your
   road to fixing this so much harder. How could you imagine I would not feel hurt when you have to b. with
   me after that? Think about it... I don't talk to you about these things... But they exist and if you thought
   about it you should know.
   2:02am, Oct 19, 2014 - Unknown Caller: Once you said that b. Took on additional meaning. If you are to
   have me number one in every way, as it was, as it should be when fixed, what needs to happen with b.?
   Tell me?




                                                                                             GX 301-R - 111
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 113 of 368 PageID #:
                                    15420


   2:03am, Oct 19, 2014 - Camila: The Same or better
   2:03am, Oct 19, 2014 - Camila: I thought it was supposed to be natural not forced
   2:05am, Oct 19, 2014 - Unknown Caller: Better will only do. In the past I was gently helping you to
   overcome you body while building what was necessary for us. Had you given me an extra month (which I
   had told you earlier) you would have gone beyond the body and the b. would have evaporated.
   2:07am, Oct 19, 2014 - Unknown Caller: You have push harder than you have. If I die or I'm gone
   naturally will never come and that will be unnatural.
   2:08am, Oct 19, 2014 - Unknown Caller: I can't text much more should we talk? You will need to be only
   soft and loving... No pride or anger whatsoever.
   2:10am, Oct 19, 2014 - Camila: Do you want to call or come over? I am still a little upset but I think it'll be
   fine
   2:10am, Oct 19, 2014 - Unknown Caller: I'll come.
   7:49pm, Oct 19, 2014 - Unknown Caller: Anything since I left? (Trying to be eager, yet funny... Like a little
   kid saying, "Are we there yet?")
   8:29pm, Oct 19, 2014 - Camila: No
   8:30pm, Oct 19, 2014 - Camila: Don't be offended......
   8:30pm, Oct 19, 2014 - Camila: I realized I don't dislike you as I thought I did
   8:30pm, Oct 19, 2014 - Camila: Love, what's going on tonight?
   8:40pm, Oct 19, 2014 - Unknown Caller: Us... I wasn't aware you thought you disliked me... It a good
   thing you don't dislike me as you thought... How did you think you disliked me? Do you still dislike me in a
   different way?
   8:45pm, Oct 19, 2014 - Camila: I know us. But what time?
   8:47pm, Oct 19, 2014 - Unknown Caller: Do you have a preference... I could do my walking now... Needs
   to be done before midnight... And my last two questions?
   8:47pm, Oct 19, 2014 - Camila: Yes. Walk now
   8:48pm, Oct 19, 2014 - Camila: I dislike certain things
   8:48pm, Oct 19, 2014 - Unknown Caller: The answers to my questions?
   8:58pm, Oct 19, 2014 - Camila: You hung up on me î• “
   8:58pm, Oct 19, 2014 - Camila: I'm trying to keep things good between us
   8:58pm, Oct 19, 2014 - Unknown Caller: We are over.
   8:58pm, Oct 19, 2014 - Camila: ?
   8:58pm, Oct 19, 2014 - Camila: How?
   8:58pm, Oct 19, 2014 - Unknown Caller: You promised no resistance.
   8:58pm, Oct 19, 2014 - Unknown Caller: There is no hope without 100% disclosure.
   8:59pm, Oct 19, 2014 - Camila: I did not promise but I do want to have no resistance with you
   8:59pm, Oct 19, 2014 - Camila: There is nothing good coming out of what you are pushing for
   8:59pm, Oct 19, 2014 - Unknown Caller: You did promise. If it exists it is necessary.
   9:01pm, Oct 19, 2014 - Camila: Why are you doing this? I'm trying to keep us together
   9:02pm, Oct 19, 2014 - Unknown Caller: You promised no anger, pride etc... If you are trying to keep us
   together there would be, as you promised a while ago, aggressive full disclosure... With no hesitation.
   9:03pm, Oct 19, 2014 - Camila: What are you considering a promise??? After the r thing I have been very
   careful.to not promise on just anything
   9:04pm, Oct 19, 2014 - Unknown Caller: This discussion is not relevant if there is any block of disclosure.
   9:06pm, Oct 19, 2014 - Camila: I can't take to continue pushing on that. If we continue pushing on that
   right now I will probably be the one to say it's over. give me some time to digest tonight's events and
   decisions
   9:08pm, Oct 19, 2014 - Camila: I don't want to break up
   9:09pm, Oct 19, 2014 - Unknown Caller: It has to be before we can enjoy tonight. It is the most important
   thing because it is true and now causes our future. If you don't know it to be true you can't handle the
   effrects and can't build a conscience about it.
   9:10pm, Oct 19, 2014 - Unknown Caller: Unless you say something different we are broken up... I need
   more from you to survive this.
   9:11pm, Oct 19, 2014 - Camila: I want this to work. My heart is.open to you
   9:11pm, Oct 19, 2014 - Unknown Caller: Then tell me when you will disclose this and get through it?
   9:12pm, Oct 19, 2014 - Camila: Tonight
   9:13pm, Oct 19, 2014 - Unknown Caller: I'll wait. What are you doing for the diet thing? B. Makes you




                                                                                               GX 301-R - 112
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 114 of 368 PageID #:
                                    15421


   gain weight.
   9:14pm, Oct 19, 2014 - Camila: Not true. I will diet and exercise
   9:16pm, Oct 19, 2014 - Unknown Caller: It is true up to this point. You need to really care about it to hit
   115 by next Sunday. How have you done today?
   9:17pm, Oct 19, 2014 - Unknown Caller: ?
   9:18pm, Oct 19, 2014 - Unknown Caller: I'm sorry to mention this but it is very important in several ways...
   Even as a penance where you show yourself you care by not indulging...
   9:20pm, Oct 19, 2014 - Unknown Caller: For us, for me, for you, please don't b. tonight... After last night I
   didn't think I would have to ask...
   9:21pm, Oct 19, 2014 - Camila: Oh. I have not done that. I thought this was exactly about the weight.
   9:21pm, Oct 19, 2014 - Camila: please don't ask me that
   9:23pm, Oct 19, 2014 - Unknown Caller: How much do you weigh now?
   9:25pm, Oct 19, 2014 - Camila: I don't know. I will weigh myself in the morning
   9:25pm, Oct 19, 2014 - Unknown Caller: How did you know 130 last night
   9:26pm, Oct 19, 2014 - Camila: By stepping on the scale
   9:27pm, Oct 19, 2014 - Unknown Caller: Why not now? Keep in mind the pain for me around b.: you
   stopped for several days for a misogynist who played you...
   9:36pm, Oct 19, 2014 - Camila: my bulimia is not about you. If this is your idea of helping me overcome it,
   to force it out of me, it is probably the worst approach. Please don't
   9:38pm, Oct 19, 2014 - Unknown Caller: That's not it... And you right it wouldn't work. It would end
   everything because it is a marker. I am walking with Edgar so I might not answer...
   10:13pm, Oct 19, 2014 - Unknown Caller: I didn't intend for you to stop writing...
   10:13pm, Oct 19, 2014 - Camila: Oh, sorry. Misunderstood
   10:15pm, Oct 19, 2014 - Camila: I understand the penance thing but I don't want you to pick my penance
   for me
   10:15pm, Oct 19, 2014 - Unknown Caller: With respect to the b. The very feelings that had you stop for a
   few days were self generated over a lie... Sometime they could be self generated over the truth of
   me/us...
   10:16pm, Oct 19, 2014 - Unknown Caller: I don't want to pick anyone's penance (that sounds a little
   dirty)...
   10:17pm, Oct 19, 2014 - Unknown Caller: I'm going to walk 2 more shortly... Will you be ready in an hour?
   10:18pm, Oct 19, 2014 - Camila: In reference to the first text....
   10:18pm, Oct 19, 2014 - Camila: Yes, ready in an hour
   10:18pm, Oct 19, 2014 - Unknown Caller: Will you also be finished with you contemplation?
   10:19pm, Oct 19, 2014 - Camila: ..... I understand but it somehow feels like that's not how it works
   10:19pm, Oct 19, 2014 - Unknown Caller: Which thing?
   10:20pm, Oct 19, 2014 - Camila: First text
   10:20pm, Oct 19, 2014 - Camila: Bulimia and self generated feelings
   10:21pm, Oct 19, 2014 - Unknown Caller: I know. It does though... When you learn the skill of attribution
   your world will change...
   10:22pm, Oct 19, 2014 - Camila: I don't want to offend.you.....
   10:22pm, Oct 19, 2014 - Unknown Caller: But...
   10:22pm, Oct 19, 2014 - Camila: I love you but I am not happy
   10:24pm, Oct 19, 2014 - Unknown Caller: Not happy in which way? I can certainly say I'm not happy.
   10:25pm, Oct 19, 2014 - Unknown Caller: I don't get the meaning of what your saying... It sounds like
   you're not happy with me as a product, person or that I did something to you.
   10:26pm, Oct 19, 2014 - Camila: Nop
   10:27pm, Oct 19, 2014 - Unknown Caller: Then what? I can't understand why you would be happy? If you
   were, I would think something is wrong. This is a very dark, shitty time. What were you referring to?
   10:28pm, Oct 19, 2014 - Camila: No
   10:28pm, Oct 19, 2014 - Unknown Caller: No?
   10:28pm, Oct 19, 2014 - Camila: That's not what I mean
   10:28pm, Oct 19, 2014 - Unknown Caller: Please tell me then...
   10:30pm, Oct 19, 2014 - Unknown Caller: ?
   10:30pm, Oct 19, 2014 - Unknown Caller: ???
   10:31pm, Oct 19, 2014 - Camila: I don't know how to explain it.... it is my experience of myself in this




                                                                                             GX 301-R - 113
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 115 of 368 PageID #:
                                    15422


   relationship.... I guess that would be the best way to explain it
   10:34pm, Oct 19, 2014 - Unknown Caller: Yes. I believe I understand. That is the hardest thing for
   anyone. I believe the nature of our partnership is so special that can change. I also believe the only way
   for that to change is by your working for the relationship.
   10:35pm, Oct 19, 2014 - Unknown Caller: In the end I believe you can feel you are your best you because
   of us. I know that is not the case now.
   10:38pm, Oct 19, 2014 - Unknown Caller: Let's do this...
   10:39pm, Oct 19, 2014 - Unknown Caller: Let's do each other...
   10:39pm, Oct 19, 2014 - Camila: Whoa. That escalated quickly! î••
   10:40pm, Oct 19, 2014 - Unknown Caller: Erected in the memory of us...
   10:41pm, Oct 19, 2014 - Unknown Caller: I thought you would find it humorous....
   10:41pm, Oct 19, 2014 - Camila: I did
   10:42pm, Oct 19, 2014 - Unknown Caller: î€ƒ
   11:58pm, Oct 19, 2014 - Unknown Caller: How's your contemplation? How's your readiness?
   11:58pm, Oct 19, 2014 - Camila: Readiness?
   11:59pm, Oct 19, 2014 - Camila: Sop?
   11:59pm, Oct 19, 2014 - Unknown Caller: Nah! Good try! Readiness for me? Us?
   12:00am, Oct 20, 2014 - Camila: I'm ready
   12:00am, Oct 20, 2014 - Unknown Caller: In all ways?
   12:01am, Oct 20, 2014 - Camila: I'm ready for you to come.home
   12:02am, Oct 20, 2014 - Unknown Caller: And your contemplation?
   12:06am, Oct 20, 2014 - Camila: ? I've been thinking about our stuff
   11:46am, Oct 20, 2014 - Unknown Caller: Are you up yet?
   11:50am, Oct 20, 2014 - Camila: Sort of
   11:51am, Oct 20, 2014 - Unknown Caller: I'll come home shortly then... I just need to finish an edit...
   4:38pm, Oct 20, 2014 - Unknown Caller: When do you want me?
   4:39pm, Oct 20, 2014 - Camila: are you done with your stuff?
   4:39pm, Oct 20, 2014 - Unknown Caller: Almost... That's why I'm asking!
   4:41pm, Oct 20, 2014 - Camila: As soon as you are done, then
   4:43pm, Oct 20, 2014 - Camila: I was going to run but I guess I can do that later
   4:48pm, Oct 20, 2014 - Unknown Caller: Yes, later.
   8:43pm, Oct 20, 2014 - Unknown Caller: Moved volleyball to tomorrow night..
   8:44pm, Oct 20, 2014 - Camila: How come?
   8:44pm, Oct 20, 2014 - Camila: You did?
   8:46pm, Oct 20, 2014 - Unknown Caller: Us.
   8:50pm, Oct 20, 2014 - Unknown Caller: How long until you are available?
   8:51pm, Oct 20, 2014 - Camila: Let me get back to you
   8:51pm, Oct 20, 2014 - Unknown Caller: ?
   8:51pm, Oct 20, 2014 - Camila: Soon
   9:11pm, Oct 20, 2014 - Unknown Caller: ?
   9:12pm, Oct 20, 2014 - Unknown Caller: If tonight we're a volleyball night we would have missed each
   other!
   9:12pm, Oct 20, 2014 - Unknown Caller: Are you exercising?
   9:15pm, Oct 20, 2014 - Camila: I got a very late start. I will be done in maybe half hour
   9:16pm, Oct 20, 2014 - Camila: Are you done with your meetings and things?
   9:15pm, Oct 20, 2014 - Unknown Caller: Ok... Maybe I'll walk more...
   9:15pm, Oct 20, 2014 - Unknown Caller: Yes.
   9:16pm, Oct 20, 2014 - Unknown Caller: Was done when I texted. Moved volleyball so we had more
   time...
   9:36pm, Oct 20, 2014 - Unknown Caller: Have not been able to walk... That's what you do to me! ETA?
   9:40pm, Oct 20, 2014 - Camila: Shit
   9:41pm, Oct 20, 2014 - Camila: I'm out running looking for you
   9:41pm, Oct 20, 2014 - Unknown Caller: Where are you? I'll meet you honey!
   9:41pm, Oct 20, 2014 - Camila: By brandons back to you
   9:41pm, Oct 20, 2014 - Unknown Caller: I'll walk towards you...
   11:56pm, Oct 20, 2014 - Unknown Caller: How is my love?ðŸ’–ðŸ’ž




                                                                                           GX 301-R - 114
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 116 of 368 PageID #:
                                    15423


   12:03am, Oct 21, 2014 - Camila: ðŸ’–
   1:28am, Oct 21, 2014 - Unknown Caller: How late are you going to be up?
   1:29am, Oct 21, 2014 - Camila: Not sure yet. Maybe 1-1.5 hours.....?
   1:30am, Oct 21, 2014 - Camila: How are you doing?
   1:31am, Oct 21, 2014 - Unknown Caller: Ok... Want to see you do! I'll be available before you sleep! Want
   me?
   1:32am, Oct 21, 2014 - Camila: Of course
   1:32am, Oct 21, 2014 - Camila: Is monkey back yet?
   1:33am, Oct 21, 2014 - Unknown Caller: Yes... Just...
   1:33am, Oct 21, 2014 - Camila: All good?
   1:33am, Oct 21, 2014 - Unknown Caller: Ok... Let me text you in a little while...
   1:34am, Oct 21, 2014 - Camila: Ok
   2:26am, Oct 21, 2014 - Unknown Caller: How are you? How are we?
   2:27am, Oct 21, 2014 - Camila: We are good, love
   2:27am, Oct 21, 2014 - Camila: How are you?
   2:33am, Oct 21, 2014 - Unknown Caller: Not feeling well... Editing... Are we as good as earlier?
   2:33am, Oct 21, 2014 - Camila: Yes
   2:34am, Oct 21, 2014 - Unknown Caller: Are you ready to see me now?
   2:35am, Oct 21, 2014 - Camila: Whenever you want
   2:35am, Oct 21, 2014 - Camila: Is it raining, though?
   2:35am, Oct 21, 2014 - Unknown Caller: Are you awake or sleepy?
   2:36am, Oct 21, 2014 - Camila: Kinda sleepy
   2:36am, Oct 21, 2014 - Camila: I'm tired
   2:36am, Oct 21, 2014 - Camila: Why?
   2:36am, Oct 21, 2014 - Unknown Caller: I'm not sure about the rain? That might be a problem... Is it?
   2:36am, Oct 21, 2014 - Camila: Wanna rest more?
   2:37am, Oct 21, 2014 - Camila: I thought I heard rain
   2:37am, Oct 21, 2014 - Unknown Caller: I can't rest tonight... I'm also concerned if I let down my physical
   guard the bad things will happen...
   2:38am, Oct 21, 2014 - Camila: Chance of rain 70%
   2:38am, Oct 21, 2014 - Camila: Oh
   2:40am, Oct 21, 2014 - Unknown Caller: I think it is raining, but my heart aches for you...
   2:41am, Oct 21, 2014 - Camila: îŒ§
   2:42am, Oct 21, 2014 - Unknown Caller: Are you on your way to dreamland?
   2:42am, Oct 21, 2014 - Camila: Almost. Will I see you there?
   2:46am, Oct 21, 2014 - Unknown Caller: Yes... But it is probably best I not come over right now... ðŸ˜ž
   2:47am, Oct 21, 2014 - Camila: That's okay, love. I understand
   2:47am, Oct 21, 2014 - Camila: I love you
   2:50am, Oct 21, 2014 - Unknown Caller: I love you most...
   2:50am, Oct 21, 2014 - Unknown Caller: Text me good things tomorrow?
   2:50am, Oct 21, 2014 - Camila: Yes
   2:52am, Oct 21, 2014 - Unknown Caller: Sleep well! I'll see you there... P.s. Rosa Laura's is in full labor...
   10:15am, Oct 21, 2014 - Camila: Morning, love
   10:15am, Oct 21, 2014 - Camila: Our bed felt so empty
   10:15am, Oct 21, 2014 - Camila: I missed you
   10:15am, Oct 21, 2014 - Camila: I had never realized that that was something I wanted
   10:16am, Oct 21, 2014 - Camila: î• “
   12:38pm, Oct 21, 2014 - Unknown Caller: Me too!ðŸ˜¢
   12:41pm, Oct 21, 2014 - Camila: I miss you SO much!
   12:41pm, Oct 21, 2014 - Camila: When can I see you?
   12:41pm, Oct 21, 2014 - Unknown Caller: What are you doing now? What's your schedule?
   12:42pm, Oct 21, 2014 - Camila: I just finished with Ella. I have kiddies at 1:30
   12:43pm, Oct 21, 2014 - Unknown Caller: What are you doing now till then? Quick smooch at home?
   12:47pm, Oct 21, 2014 - Camila: It is raining, though...... Sorta
   12:48pm, Oct 21, 2014 - Camila: That ok?
   12:48pm, Oct 21, 2014 - Unknown Caller: See you home in 5-10 minutes?




                                                                                              GX 301-R - 115
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 117 of 368 PageID #:
                                    15424


   12:48pm, Oct 21, 2014 - Camila: Ok
   12:57pm, Oct 21, 2014 - Unknown Caller: I'm home...
   2:00pm, Oct 21, 2014 - Unknown Caller: 5 won't be good... 7 or 7:30?
   2:32pm, Oct 21, 2014 - Unknown Caller: ?â•¤
   2:54pm, Oct 21, 2014 - Camila: Copy
   3:30pm, Oct 21, 2014 - Unknown Caller: You're my love!
   4:35pm, Oct 21, 2014 - Unknown Caller: Do you want to see me this evening? If so, what time?
   4:36pm, Oct 21, 2014 - Camila: Of.course
   4:36pm, Oct 21, 2014 - Camila: When are you avaulable?
   4:36pm, Oct 21, 2014 - Camila: I just want to Cook and run
   4:36pm, Oct 21, 2014 - Unknown Caller: When will you be done?
   4:37pm, Oct 21, 2014 - Camila: Hmmm... It is better if you tell me when you arr free so I work around it
   4:38pm, Oct 21, 2014 - Camila: Maybe like 7:30-8?
   4:38pm, Oct 21, 2014 - Unknown Caller: Flexible any time except volleyball...
   4:38pm, Oct 21, 2014 - Unknown Caller: Great by me!
   4:39pm, Oct 21, 2014 - Unknown Caller: Can you shoot for 7:30 to allow more leeway and time?
   4:40pm, Oct 21, 2014 - Unknown Caller: Any thoughts or feelings?
   4:41pm, Oct 21, 2014 - Camila: Ok about time. Feelings? Idk why nervous
   4:42pm, Oct 21, 2014 - Unknown Caller: Hmmm... I can think of reasons, but I'm not sure... If we are
   important again, the damages matter... Maybe?
   4:43pm, Oct 21, 2014 - Unknown Caller: And maybe trepidation about looking...
   4:43pm, Oct 21, 2014 - Camila: Yes
   4:43pm, Oct 21, 2014 - Unknown Caller: The best I can say is I'm in it with you so it's us...
   4:44pm, Oct 21, 2014 - Unknown Caller: And I love you so much!!!
   4:44pm, Oct 21, 2014 - Unknown Caller: ðŸ’‹ðŸ’“ðŸ’—ðŸ’–ðŸ’•ðŸ’ž
   4:45pm, Oct 21, 2014 - Camila: I love YOU
   4:45pm, Oct 21, 2014 - Unknown Caller: I love ðŸ‡¾.ðŸ‡´.ðŸ‡º
   7:23pm, Oct 21, 2014 - Unknown Caller: Honey are you ok? Are we still on?
   7:25pm, Oct 21, 2014 - Camila: Yes
   7:25pm, Oct 21, 2014 - Camila: Wanted to know if you were hungry
   7:29pm, Oct 21, 2014 - Unknown Caller: No a lot of calories left... But always hungry...
   7:41pm, Oct 21, 2014 - Camila: On my way home
   7:41pm, Oct 21, 2014 - Camila: Through the front
   7:41pm, Oct 21, 2014 - Unknown Caller: Will be there in 5...
   7:42pm, Oct 21, 2014 - Camila: I'm riding through pams
   9:34pm, Oct 21, 2014 - Unknown Caller: Computer, money, love?
   9:46pm, Oct 21, 2014 - Camila: Yes yes and yes
   9:46pm, Oct 21, 2014 - Camila: ðŸ’–
   9:50pm, Oct 21, 2014 - Unknown Caller: If you want, write me during volleyball if you have any
   thoughts...ðŸ’‹ðŸ’˜ðŸ’•
   9:50pm, Oct 21, 2014 - Camila: Ok
   12:44am, Oct 22, 2014 - Camila: Ok... So, do you remember how I was getting that sharp pain in my
   breast? I went online...
   12:44am, Oct 22, 2014 - Camila: and I realized two things
   12:45am, Oct 22, 2014 - Camila: I would love to have a child one day and breastfeed him. I think that is
   beautiful
   12:45am, Oct 22, 2014 - Camila: and... I might have breast cancer î„‡
   12:45am, Oct 22, 2014 - Camila: blame it on the internet
   1:42am, Oct 22, 2014 - Unknown Caller: Are you up?
   1:42am, Oct 22, 2014 - Camila: Yes
   1:43am, Oct 22, 2014 - Unknown Caller: Anything beyond internet cancer?
   1:46am, Oct 22, 2014 - Camila: I had a moment of panic but got myself through it
   1:47am, Oct 22, 2014 - Camila: (not about breast cancer)
   1:47am, Oct 22, 2014 - Camila: What's your plan tonight?
   1:47am, Oct 22, 2014 - Unknown Caller: What was the base fear?
   1:48am, Oct 22, 2014 - Camila: Don't know




                                                                                           GX 301-R - 116
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 118 of 368 PageID #:
                                    15425


   1:48am, Oct 22, 2014 - Camila: I'm ready for bed
   1:48am, Oct 22, 2014 - Unknown Caller: I wanted to see you if you were awake...
   1:49am, Oct 22, 2014 - Camila: I'm technically awake
   1:49am, Oct 22, 2014 - Unknown Caller: Yes... But not really... Why don't you know the fear?
   1:50am, Oct 22, 2014 - Camila: I don't know...
   1:51am, Oct 22, 2014 - Unknown Caller: î• “
   1:51am, Oct 22, 2014 - Unknown Caller: Why?
   1:51am, Oct 22, 2014 - Camila: ?
   1:51am, Oct 22, 2014 - Camila: Idk
   1:52am, Oct 22, 2014 - Unknown Caller: Knowing the fear is important for the self-knowledge necessary
   for us to succeed... Fearlessness...
   1:57am, Oct 22, 2014 - Unknown Caller: Do you just want to sleep for now?
   1:58am, Oct 22, 2014 - Camila: I'm falling asleep
   1:58am, Oct 22, 2014 - Camila: I love you
   1:58am, Oct 22, 2014 - Unknown Caller: Ok... I will love you in our dreams... Please get to the fear
   soon...ðŸ’•ðŸ’ž
   2:15am, Oct 22, 2014 - Unknown Caller: Chelsea had hickies tonight!!!ðŸ˜•
   2:42am, Oct 22, 2014 - Unknown Caller: Sending you my sweetest love for your dreams and my
   tenderness when my love wakes!
   8:04am, Oct 22, 2014 - Camila: Chelsea whaaaaaat?
   8:05am, Oct 22, 2014 - Camila: Omg, this is too good
   8:05am, Oct 22, 2014 - Camila: Can I say something?
   9:49am, Oct 22, 2014 - Camila: Hi, my handsome love
   9:49am, Oct 22, 2014 - Camila: I missed you again
   10:31am, Oct 22, 2014 - Unknown Caller: Yup. Hickies and wearing a collared jacket!
   10:32am, Oct 22, 2014 - Camila: î• ’
   10:36am, Oct 22, 2014 - Unknown Caller: How's my love? How are we? Thoughts? News? Pictures?
   10:37am, Oct 22, 2014 - Camila: Pictures?
   10:37am, Oct 22, 2014 - Unknown Caller: Soon...
   10:37am, Oct 22, 2014 - Unknown Caller: Be patient...
   10:39am, Oct 22, 2014 - Camila: <Media omitted>
   10:39am, Oct 22, 2014 - Camila: Patient? What's happening??!
   10:40am, Oct 22, 2014 - Camila: <Media omitted>
   10:41am, Oct 22, 2014 - Unknown Caller: ? You don't want to be patient? You're eager to have me take
   those pictures right away?
   10:43am, Oct 22, 2014 - Camila: <Media omitted>
   10:43am, Oct 22, 2014 - Camila: What pictures?
   10:44am, Oct 22, 2014 - Unknown Caller: You know... With the special camera...
   10:46am, Oct 22, 2014 - Unknown Caller: Did you come up with what caused the fear?
   10:47am, Oct 22, 2014 - Camila: <Media omitted>
   10:47am, Oct 22, 2014 - Camila: I don't know but rgoa doxie made it go away
   10:47am, Oct 22, 2014 - Unknown Caller: Rgoa?
   10:48am, Oct 22, 2014 - Camila: ?
   10:48am, Oct 22, 2014 - Camila: Oh
   10:48am, Oct 22, 2014 - Camila: I said that.... Right!
   10:48am, Oct 22, 2014 - Camila: "this"
   10:49am, Oct 22, 2014 - Camila: I miss the keys with my fat fingers that not even autocorrect can guess It
   10:55am, Oct 22, 2014 - Camila: <Media omitted>
   10:57am, Oct 22, 2014 - Unknown Caller: Schedule? Now?
   10:57am, Oct 22, 2014 - Camila: When can you come home at night again. Our bed is lonely
   10:57am, Oct 22, 2014 - Camila: 8-5, then flamenco
   10:58am, Oct 22, 2014 - Camila: But I might see you at startpoint
   10:59am, Oct 22, 2014 - Unknown Caller: What about 5 to flamenco?
   11:17am, Oct 22, 2014 - Unknown Caller: ?
   11:19am, Oct 22, 2014 - Camila: Uncertain
   11:19am, Oct 22, 2014 - Unknown Caller: ?




                                                                                           GX 301-R - 117
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 119 of 368 PageID #:
                                    15426


   11:19am, Oct 22, 2014 - Unknown Caller: About?
   11:20am, Oct 22, 2014 - Camila: Yes. Nothing officially scheduled
   11:21am, Oct 22, 2014 - Unknown Caller: Whew! I thought it was uncertain about us...
   11:21am, Oct 22, 2014 - Camila: Oh, no no no!
   11:23am, Oct 22, 2014 - Unknown Caller: I was wondering if we could meet up... Even now somehow....
   11:24am, Oct 22, 2014 - Camila: Now is really not good but in like 15 minutes it might be okay
   11:25am, Oct 22, 2014 - Unknown Caller: Let me know... Home?
   11:39am, Oct 22, 2014 - Camila: I am not home. I only have until 12 so I don't know if going home is the
   best option
   11:40am, Oct 22, 2014 - Unknown Caller: I'm walking... Towards wilton...
   11:42am, Oct 22, 2014 - Camila: Ok. Not done yet
   11:42am, Oct 22, 2014 - Camila: Very soon
   11:45am, Oct 22, 2014 - Unknown Caller: Passing Raleigh going into nancy's development...
   11:46am, Oct 22, 2014 - Camila: Walking out of Wilton
   12:12pm, Oct 22, 2014 - Unknown Caller: We were speaking of music for volleyball... ðŸ˜Š
   12:13pm, Oct 22, 2014 - Camila: Yes
   12:17pm, Oct 22, 2014 - Unknown Caller: Chelsea and Shaun are picking something up at danis... Just
   ran into them... Chelsea is wearing a scarf... Shaun now has hickies too! You started something!
   12:20pm, Oct 22, 2014 - Camila: You did!!!
   12:31pm, Oct 22, 2014 - Unknown Caller: No, you did! You're the one who proudly bore her neck in
   volleyball to reveal her trophies of love!
   12:32pm, Oct 22, 2014 - Camila: Oh boy! Ok, I might be guilty of that
   12:43pm, Oct 22, 2014 - Camila: Hi. Yes, 9:50-11
   12:44pm, Oct 22, 2014 - Camila: Sorry. Wrong thread
   12:54pm, Oct 22, 2014 - Unknown Caller: ?
   12:56pm, Oct 22, 2014 - Camila: It was a mistake
   12:58pm, Oct 22, 2014 - Unknown Caller: Yes... But what was it?
   1:28pm, Oct 22, 2014 - Unknown Caller: What was it?
   1:29pm, Oct 22, 2014 - Unknown Caller: You didn't answer... ðŸ˜”
   1:31pm, Oct 22, 2014 - Camila: It wasn't important... Not worth it
   1:34pm, Oct 22, 2014 - Unknown Caller: I understand but it's nice for me if you aggressively disclose so I
   never have to ask and nothing is too unimportant unless I say... When we go back and forth over an
   insignificant thing it sometimes would have been easier to say, "oh... Blah blah blah."
   1:37pm, Oct 22, 2014 - Unknown Caller: ?
   1:39pm, Oct 22, 2014 - Camila: Janie was asking me a scheduling question
   2:32pm, Oct 22, 2014 - Unknown Caller: http://img.mylot.com/350x350/2574442.jpg
   2:35pm, Oct 22, 2014 - Camila: What's THIS???
   2:36pm, Oct 22, 2014 - Unknown Caller: Me looking at you, wondering what you are going to say...
   2:36pm, Oct 22, 2014 - Camila: AWWWWW
   2:36pm, Oct 22, 2014 - Camila: I'm melting!
   2:53pm, Oct 22, 2014 - Camila: Guess who is here at Wilton?
   2:58pm, Oct 22, 2014 - Unknown Caller: Who?
   3:09pm, Oct 22, 2014 - Unknown Caller: ?
   3:09pm, Oct 22, 2014 - Unknown Caller: S...?
   3:15pm, Oct 22, 2014 - Camila: Oh sorry
   3:15pm, Oct 22, 2014 - Camila: Yes, Samantha
   4:47pm, Oct 22, 2014 - Camila: Hmmm.... It's been really quiet here at Wilton.... Don't know why
   4:48pm, Oct 22, 2014 - Camila: (im suspicious)
   4:58pm, Oct 22, 2014 - Unknown Caller: Is fluffy there also?
   4:59pm, Oct 22, 2014 - Camila: Yes
   4:59pm, Oct 22, 2014 - Unknown Caller: Both in his room... Obviously this is a bit hard for me...
   5:08pm, Oct 22, 2014 - Unknown Caller: Any thoughts about seeing each other tonight?
   5:12pm, Oct 22, 2014 - Camila: Us?
   5:36pm, Oct 22, 2014 - Unknown Caller: You and r...
   5:48pm, Oct 22, 2014 - Camila: ??????????
   5:49pm, Oct 22, 2014 - Camila: U at startpoint?




                                                                                           GX 301-R - 118
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 120 of 368 PageID #:
                                    15427


   6:02pm, Oct 22, 2014 - Unknown Caller: Yes.
   7:27pm, Oct 22, 2014 - Camila: I'm running behind but ill be there soon
   7:39pm, Oct 22, 2014 - Unknown Caller: How long?
   9:31pm, Oct 22, 2014 - Unknown Caller: I'm sorry I'm so sad for you...
   9:35pm, Oct 22, 2014 - Camila: For me?
   9:36pm, Oct 22, 2014 - Camila: About me?
   9:37pm, Oct 22, 2014 - Unknown Caller: About you, me and us... And wanting so much for you to be
   close to me...
   10:10pm, Oct 22, 2014 - Unknown Caller: ðŸ˜¢
   10:10pm, Oct 22, 2014 - Camila: Why the tear, my love
   10:13pm, Oct 22, 2014 - Camila: I feel like I just came back from a 5 month old break and want to pick up
   where we left off....
   10:13pm, Oct 22, 2014 - Camila: but can't
   10:16pm, Oct 22, 2014 - Camila: It's overwhelming ðŸ˜Ÿî• “
   11:07pm, Oct 22, 2014 - Unknown Caller: Me too! Oh my love!
   11:33pm, Oct 22, 2014 - Unknown Caller: What made you switch back after months?
   11:34pm, Oct 22, 2014 - Camila: I still don't know
   11:37pm, Oct 22, 2014 - Camila: One day I saw r at SP with Sam and I was first overcome by insecurity
   but then realized he doesn't give a shit about me and I was fooling myself. Bubble burst
   11:41pm, Oct 22, 2014 - Unknown Caller: When?
   11:42pm, Oct 22, 2014 - Camila: One or two weeks ago
   11:42pm, Oct 22, 2014 - Camila: Maybe
   11:48pm, Oct 22, 2014 - Unknown Caller: Is that when you committed?
   11:49pm, Oct 22, 2014 - Camila: ?
   11:53pm, Oct 22, 2014 - Unknown Caller: ?
   11:54pm, Oct 22, 2014 - Camila: I don't know what you mean
   11:55pm, Oct 22, 2014 - Unknown Caller: About what i love?
   11:56pm, Oct 22, 2014 - Camila: "Is that when you committed?"
   12:00am, Oct 23, 2014 - Unknown Caller: When your bubble burst?
   12:03am, Oct 23, 2014 - Camila: What do you mean commited?
   12:03am, Oct 23, 2014 - Unknown Caller: Are you?
   12:05am, Oct 23, 2014 - Unknown Caller: ?
   12:06am, Oct 23, 2014 - Unknown Caller: It concerns me that when I ask if you're committed, you don't
   answer...
   12:06am, Oct 23, 2014 - Camila: Sorry
   12:06am, Oct 23, 2014 - Unknown Caller: So... ???
   12:07am, Oct 23, 2014 - Camila: That word triggers fear but doesn't mean I am not
   12:07am, Oct 23, 2014 - Unknown Caller: Why the pause always?
   12:08am, Oct 23, 2014 - Unknown Caller: That word did not in the past with us...
   12:09am, Oct 23, 2014 - Unknown Caller: This conversation feels like the other shoe is dropping... I will
   not be available for an hour maybe... How late are you up?
   12:09am, Oct 23, 2014 - Unknown Caller: I am very sad...
   12:10am, Oct 23, 2014 - Camila: I ain't dropping no shoes, luv ðŸš«ðŸ‘ž
   12:11am, Oct 23, 2014 - Camila: Will def be up one more hour
   12:11am, Oct 23, 2014 - Unknown Caller: â•¤ð Ÿ’•?
   12:12am, Oct 23, 2014 - Camila: ðŸ‘°
   12:12am, Oct 23, 2014 - Unknown Caller: http://img.mylot.com/350x350/2574442.jpg
   12:15am, Oct 23, 2014 - Unknown Caller: Are you reading?
   12:16am, Oct 23, 2014 - Camila: Not this sec. Will do
   12:21am, Oct 23, 2014 - Unknown Caller: We're you holding out for r. Until you saw him with s.?
   12:22am, Oct 23, 2014 - Camila: I think so
   12:27am, Oct 23, 2014 - Unknown Caller: If there came a man who was not a lie and truly you image
   would I be history?
   12:39am, Oct 23, 2014 - Camila: I want to be the type of woman that wouldn't allow for that
   1:01am, Oct 23, 2014 - Unknown Caller: Ideally, the type of woman who finds in me that type of man (it's
   attribution in this case) so no matter what another man was like they could not come close... How could a




                                                                                          GX 301-R - 119
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 121 of 368 PageID #:
                                    15428


   newcomer compete with some who over many years made you the standard of beauty?
   1:01am, Oct 23, 2014 - Unknown Caller: Someone
   1:02am, Oct 23, 2014 - Camila: Of course not
   1:02am, Oct 23, 2014 - Camila: Trick question
   1:02am, Oct 23, 2014 - Unknown Caller: Can you find in me that man?
   1:03am, Oct 23, 2014 - Unknown Caller: No, it's not a trick question... R. Did not deserve the attribution at
   all, I did.
   1:03am, Oct 23, 2014 - Unknown Caller: I am deserving.
   1:03am, Oct 23, 2014 - Camila: I know
   1:03am, Oct 23, 2014 - Unknown Caller: So why not then?
   1:05am, Oct 23, 2014 - Camila: We can talk about it. Yes?
   1:05am, Oct 23, 2014 - Unknown Caller: I'm getting an urgent call from Lindsay...
   1:05am, Oct 23, 2014 - Unknown Caller: Yes...
   1:46am, Oct 23, 2014 - Camila: Everything okay?
   1:47am, Oct 23, 2014 - Unknown Caller: Just got off... Her family did a 3 hour intervention... Think she's
   brainwashed and I'm dangerous...
   1:47am, Oct 23, 2014 - Camila: î• ‹
   1:48am, Oct 23, 2014 - Camila: Where is she?
   1:47am, Oct 23, 2014 - Unknown Caller: Canada...
   1:48am, Oct 23, 2014 - Camila: Oh
   1:48am, Oct 23, 2014 - Camila: What do.you think?
   1:49am, Oct 23, 2014 - Camila: U still want to come over? Going to bed
   1:52am, Oct 23, 2014 - Unknown Caller: Still busy... Maybe later but we must tomorrow... I am very sad...
   Feeling like I would lose to another r. And then hearing of more people who think I am a monster is very
   sad...
   1:54am, Oct 23, 2014 - Camila: Oh love! I am sorry. I love you and am here if you need anything
   1:54am, Oct 23, 2014 - Unknown Caller: Goodnight my love! I am with you in all ways always!â•¤
   1:55am, Oct 23, 2014 - Camila: Good night
   1:55am, Oct 23, 2014 - Camila: I love you soooo much
   1:55am, Oct 23, 2014 - Camila: î€¢
   1:55am, Oct 23, 2014 - Unknown Caller: î€¢
   1:56am, Oct 23, 2014 - Camila: î„†
   1:56am, Oct 23, 2014 - Unknown Caller: They're beating together on my phone!
   1:57am, Oct 23, 2014 - Camila: They are off beat on mine....
   1:57am, Oct 23, 2014 - Unknown Caller: Once I received an additional message thrycwent off beat...
   Subsequent messages change the timing... I'm a nerd...
   1:58am, Oct 23, 2014 - Camila: I îŒ¨ my ðŸ‘“îŒ‚ (nerd)
   1:59am, Oct 23, 2014 - Unknown Caller: Your ðŸ•´
   2:00am, Oct 23, 2014 - Camila: Jaja
   2:01am, Oct 23, 2014 - Unknown Caller: Did you read?
   2:01am, Oct 23, 2014 - Camila: î• ƒ
   2:02am, Oct 23, 2014 - Unknown Caller: My articles don't interest you enough for them to take priority
   over whatever else you did... ðŸ˜¢
   2:03am, Oct 23, 2014 - Camila: No, love. I just didn't organize myself. I am sorry. I'll be better
   2:04am, Oct 23, 2014 - Unknown Caller: Organize yourself?
   2:10am, Oct 23, 2014 - Camila: Time
   8:22am, Oct 23, 2014 - Camila: Sam is at Wilton
   8:23am, Oct 23, 2014 - Camila: Don't know if she spent the night or got here early in the morning but
   there is no mystery. This can't be innocent
   8:58am, Oct 23, 2014 - Camila: Oh yes, good morning
   8:58am, Oct 23, 2014 - Camila: Were you there in my dreams?
   9:53am, Oct 23, 2014 - Unknown Caller: Good morning love! To what was the word, "Time" as answer?
   10:37am, Oct 23, 2014 - Camila: Organize myself and my time
   10:38am, Oct 23, 2014 - Camila: Were you in dreams?
   10:46am, Oct 23, 2014 - Unknown Caller: Yes. Of course. How did you feel when you woke?
   10:47am, Oct 23, 2014 - Camila: î• “




                                                                                             GX 301-R - 120
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 122 of 368 PageID #:
                                    15429


   10:51am, Oct 23, 2014 - Unknown Caller: Why do you think?
   10:52am, Oct 23, 2014 - Camila: I dreamt I took r back and he was everything I wanted him to be
   10:52am, Oct 23, 2014 - Unknown Caller: I though I got through to us in the dream but it wasn't easy...
   10:52am, Oct 23, 2014 - Camila: Where were you?
   10:52am, Oct 23, 2014 - Unknown Caller: Watching and talking you through the exploration...
   10:53am, Oct 23, 2014 - Unknown Caller: I thought you would realize something different...
   10:54am, Oct 23, 2014 - Camila: Like what?
   10:54am, Oct 23, 2014 - Camila: It was clearly ficticios
   10:55am, Oct 23, 2014 - Unknown Caller: What the performance/interrelation you wanted was...
   10:55am, Oct 23, 2014 - Unknown Caller: We opened the conversation just before you went to sleep...
   10:56am, Oct 23, 2014 - Camila: I know
   10:59am, Oct 23, 2014 - Unknown Caller: So at the end of the dream did you end up with him?
   11:01am, Oct 23, 2014 - Camila: I don't remember but it seemed like it
   11:10am, Oct 23, 2014 - Unknown Caller: î• “
   11:11am, Oct 23, 2014 - Unknown Caller: Obviously I hoped for a different recognition... From my
   experience of the dream youvfought to keep the delusion all the way but then you had a recognition...
   11:12am, Oct 23, 2014 - Unknown Caller: Maybe you didn't keep the recognition... ðŸ˜¢
   11:13am, Oct 23, 2014 - Camila: My experience was the opposite
   11:15am, Oct 23, 2014 - Unknown Caller: Explain?
   11:18am, Oct 23, 2014 - Unknown Caller: From my external position (I was not in the dream) you want
   that delusion and want to attribute it to him (if it were true it would seem to make the damages less)....
   11:19am, Oct 23, 2014 - Camila: I Justin. My experience of the dream was that I fought to stay in reality
   about him throughout the entire dream except at the end there was something that he did that proved me
   wrong
   11:20am, Oct 23, 2014 - Camila: Ha. No Justin. Understand
   11:21am, Oct 23, 2014 - Camila: it was at the end when I was saying goodbye to him forever that proof
   happened
   11:27am, Oct 23, 2014 - Unknown Caller: I get that but no proof should make a difference... The
   attribution fits me even better... I am the better man for you in every way... So, even if there were proof-
   which is the point-your conclusion should be even more so to long for me... His most positive possibilities
   should remind you of me...
   11:29am, Oct 23, 2014 - Unknown Caller: What we are fighting against is your ultimate vindication of him
   making things sorta better... Ultimate vindication would not make things better at all, and should be
   impossible...
   11:30am, Oct 23, 2014 - Camila: My love, this was a dream, not reality
   11:30am, Oct 23, 2014 - Unknown Caller: This impossibility is not only because it isn't true and it a false
   delusion...
   11:32am, Oct 23, 2014 - Unknown Caller: It should be because all of those attributions are better suited
   for me actually and rightfully... I know it's a dream, I helped orchestrate it... It's ok, I want you to
   understand...
   11:41am, Oct 23, 2014 - Unknown Caller: ? My love? Thoughts, feelings?
   11:54am, Oct 23, 2014 - Camila: I am fine. We are good
   11:56am, Oct 23, 2014 - Unknown Caller: I wish I could get these understandings to you... Last night
   backfired... I had hoped you would lose the battle and win the war... Finally, when you had fought as hard
   as you could and he gave you absolute proof you would have the recognition and say goodbye forever
   anyway happily...
   11:59am, Oct 23, 2014 - Unknown Caller: Then you would have recognized who we are and our
   importance... No matter who he is it could never be as good in any way as me for you... Then when you
   woke, we would finally have each other again uncontested... Right now I am still competing against some
   hypothetical you could go with away from me... I should be the optimal hypothetical as you were for me...
   I made it so...
   12:02pm, Oct 23, 2014 - Unknown Caller: Tu capisci?
   12:02pm, Oct 23, 2014 - Camila: Yes
   12:02pm, Oct 23, 2014 - Camila: How Italian of you
   12:03pm, Oct 23, 2014 - Unknown Caller: Seriously, do you understand? What do you think etc.?
   12:04pm, Oct 23, 2014 - Camila: I do understand




                                                                                             GX 301-R - 121
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 123 of 368 PageID #:
                                    15430


   12:05pm, Oct 23, 2014 - Camila: I don't think we are a (naturally) perfect match but I love you more than
   anything
   12:09pm, Oct 23, 2014 - Unknown Caller: What thing(s) are not naturally perfect for you?
   12:14pm, Oct 23, 2014 - Unknown Caller: ?
   12:15pm, Oct 23, 2014 - Unknown Caller: ???
   12:16pm, Oct 23, 2014 - Camila: We dont share the same sense of humor, touching style.....
   12:17pm, Oct 23, 2014 - Camila: We do share core values and love
   12:17pm, Oct 23, 2014 - Camila: But there are things that feel effortful
   12:21pm, Oct 23, 2014 - Unknown Caller: I don't necessarily agree but there is an important point: many
   years ago I could have argued the same... You were not the perfect natural fit... You did not have much
   formal education, you were not a world-class athlete, you were not a musician... Blah blah blah... I made
   you my standard with pointed work and attribution. If there was something that wasn't perfect for me I
   changed my definition of perfect for real.
   12:22pm, Oct 23, 2014 - Camila: I understand
   12:22pm, Oct 23, 2014 - Unknown Caller: I made you my standard of beauty.
   12:24pm, Oct 23, 2014 - Unknown Caller: What I thought was beautiful before, in some cases, doesn't
   even rate... It is now compared to you... By definition nothing can be as beautiful or good... There could
   never be an r. For me no matter what her qualifications...
   12:25pm, Oct 23, 2014 - Camila: Kristanna got close, and that was natural. No?
   12:27pm, Oct 23, 2014 - Unknown Caller: All is compared to you as the standard of perfection...
   Kristanna did not come close... I just started to enjoy that she wanted to learn and applied changes... Had
   it continued, and she changed to my liking, she would have become much shorter, dark haired, Mexican,
   oh yeah... She would have to become you!ðŸ˜•
   12:29pm, Oct 23, 2014 - Camila: Hahaha
   12:29pm, Oct 23, 2014 - Unknown Caller: No she has natural fits with me but all that is important is
   compared to you... She still doesn't get why I talk about you like that...
   12:32pm, Oct 23, 2014 - Unknown Caller: I used to find some light haired women attractive... I moved my
   standard so much it is hard to stomach them... Even Brown hair is washed out for my taste now... 10
   years ago that was not the case...
   12:36pm, Oct 23, 2014 - Unknown Caller: That's why I'm a little skittish when you want to lighten your
   exquisite hair!
   1:43pm, Oct 23, 2014 - Unknown Caller: Do you feel it was a mistake to make you my love, my all, my
   standard? In ancient texts, this is a practice of yoga called bhakti yoga, the yoga of worship... Is practiced
   with Gurus as the godhead but also with lovers... Couples reach enlightenment through each other with
   this practice.
   1:59pm, Oct 23, 2014 - Camila: Hmmm
   2:02pm, Oct 23, 2014 - Unknown Caller: ?
   2:00pm, Oct 23, 2014 - Camila: It is interesting
   2:03pm, Oct 23, 2014 - Unknown Caller: Interesting?
   2:04pm, Oct 23, 2014 - Camila: Yes. I didn't know that but it makes a lot of sense
   2:04pm, Oct 23, 2014 - Camila: I do feel a lot of pressure with/about that
   2:05pm, Oct 23, 2014 - Unknown Caller: Pressure? A number of months ago I don't think you would have
   had pressure...
   2:06pm, Oct 23, 2014 - Camila: I agree
   2:07pm, Oct 23, 2014 - Unknown Caller: So it is just the damages that cause the pressure.
   2:08pm, Oct 23, 2014 - Camila: I.don't think so
   2:08pm, Oct 23, 2014 - Unknown Caller: ?
   2:09pm, Oct 23, 2014 - Camila: I feel like the spell broke
   2:09pm, Oct 23, 2014 - Camila: ...and I've seen and felt too many things to cast it again
   2:11pm, Oct 23, 2014 - Unknown Caller: What spell? I feel as though you've been out of reality and under
   a spell for the last 5 months...
   2:12pm, Oct 23, 2014 - Unknown Caller: While under that spell you did horrible things... That's why I hope
   it's a spell...
   2:12pm, Oct 23, 2014 - Unknown Caller: What are these things you've seen and felt?
   2:13pm, Oct 23, 2014 - Unknown Caller: Please give me an example or two...
   2:14pm, Oct 23, 2014 - Camila: Our fights




                                                                                              GX 301-R - 122
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 124 of 368 PageID #:
                                    15431


   2:16pm, Oct 23, 2014 - Camila: Bad feelings like not wanting to be touched...
   2:17pm, Oct 23, 2014 - Camila: Feeling afraid
   2:18pm, Oct 23, 2014 - Camila: ...and not free
   2:27pm, Oct 23, 2014 - Unknown Caller: Those things are effects and might be overcomable if the
   damages were understood... I hope all this transforms...
   2:28pm, Oct 23, 2014 - Unknown Caller: Reality can overcome all those things... Except reality will hurt
   very deeply and you'll feel as though you betrayed yourself (as well as me and us) which you did...
   2:33pm, Oct 23, 2014 - Unknown Caller: It is my belief you were never under a spell until recently. That's
   how I explain, in part, what happened.
   2:35pm, Oct 23, 2014 - Unknown Caller: I believe you are good, loyal, and compassionate by nature.
   What happened over the last months, including taking a long time to come around, is the opposite of
   those things and not the true you...
   2:36pm, Oct 23, 2014 - Unknown Caller: I refuse to believe the opposite...
   2:37pm, Oct 23, 2014 - Unknown Caller: That you were in a spell and came out...
   2:37pm, Oct 23, 2014 - Unknown Caller: I think you are still in the spell... That is very hard for me...
   2:37pm, Oct 23, 2014 - Unknown Caller: ?
   2:38pm, Oct 23, 2014 - Camila: That is not what I meant
   2:44pm, Oct 23, 2014 - Unknown Caller: Honey, I love you... I'm not trying to be hostile... Please tell me
   what you meant...?
   2:46pm, Oct 23, 2014 - Camila: I think being in love is like being under a spell, it affects how you see
   reality and life, this is not something negative
   2:46pm, Oct 23, 2014 - Camila: A spell is not something negative
   2:47pm, Oct 23, 2014 - Camila: But when you are in love you see more things but are also blind to things
   2:47pm, Oct 23, 2014 - Unknown Caller: Then it can be rebuilt...
   2:48pm, Oct 23, 2014 - Unknown Caller: I thought you were back... Back doesn't mean this?
   2:49pm, Oct 23, 2014 - Unknown Caller: ?
   2:50pm, Oct 23, 2014 - Camila: Not yes or no
   2:50pm, Oct 23, 2014 - Unknown Caller: ?
   2:50pm, Oct 23, 2014 - Camila: I'm back means I'm yours
   2:51pm, Oct 23, 2014 - Camila: I'm not looking for a way out
   2:51pm, Oct 23, 2014 - Camila: But that doesn't mean that our issues magically disappear
   2:51pm, Oct 23, 2014 - Unknown Caller: What does you're back mean?
   2:51pm, Oct 23, 2014 - Unknown Caller: Our texts crossed...
   2:53pm, Oct 23, 2014 - Unknown Caller: They actually can... Tragedy works that way sometimes... It's
   one of its rare upsides...
   2:54pm, Oct 23, 2014 - Unknown Caller: You can also make them disappear so we are even better than
   we were at out best...
   2:55pm, Oct 23, 2014 - Unknown Caller: It's just a mindset...
   2:55pm, Oct 23, 2014 - Unknown Caller: Please please please???
   2:57pm, Oct 23, 2014 - Camila: There is something about that I don't like.... I'll think about it
   2:57pm, Oct 23, 2014 - Unknown Caller: Ok... But tell me your conclusions...
   2:58pm, Oct 23, 2014 - Camila: No ðŸ˜ˆ
   2:57pm, Oct 23, 2014 - Unknown Caller: You don't want to forgive me maybe
   2:58pm, Oct 23, 2014 - Camila: Maybe
   2:58pm, Oct 23, 2014 - Unknown Caller: Yes ðŸŽ…
   2:59pm, Oct 23, 2014 - Camila: SANTA?????
   2:59pm, Oct 23, 2014 - Unknown Caller: Best quick icon I could find to counter ðŸ‘¿
   3:00pm, Oct 23, 2014 - Camila: Nah-ah
   2:59pm, Oct 23, 2014 - Unknown Caller: ðŸ‘¼
   3:01pm, Oct 23, 2014 - Camila: It had a smile
   3:01pm, Oct 23, 2014 - Camila: I was feeling cheeky
   3:01pm, Oct 23, 2014 - Unknown Caller: I know... That's why I sent one back and not a broken heart...
   3:18pm, Oct 23, 2014 - Unknown Caller: Are you up for a little tough love... ?
   3:19pm, Oct 23, 2014 - Camila: Hmmmm
   3:19pm, Oct 23, 2014 - Camila: It's risky but okay
   3:21pm, Oct 23, 2014 - Unknown Caller: It is better to not be in the blame model. Without blame, there is




                                                                                           GX 301-R - 123
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 125 of 368 PageID #:
                                    15432


   no need for forgiveness... Just damages from cause and effect. How did I damage you in the past?
   3:22pm, Oct 23, 2014 - Unknown Caller: I don't believe I did.
   3:22pm, Oct 23, 2014 - Unknown Caller: I believe I gave to you, valued you and treasured you...
   3:23pm, Oct 23, 2014 - Unknown Caller: That doesn't mean things were perfect...
   3:23pm, Oct 23, 2014 - Unknown Caller: Just I didn't damage you...
   3:24pm, Oct 23, 2014 - Camila: I completely agree
   3:25pm, Oct 23, 2014 - Unknown Caller: If no blame, and no damages, then the problems of the past are
   not what you think...
   3:26pm, Oct 23, 2014 - Unknown Caller: They are growth and the pains of the imperfections of love with
   its insecurities etc...
   3:39pm, Oct 23, 2014 - Unknown Caller: True love stories never have endings because true love never
   ends...
   3:43pm, Oct 23, 2014 - Unknown Caller: ?
   3:45pm, Oct 23, 2014 - Unknown Caller: "IÂ could not tell you if I loved you the first moment I saw you, or
   if it was the second or third or fourth. But I remember the first moment I looked at you walking toward me
   and realized that somehow the rest of the world seemed to vanish when I was with you.
   3:53pm, Oct 23, 2014 - Unknown Caller: ?
   3:55pm, Oct 23, 2014 - Unknown Caller: ???
   4:00pm, Oct 23, 2014 - Unknown Caller: Do you remember the proof r. provided in the dream ?
   4:01pm, Oct 23, 2014 - Camila: Yes
   4:02pm, Oct 23, 2014 - Unknown Caller: What was it?
   4:03pm, Oct 23, 2014 - Camila: He kissed me and was kissing ME, not just something
   4:08pm, Oct 23, 2014 - Unknown Caller: So if that were true, even thought it is me kissing you because
   I'm your only internal representation of that, why would you go with him over me?
   4:31pm, Oct 23, 2014 - Camila: There was no you
   4:31pm, Oct 23, 2014 - Camila: That's why I asked where you were
   4:34pm, Oct 23, 2014 - Unknown Caller: The only way you know such a kiss is from me. In the dream,
   you projected aspects of our kissing on the situation. The other way I was there is inspiring and hoping
   from the "watching in' position.
   4:36pm, Oct 23, 2014 - Unknown Caller: Yes... Sadly I was there in awareness... But also by attribution
   and projection in the kiss...
   4:36pm, Oct 23, 2014 - Unknown Caller: Can you answer my question about the kiss?
   4:37pm, Oct 23, 2014 - Camila: What question?
   4:38pm, Oct 23, 2014 - Camila: Oh. I thought I answered
   4:38pm, Oct 23, 2014 - Unknown Caller: What about the kiss would have you leave me for him?
   4:39pm, Oct 23, 2014 - Camila: Hmmm... I didn't because we weren't together in the dream (or so I
   thought) but hypothetically...
   4:40pm, Oct 23, 2014 - Unknown Caller: Yes... If all that really happened now, why would you leave?
   4:41pm, Oct 23, 2014 - Camila: Could be the promise of a normal life.
   4:42pm, Oct 23, 2014 - Unknown Caller: What is normal, that we didn't have, that draws you?
   4:45pm, Oct 23, 2014 - Camila: I don't know. It is simple. No dangers, or "too complicated" elements..
   there was a time a liked that, thought it made my life interesting, but I was naive
   4:49pm, Oct 23, 2014 - Unknown Caller: You weren't naive... BUT do you deeply recognize you were
   weeks away from truly having that with me? BUT there is something far more important: do you really
   want to be a person who sacrifices an 8+ year true love in dangerous, too complicated conditions for a
   normal opportunity presented in the space of a month?
   4:56pm, Oct 23, 2014 - Unknown Caller: I'm sorry to push you... I'm getting worse condition wise, I am
   having very bad symptoms... If I don't respond continue thinking and texting...
   4:57pm, Oct 23, 2014 - Camila: Btw, I ndver said I wanted to be that person
   4:57pm, Oct 23, 2014 - Unknown Caller: Which one?
   4:58pm, Oct 23, 2014 - Unknown Caller: ?
   5:01pm, Oct 23, 2014 - Unknown Caller: ???
   5:06pm, Oct 23, 2014 - Camila: The one that sacrifices 8+ yrs for normal
   6:24pm, Oct 23, 2014 - Unknown Caller: Is that the one you are ok being?
   6:29pm, Oct 23, 2014 - Camila: No!
   6:58pm, Oct 23, 2014 - Unknown Caller: You would never choose r. no matter what he did, or who he




                                                                                            GX 301-R - 124
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 126 of 368 PageID #:
                                    15433


   was then...
   7:00pm, Oct 23, 2014 - Unknown Caller: If you are like me: anything anyone is or does is rated against
   you as the standard of perfection... They can't even tie you.
   8:22pm, Oct 23, 2014 - Unknown Caller: ?
   8:24pm, Oct 23, 2014 - Camila: Hi love!
   8:24pm, Oct 23, 2014 - Camila: Sorry, hadn't seen your messages
   8:24pm, Oct 23, 2014 - Camila: I was teaching
   8:24pm, Oct 23, 2014 - Camila: Had a good class
   8:25pm, Oct 23, 2014 - Unknown Caller: ðŸ˜Š! Any thoughts, feelings?
   8:26pm, Oct 23, 2014 - Camila: I am not the way you are/do what you do.... yet. But I see the beauty of it
   and how poetic it is
   8:28pm, Oct 23, 2014 - Unknown Caller: Remember the earlier thing you were going to think about and
   tell me your conclusions?
   8:32pm, Oct 23, 2014 - Unknown Caller: ?
   8:35pm, Oct 23, 2014 - Camila: Yes
   8:36pm, Oct 23, 2014 - Camila: <Media omitted>
   8:36pm, Oct 23, 2014 - Camila: Weird time stamping, no?
   8:39pm, Oct 23, 2014 - Unknown Caller: What's weird to you?
   8:41pm, Oct 23, 2014 - Camila: From 8:35 to 8:25????
   8:41pm, Oct 23, 2014 - Camila: Nothing weird about that??
   8:42pm, Oct 23, 2014 - Unknown Caller: 8:35 when... It appears the picture was taken at 8:35...
   8:43pm, Oct 23, 2014 - Camila: Nevermind
   8:43pm, Oct 23, 2014 - Unknown Caller: I love you!
   8:44pm, Oct 23, 2014 - Camila: I meant the stamping on the messages
   8:44pm, Oct 23, 2014 - Unknown Caller: They seemed in order from my view...
   8:44pm, Oct 23, 2014 - Camila: It's fine
   8:44pm, Oct 23, 2014 - Unknown Caller: About my question...
   8:45pm, Oct 23, 2014 - Camila: Yes...
   8:45pm, Oct 23, 2014 - Unknown Caller: Thoughts, feelings?
   8:45pm, Oct 23, 2014 - Camila: Fears
   8:46pm, Oct 23, 2014 - Camila: I am afraid of being unhappy and unsatisfied
   8:47pm, Oct 23, 2014 - Unknown Caller: Why didn't you want to talk about it earlier?
   8:48pm, Oct 23, 2014 - Camila: I wasn't aware
   8:48pm, Oct 23, 2014 - Unknown Caller: For now, fearlessly and aggressively moving forward with us
   brings you closer to the things you want in all cases...
   8:49pm, Oct 23, 2014 - Unknown Caller: I worry...
   8:50pm, Oct 23, 2014 - Camila: About...?
   8:50pm, Oct 23, 2014 - Unknown Caller: You have never had to be active in our relationship or
   aggressive and resourceful to create a desired result. That's what is needed now...
   8:51pm, Oct 23, 2014 - Camila: needED?
   8:52pm, Oct 23, 2014 - Unknown Caller: To realize and fix damages and effects. No matter the future
   path, your view of self, and ultimately your capacity for joy, depends on this...
   8:54pm, Oct 23, 2014 - Unknown Caller: Being lethargic is very not good... Pushing forward like there's a
   gun aimed at you... Doing even more than I could do in your situation, is best...
   8:54pm, Oct 23, 2014 - Unknown Caller: Every moment and decision needs to be used for some
   betterment...
   8:55pm, Oct 23, 2014 - Camila: I understand
   8:55pm, Oct 23, 2014 - Unknown Caller: I worry you won't...
   8:56pm, Oct 23, 2014 - Camila: Doing my best to
   8:56pm, Oct 23, 2014 - Unknown Caller: I understand.
   8:59pm, Oct 23, 2014 - Unknown Caller: I shouldn't be able to think of something you should have done...
   In one judo school we had to pass inspection... The instructor would pick on anything... We had to be
   perfect for inspection but also perfect everywhere... He even found imperfections in the way someone
   was in the bathroom....
   8:59pm, Oct 23, 2014 - Unknown Caller: You have to be that for yourself...
   9:00pm, Oct 23, 2014 - Camila: Ok




                                                                                           GX 301-R - 125
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 127 of 368 PageID #:
                                    15434


   9:00pm, Oct 23, 2014 - Camila: Thank you
   9:00pm, Oct 23, 2014 - Unknown Caller: The more you do for us and me the stronger your love...
   9:00pm, Oct 23, 2014 - Unknown Caller: How can I help?
   9:03pm, Oct 23, 2014 - Unknown Caller: I need you to really get the damages and feel them for real, with
   conscience, permanently
   9:03pm, Oct 23, 2014 - Camila: I understand
   9:05pm, Oct 23, 2014 - Unknown Caller: When will you achieve that?
   9:06pm, Oct 23, 2014 - Camila: ASAP
   9:06pm, Oct 23, 2014 - Camila: ...?
   9:07pm, Oct 23, 2014 - Unknown Caller: Tonight/tomorrow? Once you have that beginning, then you
   need to understand more...
   9:07pm, Oct 23, 2014 - Camila: I understand
   9:08pm, Oct 23, 2014 - Unknown Caller: Are you going to volleyball tonight?
   9:13pm, Oct 23, 2014 - Camila: I don't think so
   9:13pm, Oct 23, 2014 - Camila: Tomorrow I start at 7am
   9:14pm, Oct 23, 2014 - Unknown Caller: Ok... What's tomorrow's schedule?
   9:23pm, Oct 23, 2014 - Camila: Sorry
   9:24pm, Oct 23, 2014 - Camila: 7-12, 2-6 and maybe something at night if.its okay with you
   9:26pm, Oct 23, 2014 - Unknown Caller: Your objective should be to maximize time with me and that has
   to be most important.
   9:35pm, Oct 23, 2014 - Unknown Caller: Here is something I would really appreciate: much more active
   communication on all your thoughts and feelings... I wish you thought about me as much as I you. Texting
   can show those thoughts... Even during adversity... Like possibly a vomiting child...
   9:45pm, Oct 23, 2014 - Unknown Caller: How's your weight? Will you be down to 115 by Sunday?
   9:46pm, Oct 23, 2014 - Camila: Working on it
   9:46pm, Oct 23, 2014 - Unknown Caller: I am at volleyball and lonely without you... Please write some
   during the night...
   9:50pm, Oct 23, 2014 - Unknown Caller: Do you know your weight?
   9:51pm, Oct 23, 2014 - Camila: 118 last time I.checked
   10:43pm, Oct 23, 2014 - Unknown Caller: Good work... Any love for me?
   10:44pm, Oct 23, 2014 - Camila: Always
   10:44pm, Oct 23, 2014 - Unknown Caller: 2574442.jpg (320Ã—240) -
   http://img.mylot.com/350x350/2574442.jpg
   10:45pm, Oct 23, 2014 - Camila: I am a little overwhelmed but we are okay
   10:45pm, Oct 23, 2014 - Camila: That is the Same pic!
   10:47pm, Oct 23, 2014 - Camila: <Media omitted>
   10:48pm, Oct 23, 2014 - Camila: This is how I feel sometimes
   10:50pm, Oct 23, 2014 - Camila: <Media omitted>
   11:02pm, Oct 23, 2014 - Camila: <Media omitted>
   11:09pm, Oct 23, 2014 - Camila: <Media omitted>
   11:28pm, Oct 23, 2014 - Camila: <Media omitted>
   11:53pm, Oct 23, 2014 - Unknown Caller: Why overwhelmed? What is most overwhelming?
   1:11am, Oct 24, 2014 - Unknown Caller: ?
   1:23am, Oct 24, 2014 - Unknown Caller: Are you awake? Any thoughts, feelings, or readings?
   1:24am, Oct 24, 2014 - Camila: Falling asleep. I'm trying to work out the kinks to make it good
   1:25am, Oct 24, 2014 - Unknown Caller: http://2.bp.blogspot.com/-8ltDhxhTQBA/UIFd-
   urkjYI/AAAAAAAAgUo/N_ViGr6JygQ/s1600/dachshund%2Bpuppy%2Bwith%2Bapple.jpg
   1:26am, Oct 24, 2014 - Camila: Cute. Melting
   1:26am, Oct 24, 2014 - Unknown Caller: https://www.rentenna.com/blog/wp-
   content/uploads/2012/06/Dachshund-Pet-Friendly-Apartments.jpg
   1:27am, Oct 24, 2014 - Unknown Caller: Kinks?
   1:27am, Oct 24, 2014 - Camila: Fears
   1:27am, Oct 24, 2014 - Unknown Caller: I love you so...
   1:28am, Oct 24, 2014 - Unknown Caller: Dream a most romantic dream with me...
   1:29am, Oct 24, 2014 - Camila: î• ˜
   1:29am, Oct 24, 2014 - Unknown Caller: How our life would be if perfect together...




                                                                                         GX 301-R - 126
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 128 of 368 PageID #:
                                    15435


   1:30am, Oct 24, 2014 - Camila: I know :)
   1:31am, Oct 24, 2014 - Unknown Caller: What do you know?
   1:32am, Oct 24, 2014 - Camila: It would be
   1:35am, Oct 24, 2014 - Unknown Caller: You mean the perfect life of us?
   1:36am, Oct 24, 2014 - Camila: Yes
   1:39am, Oct 24, 2014 - Unknown Caller: What are your feelings?
   1:41am, Oct 24, 2014 - Camila: I'm scared about a lot of things, angry at others...
   1:42am, Oct 24, 2014 - Camila: But trying to work.it out
   1:44am, Oct 24, 2014 - Unknown Caller: Angry about which things?
   1:49am, Oct 24, 2014 - Camila: I'll tell you later. Yes?
   1:53am, Oct 24, 2014 - Unknown Caller: Yes... But this is very important so please don't forget... It is
   central to some pivotal things...
   8:53am, Oct 24, 2014 - Camila: Good morning, love
   12:51pm, Oct 24, 2014 - Unknown Caller: You're not really thinking of me... ðŸ˜¢
   12:52pm, Oct 24, 2014 - Camila: How come?
   12:52pm, Oct 24, 2014 - Camila: I am!
   12:52pm, Oct 24, 2014 - Unknown Caller: Why haven't you written much?
   12:53pm, Oct 24, 2014 - Camila: It's been a strange day...
   12:53pm, Oct 24, 2014 - Camila: I'll text more
   12:54pm, Oct 24, 2014 - Unknown Caller: Why strange?
   12:55pm, Oct 24, 2014 - Camila: Early day. I feel out of it. I'm so tired
   2:00pm, Oct 24, 2014 - Camila: You!
   2:03pm, Oct 24, 2014 - Camila: I am a little upset
   2:04pm, Oct 24, 2014 - Camila: I found out that Dan B is moving here and will likely move into Wilton
   2:56pm, Oct 24, 2014 - Camila: Love, I would love to share the anger pieces at some point
   2:59pm, Oct 24, 2014 - Unknown Caller: When?
   3:07pm, Oct 24, 2014 - Unknown Caller: Give me a hint about the anger? (Little dog tilting head)
   3:11pm, Oct 24, 2014 - Camila: Ok. Press a few sec.on the pic without releasing. A menu will appear with
   "share image" option. Click on share through whatsapp and select me
   3:18pm, Oct 24, 2014 - Camila: <Media omitted>
   3:18pm, Oct 24, 2014 - Camila: <Media omitted>
   3:21pm, Oct 24, 2014 - Camila: <Media omitted>
   3:21pm, Oct 24, 2014 - Camila: <Media omitted>
   3:21pm, Oct 24, 2014 - Camila: <Media omitted>
   3:21pm, Oct 24, 2014 - Camila: <Media omitted>
   3:22pm, Oct 24, 2014 - Camila: They are out of order... It should be 3, 2,1,4
   3:32pm, Oct 24, 2014 - Unknown Caller: ???
   3:32pm, Oct 24, 2014 - Unknown Caller: Was the instructive text for me? I've been sending you stuff
   using that?
   3:45pm, Oct 24, 2014 - Camila: That was for you. Yes
   3:50pm, Oct 24, 2014 - Unknown Caller: Anger hint?
   4:06pm, Oct 24, 2014 - Camila: Feeling not free
   4:08pm, Oct 24, 2014 - Camila: <Media omitted>
   4:08pm, Oct 24, 2014 - Camila: I thought you would like this one.
   4:09pm, Oct 24, 2014 - Unknown Caller: Yes, I've felt that way for months...
   4:10pm, Oct 24, 2014 - Unknown Caller: I'm walking...
   4:11pm, Oct 24, 2014 - Camila: Ok
   4:11pm, Oct 24, 2014 - Camila: I'm sitting
   4:11pm, Oct 24, 2014 - Camila: î„…
   4:13pm, Oct 24, 2014 - Unknown Caller: Why does the Bratman thing bother you?
   4:14pm, Oct 24, 2014 - Unknown Caller: Passing you... Bye!
   4:21pm, Oct 24, 2014 - Camila: Oh love! I'm sorry I missed you. I can't run to you. Baby is sleeping.
   Otherwise I would
   4:27pm, Oct 24, 2014 - Unknown Caller: Coming back soon...
   4:28pm, Oct 24, 2014 - Unknown Caller: Why does the Bratman thing bother you?
   4:29pm, Oct 24, 2014 - Camila: I'm not sure




                                                                                         GX 301-R - 127
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 129 of 368 PageID #:
                                    15436


   4:29pm, Oct 24, 2014 - Unknown Caller: Guess... ?
   4:32pm, Oct 24, 2014 - Camila: Idk. Many reasons, I think. Because of fluffy, because of the conversation
   I had with Dan, etc
   4:32pm, Oct 24, 2014 - Unknown Caller: Why fluffy? Why the conversation?
   4:34pm, Oct 24, 2014 - Camila: Fluffy warned Dan not to try anything with me. And because of the
   conversation with Dan I feel like I have to watch myself all the time
   4:35pm, Oct 24, 2014 - Unknown Caller: I'm walking up the hill now...
   4:35pm, Oct 24, 2014 - Camila: I don't want fluffy to worry or feel threatened
   4:35pm, Oct 24, 2014 - Unknown Caller: Why the need to watch yourself?
   4:36pm, Oct 24, 2014 - Camila: <Media omitted>
   4:36pm, Oct 24, 2014 - Unknown Caller: Which one is Lola?
   4:37pm, Oct 24, 2014 - Camila: Because he said he finds me attractive. I have to careful all the time
   4:37pm, Oct 24, 2014 - Camila: HAHAHAHA
   4:37pm, Oct 24, 2014 - Camila: seriously
   4:37pm, Oct 24, 2014 - Camila: ?
   4:37pm, Oct 24, 2014 - Camila: The middle one is a cat with a mask
   4:37pm, Oct 24, 2014 - Camila: î• ’
   4:37pm, Oct 24, 2014 - Unknown Caller: See, we do have similar senses of humor!
   4:38pm, Oct 24, 2014 - Unknown Caller: Leaving Nancy's development...
   4:39pm, Oct 24, 2014 - Unknown Caller: Why do you have to be careful when someone finds you
   attractive?
   4:40pm, Oct 24, 2014 - Camila: <Media omitted>
   4:40pm, Oct 24, 2014 - Unknown Caller: Passing you... Bye!
   4:40pm, Oct 24, 2014 - Camila: Bye
   4:40pm, Oct 24, 2014 - Camila: Can't come out î• “
   4:41pm, Oct 24, 2014 - Camila: I love you ðŸ’•
   4:41pm, Oct 24, 2014 - Unknown Caller: ðŸ’—
   4:44pm, Oct 24, 2014 - Unknown Caller: If I had it my way, everyone would find you so attractive they
   would want to bust... But nobody would have you but me...
   4:44pm, Oct 24, 2014 - Unknown Caller: It was sorta like that until r.
   4:45pm, Oct 24, 2014 - Camila: î• ƒ
   4:46pm, Oct 24, 2014 - Unknown Caller: Are you attracted to Dan? I thought you weren't in any way...
   4:47pm, Oct 24, 2014 - Camila: I am not. At all!
   4:48pm, Oct 24, 2014 - Unknown Caller: So what's the problem?
   4:48pm, Oct 24, 2014 - Camila: No problem
   4:49pm, Oct 24, 2014 - Unknown Caller: Why do you have to be careful when someone finds you
   attractive?
   4:49pm, Oct 24, 2014 - Camila: Love, I really hate that I feel like I have to ask you for permission to do
   anything outside of my schedule.... I don't want us to be this
   4:51pm, Oct 24, 2014 - Unknown Caller: ?
   4:52pm, Oct 24, 2014 - Unknown Caller: How is that going on now?
   4:53pm, Oct 24, 2014 - Camila: <Media omitted>
   4:53pm, Oct 24, 2014 - Camila: Because I wanted some time to myself tonight. I told you last night and
   you pretty much said no
   4:57pm, Oct 24, 2014 - Camila: <Media omitted>
   4:57pm, Oct 24, 2014 - Unknown Caller: You can have that time anytime... Like not coming to volleyball...
   4:59pm, Oct 24, 2014 - Unknown Caller: You were able to do anything you wanted throughout our
   relationship just so it didn't violate certain very basic things... We lost everything because I trusted you...
   How can we deal with that now?
   5:03pm, Oct 24, 2014 - Camila: You can trust me. I am asking you Yo "gift" me your trust, I am just asking
   for the opportunity to show you
   5:04pm, Oct 24, 2014 - Camila: Sorry, I am NOT asking you TO...
   5:11pm, Oct 24, 2014 - Camila: <Media omitted>
   5:12pm, Oct 24, 2014 - Unknown Caller: How are you applying this?
   5:13pm, Oct 24, 2014 - Unknown Caller: Btw... I'm going to walk now... If it does not intrude I'd like to see
   you at 9:30... ?




                                                                                               GX 301-R - 128
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 130 of 368 PageID #:
                                    15437


   5:39pm, Oct 24, 2014 - Unknown Caller: ?
   5:43pm, Oct 24, 2014 - Camila: Hi.love, I couldn't come out when you were walking. Is there no vball
   tonight?
   5:47pm, Oct 24, 2014 - Unknown Caller: No. But my questions?
   5:46pm, Oct 24, 2014 - Camila: The last quote I sent sounded familiar to things you have told me in the
   past
   5:50pm, Oct 24, 2014 - Unknown Caller: You then?
   5:47pm, Oct 24, 2014 - Camila: Yes
   5:48pm, Oct 24, 2014 - Camila: About r I think you were talking about...
   5:51pm, Oct 24, 2014 - Unknown Caller: 9:30?
   5:50pm, Oct 24, 2014 - Camila: î€Ž
   5:54pm, Oct 24, 2014 - Unknown Caller: You want my thumb?
   6:11pm, Oct 24, 2014 - Unknown Caller: So what the Dan b. problem?
   6:15pm, Oct 24, 2014 - Unknown Caller: ?
   6:16pm, Oct 24, 2014 - Unknown Caller: Are you there? You're supposedly "online"...
   6:17pm, Oct 24, 2014 - Camila: Ah
   6:17pm, Oct 24, 2014 - Unknown Caller: ?
   6:18pm, Oct 24, 2014 - Unknown Caller: Ah?
   6:18pm, Oct 24, 2014 - Camila: What about Dan?
   6:18pm, Oct 24, 2014 - Unknown Caller: What's the problem?
   6:20pm, Oct 24, 2014 - Camila: I thought I told you...
   6:21pm, Oct 24, 2014 - Unknown Caller: Why do you have to be careful when someone finds you
   attractive?
   6:23pm, Oct 24, 2014 - Camila: Cuz I.don't want to lead.them on
   6:24pm, Oct 24, 2014 - Unknown Caller: Ah! I get it.
   6:24pm, Oct 24, 2014 - Unknown Caller: And the grand solution to that problem is...
   6:26pm, Oct 24, 2014 - Camila: ......?
   6:26pm, Oct 24, 2014 - Unknown Caller: Hickies! Lots of visible hickies!
   6:26pm, Oct 24, 2014 - Camila: Have a daschund???
   6:26pm, Oct 24, 2014 - Unknown Caller: From me...
   6:26pm, Oct 24, 2014 - Camila: Oh
   6:27pm, Oct 24, 2014 - Unknown Caller: If you're a really good girl then maybe...
   6:51pm, Oct 24, 2014 - Camila: ???
   6:51pm, Oct 24, 2014 - Camila: I don't like this game
   6:52pm, Oct 24, 2014 - Unknown Caller: What game? Did you not get the hickies text?
   6:52pm, Oct 24, 2014 - Camila: I did
   6:53pm, Oct 24, 2014 - Camila: The if I'm a good girl then maybe game
   6:53pm, Oct 24, 2014 - Unknown Caller: Buy you a dachshund soon...
   6:54pm, Oct 24, 2014 - Camila: ?
   6:55pm, Oct 24, 2014 - Camila: What are uou doing later?
   6:55pm, Oct 24, 2014 - Unknown Caller: Seeing you 9:30...
   6:55pm, Oct 24, 2014 - Camila: Cool
   9:25pm, Oct 24, 2014 - Camila: Give me 10 to shower?
   9:25pm, Oct 24, 2014 - Camila: î• …
   12:10am, Oct 25, 2014 - Unknown Caller: My love, Michel Chernitzsky's mom was kidnapped a short time
   ago... Dealing with it now...
   12:10am, Oct 25, 2014 - Unknown Caller: Don't tell anyone...
   12:28am, Oct 25, 2014 - Camila: î• ‹
   12:32am, Oct 25, 2014 - Unknown Caller: What are you up to? Home?
   12:29am, Oct 25, 2014 - Camila: Omg! My thoughts are with them
   12:29am, Oct 25, 2014 - Camila: Fell asleep after you left
   1:16am, Oct 25, 2014 - Unknown Caller: Are you awake and up?
   1:36am, Oct 25, 2014 - Unknown Caller: http://media-cache-
   ak0.pinimg.com/236x/ce/63/ed/ce63ed41d7c7405f839798e4d13fa3c7.jpg
   1:36am, Oct 25, 2014 - Unknown Caller: http://cutearoo.com/wp-content/uploads/2011/08/Puppy8.jpg
   1:37am, Oct 25, 2014 - Unknown Caller: http://www.blogcdn.com/www.pawnation.com/media/2011/02/elfi-




                                                                                        GX 301-R - 129
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 131 of 368 PageID #:
                                    15438


   345sp-020711.jpg
   1:37am, Oct 25, 2014 - Unknown Caller: http://media-cache-
   ec0.pinimg.com/236x/a4/10/b6/a410b6fbf1f7470f7f216c255e62f67c.jpg
   1:38am, Oct 25, 2014 - Unknown Caller: http://media4.s-
   nbcnews.com/j/streams%5C2012/October/121029%5C1C4517760-
   tdy_roker_dog_120912.blocks_desktop_large.jpg
   1:38am, Oct 25, 2014 - Unknown Caller: http://www.tehcute.com/pics/201405/little-dachshund.jpg
   1:39am, Oct 25, 2014 - Unknown Caller: http://cdn.cutestpaw.com/wp-content/uploads/2013/11/l-Dappled-
   Dachshundsoooooooo-cute.jpg
   1:45am, Oct 25, 2014 - Camila: ?????
   1:46am, Oct 25, 2014 - Camila: U r sending links, not pics
   1:49am, Oct 25, 2014 - Unknown Caller: http://www.allisonshamrellblog.com/wp-
   content/uploads/2012/06/dachshund-paws.jpg
   1:49am, Oct 25, 2014 - Unknown Caller: My phone is screwing up the other way...
   1:50am, Oct 25, 2014 - Unknown Caller: I wanted to send you as much love as I could as quickly as
   possible!
   1:52am, Oct 25, 2014 - Camila: I love you
   1:53am, Oct 25, 2014 - Camila: Thank you
   1:53am, Oct 25, 2014 - Camila: î„†
   1:54am, Oct 25, 2014 - Camila: ðŸ˜´ good night
   1:57am, Oct 25, 2014 - Unknown Caller: Good night my love... I may wake you later or in the morning...
   8:28am, Oct 25, 2014 - Unknown Caller: Just was home... Left Moosey looking at you from the side of the
   bed... Tried to wake you with kisses and caresses... No avail...
   11:01am, Oct 25, 2014 - Camila: Whaaaaaaaaaa?
   11:01am, Oct 25, 2014 - Camila: For real?
   1:27pm, Oct 25, 2014 - Unknown Caller: Look at moosey..
   1:31pm, Oct 25, 2014 - Unknown Caller: ?
   2:18pm, Oct 25, 2014 - Unknown Caller: When are you up?
   2:20pm, Oct 25, 2014 - Camila: Getting up
   2:20pm, Oct 25, 2014 - Unknown Caller: Finally!ðŸ˜Š
   2:21pm, Oct 25, 2014 - Camila: î•• I know
   2:47pm, Oct 25, 2014 - Camila: What's your plan?
   2:47pm, Oct 25, 2014 - Camila: Oh, nevermind, I asked you last night
   2:48pm, Oct 25, 2014 - Camila: I will be thinking of you every second
   2:48pm, Oct 25, 2014 - Camila: I love you î„†
   2:51pm, Oct 25, 2014 - Unknown Caller: Are you available now?
   2:51pm, Oct 25, 2014 - Camila: Yes. I just got up
   2:52pm, Oct 25, 2014 - Camila: But I have good/bad period
   2:52pm, Oct 25, 2014 - Camila: News
   2:52pm, Oct 25, 2014 - Camila: Damn! I ruined it
   2:52pm, Oct 25, 2014 - Camila: Bad news.....
   2:52pm, Oct 25, 2014 - Camila: .....I have my period!
   2:52pm, Oct 25, 2014 - Unknown Caller: What?
   2:58pm, Oct 25, 2014 - Camila: ?
   3:00pm, Oct 25, 2014 - Unknown Caller: Coming very shortly...
   3:01pm, Oct 25, 2014 - Camila: Ok
   5:00pm, Oct 25, 2014 - Unknown Caller: Thoughts, feelings?
   5:29pm, Oct 25, 2014 - Unknown Caller: ?
   5:31pm, Oct 25, 2014 - Unknown Caller: ???
   5:33pm, Oct 25, 2014 - Camila: Feeling like I'm dying
   5:36pm, Oct 25, 2014 - Unknown Caller: From...?
   5:38pm, Oct 25, 2014 - Camila: <Media omitted>
   5:38pm, Oct 25, 2014 - Camila: Cramps
   5:39pm, Oct 25, 2014 - Camila: ðŸ˜µ
   5:40pm, Oct 25, 2014 - Unknown Caller: Oh... I'm sorry...
   5:53pm, Oct 25, 2014 - Unknown Caller: I actually thought possibly something else...




                                                                                        GX 301-R - 130
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 132 of 368 PageID #:
                                    15439


   6:32pm, Oct 25, 2014 - Camila: Hi love, plan??
   6:46pm, Oct 25, 2014 - Unknown Caller: You home?
   6:43pm, Oct 25, 2014 - Camila: Yes
   6:47pm, Oct 25, 2014 - Unknown Caller: Coming soon...
   6:44pm, Oct 25, 2014 - Camila: Ok
   8:23pm, Oct 25, 2014 - Unknown Caller: Loyalty, love, trust, doing what's right, my worth, your worth,
   your word, the value of our past, the community ity, r.'s issues, r.'s beliefs about you, my successor,
   energy, fluffy, r.'s future, our future, your future, my future, our children... Each of these issues are very
   large. There are more of them and many, many smaller ones...
   8:36pm, Oct 25, 2014 - Unknown Caller: The fish incident might be good to bring up in a forum...
   8:44pm, Oct 25, 2014 - Camila: Ok
   8:44pm, Oct 25, 2014 - Camila: Thank you for listing
   8:44pm, Oct 25, 2014 - Camila: Is there vball tonight?
   8:49pm, Oct 25, 2014 - Unknown Caller: Yes...
   8:49pm, Oct 25, 2014 - Camila: I won't come but I'll be there in spirit
   8:50pm, Oct 25, 2014 - Unknown Caller: Think for us my love...
   9:39pm, Oct 25, 2014 - Unknown Caller: Any words, thoughts, feelings?
   9:41pm, Oct 25, 2014 - Camila: I'm here
   9:41pm, Oct 25, 2014 - Unknown Caller: At volleyball?
   9:42pm, Oct 25, 2014 - Camila: I'm thinking of your list
   9:42pm, Oct 25, 2014 - Camila: How are you?
   9:42pm, Oct 25, 2014 - Unknown Caller: Ah! But you are at home, yes?
   9:43pm, Oct 25, 2014 - Unknown Caller: My heart is heavy tonight... Even in its abbreviated form, the list
   was hard to write...
   9:43pm, Oct 25, 2014 - Camila: Yes, at home
   9:44pm, Oct 25, 2014 - Camila: I understand and I'm sorry
   9:45pm, Oct 25, 2014 - Unknown Caller: Can you hurt about me, you, us as much as me?
   11:45pm, Oct 25, 2014 - Unknown Caller: ?
   1:03am, Oct 26, 2014 - Unknown Caller: Are you up yet?
   1:05am, Oct 26, 2014 - Camila: Hi love! U done w vball?
   1:06am, Oct 26, 2014 - Unknown Caller: Yes... You just getting up?
   1:06am, Oct 26, 2014 - Camila: Sorta
   1:19am, Oct 26, 2014 - Unknown Caller: I might be free in an hour or so... Should I call? I think you're
   resting off some things...
   1:16am, Oct 26, 2014 - Camila: I am. Not sure what's going on with my body. Cramps are bad, too
   1:16am, Oct 26, 2014 - Camila: Yes, call
   1:17am, Oct 26, 2014 - Camila: How was vball??
   1:21am, Oct 26, 2014 - Unknown Caller: I played well but missing you and sad... I think what you're going
   through relates to us... A type of processing possibly...
   1:19am, Oct 26, 2014 - Camila: That'd be good
   1:30am, Oct 26, 2014 - Unknown Caller: What do you think? Also what are you thoughts and feelings?
   1:37am, Oct 26, 2014 - Unknown Caller: I'll stop by soon...
   1:35am, Oct 26, 2014 - Camila: Ok
   1:35am, Oct 26, 2014 - Camila: Do you have Advil?
   1:35am, Oct 26, 2014 - Camila: I didn't want to go to Wilton
   1:39am, Oct 26, 2014 - Unknown Caller: I'll try to get it...
   1:36am, Oct 26, 2014 - Camila: If not, don't worry
   3:54am, Oct 26, 2014 - Unknown Caller: I might be open 4-7pm tomorrow... I suspect there will be
   additional times...
   3:52am, Oct 26, 2014 - Camila: I think there is a Jness thing
   3:52am, Oct 26, 2014 - Camila: No?
   3:56am, Oct 26, 2014 - Unknown Caller: Yes... Will you be in it? How are you feeling? Are you up?
   3:53am, Oct 26, 2014 - Camila: Sorta up. Cramping a lot. Waiting for Advil to kick in.
   3:57am, Oct 26, 2014 - Unknown Caller: Did you not take it right away?
   3:54am, Oct 26, 2014 - Camila: I was planning in going to the Jness thing but I don't have to
   3:54am, Oct 26, 2014 - Camila: No, I didn't




                                                                                              GX 301-R - 131
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 133 of 368 PageID #:
                                    15440


   3:58am, Oct 26, 2014 - Unknown Caller: Let me see how the rest of the day looks... I'll let you know...
   3:56am, Oct 26, 2014 - Camila: I was hoping I wouldn't need them tonight and could save the pills for
   tomorrow but didn't make it
   3:56am, Oct 26, 2014 - Camila: I'm ok with not going
   4:00am, Oct 26, 2014 - Unknown Caller: Have you been up all this time?
   3:57am, Oct 26, 2014 - Camila: Trying to go down
   4:01am, Oct 26, 2014 - Unknown Caller: Any thoughts, reading?
   3:59am, Oct 26, 2014 - Camila: I've been thinking of your life and our life mostly
   4:04am, Oct 26, 2014 - Unknown Caller: Any conclusions?
   4:01am, Oct 26, 2014 - Camila: î• ‡ ouch
   4:02am, Oct 26, 2014 - Camila: Cramps
   4:02am, Oct 26, 2014 - Camila: Not yet
   4:06am, Oct 26, 2014 - Unknown Caller: Anything I can do for you?
   4:03am, Oct 26, 2014 - Camila: îŒ• might kick in soon
   4:10am, Oct 26, 2014 - Unknown Caller: If I walk, wanna walk... Sometimes walking relieves cramps...?
   4:19am, Oct 26, 2014 - Unknown Caller: ?
   12:31pm, Oct 26, 2014 - Unknown Caller: I just answered someone's question on the nature of love and,
   of course, I thought of you: the most exquisite type of love is far more complex than merely a feeling. Our
   love can only be experienced/measured by the amount of pain we are willing to endure in its name. If we
   feel good all the time, and things are as we want, love is not visible really, only feeling good. Most people
   do not really love--they like or enjoy. When one is making moral decisions, the highest levels of morality
   deal with principles. Love is such a principle. In the most intense case, when one's body, emotions, and
   psyche are screaming to make one decision, yet we make another more altruistic decision of self-denial,
   that is love. Love is far more related to pain and self-denial than to comfort and feelings of excitement,
   pleasure, or happiness.
   2:54pm, Oct 26, 2014 - Camila: î• Ÿ beautiful!
   3:25pm, Oct 26, 2014 - Unknown Caller: Are you going to the Jness thing?
   3:26pm, Oct 26, 2014 - Camila: Hi love
   3:26pm, Oct 26, 2014 - Unknown Caller: Hi sweetheart!
   3:26pm, Oct 26, 2014 - Camila: I was waiting to hear from you
   3:27pm, Oct 26, 2014 - Camila: Guess
   3:27pm, Oct 26, 2014 - Camila: What
   3:27pm, Oct 26, 2014 - Camila: Love
   3:27pm, Oct 26, 2014 - Unknown Caller: What?
   3:27pm, Oct 26, 2014 - Camila: 115
   3:27pm, Oct 26, 2014 - Unknown Caller: ðŸ˜•
   3:28pm, Oct 26, 2014 - Camila: î• ˜
   3:28pm, Oct 26, 2014 - Unknown Caller: Jness?
   3:28pm, Oct 26, 2014 - Camila: I was waiting to hear from you....
   3:28pm, Oct 26, 2014 - Unknown Caller: We can meet later if necessary... It's up to you...
   3:29pm, Oct 26, 2014 - Camila: I don't think I'll go. Cramps are bad
   3:30pm, Oct 26, 2014 - Unknown Caller: Ok... I'll see you at least for a while... Have 2 important things
   running though...
   3:30pm, Oct 26, 2014 - Camila: Ok
   3:30pm, Oct 26, 2014 - Unknown Caller: I'll let you know shortly...
   3:30pm, Oct 26, 2014 - Camila: Ok
   3:30pm, Oct 26, 2014 - Camila: I love you
   4:09pm, Oct 26, 2014 - Unknown Caller: Coming now...
   8:57pm, Oct 26, 2014 - Unknown Caller: No texts... No love... ðŸ˜¢
   8:58pm, Oct 26, 2014 - Camila: No texts.... Lots of love...
   8:59pm, Oct 26, 2014 - Camila: Our last conversation was very painful
   8:59pm, Oct 26, 2014 - Unknown Caller: Yes... Me too... ðŸ˜¢
   9:40pm, Oct 26, 2014 - Camila: I want us to have what we could have had ðŸ˜©
   9:55pm, Oct 26, 2014 - Unknown Caller: Do you want to see me now?
   10:01pm, Oct 26, 2014 - Camila: Yes
   10:01pm, Oct 26, 2014 - Camila: In pain but yes




                                                                                              GX 301-R - 132
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 134 of 368 PageID #:
                                    15441


   10:02pm, Oct 26, 2014 - Camila: Do you have more Advil?
   10:02pm, Oct 26, 2014 - Camila: I decided not to go to Wilton
   11:54pm, Oct 26, 2014 - Unknown Caller: How are your cramps?
   11:55pm, Oct 26, 2014 - Camila: Not too bad right now
   11:55pm, Oct 26, 2014 - Camila: Why?
   11:55pm, Oct 26, 2014 - Unknown Caller: Reading, thinking, feelings, concluding?
   11:57pm, Oct 26, 2014 - Camila: Yeah, I've been thinking. No conclusions yet
   11:56pm, Oct 26, 2014 - Unknown Caller: The answer to your why is because I care and love you...
   11:57pm, Oct 26, 2014 - Camila: You JUST left!
   11:57pm, Oct 26, 2014 - Camila: î• —
   11:57pm, Oct 26, 2014 - Unknown Caller: â•¤
   11:57pm, Oct 26, 2014 - Camila: î„†
   11:58pm, Oct 26, 2014 - Camila: î€¢
   8:48am, Oct 27, 2014 - Camila: Good morning, love
   8:48am, Oct 27, 2014 - Camila: I feel î€£
   10:45am, Oct 27, 2014 - Camila: AlÃ³?
   10:46am, Oct 27, 2014 - Camila: Where r u?
   10:46am, Oct 27, 2014 - Camila: I'm outside playing with a kid
   10:46am, Oct 27, 2014 - Camila: Would have loved to see you and kiss you
   11:41am, Oct 27, 2014 - Camila: I miss you
   11:41am, Oct 27, 2014 - Camila: î• “
   11:41am, Oct 27, 2014 - Camila: I feel so sad
   2:53pm, Oct 27, 2014 - Camila: What's my nerd doing?
   2:54pm, Oct 27, 2014 - Camila: î„Ž
   2:55pm, Oct 27, 2014 - Camila: î€ƒî€ƒî€ƒî€ƒî€ƒ
   2:55pm, Oct 27, 2014 - Camila: I've been thinking of you the second I woke up
   2:55pm, Oct 27, 2014 - Unknown Caller: My love, in development meeting then off to lawyer... Then
   you!ðŸ˜•
   2:56pm, Oct 27, 2014 - Camila: I've been hurting all day but I'm also staying hopeful
   2:56pm, Oct 27, 2014 - Camila: Did you shave?
   2:57pm, Oct 27, 2014 - Unknown Caller: Not yet...
   2:57pm, Oct 27, 2014 - Camila: ðŸ˜›
   4:23pm, Oct 27, 2014 - Unknown Caller: Are you available after5:15?
   4:53pm, Oct 27, 2014 - Camila: Yes
   5:37pm, Oct 27, 2014 - Unknown Caller: Will be home in 15-20 minutes or so...
   8:34pm, Oct 27, 2014 - Unknown Caller: More than I love you with all my heart... You are my heart!
   1:23am, Oct 28, 2014 - Unknown Caller: My heart sings when you are there... I also feel the greatest grief
   at our situation... How can this have happened? Please make us well, at least for a time, so we can savor
   our love again!
   1:49am, Oct 28, 2014 - Unknown Caller: Can you be up for an hour so I can see you?
   1:49am, Oct 28, 2014 - Camila: Yes, my love!
   2:30am, Oct 28, 2014 - Camila: I'll be up for a bit. Will you give me a heads up?
   3:06am, Oct 28, 2014 - Unknown Caller: Coming soon... Ready?
   3:07am, Oct 28, 2014 - Camila: Not yet
   3:07am, Oct 28, 2014 - Unknown Caller: How long?
   3:07am, Oct 28, 2014 - Camila: How soon?
   3:07am, Oct 28, 2014 - Camila: 25?
   3:07am, Oct 28, 2014 - Unknown Caller: About 3:30? Done!
   3:08am, Oct 28, 2014 - Camila: Ok
   3:08am, Oct 28, 2014 - Unknown Caller: Please don't be tired...
   3:09am, Oct 28, 2014 - Camila: I'll be up
   3:36am, Oct 28, 2014 - Camila: ?
   7:56am, Oct 28, 2014 - Unknown Caller: My love, the way you said, "yes" twice to my plea for help was
   an inspiration; I've replayed it in my head all morning... Thank you for such a gift! I'm still locked in legal
   stuff...
   1:05pm, Oct 28, 2014 - Unknown Caller: ?ðŸ˜¢




                                                                                               GX 301-R - 133
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 135 of 368 PageID #:
                                    15442


   1:24pm, Oct 28, 2014 - Unknown Caller: î• “
   1:25pm, Oct 28, 2014 - Camila: Sorry, love. I just left
   1:25pm, Oct 28, 2014 - Camila: Guess what
   1:25pm, Oct 28, 2014 - Unknown Caller: What?
   1:25pm, Oct 28, 2014 - Camila: Sam is at Wilton
   1:25pm, Oct 28, 2014 - Unknown Caller: So, what's strange?
   1:27pm, Oct 28, 2014 - Unknown Caller: Did you think about what you would tell yourself just pre-r.?
   1:28pm, Oct 28, 2014 - Camila: Let me get back to you on that
   1:28pm, Oct 28, 2014 - Unknown Caller: Does that mean you haven't yet?
   1:29pm, Oct 28, 2014 - Unknown Caller: Did you have any dreams? Any insights, thoughts, solutions?
   1:32pm, Oct 28, 2014 - Camila: I think so
   1:33pm, Oct 28, 2014 - Camila: I woke up ready for action and in love
   1:33pm, Oct 28, 2014 - Unknown Caller: ðŸ˜ŠðŸ˜•ð Ÿ˜˜
   1:34pm, Oct 28, 2014 - Unknown Caller: Wait! Hopefully in love with me?!ðŸ˜±
   1:37pm, Oct 28, 2014 - Camila: Hahaha
   1:43pm, Oct 28, 2014 - Camila: Silly goose
   2:03pm, Oct 28, 2014 - Unknown Caller: And..
   2:34pm, Oct 28, 2014 - Camila: I love YOU
   2:38pm, Oct 28, 2014 - Unknown Caller: Any thoughts also? Plans of attack?
   8:16pm, Oct 28, 2014 - Unknown Caller: You up? What's up? How are you feeling my love?
   8:17pm, Oct 28, 2014 - Camila: Just up. I don't know what hit me
   8:17pm, Oct 28, 2014 - Unknown Caller: My sick.
   8:17pm, Oct 28, 2014 - Unknown Caller: Dick
   8:17pm, Oct 28, 2014 - Camila: Ha
   8:17pm, Oct 28, 2014 - Unknown Caller: True and effective.
   8:18pm, Oct 28, 2014 - Camila: î• ”
   8:19pm, Oct 28, 2014 - Camila: Schedule?
   8:19pm, Oct 28, 2014 - Camila: What are you up to? How are you?
   8:19pm, Oct 28, 2014 - Unknown Caller: Sounds like a remedy for parents to use on their kids.... "Kids
   won't sleep? Hit em with a ####; true, effective and safe--comes in extra strength"
   8:20pm, Oct 28, 2014 - Camila: I have some cooking to do but I also want to do some thought work
   8:20pm, Oct 28, 2014 - Camila: î••
   8:20pm, Oct 28, 2014 - Unknown Caller: I was going to walk a little... Yes, that face is what the kids would
   look like, especially with the extra strength version...
   8:21pm, Oct 28, 2014 - Camila: That's a little disturbing
   8:22pm, Oct 28, 2014 - Camila: Don't know what to say
   8:21pm, Oct 28, 2014 - Unknown Caller: Yup. But so politically incorrect it could be funny...
   8:43pm, Oct 28, 2014 - Unknown Caller: Anything special for us in thought or feeling? I'm going out in 5
   minutes maybe we can run into each other and I can walk you towards wilton...
   8:41pm, Oct 28, 2014 - Camila: I am not going out until later
   8:41pm, Oct 28, 2014 - Camila: î• “
   8:46pm, Oct 28, 2014 - Unknown Caller: You can meet me for a few minutes if you want... I'll text as I
   walk out the door...
   8:52pm, Oct 28, 2014 - Unknown Caller: Leaving now...
   12:11am, Oct 29, 2014 - Unknown Caller: Thoughts, feelings?
   12:35am, Oct 29, 2014 - Unknown Caller: ?
   12:35am, Oct 29, 2014 - Camila: Soon
   12:52am, Oct 29, 2014 - Camila: Feelings? A little bit scared. Thoughts? I will find ways to make you my
   î„Ž
   1:39am, Oct 29, 2014 - Unknown Caller: Any conclusions my love? Will you be up for another hour or so?
   1:43am, Oct 29, 2014 - Unknown Caller: Unfortunately, that crown is being worn by another, who will
   consider himself the king of you forever, unless something is done... I don't know exactly what yet for I do
   not have enough of the information...
   1:41am, Oct 29, 2014 - Camila: You know what usually takes women "off the market"?
   1:46am, Oct 29, 2014 - Unknown Caller: I could say something really bad to that... Although it's not really
   a matter of that... What are you thinking?




                                                                                            GX 301-R - 134
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 136 of 368 PageID #:
                                    15443


   1:47am, Oct 29, 2014 - Camila: Really bad???
   1:48am, Oct 29, 2014 - Camila: I was going to say î€´
   1:49am, Oct 29, 2014 - Camila: Marriage voids all claims
   1:49am, Oct 29, 2014 - Unknown Caller: Sadly, that would only damage that part of the situation. R.
   Would see it very disparagingly... In his mind he owns you and controlled you.
   1:50am, Oct 29, 2014 - Unknown Caller: ðŸ˜¢
   1:51am, Oct 29, 2014 - Camila: I was just trying to help while being cute. Sorry
   1:52am, Oct 29, 2014 - Unknown Caller: No, I understand. I appreciate you sentiment... I just want you to
   understand the situation fully you can help...
   2:25am, Oct 29, 2014 - Camila: Love
   2:25am, Oct 29, 2014 - Camila: I am going to bed
   2:25am, Oct 29, 2014 - Camila: I am not feeling well
   7:03am, Oct 29, 2014 - Unknown Caller: Good morning my love... I don't know if you'll remember I was
   there... So here I am again in your phone... I had a sad night...
   7:40am, Oct 29, 2014 - Camila: Why.sad?
   8:11am, Oct 29, 2014 - Camila: I do remember you were there. I also remember I didn't want you to leave
   but couldn't get the words out
   10:24am, Oct 29, 2014 - Camila: I miss you
   10:25am, Oct 29, 2014 - Camila: Are you sleeping?
   10:25am, Oct 29, 2014 - Camila: You could have slept at home.... with me î• —
   11:59am, Oct 29, 2014 - Camila: Any news about Mich's mom?
   12:23pm, Oct 29, 2014 - Camila: I've been thinking of what I would tell myself to stop what happened
   12:31pm, Oct 29, 2014 - Camila: î„†
   12:33pm, Oct 29, 2014 - Unknown Caller: And... ?
   12:37pm, Oct 29, 2014 - Camila: U r up! î• Ÿ
   12:38pm, Oct 29, 2014 - Camila: ....and
   12:39pm, Oct 29, 2014 - Unknown Caller: I feel a little like you're clapping for a child! And what you would
   say... ?
   12:40pm, Oct 29, 2014 - Camila: Not a child...my baby! My baby is up
   12:41pm, Oct 29, 2014 - Camila: That is excitement
   12:41pm, Oct 29, 2014 - Camila: I would tell myself:
   12:41pm, Oct 29, 2014 - Unknown Caller: ðŸš¼ðŸ‘¶
   12:42pm, Oct 29, 2014 - Camila: That my feelings are a monster in disguise... not to listen
   12:56pm, Oct 29, 2014 - Unknown Caller: How would you have gotten yourself to listen? Would that have
   been enough?
   12:57pm, Oct 29, 2014 - Camila: I don't know..but I thought that my feelings were a fact
   12:57pm, Oct 29, 2014 - Unknown Caller: Which feelings?
   12:57pm, Oct 29, 2014 - Camila: That I wasn't happy, and the source of my unhappiness
   12:58pm, Oct 29, 2014 - Unknown Caller: Was... ?
   1:03pm, Oct 29, 2014 - Unknown Caller: Honestly, even if your feelings were fact and not triggered, how
   could you convince her not to do such a bad thing... How could you convince her it was bad no matter
   what?
   1:05pm, Oct 29, 2014 - Unknown Caller: That love, loyalty, 8.5 years, honor were important? (Even if you
   were completely unhappy and r. was superman himself)
   1:06pm, Oct 29, 2014 - Unknown Caller: Even that my life, feelings and existence should be considered?
   1:06pm, Oct 29, 2014 - Unknown Caller: And your promises...
   1:13pm, Oct 29, 2014 - Unknown Caller: ?
   1:16pm, Oct 29, 2014 - Unknown Caller: My love, are you there?
   1:17pm, Oct 29, 2014 - Camila: Here
   1:17pm, Oct 29, 2014 - Unknown Caller: And... ?
   1:20pm, Oct 29, 2014 - Camila: I agree but that seems to need to be build, I don't know if I can ask for it
   and done
   1:20pm, Oct 29, 2014 - Unknown Caller: I didn't understand the last part of that sentence...
   1:21pm, Oct 29, 2014 - Camila: What I would tell myself is to stop because that would hurt you deeply
   1:21pm, Oct 29, 2014 - Camila: I didn't realize how deep it went and how much pain it would cause
   1:21pm, Oct 29, 2014 - Unknown Caller: But what about how it hurts you? And how it is wrongful in




                                                                                             GX 301-R - 135
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 137 of 368 PageID #:
                                    15444


   general?
   1:22pm, Oct 29, 2014 - Unknown Caller: Deep what went?
   1:22pm, Oct 29, 2014 - Camila: I underestimated your love for me and us
   1:24pm, Oct 29, 2014 - Unknown Caller: Suppose you were in extreme unhappiness, terrible conditions,
   r. was superman and I didn't love or care about you... If all those things were true you still shouldn't do it...
   None of those things justify it... How would you convince yourself not to do these very bad things?
   1:25pm, Oct 29, 2014 - Camila: Hmmm
   1:25pm, Oct 29, 2014 - Camila: ðŸ˜•
   1:26pm, Oct 29, 2014 - Unknown Caller: ? I don't know what that one means!?
   1:26pm, Oct 29, 2014 - Camila: It doesn't seem good to stay under those conditions
   1:26pm, Oct 29, 2014 - Camila: It means hmmm
   1:27pm, Oct 29, 2014 - Camila: Was it the WAY I did it what was wrong?
   1:29pm, Oct 29, 2014 - Unknown Caller: To leave is one thing... To run to someone else, make and break
   many promises, is another. The right thing to do, at worst, would have been to move out immediately (so
   you are not taking advantage) and not see anyone romantically/sexually for a long time (demonstrating
   goodness of intent with no excuses) etc...
   1:32pm, Oct 29, 2014 - Unknown Caller: Yes, the WAY was wrongful. But if you were to do it the rightful
   way, you wouldn't have done it because there was a series of excuses covering the truth that then
   couldn't be used. If the truth were known you wouldn't have left... It wouldn't have even been a thought...
   1:33pm, Oct 29, 2014 - Camila: That's why I.said that it was a mknster in disguise
   1:34pm, Oct 29, 2014 - Unknown Caller: Yes. So how would you convince her?
   1:43pm, Oct 29, 2014 - Unknown Caller: ?
   1:46pm, Oct 29, 2014 - Camila: I thought I said it...
   1:46pm, Oct 29, 2014 - Camila: No?
   1:47pm, Oct 29, 2014 - Camila: The pain I would cause you
   1:48pm, Oct 29, 2014 - Unknown Caller: Suppose you were in terrible conditions, very unhappy, r. was
   superman, I didn't love or care for you, and this wouldn't hurt me a bit, you still shouldn't have done any of
   it. How would you explain that to her?
   2:02pm, Oct 29, 2014 - Unknown Caller: My love?
   2:04pm, Oct 29, 2014 - Camila: Give me a sec
   2:16pm, Oct 29, 2014 - Camila: I'm having palpitations
   2:17pm, Oct 29, 2014 - Unknown Caller: Oh sweetheart! Is there anything I can do? Do you think it's from
   this dialogue?
   2:18pm, Oct 29, 2014 - Camila: No
   2:18pm, Oct 29, 2014 - Camila: I've been having them since last night but mild
   2:18pm, Oct 29, 2014 - Camila: Right now my chest hurts and I'm having trouble breathing
   2:18pm, Oct 29, 2014 - Camila: But not too bad
   2:19pm, Oct 29, 2014 - Unknown Caller: No to which... ? This consideration started last night! Should I
   call someone or get something for you?
   2:20pm, Oct 29, 2014 - Camila: No. I'm hoping it will pass on.its own
   2:20pm, Oct 29, 2014 - Camila: I just can't handle too much excitement right now
   2:21pm, Oct 29, 2014 - Camila: I am telling you because I am alone in Wilton with my two girls
   2:21pm, Oct 29, 2014 - Unknown Caller: Ok... I think it is the subject matter... Did ivy cancel for tonight?
   2:21pm, Oct 29, 2014 - Camila: No
   2:22pm, Oct 29, 2014 - Camila: I think it is the lack.of sleep
   2:22pm, Oct 29, 2014 - Unknown Caller: Don't worry... If you need anything I am close...
   3:23pm, Oct 29, 2014 - Unknown Caller: Are you ok?
   3:24pm, Oct 29, 2014 - Camila: Yes
   3:24pm, Oct 29, 2014 - Camila: Still funky but okay
   3:24pm, Oct 29, 2014 - Unknown Caller: Those questions can be hard..
   3:25pm, Oct 29, 2014 - Camila: Ha
   3:33pm, Oct 29, 2014 - Unknown Caller: Haha
   5:19pm, Oct 29, 2014 - Unknown Caller: ?
   5:22pm, Oct 29, 2014 - Camila: Feeling MUCH better
   5:22pm, Oct 29, 2014 - Unknown Caller: So, my love... back to the question... What would you say?
   5:23pm, Oct 29, 2014 - Unknown Caller: I hope the physical stuff is better for good!




                                                                                                GX 301-R - 136
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 138 of 368 PageID #:
                                    15445


   5:23pm, Oct 29, 2014 - Unknown Caller: I love you so...
   5:29pm, Oct 29, 2014 - Camila: Love you, too
   5:29pm, Oct 29, 2014 - Camila: I told you what I'd say...
   5:29pm, Oct 29, 2014 - Unknown Caller: That's not very effusive...
   5:30pm, Oct 29, 2014 - Unknown Caller: How would you convince her? What would you say literally...
   5:31pm, Oct 29, 2014 - Camila: I'm not saying that what uou said was less important, I'm just saying that
   if you were trying to convince myself, I'd mention the pain I could cause you
   5:41pm, Oct 29, 2014 - Unknown Caller: But at the time you were angry at me and would argue, "I've had
   so much pain, it's his choice to be hurt or let me go" how would you counter that?
   5:46pm, Oct 29, 2014 - Camila: ?
   5:46pm, Oct 29, 2014 - Camila: I didn't understand that
   5:46pm, Oct 29, 2014 - Unknown Caller: Tonight?
   5:47pm, Oct 29, 2014 - Camila: Tonight??
   5:47pm, Oct 29, 2014 - Unknown Caller: Flamenco?
   5:47pm, Oct 29, 2014 - Camila: Yes
   5:48pm, Oct 29, 2014 - Unknown Caller: Before?
   5:49pm, Oct 29, 2014 - Camila: I was going to go to startpoint and hopefully see you :)
   5:58pm, Oct 29, 2014 - Unknown Caller: Coming home soon...
   6:13pm, Oct 29, 2014 - Unknown Caller: Will be home ... Leaving Startpoint...
   6:14pm, Oct 29, 2014 - Camila: Oh
   6:14pm, Oct 29, 2014 - Camila: Just saw this
   6:14pm, Oct 29, 2014 - Camila: Where are you
   6:14pm, Oct 29, 2014 - Camila: Coming home from where?
   6:15pm, Oct 29, 2014 - Camila: I am leaving home right now
   6:15pm, Oct 29, 2014 - Camila: Oh, man! I have terrible timing
   6:16pm, Oct 29, 2014 - Unknown Caller: Stay home.
   6:16pm, Oct 29, 2014 - Camila: I can't stay long
   6:16pm, Oct 29, 2014 - Unknown Caller: Ok...
   6:24pm, Oct 29, 2014 - Camila: ?
   6:27pm, Oct 29, 2014 - Unknown Caller: Walking towards you
   6:27pm, Oct 29, 2014 - Camila: Do you want me to come meet you?
   6:27pm, Oct 29, 2014 - Unknown Caller: ðŸ˜Š
   7:02pm, Oct 29, 2014 - Unknown Caller: If you don't have class for some reason, or get out of it, let me
   know ASAP so we can have more precious time for us...
   7:11pm, Oct 29, 2014 - Camila: I will
   7:11pm, Oct 29, 2014 - Unknown Caller: I'll wait, just in case, until 7:30...
   7:31pm, Oct 29, 2014 - Unknown Caller: I'm assuming you will be in class until 8:30.
   7:32pm, Oct 29, 2014 - Camila: Yes
   7:32pm, Oct 29, 2014 - Unknown Caller: î• “
   7:32pm, Oct 29, 2014 - Camila: î• “
   7:32pm, Oct 29, 2014 - Unknown Caller: ðŸ’”
   8:50pm, Oct 29, 2014 - Camila: Just came out
   8:51pm, Oct 29, 2014 - Camila: Headed to apropos to pick up shit I ordered
   8:51pm, Oct 29, 2014 - Camila: What are you up to?
   8:55pm, Oct 29, 2014 - Unknown Caller: Waiting on you...
   8:56pm, Oct 29, 2014 - Camila: I won't make it
   8:56pm, Oct 29, 2014 - Unknown Caller: Make what?
   8:57pm, Oct 29, 2014 - Camila: Make it on time
   8:59pm, Oct 29, 2014 - Unknown Caller: To Apropos? Me?
   9:01pm, Oct 29, 2014 - Camila: You
   9:02pm, Oct 29, 2014 - Unknown Caller: We missed 2.5 hours we could have been together tonight.
   9:02pm, Oct 29, 2014 - Camila: ?
   9:05pm, Oct 29, 2014 - Unknown Caller: If you prioritized me as I you we would have been together. I
   understand you don't care for me that much. But our future is determined by how much you care. I think I
   should change my prioritizing...
   9:07pm, Oct 29, 2014 - Camila: Whaaaaaat?




                                                                                          GX 301-R - 137
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 139 of 368 PageID #:
                                    15446


   9:08pm, Oct 29, 2014 - Camila: î• “
   9:08pm, Oct 29, 2014 - Camila: I thought you weren't going to be mad
   9:08pm, Oct 29, 2014 - Unknown Caller: î• “î€£
   9:08pm, Oct 29, 2014 - Camila: Going home now
   9:08pm, Oct 29, 2014 - Unknown Caller: I'm not mad at all... Why do you keep going there?
   9:09pm, Oct 29, 2014 - Camila: Upset, or whatever
   9:09pm, Oct 29, 2014 - Camila: Whatever you want to call it.
   9:09pm, Oct 29, 2014 - Unknown Caller: It hurts more that you are saying this....
   9:10pm, Oct 29, 2014 - Camila: Whaaaat?
   9:10pm, Oct 29, 2014 - Camila: Why is this becoming a problem? I thought we were good
   9:10pm, Oct 29, 2014 - Unknown Caller: We are. I am not.
   9:50pm, Oct 29, 2014 - Camila: I just got home. I'm having palpitations, I don't know if.I'll go.to vball
   9:51pm, Oct 29, 2014 - Camila: I understand you don't feel loved or cared for. I really wish you wouldn't
   lower your level of care, I'll try to match it with you
   9:51pm, Oct 29, 2014 - Camila: I am very sorry. I feel respknsible for the way you feel
   9:52pm, Oct 29, 2014 - Camila: I will work to inspire something different
   9:52pm, Oct 29, 2014 - Camila: I love you
   9:54pm, Oct 29, 2014 - Unknown Caller: Do the hardest things you can imagine for me... If they don't
   work or I don't seems to notice or care you would feel joy in the doing... Never suffering or anger. If you
   wait for me and I never come, joy...
   9:55pm, Oct 29, 2014 - Unknown Caller: That will make you love strong...
   9:56pm, Oct 29, 2014 - Unknown Caller: My quote I created today: "The core of pure love is steel
   fashioned by pain."
   9:58pm, Oct 29, 2014 - Camila: I understand
   12:24am, Oct 30, 2014 - Camila: Palpitations.
   12:25am, Oct 30, 2014 - Camila: Rapid heartbeat. Feeling faint. Tingly extremities. Nauseous. Low body
   temp
   12:25am, Oct 30, 2014 - Camila: î••
   12:25am, Oct 30, 2014 - Camila: A bit scared and alone
   12:27am, Oct 30, 2014 - Camila: I am going to be okay, right?
   12:27am, Oct 30, 2014 - Camila: It's a good thing the internet is down...
   1:12am, Oct 30, 2014 - Unknown Caller: Yes, you will honey...
   3:04pm, Oct 30, 2014 - Camila: Hi, my love!
   3:05pm, Oct 30, 2014 - Camila: I don't know what's going on with my body. I slept until 1
   3:06pm, Oct 30, 2014 - Camila: I've been thinking about you, though
   3:07pm, Oct 30, 2014 - Camila: It is all hard stuff
   3:08pm, Oct 30, 2014 - Camila: On a different note, I wonder if I was pregnant...
   7:43pm, Oct 30, 2014 - Camila: Hi love, I have my pills :)
   7:44pm, Oct 30, 2014 - Camila: I am worried about what my actions reveal and what to do with that
   7:46pm, Oct 30, 2014 - Camila: I care enough that I don't want to give up but I guess it is not enough for
   what we need to make it work
   7:47pm, Oct 30, 2014 - Camila: And another part of me is still considering that I'm wrong
   8:04pm, Oct 30, 2014 - Unknown Caller: Wrong about?
   8:05pm, Oct 30, 2014 - Camila: My level of caring
   8:05pm, Oct 30, 2014 - Camila: Hopefully I am just lying to myself
   8:11pm, Oct 30, 2014 - Unknown Caller: Are you telling yourself you do not care?
   8:14pm, Oct 30, 2014 - Unknown Caller: ?
   8:17pm, Oct 30, 2014 - Camila: No!
   8:17pm, Oct 30, 2014 - Camila: Not at all
   8:17pm, Oct 30, 2014 - Camila: It is what my actions reveal
   8:17pm, Oct 30, 2014 - Unknown Caller: Then what's the hopeful lie?
   8:19pm, Oct 30, 2014 - Camila: That I do care and my actions are just the result of a confusion
   8:19pm, Oct 30, 2014 - Unknown Caller: If that's the lie, what do you hope is the truth?
   8:21pm, Oct 30, 2014 - Camila: That I am madly in love
   8:24pm, Oct 30, 2014 - Camila: nd you are the center of my universe
   8:25pm, Oct 30, 2014 - Unknown Caller: You are. But you are of the body right now so it is limited. When




                                                                                            GX 301-R - 138
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 140 of 368 PageID #:
                                    15447


   you go beyond the body, none of these things are a problem. I never required that from you. Now it is
   necessary no matter what I do. It is good no matter what for anyone to go beyond being a body. But it is
   necessary now and difficult.
   8:27pm, Oct 30, 2014 - Camila: You didn't require it but you were
   8:29pm, Oct 30, 2014 - Unknown Caller: ???
   8:30pm, Oct 30, 2014 - Unknown Caller: That's extremely insulting considering all I did to compensate
   and not true.
   8:31pm, Oct 30, 2014 - Camila: Whaaat?
   8:31pm, Oct 30, 2014 - Camila: That was a compliment
   8:31pm, Oct 30, 2014 - Camila: I hope I just didn't communicate it well
   8:32pm, Oct 30, 2014 - Unknown Caller: Please help me understand what you said....
   8:36pm, Oct 30, 2014 - Unknown Caller: ?
   8:37pm, Oct 30, 2014 - Camila: I meant that you were the center of my universe, I was madly in love with
   you, so if I act as if you are not now then maybe there is a confusion or delusion still in place
   8:39pm, Oct 30, 2014 - Unknown Caller: Ok, I get it. I believe that is true. The more painful the sacrifices
   for us, the easier it will be to conquer that delusion. Figuring out how you could of stopped you is part of it.
   8:40pm, Oct 30, 2014 - Camila: Ok
   8:40pm, Oct 30, 2014 - Camila: I will figure it out
   8:41pm, Oct 30, 2014 - Unknown Caller: Don't indulge the body at all. Lose the weight. Sacrifice every
   moment to me/us...
   8:43pm, Oct 30, 2014 - Unknown Caller: Understand what was lost and what you took from me/us and
   what you gave to r. (Ideally, you would demand of yourself to take back more than an equivalent and give
   it to me...)
   1:02am, Oct 31, 2014 - Camila: Love, I am with you today with your pain î• ƒ
   1:02am, Oct 31, 2014 - Camila: I love you
   10:16am, Oct 31, 2014 - Camila: Good morning, love ðŸŒž
   10:16am, Oct 31, 2014 - Camila: How are you?
   10:16am, Oct 31, 2014 - Camila: I miss you
   10:17am, Oct 31, 2014 - Camila: I had a weird dream last night. I think I processed something
   10:22am, Oct 31, 2014 - Camila: Please know I love you
   10:29am, Oct 31, 2014 - Unknown Caller: Just received some texts...
   10:29am, Oct 31, 2014 - Camila: Goodie
   10:30am, Oct 31, 2014 - Unknown Caller: Nothing about the content of the dream... Just that you had it...
   What was it?
   10:33am, Oct 31, 2014 - Camila: I dreamt that Ben M came up to me and told me he loved me and had
   always loved me. He seemed very sweet and caring. At the time I was not wearing anything except a
   blanket around me and had a strong impulse to be sexual with him.. but realized that even if he loved me,
   I.didn't and haven't had anything with him ever
   10:33am, Oct 31, 2014 - Camila: The dream itself was weird, the fact that it was Ben...ew
   10:37am, Oct 31, 2014 - Unknown Caller: I think I understand your processing. R. is an "ew" also, but you
   had this thing with him for other reasons (I don't know if you realize the r. "ew" thing yet.) Ben is very
   equivalent in that way and you're playing out the other motivations.
   10:40am, Oct 31, 2014 - Unknown Caller: What cha think?
   10:42am, Oct 31, 2014 - Camila: The part that hard for me now and always will be is the fact that I
   couldn't say no. That my body wasn't valuable enough to push him away... I think that is why I had the
   dream
   10:43am, Oct 31, 2014 - Unknown Caller: Yes. R. is an "ew" but you made him different because of other
   things... I do need to understand the couldn't say no etc... It's hard for me...
   10:45am, Oct 31, 2014 - Unknown Caller: It's not just you body that needed to be valuable, although
   that's true, it's also your word, your commitment, 8.5 years, living together, love... Etc.... Each of those
   things is separately important...
   10:49am, Oct 31, 2014 - Unknown Caller: ?
   10:57am, Oct 31, 2014 - Camila: Yes, I agree. I am grouping them. It was what my body represented
   10:59am, Oct 31, 2014 - Unknown Caller: I am sad I was free 6-11 last night.
   11:04am, Oct 31, 2014 - Camila: I wasn't. I missed you so much
   11:10am, Oct 31, 2014 - Unknown Caller: Why weren't you?




                                                                                                GX 301-R - 139
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 141 of 368 PageID #:
                                    15448


   11:15am, Oct 31, 2014 - Unknown Caller: Can you walk outside?
   11:17am, Oct 31, 2014 - Camila: I can't
   11:17am, Oct 31, 2014 - Camila: I'm at Ella's
   11:18am, Oct 31, 2014 - Unknown Caller: Why were you busy 6-11?
   11:19am, Oct 31, 2014 - Camila: I was helping out.at apropos
   11:19am, Oct 31, 2014 - Unknown Caller: For the party?
   11:19am, Oct 31, 2014 - Camila: Yes
   11:19am, Oct 31, 2014 - Unknown Caller: Was r. There?
   11:19am, Oct 31, 2014 - Camila: No
   11:20am, Oct 31, 2014 - Unknown Caller: I wish you had either told me or cancelled everything to be with
   me... Our time is precious and dwindling... What we miss we will never get back...
   11:21am, Oct 31, 2014 - Camila: î• “
   11:22am, Oct 31, 2014 - Unknown Caller: Why not?
   11:23am, Oct 31, 2014 - Camila: Why not what?
   11:23am, Oct 31, 2014 - Camila: I agree and I will
   11:23am, Oct 31, 2014 - Unknown Caller: Cancel or text... Ideally cancel?
   11:31am, Oct 31, 2014 - Unknown Caller: ðŸ’”
   11:33am, Oct 31, 2014 - Camila: Why a broken heart, love?
   11:33am, Oct 31, 2014 - Camila: î€¢
   11:33am, Oct 31, 2014 - Camila: Pump it
   11:33am, Oct 31, 2014 - Camila: Or I'll pump it
   11:42am, Oct 31, 2014 - Unknown Caller: Please understand I still pain about boy boy and what I've done
   over the past years with that. This is so much worse it's so hard. On this day of Barbara's and mine, what
   she said on her death bed and her feelings bring even more meaning and pain to the r. situation...
   11:42am, Oct 31, 2014 - Camila: I know...
   11:44am, Oct 31, 2014 - Unknown Caller: What can I do? I also fear you are not exhibiting the strength,
   or will, to do much... And so much needs to be done immediately to even begin...
   11:46am, Oct 31, 2014 - Camila: It doesn't mean I don't love you
   11:47am, Oct 31, 2014 - Unknown Caller: It feels that way... The things you would do for r. that you won't
   do for me hurt each time...
   11:49am, Oct 31, 2014 - Unknown Caller: And if you love me you would us that to be proactive. Each
   time you wait for me to do or say something it affirms I am liked for what I do, not me...
   11:49am, Oct 31, 2014 - Unknown Caller: Use
   12:05pm, Oct 31, 2014 - Unknown Caller: ? Please help. The pain of this is so intense.
   12:07pm, Oct 31, 2014 - Camila: I will help
   12:07pm, Oct 31, 2014 - Unknown Caller: Is there anything you can say now with respect to r.?
   12:15pm, Oct 31, 2014 - Unknown Caller: ?
   12:17pm, Oct 31, 2014 - Camila: Ah
   12:18pm, Oct 31, 2014 - Camila: I feel there are things I still don't get but I regret it deeply no matter what
   12:21pm, Oct 31, 2014 - Unknown Caller: I feel there is not anything for me that you would not have
   gladly done for him, sexually or otherwise. I have no relative worth to the situation with R. and in itself it
   was the worst type of negative worth situation. Everything I value was given at discount prices... Below
   free...
   12:22pm, Oct 31, 2014 - Unknown Caller: I am crying.
   12:42pm, Oct 31, 2014 - Unknown Caller: ???
   12:51pm, Oct 31, 2014 - Camila: Sorry, love. Didn't hear you
   12:53pm, Oct 31, 2014 - Unknown Caller: Any responses?
   12:59pm, Oct 31, 2014 - Unknown Caller: ???
   1:00pm, Oct 31, 2014 - Camila: In a few minutes I will be able to text, maybe even call
   1:01pm, Oct 31, 2014 - Camila: It was never my intent to hurt you
   1:05pm, Oct 31, 2014 - Unknown Caller: I understand but you ignored everything... Even promises you'd
   just made that were easy to keep... I was a nothing... In some ways that is worse than bad intent....
   1:05pm, Oct 31, 2014 - Unknown Caller: In philosophy people who ignore people are worse than people
   who hate them....
   1:06pm, Oct 31, 2014 - Unknown Caller: The lowest regard for a person is no regard at all...
   1:06pm, Oct 31, 2014 - Camila: Is that really what you think of me?




                                                                                               GX 301-R - 140
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 142 of 368 PageID #:
                                    15449


   1:06pm, Oct 31, 2014 - Camila: î• “
   1:06pm, Oct 31, 2014 - Unknown Caller: It's how you treated me.
   1:07pm, Oct 31, 2014 - Camila: That is not at all what it is but hurts to know that's how you feel about me
   1:08pm, Oct 31, 2014 - Unknown Caller: Why do you twist it to make it how I feel about you???
   Thatyeven more insulting...
   1:09pm, Oct 31, 2014 - Unknown Caller: You made me nothing. Philosophically that is worse than bad
   intent. Do you get that?
   1:09pm, Oct 31, 2014 - Camila: Forget it, then
   1:09pm, Oct 31, 2014 - Unknown Caller: No.
   1:09pm, Oct 31, 2014 - Unknown Caller: This is very bad.
   1:10pm, Oct 31, 2014 - Unknown Caller: I need an explanation.
   1:10pm, Oct 31, 2014 - Camila: Uou want it to be bad. I'm tryig to make it work and figure tgia out
   1:10pm, Oct 31, 2014 - Camila: This
   1:11pm, Oct 31, 2014 - Unknown Caller: That doesn't make sense. And it doesn't explain your twisting
   things.
   1:11pm, Oct 31, 2014 - Camila: I'm not twisting iy
   1:12pm, Oct 31, 2014 - Camila: This is an amicable conversation and you turned it into something hostile
   1:12pm, Oct 31, 2014 - Unknown Caller: Your saying that I feel that way about you is a bad, out of cause
   twist.
   1:12pm, Oct 31, 2014 - Unknown Caller: No. As far as I'm concerned you need to explain now two out of
   cause statements.
   1:13pm, Oct 31, 2014 - Camila: I won't be able to text foe a few minutes
   1:13pm, Oct 31, 2014 - Unknown Caller: Then it will be very bad.
   1:13pm, Oct 31, 2014 - Camila: Bike
   1:13pm, Oct 31, 2014 - Unknown Caller: You need to explain.
   1:14pm, Oct 31, 2014 - Unknown Caller: I will not be reachable soon. I need the explanations now.
   1:15pm, Oct 31, 2014 - Camila: Can't text
   1:16pm, Oct 31, 2014 - Unknown Caller: Very bad. This is too important.
   1:17pm, Oct 31, 2014 - Camila: Can't text!
   1:17pm, Oct 31, 2014 - Camila: What do.you want?
   1:18pm, Oct 31, 2014 - Camila: You made a statement that wasn't true and was offensive. I got mad. You
   made it a problem. I did jot address the problem
   1:18pm, Oct 31, 2014 - Camila: Fine?
   1:17pm, Oct 31, 2014 - Unknown Caller: You could have explained those two statements by now instead
   of texting, "can't text."
   1:18pm, Oct 31, 2014 - Unknown Caller: What wasn't true?
   1:19pm, Oct 31, 2014 - Unknown Caller: Madness from you to me is unacceptable.
   1:19pm, Oct 31, 2014 - Unknown Caller: You need to explain this now. There is nothing more important.
   1:20pm, Oct 31, 2014 - Camila: Ok
   1:20pm, Oct 31, 2014 - Unknown Caller: What was untrue? I should not have to keep repeating.
   1:21pm, Oct 31, 2014 - Camila: Your statemenr
   1:21pm, Oct 31, 2014 - Unknown Caller: Come on... Which one?
   1:22pm, Oct 31, 2014 - Camila: That I ignored you
   1:23pm, Oct 31, 2014 - Camila: Then you go on to say that I am worse than a hateful person
   1:23pm, Oct 31, 2014 - Camila: You have condemned me to that. It is not teuw
   1:23pm, Oct 31, 2014 - Unknown Caller: You made promises... Even short term and broke them within
   hours...
   1:23pm, Oct 31, 2014 - Camila: True
   1:23pm, Oct 31, 2014 - Camila: I understand
   1:23pm, Oct 31, 2014 - Camila: For you to say that I am worse than a hateful person is horrible
   1:24pm, Oct 31, 2014 - Camila: That is horrible
   1:24pm, Oct 31, 2014 - Unknown Caller: If you understand, how could you be angry? It WAS HORRIBLE.
   1:24pm, Oct 31, 2014 - Camila: I would never tell anyone that
   1:24pm, Oct 31, 2014 - Camila: And coming from uou is even worse
   1:24pm, Oct 31, 2014 - Unknown Caller: You need to get in cause and understand what you did morally.
   1:25pm, Oct 31, 2014 - Camila: Not only were uou supposed to be my partner and my love, bit you are




                                                                                            GX 301-R - 141
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 143 of 368 PageID #:
                                    15450


   also vanguard
   1:25pm, Oct 31, 2014 - Camila: I can't do this
   1:25pm, Oct 31, 2014 - Camila: You don't understand what you just did.
   1:25pm, Oct 31, 2014 - Unknown Caller: In a court of law, if you do things out of hate, they are far more
   leanient than if you just didn't care.
   1:26pm, Oct 31, 2014 - Camila: You are not a court of law, youwere supposed to be my love
   1:26pm, Oct 31, 2014 - Camila: And that I didn't care is just absolutely not true
   1:27pm, Oct 31, 2014 - Camila: For you to fight that is offensive
   1:26pm, Oct 31, 2014 - Unknown Caller: If you don't reverse what you just said about my not realizing
   what I just did this will be our last communication ever.
   1:27pm, Oct 31, 2014 - Camila: What?
   1:27pm, Oct 31, 2014 - Camila: Consider it reversed
   1:27pm, Oct 31, 2014 - Unknown Caller: I need proof.
   1:28pm, Oct 31, 2014 - Camila: Your word, what you say carries a lot of weight. When you call me
   anything, there is no questioning it
   1:29pm, Oct 31, 2014 - Camila: For you to call me worse than hateful is the absolute worse you have
   ever called me
   1:28pm, Oct 31, 2014 - Unknown Caller: Then understand just how bad what you did is by anyvrational
   standard.
   1:29pm, Oct 31, 2014 - Camila: What do you want?
   1:29pm, Oct 31, 2014 - Camila: I don't get it
   1:29pm, Oct 31, 2014 - Camila: I can't argue with you
   1:29pm, Oct 31, 2014 - Camila: Ever
   1:30pm, Oct 31, 2014 - Camila: With you it is not okay to have an opinion
   1:30pm, Oct 31, 2014 - Unknown Caller: To have and make such promises, to be living in our home, and
   to go out and break them is apathy towards me.
   1:30pm, Oct 31, 2014 - Camila: I still can't believe you called me that
   1:30pm, Oct 31, 2014 - Camila: It seems like you really want that to be true even though I've told you it
   isn't
   1:30pm, Oct 31, 2014 - Unknown Caller: Reverse this and what you said about opinions: allowing you
   your opinions caused all the damage.
   1:31pm, Oct 31, 2014 - Camila: If you want that to be true why did you stay?
   1:31pm, Oct 31, 2014 - Unknown Caller: What?
   1:32pm, Oct 31, 2014 - Unknown Caller: ???
   1:33pm, Oct 31, 2014 - Unknown Caller: You have a lot to reverse and prove to me you understand their
   false in just a few minutes
   1:34pm, Oct 31, 2014 - Camila: You want me to change my opinions based on a threat
   1:34pm, Oct 31, 2014 - Camila: ?
   1:35pm, Oct 31, 2014 - Camila: That is what well have then
   1:35pm, Oct 31, 2014 - Camila: Fear based opinikns
   1:35pm, Oct 31, 2014 - Unknown Caller: No. I want you to drop your pride based on reason. The reality is
   it needs to be done now, you find that a threat.
   1:35pm, Oct 31, 2014 - Camila: It is a threat
   1:36pm, Oct 31, 2014 - Camila: Has always been a threat
   1:35pm, Oct 31, 2014 - Unknown Caller: I accepted all your opinions about r.
   1:36pm, Oct 31, 2014 - Unknown Caller: If you find that a threat then there is nothing I can do . Goodbye.
   1:40pm, Oct 31, 2014 - Camila: You seem to call all the shots. I wanted to make this work
   1:40pm, Oct 31, 2014 - Unknown Caller: Three statements you would need to reverse. If I call all the
   shots how did r. happen, and happen, and happen?
   1:41pm, Oct 31, 2014 - Unknown Caller: You are being aweful and not acknowledging the bad you did
   and how I handled it.
   1:42pm, Oct 31, 2014 - Camila: Yes. That was all me. And that is what I need to fix
   1:43pm, Oct 31, 2014 - Unknown Caller: Because I call all the shots? Because I don't accept your
   opinions? Because you didn't ignore me and make my existence nothing?
   1:43pm, Oct 31, 2014 - Camila: ?
   1:44pm, Oct 31, 2014 - Unknown Caller: These are your assertions I need you to reverse now. I have 2




                                                                                           GX 301-R - 142
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 144 of 368 PageID #:
                                    15451


   minutes.
   1:45pm, Oct 31, 2014 - Camila: I didn't ignore you
   1:45pm, Oct 31, 2014 - Unknown Caller: I don't call all the shots, actually far too few. If I did, you would
   be doing many other things now.
   1:46pm, Oct 31, 2014 - Camila: No. If you didn't, we wouldn't be together
   1:46pm, Oct 31, 2014 - Unknown Caller: I accept your opinions. I unfortunately respect and obey them. If
   I didn't we would be better off right now.
   1:47pm, Oct 31, 2014 - Unknown Caller: I don't call many of the shots at all. If you don't see that you are
   taking me for granted and all thatvi do.
   1:48pm, Oct 31, 2014 - Unknown Caller: You absolutely ignored me. How could you have done what you
   did, without bad intent, and not ignore me?
   1:49pm, Oct 31, 2014 - Unknown Caller: I have to go. You are not saying anything. This is bad.
   1:50pm, Oct 31, 2014 - Camila: Ignored you implies that I aknowledge you and choose to anyways
   1:50pm, Oct 31, 2014 - Camila: My judgement was clouded by my fears
   1:52pm, Oct 31, 2014 - Unknown Caller: I need to go. I will call this shot. I need you to prove to me by the
   time I get back on here you get what I am saying about the three assertions. You are incorrect about all 3.
   This is not opinion. This is logic.
   1:53pm, Oct 31, 2014 - Unknown Caller: Non-acknowledging is the worst form of ignoring.
   2:22pm, Oct 31, 2014 - Camila: I feel I comply for fear you will break up with me. I do see how you DON'T
   call all the shots, and if you do, it is because I don't take responsibility
   2:32pm, Oct 31, 2014 - Camila: I don't want to justify what I did or in any way make it good or okay. But
   for you to call me worse than hateful is unbelievably painful, scarring. I can't forget that....
   2:38pm, Oct 31, 2014 - Camila: I am deeply sorry that I gave him more than I would give you
   2:38pm, Oct 31, 2014 - Camila: I am here because I want to make it up to.you
   3:00pm, Oct 31, 2014 - Unknown Caller: How can you give me as much first then more?
   3:00pm, Oct 31, 2014 - Unknown Caller: What do you need to give me to make it as much?
   3:01pm, Oct 31, 2014 - Camila: I don't know yet
   3:02pm, Oct 31, 2014 - Unknown Caller: What did you give him that you haven't given me?
   3:17pm, Oct 31, 2014 - Unknown Caller: ???
   3:18pm, Oct 31, 2014 - Camila: I feel that I gave him what I would give you because I misattributed traits
   that were yours on to him
   3:19pm, Oct 31, 2014 - Camila: What I did do for him that I didn't do for you was fight and beg
   3:20pm, Oct 31, 2014 - Unknown Caller: Why not do those things for me?
   3:23pm, Oct 31, 2014 - Camila: I don't know how to answer that because I don't know why
   3:26pm, Oct 31, 2014 - Unknown Caller: Figure it out now... Please?
   3:46pm, Oct 31, 2014 - Unknown Caller: ???
   3:58pm, Oct 31, 2014 - Camila: Yes
   3:59pm, Oct 31, 2014 - Unknown Caller: You need to understand the nothingness, apathy, ignore thing...
   4:01pm, Oct 31, 2014 - Camila: Why are you so invested on that? If that were true there is no much left
   for us to do. It would mean I don't give a fuck about you or what happens to you which is simply not true
   4:28pm, Oct 31, 2014 - Camila: Back to the previous question....
   4:29pm, Oct 31, 2014 - Camila: Why I fought for him and not you...
   4:33pm, Oct 31, 2014 - Unknown Caller: What is the thing you say on which I keep focussed? And the
   previous question... Are you going to the party? If so, when? I am likely not.
   4:40pm, Oct 31, 2014 - Camila: That I am apathetic to you
   4:40pm, Oct 31, 2014 - Unknown Caller: Ok... We'll put that on pause... It is not an is, it is a was...
   4:40pm, Oct 31, 2014 - Camila: I am going. Don't know what time. I think there will be an altar for BJ.
   Thought you might be jnterested
   4:42pm, Oct 31, 2014 - Unknown Caller: If you wanted to see me you could figure it out... I think monkey
   is going and at about 6:30...
   4:42pm, Oct 31, 2014 - Camila: Does it revolve around her?
   4:46pm, Oct 31, 2014 - Unknown Caller: Partially... Why do you care? I am offended that would even be a
   factor or enter the conversation... Again, if you really wanted me you would have said please please.
   Forget it. Offer off the table.
   4:47pm, Oct 31, 2014 - Camila: î• “
   4:49pm, Oct 31, 2014 - Unknown Caller: If you cared, that would not be the response, nor would mention




                                                                                            GX 301-R - 143
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 145 of 368 PageID #:
                                    15452


   of your sister, who you empower and is the most painful thing for me.
   4:51pm, Oct 31, 2014 - Unknown Caller: If you cared you would understand what you did with R. and how
   it affects me, you, and your sister. I am truly heartbroken by this. I wish you had wanted me more than
   worrying about your sister.
   4:53pm, Oct 31, 2014 - Camila: I've always worried about it. It has always been a problem. Why is this
   new to you?
   4:56pm, Oct 31, 2014 - Unknown Caller: It is new since r. Before r., there would not be a problem in the
   end quanteed. Now with the r. thing you have put my virtue against my love: you do not acknowledge this
   and every time you mention your sister you show you have no shame over it.
   4:57pm, Oct 31, 2014 - Camila: ???
   4:57pm, Oct 31, 2014 - Camila: It seems you think very little of me
   4:57pm, Oct 31, 2014 - Unknown Caller: Since you did this thing with R., the whole world changed and
   you don't care. You feel entitled to everything you had before. This disvalues my loyalty, love and self.
   4:58pm, Oct 31, 2014 - Camila: Not true. I never had this
   4:58pm, Oct 31, 2014 - Unknown Caller: Self pity is terrible at this point.
   4:58pm, Oct 31, 2014 - Camila: I always wanted it. Never had it
   4:58pm, Oct 31, 2014 - Unknown Caller: You had everything.
   4:59pm, Oct 31, 2014 - Camila: I did not
   5:00pm, Oct 31, 2014 - Unknown Caller: You were my highest value and the person to whom I was most
   loyal. If you don't know that this is all a waste... What am I doing if youvyhink otherwise? Killing myself for
   fun? YOU HAD EVERYTHING!
   5:01pm, Oct 31, 2014 - Camila: I may have had the promise of everything but only you knew about that...
   I am not trying to devalue what you were doing, it just seems like you expect me to act as if I knew what
   you were doing.
   5:03pm, Oct 31, 2014 - Unknown Caller: You need to because it was true. You shouldn't have been living
   in our home if you thought otherwise... That would be wrongful.
   5:06pm, Oct 31, 2014 - Unknown Caller: You either have to look at the data and remember our
   conversations... Read the letter remember how much I gave and told you I would get you everything... At
   look at how no one had children although they wanted... Etc.. if you can't get this we're doomed.
   5:09pm, Oct 31, 2014 - Unknown Caller: Well? You're not even trying to see me either... I am truly
   heartbroken.
   5:11pm, Oct 31, 2014 - Camila: How do you even know that???
   5:11pm, Oct 31, 2014 - Camila: That is not true!
   5:12pm, Oct 31, 2014 - Unknown Caller: What is not true?
   5:13pm, Oct 31, 2014 - Camila: That I am not trying to see you
   5:13pm, Oct 31, 2014 - Camila: You could have asked
   5:13pm, Oct 31, 2014 - Unknown Caller: I shouldn't have to at all. That's a BIG problem.
   5:14pm, Oct 31, 2014 - Camila: Everything is a problem
   5:15pm, Oct 31, 2014 - Unknown Caller: That's childish. Please appologize.
   5:16pm, Oct 31, 2014 - Unknown Caller: Name 3 things that are not a problem.
   5:16pm, Oct 31, 2014 - Camila: Actually, that was childish ans inappropriate. I AM sorry
   5:17pm, Oct 31, 2014 - Unknown Caller: Name the 3 things please.
   5:17pm, Oct 31, 2014 - Camila: I said I'm sorry
   5:18pm, Oct 31, 2014 - Unknown Caller: I want you to acknowledge the counterdata. I'm sorry is almost
   never enough in this context.
   5:18pm, Oct 31, 2014 - Unknown Caller: We need the pride to be gone.
   5:21pm, Oct 31, 2014 - Camila: I hate our communications. I wanted to fix so we could have us again but
   after everything that has been said I don't know if we can recover that us
   5:25pm, Oct 31, 2014 - Unknown Caller: God your right. You have do much pride you didn't list the 3
   things as a penance. I had a nice thing pretyped because I was sure you wouldn't be prideful. Instead you
   responded the ugliest most prideful thing. I think we're done then. I will be silent for one hour. If your texts
   have not listed the 3 things and made up for you last comment (you need to convince me the probability
   for success is so high I should reconsider) it's over.
   5:26pm, Oct 31, 2014 - Camila: î• “
   5:26pm, Oct 31, 2014 - Unknown Caller: That won't do.
   5:26pm, Oct 31, 2014 - Unknown Caller: I want the end to your pride and a guarantee that makes sense.




                                                                                                GX 301-R - 144
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 146 of 368 PageID #:
                                    15453


   5:27pm, Oct 31, 2014 - Unknown Caller: You need to convince me you are sure you can recover us
   because of what I've written.
   6:01pm, Oct 31, 2014 - Camila: I can see you 6:45-7 if you'll still take me
   6:01pm, Oct 31, 2014 - Camila: I'll just be late to the party
   6:09pm, Oct 31, 2014 - Unknown Caller: You have not followed instructions yet.
   6:10pm, Oct 31, 2014 - Camila: Oh, that is not 6:45 to 7, it is 6:45 or 7
   6:10pm, Oct 31, 2014 - Camila: I was thinking I could.do that when.I saw you
   6:12pm, Oct 31, 2014 - Unknown Caller: Ok.
   6:40pm, Oct 31, 2014 - Unknown Caller: I might be late...
   6:42pm, Oct 31, 2014 - Camila: Ok. Wanna make it 7?
   6:42pm, Oct 31, 2014 - Unknown Caller: Yes or maybe a little later...
   8:02pm, Oct 31, 2014 - Unknown Caller: Volleyball?
   10:44pm, Oct 31, 2014 - Unknown Caller: Where are you?
   12:46am, Nov 1, 2014 - Camila: Do you have a spare charger I could borrow? Someone took mine by
   accident at vball
   12:48am, Nov 1, 2014 - Camila: Nevermind. I'm borrowing one of flofi's
   1:18am, Nov 1, 2014 - Unknown Caller: Home? Want me tonight in an hour?
   1:18am, Nov 1, 2014 - Camila: Yes
   1:19am, Nov 1, 2014 - Camila: 2:15?
   1:19am, Nov 1, 2014 - Camila: 2:30?
   1:19am, Nov 1, 2014 - Unknown Caller: Around 2:30...
   1:20am, Nov 1, 2014 - Camila: Ok
   2:28am, Nov 1, 2014 - Camila: Eta?
   2:28am, Nov 1, 2014 - Camila: Running behind
   2:32am, Nov 1, 2014 - Unknown Caller: 5 minutes...
   2:38am, Nov 1, 2014 - Unknown Caller: Did you get my 5 minutes message?
   2:40am, Nov 1, 2014 - Camila: I did
   2:40am, Nov 1, 2014 - Camila: That you'll be home in 5?
   2:40am, Nov 1, 2014 - Unknown Caller: How are you readiness wise?
   2:40am, Nov 1, 2014 - Camila: Almost
   2:40am, Nov 1, 2014 - Unknown Caller: How long?
   2:40am, Nov 1, 2014 - Camila: Dunno
   2:40am, Nov 1, 2014 - Unknown Caller: ?
   2:41am, Nov 1, 2014 - Camila: I'm stuck in bathroom
   2:41am, Nov 1, 2014 - Unknown Caller: Text me when done...
   2:43am, Nov 1, 2014 - Camila: Victory!
   2:43am, Nov 1, 2014 - Camila: î€Ž
   3:49am, Nov 1, 2014 - Unknown Caller: Watch "Chopin Prelude in E minor Op. 28 No. 4" on YouTube -
   Chopin Prelude in E minor Op. 28 No. 4: http://youtu.be/HiwPzHJ-Pic
   4:32am, Nov 1, 2014 - Unknown Caller: Likely?
   6:03am, Nov 1, 2014 - Unknown Caller: I am sorry. Tonight I felt not only the most intense love for you
   but also lost hope. I am impotent to do more, or guide you. I feel beside myself and alone. I wish I could
   be you, for me to resolve or move or change feelings like the ones in question is simple for me... But I
   can't do many things that need and needed to be done. Only you can. My love, I will miss you forever. I
   am not leaving but it seems only a matter of time till the effects of the r. thing catch me/us and do their
   final destruction.
   7:00am, Nov 1, 2014 - Unknown Caller: I sorta wish you were up and had listened to the song and
   commented. I wish you would restore my hope. I know it might not be something you can do... But if you
   find yourself with new eyes... Text me and nourish my weary soul...
   11:40am, Nov 1, 2014 - Camila: I'm so sorry, love! I passed out very quickly
   11:40am, Nov 1, 2014 - Camila: That is a lovely piece
   11:41am, Nov 1, 2014 - Camila: Very moving
   11:42am, Nov 1, 2014 - Camila: What is the meaning behind it?
   12:50pm, Nov 1, 2014 - Camila: I woke up today not so much as madly in love, but more like madly in
   pain....for you, for us
   2:38pm, Nov 1, 2014 - Camila: My love, are you up yet?




                                                                                             GX 301-R - 145
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 147 of 368 PageID #:
                                    15454


   2:39pm, Nov 1, 2014 - Camila: I miss you
   2:39pm, Nov 1, 2014 - Camila: Wanna spend time?
   2:40pm, Nov 1, 2014 - Unknown Caller: Yes to all. I am very sad.
   2:41pm, Nov 1, 2014 - Camila: I am sad, too, but I would want to hear about your pain
   2:42pm, Nov 1, 2014 - Camila: When do you have time?
   2:42pm, Nov 1, 2014 - Unknown Caller: I'll let you know shortly...
   2:42pm, Nov 1, 2014 - Camila: Ok
   3:29pm, Nov 1, 2014 - Unknown Caller: Maybe around 4?
   3:40pm, Nov 1, 2014 - Camila: Ok
   3:40pm, Nov 1, 2014 - Camila: I'm home
   3:41pm, Nov 1, 2014 - Unknown Caller: If not around 4, then our normal after early Startpoint?
   3:42pm, Nov 1, 2014 - Camila: What time is that?
   3:42pm, Nov 1, 2014 - Camila: 7
   3:43pm, Nov 1, 2014 - Camila: Can you let me know? I am trying to work my stuff around yours but also
   wanted to go to startpoint if possible
   3:47pm, Nov 1, 2014 - Unknown Caller: Starting somewhere between 6:30 and 7:30...
   3:48pm, Nov 1, 2014 - Unknown Caller: Ok... I'll try...
   3:48pm, Nov 1, 2014 - Camila: Ok. So no 4?
   3:48pm, Nov 1, 2014 - Unknown Caller: Don't quite know...
   3:48pm, Nov 1, 2014 - Camila: Ok
   4:04pm, Nov 1, 2014 - Camila: U r here
   4:04pm, Nov 1, 2014 - Camila: î• —
   5:58pm, Nov 1, 2014 - Unknown Caller: Did you stay after the party to help Monica clean up? If so, how
   was she?
   5:58pm, Nov 1, 2014 - Unknown Caller: I feel crushed in the heart.
   5:59pm, Nov 1, 2014 - Camila: My phone seems a little slow
   6:00pm, Nov 1, 2014 - Camila: How was Monica?
   6:00pm, Nov 1, 2014 - Camila: What do you mean?
   6:00pm, Nov 1, 2014 - Unknown Caller: ?
   6:00pm, Nov 1, 2014 - Camila: Yeah, in what way
   6:00pm, Nov 1, 2014 - Unknown Caller: What ways are there?
   6:01pm, Nov 1, 2014 - Unknown Caller: You are being odd... What's going on?
   6:02pm, Nov 1, 2014 - Camila: ?
   6:02pm, Nov 1, 2014 - Unknown Caller: What ways are there?
   6:02pm, Nov 1, 2014 - Camila: Idk. You never ask me about Monica. She seemed tired.....?
   6:03pm, Nov 1, 2014 - Unknown Caller: Did she feel she had enough help? Who all stayed?
   6:03pm, Nov 1, 2014 - Camila: She had plenty of help
   6:04pm, Nov 1, 2014 - Camila: Everyone was helping
   6:04pm, Nov 1, 2014 - Unknown Caller: Who's everyone?
   6:05pm, Nov 1, 2014 - Camila: Lucy, Ana, choappones, Komal, Lori, James, Elisa, myself, Sam
   6:05pm, Nov 1, 2014 - Camila: Etc
   6:05pm, Nov 1, 2014 - Unknown Caller: R.?
   6:06pm, Nov 1, 2014 - Unknown Caller: I'm guessing yes. It seems like you avoid mentioning it.
   6:06pm, Nov 1, 2014 - Unknown Caller: Did something happen? Is that why you're being weird about
   this?
   6:07pm, Nov 1, 2014 - Camila: I said the chiappones, which is Theo, Rosie, Robbie
   6:07pm, Nov 1, 2014 - Camila: I am not being weird
   6:07pm, Nov 1, 2014 - Unknown Caller: You only mentioned you interacted with him during dancing and
   not directly with him.
   6:08pm, Nov 1, 2014 - Unknown Caller: Did something else happen?
   6:08pm, Nov 1, 2014 - Camila: Yes
   6:08pm, Nov 1, 2014 - Camila: No
   6:08pm, Nov 1, 2014 - Camila: He was around helping, so was i
   6:08pm, Nov 1, 2014 - Unknown Caller: Did you interact?
   6:09pm, Nov 1, 2014 - Unknown Caller: Did you stay after in part because he was there?
   6:09pm, Nov 1, 2014 - Camila: In passing. Not because it was me or anything




                                                                                         GX 301-R - 146
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 148 of 368 PageID #:
                                    15455


   6:09pm, Nov 1, 2014 - Camila: No
   6:09pm, Nov 1, 2014 - Camila: I told you, I waited for a ride because riding my bike was too dangerous
   6:10pm, Nov 1, 2014 - Camila: Where is this all coming from???
   6:10pm, Nov 1, 2014 - Unknown Caller: Remember aggressive disclosure? I wish you had mentioned it...
   6:10pm, Nov 1, 2014 - Unknown Caller: See you soon..m
   6:11pm, Nov 1, 2014 - Unknown Caller: Having serious discussions about closing or fixing Startpoint...
   6:11pm, Nov 1, 2014 - Camila: ?
   6:12pm, Nov 1, 2014 - Unknown Caller: Complicated to text... I'll tell you...
   6:13pm, Nov 1, 2014 - Unknown Caller: But the aggressive disclosure thing not being done is separate
   and even more painful on this day...
   6:13pm, Nov 1, 2014 - Camila: But I did disclose
   6:16pm, Nov 1, 2014 - Unknown Caller: Ok... I appreciate as much as possible in painstaking detail... It all
   has effects I will ultimately get or have to deal with... Every smile, frown or glance...
   6:51pm, Nov 1, 2014 - Camila: Love
   6:52pm, Nov 1, 2014 - Camila: I have a dilemma as far as schedule tomorrow
   6:52pm, Nov 1, 2014 - Unknown Caller: Yes...
   6:52pm, Nov 1, 2014 - Camila: Esther just asked me if I could translate in the intensive tomorrow
   7:28pm, Nov 1, 2014 - Unknown Caller: Still here... Schedule?
   7:28pm, Nov 1, 2014 - Camila: Still here, love
   7:28pm, Nov 1, 2014 - Camila: Can.I see.you?
   7:38pm, Nov 1, 2014 - Camila: Yes?
   7:47pm, Nov 1, 2014 - Unknown Caller: Yes, but once I leave definitely! Or here also?
   7:47pm, Nov 1, 2014 - Camila: Here also
   7:47pm, Nov 1, 2014 - Camila: Just say when
   8:03pm, Nov 1, 2014 - Camila: Yes?
   8:09pm, Nov 1, 2014 - Camila: I'm still here
   8:16pm, Nov 1, 2014 - Unknown Caller: So am I... Done soon...
   8:16pm, Nov 1, 2014 - Camila: I want to www you here toi
   8:18pm, Nov 1, 2014 - Unknown Caller: ?
   8:18pm, Nov 1, 2014 - Camila: Jajahaha
   8:18pm, Nov 1, 2014 - Camila: I want to see you here too
   9:07pm, Nov 1, 2014 - Unknown Caller: Get your beautiful ass home!
   9:09pm, Nov 1, 2014 - Camila: Soon!
   9:20pm, Nov 1, 2014 - Camila: Home
   9:21pm, Nov 1, 2014 - Camila: Where r u
   9:21pm, Nov 1, 2014 - Unknown Caller: Right near!
   10:29pm, Nov 1, 2014 - Unknown Caller: Alison leaves for the intensive at 6:50... You can probably get a
   later lift, she goes for breakfast...
   10:30pm, Nov 1, 2014 - Unknown Caller: Is r. involved in this intensive?
   10:31pm, Nov 1, 2014 - Camila: I have no clue
   10:32pm, Nov 1, 2014 - Camila: It doesn't seem like it
   10:35pm, Nov 1, 2014 - Unknown Caller: I just listened to the Chopin again... ðŸ˜¢
   10:35pm, Nov 1, 2014 - Camila: What is the meaning behind that piece?
   10:37pm, Nov 1, 2014 - Unknown Caller: It's the feelings behind it, the journey to a resolution...
   10:56pm, Nov 1, 2014 - Unknown Caller: It was composed by Chopin in his early 20's, Chopin died young
   at 39... It was played at his funeral.
   10:57pm, Nov 1, 2014 - Unknown Caller: Are you there? I feel very alone.
   10:57pm, Nov 1, 2014 - Camila: I am here, love
   10:58pm, Nov 1, 2014 - Camila: That is sad
   10:58pm, Nov 1, 2014 - Unknown Caller: How are you? I hope you don't mind the historical notes...
   10:59pm, Nov 1, 2014 - Camila: Not if you find them important
   10:59pm, Nov 1, 2014 - Camila: I love what you love
   10:59pm, Nov 1, 2014 - Camila: Even though I.don't.always understand
   10:59pm, Nov 1, 2014 - Unknown Caller: How do you find them?
   11:00pm, Nov 1, 2014 - Unknown Caller: I live your pubic hair.
   11:00pm, Nov 1, 2014 - Unknown Caller: Love




                                                                                            GX 301-R - 147
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 149 of 368 PageID #:
                                    15456


   11:01pm, Nov 1, 2014 - Camila: I can connect with the overall feeling of it but don't know what's its like
   with specific details
   11:03pm, Nov 1, 2014 - Unknown Caller: Wistful, contemplative, asking, reminiscent, with a sad and very
   final conclusion.
   12:07am, Nov 2, 2014 - Unknown Caller: I am having a very hard time physically... I assume you're
   asleep for I suspect you need to wake up 6:30 latest...
   12:07am, Nov 2, 2014 - Camila: Not asleep
   12:07am, Nov 2, 2014 - Camila: Thinking of my sweetheart
   12:08am, Nov 2, 2014 - Unknown Caller: Are you thinking about me also?
   12:08am, Nov 2, 2014 - Camila: î• Ž ha. Ha. Ha.
   12:09am, Nov 2, 2014 - Unknown Caller: Will I get any texts during the night or early morning?
   12:09am, Nov 2, 2014 - Camila: Yes, love
   12:09am, Nov 2, 2014 - Unknown Caller: When do you think you will sleep?
   12:10am, Nov 2, 2014 - Camila: Prob in the next half hour
   12:11am, Nov 2, 2014 - Unknown Caller: Anything new?
   12:12am, Nov 2, 2014 - Camila: As I'm walking around our home I'm trying to contemplate the meaning of
   it
   12:20am, Nov 2, 2014 - Unknown Caller: Daylight savings tonight
   12:21am, Nov 2, 2014 - Camila: Is that one hour back or forward?
   12:46am, Nov 2, 2014 - Unknown Caller: Back. Extra hour sleep!
   12:46am, Nov 2, 2014 - Camila: Phewww
   3:46am, Nov 2, 2014 - Unknown Caller: You up?
   7:44am, Nov 2, 2014 - Unknown Caller: ?
   7:46am, Nov 2, 2014 - Camila: My love!
   7:48am, Nov 2, 2014 - Camila: I love you
   7:49am, Nov 2, 2014 - Camila: I am so grateful I got to see you this morning
   7:50am, Nov 2, 2014 - Camila: I always loved it when you treated me like a princess because that meant
   you were my king
   7:50am, Nov 2, 2014 - Camila: I am so sorry I tainted that...
   7:50am, Nov 2, 2014 - Camila: I want you to be the king you are and deserve to be again
   7:50am, Nov 2, 2014 - Unknown Caller: Do you forget to bring those revelations, insights, massive
   perceptual shifts, and incredibly hopeful, uplifting things for me this morning?
   7:51am, Nov 2, 2014 - Camila: I have them right here with me
   7:51am, Nov 2, 2014 - Unknown Caller: Our texts crossed...
   7:51am, Nov 2, 2014 - Camila: I noticed...
   7:51am, Nov 2, 2014 - Unknown Caller: Show me more... If you have time...
   7:52am, Nov 2, 2014 - Camila: I will
   7:52am, Nov 2, 2014 - Camila: I have been thinking about loyalty
   7:52am, Nov 2, 2014 - Unknown Caller: And...
   7:53am, Nov 2, 2014 - Camila: Oh.... Ooops
   7:53am, Nov 2, 2014 - Camila: Going in soon
   7:53am, Nov 2, 2014 - Camila: ðŸ˜ˆ
   7:53am, Nov 2, 2014 - Camila: î• ‰
   7:53am, Nov 2, 2014 - Unknown Caller: How much ya makin'?
   7:54am, Nov 2, 2014 - Camila: Finding out now...
   7:54am, Nov 2, 2014 - Unknown Caller: What are you thoughts about loyalty?
   7:55am, Nov 2, 2014 - Unknown Caller: I am getting repetition texts...
   7:56am, Nov 2, 2014 - Camila: Really?
   7:56am, Nov 2, 2014 - Unknown Caller: Although nice, I've gotten the princess and king comments 3
   times!
   7:57am, Nov 2, 2014 - Unknown Caller: What are your thoughts on loyalty?
   7:58am, Nov 2, 2014 - Unknown Caller: It is an interesting question how loyal you are to loyalty? In other
   words, how important is ideology?
   8:02am, Nov 2, 2014 - Camila: Going in...
   8:02am, Nov 2, 2014 - Unknown Caller: Good skill love!
   8:03am, Nov 2, 2014 - Unknown Caller: Text me your conclusions when you can...




                                                                                           GX 301-R - 148
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 150 of 368 PageID #:
                                    15457


   8:31am, Nov 2, 2014 - Camila: Love, what did you mean by the getting the king princess thing 3 times?
   8:37am, Nov 2, 2014 - Unknown Caller: That series of texts repeated after each new text you sent...
   Why?
   8:37am, Nov 2, 2014 - Camila: Oh
   8:38am, Nov 2, 2014 - Camila: No clue
   8:38am, Nov 2, 2014 - Unknown Caller: Conclusions of loyalty?
   8:39am, Nov 2, 2014 - Camila: I can't text yet
   8:39am, Nov 2, 2014 - Camila: I understand loyalty but I call it trust.
   8:39am, Nov 2, 2014 - Camila: I betrayed your trust
   8:41am, Nov 2, 2014 - Unknown Caller: Loyalty is also for ourselves... Being true to our word, ideology,
   over our body, emotions and varying thoughts for us and others involved... People die for loyalty.
   8:43am, Nov 2, 2014 - Camila: I understand.. I am sharing what comes from.within
   8:47am, Nov 2, 2014 - Camila: This is the answer I got so far
   8:48am, Nov 2, 2014 - Camila: Esther C: Normally a full translator get $100/day for full days. I was
   thinking maybe $50 for the day and $25 for half days but let's ask around. What do you think?
   8:51am, Nov 2, 2014 - Camila: What ya think?
   9:03am, Nov 2, 2014 - Unknown Caller: $20+/hr. Translating.
   9:21am, Nov 2, 2014 - Camila: I am not fully translating. Just what she doesn't understand. I feel like a
   guide dog. Ha
   9:23am, Nov 2, 2014 - Camila: I def don't have the skill of 20 dls an hour
   9:24am, Nov 2, 2014 - Camila: But 50 for a day away from home doesn't seem worth it
   9:24am, Nov 2, 2014 - Camila: I can make more with my kids
   9:41am, Nov 2, 2014 - Camila: Back to loyalty....
   9:41am, Nov 2, 2014 - Camila: I hate what I.did...
   9:43am, Nov 2, 2014 - Camila: It is not that I didn't think of.you.
   9:43am, Nov 2, 2014 - Camila: I made my fear a truth and made that "truth" the most important thing
   9:44am, Nov 2, 2014 - Camila: Loyalty and.honor didn't compare to how heavy that fear was
   9:44am, Nov 2, 2014 - Camila: I am sorry
   9:46am, Nov 2, 2014 - Unknown Caller: Why did you not keep the short term promises and actually had
   to put effort forth to break them... ?
   9:47am, Nov 2, 2014 - Camila: I made you bad
   9:47am, Nov 2, 2014 - Camila: I felt those promises were forced out of me
   9:48am, Nov 2, 2014 - Camila: So I made them bad, too
   9:48am, Nov 2, 2014 - Unknown Caller: Even Friday? That took a lot on your part...
   9:49am, Nov 2, 2014 - Camila: ?
   9:49am, Nov 2, 2014 - Camila: Same thing
   9:51am, Nov 2, 2014 - Unknown Caller: ?
   9:52am, Nov 2, 2014 - Camila: I did not understand your question, then
   9:52am, Nov 2, 2014 - Unknown Caller: Why wouldn't you wait one day?
   9:52am, Nov 2, 2014 - Camila: Yes, Same answer
   9:54am, Nov 2, 2014 - Camila: Either way, that was not what I had gone there for
   9:55am, Nov 2, 2014 - Camila: It is not like I went there with the intention of doing what I did
   9:54am, Nov 2, 2014 - Unknown Caller: I still don't get it. You would have to ignore the promises or want
   to break them... I don't see other options...
   9:55am, Nov 2, 2014 - Unknown Caller: But you made it into that are you sure part of you didn't go there
   hoping?
   9:55am, Nov 2, 2014 - Camila: I didn't see those promises aa something good
   9:55am, Nov 2, 2014 - Camila: I felt like I couldn't trust you
   9:55am, Nov 2, 2014 - Unknown Caller: With what?
   9:56am, Nov 2, 2014 - Camila: I guess I believe I'm supposed to have a good reason for it or it is not
   legit......... ?
   9:58am, Nov 2, 2014 - Unknown Caller: Not sure what you mean... Also, trust me with what?
   9:59am, Nov 2, 2014 - Camila: It felt like my life
   10:00am, Nov 2, 2014 - Unknown Caller: But that's just a feeling generating thoughts...
   10:00am, Nov 2, 2014 - Camila: I understand
   10:00am, Nov 2, 2014 - Camila: I didn't have that clarity




                                                                                           GX 301-R - 149
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 151 of 368 PageID #:
                                    15458


   10:02am, Nov 2, 2014 - Unknown Caller: I am sorry. I love you so much and each day the pain grows...
   There is no way out for me... Your leaving would be one of the worst options... I don't know what to do to
   bring the best option...
   10:02am, Nov 2, 2014 - Unknown Caller: Today the pain is especially bad...
   10:05am, Nov 2, 2014 - Unknown Caller: ?
   10:07am, Nov 2, 2014 - Camila: I was translating
   10:07am, Nov 2, 2014 - Camila: I apologize
   10:07am, Nov 2, 2014 - Unknown Caller: Ah!
   10:08am, Nov 2, 2014 - Unknown Caller: For me, to make a promise bad allows one to ignore it and not
   have a conscience about it... But, no matter how you phrase it you are still ignoring it... And not having a
   conscience about it...
   10:09am, Nov 2, 2014 - Camila: I understand
   10:09am, Nov 2, 2014 - Camila: I am not disagreeing or trying to justify what I did or how I did it
   10:10am, Nov 2, 2014 - Camila: I am sharing my horrible process
   10:10am, Nov 2, 2014 - Unknown Caller: When I said you ignored me and/or were apathetic to me that's
   what I meant...
   10:11am, Nov 2, 2014 - Unknown Caller: I know... I'm not in any way adverse to you... Just in very deep
   pain... And it won't go away... Ever...
   10:12am, Nov 2, 2014 - Camila: What can I do about that
   10:12am, Nov 2, 2014 - Camila: ?
   10:12am, Nov 2, 2014 - Camila: I was supposed to be the reliever of pain î• “
   10:13am, Nov 2, 2014 - Unknown Caller: I don't know what more to say. If we made it to ground zero then
   you could start to help with the pain...
   10:13am, Nov 2, 2014 - Unknown Caller: Until then the pain will just deepen.
   10:13am, Nov 2, 2014 - Camila: î• ‘
   10:14am, Nov 2, 2014 - Unknown Caller: I sorry, I wish I could do something to bring these perceptional
   shifts and changes...
   10:24am, Nov 2, 2014 - Unknown Caller: Translating again I suspect... Is it difficult?
   10:30am, Nov 2, 2014 - Unknown Caller: If I don't answer I am trying to sleep... Wish me luck and send
   me texts of revelations!
   10:52am, Nov 2, 2014 - Camila: Not difficult
   10:52am, Nov 2, 2014 - Camila: Also, it is a privilege to go over your concepts again
   10:53am, Nov 2, 2014 - Camila: Oh. U r up!
   10:53am, Nov 2, 2014 - Camila: I will visit you in dreams
   10:54am, Nov 2, 2014 - Unknown Caller: Yup... Still... Trying to sleep in a minute or so... Text while a
   dream?
   10:54am, Nov 2, 2014 - Camila: Ok
   10:54am, Nov 2, 2014 - Camila: Rest, my love
   10:54am, Nov 2, 2014 - Unknown Caller: â•¤
   10:55am, Nov 2, 2014 - Camila: î€¢
   10:55am, Nov 2, 2014 - Camila: î„¼
   10:55am, Nov 2, 2014 - Camila: î• ˜
   10:55am, Nov 2, 2014 - Unknown Caller: Take my pain away... A little...
   10:56am, Nov 2, 2014 - Camila: How?
   10:56am, Nov 2, 2014 - Camila: I will do my best
   11:00am, Nov 2, 2014 - Unknown Caller: Get to ground zero ASAP if possible...
   1:06pm, Nov 2, 2014 - Unknown Caller: ?ðŸ˜¢
   1:23pm, Nov 2, 2014 - Camila: Where r u?
   1:24pm, Nov 2, 2014 - Camila: I'm at apropos briefly
   1:25pm, Nov 2, 2014 - Unknown Caller: Be there in 10...
   1:25pm, Nov 2, 2014 - Camila: Should I wait to say Hi???
   1:25pm, Nov 2, 2014 - Unknown Caller: No texts...
   1:25pm, Nov 2, 2014 - Unknown Caller: Maybe...
   1:26pm, Nov 2, 2014 - Camila: ?
   1:26pm, Nov 2, 2014 - Camila: Ok. I'll go then
   1:36pm, Nov 2, 2014 - Unknown Caller: No...




                                                                                            GX 301-R - 150
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 152 of 368 PageID #:
                                    15459


   1:39pm, Nov 2, 2014 - Camila: Left already. Looked for you out on the road î• “
   1:39pm, Nov 2, 2014 - Camila: I misunderstood your maybe. I'm sorry
   1:40pm, Nov 2, 2014 - Unknown Caller: Wanted you to stay.
   1:40pm, Nov 2, 2014 - Camila: Why didn't you say yes?
   1:43pm, Nov 2, 2014 - Unknown Caller: I need you more aggressive and caring.
   1:44pm, Nov 2, 2014 - Unknown Caller: I said maybe like you do.
   1:46pm, Nov 2, 2014 - Camila: I'm sorry if it seemed uncaring. I would have loved to have kissed you and
   seen your beautiful face but everyone was looking at me like I had no business there, which I don't
   1:49pm, Nov 2, 2014 - Unknown Caller: I can give you business there.
   1:50pm, Nov 2, 2014 - Camila: Oh love
   1:50pm, Nov 2, 2014 - Camila: Do you want me to come back?
   4:23pm, Nov 2, 2014 - Unknown Caller: I did... Just got back... ðŸ’”
   4:25pm, Nov 2, 2014 - Unknown Caller: Can come home soon...
   4:26pm, Nov 2, 2014 - Camila: Ok
   4:26pm, Nov 2, 2014 - Camila: I can be ready in 10. Yes?
   4:29pm, Nov 2, 2014 - Camila: Or 15
   4:46pm, Nov 2, 2014 - Camila: ?
   4:46pm, Nov 2, 2014 - Camila: U still coming?
   4:47pm, Nov 2, 2014 - Camila: I want to see you
   4:47pm, Nov 2, 2014 - Unknown Caller: Yes.
   4:48pm, Nov 2, 2014 - Camila: Goodie. I'm home
   6:02pm, Nov 2, 2014 - Unknown Caller: I didn't want to wake you, because I prefer you sleep, but if you're
   awake, and are still going to the party, would like to know when you are leaving and coming. My
   preference is you stay home, read, and make our home a home etc... But I don't want you to resent me...
   But I also remember R. and certain attitudes around r.... And r. might be there...
   6:04pm, Nov 2, 2014 - Unknown Caller: Yours truly and forever tortured... Donkey...
   6:49pm, Nov 2, 2014 - Unknown Caller: ?
   8:33pm, Nov 2, 2014 - Unknown Caller: No texts? ðŸ˜žTomorrow I am more free than normal.
   8:36pm, Nov 2, 2014 - Camila: Great! Tomorrow I am free 230 on
   9:30pm, Nov 2, 2014 - Unknown Caller: Maybe Tuesday also...
   9:30pm, Nov 2, 2014 - Unknown Caller: No love texts for me?
   9:31pm, Nov 2, 2014 - Camila: Really??
   9:31pm, Nov 2, 2014 - Camila: How come?
   9:31pm, Nov 2, 2014 - Camila: Lucky me!
   9:31pm, Nov 2, 2014 - Unknown Caller: Several factors lining up...
   9:32pm, Nov 2, 2014 - Camila: Tuesday I just have 3 hours closed off
   9:32pm, Nov 2, 2014 - Camila: Vball tomorrow?
   9:34pm, Nov 2, 2014 - Unknown Caller: Yes, volleyball... Which 3? No love texts/no conclusions,
   thoughts, feelings?
   9:35pm, Nov 2, 2014 - Camila: Tuesday? 1:30-4:30
   9:38pm, Nov 2, 2014 - Unknown Caller: Love thoughts? Why do I need to keep on asking... Are things not
   good for us?
   9:38pm, Nov 2, 2014 - Camila: Lol. Sorry.... Short attention span
   9:42pm, Nov 2, 2014 - Unknown Caller: ???
   9:43pm, Nov 2, 2014 - Camila: I was reviewing today's messages
   9:43pm, Nov 2, 2014 - Unknown Caller: Are you paying attention to something/someone else?
   9:43pm, Nov 2, 2014 - Camila: ?
   9:45pm, Nov 2, 2014 - Camila: I am here with you
   9:45pm, Nov 2, 2014 - Camila: No one else
   9:48pm, Nov 2, 2014 - Camila: Your questions throw me off sometimes...
   9:50pm, Nov 2, 2014 - Unknown Caller: ?
   9:53pm, Nov 2, 2014 - Camila: "Are you paying attention to something/someone else?"
   Did you love r?
   Questions like that..
   10:10pm, Nov 2, 2014 - Unknown Caller: Think of what happened. How could I not think those things
   rationally for a very long time. Please understand how painful those things are. I am rational, those are




                                                                                           GX 301-R - 151
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 153 of 368 PageID #:
                                    15460


   and will be reasonable conclusions. If you let those questions throw you off, you are not acknowledging
   the reality of their basis. Please don't leave me alone in this pain.
   10:11pm, Nov 2, 2014 - Camila: I am not
   10:11pm, Nov 2, 2014 - Camila: Or at least, not intending to
   10:12pm, Nov 2, 2014 - Unknown Caller: Just be with me, reassure me, prove yourself to me, never give
   up. Please get to ground zero...
   10:12pm, Nov 2, 2014 - Camila: Working on it
   10:16pm, Nov 2, 2014 - Unknown Caller: Part of the problem is it's one thing to feel positively when it's
   wrongful, realize the mistake, have the shift... But each day that goes by, you make more memories of life
   where you also feel positive when you should... That is very invalidating of many things and much harder
   to undo.
   10:16pm, Nov 2, 2014 - Unknown Caller: Shouldnt
   10:17pm, Nov 2, 2014 - Unknown Caller: Today was another day you have more memories of being
   positive towards r. which all have to be undone.
   10:18pm, Nov 2, 2014 - Camila: ?
   10:18pm, Nov 2, 2014 - Camila: But I wasn't positive towards him
   10:19pm, Nov 2, 2014 - Unknown Caller: You have a desire to have his attention when you should
   naturally feel disgusted and very the opposite.
   10:20pm, Nov 2, 2014 - Camila: I wasn't around him today and he hasn't come up today
   10:20pm, Nov 2, 2014 - Camila: My focus has been on you today
   10:20pm, Nov 2, 2014 - Unknown Caller: So your memory of the party was not disgust and revulsion... It
   was more weight in the wrong direction...
   10:22pm, Nov 2, 2014 - Unknown Caller: Today your perception of everything would have be different if
   you felt differently... Your perception towards Esther, Jim others... I assume r. Was nowhere around and
   not mentioned.
   10:23pm, Nov 2, 2014 - Unknown Caller: The memories you created today were slanted by your current
   beliefs/feelings...
   10:25pm, Nov 2, 2014 - Unknown Caller: Do you understand that?
   10:26pm, Nov 2, 2014 - Camila: I do
   10:26pm, Nov 2, 2014 - Unknown Caller: So, sorta a bad day for donkey again... ðŸ˜¢
   10:27pm, Nov 2, 2014 - Camila: Why?
   10:27pm, Nov 2, 2014 - Camila: I thought it was a good day
   10:36pm, Nov 2, 2014 - Unknown Caller: Yes. Here is an important thing for you to understand: a good
   day with good memories where you still have an attraction of sorts to r. If we have to counter each
   moment you had any positive feeling toward him do you see the complexity and burden of going 5 months
   worth?
   10:37pm, Nov 2, 2014 - Camila: Then it will always be a bad day for donkey?
   10:38pm, Nov 2, 2014 - Unknown Caller: And positive feeling towards me and the associated memories
   should not be poisoned with any positivism towards r. existing at the time... It is literally devaluing of me.
   10:39pm, Nov 2, 2014 - Camila: There was no r in my mind today until you brought it up
   10:39pm, Nov 2, 2014 - Unknown Caller: If this continues or you leave yes it will always be a bad day for
   donkey he will always have his ears down...
   10:40pm, Nov 2, 2014 - Unknown Caller: R. Was not in you mind but he affected your mind and
   everything.
   10:41pm, Nov 2, 2014 - Unknown Caller: Until the correct natural order of things is restored, all will be
   tainted.
   10:41pm, Nov 2, 2014 - Camila: U r painting an impossible picture
   10:41pm, Nov 2, 2014 - Camila: K
   10:43pm, Nov 2, 2014 - Unknown Caller: You making it impossible. You can destroy everything and I've
   said each day that goes by makes it so much harder... I've begged you to make fixing this your highest
   priority. There will come a day soon when all will be lost and it will be impossible.
   10:44pm, Nov 2, 2014 - Unknown Caller: No matter how much you love me this needs to be fixed.
   10:44pm, Nov 2, 2014 - Camila: I understand. I'm sorry
   10:44pm, Nov 2, 2014 - Unknown Caller: That's why I sit by the phone hoping...
   10:51pm, Nov 2, 2014 - Unknown Caller: I want to bring something else to your attention: today, if the
   rolls were reversed, I would have enthusiastically offered to keep my under arm hair if you liked it... As I




                                                                                              GX 301-R - 152
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 154 of 368 PageID #:
                                    15461


   did my beard. My beard was uncomfortable and caused several inconveniences yet I kept it until I really
   couldn't... And asked you ahead of time... And felt bad shaving...
   10:52pm, Nov 2, 2014 - Unknown Caller: It's how much I love pleasing you... And now I shouldn't be
   pleasing you because it tips the balance making things harder in a way..
   10:53pm, Nov 2, 2014 - Camila: Oh. I never really considered you would want me to keep it but I def see
   what you are saying...
   10:53pm, Nov 2, 2014 - Unknown Caller: You should be out to please me in any way imaginable and give
   me far more than you would ever have given r.
   10:54pm, Nov 2, 2014 - Camila: I.understand
   10:55pm, Nov 2, 2014 - Unknown Caller: You need to prove this to yourself most importantly...
   10:57pm, Nov 2, 2014 - Unknown Caller: I'll be free in an hour or so...
   10:58pm, Nov 2, 2014 - Camila: I will be busy then
   11:24pm, Nov 2, 2014 - Unknown Caller: ?
   11:24pm, Nov 2, 2014 - Camila: ....with YOU!
   11:25pm, Nov 2, 2014 - Camila: .....if you know what I mean.... î• ‚
   12:21am, Nov 3, 2014 - Unknown Caller: Running late... Will you still be up for me?
   12:22am, Nov 3, 2014 - Camila: I am in bed now
   12:22am, Nov 3, 2014 - Camila: How late?
   12:22am, Nov 3, 2014 - Unknown Caller: 30-45... ðŸ˜ž
   12:23am, Nov 3, 2014 - Unknown Caller: You sleep, I'll come and say hi...
   12:25am, Nov 3, 2014 - Camila: ðŸ• “ me
   12:13pm, Nov 3, 2014 - Camila: The "ðŸ• “ me" offer still stands î• …
   1:31pm, Nov 3, 2014 - Unknown Caller: I love that!
   1:31pm, Nov 3, 2014 - Unknown Caller: Any thoughts or feelings about other things?
   1:34pm, Nov 3, 2014 - Camila: Hi love!
   1:34pm, Nov 3, 2014 - Camila: Did you just call?
   1:34pm, Nov 3, 2014 - Unknown Caller: Yes, to get you on here... Thoughts feelings?
   1:34pm, Nov 3, 2014 - Camila: You don't have to keep asking about feelings, I'll share them as they come
   up
   1:35pm, Nov 3, 2014 - Unknown Caller: I always feel like (hope?) You've forgotten as opposed to not
   having any...
   1:37pm, Nov 3, 2014 - Camila: It is not that I don't have any, it is that I haven't reached conclusions or are
   not concise enough to share
   3:48pm, Nov 3, 2014 - Camila: My love!
   3:48pm, Nov 3, 2014 - Camila: I'm waiting to hear from you. What's your status?
   4:12pm, Nov 3, 2014 - Camila: R u ok?
   4:19pm, Nov 3, 2014 - Unknown Caller: Yes... Ran late coming now... !
   9:11pm, Nov 3, 2014 - Unknown Caller: Were you outside since I left?
   9:11pm, Nov 3, 2014 - Camila: Hi
   9:11pm, Nov 3, 2014 - Camila: ?
   9:11pm, Nov 3, 2014 - Unknown Caller: Hi...
   9:12pm, Nov 3, 2014 - Camila: Outside?
   9:12pm, Nov 3, 2014 - Camila: No
   9:12pm, Nov 3, 2014 - Unknown Caller: I thought not...
   9:12pm, Nov 3, 2014 - Camila: Why?
   9:13pm, Nov 3, 2014 - Camila: How could I be fondling my î•• outside???
   9:13pm, Nov 3, 2014 - Unknown Caller: I can't text now... Thought I heard you laugh from down near our
   place...
   9:13pm, Nov 3, 2014 - Camila: Nop
   9:13pm, Nov 3, 2014 - Unknown Caller: Text me though... Really great conclusions...
   9:15pm, Nov 3, 2014 - Camila: I don't feel like going to vball.....
   9:16pm, Nov 3, 2014 - Unknown Caller: Ok... Why love?
   9:17pm, Nov 3, 2014 - Camila: The cold and the rides
   9:17pm, Nov 3, 2014 - Unknown Caller: Ah! What will you do for me during volleyball?
   9:18pm, Nov 3, 2014 - Unknown Caller: Some of my worst times have been when you weren't at
   volleyball...




                                                                                              GX 301-R - 153
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 155 of 368 PageID #:
                                    15462


   9:18pm, Nov 3, 2014 - Camila: Should I fondle my î•• for you
   9:18pm, Nov 3, 2014 - Camila: I can be there, then
   9:19pm, Nov 3, 2014 - Camila: Is î„‰ going to be there?
   9:20pm, Nov 3, 2014 - Unknown Caller: You don't have to be there... But spend the time putting intense
   effort, and get results, for us.
   9:21pm, Nov 3, 2014 - Camila: Ok
   9:21pm, Nov 3, 2014 - Camila: I will be cheering you on from home
   9:25pm, Nov 3, 2014 - Unknown Caller: Will you have a surprise for me when I am done?
   9:27pm, Nov 3, 2014 - Camila: Haha. Do you mean a surprise like when kitties bring a surprise or gift to
   their master?
   9:28pm, Nov 3, 2014 - Camila: Or like when you leave puppies home for a while?
   9:28pm, Nov 3, 2014 - Camila: ....that kind of surprise????
   9:27pm, Nov 3, 2014 - Unknown Caller: Really plan this. Make it a personal penance for the things that
   happened before while I was away... Make it so good for us.
   9:27pm, Nov 3, 2014 - Unknown Caller: Does that feel good for you?
   9:29pm, Nov 3, 2014 - Unknown Caller: One that will make me optimistic for our future to help counter the
   one that destroyed it...
   9:30pm, Nov 3, 2014 - Camila: Ok
   9:31pm, Nov 3, 2014 - Camila: I'm pretty sure kitties and puppies don't do surprises like that but okay, I
   get it
   9:42pm, Nov 3, 2014 - Unknown Caller: Any thoughts before I go out of range?
   9:45pm, Nov 3, 2014 - Camila: I want for you peace of mind, love, and beauty. I wanted to be the one for
   you, the one that gave you that, but...
   9:45pm, Nov 3, 2014 - Camila: I will do my best to give you back as much as possible
   9:46pm, Nov 3, 2014 - Unknown Caller: I love you so...
   9:46pm, Nov 3, 2014 - Camila: I love you, too
   9:46pm, Nov 3, 2014 - Camila: î€¢
   11:13pm, Nov 3, 2014 - Unknown Caller: In between games... ?ðŸ’•?
   11:14pm, Nov 3, 2014 - Camila: You've played 5 already?!
   11:14pm, Nov 3, 2014 - Unknown Caller: 3..
   11:14pm, Nov 3, 2014 - Unknown Caller: Weird break...
   11:14pm, Nov 3, 2014 - Camila: Too many ladies?
   11:16pm, Nov 3, 2014 - Unknown Caller: No... One too few... The only right one...
   11:17pm, Nov 3, 2014 - Camila: ?
   11:17pm, Nov 3, 2014 - Camila: Are you playing well?
   11:18pm, Nov 3, 2014 - Unknown Caller: You're missing! I'm playing well but sore and heart hurting...
   Surprise?
   11:19pm, Nov 3, 2014 - Camila: î• “
   11:19pm, Nov 3, 2014 - Camila: ðŸ• €
   11:34pm, Nov 3, 2014 - Unknown Caller: And...
   11:58pm, Nov 3, 2014 - Unknown Caller: Please... ðŸ˜ž tonight is especially important to me...
   12:18am, Nov 4, 2014 - Camila: I am right here, my love
   12:18am, Nov 4, 2014 - Unknown Caller: Put in great effort to fix...
   12:19am, Nov 4, 2014 - Camila: My thoughts have been you and with you every second
   12:19am, Nov 4, 2014 - Unknown Caller: Frantically... Time is running out for us...
   12:19am, Nov 4, 2014 - Unknown Caller: We need to get to ground zero...
   12:19am, Nov 4, 2014 - Camila: I know
   1:12am, Nov 4, 2014 - Unknown Caller: Are you up for a while?
   1:13am, Nov 4, 2014 - Camila: U done?
   1:13am, Nov 4, 2014 - Camila: Yes, I'll be up
   1:17am, Nov 4, 2014 - Unknown Caller: Anything?
   1:18am, Nov 4, 2014 - Camila: Yes and no
   1:19am, Nov 4, 2014 - Camila: Thinking about loyalty
   1:27am, Nov 4, 2014 - Unknown Caller: I'll text in a while...
   1:48am, Nov 4, 2014 - Unknown Caller: Can I come now?
   1:51am, Nov 4, 2014 - Camila: Yes.




                                                                                           GX 301-R - 154
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 156 of 368 PageID #:
                                    15463


   12:37pm, Nov 4, 2014 - Unknown Caller: You up?
   12:40pm, Nov 4, 2014 - Camila: Now I am
   12:41pm, Nov 4, 2014 - Camila: î• ˜
   12:41pm, Nov 4, 2014 - Camila: Good morning
   1:27pm, Nov 4, 2014 - Unknown Caller: I don't feel good about our last conversation. I'm losing hope.ðŸ’”
   1:31pm, Nov 4, 2014 - Camila: Why not?
   1:31pm, Nov 4, 2014 - Camila: I thought it went well
   1:33pm, Nov 4, 2014 - Unknown Caller: Yes. But I am over sensitive. Sometimes I wish I could have you
   much more positive than me so my pain would not be so debilitating...
   1:33pm, Nov 4, 2014 - Unknown Caller: I hurt so much.
   1:35pm, Nov 4, 2014 - Unknown Caller: And I hurt over the uncertainty... If you are less certain that
   makes the whole situation hinge on my certainty... And my body... And not being at ground zero rips my
   guts out...
   1:42pm, Nov 4, 2014 - Unknown Caller: I am so sorry this is so hard. I know you don't really get what we
   had, was lost, or the situation now... The only constant, even if you don't love me, is I love you so...
   Things appear to be coming to a close...
   2:27pm, Nov 4, 2014 - Unknown Caller: Watch "Brian Stokes Mitchell - 57th Tony Awards - Man ofâ€¦" on
   YouTube - Brian Stokes Mitchell - 57th Tony Awards - Man ofâ€¦: http://youtu.be/cxjGlgmSJ8o
   3:26pm, Nov 4, 2014 - Unknown Caller: Likely?
   3:29pm, Nov 4, 2014 - Camila: Likely?
   3:30pm, Nov 4, 2014 - Unknown Caller: The video I sent...
   3:33pm, Nov 4, 2014 - Unknown Caller: Likey?
   3:33pm, Nov 4, 2014 - Camila: Oh! Likey????
   3:33pm, Nov 4, 2014 - Camila: Yes!
   3:34pm, Nov 4, 2014 - Camila: Very much
   7:08pm, Nov 4, 2014 - Unknown Caller: I don't know if I'm out of place saying this but even for tomorrow,
   if you acted promptly, you could preserve the possibility of our time together. But if it's not the most
   important thing to you, you shouldn't do it. I must be in cause out of shear personal, direct, desire. It
   should be even if I insisted you not do it you would to show yourself how much you care. I know how
   much I care this way, by what I've gladly given in your name, even though I received nothing at times.
   7:31pm, Nov 4, 2014 - Unknown Caller: Thoughts, feelings?
   7:32pm, Nov 4, 2014 - Camila: I just feel like sometimes you are testing me
   7:32pm, Nov 4, 2014 - Camila: Are you?
   7:35pm, Nov 4, 2014 - Unknown Caller: Yo me, that is out of cause. Am I testing you? No. Do I
   understand your values and feelings for me by your actions and decisions? Yes. Always. Are your lack of
   feelings for me the fundamental problem we are dealing with now? Yes.
   7:37pm, Nov 4, 2014 - Camila: No no. I don't mean that in a whiny complainy manner. It is fine if you are.
   I just get confused
   7:38pm, Nov 4, 2014 - Unknown Caller: It not whiney. I'm not testing but every decision us a test always
   7:42pm, Nov 4, 2014 - Unknown Caller: I know you and you know you by you decisions and the values
   they demonstrate.
   8:52pm, Nov 4, 2014 - Camila: What are the times you wouldn't want me to touch?
   8:55pm, Nov 4, 2014 - Camila: So I can plan for that
   8:55pm, Nov 4, 2014 - Camila: (it will hard to find rides but okay)
   8:59pm, Nov 4, 2014 - Camila: Also, what's going on tonight?
   8:59pm, Nov 4, 2014 - Camila: So I can plan
   10:11pm, Nov 4, 2014 - Unknown Caller: Which part of what you texted breaks my heart and is very
   painful? Why do I feel that way?
   10:14pm, Nov 4, 2014 - Camila: ?????
   10:14pm, Nov 4, 2014 - Camila: I thought it would.be the opposite
   10:14pm, Nov 4, 2014 - Camila: I don't understand what you are asking
   10:15pm, Nov 4, 2014 - Unknown Caller: Figure out these two questions: Which of the previous things
   would bring pain? Why?
   10:22pm, Nov 4, 2014 - Unknown Caller: ??
   10:28pm, Nov 4, 2014 - Camila: I don't know
   10:29pm, Nov 4, 2014 - Camila: I find it very frustating because I moved those things to have our time,




                                                                                           GX 301-R - 155
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 157 of 368 PageID #:
                                    15464


   because I care about you and us
   10:29pm, Nov 4, 2014 - Camila: Yet you find a problem
   10:29pm, Nov 4, 2014 - Camila: I don't get you
   10:29pm, Nov 4, 2014 - Camila: I.don't know what you wajt
   10:29pm, Nov 4, 2014 - Camila: That is what I want
   10:29pm, Nov 4, 2014 - Camila: What is your problem with that?
   10:29pm, Nov 4, 2014 - Unknown Caller: Which is?
   10:30pm, Nov 4, 2014 - Unknown Caller: What do you want?
   10:33pm, Nov 4, 2014 - Camila: I want you
   10:33pm, Nov 4, 2014 - Camila: I want to fix
   10:33pm, Nov 4, 2014 - Camila: I don't know what you want
   10:35pm, Nov 4, 2014 - Unknown Caller: I want you... Which means you have to get to ground zero
   ASAP, also you need to be at cause, which means you should do these things joyfully from your want,
   you also need to beg me more than I beg you... I want thing fixed so I can have you as much as possible.
   10:54pm, Nov 4, 2014 - Unknown Caller: So... ?
   10:54pm, Nov 4, 2014 - Camila: That's what I'm trying to do
   10:57pm, Nov 4, 2014 - Unknown Caller: I want you, absolutely, 100%, touchable no one else, every cell
   that hasn't been perminantly infected by r., and every thought object that is recoverable from r.,
   EVERYTHING. FOREVER. That's I want.
   11:00pm, Nov 4, 2014 - Unknown Caller: You shouldn't have to ask what times I want. We've had the
   same times for months... You could say, "considering I am protecting all our usual times... When else can
   I have you this week?"
   11:08pm, Nov 4, 2014 - Camila: That's what I meant
   11:09pm, Nov 4, 2014 - Camila: Our usual times are protected. I wanted to know what other times there
   were or you wanted that maybe I wasn't considering
   11:14pm, Nov 4, 2014 - Unknown Caller: You languaging is very important to me, it means everything
   and it appears at very critical times we have misunderstandings... It needs to be very specific and in
   cause...
   11:28pm, Nov 4, 2014 - Unknown Caller: ?
   11:28pm, Nov 4, 2014 - Unknown Caller: Reaction to the things I just wrote?
   11:41pm, Nov 4, 2014 - Unknown Caller: I can come now...
   11:45pm, Nov 4, 2014 - Camila: Ok
   2:35am, Nov 5, 2014 - Unknown Caller: Are you up my dearest heartbreak?
   8:00am, Nov 5, 2014 - Camila: Had you just left when you sent that?
   8:00am, Nov 5, 2014 - Camila: I miss you already
   8:01am, Nov 5, 2014 - Camila: I love that you come in when I'm getting ready
   8:01am, Nov 5, 2014 - Camila: I love you
   8:01am, Nov 5, 2014 - Camila: Love love love you
   8:10am, Nov 5, 2014 - Unknown Caller: â™¥
   8:07am, Nov 5, 2014 - Camila: Traffic was pretty bad
   8:07am, Nov 5, 2014 - Camila: We haven't started
   8:11am, Nov 5, 2014 - Unknown Caller: Sent what?
   8:09am, Nov 5, 2014 - Camila: "Are you up my dearest heartbreak?"
   8:13am, Nov 5, 2014 - Unknown Caller: Before I came this morning... Early though...
   8:10am, Nov 5, 2014 - Camila: Oh
   8:14am, Nov 5, 2014 - Unknown Caller: How are you my love?
   8:17am, Nov 5, 2014 - Unknown Caller: You are so beautiful! It has a sad downside for me though...
   8:14am, Nov 5, 2014 - Camila: How come?
   8:19am, Nov 5, 2014 - Unknown Caller: I don't feel worth much to you... And that's something hard to
   build... So I believe it's only a matter of time until some other r. comes and I am gone once again... ðŸ˜¢
   8:20am, Nov 5, 2014 - Unknown Caller: I believe everyone and anyone would want you!
   8:17am, Nov 5, 2014 - Camila: Awww
   8:17am, Nov 5, 2014 - Camila: I love YOU
   8:21am, Nov 5, 2014 - Unknown Caller: I'm number 1 in a field of 1...
   8:21am, Nov 5, 2014 - Unknown Caller: I'm sorry... I hurt...
   8:18am, Nov 5, 2014 - Camila: At first I didn't get why that was bad....




                                                                                            GX 301-R - 156
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 158 of 368 PageID #:
                                    15465


   8:19am, Nov 5, 2014 - Camila: Shall I get more players for you to be #1 in a field of many
   8:25am, Nov 5, 2014 - Unknown Caller: It is a compliment to you, but a tremendous downside to me. Get
   to ground zero... I believe if you got more people pursuing you I would lose... I can't risk it now... Before, I
   wanted every man or woman to want you because I knew I was the only one... Now I know differently...
   8:22am, Nov 5, 2014 - Camila: Oh love, I'm so sorry, I was trying to be cute
   8:25am, Nov 5, 2014 - Unknown Caller: I can't unknow that...
   8:26am, Nov 5, 2014 - Unknown Caller: I know... I love you! The pain and symptoms are just getting very
   bad... And the forum coming up without you at ground zero is very disheartening...
   8:27am, Nov 5, 2014 - Unknown Caller: I feel I'm just continuing to lose more and more to r.
   8:24am, Nov 5, 2014 - Camila: Oh love, I will hurt for you
   8:24am, Nov 5, 2014 - Camila: I am sorry
   8:29am, Nov 5, 2014 - Unknown Caller: If you could find a way to destroy the pride and get to ground
   zero that would start to help... Please...
   9:22am, Nov 5, 2014 - Camila: Doing "shifter" module
   9:22am, Nov 5, 2014 - Camila: Yowza!
   9:56am, Nov 5, 2014 - Unknown Caller: The goldfish/SOP thing...
   12:52pm, Nov 5, 2014 - Unknown Caller: How are things?
   1:09pm, Nov 5, 2014 - Unknown Caller: ?
   1:21pm, Nov 5, 2014 - Unknown Caller: ðŸ˜¢
   1:45pm, Nov 5, 2014 - Camila: Love!
   1:45pm, Nov 5, 2014 - Camila: I got locked out of my phone!
   1:45pm, Nov 5, 2014 - Camila: Don't cry, love
   2:40pm, Nov 5, 2014 - Camila: Things are great
   2:40pm, Nov 5, 2014 - Camila: ...and not
   2:40pm, Nov 5, 2014 - Camila: R u up?
   2:41pm, Nov 5, 2014 - Camila: I identified with Lucifer during the shifter debrief
   2:41pm, Nov 5, 2014 - Camila: î• ƒ
   2:54pm, Nov 5, 2014 - Camila: I LOVE YOU!!!
   2:58pm, Nov 5, 2014 - Unknown Caller: Is the and not identifying with Lucifer?
   2:59pm, Nov 5, 2014 - Camila: ?
   3:00pm, Nov 5, 2014 - Unknown Caller: Things are great... And not... What's the, "and not"?
   3:01pm, Nov 5, 2014 - Camila: Aaaah
   3:01pm, Nov 5, 2014 - Camila: I thought I had answered that
   3:01pm, Nov 5, 2014 - Camila: The Lucifer comment
   3:01pm, Nov 5, 2014 - Camila: The fact that it is painful
   3:01pm, Nov 5, 2014 - Unknown Caller: Just checking... ðŸ˜Š
   3:02pm, Nov 5, 2014 - Unknown Caller: Not a smiley for that...
   3:02pm, Nov 5, 2014 - Camila: Then what?
   3:03pm, Nov 5, 2014 - Unknown Caller: That I understood... Not the thing I was understanding...
   3:04pm, Nov 5, 2014 - Camila: Ah
   3:04pm, Nov 5, 2014 - Camila: Got it
   3:10pm, Nov 5, 2014 - Unknown Caller: Anything else for me/us?
   3:40pm, Nov 5, 2014 - Camila: Is today your anniversary with bobo?
   4:47pm, Nov 5, 2014 - Unknown Caller: Exactly one week after her 18th birthday... She wanted it for a
   year...
   5:16pm, Nov 5, 2014 - Camila: Love, love love
   5:16pm, Nov 5, 2014 - Camila: I'm staying until about 7:30
   5:16pm, Nov 5, 2014 - Camila: Found a ride then
   5:17pm, Nov 5, 2014 - Camila: I got a little scared of going in a taxi by myself
   5:17pm, Nov 5, 2014 - Camila: You hear stories, you know
   5:30pm, Nov 5, 2014 - Unknown Caller: Ride is definitely better than cab for the safety reason especially
   in light of your extreme beauty...
   5:52pm, Nov 5, 2014 - Camila: Awwwwww
   5:52pm, Nov 5, 2014 - Camila: I don't know why I just got your text
   5:53pm, Nov 5, 2014 - Camila: Will you be at startpoint?
   6:33pm, Nov 5, 2014 - Camila: Haven't left yet




                                                                                                GX 301-R - 157
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 159 of 368 PageID #:
                                    15466


   6:33pm, Nov 5, 2014 - Camila: Is there vball tonight?
   6:35pm, Nov 5, 2014 - Unknown Caller: Yes volleyball. I'm leaving Startpoint waiting for you...
   6:36pm, Nov 5, 2014 - Camila: Ok. I am.waiting for Monica to come out
   6:41pm, Nov 5, 2014 - Camila: î• “
   6:41pm, Nov 5, 2014 - Camila: I don't want to misa our time
   6:41pm, Nov 5, 2014 - Camila: Miss
   6:50pm, Nov 5, 2014 - Unknown Caller: Hurry, I'm at Pam's!
   6:53pm, Nov 5, 2014 - Camila: I'm still at the center î• “
   6:54pm, Nov 5, 2014 - Unknown Caller: Call me?
   6:57pm, Nov 5, 2014 - Camila: I will
   6:57pm, Nov 5, 2014 - Camila: Leaving very soon
   6:57pm, Nov 5, 2014 - Camila: î• —î• Ÿ
   7:14pm, Nov 5, 2014 - Camila: On my way home!!!!!!!!
   7:18pm, Nov 5, 2014 - Camila: How come you left startpoint early?
   7:20pm, Nov 5, 2014 - Unknown Caller: To be around for you.
   7:20pm, Nov 5, 2014 - Camila: Shit
   7:20pm, Nov 5, 2014 - Camila: I was not counting on that
   7:21pm, Nov 5, 2014 - Unknown Caller: Don't worry, we normally meet somewhere between 6:30 and
   7:30...
   7:21pm, Nov 5, 2014 - Camila: Yes
   7:23pm, Nov 5, 2014 - Unknown Caller: ETA?
   7:24pm, Nov 5, 2014 - Camila: Passing twin bridges
   7:25pm, Nov 5, 2014 - Unknown Caller: Almost home... Passing Hale... Will wait for you at home...
   9:23pm, Nov 5, 2014 - Camila: What time is vball?
   9:31pm, Nov 5, 2014 - Unknown Caller: 9:45ish...
   9:52pm, Nov 5, 2014 - Camila: Did you leave yet?
   9:55pm, Nov 5, 2014 - Camila: Love?
   9:56pm, Nov 5, 2014 - Camila: I just tried calling
   9:56pm, Nov 5, 2014 - Camila: I was looking for a ride
   9:56pm, Nov 5, 2014 - Camila: Everyone got there already except you
   9:57pm, Nov 5, 2014 - Camila: It seems like I'm too late
   9:57pm, Nov 5, 2014 - Camila: That's okay
   9:57pm, Nov 5, 2014 - Camila: Maybe next time
   9:58pm, Nov 5, 2014 - Camila: î• “
   9:58pm, Nov 5, 2014 - Camila: ?
   9:58pm, Nov 5, 2014 - Camila: Ok
   9:59pm, Nov 5, 2014 - Camila: Next time
   1:17am, Nov 6, 2014 - Unknown Caller: I was so sad you were not there... When can I see you? Any
   progress?
   1:57am, Nov 6, 2014 - Unknown Caller: I am sad I could not find
   1:59am, Nov 6, 2014 - Unknown Caller: You tonight...
   2:02am, Nov 6, 2014 - Camila: I'm beat
   2:08am, Nov 6, 2014 - Unknown Caller: Any conclusions?
   2:12am, Nov 6, 2014 - Camila: Not right now
   2:15am, Nov 6, 2014 - Unknown Caller: Are things not good between us?
   2:20am, Nov 6, 2014 - Unknown Caller: When you don't answer I get very concerned... Is there
   something wrong for us? Did something bad for us happen?
   2:24am, Nov 6, 2014 - Unknown Caller: Please don't be silent, this is hard enough and it has always been
   very bad when you are like this. I am concerned you saw r. or something...
   2:25am, Nov 6, 2014 - Unknown Caller: According to whatsapp you are going online when I call yet not
   answering...
   2:28am, Nov 6, 2014 - Unknown Caller: It did it again. I don't know what to think. I can only imagine the
   worst.ðŸ’”
   3:23am, Nov 6, 2014 - Unknown Caller: I was just there. I am really disheartened. Although you weren't
   mean to me directlyyou said things like, "I just want to fuckin' sleep!" You know Friday is an important day
   for us. You chose to not come to volleyball. You could have ridden, walked, or gotten a lift. You are not




                                                                                            GX 301-R - 158
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 160 of 368 PageID #:
                                    15467


   particularly sympathetic to me or us when you are asleep. I had hoped no simple body state would ever
   again separate us like this, but it did. I don't know how to get through the next day. Tenderness and
   awakeness would have really helped both me and us.
   5:44am, Nov 6, 2014 - Unknown Caller: Sometimes darkness comes from many sides.
   7:05am, Nov 6, 2014 - Camila: î€£î€£î€£
   7:06am, Nov 6, 2014 - Camila: Awwww love
   7:07am, Nov 6, 2014 - Camila: I am sorry
   7:07am, Nov 6, 2014 - Unknown Caller: ðŸ’”ðŸ˜¢
   7:08am, Nov 6, 2014 - Camila: I had.not seen this
   7:09am, Nov 6, 2014 - Camila: I will figure this out
   7:09am, Nov 6, 2014 - Unknown Caller: What do you think about ground zero? There is so much before
   tomorrow's forum...?
   7:11am, Nov 6, 2014 - Camila: Idk. If you are hopeful, I am hopeful
   7:11am, Nov 6, 2014 - Camila: Allison is in a "funky" mood
   7:13am, Nov 6, 2014 - Unknown Caller: I need you to raise my hopes, not be led by them.... Ideally...
   7:14am, Nov 6, 2014 - Camila: Ok
   7:14am, Nov 6, 2014 - Camila: Be hopeful, love
   7:14am, Nov 6, 2014 - Camila: I love you
   7:14am, Nov 6, 2014 - Unknown Caller: I hate to say this... Make me hopeful?
   7:14am, Nov 6, 2014 - Unknown Caller: No question mark.
   7:15am, Nov 6, 2014 - Camila: That's exactly what I was trying to do
   7:15am, Nov 6, 2014 - Unknown Caller: Go for it!
   7:21am, Nov 6, 2014 - Camila: I can't ask or expect you to trust that my love is enough, but I want you to
   know that your love is my shield and armour against my fight with pride
   7:23am, Nov 6, 2014 - Unknown Caller: Melt my heart with your texts... It will help during these times... Of
   course, make them real...
   7:33am, Nov 6, 2014 - Unknown Caller: I love you so... ðŸ’•
   7:47am, Nov 6, 2014 - Camila: That's cute
   7:48am, Nov 6, 2014 - Camila: Like a gift!
   7:52am, Nov 6, 2014 - Unknown Caller: Yes. That's how I meant it! I gave you my heart...
   8:08am, Nov 6, 2014 - Unknown Caller: Are you at ground zero (g0)?
   8:08am, Nov 6, 2014 - Unknown Caller: If not, why and when?
   8:09am, Nov 6, 2014 - Unknown Caller: If so, how do you know?
   1:19pm, Nov 6, 2014 - Unknown Caller: Nothing for me? Nothing for us?
   1:30pm, Nov 6, 2014 - Camila: Mi lovito
   1:32pm, Nov 6, 2014 - Camila: I miss you
   1:36pm, Nov 6, 2014 - Unknown Caller: I miss you so much! I'm sorry to be so persistent: thoughts,
   feelings?
   1:37pm, Nov 6, 2014 - Camila: I will text you soon
   1:37pm, Nov 6, 2014 - Unknown Caller: Ok...
   1:37pm, Nov 6, 2014 - Unknown Caller: When are you home tonight?
   1:38pm, Nov 6, 2014 - Camila: I don't know when we will be done
   1:38pm, Nov 6, 2014 - Camila: Guess what
   1:38pm, Nov 6, 2014 - Camila: I was talking to komal
   1:38pm, Nov 6, 2014 - Unknown Caller: And ?
   1:38pm, Nov 6, 2014 - Camila: She started by giving me a compliment
   1:39pm, Nov 6, 2014 - Camila: Then proceeded to tell me she had a love/hate relationship with me
   1:39pm, Nov 6, 2014 - Unknown Caller: Even she has a crush on you!
   1:40pm, Nov 6, 2014 - Camila: Jaja
   1:40pm, Nov 6, 2014 - Camila: She's sitting next ti me now
   1:40pm, Nov 6, 2014 - Camila: Maybe not Great to text
   1:40pm, Nov 6, 2014 - Unknown Caller: I don't want you to forget the thoughts feelings question... So
   important for me!
   1:41pm, Nov 6, 2014 - Camila: Of course not
   1:41pm, Nov 6, 2014 - Camila: Love u
   1:41pm, Nov 6, 2014 - Unknown Caller: G0?




                                                                                            GX 301-R - 159
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 161 of 368 PageID #:
                                    15468


   1:42pm, Nov 6, 2014 - Unknown Caller: That means: ground zero...
   3:02pm, Nov 6, 2014 - Unknown Caller: ?ðŸ˜¢
   3:23pm, Nov 6, 2014 - Unknown Caller: G0 would have it so there would be no attraction towards r. It
   unfortunately will not create or restore it towards me...
   4:11pm, Nov 6, 2014 - Unknown Caller: You need to trust me absolutely on this. There is a reason why
   the thing you want with us doesn't exist right now... and why it was important I never enabled that in the
   beginning. There is something all consuming, primitive, and passionate you have never had that we can
   have. The thing with R. Is still distorted with thoughts, emotions, and other things. That has to all be
   undone before we can start. You still have beliefs, memories, and ideas about the r. thing that are untrue
   and stand in our way. Those false things stand directly in the way of us. I don't know how you can break
   the pride today and really get this at your core but that is what's necessary. Tomorrow is a last chance for
   some things. Help!
   4:32pm, Nov 6, 2014 - Unknown Caller: Please acknowledge you understand and show me your
   comment
   4:33pm, Nov 6, 2014 - Unknown Caller: Commitment
   5:14pm, Nov 6, 2014 - Camila: My love, I will and am giving it my all
   5:21pm, Nov 6, 2014 - Camila: ðŸ• ‹îŒ°
   9:37pm, Nov 6, 2014 - Camila: No comment on my whale?
   10:06pm, Nov 6, 2014 - Unknown Caller: I was wondering... ?
   10:14pm, Nov 6, 2014 - Unknown Caller: Is there any chance Komal went through your phone or spied on
   us?
   10:19pm, Nov 6, 2014 - Camila: ðŸ˜Ÿ
   10:19pm, Nov 6, 2014 - Camila: Why?
   10:20pm, Nov 6, 2014 - Camila: My phone was unattended during lunch but it has the draw-pattern
   password
   10:20pm, Nov 6, 2014 - Camila: Why?
   10:20pm, Nov 6, 2014 - Camila: Do you suspect?
   10:20pm, Nov 6, 2014 - Camila: If so, why?
   10:23pm, Nov 6, 2014 - Unknown Caller: Here's a whatsapp from Komal: why did you do this? today i
   found out the truth? I was right about what I thought of you? there is a reason you started ignoring me. I
   was very right about it. and i have prove today that I was right. You broke my heart by being like every
   man.choose one woman over.another.
   10:24pm, Nov 6, 2014 - Unknown Caller: Wtf??? Right?
   10:24pm, Nov 6, 2014 - Camila: WTF
   10:25pm, Nov 6, 2014 - Camila: I don't see how
   10:24pm, Nov 6, 2014 - Unknown Caller: Exactly!
   10:25pm, Nov 6, 2014 - Camila: Where is her basis?
   10:25pm, Nov 6, 2014 - Unknown Caller: Maybe it's some other crazy thing...
   10:25pm, Nov 6, 2014 - Camila: Wow. She's nuts!
   10:26pm, Nov 6, 2014 - Unknown Caller: This is an example of what men fear when they don't sleep with
   a woman who wants them...
   10:27pm, Nov 6, 2014 - Camila: I learned that she somehow believes she was your student and you were
   her teacher
   10:27pm, Nov 6, 2014 - Camila: And now you are ignoring her
   10:28pm, Nov 6, 2014 - Unknown Caller: Yes. That's not true. In their culture they can do that. Kamaraj
   refers to me also as his divine teacher... I had nothing to do with that either...
   10:29pm, Nov 6, 2014 - Unknown Caller: More just now: [11/6, 10:10 PM] Komal: Keith!
   [11/6, 10:11 PM] Komal: I want you to know something.
   [11/6, 10:11 PM] Komal: I respected you very much.
   [11/6, 10:26 PM] Komal: practice what you preach. Atleast dont let the hero I thought of you down.I can
   look in your eyes and tell you.You are not srong but I AM.I have the balls to face you and you dont. You
   were and never can be gandhi.please dont pretend to be one.
   10:30pm, Nov 6, 2014 - Camila: She's really crazy. She admitted to blaming you for all her insecurities
   but knowing she's wrong and saying she needed to stop blaming you
   10:31pm, Nov 6, 2014 - Camila: Wow. That is beyond rude
   10:31pm, Nov 6, 2014 - Unknown Caller: Do you know of anything she heard that she could possibly think




                                                                                            GX 301-R - 160
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 162 of 368 PageID #:
                                    15469


   anything negative?
   10:32pm, Nov 6, 2014 - Unknown Caller: More: Iwill never see you again. I wish you were.more honest
   with me. I will pray for you that you are happy and be with who you want to be. This is my last
   communication to you. I.will never write to you again. This is a goodbye.Thank you for your
   friendship,time and all that you gave. I no longer plan to be part of your life. I am glad I opened my eyes
   at the right time.
   10:33pm, Nov 6, 2014 - Camila: She went on and on about you but I never gave her the reason or told
   her she was right
   10:34pm, Nov 6, 2014 - Unknown Caller: Did she look at us communicating and get jealous?
   10:34pm, Nov 6, 2014 - Camila: "opened my eyes at the right time"?
   10:34pm, Nov 6, 2014 - Camila: Sounds like something happened
   10:35pm, Nov 6, 2014 - Camila: She did not as far as I know
   10:37pm, Nov 6, 2014 - Camila: I was careful not to mention us. I made reference to your forums and
   your teachings but there was no mention of you and I at least from me
   10:37pm, Nov 6, 2014 - Camila: Although....
   10:37pm, Nov 6, 2014 - Unknown Caller: The problem is I can't imagine either... But this is not as
   important as us... Tell me your thoughts, feelings...
   10:39pm, Nov 6, 2014 - Camila: The way she started that conversation was "asking" me if there was
   anyone mentoring me on my mindfulness because she noticed changes in me that she admired
   10:42pm, Nov 6, 2014 - Unknown Caller: Possibly a "trap"... So you said me and she fabricated this... Oy,
   if true!
   10:43pm, Nov 6, 2014 - Camila: I said no
   10:43pm, Nov 6, 2014 - Camila: It felt like a trap and I thought I made sure I.did not bite
   10:43pm, Nov 6, 2014 - Camila: I did not say yoy
   10:43pm, Nov 6, 2014 - Camila: You
   10:43pm, Nov 6, 2014 - Unknown Caller: I wish there were an easy answer... I guess not... Who knows,
   she is crazy.
   10:44pm, Nov 6, 2014 - Camila: I never realized how crazy
   10:44pm, Nov 6, 2014 - Unknown Caller: Not did I!!!
   10:45pm, Nov 6, 2014 - Unknown Caller: I think it ripened with age!
   10:45pm, Nov 6, 2014 - Camila: ðŸ˜¬
   10:46pm, Nov 6, 2014 - Unknown Caller: Us? R.? G0? Tomorrow?
   10:47pm, Nov 6, 2014 - Camila: It is possible I could be at G0
   10:48pm, Nov 6, 2014 - Camila: î• ”
   10:48pm, Nov 6, 2014 - Unknown Caller: Why do you think?
   10:48pm, Nov 6, 2014 - Unknown Caller: ðŸ˜Š
   10:49pm, Nov 6, 2014 - Camila: Because I was holding back from surrendering because of the factor we
   spoke of today
   10:50pm, Nov 6, 2014 - Camila: But letting go of that freed me
   10:50pm, Nov 6, 2014 - Camila: How I feel about r
   10:58pm, Nov 6, 2014 - Camila: What's going on tonight?
   10:59pm, Nov 6, 2014 - Camila: How was your forum?
   11:07pm, Nov 6, 2014 - Unknown Caller: More maybe this is a key: Also.Next time.Dont make fun of
   person who has feelings for you with person you have feelings for. its very inhuman act. I need to get my
   ground back. Maintain your heroism and conduct just they way you preach
   11:09pm, Nov 6, 2014 - Unknown Caller: Forum was good. I feel it's important we meet tonight I'm not
   sure how or when... Rain is a problem... When are you home? How did the earlier issue effect your
   feelings for r.?
   11:08pm, Nov 6, 2014 - Camila: What was the previous txt?
   11:08pm, Nov 6, 2014 - Camila: More from Komal?
   11:16pm, Nov 6, 2014 - Unknown Caller: Yes.
   11:16pm, Nov 6, 2014 - Unknown Caller: My series of questions?
   11:14pm, Nov 6, 2014 - Camila: ðŸ• ‹î”
                 Maritime butt sniffing
   11:18pm, Nov 6, 2014 - Unknown Caller: ðŸ˜±ðŸ˜†
   11:19pm, Nov 6, 2014 - Unknown Caller: My questions?




                                                                                            GX 301-R - 161
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 163 of 368 PageID #:
                                    15470


   11:16pm, Nov 6, 2014 - Camila: Forum was good. I feel it's important we meet tonight I'm not sure how or
   when... Rain is a problem... When are you home? How did the earlier issue effect your feelings for r.?
   11:16pm, Nov 6, 2014 - Camila: I'm home
   11:16pm, Nov 6, 2014 - Camila: The two issues were separate
   11:20pm, Nov 6, 2014 - Unknown Caller: Yup... Answers smart-ass!
   11:20pm, Nov 6, 2014 - Unknown Caller: When did you get home?
   11:20pm, Nov 6, 2014 - Unknown Caller: I would have come?
   11:17pm, Nov 6, 2014 - Camila: A little bit ago...
   11:17pm, Nov 6, 2014 - Camila: "?"
   11:21pm, Nov 6, 2014 - Unknown Caller: Not meant. Meant to be a "!"
   11:18pm, Nov 6, 2014 - Camila: Aaaah
   11:18pm, Nov 6, 2014 - Camila: Wasn't ready
   11:22pm, Nov 6, 2014 - Unknown Caller: How did the unrelated issue bring you to g0 with R.?
   11:19pm, Nov 6, 2014 - Camila: Aaaaah! They are unrelated
   11:23pm, Nov 6, 2014 - Unknown Caller: Yes I know. But you said holding onto one kept you from g0
   why?
   11:24pm, Nov 6, 2014 - Unknown Caller: I think...
   11:21pm, Nov 6, 2014 - Camila: I said that factor kept me.from.letting.go.... The sexuality issue
   11:22pm, Nov 6, 2014 - Camila: I haven't been attracted to r in a while
   11:26pm, Nov 6, 2014 - Unknown Caller: Actually I was thinking of past things with R. not present...
   11:23pm, Nov 6, 2014 - Camila: I'm not sure I'm understanding
   11:27pm, Nov 6, 2014 - Unknown Caller: Why would the sexuality issue keep you from letting go?
   11:23pm, Nov 6, 2014 - Camila: I told you this already
   11:24pm, Nov 6, 2014 - Camila: Because my idea of a perfect partner has this factor
   11:29pm, Nov 6, 2014 - Unknown Caller: But even if I weren't a perfect partner... Even if I were dead...
   That wouldn't effect g0? Am I misunderstanding?
   11:30pm, Nov 6, 2014 - Unknown Caller: G0 isn't about me.
   11:31pm, Nov 6, 2014 - Camila: No
   11:35pm, Nov 6, 2014 - Unknown Caller: So how does letting go help g0?
   11:37pm, Nov 6, 2014 - Unknown Caller: Btw... When are you ready?
   11:38pm, Nov 6, 2014 - Unknown Caller: ?
   12:14am, Nov 7, 2014 - Unknown Caller: If there were a way you would not be needed tomorrow morning
   so we might have a chance to process you should figure it out. People are going to bed soon...
   12:33am, Nov 7, 2014 - Camila: I just saw this
   12:40am, Nov 7, 2014 - Unknown Caller: I am having more lasting bad symptoms...
   12:37am, Nov 7, 2014 - Camila: Right now?
   12:43am, Nov 7, 2014 - Unknown Caller: Yes. My right forearm hurts up through my middle finger and I
   can't straighten it without pain...
   12:44am, Nov 7, 2014 - Unknown Caller: I've had it for about 3 weeks, had the chiropractor work on it
   etc... But it's getting worse... I don't want to tell anyone yet...
   1:05am, Nov 7, 2014 - Unknown Caller: It's Barbara Jeske's birthday now...
   1:01am, Nov 7, 2014 - Camila: Yikes! What can I.do, love?
   1:11am, Nov 7, 2014 - Unknown Caller: Help us...
   1:13am, Nov 7, 2014 - Unknown Caller: Are you going to sleep now?
   1:10am, Nov 7, 2014 - Camila: Yes
   1:14am, Nov 7, 2014 - Unknown Caller: Did you find a way for us to see each other?
   1:11am, Nov 7, 2014 - Camila: No
   1:11am, Nov 7, 2014 - Camila: î• “
   1:15am, Nov 7, 2014 - Unknown Caller: ðŸ˜¢
   1:15am, Nov 7, 2014 - Unknown Caller: So important.
   1:12am, Nov 7, 2014 - Camila: From what you describe, I am not at g0
   1:17am, Nov 7, 2014 - Unknown Caller: Oh god! Thats even worse... What is not g0 for you?
   1:56am, Nov 7, 2014 - Unknown Caller: I wish we/I were morre important to you. Tomorrow's forum is e
   tra important. Please at least answer my last question about g0...
   1:58am, Nov 7, 2014 - Unknown Caller: I wish you had made the time for us.
   1:59am, Nov 7, 2014 - Unknown Caller: For me, it would have been that important.




                                                                                         GX 301-R - 162
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 164 of 368 PageID #:
                                    15471


   2:04am, Nov 7, 2014 - Unknown Caller: Especially if you are not at g0 I don't know how you could sleep
   or go to the intensive with so much on the line...
   6:18am, Nov 7, 2014 - Unknown Caller: Do you care?
   6:31am, Nov 7, 2014 - Camila: Good morning
   6:32am, Nov 7, 2014 - Camila: Yikes! What's up with these texts???
   6:33am, Nov 7, 2014 - Camila: You get very rough sometimes
   6:36am, Nov 7, 2014 - Unknown Caller: Today is very important. At this point I don't know how to get it
   done. You did not answer why you think you are not at g0.
   6:34am, Nov 7, 2014 - Camila: I was going to ask you if you could mention something ti Allison because
   she doesn't understand why I'm coming in late
   6:39am, Nov 7, 2014 - Unknown Caller: I am so sad about this. I feel life slipping through our fingers.
   6:35am, Nov 7, 2014 - Camila: ???????
   6:36am, Nov 7, 2014 - Camila: I just told you that we have the extra time
   6:39am, Nov 7, 2014 - Unknown Caller: I didn't know you were going in late.
   6:39am, Nov 7, 2014 - Unknown Caller: How much?
   6:36am, Nov 7, 2014 - Camila: I made the extra time
   6:37am, Nov 7, 2014 - Camila: Geez. Well, you immediate jump the worst about me
   6:37am, Nov 7, 2014 - Camila: Thanks
   6:38am, Nov 7, 2014 - Camila: I did not specify how long
   6:42am, Nov 7, 2014 - Unknown Caller: Stop being that way. I did not sleep waiting for you.
   6:38am, Nov 7, 2014 - Camila: Can you say something to her??
   6:42am, Nov 7, 2014 - Unknown Caller: Yes. Tell me what you said?
   6:40am, Nov 7, 2014 - Camila: <Media omitted>
   6:48am, Nov 7, 2014 - Unknown Caller: Just spoke to her. Told her you were doing something for me and
   I miscommunicated. Asked her if I was interfering, she said, "no" and that the woman can do ok without
   translation.
   6:45am, Nov 7, 2014 - Camila: Ok
   6:48am, Nov 7, 2014 - Unknown Caller: Tell me about the g0 thing?
   6:45am, Nov 7, 2014 - Camila: Through text???
   6:45am, Nov 7, 2014 - Camila: Are we doing this through text?
   6:50am, Nov 7, 2014 - Unknown Caller: No. I want to understand this one question.
   6:52am, Nov 7, 2014 - Camila: Oh, that is not based on you picking it apart
   6:53am, Nov 7, 2014 - Camila: You don't seem to believe I'm at ground 0
   6:54am, Nov 7, 2014 - Unknown Caller: I don't know. You said you weren't. I wanted to know why you
   thought that.
   6:56am, Nov 7, 2014 - Camila: I just told you why
   6:57am, Nov 7, 2014 - Camila: Because of what you kept saying, it made me doubt if I even knew what
   ground 0 was
   6:57am, Nov 7, 2014 - Unknown Caller: You said you were not at g0. That means you know why. That's
   why I asked.
   6:58am, Nov 7, 2014 - Camila: Ok. I just told u why
   10:53am, Nov 7, 2014 - Unknown Caller: Either you are happy to be finally rid of me, or you don't
   understand the magnitude of what just happened. If it is the former, you can ignore this, if it is the latter
   you need to understand if you do not do something dramatic, beyond what you've ever done positive to fix
   this, we are just going to be winding down our interactions over the next few days and there will be
   nothing left. With what you just said and did, to do any more would be wasting your time.
   10:55am, Nov 7, 2014 - Unknown Caller: If nothing is done now this will be so.
   10:57am, Nov 7, 2014 - Camila: I understand that
   10:57am, Nov 7, 2014 - Unknown Caller: Does that mean we're done?
   10:59am, Nov 7, 2014 - Camila: Oh no no no
   12:05pm, Nov 7, 2014 - Unknown Caller: Wtf?
   12:09pm, Nov 7, 2014 - Camila: ?
   12:10pm, Nov 7, 2014 - Camila: I have been thinking
   12:10pm, Nov 7, 2014 - Camila: I will be able.to text soon
   12:10pm, Nov 7, 2014 - Camila: I haven't been able.to text
   12:12pm, Nov 7, 2014 - Camila: I understand and.agree that without.the trust there is.nothing left for.us to




                                                                                             GX 301-R - 163
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 165 of 368 PageID #:
                                    15472


   do
   12:18pm, Nov 7, 2014 - Unknown Caller: Why haven't you been able to text? The loss of this forum
   opportunity to counter really bad effects is a very hard pill to swallow. I cancelled more meetings to try to
   save it but have heard nothing from you.
   12:21pm, Nov 7, 2014 - Unknown Caller: I only have about 45 minutes now...
   12:21pm, Nov 7, 2014 - Unknown Caller: Then I won't have more face to face time until 3 or 4...
   12:23pm, Nov 7, 2014 - Unknown Caller: ?
   12:28pm, Nov 7, 2014 - Unknown Caller: I guess I shouldn't have moved things because you are
   registered as being online and receiving my messages but not answering. Did I misplace your oh no no
   no answer? Should I have not done these things so we could work on this/us? Is this not important to
   you?
   12:35pm, Nov 7, 2014 - Unknown Caller: Should I just come home?
   12:36pm, Nov 7, 2014 - Unknown Caller: Did you go out? Now you are not registered and did not receive
   the last message yet...
   12:39pm, Nov 7, 2014 - Unknown Caller: This is so important I thought you were going to care... I moved
   a lot once you said oh no no no... ?
   12:42pm, Nov 7, 2014 - Unknown Caller: I wanted to try to salvage something for this forum... What
   happened to you?
   12:47pm, Nov 7, 2014 - Camila: I was rereading old.messages trying to fix it within me
   12:47pm, Nov 7, 2014 - Camila: Change my perspective
   12:48pm, Nov 7, 2014 - Camila: I am almost at the center
   12:48pm, Nov 7, 2014 - Camila: I can call very soon
   12:49pm, Nov 7, 2014 - Unknown Caller: Center??? We can't work together?
   12:51pm, Nov 7, 2014 - Unknown Caller: I thought you lost your ride... But beyond that I thought you
   would try to make tonight work as a highest priority... With you at the center we can't.
   12:52pm, Nov 7, 2014 - Camila: I can call
   12:52pm, Nov 7, 2014 - Camila: I found another ride
   12:52pm, Nov 7, 2014 - Unknown Caller: Not for the most important parts.
   12:52pm, Nov 7, 2014 - Camila: It was never my understanding or my communication that I wasn't
   coming in
   12:52pm, Nov 7, 2014 - Unknown Caller: Who?
   12:52pm, Nov 7, 2014 - Camila: I had lost my ride with Allison
   12:52pm, Nov 7, 2014 - Camila: Michelle
   12:53pm, Nov 7, 2014 - Unknown Caller: I thought it wouldn't be a question. This is so important...
   12:54pm, Nov 7, 2014 - Unknown Caller: I cancelled far more important and difficult things...
   12:56pm, Nov 7, 2014 - Camila: I completely misunderstood!
   12:56pm, Nov 7, 2014 - Camila: I am SO sorry!
   12:56pm, Nov 7, 2014 - Unknown Caller: Even for the amount of money I just spent to do so I could have
   refunded everyone's tuition in the intensive and paid you a year's worth of income.
   12:56pm, Nov 7, 2014 - Unknown Caller: Was it not important?
   12:56pm, Nov 7, 2014 - Camila: I could have made that happen. Shit. I thought you were going to be with
   lawyers
   12:56pm, Nov 7, 2014 - Unknown Caller: Cancelled
   12:57pm, Nov 7, 2014 - Camila: Of.course it was and it is
   12:57pm, Nov 7, 2014 - Camila: I just misunderstood
   12:57pm, Nov 7, 2014 - Unknown Caller: Then why wouldn't you wait to try to make it happen?
   12:57pm, Nov 7, 2014 - Camila: ???
   12:58pm, Nov 7, 2014 - Camila: I didn't know it was even a possibility
   12:58pm, Nov 7, 2014 - Camila: I am sorry
   12:58pm, Nov 7, 2014 - Camila: I def would have
   12:58pm, Nov 7, 2014 - Camila: It is important
   12:59pm, Nov 7, 2014 - Camila: Very important
   12:59pm, Nov 7, 2014 - Unknown Caller: You make things possible by what you do... If you wait for proof
   of the possible you will never be potent.
   1:00pm, Nov 7, 2014 - Unknown Caller: If you came to trust me we could make tonight work if we had the
   face to face time.




                                                                                             GX 301-R - 164
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 166 of 368 PageID #:
                                    15473


   1:03pm, Nov 7, 2014 - Camila: Why is it dependant on face to face?
   1:03pm, Nov 7, 2014 - Camila: Can't I call you?
   1:04pm, Nov 7, 2014 - Unknown Caller: My time now is running out until 3 or 4... We needed to be face to
   face. There are too many independent people involved in this meeting or else I would have cancelled it
   too.
   1:05pm, Nov 7, 2014 - Camila: I want to make it work
   1:05pm, Nov 7, 2014 - Camila: I'm at the center already
   1:05pm, Nov 7, 2014 - Unknown Caller: It's too hard and delicate to bare otherwise... And somethings
   might need physical things..
   1:07pm, Nov 7, 2014 - Camila: What, then?
   1:13pm, Nov 7, 2014 - Unknown Caller: ?
   1:13pm, Nov 7, 2014 - Unknown Caller: I don't know what to do. I'm in shock you left.
   1:14pm, Nov 7, 2014 - Camila: Yeah, how do we make this work?
   1:14pm, Nov 7, 2014 - Camila: I'm in shock I was supposed to stay
   1:14pm, Nov 7, 2014 - Camila: I totally could have made that work had you asked
   1:15pm, Nov 7, 2014 - Unknown Caller: Not supposed to stay. If something I'd important enough you
   would never considered going.
   1:15pm, Nov 7, 2014 - Unknown Caller: If you're at cause there is no supposed to. Just your choices and
   cause and effect.
   1:16pm, Nov 7, 2014 - Unknown Caller: Cause and effect is quite clear if you're there you can't be here.
   1:16pm, Nov 7, 2014 - Unknown Caller: I should not have had to ask at all.
   1:17pm, Nov 7, 2014 - Camila: You can't expect me to, then.. or get upset if I don't
   1:17pm, Nov 7, 2014 - Unknown Caller: You could have made it work to keep the opportunity open for us
   as I did. Not wait to be asked.
   1:18pm, Nov 7, 2014 - Camila: I believe we can make it work on the phone. I don't understand why you
   are adamant about face to face
   1:18pm, Nov 7, 2014 - Unknown Caller: Yes I can expect if you care you would act a certain way. To say I
   can't expect is really out of cause.
   1:20pm, Nov 7, 2014 - Camila: I misunderstood!!!!
   1:20pm, Nov 7, 2014 - Unknown Caller: We can't do certain things on the phone. It's not even right you
   left. If you want to be at cause you would recognize you're out of cause thinking here, become in cause
   and fix.
   1:21pm, Nov 7, 2014 - Camila: I was certain you would.be in important meetings because that is what you
   told.me
   1:21pm, Nov 7, 2014 - Unknown Caller: Yes you misunderstood but why limit us by leaving?
   1:21pm, Nov 7, 2014 - Unknown Caller: Why not make an opportunity for us just in case?
   1:22pm, Nov 7, 2014 - Unknown Caller: As I do constantly.
   1:22pm, Nov 7, 2014 - Camila: Combination of things
   1:22pm, Nov 7, 2014 - Unknown Caller: Change your way of being and become potent.
   1:25pm, Nov 7, 2014 - Camila: I had commited to the intensive. I want to uphold that commitment. You
   told me you would be in meetings. You said how important those meetings were. It is fear day of the
   intensive. I was having some fear reactions to trusting you so I wanted to come in
   1:27pm, Nov 7, 2014 - Unknown Caller: I understand that, but being at cause allows you to make better
   choices for higher priorities.
   1:29pm, Nov 7, 2014 - Unknown Caller: You just justified your decision. It would be nicer and better if you
   demonstrated how you were wrong all the way through... That way you have a chance of fixing and
   making better decisions in the future. If you allow your justifications to stand, you will make the same bad
   choices based on them.
   1:30pm, Nov 7, 2014 - Camila: So I'm doomed
   1:30pm, Nov 7, 2014 - Unknown Caller: What would I do in your place?
   1:30pm, Nov 7, 2014 - Camila: I tried taking responsibility. It is wrong
   1:30pm, Nov 7, 2014 - Camila: I do something else. It is wrong
   1:30pm, Nov 7, 2014 - Unknown Caller: Stop it.
   1:31pm, Nov 7, 2014 - Unknown Caller: This is childish. Either cut the self-pity, learn the lesson, abandon
   the pride, fix this or don't. I want you to grow now joyously and fix.
   1:37pm, Nov 7, 2014 - Camila: Ok




                                                                                            GX 301-R - 165
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 167 of 368 PageID #:
                                    15474


   1:37pm, Nov 7, 2014 - Unknown Caller: If you trust me you wouldn't complain. You could fix this.
   1:38pm, Nov 7, 2014 - Camila: Ok
   1:38pm, Nov 7, 2014 - Camila: Let me
   1:48pm, Nov 7, 2014 - Camila: I made a mistake. I shouldn't have left. I did not contemplate the meaning
   of my decision or consider other options
   2:11pm, Nov 7, 2014 - Unknown Caller: I love you!
   2:12pm, Nov 7, 2014 - Camila: I love you, too
   3:52pm, Nov 7, 2014 - Camila: Love,
   3:53pm, Nov 7, 2014 - Camila: I had cramps this morning and I thought it was nothing but I am now
   bleeding enough to not qualify as spotting
   3:53pm, Nov 7, 2014 - Camila: I think it was the pill I missed
   3:54pm, Nov 7, 2014 - Camila: Or the emotionality of everything going on
   4:03pm, Nov 7, 2014 - Unknown Caller: Are you home?
   4:16pm, Nov 7, 2014 - Unknown Caller: Home? Coming back?
   4:26pm, Nov 7, 2014 - Camila: Not home
   4:44pm, Nov 7, 2014 - Unknown Caller: When home? How will we work? I've been up will sleep if not
   working?
   5:10pm, Nov 7, 2014 - Camila: There's no one going back before the forum
   5:10pm, Nov 7, 2014 - Camila: Would you like to meet before the forum?
   5:12pm, Nov 7, 2014 - Camila: Is it still at 7?
   5:15pm, Nov 7, 2014 - Unknown Caller: It is at 7... I had hoped you would be back home by 3 or 4... I
   don't have enough time now... What are we going to do?
   5:15pm, Nov 7, 2014 - Camila: I want you, not pride
   5:17pm, Nov 7, 2014 - Unknown Caller: How can we not miss this opportunity with the forum... ?
   5:17pm, Nov 7, 2014 - Camila: I can commit to you
   5:17pm, Nov 7, 2014 - Camila: Right now
   5:18pm, Nov 7, 2014 - Camila: I have been wrong
   5:17pm, Nov 7, 2014 - Unknown Caller: Tell me the commitment.
   5:18pm, Nov 7, 2014 - Camila: You are nothing but love and have done everything right
   5:18pm, Nov 7, 2014 - Camila: I have been to stubborn and afraid to trust you
   5:18pm, Nov 7, 2014 - Camila: I commit to listen to you
   5:18pm, Nov 7, 2014 - Unknown Caller: Why do you trust me now?
   5:19pm, Nov 7, 2014 - Camila: I commit to your love
   5:19pm, Nov 7, 2014 - Camila: Because I was wrong
   5:19pm, Nov 7, 2014 - Unknown Caller: How have I earned the trust?
   5:20pm, Nov 7, 2014 - Camila: You have done everything right
   5:20pm, Nov 7, 2014 - Camila: Your righteousness exposes my faults, and I have been unwilling to look
   at that
   5:20pm, Nov 7, 2014 - Camila: But not looking at it does not make it not true
   5:22pm, Nov 7, 2014 - Unknown Caller: I appologize for asking... Are you 100% in this (in other words
   this is a conclusion you came to that you authentically believe 100%) or are you still trying it on?
   5:24pm, Nov 7, 2014 - Camila: I know the trust is not at 100% st the moment because I haven't tested it...
   Well, I guess I just haven't tested it
   5:24pm, Nov 7, 2014 - Camila: But the mistrust was because of me
   5:24pm, Nov 7, 2014 - Camila: All me
   5:25pm, Nov 7, 2014 - Unknown Caller: Ok... I'm elated, but when good things come so suddenly it takes
   me a while... What happened to create this shift?
   5:26pm, Nov 7, 2014 - Camila: <Media omitted>
   5:27pm, Nov 7, 2014 - Camila: This moment. This perspective
   5:28pm, Nov 7, 2014 - Unknown Caller: Ok... What are your thoughts on g0?
   5:30pm, Nov 7, 2014 - Camila: I don't know what ground 0 is supposed to look like but I have been so
   wrong and I feel horrible about what I did
   5:30pm, Nov 7, 2014 - Unknown Caller: Wrong how in this context?
   5:30pm, Nov 7, 2014 - Camila: I can't believe I ever felt positive towards something so horrible
   5:31pm, Nov 7, 2014 - Unknown Caller: What do you find horrible?
   5:32pm, Nov 7, 2014 - Camila: Every argument. Wrong about feeling right about it




                                                                                           GX 301-R - 166
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 168 of 368 PageID #:
                                    15475


   5:36pm, Nov 7, 2014 - Unknown Caller: What about the events are related associations?
   5:36pm, Nov 7, 2014 - Unknown Caller: And
   5:54pm, Nov 7, 2014 - Camila: Low moment for me
   6:23pm, Nov 7, 2014 - Unknown Caller: ?
   6:28pm, Nov 7, 2014 - Camila: The events
   6:29pm, Nov 7, 2014 - Unknown Caller: Moment?
   6:45pm, Nov 7, 2014 - Unknown Caller: Forum question... ðŸ˜¢
   6:48pm, Nov 7, 2014 - Camila: Moment?
   6:49pm, Nov 7, 2014 - Unknown Caller: Your thoughts about events... You said...
   6:49pm, Nov 7, 2014 - Unknown Caller: But the question for the forum...
   6:50pm, Nov 7, 2014 - Camila: Those moments were my lowest point
   6:50pm, Nov 7, 2014 - Camila: And after that
   6:50pm, Nov 7, 2014 - Unknown Caller: Ah!
   6:50pm, Nov 7, 2014 - Camila: How I handled things and how I treated you
   6:50pm, Nov 7, 2014 - Camila: What do you think of me asking the question?
   6:52pm, Nov 7, 2014 - Unknown Caller: About goldfish and SOP... That's the question type that needs to
   be asked...
   6:53pm, Nov 7, 2014 - Camila: Yes. I figured
   6:52pm, Nov 7, 2014 - Unknown Caller: But I don't know enough about details...
   6:53pm, Nov 7, 2014 - Camila: Hmmm
   6:54pm, Nov 7, 2014 - Unknown Caller: I don't what r. Or others to get the wrong impression of you
   6:54pm, Nov 7, 2014 - Unknown Caller: I want to build you...
   6:54pm, Nov 7, 2014 - Camila: Ok
   6:54pm, Nov 7, 2014 - Unknown Caller: Not like your bitter horney or else...
   7:01pm, Nov 7, 2014 - Camila: Oh
   7:01pm, Nov 7, 2014 - Camila: That wouldn't be good
   7:01pm, Nov 7, 2014 - Camila: What kind of question did you have in mind?
   9:52pm, Nov 7, 2014 - Camila: Where r u?
   9:53pm, Nov 7, 2014 - Camila: I wasn't confident formulating
   9:57pm, Nov 7, 2014 - Camila: The question
   9:57pm, Nov 7, 2014 - Camila: I didn't ask
   9:58pm, Nov 7, 2014 - Camila: Where r u?
   9:58pm, Nov 7, 2014 - Camila: Can I see u?
   9:58pm, Nov 7, 2014 - Camila: R we over?
   9:59pm, Nov 7, 2014 - Camila: Did u go?
   10:04pm, Nov 7, 2014 - Unknown Caller: I want to see you later after volleyball... And during if you
   come... I love you! Did you likely forum?
   10:06pm, Nov 7, 2014 - Camila: I loved the forum
   10:41pm, Nov 7, 2014 - Camila: I won't come to vball. I'm exhausted
   10:42pm, Nov 7, 2014 - Camila: I want to go to the intensive tomorrow. They are doing blame, right-
   wrong, etc....
   11:29pm, Nov 7, 2014 - Camila: How are you?.you looked so handsome
   2:23am, Nov 8, 2014 - Unknown Caller: Just back... How good I am is how good we are... I am very sad
   the question was not asked at the forum...
   2:24am, Nov 8, 2014 - Unknown Caller: In love with you though!
   2:56am, Nov 8, 2014 - Unknown Caller: In the least, come back for our after Startpoint time... Maybe
   7:30? Maybe earlier?
   7:58am, Nov 8, 2014 - Camila: I will come back for us
   7:59am, Nov 8, 2014 - Camila: Good mornin, love
   8:08am, Nov 8, 2014 - Unknown Caller: Want me now?
   8:05am, Nov 8, 2014 - Camila: Yes, I do!
   8:05am, Nov 8, 2014 - Camila: But I am in the intensive
   8:05am, Nov 8, 2014 - Camila: î• “
   8:09am, Nov 8, 2014 - Unknown Caller: You're there now? They often have a late start today?
   8:10am, Nov 8, 2014 - Camila: Yes, I know
   8:09am, Nov 8, 2014 - Unknown Caller: I've been up wondering when you would wake...




                                                                                        GX 301-R - 167
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 169 of 368 PageID #:
                                    15476


   8:10am, Nov 8, 2014 - Camila: I don't know why they decided 8am
   8:10am, Nov 8, 2014 - Camila: Awwww
   8:11am, Nov 8, 2014 - Camila: I got aa much sleep as I could and bolted
   8:10am, Nov 8, 2014 - Unknown Caller: Why didn't you write me?
   8:11am, Nov 8, 2014 - Camila: I miss you
   8:11am, Nov 8, 2014 - Camila: I feel so vulnerable
   8:11am, Nov 8, 2014 - Unknown Caller: In which way my love?
   8:12am, Nov 8, 2014 - Camila: I was out of it after the forum
   8:12am, Nov 8, 2014 - Camila: I think it is content related
   8:12am, Nov 8, 2014 - Unknown Caller: How was it for you?
   8:12am, Nov 8, 2014 - Camila: It is heavy but amazing
   8:13am, Nov 8, 2014 - Camila: I just feel so vulnerable
   8:13am, Nov 8, 2014 - Unknown Caller: Did you have any thoughts or feeling with respect to r.?
   8:13am, Nov 8, 2014 - Camila: I think because of the commitment
   8:14am, Nov 8, 2014 - Camila: I just focused on the commitment earlier that day
   8:14am, Nov 8, 2014 - Unknown Caller: Which commitment?
   8:14am, Nov 8, 2014 - Camila: To you
   8:14am, Nov 8, 2014 - Unknown Caller: How would you describe it?
   8:15am, Nov 8, 2014 - Camila: The commitment?
   8:15am, Nov 8, 2014 - Unknown Caller: Yes... So I know we speak of the same thing...
   8:18am, Nov 8, 2014 - Unknown Caller: Still there?
   8:20am, Nov 8, 2014 - Camila: Here
   8:20am, Nov 8, 2014 - Camila: I commitment to listen to you. To do the right thing
   8:21am, Nov 8, 2014 - Camila: I.find my body is not always aligned with my commitment or my head...but
   I want to uphold my commitment either way
   8:21am, Nov 8, 2014 - Unknown Caller: How much do you trust me?
   8:21am, Nov 8, 2014 - Camila: I don't want to keep choosing fear
   8:21am, Nov 8, 2014 - Camila: I don't want to be Lucifer
   8:22am, Nov 8, 2014 - Unknown Caller: Good... Eventually our bodies are inconsequential with respect to
   our commitments...
   8:22am, Nov 8, 2014 - Camila: Not.sure how to quantify that
   8:23am, Nov 8, 2014 - Camila: As needed
   8:23am, Nov 8, 2014 - Unknown Caller: And g0?
   8:23am, Nov 8, 2014 - Unknown Caller: Trust has to be tested...
   8:23am, Nov 8, 2014 - Camila: I think that is connected to the commitment
   8:27am, Nov 8, 2014 - Camila: I understand
   8:27am, Nov 8, 2014 - Camila: I am ready and I am never ready at the same time
   8:31am, Nov 8, 2014 - Unknown Caller: G0?
   8:32am, Nov 8, 2014 - Camila: I think the commitment bring g0
   8:37am, Nov 8, 2014 - Camila: Someone just asked another question for.you
   8:37am, Nov 8, 2014 - Unknown Caller: What's the question?
   8:38am, Nov 8, 2014 - Camila: Who do you go to to challenge yoy
   8:39am, Nov 8, 2014 - Camila: Since.you are the highest rank and you are so revered by the community,
   who challenges you?
   8:42am, Nov 8, 2014 - Unknown Caller: That question may come from pride or not... Also an underlying
   socialism or not... I would have to see the person and how they asked... Of course, for me, all people
   challenge me as do all things... It sounds like this person might think I a challenge people from an
   authoritative perspective...
   8:43am, Nov 8, 2014 - Unknown Caller: Who is this?
   8:46am, Nov 8, 2014 - Unknown Caller: I would like to know your thoughts and feelings about g0
   currently...
   8:48am, Nov 8, 2014 - Camila: This was Michael
   8:48am, Nov 8, 2014 - Camila: The guy with glasses that asked two questions last night
   8:48am, Nov 8, 2014 - Camila: I did not perceive bad intent
   8:48am, Nov 8, 2014 - Unknown Caller: Yes. No, from him I understand... He has a scientific mind...
   8:49am, Nov 8, 2014 - Unknown Caller: No bad intent. Understandible question.




                                                                                        GX 301-R - 168
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 170 of 368 PageID #:
                                    15477


   8:53am, Nov 8, 2014 - Unknown Caller: And g0?
   8:54am, Nov 8, 2014 - Camila: Either I'm there or almost there
   8:55am, Nov 8, 2014 - Unknown Caller: I love you.
   8:55am, Nov 8, 2014 - Camila: I love you more
   8:56am, Nov 8, 2014 - Camila: I can try....
   8:56am, Nov 8, 2014 - Unknown Caller: Than you did, but I love you even more than you do!ðŸ˜ƒ
   9:00am, Nov 8, 2014 - Camila: î€¢
   9:00am, Nov 8, 2014 - Unknown Caller: î€¢
   9:05am, Nov 8, 2014 - Unknown Caller: Do you admire me? Are you proud to be mine?
   9:38am, Nov 8, 2014 - Camila: Very much
   9:38am, Nov 8, 2014 - Camila: You are ny hero and my love
   9:39am, Nov 8, 2014 - Unknown Caller: Can I ask a hard question but meant to bring you close to
   understanding?
   9:39am, Nov 8, 2014 - Unknown Caller: Closer
   9:44am, Nov 8, 2014 - Unknown Caller: Beware hard questions: Considering how you had such an
   unique, individual, live with me, I was the only one ever with you, relationship... How do you feel about the
   losses, how it was done, who it was done with, and damages? Also, r. compared to me and that choice...
   9:46am, Nov 8, 2014 - Camila: Yes
   10:13am, Nov 8, 2014 - Unknown Caller: Thoughts? Feeling? Love?
   10:34am, Nov 8, 2014 - Camila: I'll text soon
   11:21am, Nov 8, 2014 - Camila: Still vulnerable
   11:21am, Nov 8, 2014 - Camila: But I love you
   11:21am, Nov 8, 2014 - Unknown Caller: Answers to the questions?
   11:22am, Nov 8, 2014 - Camila: I can't understand the wording
   11:25am, Nov 8, 2014 - Unknown Caller: If you think about who I am, what I do, etc. In addition think
   about what we shared, our home, love, purity, loyalty... Then think about how that was given away, and to
   whom in comparison, what do you feel/think etc...
   11:27am, Nov 8, 2014 - Unknown Caller: Does that line up with the previous version of the question?
   Understand the process?
   11:49am, Nov 8, 2014 - Camila: Yes
   11:49am, Nov 8, 2014 - Camila: I feel like I want.to throw up
   11:49am, Nov 8, 2014 - Camila: I feel grosa
   11:49am, Nov 8, 2014 - Camila: Gross
   11:49am, Nov 8, 2014 - Camila: Dirty
   11:50am, Nov 8, 2014 - Camila: And like I want to turn back the clock so desperately and scream at
   myself
   11:53am, Nov 8, 2014 - Unknown Caller: I appologize that I always need to be skeptical or question
   things. Is this what you are truly naturally feeling or because I've said this would be natural?
   12:00pm, Nov 8, 2014 - Camila: I do feel this. The struggle is not deflecting
   12:10pm, Nov 8, 2014 - Unknown Caller: I hurt for you and for us. What do you mean not deflecting?
   What would you say to the old you to stop her?
   12:16pm, Nov 8, 2014 - Camila: Deflecting is going back to blame to not take responsibility and avoid the
   vulnerability
   12:18pm, Nov 8, 2014 - Unknown Caller: Ahso. And what you would say to her?
   12:59pm, Nov 8, 2014 - Unknown Caller: ?
   1:36pm, Nov 8, 2014 - Camila: I would tell her that she can't and won't escape herself. Ever.
   1:36pm, Nov 8, 2014 - Camila: That she would regret it
   3:33pm, Nov 8, 2014 - Camila: Trying to find a way home right now
   5:05pm, Nov 8, 2014 - Unknown Caller: When will you be home?
   5:11pm, Nov 8, 2014 - Unknown Caller: Did you ever make up the Jness disquisition you missed?
   5:39pm, Nov 8, 2014 - Camila: I haven't found a ride
   5:40pm, Nov 8, 2014 - Camila: Which disquisition?
   5:40pm, Nov 8, 2014 - Camila: I think I did but can't remember which one it was
   5:40pm, Nov 8, 2014 - Unknown Caller: The last one that wasn't a repeat that you missed... I think two
   times ago...
   5:40pm, Nov 8, 2014 - Unknown Caller: I told you it was important...




                                                                                             GX 301-R - 169
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 171 of 368 PageID #:
                                    15478


   5:41pm, Nov 8, 2014 - Camila: I believe I did make it up
   5:41pm, Nov 8, 2014 - Unknown Caller: About friends...
   5:41pm, Nov 8, 2014 - Unknown Caller: You've done opponents, allies, and friends... Now it will be
   strangers...
   5:42pm, Nov 8, 2014 - Camila: I think I did make it up
   5:42pm, Nov 8, 2014 - Unknown Caller: Ok... Find a ride please...
   5:43pm, Nov 8, 2014 - Camila: Yes. I will
   5:43pm, Nov 8, 2014 - Camila: Are you going to be at startpoint?
   5:45pm, Nov 8, 2014 - Camila: The intensivites are going to startpoint
   5:48pm, Nov 8, 2014 - Unknown Caller: Yes for a little while...
   5:50pm, Nov 8, 2014 - Unknown Caller: I am meeting alehandro sans wife there's
   5:51pm, Nov 8, 2014 - Camila: î••
   5:51pm, Nov 8, 2014 - Camila: Wow!
   5:51pm, Nov 8, 2014 - Camila: Is she like super gorgeous???
   5:51pm, Nov 8, 2014 - Camila: I love Alejandro Sanz!!!!
   6:53pm, Nov 8, 2014 - Camila: No ride yet î• “
   6:53pm, Nov 8, 2014 - Unknown Caller: No... She was at the forum...
   7:03pm, Nov 8, 2014 - Camila: Was she next to Loreta???
   7:03pm, Nov 8, 2014 - Camila: I saw her!
   7:03pm, Nov 8, 2014 - Camila: She is a little masculine but pretty
   7:13pm, Nov 8, 2014 - Unknown Caller: Yes... Are you going to make it or should I sleep?
   7:10pm, Nov 8, 2014 - Camila: We are heading out in about 20 minutes but she's going straight to
   startpoint
   7:33pm, Nov 8, 2014 - Camila: Still not out î• ‘
   7:34pm, Nov 8, 2014 - Camila: Waiting for someone to be done with sourcing
   7:34pm, Nov 8, 2014 - Camila: I miss you soooooo much
   7:34pm, Nov 8, 2014 - Camila: Go ahead and catch some î„¼. I love you
   8:45pm, Nov 8, 2014 - Camila: Wanted to say hi
   8:46pm, Nov 8, 2014 - Camila: I'm leaving
   8:46pm, Nov 8, 2014 - Camila: ???
   8:50pm, Nov 8, 2014 - Camila: Glad I got kiss you
   9:35pm, Nov 8, 2014 - Unknown Caller: Are you home for the night?
   9:58pm, Nov 8, 2014 - Unknown Caller: I may not be available until later... Are you going into the
   intensive tomorrow? I assume you are going to bed pretty early tonight, can I wake you?
   10:17pm, Nov 8, 2014 - Camila: of.course you can wake me!
   10:25pm, Nov 8, 2014 - Unknown Caller: Intensive?
   10:22pm, Nov 8, 2014 - Camila: Yes
   10:22pm, Nov 8, 2014 - Camila: What do you have going on?
   10:23pm, Nov 8, 2014 - Camila: Should I make it a short day?
   10:50pm, Nov 8, 2014 - Unknown Caller: Yes and don't miss Jness...
   10:47pm, Nov 8, 2014 - Camila: Oh
   12:03am, Nov 9, 2014 - Unknown Caller: This Jness might be important...
   1:59am, Nov 9, 2014 - Unknown Caller: You still up?
   8:02am, Nov 9, 2014 - Camila: I'm cool to go at lunch or around lunch
   8:07am, Nov 9, 2014 - Unknown Caller: Everything work out with Allison?
   8:04am, Nov 9, 2014 - Camila: I am so happy and proud to carry you inside me
   8:04am, Nov 9, 2014 - Camila: Yes
   8:07am, Nov 9, 2014 - Unknown Caller: Aaaaaaaaah
   8:04am, Nov 9, 2014 - Camila: She's in a weird place but not because of me or time
   8:08am, Nov 9, 2014 - Camila: Love
   8:12am, Nov 9, 2014 - Unknown Caller: Love
   8:12am, Nov 9, 2014 - Camila: I have a biz question for you
   8:13am, Nov 9, 2014 - Camila: There is a future mds here taking mobius. He is asking to be trained or
   give him some sort of training before he leaves this week. Time and.opportunity is not.a problem.but I
   wanted to ask you what you thought
   8:16am, Nov 9, 2014 - Unknown Caller: Going to sleep for a little while... Can it wait?




                                                                                          GX 301-R - 170
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 172 of 368 PageID #:
                                    15479


   8:14am, Nov 9, 2014 - Camila: Oh
   8:14am, Nov 9, 2014 - Camila: Ok
   8:18am, Nov 9, 2014 - Unknown Caller: I'll let you know!
   8:15am, Nov 9, 2014 - Camila: Ok
   8:15am, Nov 9, 2014 - Camila: Rest, my love
   8:15am, Nov 9, 2014 - Camila: Dream of me
   10:54am, Nov 9, 2014 - Unknown Caller: Nothing for me?
   12:49pm, Nov 9, 2014 - Unknown Caller: When are you home? Having an important difficult day... Would
   love to touch...
   1:02pm, Nov 9, 2014 - Camila: I had my phone on silent
   1:02pm, Nov 9, 2014 - Unknown Caller: Home?
   1:08pm, Nov 9, 2014 - Camila: î• —î• —î• —î• —î• —
   1:08pm, Nov 9, 2014 - Camila: Found a ride that leaves in half an hour
   1:08pm, Nov 9, 2014 - Unknown Caller: ?ðŸ˜ƒ
   1:08pm, Nov 9, 2014 - Camila: !!!
   1:08pm, Nov 9, 2014 - Camila: Yes!
   1:08pm, Nov 9, 2014 - Camila: Home soon
   1:08pm, Nov 9, 2014 - Unknown Caller: ðŸ˜•
   1:50pm, Nov 9, 2014 - Camila: Bad news
   1:50pm, Nov 9, 2014 - Camila: î• ‘
   1:50pm, Nov 9, 2014 - Camila: My ride forgot me
   1:51pm, Nov 9, 2014 - Unknown Caller: Who are they?
   1:51pm, Nov 9, 2014 - Camila: Theo
   1:52pm, Nov 9, 2014 - Camila: I saw him and all..he said he was leaving in half an hour, I could leave with
   him......... and I think he left!
   1:51pm, Nov 9, 2014 - Unknown Caller: Can he be called to come back?
   1:53pm, Nov 9, 2014 - Unknown Caller: Are you sure he left? Maybe call him or have someone influential
   to him call him...
   1:53pm, Nov 9, 2014 - Camila: No
   1:53pm, Nov 9, 2014 - Camila: Nevermind
   1:53pm, Nov 9, 2014 - Camila: I found him
   1:53pm, Nov 9, 2014 - Camila: He just moved the car
   1:53pm, Nov 9, 2014 - Camila: Sorry to scare you
   2:29pm, Nov 9, 2014 - Camila: Well, this.is taking a lot longer than I thought....
   2:29pm, Nov 9, 2014 - Camila: I'm still at the center... î• “
   2:30pm, Nov 9, 2014 - Unknown Caller: Oh!ðŸ˜¢
   2:31pm, Nov 9, 2014 - Camila: I know...
   2:31pm, Nov 9, 2014 - Unknown Caller: Any thoughts or feelings on g0 etc?
   2:36pm, Nov 9, 2014 - Unknown Caller: ?
   2:40pm, Nov 9, 2014 - Camila: Leaving center
   2:41pm, Nov 9, 2014 - Unknown Caller: Thoughts, feelings?
   3:05pm, Nov 9, 2014 - Camila: Home
   3:08pm, Nov 9, 2014 - Unknown Caller: Just left voice mail message... Thoughts/feelings? Are you not
   answering this because something is wrong?
   3:09pm, Nov 9, 2014 - Camila: Oh, my honey. Not at all! There is nothing wrong. I have been bombarded
   with people
   3:09pm, Nov 9, 2014 - Camila: Until now
   3:29pm, Nov 9, 2014 - Unknown Caller: My love, the more and deeper you feel disqust, non-acceptance,
   and desperateness about what happened the better...
   6:40pm, Nov 9, 2014 - Unknown Caller: When you get a chance: thoughts, feelings, etc... ? G0? Trust?
   Help?
   6:58pm, Nov 9, 2014 - Camila: Hi
   6:58pm, Nov 9, 2014 - Camila: I am still feeling a bit of rage
   6:58pm, Nov 9, 2014 - Camila: Even though I had heard it all before
   7:00pm, Nov 9, 2014 - Camila: How was your meeting?
   8:34pm, Nov 9, 2014 - Unknown Caller: As good as could be... Keep your fingers crossed... Rage




                                                                                           GX 301-R - 171
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 173 of 368 PageID #:
                                    15480


   toward?
   8:35pm, Nov 9, 2014 - Camila: The concept
   8:35pm, Nov 9, 2014 - Camila: Jness disquisition
   9:40pm, Nov 9, 2014 - Unknown Caller: Rage at the disquisition?
   9:44pm, Nov 9, 2014 - Camila: Yes. I don't know what to call it. It feels like rage
   9:44pm, Nov 9, 2014 - Camila: It is definitely not pleasant
   9:44pm, Nov 9, 2014 - Unknown Caller: Not towards r.?
   10:01pm, Nov 9, 2014 - Camila: Yes
   10:01pm, Nov 9, 2014 - Camila: It is all around that
   1:16am, Nov 10, 2014 - Unknown Caller: Up? Schedule?
   1:24am, Nov 10, 2014 - Camila: Hi my love!!!!
   1:24am, Nov 10, 2014 - Camila: Up. Going to bed
   1:24am, Nov 10, 2014 - Unknown Caller: You home?
   1:24am, Nov 10, 2014 - Camila: Yes î• –
   1:24am, Nov 10, 2014 - Unknown Caller: Schedule tomorrow?
   1:24am, Nov 10, 2014 - Camila: No intensive. Kids 8:30-3:30
   1:24am, Nov 10, 2014 - Unknown Caller: Wanna see me later when you wake possibly?
   1:25am, Nov 10, 2014 - Camila: U mean in the morning?
   1:25am, Nov 10, 2014 - Unknown Caller: Yes... How are you? Thoughts, feelings?
   1:27am, Nov 10, 2014 - Camila: Still feeling the Jness debrief. Loving you. Scared. At times distracted
   because of the weight of the path ahead...
   1:27am, Nov 10, 2014 - Camila: Sad that you will never trust me
   1:27am, Nov 10, 2014 - Unknown Caller: Anything I can do? Should I trust you?
   1:28am, Nov 10, 2014 - Camila: I don't know yet. I have to prove that to you, but more importantly, I have
   to prove it to myself
   1:29am, Nov 10, 2014 - Camila: Nothing you can di
   1:29am, Nov 10, 2014 - Camila: Do
   1:29am, Nov 10, 2014 - Camila: You have been great
   1:29am, Nov 10, 2014 - Unknown Caller: Yes. How would you guess you could do that?
   1:29am, Nov 10, 2014 - Camila: I haven't figured that out yet
   1:31am, Nov 10, 2014 - Unknown Caller: Next thought project... I love you!!! I need to stop texting now...
   Hopefully see you later... Take good care of the me in you!
   1:32am, Nov 10, 2014 - Camila: I will
   1:32am, Nov 10, 2014 - Camila: I love you
   11:02am, Nov 10, 2014 - Camila: Love
   11:02am, Nov 10, 2014 - Camila: What about the mds, then???
   11:07am, Nov 10, 2014 - Camila: Can I give him a quick training?
   1:21pm, Nov 10, 2014 - Unknown Caller: I think some...
   1:24pm, Nov 10, 2014 - Unknown Caller: What about texting your love with many texts?
   1:30pm, Nov 10, 2014 - Unknown Caller: I guess I'm sad because the question of training him was more
   important than texting me other things... But it shouldn't even be close... What I'm asking for lightly should
   be a gut wrenching necessity...
   1:34pm, Nov 10, 2014 - Camila: Hi love
   1:34pm, Nov 10, 2014 - Camila: It is but I want to formulate my thoughts and be deliberate
   1:34pm, Nov 10, 2014 - Camila: The mds question was not more important. You are
   1:39pm, Nov 10, 2014 - Unknown Caller: I've heard nothing though...
   1:40pm, Nov 10, 2014 - Camila: I know. I am sorry
   1:41pm, Nov 10, 2014 - Camila: I've been with my kids but I can text
   1:41pm, Nov 10, 2014 - Camila: I have been thinking of you and intimacy
   1:42pm, Nov 10, 2014 - Camila: And how once I made the commitment, something changed
   1:42pm, Nov 10, 2014 - Camila: I feel more comfortable with you
   1:46pm, Nov 10, 2014 - Unknown Caller: Comfortable how? Which commitment?
   1:46pm, Nov 10, 2014 - Camila: Commitment to you
   1:46pm, Nov 10, 2014 - Camila: Comfortable with intimacy
   1:50pm, Nov 10, 2014 - Unknown Caller: Of which commitment to me are you referring? You've made a
   number over the years...




                                                                                              GX 301-R - 172
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 174 of 368 PageID #:
                                    15481


   1:54pm, Nov 10, 2014 - Camila: <Media omitted>
   3:01pm, Nov 10, 2014 - Unknown Caller: In meeting till after 4...
   4:04pm, Nov 10, 2014 - Unknown Caller: Still in meeting... Home yet? Texts for me?
   4:06pm, Nov 10, 2014 - Camila: I'm not home yet
   4:06pm, Nov 10, 2014 - Camila: I was going to pick up ny bike
   4:06pm, Nov 10, 2014 - Camila: I forgot I didn't have it
   4:10pm, Nov 10, 2014 - Unknown Caller: I'm at apropos!
   4:10pm, Nov 10, 2014 - Unknown Caller: Lmk when you are here...
   4:11pm, Nov 10, 2014 - Camila: You are at apropos????!
   4:11pm, Nov 10, 2014 - Camila: Ok
   4:33pm, Nov 10, 2014 - Camila: Around the corner
   4:36pm, Nov 10, 2014 - Camila: Locked
   4:37pm, Nov 10, 2014 - Camila: Bye?
   4:37pm, Nov 10, 2014 - Unknown Caller: No.
   5:03pm, Nov 10, 2014 - Unknown Caller: Will you be home tonight making it a nest, reading articles,
   thinking the hard thoughts, and texting me the conclusions? I will see you soon, I don't know when quite
   yet...
   5:45pm, Nov 10, 2014 - Unknown Caller: ?
   5:49pm, Nov 10, 2014 - Camila: Just got this
   5:49pm, Nov 10, 2014 - Camila: I am going to cook a little
   5:49pm, Nov 10, 2014 - Camila: I wanted to run but don't know when or if I can
   5:50pm, Nov 10, 2014 - Camila: See you
   5:50pm, Nov 10, 2014 - Camila: And go to vball
   5:50pm, Nov 10, 2014 - Camila: Any idea on your schedule??
   5:50pm, Nov 10, 2014 - Unknown Caller: I'll know soon... What about the things I mentioned?
   5:51pm, Nov 10, 2014 - Camila: Yes, that too
   5:51pm, Nov 10, 2014 - Unknown Caller: Tell me where you are currently with thoughts and feelings?
   5:55pm, Nov 10, 2014 - Unknown Caller: I wish you would vigorously answer my questions...
   5:59pm, Nov 10, 2014 - Camila: Sorry, I was looking at schedule
   5:59pm, Nov 10, 2014 - Camila: Where I am?
   6:00pm, Nov 10, 2014 - Camila: We are great
   6:00pm, Nov 10, 2014 - Camila: I am good. Lots of feelings, lots of fear, but not flea-y
   6:02pm, Nov 10, 2014 - Unknown Caller: Thoughts etc. on g0, r., damages, plans?
   6:07pm, Nov 10, 2014 - Camila: I thought I was at ground zero
   6:08pm, Nov 10, 2014 - Camila: Why do you keep asking about g0?
   6:09pm, Nov 10, 2014 - Camila: I haven't been thinking about r and when I do, it is full of icky feelings of
   regret
   6:16pm, Nov 10, 2014 - Unknown Caller: You may be at g0... There are certain things that might come
   about... If you avoid thinking about it you won't be moved to change of fix things...
   6:16pm, Nov 10, 2014 - Camila: I don't avoid thinking about it
   6:17pm, Nov 10, 2014 - Unknown Caller: Ok... That's why I ask... The more you think about it, the more
   will happen each day...
   6:26pm, Nov 10, 2014 - Unknown Caller: I am going to be at least an hour... Can we meet after 7:30?
   6:27pm, Nov 10, 2014 - Camila: Whenever you want
   7:38pm, Nov 10, 2014 - Camila: Status?
   8:07pm, Nov 10, 2014 - Camila: ?
   8:16pm, Nov 10, 2014 - Unknown Caller: Coming in a minute...
   8:17pm, Nov 10, 2014 - Camila: Ok
   8:52pm, Nov 10, 2014 - Camila: We are not understanding each other. I'm sorry
   8:55pm, Nov 10, 2014 - Unknown Caller: I look at processes and attitudes more than content or words.
   Tonight I needed you to hold me and heal me. I was not greeted with a smile.
   8:57pm, Nov 10, 2014 - Camila: I apologize. It is true, I wasn't present when you arrived. I do want to heal
   you and hold you when you are down. I'm sorry
   8:58pm, Nov 10, 2014 - Unknown Caller: The priorities have to come from you... Not me telling you or you
   asking me...
   9:00pm, Nov 10, 2014 - Camila: I understand that. And you ARE important, but I did not want to let the




                                                                                            GX 301-R - 173
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 175 of 368 PageID #:
                                    15482


   opportunity pass. Being in the intensive has been very beneficial for me with us..I attribute our most
   recent progress to.it
   9:03pm, Nov 10, 2014 - Unknown Caller: But not knowing that we have priority time every day except
   Thursday is problematic. It's not like you said, "I know we have priority time tomorrow at 5..." Even then, I
   face so much darkness right now...
   9:04pm, Nov 10, 2014 - Unknown Caller: Also, I wish you had lost the weight, read the articles, made our
   place a home, understood the damages and felt them etc...
   9:08pm, Nov 10, 2014 - Unknown Caller: When you say you will do those things and don't, it is
   reminiscent of our vacation where you promised you would be a super wife for the last three days...
   9:11pm, Nov 10, 2014 - Camila: I understand
   1:37am, Nov 11, 2014 - Unknown Caller: What happened? I am heartbroken!
   1:40am, Nov 11, 2014 - Camila: That I didn't text? I know, I am so sorry. I lost track of time. I thought it
   was a lot earlier
   1:41am, Nov 11, 2014 - Unknown Caller: That you didn't come to volleyball?!?
   1:42am, Nov 11, 2014 - Camila: Oh. No. Decided not to. Why are you heartbroken?
   1:42am, Nov 11, 2014 - Unknown Caller: Why did you decide not to? What did you do?
   1:42am, Nov 11, 2014 - Camila: Stayed home and read
   1:42am, Nov 11, 2014 - Unknown Caller: I really could have used some healing as I said earlier.
   1:43am, Nov 11, 2014 - Camila: Is me being there healing for you?
   1:44am, Nov 11, 2014 - Unknown Caller: We've discussed this many times.
   1:44am, Nov 11, 2014 - Camila: Are you upset? I am genuinely asking
   1:46am, Nov 11, 2014 - Unknown Caller: I thought for sure after I told you I want you to hold me and heal
   me... Especially after what happened... You'd run to be there.
   1:47am, Nov 11, 2014 - Camila: Why dont I get that from your communications?
   1:48am, Nov 11, 2014 - Camila: You don't have Yo answer that
   1:48am, Nov 11, 2014 - Unknown Caller: Read them and think of values...
   1:52am, Nov 11, 2014 - Unknown Caller: In the least you could have asked...
   1:53am, Nov 11, 2014 - Camila: I didn't think of it
   1:53am, Nov 11, 2014 - Camila: Hmmm
   1:54am, Nov 11, 2014 - Camila: I will think about that
   1:55am, Nov 11, 2014 - Unknown Caller: Didn't worry about me.
   1:56am, Nov 11, 2014 - Camila: I see that
   1:56am, Nov 11, 2014 - Camila: I will think about that
   1:58am, Nov 11, 2014 - Unknown Caller: Thus I am heartbroken.
   1:59am, Nov 11, 2014 - Camila: I am so sorry love
   1:59am, Nov 11, 2014 - Camila: I won't let that happen again
   2:00am, Nov 11, 2014 - Unknown Caller: But why did it happen?
   2:01am, Nov 11, 2014 - Camila: That's what I will.think.about
   2:05am, Nov 11, 2014 - Unknown Caller: You don't seem like you are hurting with this?
   2:06am, Nov 11, 2014 - Camila: My love. I am.... and maybe not enough but I will get myself there
   2:10am, Nov 11, 2014 - Unknown Caller: What's tomorrow's schedule?
   2:11am, Nov 11, 2014 - Camila: 9:30 to night
   2:11am, Nov 11, 2014 - Unknown Caller: No us at 5?
   2:14am, Nov 11, 2014 - Unknown Caller: So even though you planned not to see me tomorrow you did
   not come tonight... Especially when I'm hurting and what happened earlier? I might see you Wednesday
   then...
   2:12am, Nov 11, 2014 - Camila: Let me figure it out. I'll let you know
   2:18am, Nov 11, 2014 - Unknown Caller: ?
   2:18am, Nov 11, 2014 - Unknown Caller: I'm just not the highest priority.
   2:19am, Nov 11, 2014 - Unknown Caller: Should I hold my schedule open until you let me know?
   2:16am, Nov 11, 2014 - Camila: Not true. I told you about the not wanting to pass this opportunity and
   what this has done for us. That's why I want to be there
   2:16am, Nov 11, 2014 - Camila: No
   2:20am, Nov 11, 2014 - Unknown Caller: I am the source of all that.
   2:17am, Nov 11, 2014 - Camila: Yes.
   2:17am, Nov 11, 2014 - Camila: I know that




                                                                                              GX 301-R - 174
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 176 of 368 PageID #:
                                    15483


   2:18am, Nov 11, 2014 - Camila: But when you tell me I feel like you are yelling at me
   2:22am, Nov 11, 2014 - Unknown Caller: Ask anyone in the intensive if they could spend 2 hours alone
   with me or stay there what would they choose?
   2:23am, Nov 11, 2014 - Unknown Caller: I am ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”
   2:23am, Nov 11, 2014 - Unknown Caller: If you valued me and did not take me for granted it would be a
   no brainer...
   2:27am, Nov 11, 2014 - Unknown Caller: I feel like a low priority in your life... Just like with the r.
   Situation...
   2:24am, Nov 11, 2014 - Camila: No. It is just really difficult ti find rides
   2:29am, Nov 11, 2014 - Unknown Caller: The fact that plays in is a problem... Why do you need a ride?
   2:26am, Nov 11, 2014 - Camila: What do you mean why?????
   2:26am, Nov 11, 2014 - Camila: I depend on others
   2:31am, Nov 11, 2014 - Unknown Caller: If I were highest priority and you couldn't find rides you wouldn't
   go so I would have you either way and not have to wait to see if you could find a ride.
   1:05pm, Nov 11, 2014 - Camila: Morning, love
   1:06pm, Nov 11, 2014 - Camila: Crap, not morning
   1:07pm, Nov 11, 2014 - Camila: Jeez Louise! I haven't texted you until now. That is terrible
   1:07pm, Nov 11, 2014 - Camila: I am so sorry
   1:08pm, Nov 11, 2014 - Camila: I am so sorry. That is so terrible
   1:18pm, Nov 11, 2014 - Camila: How are you???
   1:19pm, Nov 11, 2014 - Camila: What are you doing 3-5?
   1:55pm, Nov 11, 2014 - Unknown Caller: I am in Saratoga as usual until 4:45.
   1:56pm, Nov 11, 2014 - Camila: Oh, right
   2:04pm, Nov 11, 2014 - Unknown Caller: Very sad.
   2:05pm, Nov 11, 2014 - Camila: I know
   2:06pm, Nov 11, 2014 - Unknown Caller: How do you know I am very sad?
   2:06pm, Nov 11, 2014 - Camila: I imagine you are sad because I didn't text
   2:07pm, Nov 11, 2014 - Camila: No?
   2:07pm, Nov 11, 2014 - Unknown Caller: Yes and more.
   2:08pm, Nov 11, 2014 - Camila: More?
   2:11pm, Nov 11, 2014 - Unknown Caller: What you haven't texted. That you didn't finish texting last night.
   That you wouldn't open your eyes this morning and text me first thing. That I'm not the highest priority.
   That my priority isn't very high. I told you last night was bad.
   2:13pm, Nov 11, 2014 - Unknown Caller: ?
   2:13pm, Nov 11, 2014 - Camila: Reading
   2:13pm, Nov 11, 2014 - Camila: I am apologizing
   2:20pm, Nov 11, 2014 - Unknown Caller: Actions not apologies.
   2:20pm, Nov 11, 2014 - Camila: Yes, I am doing too
   2:26pm, Nov 11, 2014 - Camila: What do you expect me.to do when you get on the offensive like this?
   2:32pm, Nov 11, 2014 - Unknown Caller: That you think this is on the offensive is a problem. I've been
   waiting for you since last night. I watched when you came online at 9:35am... Etc... Not offensive or
   aggressive.
   2:34pm, Nov 11, 2014 - Camila: Oi
   2:34pm, Nov 11, 2014 - Camila: I know. I dwel terrible!
   2:34pm, Nov 11, 2014 - Camila: Feel
   2:36pm, Nov 11, 2014 - Unknown Caller: The question is why? The only answer I have is I'm not
   important. I wake for you; I sleep for you; you are always the top thought on my mind, always in every
   decision.
   2:37pm, Nov 11, 2014 - Camila: I know
   2:36pm, Nov 11, 2014 - Unknown Caller: It has been this way for many years.
   2:37pm, Nov 11, 2014 - Camila: You are not for me right now but I am trying to move
   2:37pm, Nov 11, 2014 - Unknown Caller: That I am not for you is crushing and just sinking in.
   2:37pm, Nov 11, 2014 - Unknown Caller: Why would you put me there if I'm not?
   2:38pm, Nov 11, 2014 - Camila: I could just shrug it off and not care but I do care and feel terrible about it
   2:38pm, Nov 11, 2014 - Unknown Caller: Why am I not there?
   2:39pm, Nov 11, 2014 - Unknown Caller: I am going to be with the chiropractor for a while then I'll text




                                                                                              GX 301-R - 175
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 177 of 368 PageID #:
                                    15484


   backvdont stop.
   3:23pm, Nov 11, 2014 - Unknown Caller: What's going on? You didn't write?
   3:25pm, Nov 11, 2014 - Unknown Caller: I've been trying to wrap my mind around the following: how can
   you love someone, damage them as you did me, and not have them top of your mind? If I hurt anyone,
   they are always on my mind until I fix... I can't forget them if I try... But especially someone for whom I
   care... I don't understand this with you...
   3:28pm, Nov 11, 2014 - Unknown Caller: I also don't understand the seeming lightness of your
   communication especially when I reached out to you to heal me from hard times... I feel like it wasn't and
   isn't important.
   3:36pm, Nov 11, 2014 - Unknown Caller: ?
   3:42pm, Nov 11, 2014 - Camila: I don't forget you
   3:42pm, Nov 11, 2014 - Unknown Caller: I just want to understand... I am in so much pain today... It
   would help to know you cared...
   3:43pm, Nov 11, 2014 - Camila: If I didn't care I wouldn't be writing you
   3:43pm, Nov 11, 2014 - Camila: I love you
   3:44pm, Nov 11, 2014 - Unknown Caller: But your actions consistently say otherwise...
   3:47pm, Nov 11, 2014 - Unknown Caller: ?
   3:49pm, Nov 11, 2014 - Unknown Caller: When you take a long time to answer some of these things it's
   hard to understand...
   3:50pm, Nov 11, 2014 - Camila: I am not perfect. I am not how I ideally want to be. I can deal with my
   mistakes. But you present these (very fixable) problems as permanent and as a fact. I don't know about
   you but I'd rather have the fixable mistakes than the unchangeable problems. What do you want?
   3:50pm, Nov 11, 2014 - Camila: Or it just takes a while to type....
   3:51pm, Nov 11, 2014 - Unknown Caller: What do you mean?
   3:52pm, Nov 11, 2014 - Camila: I am thinking of this as a mistake that can.be fixed. You keep making it a
   problem
   3:53pm, Nov 11, 2014 - Unknown Caller: Tell me what the mistake is and your proposed fix...
   3:58pm, Nov 11, 2014 - Camila: Not texting you, not having you at the top of my head. I will do something
   for that. I just hope you don't mind being bombarded with texts
   4:02pm, Nov 11, 2014 - Unknown Caller: I don't mind many many texts... But there's more... Like my pain
   about not being a priority...
   4:05pm, Nov 11, 2014 - Camila: I understand
   4:07pm, Nov 11, 2014 - Unknown Caller: I need to see you do things for me joyfully that take great effort
   and are inconvenient
   4:25pm, Nov 11, 2014 - Camila: Can I tell Allison that I'm meeting with you
   4:41pm, Nov 11, 2014 - Unknown Caller: Just got back in range... Better if you don't...
   4:42pm, Nov 11, 2014 - Camila: Ok. Makes me look bad, that's all
   4:43pm, Nov 11, 2014 - Unknown Caller: If you need to one last time but I have things I too need to bear
   with that...
   6:25pm, Nov 11, 2014 - Unknown Caller: It hurts me a lot because if you were truly at g0, you wouldn't
   have been able to stomach telling the doctor the truth and definitely wouldn't have, and r. Would have
   immediately come to mind for the abuse question, and certainly never me... I don't know what to do with
   what actually happened, and the effects of it even just on your memory... You were tested of sorts...
   6:27pm, Nov 11, 2014 - Unknown Caller: When you think things like I'm doing it again it makes me an
   abuser and I must walk away.
   6:28pm, Nov 11, 2014 - Camila: Don't walk away
   6:28pm, Nov 11, 2014 - Camila: Will run out of battery soon
   6:28pm, Nov 11, 2014 - Camila: There are a handful of situation that affect this feeling
   6:28pm, Nov 11, 2014 - Unknown Caller: But I can't overcome the effects of these beliefs you have...
   6:29pm, Nov 11, 2014 - Camila: I am trying to think how I created or set it up, since I know your intent is
   not bad
   6:29pm, Nov 11, 2014 - Unknown Caller: It's not only my intent, it's my actions too.
   6:30pm, Nov 11, 2014 - Camila: Yes, I am wondering what I did to misread those actions
   7:19pm, Nov 11, 2014 - Unknown Caller: Just finished calll...
   7:19pm, Nov 11, 2014 - Unknown Caller: Skype that is...
   7:20pm, Nov 11, 2014 - Camila: How was it?




                                                                                            GX 301-R - 176
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 178 of 368 PageID #:
                                    15485


   7:20pm, Nov 11, 2014 - Unknown Caller: I wear the pants... Tough, we will see how the governor
   responds...
   7:21pm, Nov 11, 2014 - Unknown Caller: What have you come up with? Did you read?
   7:23pm, Nov 11, 2014 - Unknown Caller: ?
   7:25pm, Nov 11, 2014 - Unknown Caller: ???
   7:26pm, Nov 11, 2014 - Camila: Phone dying
   7:26pm, Nov 11, 2014 - Camila: Finding a charging
   7:29pm, Nov 11, 2014 - Unknown Caller: While you still have a phone, any answers? Read?
   7:30pm, Nov 11, 2014 - Camila: I haven't read just yet...
   7:30pm, Nov 11, 2014 - Unknown Caller: Thoughts, feelings, answers?
   7:31pm, Nov 11, 2014 - Camila: I an thinking but so far I think it is that you have been my protector
   7:32pm, Nov 11, 2014 - Unknown Caller: I try...
   7:33pm, Nov 11, 2014 - Camila: And my experience of that is always getting what I wanted
   7:38pm, Nov 11, 2014 - Camila: So that experience of.you "witholding" made a mark
   7:39pm, Nov 11, 2014 - Unknown Caller: I don't know if I should share my pain with certain things. In this
   case I will. Please don't be offended. The two facts are the doctors office really still hurt deeply: that you
   admitted being with two people, and thinking of me and r. Never even occurring to you with the abuse
   question. I feel crushed.
   7:39pm, Nov 11, 2014 - Unknown Caller: What did I withhold?
   7:54pm, Nov 11, 2014 - Unknown Caller: ?
   8:13pm, Nov 11, 2014 - Unknown Caller: For me, it would be nice if you make decision to leave to text
   me... I actually moved two things so I could come and continue being with you now... And you're not here.
   8:16pm, Nov 11, 2014 - Camila: I am sorry. I thought I was going back into the intensive. I am sorry. I'll be
   there asaic
   8:23pm, Nov 11, 2014 - Unknown Caller: I wish you understood. I feel raped by the interaction with the
   doctor today. I also wish so strongly the file could be changed.
   8:25pm, Nov 11, 2014 - Unknown Caller: I wish you had lied because of your feelings. I wish I hadn't
   come to mind with the abuse, and I wish r. had.
   8:25pm, Nov 11, 2014 - Unknown Caller: I wish you were there just now to hold me.
   8:28pm, Nov 11, 2014 - Camila: I shared from the beginning that the docs was painful.
   8:29pm, Nov 11, 2014 - Camila: I wish I could hold you, too
   8:29pm, Nov 11, 2014 - Camila: I feel like I keep making it worse
   8:29pm, Nov 11, 2014 - Camila: I don't mean to. I'm sorry
   8:33pm, Nov 11, 2014 - Unknown Caller: If you hold me in every decision and contemplate the best thing
   to do it will help. For example, you asked me what would help if I thought your going to the intensive was
   it I would have said so. Also, with respect to the doctors, it hurt you in one instance not enough, in the
   other I don't know what to say, and I wish the records were different. I'm beside myself about what you
   think of me and what you don't think about r.
   8:40pm, Nov 11, 2014 - Unknown Caller: If you saw that way things are, you wouldn't ever allow yourself
   admit the r. thing even if tortured. You would also be so disgusted and angry he would come to mind
   immediately with the abuse question and you would have to restrain yourself from reporting him.
   8:43pm, Nov 11, 2014 - Camila: I did feel icky
   8:42pm, Nov 11, 2014 - Unknown Caller: I feel I was compared to r. again and this time I was an abuser
   and he didn't even come to mind... That's a horrible, backwards, devaluation of me.
   8:44pm, Nov 11, 2014 - Camila: I am sorry
   8:43pm, Nov 11, 2014 - Unknown Caller: If he didn't come to mind after what he did, and I was far worse
   than that because I did come to mind...
   8:45pm, Nov 11, 2014 - Unknown Caller: And I wish the records didnt exist, they memorialize this.
   8:46pm, Nov 11, 2014 - Camila: I feel like I fucked it up big time
   8:46pm, Nov 11, 2014 - Camila: î• “
   8:48pm, Nov 11, 2014 - Unknown Caller: I don't know what to do. These are very bad effects and that you
   feel this way is something I can't touch. Only you can change and reverse these things. If these things
   bother you then do something.
   8:52pm, Nov 11, 2014 - Unknown Caller: Where are you now?
   8:53pm, Nov 11, 2014 - Camila: Close to home
   8:53pm, Nov 11, 2014 - Camila: Aha had to make stops




                                                                                              GX 301-R - 177
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 179 of 368 PageID #:
                                    15486


   8:53pm, Nov 11, 2014 - Camila: She
   8:53pm, Nov 11, 2014 - Unknown Caller: ETA?
   8:54pm, Nov 11, 2014 - Camila: 20 min
   8:54pm, Nov 11, 2014 - Unknown Caller: We missed an hour and a half with each other.
   8:56pm, Nov 11, 2014 - Unknown Caller: I don't see you do intense action to correct mistakes. I wish I
   saw this, I would feel it meant something to you more than an, "I'm sorry."
   8:57pm, Nov 11, 2014 - Unknown Caller: If your understanding stays the same many more of these
   things will happen.
   8:59pm, Nov 11, 2014 - Unknown Caller: The only way to stop creating additional damage is to reach g0.
   Then we can start to fix. Until then, things get worse each day and decision. You can't make the right
   decisions without the right, deep, painful conscience.
   9:08pm, Nov 11, 2014 - Camila: Almost home
   9:08pm, Nov 11, 2014 - Camila: Where r u?
   9:27pm, Nov 11, 2014 - Camila: I've been trying to reach g0
   9:27pm, Nov 11, 2014 - Camila: What does your day look like tomorrow?
   9:28pm, Nov 11, 2014 - Camila: I want to figure this out
   9:30pm, Nov 11, 2014 - Camila: I have an 8-12 kid and then my day is completely cleared for you
   10:15pm, Nov 11, 2014 - Camila: Where did you go?
   10:15pm, Nov 11, 2014 - Camila: I am sorry I missed you î• “
   11:04pm, Nov 11, 2014 - Camila: Did you come home? I thought I heard your voice
   11:05pm, Nov 11, 2014 - Camila: I'm worried
   11:06pm, Nov 11, 2014 - Camila: What happened to you?
   11:41pm, Nov 11, 2014 - Unknown Caller: Was sick... Will text shortly...
   11:58pm, Nov 11, 2014 - Unknown Caller: I may need to sleep for a while...
   12:37am, Nov 12, 2014 - Unknown Caller: Did you fall asleep?
   1:17am, Nov 12, 2014 - Unknown Caller: I am sad. Certain things need to be natural. What can be done
   with the fact when asked about abuse you thought of me instead of r. although what happened in reality
   was the exact opposite? I feel as if all the years of painful, deliberate care and consideration were
   annihilated in one thought... My life and heart were made bad on a scale where misogynistic acts,
   immaturity, and other very bad things were inconsequential and wouldn't even occur to you the
   evaluator...
   1:19am, Nov 12, 2014 - Unknown Caller: I, with my life, efforts, and love, are the abusor, r. and the
   related acts are ok. This is the verdict from my goddess of love.
   1:21am, Nov 12, 2014 - Unknown Caller: That is the summation of our 8.5 years together.
   1:22am, Nov 12, 2014 - Unknown Caller: Hard for me to bear... I don't know what actions can be done to
   reverse the verdict and change the record...
   1:23am, Nov 12, 2014 - Unknown Caller: I don't know how to get back that part of me that died today.
   1:26am, Nov 12, 2014 - Camila: please drop the abuser thing I only mentioned it briefly. I feel like you're
   going to a place where it shouldn't be because it is not true
   1:27am, Nov 12, 2014 - Unknown Caller: What is not true?
   1:28am, Nov 12, 2014 - Camila: What you are making yourself to be
   1:28am, Nov 12, 2014 - Camila: Please let it go for now
   1:29am, Nov 12, 2014 - Camila: I love you
   1:29am, Nov 12, 2014 - Unknown Caller: Maybe you are underestimating the significance of a rapid
   association. A thought of me should never come up in an abuse question... And r. definitely should. How
   am I incorrect?
   1:31am, Nov 12, 2014 - Unknown Caller: Things are very important to me... I can't let important things
   go... even if they seem inconsequential, they are not... I want to be that conscientious...
   1:34am, Nov 12, 2014 - Unknown Caller: Please understand me and help me in my pain...
   1:34am, Nov 12, 2014 - Camila: that's great, but it seems you are overthinking this
   1:34am, Nov 12, 2014 - Camila: I will
   1:34am, Nov 12, 2014 - Unknown Caller: How?
   1:35am, Nov 12, 2014 - Camila: I love you
   1:35am, Nov 12, 2014 - Unknown Caller: How am I over thinking it... ?
   1:36am, Nov 12, 2014 - Camila: it depends on what you wanted to be. If you wanted to be something
   fixable and easily changed, or if you wanted to be something permanent and probably the end of us




                                                                                            GX 301-R - 178
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 180 of 368 PageID #:
                                    15487


   1:37am, Nov 12, 2014 - Unknown Caller: ? I don't understand?
   1:38am, Nov 12, 2014 - Unknown Caller: If you want to make it the end of us you can... ?
   1:39am, Nov 12, 2014 - Camila: I did not make it the end of us
   1:39am, Nov 12, 2014 - Camila: I don't think it has to be
   1:39am, Nov 12, 2014 - Unknown Caller: Then why did you say that I don't understand?
   1:40am, Nov 12, 2014 - Camila: I did not say that. I said you were over thinking it
   1:41am, Nov 12, 2014 - Unknown Caller: You said something I didn't understand with permanent and end
   of us...
   1:41am, Nov 12, 2014 - Unknown Caller: How over thinking it?
   1:41am, Nov 12, 2014 - Unknown Caller: I don't think you can over think some things...
   1:42am, Nov 12, 2014 - Camila: over thinking I've been going over the same thing deeper and deeper
   and where it does not need to be
   1:42am, Nov 12, 2014 - Camila: you definitely can.
   1:44am, Nov 12, 2014 - Unknown Caller: How? I'm sorry to not understand, but I see damages in every
   thought and action. I am trying my best to undo damages that already exist... How am I over thinking?
   1:45am, Nov 12, 2014 - Unknown Caller: I have a conference call for an hour...
   1:47am, Nov 12, 2014 - Unknown Caller: Please explain... I'd rather be over thinking than not or than you
   underthinking... I would love to wake up and have this all gone... Or even the doctor visit redone...
   1:47am, Nov 12, 2014 - Unknown Caller: Help!ðŸ˜¢
   1:54am, Nov 12, 2014 - Unknown Caller: Don't stop writing...
   2:16am, Nov 12, 2014 - Unknown Caller: ?
   2:17am, Nov 12, 2014 - Unknown Caller: <Media omitted>
   2:17am, Nov 12, 2014 - Unknown Caller: ---
   ---
   Sent by WhatsApp
   11:33am, Nov 13, 2014 - Unknown Caller: What's going on?
   11:34am, Nov 13, 2014 - Camila: Lookig for a ridw
   11:34am, Nov 13, 2014 - Camila: Ride
   11:34am, Nov 13, 2014 - Unknown Caller: Any luck?
   11:34am, Nov 13, 2014 - Camila: There is one in a couple of.hours
   11:35am, Nov 13, 2014 - Camila: The rest are in the evening
   11:34am, Nov 13, 2014 - Unknown Caller: Who?
   11:36am, Nov 13, 2014 - Camila: Michelle
   11:37am, Nov 13, 2014 - Unknown Caller: Anything else? Thoughts, feelings?
   11:40am, Nov 13, 2014 - Unknown Caller: Readings?
   11:41am, Nov 13, 2014 - Camila: Yes. I'm bringing them along
   11:41am, Nov 13, 2014 - Unknown Caller: Don't let people see them...
   11:41am, Nov 13, 2014 - Unknown Caller: My sick is so lusciously sore!
   11:41am, Nov 13, 2014 - Unknown Caller: Dick
   11:42am, Nov 13, 2014 - Camila: Hahahahaha
   11:42am, Nov 13, 2014 - Camila: Hopefully from me ans not the zipper
   11:42am, Nov 13, 2014 - Unknown Caller: When are you leaving home? Yes, you...
   11:42am, Nov 13, 2014 - Camila: Your phone won't let you be dirty
   11:42am, Nov 13, 2014 - Unknown Caller: Yup...
   11:43am, Nov 13, 2014 - Camila: I'm finding that out in a bit
   11:43am, Nov 13, 2014 - Unknown Caller: Maybe it won't be worth it so you'll be home all day with your
   legs spread...
   11:44am, Nov 13, 2014 - Unknown Caller: Waiting for me...
   11:44am, Nov 13, 2014 - Unknown Caller: Only...
   11:44am, Nov 13, 2014 - Camila: î••
   11:44am, Nov 13, 2014 - Unknown Caller: Look of first penetration...
   11:45am, Nov 13, 2014 - Camila: Haha. Although there is usually a light scream or gasp
   11:45am, Nov 13, 2014 - Unknown Caller: Sometimes ripping...
   11:46am, Nov 13, 2014 - Camila: ðŸ˜«
   11:45am, Nov 13, 2014 - Unknown Caller: Yup.
   11:46am, Nov 13, 2014 - Camila: Ripping????




                                                                                          GX 301-R - 179
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 181 of 368 PageID #:
                                    15488


   11:46am, Nov 13, 2014 - Camila: Not sexy
   11:46am, Nov 13, 2014 - Unknown Caller: Teasing...
   11:46am, Nov 13, 2014 - Camila: Ok ok
   11:46am, Nov 13, 2014 - Unknown Caller: So you'll let me know?
   11:47am, Nov 13, 2014 - Camila: îˆ±î•
   11:47am, Nov 13, 2014 - Camila: ðŸ‘…
   î€‘
   11:47am, Nov 13, 2014 - Unknown Caller: Already? I thought you hadn't recovered yet?
   11:47am, Nov 13, 2014 - Camila: Haha.
   11:48am, Nov 13, 2014 - Camila: Teasing...
   11:48am, Nov 13, 2014 - Unknown Caller: But you're enticing a python to attack...
   11:49am, Nov 13, 2014 - Camila: Poking the tiger?
   11:49am, Nov 13, 2014 - Camila: Provoking the Anaconda?
   11:49am, Nov 13, 2014 - Camila: î”-
   11:49am, Nov 13, 2014 - Unknown Caller: Ultimately getting poked by...
   11:49am, Nov 13, 2014 - Camila: Ha!
   11:50am, Nov 13, 2014 - Unknown Caller: Tell me about things...
   11:50am, Nov 13, 2014 - Camila: I feel heartbroken and stupid
   11:51am, Nov 13, 2014 - Unknown Caller: Explain?
   11:51am, Nov 13, 2014 - Camila: I made a big mess and did all that for nothing, just to end back where I
   started
   11:52am, Nov 13, 2014 - Camila: Where I knew I was supposed to be
   11:52am, Nov 13, 2014 - Unknown Caller: Do you know what happened and why?
   11:53am, Nov 13, 2014 - Camila: Not yet
   11:53am, Nov 13, 2014 - Camila: I will
   11:53am, Nov 13, 2014 - Unknown Caller: I wish we were back to where we started intact.
   11:54am, Nov 13, 2014 - Camila: Me, too
   11:53am, Nov 13, 2014 - Unknown Caller: I am heartbroken too...
   11:54am, Nov 13, 2014 - Unknown Caller: When will you know?
   11:55am, Nov 13, 2014 - Unknown Caller: There are those difficult things we need to do... When should
   we?
   11:56am, Nov 13, 2014 - Camila: I don't know. For me, it depends on how you are doing health-wise
   11:58am, Nov 13, 2014 - Unknown Caller: Same for me... It might break me...
   12:12pm, Nov 13, 2014 - Unknown Caller: ?
   12:13pm, Nov 13, 2014 - Camila: What?
   12:13pm, Nov 13, 2014 - Camila: I'm still home waiting to hear back
   12:13pm, Nov 13, 2014 - Unknown Caller: Reading...?
   12:14pm, Nov 13, 2014 - Camila: Yes
   12:14pm, Nov 13, 2014 - Unknown Caller: Finish any?
   12:14pm, Nov 13, 2014 - Camila: Not yet
   12:14pm, Nov 13, 2014 - Unknown Caller: Have you thought of ways to fix damages?
   12:16pm, Nov 13, 2014 - Unknown Caller: I am concerned because some repairs require tremendous
   effort in a proactive, aggressive way...
   12:17pm, Nov 13, 2014 - Unknown Caller: There are other problems with me I haven't figured out...
   12:18pm, Nov 13, 2014 - Unknown Caller: Would you rather not communicate now?
   12:19pm, Nov 13, 2014 - Camila: Maybe later?
   12:19pm, Nov 13, 2014 - Unknown Caller: Sure... I love you! Let me know where you are and when...
   12:20pm, Nov 13, 2014 - Camila: Ok
   12:20pm, Nov 13, 2014 - Camila: I love you!
   3:01pm, Nov 13, 2014 - Unknown Caller: ?
   3:02pm, Nov 13, 2014 - Unknown Caller: Flooded with texts?
   3:53pm, Nov 13, 2014 - Camila: Yes
   4:33pm, Nov 13, 2014 - Camila: Guess what module is next?
   4:33pm, Nov 13, 2014 - Camila: Love and attraction
   5:59pm, Nov 13, 2014 - Unknown Caller: Anything for me?
   6:05pm, Nov 13, 2014 - Camila: My love!




                                                                                          GX 301-R - 180
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 182 of 368 PageID #:
                                    15489


   6:05pm, Nov 13, 2014 - Camila: Just love and attraction
   6:05pm, Nov 13, 2014 - Camila: î• •
   7:37pm, Nov 13, 2014 - Unknown Caller: Nothing more for donkey?
   7:38pm, Nov 13, 2014 - Camila: There will be plenty
   7:38pm, Nov 13, 2014 - Camila: In relationship sourcing
   7:38pm, Nov 13, 2014 - Camila: Ay!
   7:38pm, Nov 13, 2014 - Unknown Caller: ðŸ˜ƒ
   7:38pm, Nov 13, 2014 - Unknown Caller: Should have I typed a happy face???
   7:39pm, Nov 13, 2014 - Camila: Yes, sir
   7:39pm, Nov 13, 2014 - Unknown Caller: ðŸ˜Š
   7:39pm, Nov 13, 2014 - Camila: Harsh truths but ultimately good
   7:40pm, Nov 13, 2014 - Unknown Caller: Ok... He says tentatively...
   8:00pm, Nov 13, 2014 - Camila: You'll see
   8:00pm, Nov 13, 2014 - Unknown Caller: ðŸ˜Š
   8:17pm, Nov 13, 2014 - Unknown Caller: Can you tell me any specifics? (If you prefer not I understand.)
   8:18pm, Nov 13, 2014 - Camila: I got an understanding of the source of my anger and hatred
   8:18pm, Nov 13, 2014 - Unknown Caller: That's GREAT!
   8:19pm, Nov 13, 2014 - Unknown Caller: So how will that affect donkey?
   8:19pm, Nov 13, 2014 - Camila: Sure, great
   8:19pm, Nov 13, 2014 - Camila: I don't know what Yo do with that yet
   8:20pm, Nov 13, 2014 - Unknown Caller: Sure great? Was that for me?
   8:20pm, Nov 13, 2014 - Camila: Yes
   8:20pm, Nov 13, 2014 - Unknown Caller: ?
   8:20pm, Nov 13, 2014 - Unknown Caller: Are you upset?
   8:21pm, Nov 13, 2014 - Camila: Not at all
   8:21pm, Nov 13, 2014 - Camila: î• ˜
   8:21pm, Nov 13, 2014 - Unknown Caller: Oh... Ok...
   8:22pm, Nov 13, 2014 - Unknown Caller: So, anything for persistent donkey?
   8:23pm, Nov 13, 2014 - Camila: I just feel like I don't give much Yo the relationship and I receive a lot
   8:23pm, Nov 13, 2014 - Camila: I feel very dependant and impotent
   8:23pm, Nov 13, 2014 - Camila: I feel very scared
   8:23pm, Nov 13, 2014 - Camila: Very weak/strong
   8:41pm, Nov 13, 2014 - Unknown Caller: How can I help?
   8:38pm, Nov 13, 2014 - Camila: I would love to talk about this with you
   8:42pm, Nov 13, 2014 - Unknown Caller: Of course...
   8:38pm, Nov 13, 2014 - Camila: I feel weak and like a child
   8:39pm, Nov 13, 2014 - Camila: And I'm angry at this
   8:42pm, Nov 13, 2014 - Unknown Caller: Maybe a bit after volleyball although I'm not sure...
   8:39pm, Nov 13, 2014 - Camila: Ok
   8:39pm, Nov 13, 2014 - Camila: I am still planning on going to vball
   8:43pm, Nov 13, 2014 - Unknown Caller: Are you coming to volleyball?
   8:39pm, Nov 13, 2014 - Camila: Ha!
   8:39pm, Nov 13, 2014 - Camila: Texts crossed
   8:43pm, Nov 13, 2014 - Unknown Caller: Ha! ...How do you feel toward me?
   8:40pm, Nov 13, 2014 - Camila: I love
   8:40pm, Nov 13, 2014 - Camila: In pain
   8:40pm, Nov 13, 2014 - Camila: I don't offer anything to you
   8:44pm, Nov 13, 2014 - Unknown Caller: Are you still angry at me?
   8:41pm, Nov 13, 2014 - Camila: I don't bring anything to rhw relationship but you are still with me
   8:41pm, Nov 13, 2014 - Camila: No
   8:41pm, Nov 13, 2014 - Camila: Just afraid
   8:44pm, Nov 13, 2014 - Unknown Caller: You did offer me things... Now there is much less in some
   ways...
   8:41pm, Nov 13, 2014 - Camila: I know
   8:45pm, Nov 13, 2014 - Unknown Caller: You can build other things but you never had to build before...
   This scares me...




                                                                                           GX 301-R - 181
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 183 of 368 PageID #:
                                    15490


   8:42pm, Nov 13, 2014 - Camila: Why?
   8:46pm, Nov 13, 2014 - Unknown Caller: I worry you won't...
   8:46pm, Nov 13, 2014 - Unknown Caller: Or feel you can't...
   8:46pm, Nov 13, 2014 - Unknown Caller: Or I don't mean enough to you...
   8:47pm, Nov 13, 2014 - Unknown Caller: You've not fought for me... I'm concerned you won't... In order to
   build you have to...
   8:47pm, Nov 13, 2014 - Unknown Caller: It's actually the nature of building...
   8:48pm, Nov 13, 2014 - Unknown Caller: Fighting...
   8:50pm, Nov 13, 2014 - Unknown Caller: You're loyalty and you're loyalty represented through purity were
   a very high value... So you maintained that and that helped me so much...
   8:51pm, Nov 13, 2014 - Unknown Caller: I never had to consider comparison and I always knew you had
   my back so I could count on you no matter what above all others...
   9:02pm, Nov 13, 2014 - Camila: î• “
   1:41am, Nov 14, 2014 - Unknown Caller: You are soooo hot! I am crippled by your beauty... Plus I like
   calling you my wife!
   1:42am, Nov 14, 2014 - Unknown Caller: I am probably up all night...
   1:47am, Nov 14, 2014 - Camila: î• –
   1:55am, Nov 14, 2014 - Camila: Going ti bed now. Up @ 7-7:30
   2:06am, Nov 14, 2014 - Unknown Caller: Should I try to be there 7?
   2:09am, Nov 14, 2014 - Camila: 7ish
   7:32am, Nov 14, 2014 - Unknown Caller: Watch "One Tin Soldier The Legend of Billy Jack" on YouTube -
   One Tin Soldier The Legend of Billy Jack: http://youtu.be/_oX2YpaJugQ
   7:33am, Nov 14, 2014 - Unknown Caller: Even though '70s, and maybe melodramatic, the slaughter of
   innocent people... Ultimately all violence... Brings me to tears...
   8:27am, Nov 14, 2014 - Unknown Caller: Whatcha think?
   8:59am, Nov 14, 2014 - Camila: Good morning, love
   8:59am, Nov 14, 2014 - Camila: I saw you called
   8:59am, Nov 14, 2014 - Camila: I overslept
   8:59am, Nov 14, 2014 - Camila: Ay!
   8:59am, Nov 14, 2014 - Camila: I haven't seen the tin soldier yet but will
   9:00am, Nov 14, 2014 - Camila: But just wanted to touch base with you.
   9:01am, Nov 14, 2014 - Camila: I love my husband î• ”
   9:01am, Nov 14, 2014 - Camila: And savour the kisses he gives me
   10:20am, Nov 14, 2014 - Unknown Caller: ?
   10:27am, Nov 14, 2014 - Unknown Caller: The conversation was/is very important to me... I wish you
   could make time...
   12:01pm, Nov 14, 2014 - Camila: Progress
   12:01pm, Nov 14, 2014 - Camila: Yes. It is important to me, too
   12:02pm, Nov 14, 2014 - Camila: Some holy shits about r
   12:01pm, Nov 14, 2014 - Unknown Caller: In what way progress?
   12:56pm, Nov 14, 2014 - Unknown Caller: What things about r.?
   12:58pm, Nov 14, 2014 - Camila: Can't text yet
   12:58pm, Nov 14, 2014 - Unknown Caller: That's ok love...
   2:00pm, Nov 14, 2014 - Camila: Hi lovs
   2:00pm, Nov 14, 2014 - Camila: Love
   2:25pm, Nov 14, 2014 - Camila: I have a few minutes
   2:27pm, Nov 14, 2014 - Camila: In the postulate exercise I realized how I was deceived
   2:28pm, Nov 14, 2014 - Camila: How there were certain cues, specific things that mean something to me,
   and how men (R) use them to get something
   2:28pm, Nov 14, 2014 - Camila: I feel cheated
   2:29pm, Nov 14, 2014 - Camila: I want to scream and cry
   2:30pm, Nov 14, 2014 - Camila: And after that I started exploring why I wanted to believe that...
   2:31pm, Nov 14, 2014 - Camila: Nothing yet. But still working on it
   3:04pm, Nov 14, 2014 - Camila: Love
   3:05pm, Nov 14, 2014 - Camila: I have a question for you
   3:20pm, Nov 14, 2014 - Camila: I had been considering taking Jness tracks again. I have been struggling




                                                                                         GX 301-R - 182
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 184 of 368 PageID #:
                                    15491


   with all this and feel resistant with the men/women dynamic
   3:20pm, Nov 14, 2014 - Camila: There is a Jness tracks coming up Monday
   3:21pm, Nov 14, 2014 - Camila: And was considering joining
   3:22pm, Nov 14, 2014 - Camila: 2nd track would be February 24, 3rd track May 23rd
   3:56pm, Nov 14, 2014 - Camila: It would mean sacrificing our normal times
   3:49pm, Nov 14, 2014 - Unknown Caller: I would tend to say no this time... But we'll talk a little later!
   3:56pm, Nov 14, 2014 - Camila: Oh
   4:59pm, Nov 14, 2014 - Unknown Caller: Oh?
   5:00pm, Nov 14, 2014 - Camila: Just oh that you said no
   5:02pm, Nov 14, 2014 - Unknown Caller: I didn't say no... I have my quick opinion... If it's something you
   want I will find a way!
   5:02pm, Nov 14, 2014 - Unknown Caller: Gave
   5:03pm, Nov 14, 2014 - Camila: Ok
   5:03pm, Nov 14, 2014 - Camila: I've just been digging up a lot of dirty shit I had been resisting
   5:04pm, Nov 14, 2014 - Camila: And I want to keep going
   5:04pm, Nov 14, 2014 - Camila: Last time I took it I came out feeling good
   5:04pm, Nov 14, 2014 - Camila: So I must have done it wrong
   5:04pm, Nov 14, 2014 - Unknown Caller: Ok... We'll talk but whatever is most beneficial for you love!
   5:05pm, Nov 14, 2014 - Camila: I miss you so much
   5:05pm, Nov 14, 2014 - Camila: But I'm uncovering so much
   5:05pm, Nov 14, 2014 - Camila: So good for us
   5:24pm, Nov 14, 2014 - Unknown Caller: Can you text some?
   5:30pm, Nov 14, 2014 - Camila: I can
   5:31pm, Nov 14, 2014 - Unknown Caller: Would you want to get a lift now and spend some face to face
   time together?
   5:35pm, Nov 14, 2014 - Camila: I will. But in half hour or ao
   5:35pm, Nov 14, 2014 - Camila: So
   5:37pm, Nov 14, 2014 - Unknown Caller: Ok lmk when you are leaving... Wanna text me some deep stuff
   in the meantime?
   5:47pm, Nov 14, 2014 - Unknown Caller: Donkey anxiously awaiting carrot...
   5:50pm, Nov 14, 2014 - Camila: Washing dishes
   5:50pm, Nov 14, 2014 - Camila: Deep shit.. ha!
   5:50pm, Nov 14, 2014 - Unknown Caller: ?
   6:06pm, Nov 14, 2014 - Unknown Caller: ?
   6:07pm, Nov 14, 2014 - Unknown Caller: When are you coming? What were the other comments on dish
   washing and deep shit?
   6:07pm, Nov 14, 2014 - Camila: I was washing dishes to finish my duties in order to leave
   6:08pm, Nov 14, 2014 - Unknown Caller: When do you think you will be home?
   6:08pm, Nov 14, 2014 - Camila: I'm on my way back to cp but not Knox woods
   6:08pm, Nov 14, 2014 - Unknown Caller: Where are you going?
   6:09pm, Nov 14, 2014 - Camila: They are going to the Jness thing
   6:09pm, Nov 14, 2014 - Camila: There is a fiesta then a disquisition
   6:09pm, Nov 14, 2014 - Unknown Caller: So I won't see you til later later?
   6:09pm, Nov 14, 2014 - Camila: I want to hear the disquisition again
   6:10pm, Nov 14, 2014 - Camila: I will def see you at the games @ apropos, no?
   6:10pm, Nov 14, 2014 - Camila: I could walk back to Knox woods but would likely miss the disquisition
   6:11pm, Nov 14, 2014 - Camila: Should I?
   6:11pm, Nov 14, 2014 - Unknown Caller: Yes... But I wanted to hear some of your progress... And
   discuss Jness tracks... No, go to the disquisition and we'll speak later after the event... But give me
   something now about your progress...
   6:12pm, Nov 14, 2014 - Camila: Ok. How I see and feel about r has changed a LOT
   6:12pm, Nov 14, 2014 - Camila: I feel cheated
   6:12pm, Nov 14, 2014 - Unknown Caller: That means: do not walk back. Give me something now...
   6:13pm, Nov 14, 2014 - Unknown Caller: How do you feel about r. Now? Why cheated?
   6:14pm, Nov 14, 2014 - Camila: I thought he was all these things: sweet, kind, focused, caring, sensitive,
   etc




                                                                                           GX 301-R - 183
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 185 of 368 PageID #:
                                    15492


   6:14pm, Nov 14, 2014 - Unknown Caller: How do you know he's not?
   6:14pm, Nov 14, 2014 - Camila: And it was a mask to get something
   6:15pm, Nov 14, 2014 - Camila: Because it was all based on the meaning I put on certain gestures,
   tones, behaviors, but not on him
   6:16pm, Nov 14, 2014 - Camila: Specially because I don't really know him
   6:16pm, Nov 14, 2014 - Unknown Caller: Ok... How do you know he's not those things?
   6:17pm, Nov 14, 2014 - Camila: I made a whole bunch of assumptions and generalizations
   6:17pm, Nov 14, 2014 - Camila: That I kbew from knowing and loving you
   6:17pm, Nov 14, 2014 - Camila: î• “
   6:17pm, Nov 14, 2014 - Unknown Caller: How do you know he is not that way?
   6:19pm, Nov 14, 2014 - Unknown Caller: Given you believed those things, why did you foresake me and
   us for him?
   6:20pm, Nov 14, 2014 - Camila: ?
   6:20pm, Nov 14, 2014 - Camila: Forsake?
   6:22pm, Nov 14, 2014 - Camila: I think I have answered your question of "How do you know he is not that
   way?"
   Do you feel I have not?
   6:27pm, Nov 14, 2014 - Unknown Caller: You've told me why the things that made you think he was that
   way were misattributions... That's not telling me how you know, beyond the misattributions, he is not that
   way. I might think someone is kind because of a tone in their voice. I might discover either the tone was
   never there, or the tone didn't mean that... But the person might still be kind...
   6:30pm, Nov 14, 2014 - Unknown Caller: You turned away from me/us for him... Forsake...
   6:33pm, Nov 14, 2014 - Camila: Ah
   6:33pm, Nov 14, 2014 - Camila: Fear
   6:35pm, Nov 14, 2014 - Unknown Caller: Fear?
   6:35pm, Nov 14, 2014 - Unknown Caller: How do you know he's not those things?
   6:41pm, Nov 14, 2014 - Unknown Caller: I won't be available for a while... Please text me 2 things, I
   would really like it if you would: 1. How you know he is not those things? 2. Why did you foresake me/us
   for him specifically?
   6:41pm, Nov 14, 2014 - Unknown Caller: These things would help you/me/us now...
   6:41pm, Nov 14, 2014 - Unknown Caller: Enjoy the disquisition!
   6:47pm, Nov 14, 2014 - Camila: Ok
   6:47pm, Nov 14, 2014 - Camila: Let me think for a sec
   6:47pm, Nov 14, 2014 - Unknown Caller: Ok...
   8:46pm, Nov 14, 2014 - Camila: In disquisition now
   8:46pm, Nov 14, 2014 - Camila: Oh boy
   8:47pm, Nov 14, 2014 - Unknown Caller: Ruok?
   8:48pm, Nov 14, 2014 - Camila: Not really
   8:49pm, Nov 14, 2014 - Unknown Caller: Tell me? Are we ok?
   8:49pm, Nov 14, 2014 - Camila: Oh yes
   8:49pm, Nov 14, 2014 - Camila: I realized what I was going for and how I fucked it up
   8:50pm, Nov 14, 2014 - Camila: By being physical
   8:50pm, Nov 14, 2014 - Unknown Caller: Tell me when you can...
   8:50pm, Nov 14, 2014 - Unknown Caller: What were you going for?
   8:52pm, Nov 14, 2014 - Camila: I enjoyed him as a friend but the man/woman thing got in the way and I
   got afraid of losing him and that's why I was physical
   8:52pm, Nov 14, 2014 - Camila: So wrong
   9:37pm, Nov 14, 2014 - Camila: Can I come say Hi?
   9:37pm, Nov 14, 2014 - Unknown Caller: Yes.
   10:48pm, Nov 14, 2014 - Unknown Caller: I love you!
   10:51pm, Nov 14, 2014 - Camila: What did you think of it?
   10:55pm, Nov 14, 2014 - Unknown Caller: I'll show you my thread with Lola... But here is an excerpt:
   [11/14, 10:34 PM] Loreta Garza: I can't stop crying Keith
   [11/14, 10:35 PM] Loreta Garza: I'm in awe
   [11/14, 10:35 PM] Loreta Garza: What a process. Very hard but very deep
   [11/14, 10:36 PM] pamelacafritz412@gmail.co: I liked... Our video feed emphasized certain things whilst I




                                                                                           GX 301-R - 184
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 186 of 368 PageID #:
                                    15493


   might have emphasized others... I want it to be effective... We'll see... We'll hope... ðŸ˜Š
   [11/14, 10:36 PM] Loreta Garza: Im really glad u liked It
   [11/14, 10:37 PM] Loreta Garza: I cant find the guys doing the Website
   [11/14, 10:38 PM] pamelacafritz412@gmail.co: Yes... But I do really care more about the result with the
   hopes that the expenditure of money and opulence is made worth it but the positive effect... You know
   me... Opulence and starving people don't go together nicely...
   [11/14, 10:39 PM] Loreta Garza: I want to be like you ðŸ˜±
   [11/14, 10:39 PM] Loreta Garza: ðŸ˜-ðŸ˜-ðŸ˜-ðŸ˜¢ðŸ˜¢
   [11/14, 10:39 PM] Loreta Garza: I cant stop crying
   [11/14, 10:39 PM] Loreta Garza: Thank YOU for teaching me all this
   [11/14, 10:40 PM] Loreta Garza: I'm getting texts from everyone in awe
   [11/14, 10:41 PM] pamelacafritz412@gmail.co: Now let's do it without all the money spent...
   [11/14, 10:42 PM] Loreta Garza: I'm in
   [11/14, 10:46 PM] Loreta Garza: It hurts to see Ricky Martin after the peace segment
   [11/14, 10:47 PM] pamelacafritz412@gmail.co: Yes... It's sad they could not move it... People are not
   serious enough for true peace... Yet.
   [11/14, 10:47 PM] Loreta Garza: ðŸ˜¢ðŸ˜¢ðŸ˜¢ðŸ˜¢ðŸ˜”ðŸ˜”
   [11/14, 10:48 PM] pamelacafritz412@gmail.co: It's unfortunate most do not understand.
   [11/14, 10:50 PM] Loreta Garza: ðŸ˜”ðŸ˜”ðŸ˜”ðŸ˜”ðŸ˜”
   11:06pm, Nov 14, 2014 - Unknown Caller: What do you think?
   11:11pm, Nov 14, 2014 - Camila: I loved it
   11:11pm, Nov 14, 2014 - Camila: Got very emotional
   11:11pm, Nov 14, 2014 - Unknown Caller: Can I see you Doon tonight?
   11:11pm, Nov 14, 2014 - Unknown Caller: Soon
   11:11pm, Nov 14, 2014 - Camila: Felt very proud of you
   11:12pm, Nov 14, 2014 - Camila: Ok
   11:12pm, Nov 14, 2014 - Camila: I'm cleaning up here. I'll be home as soon as I can
   11:32pm, Nov 14, 2014 - Camila: Home
   11:39pm, Nov 14, 2014 - Camila: Yes?
   11:43pm, Nov 14, 2014 - Unknown Caller: Will come soon...
   11:48pm, Nov 14, 2014 - Camila: Ok
   11:48pm, Nov 14, 2014 - Camila: I'll wait for you
   11:55pm, Nov 14, 2014 - Unknown Caller: Ok... What's your schedule tomorrow?
   11:56pm, Nov 14, 2014 - Camila: U not coming?
   11:56pm, Nov 14, 2014 - Camila: Intensive
   11:56pm, Nov 14, 2014 - Unknown Caller: I am coming.
   11:56pm, Nov 14, 2014 - Camila: Our usual time
   12:03am, Nov 15, 2014 - Camila: Do you have an ETA?
   12:03am, Nov 15, 2014 - Camila: I'm waiting just for you
   12:06am, Nov 15, 2014 - Camila: Love?
   12:07am, Nov 15, 2014 - Unknown Caller: Coming now.
   12:08am, Nov 15, 2014 - Camila: î• —
   5:13am, Nov 15, 2014 - Unknown Caller: Last night I felt so concerned. I don't know if you really want to
   overcome the body to do what it takes. Whether it's staying awake and vigorous to see me, or losing
   weight for me and us, or doing exercises etc... I have not seen the level of determination necessary to do
   those things... For things to be as they should will require much much more... What can I do so you care
   for me enough to move so much faster?
   6:54am, Nov 15, 2014 - Camila: I was going to share something about last night
   6:54am, Nov 15, 2014 - Camila: Something weird
   6:54am, Nov 15, 2014 - Camila: Oh, good morning, love
   6:54am, Nov 15, 2014 - Camila: !!!
   7:51am, Nov 15, 2014 - Unknown Caller: Share please...
   8:03am, Nov 15, 2014 - Camila: Oh Hi love!
   8:07am, Nov 15, 2014 - Unknown Caller: Share?
   8:08am, Nov 15, 2014 - Camila: Yea
   8:09am, Nov 15, 2014 - Camila: I was super excited for you to come home last time and when you finally




                                                                                           GX 301-R - 185
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 187 of 368 PageID #:
                                    15494


   got home I felt angry.... Or the need to be angry
   8:09am, Nov 15, 2014 - Unknown Caller: ? You're coming across strange with what you are saying?
   8:09am, Nov 15, 2014 - Unknown Caller: Why?
   8:09am, Nov 15, 2014 - Unknown Caller: That is why angry?
   8:10am, Nov 15, 2014 - Camila: Idk
   8:10am, Nov 15, 2014 - Camila: It was weird
   8:10am, Nov 15, 2014 - Camila: I wasn't really angry
   8:11am, Nov 15, 2014 - Camila: There was no real need to be angry
   8:10am, Nov 15, 2014 - Unknown Caller: It was very sad and lonely for me...
   8:12am, Nov 15, 2014 - Unknown Caller: What do you give to the relationship now?
   8:13am, Nov 15, 2014 - Camila: Oh love
   8:13am, Nov 15, 2014 - Camila: Nothing yet î• “
   8:13am, Nov 15, 2014 - Camila: I want.to give you my support but I am very body driven
   8:13am, Nov 15, 2014 - Camila: I will change that
   8:14am, Nov 15, 2014 - Unknown Caller: Last night I really wanted you... Created a big fight with your
   sister because it was her birthday and I left... After I left you I just spent time alone...
   8:14am, Nov 15, 2014 - Camila: î• “
   8:14am, Nov 15, 2014 - Camila: I am so sorry
   8:15am, Nov 15, 2014 - Camila: Idk what was different about last night but I realized I want to change that
   8:15am, Nov 15, 2014 - Unknown Caller: Did you figure out the questions about r.?
   8:17am, Nov 15, 2014 - Camila: Not yet. Idk why I can't come up with anyghing yet
   8:18am, Nov 15, 2014 - Unknown Caller: It's so important now... Please?
   8:19am, Nov 15, 2014 - Camila: Of course
   8:19am, Nov 15, 2014 - Camila: I live you
   8:19am, Nov 15, 2014 - Camila: Love
   8:22am, Nov 15, 2014 - Unknown Caller: Figure out why you were angry also...
   8:22am, Nov 15, 2014 - Unknown Caller: You should be able to know that right now with a little thought...
   8:26am, Nov 15, 2014 - Camila: Hi
   8:27am, Nov 15, 2014 - Camila: I think I FEEL I get something from getting angry
   8:26am, Nov 15, 2014 - Unknown Caller: Answer on anger?
   8:27am, Nov 15, 2014 - Camila: Like a childish correspondence control
   8:28am, Nov 15, 2014 - Camila: î”š
   8:29am, Nov 15, 2014 - Camila: It is like creating a problem and getting attention for that problem
   8:29am, Nov 15, 2014 - Camila: Shit.
   8:29am, Nov 15, 2014 - Camila: Not good
   8:29am, Nov 15, 2014 - Camila: Oh no honey. I am so sorry
   8:30am, Nov 15, 2014 - Camila: This is terrible
   8:30am, Nov 15, 2014 - Camila: I.don't want to.do this to you
   8:30am, Nov 15, 2014 - Camila: This will change
   8:30am, Nov 15, 2014 - Camila: I don't like this
   8:30am, Nov 15, 2014 - Camila: I am so sorry
   8:35am, Nov 15, 2014 - Unknown Caller: This is a good recognition... This done many times over the
   course of many years brings a general anger about a person. This anger is then justified with things that
   are not true... Do you see how this could happen?
   8:36am, Nov 15, 2014 - Camila: Totally
   8:40am, Nov 15, 2014 - Unknown Caller: Think of us/me over the years...
   8:41am, Nov 15, 2014 - Camila: Yes, I can see that
   8:44am, Nov 15, 2014 - Unknown Caller: Now figure out the r. things... How do you know he is not those
   things?
   8:45am, Nov 15, 2014 - Camila: I'll figure that out today
   8:48am, Nov 15, 2014 - Unknown Caller: Text me lots...
   8:49am, Nov 15, 2014 - Camila: I will
   8:49am, Nov 15, 2014 - Camila: î€¢
   8:54am, Nov 15, 2014 - Unknown Caller: î€¢
   10:09am, Nov 15, 2014 - Unknown Caller: ?
   10:10am, Nov 15, 2014 - Camila: I've been in a module this entire time




                                                                                           GX 301-R - 186
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 188 of 368 PageID #:
                                    15495


   10:10am, Nov 15, 2014 - Unknown Caller: ðŸ˜¢
   10:10am, Nov 15, 2014 - Camila: No no
   10:10am, Nov 15, 2014 - Camila: I will text
   10:10am, Nov 15, 2014 - Unknown Caller: How was it?
   10:11am, Nov 15, 2014 - Camila: I'm just surrounded by people
   10:11am, Nov 15, 2014 - Unknown Caller: Time right now and for the past two hours is time we would
   have been together normally and today...
   10:12am, Nov 15, 2014 - Camila: ???
   10:12am, Nov 15, 2014 - Camila: I am sorry
   10:12am, Nov 15, 2014 - Camila: It was good
   10:12am, Nov 15, 2014 - Camila: It is more because I don't want people to see what and who I am texting
   10:12am, Nov 15, 2014 - Unknown Caller: I fear we will never get back the time we miss now and I feel
   there is so little left...
   10:21am, Nov 15, 2014 - Unknown Caller: I am concerned you will not be resourceful and push to do
   things... For example, I have trouble understanding you being able to stomach wilton or ever needing to
   go there. For you to pay money there is an additional problem because of fluffy...
   10:22am, Nov 15, 2014 - Camila: Pay money?
   10:22am, Nov 15, 2014 - Camila: U mean for Wilton?
   10:22am, Nov 15, 2014 - Unknown Caller: You said you pay for use...
   10:22am, Nov 15, 2014 - Camila: Right....
   10:23am, Nov 15, 2014 - Unknown Caller: There are problems with that...
   10:23am, Nov 15, 2014 - Camila: The being able to go to Wilton is changing...
   10:23am, Nov 15, 2014 - Camila: Things are changing, love
   10:24am, Nov 15, 2014 - Unknown Caller: Ok... You know, don't say anything, but any money you pay
   just goes to fluffy... He has not paid any rent in a long time...
   10:25am, Nov 15, 2014 - Camila: I see
   10:25am, Nov 15, 2014 - Unknown Caller: He should not have the right to take that money without
   asking...
   10:30am, Nov 15, 2014 - Camila: Going into "I am"
   10:30am, Nov 15, 2014 - Camila: î• „
   10:34am, Nov 15, 2014 - Unknown Caller: Good skill... Text me much...
   10:34am, Nov 15, 2014 - Unknown Caller: I am really missing our hours lost...
   11:19am, Nov 15, 2014 - Camila: I will make it up to you
   11:23am, Nov 15, 2014 - Unknown Caller: Depending on how little time is left, I don't know if you can.
   11:24am, Nov 15, 2014 - Unknown Caller: It should also be, "making it up to us."
   12:48pm, Nov 15, 2014 - Unknown Caller: ?
   1:09pm, Nov 15, 2014 - Camila: Would you rather I didn't come to the intensive?
   1:09pm, Nov 15, 2014 - Camila: Do you want me to stay home tomorrow?
   1:17pm, Nov 15, 2014 - Unknown Caller: No that's not what I am saying. There is an additional point
   which is one of principle: if you have to ask me, it means you don't really want it, but are offering a
   consession. I want you to say things like, "I'm going to do such and such unless you have an objection."
   Instead of, "Do you want me to such and such." The latter makes it my decision out of my desire instead
   of your decision subject to my objections.
   1:22pm, Nov 15, 2014 - Unknown Caller: I would like you to text me with more conclusions...
   1:39pm, Nov 15, 2014 - Camila: Oh, I didn't mean it like that
   1:39pm, Nov 15, 2014 - Camila: I was asking you about your desires
   1:39pm, Nov 15, 2014 - Camila: Honey....
   1:40pm, Nov 15, 2014 - Camila: I'm very nauseous
   1:41pm, Nov 15, 2014 - Camila: î••
   1:41pm, Nov 15, 2014 - Unknown Caller: It is very complex. Remember, I desired for you not to do things
   with R. Yet on multiple occasions I did not intervene. I always withhold my desires for yours...
   1:41pm, Nov 15, 2014 - Unknown Caller: Why nauseous?
   1:42pm, Nov 15, 2014 - Camila: That is why I'm asking
   1:42pm, Nov 15, 2014 - Camila: I feel I didn't take you into account then
   1:42pm, Nov 15, 2014 - Camila: I don't know but I can't shake it...
   1:49pm, Nov 15, 2014 - Unknown Caller: But since things have not been as I desire for a long time it's




                                                                                         GX 301-R - 187
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 189 of 368 PageID #:
                                    15496


   hard to just jump in... For example the weight has been so important to me and my health for a long
   time...
   1:51pm, Nov 15, 2014 - Unknown Caller: Can you get email?
   1:52pm, Nov 15, 2014 - Unknown Caller: I wrote something about the games I would like you to read...
   1:54pm, Nov 15, 2014 - Unknown Caller: You have to want to take me into account so much you joyfully
   do even if I don't care...
   1:55pm, Nov 15, 2014 - Unknown Caller: I suspect the nausea is a natural consequence to some things
   with R.
   1:56pm, Nov 15, 2014 - Camila: Ok
   2:00pm, Nov 15, 2014 - Unknown Caller: More than ok... What do you think?
   2:01pm, Nov 15, 2014 - Camila: That was an okay for the nausea thing
   2:01pm, Nov 15, 2014 - Camila: The rest....
   2:01pm, Nov 15, 2014 - Camila: I do.it with joy when I ask.you about your desires
   2:02pm, Nov 15, 2014 - Camila: There are many things that I want to make up to you
   2:08pm, Nov 15, 2014 - Camila: And yes I do get email
   2:13pm, Nov 15, 2014 - Unknown Caller: Ideally, even when you don't tell me you're thinking of me...
   2:14pm, Nov 15, 2014 - Camila: True
   2:14pm, Nov 15, 2014 - Unknown Caller: Do you have the energy, force, and resourcefulness to do
   whatever it takes?
   2:15pm, Nov 15, 2014 - Camila: Idk
   2:15pm, Nov 15, 2014 - Camila: That will be tested
   2:15pm, Nov 15, 2014 - Unknown Caller: Ouch!
   2:15pm, Nov 15, 2014 - Camila: Oh, lovie, I don't mean for it to be ouchie
   2:17pm, Nov 15, 2014 - Camila: Off topic
   2:16pm, Nov 15, 2014 - Unknown Caller: I wanted you to say, "Yes! I will do it all starting now. Nothing
   can stop me!"
   2:17pm, Nov 15, 2014 - Camila: Is my.sister having a dinner for her bday? U going? Will we still have our
   time together?
   2:18pm, Nov 15, 2014 - Camila: Yes, I get that. I don't feel very confident to say that yet quite in that way.
   I am afraid to disappoint
   2:18pm, Nov 15, 2014 - Unknown Caller: I don't know what she's doing. I am alone. I don't know if we'll
   have our time. I want to very much.
   2:19pm, Nov 15, 2014 - Camila: I am planning to be back for our time... Am I wrong?
   2:20pm, Nov 15, 2014 - Unknown Caller: No. I prefer you here as it gives us the possibility of being
   together...
   2:22pm, Nov 15, 2014 - Unknown Caller: I would like your opinion on what I wrote... I will get you the link
   shortly...
   2:23pm, Nov 15, 2014 - Camila: Ok, love
   2:29pm, Nov 15, 2014 - Unknown Caller: Did you come up with how you know r. is not those things?
   2:31pm, Nov 15, 2014 - Unknown Caller: <Media omitted>
   2:31pm, Nov 15, 2014 - Unknown Caller: ---
   ---
   Sent by WhatsApp
   2:41pm, Nov 15, 2014 - Unknown Caller: What do you think?
   2:46pm, Nov 15, 2014 - Camila: Holy shit
   2:46pm, Nov 15, 2014 - Camila: Amazing
   2:46pm, Nov 15, 2014 - Camila: Powerful
   2:53pm, Nov 15, 2014 - Camila: î• ˜
   2:53pm, Nov 15, 2014 - Unknown Caller: ðŸ’‹
   2:53pm, Nov 15, 2014 - Camila: Guess what
   2:53pm, Nov 15, 2014 - Camila: Coming home soon
   2:53pm, Nov 15, 2014 - Unknown Caller: ðŸ˜Œ
   2:54pm, Nov 15, 2014 - Camila: What's that?
   2:58pm, Nov 15, 2014 - Unknown Caller: One of the smiley faces...
   3:25pm, Nov 15, 2014 - Unknown Caller: What cha think?
   3:25pm, Nov 15, 2014 - Camila: About....?




                                                                                              GX 301-R - 188
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 190 of 368 PageID #:
                                    15497


   3:26pm, Nov 15, 2014 - Unknown Caller: The link I sent...
   3:27pm, Nov 15, 2014 - Unknown Caller: When are you home?
   3:41pm, Nov 15, 2014 - Unknown Caller: Coming now...
   5:33pm, Nov 15, 2014 - Unknown Caller: Volleyball looks like it's going to move to tomorrow afternoon...
   5:34pm, Nov 15, 2014 - Camila: Really???
   5:34pm, Nov 15, 2014 - Camila: How come? U ok?
   5:35pm, Nov 15, 2014 - Unknown Caller: Not so much... It's a combination of that, monkey's birthday,
   others schedules, and Jim's preference...
   5:36pm, Nov 15, 2014 - Camila: What's going on with monkeys bday?
   5:36pm, Nov 15, 2014 - Unknown Caller: Not sure yet... It will actually allow us more time... Monkey
   wants a little get together either today or tomorrow including you...
   5:37pm, Nov 15, 2014 - Unknown Caller: Tonight is easier in some ways...
   7:44pm, Nov 15, 2014 - Camila: Hi?
   8:26pm, Nov 15, 2014 - Unknown Caller: I have to be careful. Monkey is scared shitless of us because
   she sees how I am with you... But our love does show... It always has...
   8:47pm, Nov 15, 2014 - Camila: Ah, I see
   8:52pm, Nov 15, 2014 - Unknown Caller: Maybe see you privately later?
   8:54pm, Nov 15, 2014 - Camila: Oh yes
   8:54pm, Nov 15, 2014 - Camila: See u at the party soon?
   8:57pm, Nov 15, 2014 - Unknown Caller: Yes.
   9:55pm, Nov 15, 2014 - Camila: How are things with monkey?
   9:56pm, Nov 15, 2014 - Camila: I'm trying to be neutral towards you
   9:58pm, Nov 15, 2014 - Camila: It is a little rough Yo be here and it seems that your stuff is here too
   10:01pm, Nov 15, 2014 - Unknown Caller: Not at all. Nothing of mine.
   10:05pm, Nov 15, 2014 - Camila: Or for you...
   12:21am, Nov 16, 2014 - Camila: Made it home ok
   12:21am, Nov 16, 2014 - Unknown Caller: I love you!
   12:22am, Nov 16, 2014 - Unknown Caller: I am lonely in a crowd without you...
   12:27am, Nov 16, 2014 - Unknown Caller: ?
   12:28am, Nov 16, 2014 - Camila: Sorry. On vibrate
   12:28am, Nov 16, 2014 - Unknown Caller: What's going on?
   12:28am, Nov 16, 2014 - Camila: On a crowd without me?
   12:28am, Nov 16, 2014 - Camila: Meaning: now?
   12:29am, Nov 16, 2014 - Unknown Caller: Yes. When you are not in sight I feel significantly more alone...
   When you are in sight... Love...
   12:30am, Nov 16, 2014 - Camila: ðŸ˜•
   12:30am, Nov 16, 2014 - Camila: Did I behave???
   12:30am, Nov 16, 2014 - Unknown Caller: Are you going to sleep now? Yes you behaved well, I didn't...
   12:31am, Nov 16, 2014 - Camila: I'm so sorry but I feel the crowd disappears and it is just you and me
   12:31am, Nov 16, 2014 - Camila: You didn't??
   12:31am, Nov 16, 2014 - Unknown Caller: Absolutely!
   12:31am, Nov 16, 2014 - Camila: What did you do?
   12:31am, Nov 16, 2014 - Unknown Caller: I kept on looking at you and several people noticed...
   12:32am, Nov 16, 2014 - Camila: Really???
   12:32am, Nov 16, 2014 - Unknown Caller: Yup...
   12:32am, Nov 16, 2014 - Camila: I thought that was well behaved considering what we really wanted to
   do
   12:32am, Nov 16, 2014 - Unknown Caller: Yes...
   12:33am, Nov 16, 2014 - Camila: I love you
   12:33am, Nov 16, 2014 - Unknown Caller: You going to sleep now?
   12:34am, Nov 16, 2014 - Camila: Very soon
   12:34am, Nov 16, 2014 - Camila: See u in the morning?
   12:34am, Nov 16, 2014 - Unknown Caller: Yes! See you later my love!
   12:35am, Nov 16, 2014 - Camila: I adore you, my all
   11:57am, Nov 16, 2014 - Unknown Caller: I am hurting very deeply... Please help.
   12:06pm, Nov 16, 2014 - Camila: Yes




                                                                                          GX 301-R - 189
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 191 of 368 PageID #:
                                    15498


   12:06pm, Nov 16, 2014 - Camila: I will
   12:34pm, Nov 16, 2014 - Unknown Caller: How now?
   12:35pm, Nov 16, 2014 - Camila: How now???
   12:35pm, Nov 16, 2014 - Camila: What does that mean?
   12:35pm, Nov 16, 2014 - Unknown Caller: Help me...
   12:38pm, Nov 16, 2014 - Camila: Yes, that's what the "yes" was for
   1:35pm, Nov 16, 2014 - Unknown Caller: ?
   1:36pm, Nov 16, 2014 - Camila: Crazy!!!
   1:36pm, Nov 16, 2014 - Camila: <Media omitted>
   1:36pm, Nov 16, 2014 - Unknown Caller: ?
   1:37pm, Nov 16, 2014 - Unknown Caller: Crazy?
   1:37pm, Nov 16, 2014 - Camila: Do you know what the blue check means???
   1:37pm, Nov 16, 2014 - Camila: Crazy looking for a ride
   1:37pm, Nov 16, 2014 - Unknown Caller: Means you saw the message...
   1:38pm, Nov 16, 2014 - Unknown Caller: What about my request for help?
   1:38pm, Nov 16, 2014 - Camila: But why blue some and not others?
   1:39pm, Nov 16, 2014 - Unknown Caller: Not sure yet... My request? Why do I need to keep asking?
   1:40pm, Nov 16, 2014 - Camila: I thought I answered thag
   1:40pm, Nov 16, 2014 - Camila: So I didn't think you needed to keep asking
   1:40pm, Nov 16, 2014 - Unknown Caller: I asked how you would help the pain now...
   1:41pm, Nov 16, 2014 - Camila: Oh, I def did.not get that from what you said
   1:44pm, Nov 16, 2014 - Unknown Caller: I said, I am hurting very deeply. Please help. You said, I will. I
   said, how now?
   1:45pm, Nov 16, 2014 - Unknown Caller: What's your schedule? I assume you're not going in...
   1:46pm, Nov 16, 2014 - Camila: Oh that's not what I understood but that's okay
   1:46pm, Nov 16, 2014 - Camila: I am going in
   1:46pm, Nov 16, 2014 - Unknown Caller: Why?
   1:46pm, Nov 16, 2014 - Camila: I was asked to go in because they don't have a Spanish facilitator
   1:46pm, Nov 16, 2014 - Camila: I'm late, actually
   1:47pm, Nov 16, 2014 - Unknown Caller: You haven't texted me any of this. When are you going? How
   will you get back in time?
   1:47pm, Nov 16, 2014 - Unknown Caller: The intensive should be almost over...
   1:47pm, Nov 16, 2014 - Camila: Back in time????
   1:48pm, Nov 16, 2014 - Camila: Isnt
   1:48pm, Nov 16, 2014 - Unknown Caller: Me. Volleyball.
   1:48pm, Nov 16, 2014 - Camila: Aaaaah
   1:48pm, Nov 16, 2014 - Camila: They'll be done early, love
   1:49pm, Nov 16, 2014 - Unknown Caller: But you haven't told me when you are leaving etc like I asked.
   1:50pm, Nov 16, 2014 - Camila: Love, it has been crazy. I am so sorry but I haven't been able to reply
   1:51pm, Nov 16, 2014 - Unknown Caller: So? What's the deal?
   1:51pm, Nov 16, 2014 - Camila: Still discipline
   1:51pm, Nov 16, 2014 - Unknown Caller: Still discipline?
   1:52pm, Nov 16, 2014 - Camila: Ha!
   1:52pm, Nov 16, 2014 - Camila: Sorry. I was talking about discipline. Hahahahaha
   1:52pm, Nov 16, 2014 - Camila: Still crazy
   1:53pm, Nov 16, 2014 - Unknown Caller: ?
   1:53pm, Nov 16, 2014 - Unknown Caller: What's you schedule?
   1:54pm, Nov 16, 2014 - Unknown Caller: ?
   1:55pm, Nov 16, 2014 - Camila: Walking into center now
   1:55pm, Nov 16, 2014 - Camila: Here until not needed or able to leave
   1:56pm, Nov 16, 2014 - Unknown Caller: If you weren't going down a might see you a little later...
   Depending on when your back I might see you then... I move things every time I see you, but I need to
   know...
   1:56pm, Nov 16, 2014 - Camila: Ok
   1:57pm, Nov 16, 2014 - Camila: They don't have anyone to translate now because Regina went to acting
   1:57pm, Nov 16, 2014 - Unknown Caller: I thought you were still home!!! I asked you to tell me when you




                                                                                           GX 301-R - 190
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 192 of 368 PageID #:
                                    15499


   were leaving.
   1:57pm, Nov 16, 2014 - Camila: I know. I am so sorry. It was crazy!!!!
   1:57pm, Nov 16, 2014 - Unknown Caller: I just moved something so I could see you now before you left.
   1:58pm, Nov 16, 2014 - Unknown Caller: But just one text to say got a lift, leaving xxx.
   1:58pm, Nov 16, 2014 - Unknown Caller: So you know, I moved something important so I could get one
   kiss while I was in this deep pain.
   1:59pm, Nov 16, 2014 - Unknown Caller: All I needed was a text.
   1:59pm, Nov 16, 2014 - Unknown Caller: I asked how you would help my pain now.
   1:59pm, Nov 16, 2014 - Camila: I am SO sorry, love!!!!
   1:59pm, Nov 16, 2014 - Unknown Caller: You said you would.
   2:00pm, Nov 16, 2014 - Unknown Caller: I feel like I can't win. I actually don't completely understand why
   you went in at all.
   2:01pm, Nov 16, 2014 - Camila: I just told you why. Twice
   2:01pm, Nov 16, 2014 - Unknown Caller: I feel like you are far more important to me than I to you... I feel
   unimportant.
   2:02pm, Nov 16, 2014 - Unknown Caller: To me, staying home or at least a text would be my highest
   priority for us/you.
   2:02pm, Nov 16, 2014 - Unknown Caller: I don't care how crazy.
   2:03pm, Nov 16, 2014 - Unknown Caller: Crazy is not reason.
   2:03pm, Nov 16, 2014 - Camila: Love, I didn't mean to not text you. I got so afraid ans stressed about not
   finding a ride
   2:06pm, Nov 16, 2014 - Unknown Caller: I'm more important
   2:06pm, Nov 16, 2014 - Unknown Caller: I thought.
   2:07pm, Nov 16, 2014 - Unknown Caller: You did ask if I wanted you to stay home today.
   2:07pm, Nov 16, 2014 - Unknown Caller: Didn't
   2:13pm, Nov 16, 2014 - Unknown Caller: ðŸ˜¢
   2:36pm, Nov 16, 2014 - Camila: ðŸ˜¢
   3:01pm, Nov 16, 2014 - Unknown Caller: What are your thoughts?
   3:07pm, Nov 16, 2014 - Camila: I am figuring.it out so
   1. I get rid of this anger
   2. Doesn't come.up again
   3:21pm, Nov 16, 2014 - Unknown Caller: I am also concerned. It appears r. is in this Jness tracks.
   Considering where we are, and are not, I don't know. This hurts too.
   3:42pm, Nov 16, 2014 - Unknown Caller: ?
   3:43pm, Nov 16, 2014 - Camila: I just learned this, too
   3:43pm, Nov 16, 2014 - Unknown Caller: So... ?
   3:43pm, Nov 16, 2014 - Camila: I am actually not concerned and actually think this might be a good
   opportunity
   3:44pm, Nov 16, 2014 - Unknown Caller: There is so much we haven't done. Solidifying any falsehoods
   directly or by rumor hurts a lot. How can I trust?
   3:46pm, Nov 16, 2014 - Camila: ?
   3:47pm, Nov 16, 2014 - Unknown Caller: The lightness with which you write that reminds me of the
   promises that I had nothing to worry about etc... That 24 was a real opportunity to say goodbye etc...
   3:47pm, Nov 16, 2014 - Unknown Caller: Hours
   3:48pm, Nov 16, 2014 - Unknown Caller: I feel crushed by you tone... Familiar prelude to my demise...
   3:48pm, Nov 16, 2014 - Camila: Awwww
   3:49pm, Nov 16, 2014 - Camila: Honey
   3:49pm, Nov 16, 2014 - Camila: I understand your feeling
   3:49pm, Nov 16, 2014 - Unknown Caller: Each time I've gone along... Each time I've lost...
   3:51pm, Nov 16, 2014 - Unknown Caller: My first thought would be don't do the intensive, spend the week
   having our time and working on us... If you have the week off, more time for us... But I will never stop
   you...
   3:58pm, Nov 16, 2014 - Unknown Caller: ?ðŸ˜¢
   4:11pm, Nov 16, 2014 - Unknown Caller: ?ðŸ˜¢ðŸ’”
   4:45pm, Nov 16, 2014 - Unknown Caller: How did you hear about r.?
   4:45pm, Nov 16, 2014 - Camila: I am confused




                                                                                           GX 301-R - 191
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 193 of 368 PageID #:
                                    15500


   4:46pm, Nov 16, 2014 - Camila: I don't understand why you are asking me to not do it
   4:48pm, Nov 16, 2014 - Camila: I heard about r from the whatsapp group that was created today
   4:48pm, Nov 16, 2014 - Unknown Caller: I am not. But there are 2 reasons why not: the perceptual
   downsides even of his perception of you and what happened... It bad enough it happened... The second
   reason is I don't understand the importance of it compared to what you could do with that time if devoted
   solely to us.
   4:49pm, Nov 16, 2014 - Unknown Caller: You also seem to be vested in doing it for other reasons I don't
   understand.
   4:50pm, Nov 16, 2014 - Camila: This is the Jness tracks!
   4:51pm, Nov 16, 2014 - Unknown Caller: ,?
   4:51pm, Nov 16, 2014 - Unknown Caller: I don't get it?
   4:53pm, Nov 16, 2014 - Unknown Caller: ?
   5:48pm, Nov 16, 2014 - Unknown Caller: ???
   5:50pm, Nov 16, 2014 - Camila: Phone died. Charging now but away from it
   5:50pm, Nov 16, 2014 - Camila: I will text soon
   5:51pm, Nov 16, 2014 - Camila: They are wrapping up but not done yet
   5:53pm, Nov 16, 2014 - Unknown Caller: In order for the r. thing to not get far worse you need to have an
   in depth position about everything that happened... Because I don't know it yet, I can't give you the
   positioning... Any false step can destroy a complete possibility...
   5:54pm, Nov 16, 2014 - Unknown Caller: And you need to be at g0 tested and true...
   6:33pm, Nov 16, 2014 - Unknown Caller: Forget me?
   6:33pm, Nov 16, 2014 - Camila: Of course not
   6:33pm, Nov 16, 2014 - Camila: Just came out
   6:35pm, Nov 16, 2014 - Camila: Can we talk later?
   6:37pm, Nov 16, 2014 - Unknown Caller: When? Are you going to be at volleyball?
   6:37pm, Nov 16, 2014 - Unknown Caller: Important to me...
   6:38pm, Nov 16, 2014 - Camila: Yes. Important to me, too
   6:38pm, Nov 16, 2014 - Camila: Cleaning center now
   6:39pm, Nov 16, 2014 - Camila: When is vball over?
   6:46pm, Nov 16, 2014 - Unknown Caller: 10 maybe?
   11:06pm, Nov 16, 2014 - Unknown Caller: I don't know what to do. I've always felt badly about asking you
   to do things. Even worse pushing it. Whether it was weight, or consequences of a date, or many other
   things I did not push. Even in the end, although I begged, I let you do it your way. When something
   interferes with what you want you get angry, say it's too heavy, and unfair. What I would need from you to
   even help me with this is far more than you've ever given. It goes against every fiber of me to ask you for
   what needs to be done. I can't do this. I've already lost you. I'm not worth it without begging, bribing, or
   holding back. I just don't think I can do what needs to be done tonight and into the future. I don't feel able
   to ask.
   11:06pm, Nov 16, 2014 - Unknown Caller: Dare
   11:15pm, Nov 16, 2014 - Camila: ??
   11:15pm, Nov 16, 2014 - Camila: Are you breaking up with ne?
   11:15pm, Nov 16, 2014 - Camila: Me
   11:17pm, Nov 16, 2014 - Unknown Caller: I don't want that at all. But I don't feel my necessary requests
   are welcome. And I don't have the strength anymore.
   11:18pm, Nov 16, 2014 - Camila: Okay.... What then?
   11:18pm, Nov 16, 2014 - Camila: What is it that you don't want to ask?
   11:19pm, Nov 16, 2014 - Camila: How do you know I'll say no?
   11:31pm, Nov 16, 2014 - Unknown Caller: You go out of cause at any suggestion...
   11:32pm, Nov 16, 2014 - Camila: Oh. Sorry
   11:39pm, Nov 16, 2014 - Unknown Caller: ?
   11:40pm, Nov 16, 2014 - Unknown Caller: Please help my broken heart...
   11:43pm, Nov 16, 2014 - Camila: Well, I don't mean it with the intent of being out of causr
   11:46pm, Nov 16, 2014 - Unknown Caller: You seem distant.
   11:47pm, Nov 16, 2014 - Camila: I don't feel distant. I dm sorry if I appear that way
   11:52pm, Nov 16, 2014 - Unknown Caller: I am very uneasy from our interaction, I feel like everything I do
   is an interference...




                                                                                              GX 301-R - 192
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 194 of 368 PageID #:
                                    15501


   11:54pm, Nov 16, 2014 - Unknown Caller: I feel powerless...
   11:59pm, Nov 16, 2014 - Camila: I don't know what to tell you. I feel like a child in this relationship most of
   the time, but I think for this to work that needs to change
   12:05am, Nov 17, 2014 - Unknown Caller: Make it right
   12:12am, Nov 17, 2014 - Unknown Caller: BREAD - IF LYRICS - http://www.songlyrics.com/bread/if-
   lyrics/
   12:15am, Nov 17, 2014 - Camila: You are sweet
   12:16am, Nov 17, 2014 - Camila: ðŸ˜¢
   12:16am, Nov 17, 2014 - Unknown Caller: Make my effort good.
   12:16am, Nov 17, 2014 - Unknown Caller: Efforts
   12:20am, Nov 17, 2014 - Unknown Caller: Please help. This thing with tomorrow could be our end and I
   am now powerless.
   12:21am, Nov 17, 2014 - Camila: I see it
   12:22am, Nov 17, 2014 - Camila: I'm here
   12:22am, Nov 17, 2014 - Unknown Caller: See what?
   12:23am, Nov 17, 2014 - Camila: Your text
   12:23am, Nov 17, 2014 - Camila: You called and hung up
   12:23am, Nov 17, 2014 - Camila: I understand what u r saying
   12:24am, Nov 17, 2014 - Camila: I might be an idiot but I am very confident of tomorrow
   12:25am, Nov 17, 2014 - Unknown Caller: You need to carry yourself like you believe you were close to
   raped.
   12:26am, Nov 17, 2014 - Unknown Caller: That it was not enjoyable as much as you tried to make it so.
   12:26am, Nov 17, 2014 - Unknown Caller: That it disgusts you.
   12:27am, Nov 17, 2014 - Unknown Caller: And a bunch of other things... I have a call then I can come...
   12:28am, Nov 17, 2014 - Unknown Caller: ?
   12:29am, Nov 17, 2014 - Camila: Ok
   12:50am, Nov 17, 2014 - Camila: Still coming?
   12:50am, Nov 17, 2014 - Unknown Caller: Yes. Now.
   12:50am, Nov 17, 2014 - Camila: Ok
   1:28am, Nov 17, 2014 - Unknown Caller: I just made it to Pam's. You did not chase. You did not follow.
   You did not call. I looked to see if you cared. By my experience you do not. This is it. You will need to
   pack everything up and move. There are a few final things we need to terminate. Tonight I needed you to
   care so I felt it. I needed you to learn essential things for this week. You did not. Your final direct comment
   to me was blame.
   1:30am, Nov 17, 2014 - Unknown Caller: You probably just went to sleep and didn't care enough to stay
   awake. I won't call.
   1:31am, Nov 17, 2014 - Unknown Caller: Your pride and anger are beyond me. I have lost everything to
   them. Going to the intensive now is bad.
   1:33am, Nov 17, 2014 - Unknown Caller: In this case what I needed had to come first before everything
   for us to have worked. Your pride and anger won.
   1:48am, Nov 17, 2014 - Camila: Buuuu
   1:50am, Nov 17, 2014 - Camila: I was going to tell you that I was going to give it my all, to wait and see.
   But I'm seeing that you are breaking up with me
   1:50am, Nov 17, 2014 - Camila: ðŸ˜¢
   1:51am, Nov 17, 2014 - Camila: Are you serious????
   1:52am, Nov 17, 2014 - Camila: What am I supposed to do with that?
   2:08am, Nov 17, 2014 - Unknown Caller: Do something!!!
   2:35am, Nov 17, 2014 - Unknown Caller: It's up to you.
   6:16am, Nov 17, 2014 - Unknown Caller: I am beside myself with grief.
   6:41am, Nov 17, 2014 - Camila: Not yet, love
   6:41am, Nov 17, 2014 - Camila: Hopefully, you'll never say that again
   7:10am, Nov 17, 2014 - Unknown Caller: Why?
   7:11am, Nov 17, 2014 - Unknown Caller: Did you stay home?
   7:23am, Nov 17, 2014 - Camila: I am giving it my all :)
   7:23am, Nov 17, 2014 - Camila: No
   7:23am, Nov 17, 2014 - Camila: I am pushing




                                                                                               GX 301-R - 193
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 195 of 368 PageID #:
                                    15502


   7:31am, Nov 17, 2014 - Unknown Caller: I don't understand. I went as far as to say going was bad. Why
   did you ignore me?
   7:33am, Nov 17, 2014 - Unknown Caller: I don't say such things lightly at all. For me, it's a tremendous
   responsibility to say that and highly painful to go that far. I only say that unless it's so important.
   7:34am, Nov 17, 2014 - Unknown Caller: Especially to you.
   7:37am, Nov 17, 2014 - Unknown Caller: Apart from everything. I don't know how to handle that you don't
   listen to me. It's a repeat of the r. situation. You had an opportunity to show me you held what I say as
   important above pride. I feel you only do what you want or from social pressure (like r.) and not what I
   need.
   7:43am, Nov 17, 2014 - Unknown Caller: ?
   7:43am, Nov 17, 2014 - Unknown Caller: I feel ignored.
   7:45am, Nov 17, 2014 - Unknown Caller: I told you how one minor action or look could destroy even more
   if we did not figure it out. To me, last night, you were terrible and prideful. You were far from wanting us
   as much as me. You going in this morning seems like more of it.
   7:48am, Nov 17, 2014 - Camila: I don't agree but I understand that you feel that way
   7:49am, Nov 17, 2014 - Unknown Caller: Even so, in order for me to understand everything I now would
   need to know every single interaction, look, word, and full context in detail... I don't even know if your
   memory is that particular.
   7:50am, Nov 17, 2014 - Unknown Caller: I you understand why I feel that way how could you do it? Why
   would you ignore me?
   7:50am, Nov 17, 2014 - Unknown Caller: If
   7:51am, Nov 17, 2014 - Camila: How am I ignoring you
   7:51am, Nov 17, 2014 - Camila: ?
   7:51am, Nov 17, 2014 - Unknown Caller: You left home. You went to the intensive.
   7:51am, Nov 17, 2014 - Unknown Caller: I said it was bad.
   7:51am, Nov 17, 2014 - Unknown Caller: Why would you do something I said was bad? Do you know
   better?
   7:53am, Nov 17, 2014 - Unknown Caller: For me to say something is bad is a big deal.
   7:54am, Nov 17, 2014 - Unknown Caller: This goes far beyond something I just want.
   7:55am, Nov 17, 2014 - Camila: I left because I think I can do more here than home
   7:55am, Nov 17, 2014 - Camila: I feel like I would just resent you if I stayed... As out if cause aa that
   might be
   7:55am, Nov 17, 2014 - Unknown Caller: You know better than me? You don't even know witch said it
   was bad. You are doing far more damage than you can fix by leaving and ignoring me.
   7:56am, Nov 17, 2014 - Unknown Caller: That is a problem. To care about me is not to resent.
   7:56am, Nov 17, 2014 - Unknown Caller: I do not resent you because of what I've done for you.
   7:58am, Nov 17, 2014 - Unknown Caller: The best thing you could have done for us is to be home joyfully
   with no resentment... Even if it was only my preference. This is far more than just my preference.
   7:59am, Nov 17, 2014 - Unknown Caller: Resentment becomes an excuse. If there's anything you would
   resent, it becomes a reason not to do it in the name of fixing us. Your resentment is never good and
   should never be honored.
   8:01am, Nov 17, 2014 - Unknown Caller: Your resenting something I say, want, or even demand is
   contrary to fixing this. This one action could take years or more to fix even if we had that time.
   8:02am, Nov 17, 2014 - Unknown Caller: Resentment is childish. Adults do not resent.
   8:04am, Nov 17, 2014 - Unknown Caller: Understand this is double bad: 1. For the reasons I said it was
   bad last night 2. Because you are there and also, in effect, obeying your resentment.
   8:06am, Nov 17, 2014 - Unknown Caller: You need to be home joyfully without resentment if you care
   about me.
   8:06am, Nov 17, 2014 - Unknown Caller: If you can't do that you're too prideful for us.
   8:10am, Nov 17, 2014 - Unknown Caller: You are now not answering your phone. Nothing should be
   more important than this dialogue.
   8:12am, Nov 17, 2014 - Unknown Caller: ???
   8:14am, Nov 17, 2014 - Camila: You wanted me to chase you.because you said it was bad? You always
   say it is bad
   8:14am, Nov 17, 2014 - Unknown Caller: You need to choose me over all things including pride,
   resentment, social pressure and anger. You need to prove this choice many times.




                                                                                            GX 301-R - 194
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 196 of 368 PageID #:
                                    15503


   8:17am, Nov 17, 2014 - Unknown Caller: No. I wanted you to listen to me because I said it was bad. I
   never said it was bad until you disabled me last night. When I say something is bad I take on pain. I didn't
   even say spending an extra day to say goodbye to r. Was bad.
   8:17am, Nov 17, 2014 - Unknown Caller: Bad is bad.
   8:17am, Nov 17, 2014 - Unknown Caller: You needed to chase me because you need to want this more
   than me.
   8:18am, Nov 17, 2014 - Unknown Caller: Your going to the intensive being bad, and chasing me are not
   related.
   8:19am, Nov 17, 2014 - Unknown Caller: Remember you need to prove trustworthiness, caring, and love?
   8:19am, Nov 17, 2014 - Unknown Caller: Remember you were going to put in effort like you never have
   before?
   8:20am, Nov 17, 2014 - Unknown Caller: Why would you think of going there if I said it was bad?
   8:21am, Nov 17, 2014 - Unknown Caller: Remember you were going to pass tests? This isn't even
   difficult like a test... This is straightforward my saying this is bad.
   8:23am, Nov 17, 2014 - Camila: Do you want me to leave?
   8:23am, Nov 17, 2014 - Camila: I don't want to leave
   8:23am, Nov 17, 2014 - Unknown Caller: That's the worst question you could ever ask. Do you want me
   to answer?
   8:24am, Nov 17, 2014 - Unknown Caller: For you not to want desperately to leave means you don't care.
   8:24am, Nov 17, 2014 - Unknown Caller: To
   8:25am, Nov 17, 2014 - Camila: I feel like you are messing with me
   8:25am, Nov 17, 2014 - Unknown Caller: A person who loves would leave in a heatbeat... And want to
   leave... To fix this awful mistake.
   8:25am, Nov 17, 2014 - Unknown Caller: That is vile.
   8:26am, Nov 17, 2014 - Unknown Caller: Messing with you how?
   8:26am, Nov 17, 2014 - Unknown Caller: That's a child's thoughts.
   8:29am, Nov 17, 2014 - Unknown Caller: "Messing with you" and resentment have no place here.
   Remember you're supposed to trust me and, at this point, do what I say joyfully? If so, how could I Ness
   with you? I told you it was bad. You ignored that. How is that messing with you?
   8:30am, Nov 17, 2014 - Unknown Caller: You are just obeying either you pride, social pressure,
   entertainment, entitlement or something. What are you choosing over me?
   8:32am, Nov 17, 2014 - Unknown Caller: If you don't want to leave more than a drowning person wants
   air then you shouldn't.
   8:54am, Nov 17, 2014 - Unknown Caller: ???
   8:57am, Nov 17, 2014 - Unknown Caller: I feel as long as I give you what you want it's ok... If I don't, you
   resent me and are angry.
   8:57am, Nov 17, 2014 - Unknown Caller: Want
   8:57am, Nov 17, 2014 - Unknown Caller: ðŸ’”
   9:00am, Nov 17, 2014 - Unknown Caller: It seems like you only willing to work on us your way at your
   pace and time line.
   9:05am, Nov 17, 2014 - Unknown Caller: Are such superfiscial things like the intensive and social
   pressure really more important than love? I don't understand. It seems like you're not who I thought you
   were. The Cami I know would not be this way.
   9:09am, Nov 17, 2014 - Unknown Caller: ?
   9:10am, Nov 17, 2014 - Camila: I'm here
   9:10am, Nov 17, 2014 - Camila: I feel like you would never put me in this position
   9:11am, Nov 17, 2014 - Camila: I don't know whether to tell you you were right or wrong about me
   9:11am, Nov 17, 2014 - Unknown Caller: What position? I said something was bad.
   9:12am, Nov 17, 2014 - Camila: Where you make me prove that I love you
   9:12am, Nov 17, 2014 - Camila: Or that I have to pass up an amazing opportunity for you to feel I love
   you
   9:13am, Nov 17, 2014 - Camila: You have never done that nor did I think you would ever do that
   9:13am, Nov 17, 2014 - Unknown Caller: All you had to do was not be prideful last night and listen to what
   I had to say. Or you could have had me tell you this morning.
   9:15am, Nov 17, 2014 - Camila: Oh
   9:15am, Nov 17, 2014 - Unknown Caller: I said it was bad. What you just said is a strategy to get around




                                                                                            GX 301-R - 195
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 197 of 368 PageID #:
                                    15504


   that fact... And whatever you feel the amazing opportunity my curriculum brings... Being with me should
   easily outshine it.
   9:16am, Nov 17, 2014 - Unknown Caller: Normally, at most I say something is not good.
   9:17am, Nov 17, 2014 - Camila: Yikes
   9:17am, Nov 17, 2014 - Camila: I fucked up, huh?
   9:18am, Nov 17, 2014 - Unknown Caller: I came over last night to help you go to this intensive... Even
   though my preference would have been for you to spend the extra time with me... I said this... I was still
   trying to help you have what you wanted even though it wasn't what I wanted.
   9:19am, Nov 17, 2014 - Camila: Yes, you did say that
   9:20am, Nov 17, 2014 - Unknown Caller: I said this was bad only when I could not coach you how to
   avoid what you are now causing. Only now it's worse because I said it was bad and you went anyway.
   9:21am, Nov 17, 2014 - Unknown Caller: Keep in mind I consistent go against what I strongly want to
   serve you. Right now you are demonstrating you do not do that for me.
   9:21am, Nov 17, 2014 - Camila: I was trying to tell you that I love you and that you are important to me
   and that not.only that you didn't have anything to worry about, but that this might be good for us because
   of all the progress we have made lately
   9:21am, Nov 17, 2014 - Unknown Caller: On a separate note, R. Being at the intensive should make you
   not want to be there.
   9:23am, Nov 17, 2014 - Unknown Caller: But you have to experience r. as someone with whom you
   destroyed everything important in life. I would have trouble being in the same room with such a person.
   9:23am, Nov 17, 2014 - Camila: I never said it was easy
   9:24am, Nov 17, 2014 - Unknown Caller: But you can do it which means it is still too easy.
   9:25am, Nov 17, 2014 - Unknown Caller: It should be harder to sit in a room with him than to sit in a room
   with someone who raped you.
   9:26am, Nov 17, 2014 - Unknown Caller: I don't know what to do.ðŸ’”
   9:26am, Nov 17, 2014 - Unknown Caller: This is very, very, very bad.
   9:27am, Nov 17, 2014 - Unknown Caller: I think I can't fix this.ðŸ’”
   9:29am, Nov 17, 2014 - Unknown Caller: ?
   9:29am, Nov 17, 2014 - Unknown Caller: ðŸ’”
   9:30am, Nov 17, 2014 - Unknown Caller: ?
   9:30am, Nov 17, 2014 - Unknown Caller: ðŸ’”
   9:31am, Nov 17, 2014 - Camila: Here I was thinking that me being here was for the best.... for us
   9:31am, Nov 17, 2014 - Unknown Caller: I said it was bad.
   9:31am, Nov 17, 2014 - Unknown Caller: You are ignoring that.
   9:32am, Nov 17, 2014 - Unknown Caller: I understood you felt that way. I even tried to make it good
   although I wanted that time for me.
   9:32am, Nov 17, 2014 - Camila: I feel like you keep pushing for.me to say I want to leave...
   9:32am, Nov 17, 2014 - Unknown Caller: I tried. When I failed I told you bit was bad. It is bad. I can't do
   anything about that.
   9:33am, Nov 17, 2014 - Camila: I said I was going to.make.it.up to.you
   9:33am, Nov 17, 2014 - Unknown Caller: You don't want to leave I get that. Unfortunately, I get that
   because it separates us.
   9:34am, Nov 17, 2014 - Camila: Wtf. You've been doing this a lot. I don't get it
   9:35am, Nov 17, 2014 - Camila: You "okay" something and then expect me to cancel and make it bad
   that I don't
   9:34am, Nov 17, 2014 - Unknown Caller: To make it up to me you would have to sacrifice something you
   want even more and joyfully. If you don't naturally feel that way now, you won't then either.
   9:36am, Nov 17, 2014 - Unknown Caller: I said it was bad after I tried to make it work for you. That's is
   very different from saying ok, then changing my position.
   9:37am, Nov 17, 2014 - Unknown Caller: If you had let me coach you last night I could have made it ok...
   Even though it was not my preference. I do this all the time.
   9:37am, Nov 17, 2014 - Unknown Caller: It is bad.
   9:42am, Nov 17, 2014 - Unknown Caller: You could have even gone in late, had me coach you, and been
   there by now... But you need to care about what I say not just what you want or think is best...
   9:43am, Nov 17, 2014 - Unknown Caller: This does not even take into account what I want. That doesn't
   even make it to the level of discussion.




                                                                                            GX 301-R - 196
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 198 of 368 PageID #:
                                    15505


   9:44am, Nov 17, 2014 - Unknown Caller: I want many things you have not given me. The important thing I
   wanted for my life you can't give me anymore.
   9:44am, Nov 17, 2014 - Unknown Caller: This does not seem to move you.
   9:45am, Nov 17, 2014 - Unknown Caller: ðŸ’”
   9:45am, Nov 17, 2014 - Unknown Caller: I hurt so much.
   9:46am, Nov 17, 2014 - Unknown Caller: I don't know what to do.ðŸ’”
   9:46am, Nov 17, 2014 - Camila: It is not that it doesn't move me. I just feel pushed
   9:47am, Nov 17, 2014 - Unknown Caller: How can you feel pushed when you love or are ?in cause
   9:47am, Nov 17, 2014 - Unknown Caller: ?
   9:48am, Nov 17, 2014 - Unknown Caller: I will never be able to ask you for something I want because
   either you would have given it anyway, or if it is difficult you will feel pushed. My want makes you feel
   pushed.
   9:48am, Nov 17, 2014 - Unknown Caller: Think about why you feel pushed now.
   9:49am, Nov 17, 2014 - Unknown Caller: This is not even what I want.
   9:49am, Nov 17, 2014 - Unknown Caller: If I had it halfway to what I want you would vecthere and we
   would be safe.
   9:49am, Nov 17, 2014 - Unknown Caller: Be
   9:50am, Nov 17, 2014 - Unknown Caller: It is not safe. We will be hurt and you wontveven know it.
   9:51am, Nov 17, 2014 - Unknown Caller: Because i couldn't coach you and you ignored me.
   9:53am, Nov 17, 2014 - Unknown Caller: You feel pushed when I want or need something and you want
   something else.
   9:54am, Nov 17, 2014 - Unknown Caller: That is the opposite feeling to love. If I didn't love you, I'd feel
   pushed all the time or I would have left long ago.
   9:56am, Nov 17, 2014 - Unknown Caller: Please give me something?
   9:59am, Nov 17, 2014 - Unknown Caller: I/we should be more important than anything going on there. By
   rights, you shouldn't even be there at all.
   10:04am, Nov 17, 2014 - Unknown Caller: ???
   10:05am, Nov 17, 2014 - Unknown Caller: Please don't leave me hanging. Tell me what's going on?
   10:17am, Nov 17, 2014 - Unknown Caller: I don't know what to do. By all I know and understand, this is a
   pride issue, and pride has won.
   10:29am, Nov 17, 2014 - Unknown Caller: I guess you chose.
   10:39am, Nov 17, 2014 - Camila: Give me a sec
   10:39am, Nov 17, 2014 - Camila: Can't text
   10:58am, Nov 17, 2014 - Camila: Love, I was away from my phone
   10:58am, Nov 17, 2014 - Unknown Caller: I am very hurt on a number of levels including your feeling
   pushed, and especially when the, "push" is to do the right thing and to avoid things you will be very sorry
   about in the future. I was up all night waiting for you. I am going to sleep for a few hours before my next
   meeting. This is a very bad choice. I don't know what to do. I fear you are run by resentments, anger,
   social opinion more than love and respect of me.
   11:00am, Nov 17, 2014 - Unknown Caller: I also believe r. will get the wrong impression if you smile at
   him, laugh at his jokes or anything you normally do because you are a nice person.
   11:04am, Nov 17, 2014 - Camila: I don't know how to overcome the resentment
   12:32pm, Nov 17, 2014 - Camila: ðŸ˜¢
   12:57pm, Nov 17, 2014 - Unknown Caller: Just realize what resentment is. In this case you are allowing
   yourself to do something very bad because you would resent otherwise.
   12:57pm, Nov 17, 2014 - Unknown Caller: Resentment comes from entitlement.
   12:58pm, Nov 17, 2014 - Unknown Caller: It is the opposite emotion to love.
   12:58pm, Nov 17, 2014 - Unknown Caller: Each possibity of resentment destroys the posdibilty of love.
   1:01pm, Nov 17, 2014 - Camila: It doesn't change how I feel about it
   1:02pm, Nov 17, 2014 - Unknown Caller: To love is to joyously give up your wants for the other, to resent
   is the opposite.
   1:03pm, Nov 17, 2014 - Unknown Caller: It's up to you. I am powerless now.
   1:07pm, Nov 17, 2014 - Unknown Caller: ?
   1:21pm, Nov 17, 2014 - Camila: Can I call soon?
   1:35pm, Nov 17, 2014 - Unknown Caller: Resentment is something I can't fix.
   1:59pm, Nov 17, 2014 - Unknown Caller: In meeting. I feel utterly defeated. I don't know how to counter




                                                                                           GX 301-R - 197
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 199 of 368 PageID #:
                                    15506


   the effects of your choice.
   2:05pm, Nov 17, 2014 - Unknown Caller: ???
   2:05pm, Nov 17, 2014 - Camila: Let Mr know when I can call
   2:06pm, Nov 17, 2014 - Camila: Me
   2:30pm, Nov 17, 2014 - Camila: I don't understand the problem. R is not a factor for me...
   2:30pm, Nov 17, 2014 - Camila: He will not be a problem
   3:00pm, Nov 17, 2014 - Unknown Caller: You need to trust me. His perception of you is a BIG problem.
   3:32pm, Nov 17, 2014 - Unknown Caller: ?
   3:33pm, Nov 17, 2014 - Camila: I understand that. I am being very careful
   4:06pm, Nov 17, 2014 - Unknown Caller: You need to be virtually perfect.
   4:11pm, Nov 17, 2014 - Unknown Caller: There is now the issue of why you would 1. Go to the intensive
   after I said it was bad. 2. Not immediately leaving once you realized your error. 3. Your resentment. 4.
   How I can ever trust you: I needed you to case me. I needed you not to go. I needed you to drop
   everything once you realized your error. I needed you not to have resentment. I do not know if I will ever
   feel able to ask you for anything. The problem is, in order to build and prove live you have to drop
   everything without resentment... You did the opposite of this today. I don't know what to do.
   4:11pm, Nov 17, 2014 - Unknown Caller: Chase
   4:11pm, Nov 17, 2014 - Unknown Caller: Love
   4:20pm, Nov 17, 2014 - Unknown Caller: ???
   4:22pm, Nov 17, 2014 - Unknown Caller: Are you going to be back home for our time this evening...5:30
   or so?
   4:43pm, Nov 17, 2014 - Unknown Caller: ???
   4:48pm, Nov 17, 2014 - Unknown Caller: ???
   4:49pm, Nov 17, 2014 - Camila: No :(
   4:49pm, Nov 17, 2014 - Unknown Caller: !!!!ðŸ’”ðŸ’”ðŸ’”ðŸ’”ðŸ’”
   4:50pm, Nov 17, 2014 - Unknown Caller: This was so important.
   4:50pm, Nov 17, 2014 - Unknown Caller: How could anything be more important?
   4:51pm, Nov 17, 2014 - Unknown Caller: Is it your resentment causing this?
   4:52pm, Nov 17, 2014 - Camila: I'm a blue. There are no rides
   4:52pm, Nov 17, 2014 - Unknown Caller: Still I'm far more important. And I thought Allison said she would
   make it work!?
   5:01pm, Nov 17, 2014 - Unknown Caller: ???
   5:04pm, Nov 17, 2014 - Camila: Let me find out but I might not make it for 5:30
   5:04pm, Nov 17, 2014 - Unknown Caller: ???
   5:05pm, Nov 17, 2014 - Unknown Caller: If it's with joy and zero chance of resentment fine. If there is
   even a remote possibility of resentment, forget it.
   5:07pm, Nov 17, 2014 - Camila: I don't really want to leave but I am willing to leave for you
   5:07pm, Nov 17, 2014 - Camila: Does that make sense?
   5:07pm, Nov 17, 2014 - Unknown Caller: Then don't leave. It's not your values.
   5:08pm, Nov 17, 2014 - Camila: That's not what I said
   5:09pm, Nov 17, 2014 - Unknown Caller: It is to me. If it were a higher value to leave you would want to. If
   it were much higher, you would be desperate to leave. If you don't want to leave, it is a lower value.
   5:10pm, Nov 17, 2014 - Camila: To be honest, I'm just afraid that you'll leave me
   5:11pm, Nov 17, 2014 - Unknown Caller: Then honestly, it's not your value. My values are very different.
   5:11pm, Nov 17, 2014 - Camila: Don't leave me
   5:13pm, Nov 17, 2014 - Unknown Caller: You are only saying that because of dependency, not love. If it
   makes you feel better I won't leave... You've already left me... I will transition you so you don't need me
   then you will walk out the door...
   5:14pm, Nov 17, 2014 - Unknown Caller: The moment you felt that way before with R. I was history.
   5:14pm, Nov 17, 2014 - Unknown Caller: I understand this.
   5:17pm, Nov 17, 2014 - Camila: ðŸ˜¢
   5:21pm, Nov 17, 2014 - Camila: Looking for a ride
   5:22pm, Nov 17, 2014 - Unknown Caller: You're telling me! I am ðŸ’”ðŸ’”ðŸ’”ðŸ’”... I am not loved by
   you... I was probably never loved by you... You are like so many others with me.
   5:22pm, Nov 17, 2014 - Camila: ðŸ˜¢
   5:24pm, Nov 17, 2014 - Camila: There is a ride at 6:30




                                                                                            GX 301-R - 198
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 200 of 368 PageID #:
                                    15507


   5:27pm, Nov 17, 2014 - Unknown Caller: ðŸ’”forever
   5:24pm, Nov 17, 2014 - Camila: Nothing earlier than that
   5:31pm, Nov 17, 2014 - Unknown Caller: I have nothing until volleyball. If you decide to come, it has to be
   because you really want to. I told you I won't leave you so you don't have to worry about that. Also, ideally
   monkey shouldn't know you left (she will be at the center.) If she finds out you left, it shouldn't be because
   of me.
   5:42pm, Nov 17, 2014 - Unknown Caller: What do you want?
   5:44pm, Nov 17, 2014 - Unknown Caller: I will give you whatever you want in this case.
   5:40pm, Nov 17, 2014 - Camila: Headed home now
   5:44pm, Nov 17, 2014 - Unknown Caller: But what do you want?
   5:41pm, Nov 17, 2014 - Camila: I don't want to fuck it up
   5:46pm, Nov 17, 2014 - Unknown Caller: That's what you don't want. What do you want?
   5:43pm, Nov 17, 2014 - Camila: I want things to be okay.
   5:48pm, Nov 17, 2014 - Unknown Caller: I need you to be able to say what you want. Do you want to
   come home now?
   5:48pm, Nov 17, 2014 - Camila: I'm not home yet
   5:48pm, Nov 17, 2014 - Camila: You can definitely go home if.you want
   5:50pm, Nov 17, 2014 - Camila: Monkey is being really pushy
   5:55pm, Nov 17, 2014 - Unknown Caller: Only go home if you want. And only if you want it badly.
   5:52pm, Nov 17, 2014 - Camila: I'm going home
   5:56pm, Nov 17, 2014 - Unknown Caller: Pushy with what?
   5:52pm, Nov 17, 2014 - Camila: It's up to you if you go home
   5:56pm, Nov 17, 2014 - Unknown Caller: ?
   5:53pm, Nov 17, 2014 - Camila: BS
   5:57pm, Nov 17, 2014 - Unknown Caller: Having you go to jumpsuit?
   5:57pm, Nov 17, 2014 - Unknown Caller: Bullshit
   5:54pm, Nov 17, 2014 - Camila: Yes
   5:54pm, Nov 17, 2014 - Camila: She's holding the CEO thing over my head
   5:59pm, Nov 17, 2014 - Unknown Caller: Did you make a typing mistake about my wanting to go home?
   5:56pm, Nov 17, 2014 - Camila: ???
   6:01pm, Nov 17, 2014 - Unknown Caller: One of you recent text said something like you (me) can go
   home if you (me) want...
   5:57pm, Nov 17, 2014 - Camila: Yes
   6:02pm, Nov 17, 2014 - Unknown Caller: What did you mean to say?
   5:58pm, Nov 17, 2014 - Camila: Go home but I'm not there yet
   6:04pm, Nov 17, 2014 - Unknown Caller: Have you left? Who's taking you?
   6:01pm, Nov 17, 2014 - Camila: I'm on my way
   6:01pm, Nov 17, 2014 - Camila: By twin bridges now
   6:05pm, Nov 17, 2014 - Unknown Caller: Ok...
   8:51pm, Nov 17, 2014 - Unknown Caller: Feelings, thoughts before I go to volleyball?
   8:54pm, Nov 17, 2014 - Camila: It is bittersweet to look into your eyes. I know those eyes but they remind
   me of how much I have hurt you
   8:55pm, Nov 17, 2014 - Unknown Caller: ðŸ˜¢â•¤
   9:02pm, Nov 17, 2014 - Unknown Caller: Will you fix?
   9:47pm, Nov 17, 2014 - Unknown Caller: ?
   9:48pm, Nov 17, 2014 - Camila: Yes
   1:15am, Nov 18, 2014 - Unknown Caller: ?ðŸ˜¢ðŸ’”
   8:12am, Nov 18, 2014 - Unknown Caller: ?
   8:12am, Nov 18, 2014 - Unknown Caller: ðŸ˜¢ðŸ’”
   8:19am, Nov 18, 2014 - Camila: Good morning
   8:19am, Nov 18, 2014 - Camila: I crashed early last night and overslept this morning
   9:29am, Nov 18, 2014 - Unknown Caller: Schedule? Home?
   9:55am, Nov 18, 2014 - Camila: I'll be back tonight. Not sure what time
   12:20pm, Nov 18, 2014 - Unknown Caller: I am sad about the lack of texts. I would like to be last thing on
   your mind when you go to sleep, first thing when you wake up, and top on each break in the intensive... I
   am not.ðŸ˜¢




                                                                                              GX 301-R - 199
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 201 of 368 PageID #:
                                    15508


   12:24pm, Nov 18, 2014 - Unknown Caller: ?
   12:29pm, Nov 18, 2014 - Camila: Oh my love. We are watching the long forum
   12:29pm, Nov 18, 2014 - Camila: You are the star
   12:29pm, Nov 18, 2014 - Camila: Very handsome
   12:30pm, Nov 18, 2014 - Camila: I am sorry about the lack.of.texts. there is no excuse
   12:32pm, Nov 18, 2014 - Unknown Caller: I just seems I don't rate high enough on the values scale to
   take the time and effort to text... That's how I see people's behavior towards me...
   12:33pm, Nov 18, 2014 - Camila: ðŸ˜¢
   12:34pm, Nov 18, 2014 - Unknown Caller: Maybe change why I'm not high enough on that scale?
   12:34pm, Nov 18, 2014 - Camila: Yes
   12:35pm, Nov 18, 2014 - Camila: It is not your fault. You are wonderful
   12:36pm, Nov 18, 2014 - Unknown Caller: Not yet wonderful enough to overcome whatever my
   competitor is... With one person in the distant past I referred to it as her brownie lover...
   12:37pm, Nov 18, 2014 - Camila: Brownie lover?
   12:38pm, Nov 18, 2014 - Unknown Caller: Her brownie lover (food... Brownies in particular) were more
   important than me... Long story behind that one, dealt with addiction and weight loss... A person of the
   body...
   12:38pm, Nov 18, 2014 - Camila: Ah, ok
   12:39pm, Nov 18, 2014 - Unknown Caller: If she had to lose a pound or not see me she would not see
   me and choose instead her brownie lover...
   1:51pm, Nov 18, 2014 - Camila: Hi hun
   1:52pm, Nov 18, 2014 - Camila: I never realized how angry I was at the dependency
   2:25pm, Nov 18, 2014 - Camila: I'm looking at it
   2:26pm, Nov 18, 2014 - Camila: It's coming up
   4:41pm, Nov 18, 2014 - Unknown Caller: Sorta sad your not here... It's normally our time... How are
   things? R.?
   4:44pm, Nov 18, 2014 - Unknown Caller: ?
   4:56pm, Nov 18, 2014 - Camila: Things are okay. Exploring a lot
   4:57pm, Nov 18, 2014 - Camila: Very uncomfortable
   4:57pm, Nov 18, 2014 - Camila: Trying to figure out how to make us good
   4:57pm, Nov 18, 2014 - Unknown Caller: With? And R.?
   4:57pm, Nov 18, 2014 - Unknown Caller: What is in the way?
   4:58pm, Nov 18, 2014 - Camila: Anger
   4:58pm, Nov 18, 2014 - Camila: As good as it can be with r. I avoid him
   4:58pm, Nov 18, 2014 - Unknown Caller: What do you mean as good as it can be?
   5:02pm, Nov 18, 2014 - Unknown Caller: ?
   5:03pm, Nov 18, 2014 - Camila: Well, I was going to say "good" but things are not good. They are
   uncomfortable
   5:04pm, Nov 18, 2014 - Unknown Caller: But what did you mean as good as things are with R.? I don't
   understand the meaning of that full sentence?
   5:05pm, Nov 18, 2014 - Camila: Oh. Maybe I misrepresented. Things are not good but they are good in a
   way that I haven't been interacting with him
   5:05pm, Nov 18, 2014 - Unknown Caller: Why uncomfortable?
   5:06pm, Nov 18, 2014 - Camila: Because I am avoiding him. It is uncomfortable
   5:06pm, Nov 18, 2014 - Unknown Caller: Why is that uncomfortable?
   5:07pm, Nov 18, 2014 - Camila: How is it not???
   5:08pm, Nov 18, 2014 - Unknown Caller: I want to understand the nature of the discomfort... Not that it
   should not exist...
   5:09pm, Nov 18, 2014 - Camila: I dont want to be around him..
   5:09pm, Nov 18, 2014 - Unknown Caller: Ok... I sorry to keep questioning... Why?
   5:10pm, Nov 18, 2014 - Camila: Because I want to be careful and not give him the wrong idea
   5:11pm, Nov 18, 2014 - Unknown Caller: Ok... Other than that how are you feeling with/towards him?
   5:12pm, Nov 18, 2014 - Camila: That's it. I don't want to fuck it up
   5:12pm, Nov 18, 2014 - Unknown Caller: You also have other feelings yes?
   5:13pm, Nov 18, 2014 - Camila: As in....?
   5:14pm, Nov 18, 2014 - Unknown Caller: When you look at any person, even a stranger, you have




                                                                                          GX 301-R - 200
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 202 of 368 PageID #:
                                    15509


   feelings about them... I am surprised yours aren't extremely apparent...
   5:15pm, Nov 18, 2014 - Camila: What do you mean?
   5:15pm, Nov 18, 2014 - Unknown Caller: This is worrying me...
   5:24pm, Nov 18, 2014 - Unknown Caller: If he were a rapist, who raped you, not only would you be
   uncomfortable because you were avoiding him, every time you saw him, and the idea of him there, would
   bring deep feelings... I am asking you about that category of feeling you experience with R.?
   5:31pm, Nov 18, 2014 - Camila: Will text soon
   6:08pm, Nov 18, 2014 - Camila: I don't feel like that about him yet so that's why I avoid him. I dont want to
   make it worse. It doesn't feel good tho
   6:27pm, Nov 18, 2014 - Unknown Caller: ?
   6:31pm, Nov 18, 2014 - Unknown Caller: I wish I had many more texts... That is more description...
   6:32pm, Nov 18, 2014 - Camila: I'm texting aa much as I can during the breaka
   6:32pm, Nov 18, 2014 - Camila: Breaks
   6:32pm, Nov 18, 2014 - Unknown Caller: Ok...
   7:24pm, Nov 18, 2014 - Unknown Caller: I don't find you avidly text me during breaks... You just finished
   dinner and... ?ðŸ’” I just don't believe I am a high enough priority.
   7:25pm, Nov 18, 2014 - Camila: I was surrounded by people and mineky was around
   7:25pm, Nov 18, 2014 - Camila: Minkey
   7:25pm, Nov 18, 2014 - Camila: Monkey
   7:26pm, Nov 18, 2014 - Unknown Caller: You can sneak off to some dark corner like a troll and fiendishly
   text me...
   7:26pm, Nov 18, 2014 - Camila: Jajajajaja
   7:27pm, Nov 18, 2014 - Camila: Yes!
   7:27pm, Nov 18, 2014 - Camila: Give me a sec
   7:27pm, Nov 18, 2014 - Unknown Caller: Troll...
   7:29pm, Nov 18, 2014 - Camila: Hahahahaha
   7:30pm, Nov 18, 2014 - Camila: My phone was dying so I borrowed a charger and I am now hiding in the
   bathroom texting you
   7:30pm, Nov 18, 2014 - Unknown Caller: That's the English version....
   7:30pm, Nov 18, 2014 - Camila: Like a troll
   7:31pm, Nov 18, 2014 - Camila: ðŸ‘¹troll?
   7:30pm, Nov 18, 2014 - Unknown Caller: So troll, tell me all...
   7:31pm, Nov 18, 2014 - Camila: Well.... Whatcha wanna know?
   7:31pm, Nov 18, 2014 - Unknown Caller: Is that how you feel...
   7:32pm, Nov 18, 2014 - Camila: How?
   7:32pm, Nov 18, 2014 - Unknown Caller: I want to know EVERYTHING...
   7:32pm, Nov 18, 2014 - Camila: Ok
   7:32pm, Nov 18, 2014 - Camila: It's been rough
   7:33pm, Nov 18, 2014 - Camila: Very raw
   7:32pm, Nov 18, 2014 - Unknown Caller: I may not respond for a while though...
   7:33pm, Nov 18, 2014 - Camila: I'm here to work on us so my focus is not on r
   7:33pm, Nov 18, 2014 - Camila: Not really sure what's going on with him
   7:34pm, Nov 18, 2014 - Camila: He complimented my food this morning but I did not engage
   7:34pm, Nov 18, 2014 - Unknown Caller: You food?
   7:34pm, Nov 18, 2014 - Unknown Caller: Your
   7:35pm, Nov 18, 2014 - Camila: Yes. He was not eating my food but I think he was making reference Yo
   the food he has had
   7:39pm, Nov 18, 2014 - Camila: I'm haven't been paying attention to him
   7:54pm, Nov 18, 2014 - Unknown Caller: I'm going to try to catch an hour of sleep... You can always text
   even if I do not answer...
   7:55pm, Nov 18, 2014 - Camila: Okidoki, love
   7:55pm, Nov 18, 2014 - Camila: Dream of me
   7:55pm, Nov 18, 2014 - Unknown Caller: I am sad because this was our time...
   7:55pm, Nov 18, 2014 - Camila: My honey
   7:55pm, Nov 18, 2014 - Unknown Caller: Please at least text me things of significance...
   7:56pm, Nov 18, 2014 - Camila: I spoke of this before I agreed to the training




                                                                                             GX 301-R - 201
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 203 of 368 PageID #:
                                    15510


   7:56pm, Nov 18, 2014 - Unknown Caller: Of what?
   7:56pm, Nov 18, 2014 - Camila: Of the sacrifice of time
   7:57pm, Nov 18, 2014 - Camila: 'member??
   7:58pm, Nov 18, 2014 - Camila: That I was going to make it up to you
   7:58pm, Nov 18, 2014 - Unknown Caller: Yes. But after the other night, I told you going to the training
   was bad. It wasn't that way originally although your going demonstrates your values...
   7:59pm, Nov 18, 2014 - Unknown Caller: If I or we don't have much time you will not be able to make it
   up...
   8:00pm, Nov 18, 2014 - Unknown Caller: Once it became bad, it took on a whole different meaning that
   you ignored me...
   8:01pm, Nov 18, 2014 - Unknown Caller: I don't know if there is anyway of overcoming this badness even
   forgetting any effect with R.
   8:02pm, Nov 18, 2014 - Unknown Caller: If it turns out to be so then you chose this over anything left of
   us... Similar to choosing r. Over me, our future, your word etc...
   8:03pm, Nov 18, 2014 - Unknown Caller: I love you and I can be loving about it but I REALLY don't know
   what to do about this choice...
   8:05pm, Nov 18, 2014 - Unknown Caller: I tried even talking to Karen about when the expert groups were
   and you were not as needed... Tonight you could have been here.
   8:09pm, Nov 18, 2014 - Unknown Caller: ?
   8:10pm, Nov 18, 2014 - Unknown Caller: ???
   8:49pm, Nov 18, 2014 - Camila: I was under the impression that it was okay for me to come to the JT. I
   spoke to you about it prior to it to avoid this
   9:05pm, Nov 18, 2014 - Unknown Caller: It was ok. It became not ok the night I ended up texting it was
   bad. You ignored what I said. That makes it worse.

   Independently of those things, every choice you do demonstrates your values.
   9:09pm, Nov 18, 2014 - Unknown Caller: I take those values seriously. At every point you demonstrate
   them, even as you read this text. In cause, or out of cause, they are your values.
   9:12pm, Nov 18, 2014 - Unknown Caller: Just because I'm nice about things does not make them ok or
   not destructive. There is only so much I can say. You make the decisions.
   9:21pm, Nov 18, 2014 - Unknown Caller: I am also puzzled because in an earlier text, when I outlined
   what I had said, you said, "you did say that."
   9:24pm, Nov 18, 2014 - Unknown Caller: You even said you fucked up, yet did not change your course to
   correct things. To me, you didn't care enough to immediately drop the intensive completely.
   9:25pm, Nov 18, 2014 - Unknown Caller: You did come home yesterday though to spend time. Although,
   you originally said you did not want to.
   9:26pm, Nov 18, 2014 - Unknown Caller: Those all demonstrate values and where I/we/what I say falls in
   the scheme of things.
   9:28pm, Nov 18, 2014 - Unknown Caller: If fixing this were the most important thing, or if I were, you
   would have easily made several very different decisions quite naturally.
   9:29pm, Nov 18, 2014 - Unknown Caller: Those things are only so important to you. The are several other
   things more important.
   9:30pm, Nov 18, 2014 - Unknown Caller: To fix this nothing should come close in importance... That's
   why I cry...
   9:53pm, Nov 18, 2014 - Unknown Caller: I love you beyond what you can imagine and I am heartbroken
   just as much.
   10:37pm, Nov 18, 2014 - Camila: ðŸ˜¢
   10:37pm, Nov 18, 2014 - Camila: I'm home
   11:49pm, Nov 18, 2014 - Unknown Caller: And... ?
   11:50pm, Nov 18, 2014 - Camila: ???
   11:51pm, Nov 18, 2014 - Camila: I thought you might want to meet....
   11:51pm, Nov 18, 2014 - Camila: ....I might be wrong ðŸ˜¢
   11:57pm, Nov 18, 2014 - Camila: Do you want to meet?
   12:04am, Nov 19, 2014 - Unknown Caller: Yes... But I need time... Did you understand what I wrote?
   12:05am, Nov 19, 2014 - Camila: I think so
   12:05am, Nov 19, 2014 - Unknown Caller: I can you be awake for me if I can come... Still at meeting...




                                                                                          GX 301-R - 202
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 204 of 368 PageID #:
                                    15511


   12:06am, Nov 19, 2014 - Camila: Ok
   12:25am, Nov 19, 2014 - Unknown Caller: Should I get you in the morning... I'm still going to be at least
   an hour or more...?
   12:27am, Nov 19, 2014 - Camila: Ok. I wanted to go over schedule with you
   12:27am, Nov 19, 2014 - Camila: Morning is fine
   12:28am, Nov 19, 2014 - Unknown Caller: Or middle of the night? If morning, what time?
   12:30am, Nov 19, 2014 - Camila: Anytime before 7:30
   12:31am, Nov 19, 2014 - Unknown Caller: Ok my love... Sleep well... I will wake you with kisses...
   6:31am, Nov 19, 2014 - Camila: Going for a run
   6:41am, Nov 19, 2014 - Unknown Caller: How Kong?
   6:42am, Nov 19, 2014 - Camila: Def back by 7
   6:42am, Nov 19, 2014 - Camila: Want me back now?
   6:50am, Nov 19, 2014 - Unknown Caller: Being watched... Don't know if I can come at 7... Am trying...
   6:50am, Nov 19, 2014 - Camila: Ok.
   6:50am, Nov 19, 2014 - Camila: Walking by flint
   7:07am, Nov 19, 2014 - Camila: What is your schedule like?
   7:13am, Nov 19, 2014 - Unknown Caller: Coming in 2 minutes...
   7:15am, Nov 19, 2014 - Camila: Ok
   7:15am, Nov 19, 2014 - Camila: Bundle up
   8:25am, Nov 19, 2014 - Unknown Caller: ?
   8:26am, Nov 19, 2014 - Camila: I'm thinking of.your embrace
   8:26am, Nov 19, 2014 - Camila: And making this day vount
   8:26am, Nov 19, 2014 - Camila: Count
   8:26am, Nov 19, 2014 - Camila: Cunt
   8:26am, Nov 19, 2014 - Camila: Ha!
   8:26am, Nov 19, 2014 - Camila: No
   8:26am, Nov 19, 2014 - Camila: And also figuring out.schedule and such
   9:01am, Nov 19, 2014 - Camila: Is that what you meant by "?"
   9:15am, Nov 19, 2014 - Unknown Caller: Yes... Just wanted to hear your text!
   1:16pm, Nov 19, 2014 - Camila: Hi love
   1:17pm, Nov 19, 2014 - Camila: We have been looking at how no choice is a choice
   1:17pm, Nov 19, 2014 - Camila: ðŸ˜³
   1:18pm, Nov 19, 2014 - Camila: Oh boy
   1:19pm, Nov 19, 2014 - Camila: I feel ashamed, embarrassed, angry, and disgusted
   1:19pm, Nov 19, 2014 - Unknown Caller: Why specifically?
   1:20pm, Nov 19, 2014 - Camila: All these months I have been thinking I was postponing the choice
   1:21pm, Nov 19, 2014 - Camila: When really I have been choosing something
   1:21pm, Nov 19, 2014 - Camila: ......and it wasn't you
   1:21pm, Nov 19, 2014 - Camila: ðŸ˜¢
   1:25pm, Nov 19, 2014 - Unknown Caller: ðŸ˜¢
   1:29pm, Nov 19, 2014 - Unknown Caller: And every choice/non-choice demonstrates our values and
   morality...
   1:30pm, Nov 19, 2014 - Camila: Yes. I saw that, too
   1:32pm, Nov 19, 2014 - Unknown Caller: That's why I'm very sad sometimes...
   1:39pm, Nov 19, 2014 - Unknown Caller: You need to choose me to really choose me each second... In
   some ways Jness tracks is not choosing me...
   3:27pm, Nov 19, 2014 - Unknown Caller: ? I wish you wrote me more...
   3:28pm, Nov 19, 2014 - Camila: Watching your handsome face on screen
   3:29pm, Nov 19, 2014 - Unknown Caller: But not quite as good if I were kissing you right now... I can tell
   you everything that guy on the screen does and more! What's your schedule tonight?
   3:30pm, Nov 19, 2014 - Camila: Coming home but don't know the exact time
   3:30pm, Nov 19, 2014 - Unknown Caller: Approximately?
   3:31pm, Nov 19, 2014 - Camila: Don't know. Going with Allison
   3:32pm, Nov 19, 2014 - Unknown Caller: I will need to know to plan...
   3:42pm, Nov 19, 2014 - Unknown Caller: When will you really choose me?
   3:43pm, Nov 19, 2014 - Camila: Let me ask...




                                                                                            GX 301-R - 203
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 205 of 368 PageID #:
                                    15512


   3:43pm, Nov 19, 2014 - Unknown Caller: That's sadly funny in context... You're answering the text before
   last... I hope...
   3:44pm, Nov 19, 2014 - Camila: Yes i was
   3:45pm, Nov 19, 2014 - Camila: I dont know the answer to the latter one
   3:45pm, Nov 19, 2014 - Camila: In hearing Barbara j on screen
   3:45pm, Nov 19, 2014 - Unknown Caller: ðŸ’”
   3:45pm, Nov 19, 2014 - Camila: I'm
   3:46pm, Nov 19, 2014 - Camila: ðŸ˜¢
   3:46pm, Nov 19, 2014 - Unknown Caller: But not the answer to my question I had hoped...
   3:46pm, Nov 19, 2014 - Camila: Sorry
   3:46pm, Nov 19, 2014 - Camila: ðŸ˜”
   3:49pm, Nov 19, 2014 - Unknown Caller: It's reality... I actually believe you will never choose me because
   what you are choosing is so strong. I will Sheppard you over time to transition away from me and that will
   be the end of our life together... This is already happening...
   3:50pm, Nov 19, 2014 - Camila: ðŸ˜¢
   3:53pm, Nov 19, 2014 - Unknown Caller: ðŸ’”ðŸ˜¢
   4:20pm, Nov 19, 2014 - Unknown Caller: ?ðŸ˜¢
   4:50pm, Nov 19, 2014 - Camila: ðŸ˜¡
   4:51pm, Nov 19, 2014 - Camila: Not at yoh
   4:51pm, Nov 19, 2014 - Camila: You
   5:35pm, Nov 19, 2014 - Unknown Caller: At whom?
   5:50pm, Nov 19, 2014 - Camila: R
   6:12pm, Nov 19, 2014 - Camila: Hshs
   6:12pm, Nov 19, 2014 - Camila: U at atartooint?
   6:13pm, Nov 19, 2014 - Camila: Ha! That was startpoint
   6:22pm, Nov 19, 2014 - Camila: Yes?
   6:22pm, Nov 19, 2014 - Camila: Headed there
   6:47pm, Nov 19, 2014 - Unknown Caller: Leaving ASAP to go to see you.
   6:58pm, Nov 19, 2014 - Unknown Caller: Leaving.
   9:13pm, Nov 19, 2014 - Unknown Caller: I showed you the, "Don't text and drive" commercial yes?
   9:14pm, Nov 19, 2014 - Camila: Yes
   9:14pm, Nov 19, 2014 - Camila: Sad
   9:23pm, Nov 19, 2014 - Unknown Caller: I'm sad I'm asking... Any thoughts or feelings before I go to
   volleyball?
   9:24pm, Nov 19, 2014 - Camila: Your beautiful face
   9:24pm, Nov 19, 2014 - Camila: I'm hurting for what I did
   9:25pm, Nov 19, 2014 - Camila: I'm sad I lost us and took so much away from you
   9:25pm, Nov 19, 2014 - Unknown Caller: ðŸ˜¢ I will love you always...
   9:25pm, Nov 19, 2014 - Camila: I believe that ðŸ˜¢
   9:26pm, Nov 19, 2014 - Camila: Have you discarted the idea of a tattoo?
   9:26pm, Nov 19, 2014 - Unknown Caller: I don't know if you understand the depth of the loss... Part of me
   doesn't want you to... But I know it is better for many reasons... I say this because you are not hysterical
   with grief...
   9:28pm, Nov 19, 2014 - Camila: Do you want me to get it?
   9:28pm, Nov 19, 2014 - Unknown Caller: Yes I want you to get it... Not yet...
   9:29pm, Nov 19, 2014 - Unknown Caller: There is also a path which preserves part of us...
   9:34pm, Nov 19, 2014 - Unknown Caller: Leaving in a few... Any more? Sorry to push, I guess I still want
   your touch or something with you tonight...
   9:35pm, Nov 19, 2014 - Camila: I love your touch
   9:36pm, Nov 19, 2014 - Camila: And the feeling of you inside me
   9:37pm, Nov 19, 2014 - Camila: I feel very sad, as if I lost you forever
   9:37pm, Nov 19, 2014 - Camila: I am very sorry to have hurt you
   11:26pm, Nov 19, 2014 - Unknown Caller: I came looking for... ðŸ˜¢
   11:27pm, Nov 19, 2014 - Unknown Caller: Nothing was there!ðŸ˜¢
   11:44pm, Nov 19, 2014 - Camila: Awww, lovee
   11:45pm, Nov 19, 2014 - Camila: I don't know what to say




                                                                                            GX 301-R - 204
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 206 of 368 PageID #:
                                    15513


   11:45pm, Nov 19, 2014 - Camila: I feel so raw
   11:46pm, Nov 19, 2014 - Camila: Deep deep pain
   11:46pm, Nov 19, 2014 - Camila: I don't know what to do
   11:48pm, Nov 19, 2014 - Camila: I feel very emotional
   12:40am, Nov 20, 2014 - Unknown Caller: Is it that you do not like texting me?
   6:02am, Nov 20, 2014 - Camila: I don't know what to say, that's all
   7:14am, Nov 20, 2014 - Camila: Good morning, love
   7:14am, Nov 20, 2014 - Camila: I want to bed super early last night. I'm.sorry
   1:43pm, Nov 20, 2014 - Camila: Hey love
   1:43pm, Nov 20, 2014 - Camila: It's been rough
   1:43pm, Nov 20, 2014 - Camila: How are you?
   1:44pm, Nov 20, 2014 - Unknown Caller: Waiting for you...
   1:45pm, Nov 20, 2014 - Unknown Caller: Why rough?
   1:45pm, Nov 20, 2014 - Camila: The content
   1:45pm, Nov 20, 2014 - Camila: Abuse of power
   1:46pm, Nov 20, 2014 - Camila: Earned authority, earned authority power
   1:46pm, Nov 20, 2014 - Camila: I have been feeling like I was abused
   1:47pm, Nov 20, 2014 - Unknown Caller: You were by r. Is that what you mean?
   1:47pm, Nov 20, 2014 - Camila: Yes
   1:49pm, Nov 20, 2014 - Unknown Caller: Does the goldfish thing in the name of SOP philosophy take on
   a different meaning... Even in reference to me as the founder of SOP having a man abuse it?
   1:52pm, Nov 20, 2014 - Camila: A little. Not sure I get the whole thinf
   1:52pm, Nov 20, 2014 - Camila: Thing
   1:57pm, Nov 20, 2014 - Unknown Caller: SOP was used as an excuse to justify telling you to kill this fish.
   That's a lie, and an abuse of power. Getting you to kill the fish was also getting you to lower yourself in his
   eyes by demonstrating loyalty and what you would do for him. To a man with that type of hate, the making
   you do those sort of things is putting you in your place... I've known men who got women to give them
   oral sex, the women did not want them to cum... They even more enjoyed it until the women spit out the
   ejaculation... The men became furious... This is the same hate...
   1:59pm, Nov 20, 2014 - Camila: Do you think that was his intent, tho?
   1:59pm, Nov 20, 2014 - Unknown Caller: The fish killing was wrongful... Especially in light of fluffy... But
   made even worse when misogyny is hidden under the guise of SOP philosophy...
   1:59pm, Nov 20, 2014 - Camila: Yea, I see that
   1:59pm, Nov 20, 2014 - Unknown Caller: Abuse of you, Fluffy, SOP, all men, and me...
   2:00pm, Nov 20, 2014 - Camila: Wow
   2:00pm, Nov 20, 2014 - Camila: It didn't feel like that in the moment...at all
   2:00pm, Nov 20, 2014 - Unknown Caller: It's a guy thing... Sometimes it conscious, sometimes not so
   much...
   2:01pm, Nov 20, 2014 - Camila: I see
   2:01pm, Nov 20, 2014 - Unknown Caller: Of course not... Otherwise you wouldn't do it...
   2:01pm, Nov 20, 2014 - Camila: It is a little scary
   2:02pm, Nov 20, 2014 - Camila: Because I considered men protectors but now I feel I will never know if
   they are or they just hate me
   2:02pm, Nov 20, 2014 - Camila: I feel hated
   2:02pm, Nov 20, 2014 - Camila: I feel worthless
   2:03pm, Nov 20, 2014 - Unknown Caller: You just need to understand them and them earn their
   authority...
   2:03pm, Nov 20, 2014 - Unknown Caller: R. Certainly did not earn any of that authority. I have over many
   years...
   2:04pm, Nov 20, 2014 - Camila: Yes
   2:04pm, Nov 20, 2014 - Unknown Caller: To have to evoke the name of SOP to fortify a request is a big
   tipoff...
   2:05pm, Nov 20, 2014 - Camila: I didn't catch that then
   2:06pm, Nov 20, 2014 - Unknown Caller: You learn to over time... A real man takes stuff on the chin
   without having to mention others...
   2:07pm, Nov 20, 2014 - Unknown Caller: Even if it were true a real man would not have wanted to




                                                                                               GX 301-R - 205
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 207 of 368 PageID #:
                                    15514


   mention SOP...
   2:08pm, Nov 20, 2014 - Unknown Caller: Are you ok with this? I am so sorry you have to have this
   happen....
   2:09pm, Nov 20, 2014 - Camila: Yes
   2:09pm, Nov 20, 2014 - Camila: What do you mean by "this"?
   2:10pm, Nov 20, 2014 - Camila: It is definitely rough
   2:10pm, Nov 20, 2014 - Camila: Very painful
   2:10pm, Nov 20, 2014 - Unknown Caller: Seeing and feeling the hatred. Having the deep recognition of
   being abused and raped of sorts, and recognizing what was lost ...
   2:12pm, Nov 20, 2014 - Unknown Caller: Is there anything I can do to console you?
   2:14pm, Nov 20, 2014 - Unknown Caller: Here is an important question: what would you have told the
   past you to stop her from making these mistakes?
   2:18pm, Nov 20, 2014 - Camila: Nothing you can do to console me. It goes deeper than I thought
   2:20pm, Nov 20, 2014 - Camila: I feel alone
   2:20pm, Nov 20, 2014 - Camila: In a weird way
   2:22pm, Nov 20, 2014 - Camila: Let me think about what I would tell myself
   2:24pm, Nov 20, 2014 - Unknown Caller: Yes. It goes so very, very, deep.
   2:25pm, Nov 20, 2014 - Camila: I would tell myself that all I see in him comes from you
   2:26pm, Nov 20, 2014 - Camila: I don't know if that would work, tho
   2:24pm, Nov 20, 2014 - Camila: Meaning, I don't know if it is enough
   2:44pm, Nov 20, 2014 - Unknown Caller: Think of what you could say or do to really get through... Just
   like the texting commercial... If you had her right in front of you now, and you could change the past, what
   would you do?
   2:46pm, Nov 20, 2014 - Unknown Caller: How intensely and desperately would you do it? What if she
   tried to walk away and you thought she hadn't listened really?
   2:47pm, Nov 20, 2014 - Unknown Caller: Would you chase her? Scream? Say to yourself, "Oh well."?
   2:50pm, Nov 20, 2014 - Camila: I would tell myself.to imagine that the whole world was watching
   2:52pm, Nov 20, 2014 - Unknown Caller: Would that work? Would you chase her if she walked away and
   said, "but the whole world isn't watching."?
   2:53pm, Nov 20, 2014 - Camila: Hmmm
   2:53pm, Nov 20, 2014 - Unknown Caller: How much effort would you put out to stop her?
   2:56pm, Nov 20, 2014 - Unknown Caller: How much do you wish this had never happened?
   2:57pm, Nov 20, 2014 - Camila: Very much
   2:58pm, Nov 20, 2014 - Camila: I just don't know how to stop her
   2:58pm, Nov 20, 2014 - Unknown Caller: Would you just stand there and let her walk away?
   2:59pm, Nov 20, 2014 - Camila: No
   2:58pm, Nov 20, 2014 - Unknown Caller: Then what would you do?
   2:59pm, Nov 20, 2014 - Camila: I would give her a time out
   2:59pm, Nov 20, 2014 - Camila: I don't know if that would work, tho
   2:59pm, Nov 20, 2014 - Unknown Caller: How?
   3:00pm, Nov 20, 2014 - Camila: Or just make it worse
   3:00pm, Nov 20, 2014 - Unknown Caller: Grab her arm and put her in a corner?
   3:00pm, Nov 20, 2014 - Unknown Caller: What if she cried and said, "you can't be me from the future, I
   would never do this to me!"
   3:02pm, Nov 20, 2014 - Unknown Caller: Suppose this is a true chance, but your only last chance to stop
   this, would you give up?
   4:29pm, Nov 20, 2014 - Camila: No
   4:34pm, Nov 20, 2014 - Unknown Caller: Then what would you do if she's walking away?
   12:00am, Nov 21, 2014 - Camila: I've been walking around with this question
   12:01am, Nov 21, 2014 - Camila: I've gone through several answers only to realise that I was too
   stubborn and afraid to listen
   12:02am, Nov 21, 2014 - Camila: I would tell her that she would be giving up her family with her sweet
   husband
   12:08am, Nov 21, 2014 - Unknown Caller: She might say, "you don't understand, I don't want to miss my
   life!" Or she might ignore you to go out running that Wednesday morning... What would you do as she's
   walking out the door telling you that you don't understand and to leave her alone, she'll be just fine?




                                                                                             GX 301-R - 206
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 208 of 368 PageID #:
                                    15515


   12:09am, Nov 21, 2014 - Camila: I would beg
   12:10am, Nov 21, 2014 - Camila: I know you did...
   12:10am, Nov 21, 2014 - Unknown Caller: What if she gets really angry, her eyes narrow, and she says
   get away?
   12:10am, Nov 21, 2014 - Camila: I don't know what to do
   12:11am, Nov 21, 2014 - Unknown Caller: Only you know your insides enough to know what to say. Yes,
   I did these things but that's not the main point actually... By the way, I love you!
   12:12am, Nov 21, 2014 - Camila: I love you, too... With much pain
   12:12am, Nov 21, 2014 - Unknown Caller: That's what love is like the m&m exercise...
   12:13am, Nov 21, 2014 - Camila: ðŸ˜¢
   12:16am, Nov 21, 2014 - Unknown Caller: Please try to come up with how you would get through... She's
   about to go to her run...
   12:17am, Nov 21, 2014 - Camila: Thinking thinking
   12:19am, Nov 21, 2014 - Camila: I'd tell her she's about to take 30 years from her husband's life. Kill her
   kids...
   12:20am, Nov 21, 2014 - Camila: And regret it for the rest of her life
   12:20am, Nov 21, 2014 - Unknown Caller: What would she say back?
   12:21am, Nov 21, 2014 - Camila: She wouldn't believe me, in part, but would know that the risk of it being
   true was too big
   12:22am, Nov 21, 2014 - Unknown Caller: I am not sure. I said such those very things but it was me
   speaking... You to you is far more convincing... What do you think?
   12:25am, Nov 21, 2014 - Camila: I don't remember you saying that ðŸ˜”
   12:26am, Nov 21, 2014 - Unknown Caller: Actually each of those things plus the value of your word,
   honoring 8.5 years etc...
   12:27am, Nov 21, 2014 - Camila: Oh
   12:27am, Nov 21, 2014 - Camila: I do remember the kids, not the years
   12:27am, Nov 21, 2014 - Camila: How sad
   12:28am, Nov 21, 2014 - Camila: Oh, love, it hurts ðŸ˜-
   12:29am, Nov 21, 2014 - Unknown Caller: Look at how long it's taken from June to get this far... What can
   I say to you now to have you trust me completely and put me back where I should be?
   12:30am, Nov 21, 2014 - Camila: ðŸ˜• dunno
   12:31am, Nov 21, 2014 - Unknown Caller: Please try... It might help us...
   12:36am, Nov 21, 2014 - Unknown Caller: Do you long for us as much as I do?
   12:37am, Nov 21, 2014 - Camila: Yes
   12:37am, Nov 21, 2014 - Unknown Caller: It's a deep, painful yearning from my soul...
   12:37am, Nov 21, 2014 - Camila: Oh, love
   12:39am, Nov 21, 2014 - Unknown Caller: I'm as motivated as can be. Your motivation determines the
   future.
   12:40am, Nov 21, 2014 - Camila: Motivated to....?
   12:40am, Nov 21, 2014 - Unknown Caller: How much do you want whatever we can still get?
   12:40am, Nov 21, 2014 - Unknown Caller: To ask that seems odd?
   12:40am, Nov 21, 2014 - Camila: Sorry...
   12:40am, Nov 21, 2014 - Unknown Caller: You seem removed.
   12:41am, Nov 21, 2014 - Camila: Something you said a couple days ago...
   12:41am, Nov 21, 2014 - Unknown Caller: What did I say?
   12:42am, Nov 21, 2014 - Camila: It's reality... I actually believe you will never choose me because what
   you are choosing is so strong. I will Sheppard you over time to transition away from me and that will be
   the end of our life together... This is already happening...
   12:44am, Nov 21, 2014 - Unknown Caller: You can change that. Up until now you've not been motivated
   enough and have not fought for us... Even this intensive is an example...
   12:46am, Nov 21, 2014 - Unknown Caller: I said it was bad, you should have stopped everything... It was
   like when I couldn't reach you in the past.
   12:47am, Nov 21, 2014 - Camila: ðŸ˜¢
   12:49am, Nov 21, 2014 - Unknown Caller: Please tell me where you stand?
   12:51am, Nov 21, 2014 - Camila: Fear
   12:52am, Nov 21, 2014 - Camila: Don't know why




                                                                                           GX 301-R - 207
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 209 of 368 PageID #:
                                    15516


   12:53am, Nov 21, 2014 - Unknown Caller: Figure it out if you can. Right now that fear determines
   everything.
   12:55am, Nov 21, 2014 - Camila: I want us back but sometimes I feel too weak to change things...doesn't
   mean I am but I feel like that
   12:59am, Nov 21, 2014 - Unknown Caller: I understand. But I don't know what to do. Right now, you are
   the limiting factor. Just like the slowest car controls the speed of one-lane traffic, so you control our
   destiny. As strong as you are is as strong as we are... As weak as you are is as weak as we are.
   12:59am, Nov 21, 2014 - Camila: Shit. That's scary
   1:02am, Nov 21, 2014 - Unknown Caller: Yes. But help us... Where do you stand? What will you commit
   to no matter what?
   1:02am, Nov 21, 2014 - Unknown Caller: This has been true since the breach...
   1:03am, Nov 21, 2014 - Camila: I understand
   1:06am, Nov 21, 2014 - Unknown Caller: I know you do. We need more than understanding, we need
   commitment and potentially very painful action.
   1:07am, Nov 21, 2014 - Camila: I'm so scared but ok, what do you require of me?
   1:09am, Nov 21, 2014 - Unknown Caller: I dunno...
   1:09am, Nov 21, 2014 - Unknown Caller: Just being funny at a tense time...
   1:10am, Nov 21, 2014 - Unknown Caller: Commitment to yourself, me and us.
   1:10am, Nov 21, 2014 - Camila: Figured...
   1:10am, Nov 21, 2014 - Unknown Caller: ?
   1:11am, Nov 21, 2014 - Unknown Caller: You need to claw your way back to us if necessary... No
   moment or opportunity should be missed.
   1:11am, Nov 21, 2014 - Unknown Caller: You must be fearless and aggressive.
   1:12am, Nov 21, 2014 - Unknown Caller: I need to believe this.
   1:12am, Nov 21, 2014 - Unknown Caller: Your pride must be gone. No potential for anger, resentment, or
   entitlement.
   1:13am, Nov 21, 2014 - Unknown Caller: And positive and supportive.
   1:13am, Nov 21, 2014 - Camila: Ok
   1:15am, Nov 21, 2014 - Unknown Caller: Do you feel ok is anticlimactic?
   1:16am, Nov 21, 2014 - Camila: Not necessarily
   1:16am, Nov 21, 2014 - Unknown Caller: Ok.
   1:17am, Nov 21, 2014 - Camila: I do feel afraid but that's all
   1:17am, Nov 21, 2014 - Unknown Caller: Why so middle of the road? What do you mean by, "not
   necessarily"?
   1:17am, Nov 21, 2014 - Unknown Caller: Ok... Texts crossed...
   1:18am, Nov 21, 2014 - Unknown Caller: I will be busy for an hour or so. I will not be able to text back.
   1:36am, Nov 21, 2014 - Unknown Caller: Are you committed and ready so I will know it and as importantly
   you will know it?
   1:45am, Nov 21, 2014 - Camila: Yes
   2:22am, Nov 21, 2014 - Unknown Caller: Figure out your first test and prove it!
   2:25am, Nov 21, 2014 - Unknown Caller: Prove to both me and you.
   2:51am, Nov 21, 2014 - Unknown Caller: I am so sad we are here... Unbelievable and opposite what I
   ever imagined would happen with us. Please know how very, very much I love you and hold you dear!
   7:50am, Nov 21, 2014 - Camila: Good morning, love
   8:25am, Nov 21, 2014 - Camila: I am feeling so crushed, sad,
   9:54am, Nov 21, 2014 - Unknown Caller: How can I help? We need you to be determined and active... I
   certainly feel as you do and with you, but how do I help you to act? It is a moral imperative, even outside
   of me: you acted so much to destroy, you must act even harder to fix and rebuild...
   10:12am, Nov 21, 2014 - Unknown Caller: ???
   10:13am, Nov 21, 2014 - Camila: Feeling so down
   10:13am, Nov 21, 2014 - Camila: Struggling with getting out of that
   10:13am, Nov 21, 2014 - Unknown Caller: I am also very sad you don't aggressively push to see me,
   schedule with me... Yesterday and last night we missed so much potential time...
   10:14am, Nov 21, 2014 - Camila: Really???
   10:14am, Nov 21, 2014 - Camila: Oh no
   10:14am, Nov 21, 2014 - Unknown Caller: Sometimes we just need to do it. Women unfortunately are




                                                                                           GX 301-R - 208
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 210 of 368 PageID #:
                                    15517


   taught to cry and wait... Men are destroyed if they do that...
   10:15am, Nov 21, 2014 - Unknown Caller: Where are you?
   10:15am, Nov 21, 2014 - Camila: Center
   10:15am, Nov 21, 2014 - Unknown Caller: Oh
   10:17am, Nov 21, 2014 - Camila: ?
   10:17am, Nov 21, 2014 - Unknown Caller: ?
   10:32am, Nov 21, 2014 - Camila: Where you expecting me to not come in?
   10:33am, Nov 21, 2014 - Unknown Caller: Not necessarily... I was expecting you to find out when you
   didn't have to and coordinate...
   10:34am, Nov 21, 2014 - Unknown Caller: Or... If you wanted to see me enough making it happen... We
   are far more important than the intensive... You can take the intensive any time... There is only this time
   to try us...
   10:54am, Nov 21, 2014 - Unknown Caller: ?
   10:55am, Nov 21, 2014 - Camila: Do you want me to leave?
   10:56am, Nov 21, 2014 - Camila: I can look over the schedule and figure out time
   10:56am, Nov 21, 2014 - Camila: I will look over......
   10:56am, Nov 21, 2014 - Unknown Caller: Why would you ask if I want you to leave?
   10:58am, Nov 21, 2014 - Camila: Sorry, I wanted to know your times and desires
   10:59am, Nov 21, 2014 - Unknown Caller: I have always desired to be with you. I do many intense things
   to create and maintain that space...
   11:11am, Nov 21, 2014 - Unknown Caller: Although I don't think it's good, please understand I respect we
   have different values. For me, no intensive that I could take another time would take away from us. I
   would have taken that week, made a home, built my body, worked my issues, made plans to fix, and
   spent every second looking to steal time with you. Period. I know you feel the intensive is working on us
   and building you, this is true, but you see the difference. For me, if you want something I look to have you
   get it even when it is at the expense of what I want.
   11:12am, Nov 21, 2014 - Unknown Caller: I did this even with the r. situation even though I knew what
   you really wanted was different than you thought.
   11:16am, Nov 21, 2014 - Unknown Caller: You often don't really think of me. Last night, for example, I
   was monitoring the protests in Mexico, writing the revised pledge, coordinating a video with leaders for
   each political party, the church, and the gangs... This was gut wrenching for me on several levels. I would
   have loved to see you last night or this morning... I was also running a high fever...
   11:17am, Nov 21, 2014 - Unknown Caller: I waited for you to want to see me... You never asked.
   11:18am, Nov 21, 2014 - Camila: Oh, love. I will def change this. I assume you will let me know when you
   have time but I don't ask or Chase
   11:18am, Nov 21, 2014 - Camila: I will
   11:19am, Nov 21, 2014 - Camila: I will change the way I do this
   11:19am, Nov 21, 2014 - Camila: I will ask you and pursue you
   11:19am, Nov 21, 2014 - Unknown Caller: I did tell you I need you to chase me and me not you. At the
   moment, if I stop moving us, we don't move.
   11:20am, Nov 21, 2014 - Camila: Yes, I noticed. I'll change it
   11:57am, Nov 21, 2014 - Unknown Caller: Only if you want and it comes from you out of desire, not
   external obligation.
   11:58am, Nov 21, 2014 - Camila: I understand, love
   11:58am, Nov 21, 2014 - Camila: Watching your pretty face on screen
   11:58am, Nov 21, 2014 - Camila: ðŸ˜•
   5:01pm, Nov 21, 2014 - Unknown Caller: I am not very convinced you want to see me or text me... It
   appears if I don't write you like this I might not hear from you.
   5:01pm, Nov 21, 2014 - Camila: Sorry, love
   5:01pm, Nov 21, 2014 - Camila: Deep in shitty feelings
   5:02pm, Nov 21, 2014 - Camila: I want to cry, punch, scream, run
   5:02pm, Nov 21, 2014 - Unknown Caller: Away from me?
   5:02pm, Nov 21, 2014 - Camila: No
   5:02pm, Nov 21, 2014 - Camila: I don't know from what
   5:02pm, Nov 21, 2014 - Unknown Caller: What triggers these feelings?
   5:04pm, Nov 21, 2014 - Camila: The content here, our current position, what I need to do with us




                                                                                            GX 301-R - 209
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 211 of 368 PageID #:
                                    15518


   5:04pm, Nov 21, 2014 - Unknown Caller: What's you experience of r.? Does that factor into this?
   5:05pm, Nov 21, 2014 - Camila: Yes,
   5:05pm, Nov 21, 2014 - Camila: It is weird
   5:05pm, Nov 21, 2014 - Unknown Caller: Weird how?
   5:06pm, Nov 21, 2014 - Unknown Caller: I am sad texting and seeing me is not more important.
   5:11pm, Nov 21, 2014 - Unknown Caller: ?
   5:12pm, Nov 21, 2014 - Camila: I can tell you about it later
   5:13pm, Nov 21, 2014 - Camila: Or I could tell you now if you want....
   5:13pm, Nov 21, 2014 - Unknown Caller: A little...
   5:13pm, Nov 21, 2014 - Camila: A weird reaction I had that threw me off
   5:13pm, Nov 21, 2014 - Unknown Caller: What was it...?
   5:14pm, Nov 21, 2014 - Camila: I was disgusted
   5:14pm, Nov 21, 2014 - Unknown Caller: Why was that weird?
   5:15pm, Nov 21, 2014 - Camila: He shared something with the group and I felt "hopeful"
   5:15pm, Nov 21, 2014 - Camila: But that is not how I truly feel
   5:15pm, Nov 21, 2014 - Unknown Caller: What do you mean?
   5:16pm, Nov 21, 2014 - Camila: Because that is not how I feel
   5:16pm, Nov 21, 2014 - Unknown Caller: Feel about what?
   5:17pm, Nov 21, 2014 - Camila: About him
   5:17pm, Nov 21, 2014 - Unknown Caller: Hopeful about?
   5:18pm, Nov 21, 2014 - Camila: That was what was shocking. Hopeful about......being with him????
   5:18pm, Nov 21, 2014 - Camila: Or getting back at him...?
   5:18pm, Nov 21, 2014 - Unknown Caller: What triggered the hopeful thing?
   5:21pm, Nov 21, 2014 - Camila: The idea that he didn't hate me
   5:21pm, Nov 21, 2014 - Unknown Caller: What if he loved you?
   5:24pm, Nov 21, 2014 - Camila: Well, that's what threw me off balance
   5:25pm, Nov 21, 2014 - Unknown Caller: Two separate questions: Why would that throw you off balance?
   Did he speak directly to you?
   5:26pm, Nov 21, 2014 - Camila: He did not speak directly to me
   5:26pm, Nov 21, 2014 - Unknown Caller: What did he say?
   5:28pm, Nov 21, 2014 - Camila: Threw me off because that is not how I feel
   5:28pm, Nov 21, 2014 - Unknown Caller: ?
   5:28pm, Nov 21, 2014 - Unknown Caller: Meaning you feel disgusted yet hopeful?
   5:30pm, Nov 21, 2014 - Unknown Caller: Why are we missing this time together, we normally meet?
   5:31pm, Nov 21, 2014 - Camila: Yess..... I think
   5:32pm, Nov 21, 2014 - Unknown Caller: When someone likes you, does that mean you should like them
   even if they disgust you?
   5:33pm, Nov 21, 2014 - Camila: No no no
   5:34pm, Nov 21, 2014 - Unknown Caller: Then?
   5:36pm, Nov 21, 2014 - Unknown Caller: You haven't answered all my questions yet...
   5:40pm, Nov 21, 2014 - Unknown Caller: Please don't go away. Please answer my questions...
   5:40pm, Nov 21, 2014 - Camila: Ok
   5:41pm, Nov 21, 2014 - Camila: There is something about being rejected that I feel like I must get that
   acceptance
   5:41pm, Nov 21, 2014 - Unknown Caller: Common... It's how we are taught...
   5:42pm, Nov 21, 2014 - Unknown Caller: Why aren't you seeing me tonight?
   5:42pm, Nov 21, 2014 - Camila: It is Friday
   5:43pm, Nov 21, 2014 - Camila: No?
   5:43pm, Nov 21, 2014 - Unknown Caller: Yes... I'm free after 5 for you normally...
   5:43pm, Nov 21, 2014 - Camila: It is not our regular time and am working through deep shit here that I
   wanted to overcome
   5:43pm, Nov 21, 2014 - Unknown Caller: Thursday is the only day we dontbhave scheduledvtine
   5:43pm, Nov 21, 2014 - Unknown Caller: Time
   5:44pm, Nov 21, 2014 - Unknown Caller: It is our regular time.
   5:54pm, Nov 21, 2014 - Unknown Caller: ???
   5:55pm, Nov 21, 2014 - Camila: I was not planning on it




                                                                                        GX 301-R - 210
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 212 of 368 PageID #:
                                    15519


   6:01pm, Nov 21, 2014 - Unknown Caller: Oh well. Answers to my other questions?
   5:57pm, Nov 21, 2014 - Camila: Which?
   6:02pm, Nov 21, 2014 - Unknown Caller: All. Go back if necessary.
   6:10pm, Nov 21, 2014 - Unknown Caller: I need to reprioritize my time.
   6:11pm, Nov 21, 2014 - Camila: ðŸ˜¢
   6:12pm, Nov 21, 2014 - Unknown Caller: ðŸ’”
   6:16pm, Nov 21, 2014 - Camila: I know I am responsible but it still feels like punishment
   6:18pm, Nov 21, 2014 - Unknown Caller: That is part of the problem.
   6:18pm, Nov 21, 2014 - Camila: ðŸ˜-
   6:21pm, Nov 21, 2014 - Unknown Caller: ðŸ’”ðŸ’”ðŸ’”
   6:21pm, Nov 21, 2014 - Unknown Caller: You have total control.
   6:46pm, Nov 21, 2014 - Unknown Caller: I asked you last night for a test for you to prove yourself. You
   are doing the opposite by even forgetting our normal time. I don't believe you really want me, us, or really
   care for me. I am more heartbroken than ever over this. I will act accordingly and pull away.
   6:48pm, Nov 21, 2014 - Unknown Caller: I don't find you sacrifice much for me. Today is very hard and
   vitally important for all I do. It would have been nice if you had been by my side, maybe for the last time.
   6:49pm, Nov 21, 2014 - Unknown Caller: I will completely stop pushing now.
   6:50pm, Nov 21, 2014 - Unknown Caller: That you take so long to answer was also a problem. I should
   have been most important, you were going to prove that.
   6:53pm, Nov 21, 2014 - Camila: I just saw this
   7:12pm, Nov 21, 2014 - Camila: Are you going to stop pushing because I came into the intensive?
   9:16pm, Nov 21, 2014 - Unknown Caller: No.
   9:25pm, Nov 21, 2014 - Unknown Caller: I value your time far more than you value mine.
   9:26pm, Nov 21, 2014 - Unknown Caller: You were supposed to create a test and show me you cared;
   you did the exact opposite.
   1:11am, Nov 22, 2014 - Unknown Caller: The oral thing is very painful. It was a major loss to my life role
   directly. Although you could not have gotten the deepest connection back, you could have lessened the
   effects by taking in my energy as much as possible... It would have minimized the spread of the infection-
   type damage... Even to this day, his corruption continues to corrode and you haven't decided to stop it.
   Your adversity to this is so bad for me. I don't know what to do. This is the way you hurt and damaged
   me most, directly, personally, an affected my life and longevity.
   1:13am, Nov 22, 2014 - Unknown Caller: Days like today I really feel like just stopping and giving up on
   you with me.
   1:11am, Nov 22, 2014 - Camila: ðŸ˜Ÿ
   1:17am, Nov 22, 2014 - Unknown Caller: I'm not sure what that expresses. If you have nothing else to say
   I am even more discouraged.
   1:18am, Nov 22, 2014 - Camila: I felt that way today, too
   1:19am, Nov 22, 2014 - Camila: I was crushed by my own feeling
   1:19am, Nov 22, 2014 - Unknown Caller: So then I guess I should give up. I need you to lead, you can't or
   won't.
   1:20am, Nov 22, 2014 - Camila: I'm trying to find that in me
   1:21am, Nov 22, 2014 - Unknown Caller: If you haven't it's likely too late. I don't think I can do this.
   1:21am, Nov 22, 2014 - Unknown Caller: I have no more to give.
   1:22am, Nov 22, 2014 - Camila: I don't want to accept this
   1:23am, Nov 22, 2014 - Unknown Caller: I have no more to give.
   1:24am, Nov 22, 2014 - Camila: What do I do with this?
   1:26am, Nov 22, 2014 - Unknown Caller: That's up to you... That's been part of the problem... You have
   to lead and be at cause, not ask what to do and be out of cause. If you don't know what to do with this it's
   over.
   1:28am, Nov 22, 2014 - Camila: It just seemed to me like you were giving up
   1:28am, Nov 22, 2014 - Unknown Caller: I am.
   1:29am, Nov 22, 2014 - Camila: ðŸ˜¢
   1:29am, Nov 22, 2014 - Unknown Caller: ðŸ’”
   1:29am, Nov 22, 2014 - Unknown Caller: Then it's goodbye.
   1:30am, Nov 22, 2014 - Camila: Ok. Just to be clear, you are giving up and it is up to me to make it good
   1:30am, Nov 22, 2014 - Camila: No! No goodbye




                                                                                            GX 301-R - 211
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 213 of 368 PageID #:
                                    15520


   1:40am, Nov 22, 2014 - Camila: It's up to me now
   11:13am, Nov 22, 2014 - Camila: Hi hun
   11:14am, Nov 22, 2014 - Camila: I'm trying to figure this out
   11:14am, Nov 22, 2014 - Camila: In the meantime, I have an inappropriate question to ask
   11:15am, Nov 22, 2014 - Camila: Would it be okay to stay in the intensive today and make it up to you
   later?
   1:20pm, Nov 22, 2014 - Camila: I feel so scared, not confident. You always take the lead. You have
   always guided me
   1:24pm, Nov 22, 2014 - Camila: Now that you have backed down, I am afraid I will fail us because I don't
   know what the fuck to do
   1:26pm, Nov 22, 2014 - Camila: Are you cutting off communication, too?
   1:30pm, Nov 22, 2014 - Unknown Caller: I'm not yet.
   1:31pm, Nov 22, 2014 - Camila: ðŸ˜¢
   1:31pm, Nov 22, 2014 - Camila: I don't mean to hurt you, love
   1:32pm, Nov 22, 2014 - Unknown Caller: If my feeling were your priority you would act a lot differently.
   1:32pm, Nov 22, 2014 - Unknown Caller: Feelings
   1:59pm, Nov 22, 2014 - Unknown Caller: When you are what I perceive as unresponsive it demonstrates
   priorities.
   2:24pm, Nov 22, 2014 - Camila: I understand that, love
   2:25pm, Nov 22, 2014 - Camila: I am trying to figure it out
   2:25pm, Nov 22, 2014 - Camila: I feel a bit frozen
   2:26pm, Nov 22, 2014 - Camila: I don't know what to do but I will figure it out
   9:48pm, Nov 22, 2014 - Unknown Caller: I think I should cut off communication completely. I arranged for
   you to have the last sourcing off. I had hoped you would have at least texted. I really do give up. You
   don't care.
   9:50pm, Nov 22, 2014 - Unknown Caller: I have been watching to see if you were online. You were at
   9:02 no text to me. Now again at 9:47 no text.
   9:52pm, Nov 22, 2014 - Camila: Please don't
   9:52pm, Nov 22, 2014 - Camila: I was doing my duties in order to get out early
   9:52pm, Nov 22, 2014 - Unknown Caller: Please do then. I really can't see that you care. I feel very used.
   9:53pm, Nov 22, 2014 - Camila: Used???
   9:54pm, Nov 22, 2014 - Camila: Oh love, I'm sorry for anything I might have done for.you to feel usef
   9:54pm, Nov 22, 2014 - Unknown Caller: For what I do not who I am. It is very hurtful for me that you
   would type, "used???"
   9:56pm, Nov 22, 2014 - Camila: I am sorry for saying that way. I don't want you to feel used
   9:56pm, Nov 22, 2014 - Unknown Caller: As a general example, which I've already mentioned, to be living
   in our place and go out and do what you did with R. has me feeling used in the least.
   9:57pm, Nov 22, 2014 - Camila: I understand. It was terrible. I am sorry
   10:05pm, Nov 22, 2014 - Unknown Caller: It is still terrible for me. Every time I go there I remember.
   Every time I look at our bed I remember Wednesday morning when I came there and it was empty.
   10:06pm, Nov 22, 2014 - Camila: I am so sorry
   10:07pm, Nov 22, 2014 - Unknown Caller: I need more.
   10:09pm, Nov 22, 2014 - Camila: I am have been trying to come up with what I would tell myself back
   then. Still nothing
   10:09pm, Nov 22, 2014 - Camila: Or nothing new, I should say
   10:10pm, Nov 22, 2014 - Camila: I don't know how to make it up to you
   10:10pm, Nov 22, 2014 - Unknown Caller: Would you tell? Would you beg?
   10:10pm, Nov 22, 2014 - Unknown Caller: Yell
   10:11pm, Nov 22, 2014 - Unknown Caller: You don't treat me well now.
   10:11pm, Nov 22, 2014 - Unknown Caller: First do right by me now, then make up for the past.
   10:12pm, Nov 22, 2014 - Camila: Ok
   10:12pm, Nov 22, 2014 - Camila: How do I not treat you right?
   10:13pm, Nov 22, 2014 - Camila: U.don't have to answer, I think I know
   10:13pm, Nov 22, 2014 - Unknown Caller: Anger, resentment, haven't lost the weight, exercises, not
   much communication, fixing our home, the b. Word... Etc.
   10:14pm, Nov 22, 2014 - Camila: Got it




                                                                                           GX 301-R - 212
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 214 of 368 PageID #:
                                    15521


   10:14pm, Nov 22, 2014 - Camila: Ok. I'll take care of that
   10:15pm, Nov 22, 2014 - Unknown Caller: If I were dying you would have made it to our time tonight. But
   since I wasn't, other important things were more important.
   10:16pm, Nov 22, 2014 - Unknown Caller: Even the sex stuff... Also your proactive aggressiveness... Not
   just sex...
   10:17pm, Nov 22, 2014 - Camila: With r?
   10:17pm, Nov 22, 2014 - Unknown Caller: You do not fight for me or to see me... What do you mean with
   R.?
   10:18pm, Nov 22, 2014 - Camila: Proactive aggressiveness, the sex stuff...?
   10:18pm, Nov 22, 2014 - Camila: I wasn't sure I understood
   10:19pm, Nov 22, 2014 - Unknown Caller: R. and more... Even for your self-respect you have to make
   whatever you did with him insignificant... And in comparison with what you do with me.
   10:20pm, Nov 22, 2014 - Camila: Ok. I understand
   10:21pm, Nov 22, 2014 - Unknown Caller: The energy thing still hurts each time I look into your eyes and
   they get dimmer still from the disease... I don't even know if I'm capable to do that with you to try to help
   anymore...
   10:22pm, Nov 22, 2014 - Camila: Do what? Look into my eyes?
   10:21pm, Nov 22, 2014 - Unknown Caller: You said you understood months ago...
   10:22pm, Nov 22, 2014 - Camila: Yes
   10:22pm, Nov 22, 2014 - Camila: I just wanted to check
   10:22pm, Nov 22, 2014 - Unknown Caller: Yes. His DNA still corrodes your system...
   10:23pm, Nov 22, 2014 - Unknown Caller: You have no fight for me. Therefore, I feel used.
   10:25pm, Nov 22, 2014 - Camila: I still don't u.derstand well how that links to feeling used but I am.sorry I
   make you feel that way. I will chdnge it
   10:27pm, Nov 22, 2014 - Unknown Caller: If I don't push nothing happens.
   10:28pm, Nov 22, 2014 - Unknown Caller: So why shouldn't I cut off communication?
   10:29pm, Nov 22, 2014 - Camila: Because you are right. If you don't push, we don't move
   10:29pm, Nov 22, 2014 - Camila: I freeze
   10:29pm, Nov 22, 2014 - Camila: But I love you
   10:30pm, Nov 22, 2014 - Unknown Caller: But that is being used. You use me to move things when you
   won't by yourself.
   10:31pm, Nov 22, 2014 - Camila: Oh
   10:31pm, Nov 22, 2014 - Camila: Sorry
   10:31pm, Nov 22, 2014 - Camila: I don't see that as using
   10:32pm, Nov 22, 2014 - Unknown Caller: You can't accept the freeze. As a boy, you would be punished
   until you didn't freeze. Men can't afford to freeze.
   10:32pm, Nov 22, 2014 - Unknown Caller: Using me to get something you not willing to give?
   10:33pm, Nov 22, 2014 - Camila: It doesn't feel like I'm not willing. I feel like I can't
   10:35pm, Nov 22, 2014 - Unknown Caller: You obviously can. Other people in you circumstances and
   body could. Every time you go into whatsapp you could text me. Many other things too. Freezing is
   advantageous, you get things by freezing... I know it doesn't feel that way...
   10:36pm, Nov 22, 2014 - Unknown Caller: Children, both boys and girls, are forced through freezing... I
   know many examples.
   10:36pm, Nov 22, 2014 - Unknown Caller: Adults must force themselves or be forced.
   10:38pm, Nov 22, 2014 - Camila: Ok. I will force myself
   10:38pm, Nov 22, 2014 - Unknown Caller: I need more and I need you not to freeze giving it. You did not
   freeze for r. unfortunately.
   10:43pm, Nov 22, 2014 - Unknown Caller: What are you going to do for me right now?
   10:44pm, Nov 22, 2014 - Camila: Exercises for us
   10:45pm, Nov 22, 2014 - Unknown Caller: You did not ask to see me tonight...
   10:46pm, Nov 22, 2014 - Unknown Caller: ???
   10:47pm, Nov 22, 2014 - Camila: I know...
   10:47pm, Nov 22, 2014 - Camila: Do you want to meet tonight?
   10:47pm, Nov 22, 2014 - Unknown Caller: Why? I find that very bad.
   10:47pm, Nov 22, 2014 - Unknown Caller: Are you home?
   10:47pm, Nov 22, 2014 - Camila: Yes




                                                                                              GX 301-R - 213
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 215 of 368 PageID #:
                                    15522


   10:48pm, Nov 22, 2014 - Camila: Do you want to meet?
   10:47pm, Nov 22, 2014 - Unknown Caller: Then why?
   10:48pm, Nov 22, 2014 - Unknown Caller: ???
   10:49pm, Nov 22, 2014 - Camila: I was going to but wasn't ready yet
   10:49pm, Nov 22, 2014 - Unknown Caller: What was more important?
   10:50pm, Nov 22, 2014 - Camila: It is not that it was more important, I just wasn't ready yet
   10:50pm, Nov 22, 2014 - Unknown Caller: Ready how?
   10:51pm, Nov 22, 2014 - Camila: I would want to get myself in a certain physical and emotional state
   10:51pm, Nov 22, 2014 - Unknown Caller: B.?
   10:52pm, Nov 22, 2014 - Camila: Yes, in part
   10:55pm, Nov 22, 2014 - Unknown Caller: Do you understand, although you were confusing r. with me,
   you chose r. over b. so now, as long as b. exists, you choose r. over me each time.
   10:53pm, Nov 22, 2014 - Camila: Wow
   10:53pm, Nov 22, 2014 - Camila: Yes, that makes sense
   11:00pm, Nov 22, 2014 - Unknown Caller: So every time I feel beaten but a person who got the most
   valuable thing in my life and didn't care... Actually took it for a kind of spite but not against me.
   11:00pm, Nov 22, 2014 - Unknown Caller: By
   11:01pm, Nov 22, 2014 - Camila: ðŸ˜¢
   11:01pm, Nov 22, 2014 - Camila: I am sorry I.hurt you
   11:07pm, Nov 22, 2014 - Unknown Caller: You don't recognize it's ongoing. Once you get to g0 the
   damages stop accruing... Every day I am hurt anew and cumulatively more.
   11:11pm, Nov 22, 2014 - Unknown Caller: ???
   11:11pm, Nov 22, 2014 - Unknown Caller: Your non-responses are painful.
   11:12pm, Nov 22, 2014 - Camila: I'm taking what u r saying in
   11:13pm, Nov 22, 2014 - Unknown Caller: I need more.
   11:13pm, Nov 22, 2014 - Camila: Ok...
   11:14pm, Nov 22, 2014 - Camila: I get scared that the things you say are true
   11:14pm, Nov 22, 2014 - Camila: What that would mean
   11:14pm, Nov 22, 2014 - Unknown Caller: Which ones?
   11:16pm, Nov 22, 2014 - Unknown Caller: ?
   11:16pm, Nov 22, 2014 - Camila: That I'm not at g0, don't care, that I gave r things I didn't give u
   11:17pm, Nov 22, 2014 - Unknown Caller: What would it mean if you weren't at g0?
   11:18pm, Nov 22, 2014 - Camila: No, it is not a specific thing. It is the whole thing
   11:21pm, Nov 22, 2014 - Unknown Caller: Did you give r. things you haven't given me? I do know
   extensive oral sex could have stopped the depth of the damage. The damage continues to progress and
   you avoid that with me where you aggressed with him for that. So as I experience the disease progress I
   feel worse. The damage is irreversible as far as I know. Each day you become more his and don't fight it.
   11:23pm, Nov 22, 2014 - Unknown Caller: ???
   11:24pm, Nov 22, 2014 - Camila: I understand this intellectually, I think.... Trying to understand it on all
   levels
   11:26pm, Nov 22, 2014 - Unknown Caller: I don't even know if I could do that with you because you feel
   it's too much work and don't want it. My body will lose the capacity to do that with you.
   11:28pm, Nov 22, 2014 - Unknown Caller: Tonight you should have been begging to see me... Making it
   up to me can never happen when it's easier... It has to be harder than dropping the intensive etc... Making
   up when easier is not making up, it's insulting. I don't know how you will overcome a more difficult
   adversity in the near term to make this up...
   11:29pm, Nov 22, 2014 - Unknown Caller: Up until now you could have seen me... You lost the
   opportunity but didn't care.
   11:30pm, Nov 22, 2014 - Camila: I didn't know I lost the opportunity
   11:30pm, Nov 22, 2014 - Camila: ðŸ˜¢
   11:31pm, Nov 22, 2014 - Unknown Caller: You shouldn't care if I want to see you, you should be begging
   and creating opportunities to see me. You still haven't answered my r. question???
   11:32pm, Nov 22, 2014 - Camila: What question? I'm sorry. Please don't be upset
   11:32pm, Nov 22, 2014 - Camila: Oh, sorry. I missed it
   11:32pm, Nov 22, 2014 - Camila: No
   11:32pm, Nov 22, 2014 - Unknown Caller: If you cared enough you would have begged to see me




                                                                                            GX 301-R - 214
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 216 of 368 PageID #:
                                    15523


   whenever, not waited, hoped, and asked if I wanted to see you.
   11:34pm, Nov 22, 2014 - Unknown Caller: If I don't say anything I guarantee you will miss more
   opportunities within a short time to see me. Your begging should be constant, always making the next
   time happen.
   11:34pm, Nov 22, 2014 - Camila: Ok
   11:36pm, Nov 22, 2014 - Unknown Caller: Is that it? Ok?
   11:39pm, Nov 22, 2014 - Unknown Caller: ???
   11:39pm, Nov 22, 2014 - Camila: No. I'm agreeing with you
   11:40pm, Nov 22, 2014 - Unknown Caller: So? No requests? Nothing?
   11:40pm, Nov 22, 2014 - Camila: I'm very confused
   11:40pm, Nov 22, 2014 - Camila: I thought I had requested twice
   11:41pm, Nov 22, 2014 - Camila: And then you said I lost my opportunity
   11:41pm, Nov 22, 2014 - Camila: ....???
   11:42pm, Nov 22, 2014 - Unknown Caller: Right now. Later? In the morning? During the day? Tomorrow
   night? If I'm making plans for tomorrow, don't you want me to consider? If you wait you will lose...
   11:43pm, Nov 22, 2014 - Camila: Tonight
   11:45pm, Nov 22, 2014 - Unknown Caller: Maybe if you made sure you were awake.
   11:47pm, Nov 22, 2014 - Camila: I will wake up foe you
   11:56pm, Nov 22, 2014 - Unknown Caller: ? I don't know if I will come. You do not tell me when you're
   going to sleep or waking or anything... What about tomorrow? Do you care?
   11:59pm, Nov 22, 2014 - Camila: Oh, sorry
   11:59pm, Nov 22, 2014 - Camila: Going to.bed now
   11:59pm, Nov 22, 2014 - Camila: Waking at 7ish
   12:00am, Nov 23, 2014 - Camila: Going into intensive but will try to.find a way to.cut it short
   9:07am, Nov 23, 2014 - Camila: Hi hun
   9:08am, Nov 23, 2014 - Camila: Did I do something that made you decide not to come home?
   9:12am, Nov 23, 2014 - Unknown Caller: Are you home now?
   9:12am, Nov 23, 2014 - Camila: No
   9:13am, Nov 23, 2014 - Camila: I'm invthe intensive
   9:13am, Nov 23, 2014 - Unknown Caller: Why didn't you text the moment you opened your eyes?
   9:13am, Nov 23, 2014 - Camila: I overslept
   9:13am, Nov 23, 2014 - Unknown Caller: That doesn't answer my question...
   9:15am, Nov 23, 2014 - Unknown Caller: ?
   9:16am, Nov 23, 2014 - Camila: Right. I didn't. I didn't text you
   9:16am, Nov 23, 2014 - Unknown Caller: Why?
   9:19am, Nov 23, 2014 - Unknown Caller: ???
   9:19am, Nov 23, 2014 - Camila: Because I overslept
   9:19am, Nov 23, 2014 - Camila: I rushed out
   9:20am, Nov 23, 2014 - Unknown Caller: I wasn't a high enough priority for you to take less than 10
   seconds for me...
   9:20am, Nov 23, 2014 - Unknown Caller: I needed you to care.
   9:21am, Nov 23, 2014 - Camila: Oh hun
   9:21am, Nov 23, 2014 - Unknown Caller: ?
   9:22am, Nov 23, 2014 - Unknown Caller: You also don't tell me every single interaction you have with R.
   Like you're supposed to...
   9:23am, Nov 23, 2014 - Camila: I haven't had much interaction
   9:23am, Nov 23, 2014 - Unknown Caller: If you were home now we would have time together... Probably
   a few hours.
   9:23am, Nov 23, 2014 - Unknown Caller: But I need to know even every look...
   9:24am, Nov 23, 2014 - Unknown Caller: Which should be an ongoing diary.
   9:25am, Nov 23, 2014 - Camila: Ok
   9:25am, Nov 23, 2014 - Unknown Caller: And every thought... I don't know how you are feeling towards
   him when he sees you. It makes a difference.
   9:25am, Nov 23, 2014 - Unknown Caller: I need everything that has happened.
   9:26am, Nov 23, 2014 - Unknown Caller: Each time each day and what you were feeling especially
   towards him.




                                                                                         GX 301-R - 215
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 217 of 368 PageID #:
                                    15524


   9:27am, Nov 23, 2014 - Unknown Caller: Why didn't you write me this morning?
   9:28am, Nov 23, 2014 - Unknown Caller: ???
   9:30am, Nov 23, 2014 - Unknown Caller: Should I cut off? You are not responsive.
   9:30am, Nov 23, 2014 - Camila: Leading a group
   9:30am, Nov 23, 2014 - Unknown Caller: I'm more important.
   9:31am, Nov 23, 2014 - Camila: Should I step.out?
   9:31am, Nov 23, 2014 - Unknown Caller: You should be home this morning or have texted.
   9:32am, Nov 23, 2014 - Unknown Caller: You should give me answers... Like why you didn't text... Why
   you didn't stay... All the things with R...
   9:33am, Nov 23, 2014 - Camila: Already told you why didn't text
   9:33am, Nov 23, 2014 - Camila: I wanted to come.into the intensive
   9:33am, Nov 23, 2014 - Unknown Caller: I needed to be more important.
   9:34am, Nov 23, 2014 - Unknown Caller: Your reason for not texting was false.
   9:34am, Nov 23, 2014 - Camila: ???
   9:34am, Nov 23, 2014 - Camila: False?
   9:34am, Nov 23, 2014 - Camila: How?
   9:35am, Nov 23, 2014 - Unknown Caller: Are you telling me that if I would die if you didn't text me the
   moment you woke you wouldn't? Even if you overslept?
   9:36am, Nov 23, 2014 - Unknown Caller: ???
   9:36am, Nov 23, 2014 - Camila: U r right
   9:36am, Nov 23, 2014 - Unknown Caller: So why didn't you text?
   9:37am, Nov 23, 2014 - Unknown Caller: ?
   9:38am, Nov 23, 2014 - Unknown Caller: You are not being responsive.
   9:39am, Nov 23, 2014 - Unknown Caller: I am going to cut off. I need more from you.
   9:40am, Nov 23, 2014 - Camila: Because I was focused on getting.out the door
   9:40am, Nov 23, 2014 - Camila: Didn't give it.much thought
   9:41am, Nov 23, 2014 - Unknown Caller: That's the problem. You don't give me much thought. You do
   whatever you want independent of consequences on me. Like with R. This morning you did it again to
   me.
   9:43am, Nov 23, 2014 - Camila: Sorry
   9:43am, Nov 23, 2014 - Unknown Caller: Not nearly enough.
   9:43am, Nov 23, 2014 - Unknown Caller: I am seconds away from blocking you.
   9:45am, Nov 23, 2014 - Camila: Just tried calling
   9:45am, Nov 23, 2014 - Camila: I thought it'd be.easier
   9:45am, Nov 23, 2014 - Unknown Caller: This is using entitlement, ungratefulness... You wake up in our
   place and not think of me.
   9:45am, Nov 23, 2014 - Unknown Caller: I know you tried calling. I don't know if it's right for me to
   communicate anymore.
   9:46am, Nov 23, 2014 - Camila: I see that
   9:46am, Nov 23, 2014 - Camila: It is not that I don't care
   9:46am, Nov 23, 2014 - Unknown Caller: What are you going to do?
   9:47am, Nov 23, 2014 - Camila: Oh
   9:46am, Nov 23, 2014 - Unknown Caller: You take me from granted.
   9:47am, Nov 23, 2014 - Unknown Caller: ???
   9:47am, Nov 23, 2014 - Camila: I try not to
   9:47am, Nov 23, 2014 - Unknown Caller: Oh???
   9:47am, Nov 23, 2014 - Camila: It is a sad oh that you want to cut off communication
   9:47am, Nov 23, 2014 - Unknown Caller: What was this morning?
   9:47am, Nov 23, 2014 - Unknown Caller: That is using me by definition.
   9:48am, Nov 23, 2014 - Camila: I am not using you
   9:48am, Nov 23, 2014 - Camila: Please don't leave me
   9:48am, Nov 23, 2014 - Unknown Caller: You did this morning when you didn't text.
   9:48am, Nov 23, 2014 - Unknown Caller: You should be here or have texted.
   9:49am, Nov 23, 2014 - Camila: I am texting now
   9:49am, Nov 23, 2014 - Unknown Caller: That doesn't compensate. If you weren't using me you would
   have thought to text me.




                                                                                         GX 301-R - 216
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 218 of 368 PageID #:
                                    15525


   9:49am, Nov 23, 2014 - Unknown Caller: You also would be typing every interaction with R.
   9:50am, Nov 23, 2014 - Camila: I know. I was reactive. It's my fault
   9:50am, Nov 23, 2014 - Unknown Caller: Every past interaction.
   9:51am, Nov 23, 2014 - Unknown Caller: Suppose every one would have to stand for one minute if you
   hadn't texted me... Would you have?
   9:51am, Nov 23, 2014 - Camila: Yes
   9:52am, Nov 23, 2014 - Unknown Caller: So, because you get no consequences you don't think of me.
   That is the definition of taking for granted and using.
   9:53am, Nov 23, 2014 - Camila: Oh
   9:53am, Nov 23, 2014 - Camila: I am sorry. That is not my intent
   9:53am, Nov 23, 2014 - Unknown Caller: You took my life and everything I give you for granted when you
   did r.
   9:53am, Nov 23, 2014 - Unknown Caller: People never intend to take for granted.
   9:54am, Nov 23, 2014 - Unknown Caller: You should be here now.
   9:55am, Nov 23, 2014 - Camila: There were mentor groups
   9:54am, Nov 23, 2014 - Unknown Caller: So what consequence should you have to rightfully counter
   this?
   9:55am, Nov 23, 2014 - Unknown Caller: So what. All the more reason you should have texted.
   9:56am, Nov 23, 2014 - Unknown Caller: ?
   9:56am, Nov 23, 2014 - Camila: I will text all day
   9:57am, Nov 23, 2014 - Unknown Caller: That should be what you normally have done. What more are
   the consequences?
   9:58am, Nov 23, 2014 - Camila: I don't know
   9:58am, Nov 23, 2014 - Unknown Caller: Not good enough. I need more.
   9:59am, Nov 23, 2014 - Camila: I don't know.what else to give you
   10:00am, Nov 23, 2014 - Unknown Caller: So the most you'll do to make up for not caring is do what you
   should normally do? How do you build conscience? You have no cause and effect and you ok with it...
   10:01am, Nov 23, 2014 - Unknown Caller: For me, when I do something wrong I want to do more. By
   doing so I create a conscience and justice.
   10:02am, Nov 23, 2014 - Unknown Caller: If I'm the same either way there is no justice or love.
   10:02am, Nov 23, 2014 - Unknown Caller: I can't love or care if it's all the same to me.
   10:02am, Nov 23, 2014 - Unknown Caller: Love is making it not the same.
   10:03am, Nov 23, 2014 - Unknown Caller: ?
   10:04am, Nov 23, 2014 - Camila: I don't know what that would look likr
   10:04am, Nov 23, 2014 - Unknown Caller: You want it to be the same whether you do what you should,
   or make a mistake, or hurt me...
   10:05am, Nov 23, 2014 - Unknown Caller: Conscience is about feelings not just looks .
   10:06am, Nov 23, 2014 - Unknown Caller: Text me every 10 minutes for the rest of the day no matter
   what.
   10:06am, Nov 23, 2014 - Camila: Ok
   10:06am, Nov 23, 2014 - Unknown Caller: Don't be a minute late.
   10:07am, Nov 23, 2014 - Unknown Caller: Also I want to first know the number of interactions, look etc
   you had each day do far with R.
   10:08am, Nov 23, 2014 - Unknown Caller: If you miss, that's it.
   10:08am, Nov 23, 2014 - Camila: I don't know
   10:08am, Nov 23, 2014 - Unknown Caller: That I have to come up with something is very bad. You don't
   know what?
   10:09am, Nov 23, 2014 - Unknown Caller: ?
   10:10am, Nov 23, 2014 - Unknown Caller: ???
   10:10am, Nov 23, 2014 - Camila: I don't know how many interactions
   10:11am, Nov 23, 2014 - Unknown Caller: Figure it out. You are supposed to know. And detail each one.
   10:11am, Nov 23, 2014 - Unknown Caller: There can't be that many.
   10:12am, Nov 23, 2014 - Camila: There are not. But my mind has been somewhere else
   10:13am, Nov 23, 2014 - Unknown Caller: ???
   10:14am, Nov 23, 2014 - Unknown Caller: Have you always treated him as you would someone who
   raped you?




                                                                                        GX 301-R - 217
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 219 of 368 PageID #:
                                    15526


   10:16am, Nov 23, 2014 - Unknown Caller: I seems I'm still not important enough. You are not answering.
   10:17am, Nov 23, 2014 - Unknown Caller: The actual appropriate penance would be you leave
   immediately, come home whether I can see you or not. Maybe you should do that?
   10:19am, Nov 23, 2014 - Unknown Caller: ???
   10:20am, Nov 23, 2014 - Unknown Caller: I think this is over. You're not responding.
   10:20am, Nov 23, 2014 - Camila: Do you want me to do that?
   10:20am, Nov 23, 2014 - Unknown Caller: Very bad question.
   10:22am, Nov 23, 2014 - Unknown Caller: Do you really want me to say yes? Do you really want me to
   say no, when that's how you should be thinking? If I can't say yes or no what do you want me to say???
   10:22am, Nov 23, 2014 - Unknown Caller: You place me in a moral dilemma by asking such a question...
   10:23am, Nov 23, 2014 - Unknown Caller: It has no good answer...
   10:23am, Nov 23, 2014 - Unknown Caller: Your not saying anything aft?
   10:23am, Nov 23, 2014 - Unknown Caller: Wtf
   10:24am, Nov 23, 2014 - Unknown Caller: Type a lot more or I'll stop...
   10:24am, Nov 23, 2014 - Camila: I'm scaref
   10:24am, Nov 23, 2014 - Camila: Scared
   10:24am, Nov 23, 2014 - Unknown Caller: That can't be an excuse...
   10:25am, Nov 23, 2014 - Unknown Caller: In any tough situation anyone can say they are scared...
   10:25am, Nov 23, 2014 - Unknown Caller: Real or unreal that can't factor in or else it becomes a
   convenient excuse...
   10:25am, Nov 23, 2014 - Unknown Caller: You need to type more than me now...
   10:26am, Nov 23, 2014 - Unknown Caller: I don't type that fast...
   10:26am, Nov 23, 2014 - Camila: I'm afraid to tell you that I don't want to leave. I am afraid to be alone. I
   am scared that you'll reject me. I don't know what to do. But doing all the things you say are required
   feels.very forced
   10:27am, Nov 23, 2014 - Camila: I am afraid to have you on the other side
   10:27am, Nov 23, 2014 - Unknown Caller: Then I should leave. You don't care and don't want to care.
   Anything that is not easy, but right, feels forced.
   10:27am, Nov 23, 2014 - Unknown Caller: Other side?
   10:28am, Nov 23, 2014 - Unknown Caller: What do you mean other side?
   10:29am, Nov 23, 2014 - Camila: To be brutally honest, I'm scared shitless to.lose your protection
   10:29am, Nov 23, 2014 - Camila: That you'll hate me
   10:29am, Nov 23, 2014 - Unknown Caller: What do you mean other side?
   10:29am, Nov 23, 2014 - Camila: That you'll hate me
   10:29am, Nov 23, 2014 - Unknown Caller: Why would I hate you?
   10:30am, Nov 23, 2014 - Camila: Idk. I feel that if I don't do what you are asking you'll hate me
   10:31am, Nov 23, 2014 - Unknown Caller: Keep in mind, being scared to lose my protection is liking me
   for what I do ahead of caring for me. That is using by definition.
   10:31am, Nov 23, 2014 - Camila: Sorry
   10:31am, Nov 23, 2014 - Unknown Caller: Bad projection.
   10:32am, Nov 23, 2014 - Unknown Caller: So if I don't do things you want, or let you do what you want
   you get angry at me...
   10:33am, Nov 23, 2014 - Unknown Caller: I don't work that way. You should know from 9 years of
   knowing me. You get what you want. I do not get what I want. Now there is little you even can give me.
   You destroyed the rest.
   10:35am, Nov 23, 2014 - Unknown Caller: If it were up to me you would not be at this intensive. You even
   did something that made it so bad I told you it was bad. You ignored me. So there you are. You once
   again got what you want. Who do you think gets the consequences of your bring there and it's bad.
   10:36am, Nov 23, 2014 - Unknown Caller: ?
   10:36am, Nov 23, 2014 - Unknown Caller: The badness doesn't go away just because you ignore it?
   10:36am, Nov 23, 2014 - Unknown Caller: I am taking the consequences and pain for your being there.
   10:37am, Nov 23, 2014 - Unknown Caller: I am paying your way in pain as I always have.
   10:37am, Nov 23, 2014 - Unknown Caller: You take me for granted.
   10:39am, Nov 23, 2014 - Unknown Caller: When I say something isn't good, or its bad, means there are
   consequences. Who do think gets the pain?
   10:39am, Nov 23, 2014 - Camila: I feel like the thing that drives me is being bad or not being bad




                                                                                             GX 301-R - 218
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 220 of 368 PageID #:
                                    15527


   10:39am, Nov 23, 2014 - Camila: You?
   10:39am, Nov 23, 2014 - Unknown Caller: If that were true you would be devoted to good actions, you
   are not.
   10:40am, Nov 23, 2014 - Camila: No. I just want to avoid being bad
   10:40am, Nov 23, 2014 - Camila: And you are the one that determines that
   10:40am, Nov 23, 2014 - Unknown Caller: I have always taken the pain joyfully so you could have what
   you wanted.
   10:41am, Nov 23, 2014 - Camila: I am sorry
   10:40am, Nov 23, 2014 - Unknown Caller: That sounds angry.
   10:41am, Nov 23, 2014 - Camila: It isn't
   10:41am, Nov 23, 2014 - Unknown Caller: No. I just get hit and you never see it.
   10:41am, Nov 23, 2014 - Unknown Caller: Cause and effect determinebit most of the time.
   10:42am, Nov 23, 2014 - Unknown Caller: You seem oblivious to the effects of what you do...
   10:42am, Nov 23, 2014 - Unknown Caller: You should be texting more than me.
   10:43am, Nov 23, 2014 - Unknown Caller: ?
   10:44am, Nov 23, 2014 - Camila: I an afraid to lose you
   10:44am, Nov 23, 2014 - Unknown Caller: So? That sound like you don't care about me or my pain, only
   my function in your life.
   10:45am, Nov 23, 2014 - Camila: No
   10:45am, Nov 23, 2014 - Camila: But my fear is a little overpowering right now
   10:45am, Nov 23, 2014 - Unknown Caller: That's what you language and actions say.
   10:46am, Nov 23, 2014 - Camila: I understand
   10:45am, Nov 23, 2014 - Unknown Caller: You obey your fear. Fear can't be an excuse or it gets
   stronger.
   10:46am, Nov 23, 2014 - Unknown Caller: Then care about me. I've literally been crying this whole time
   do you care how much it hurts? Do you care I feel unloved by you?
   10:47am, Nov 23, 2014 - Unknown Caller: Do you care what I've lost?
   10:47am, Nov 23, 2014 - Unknown Caller: Cantvyou at least text more than me?
   10:48am, Nov 23, 2014 - Camila: I do care
   10:49am, Nov 23, 2014 - Unknown Caller: Then do things of tremendous effort and hardship to show it.
   10:49am, Nov 23, 2014 - Unknown Caller: You should be texting more words than me.
   10:49am, Nov 23, 2014 - Unknown Caller: Count the number of words I text compared to you.
   10:50am, Nov 23, 2014 - Unknown Caller: You should be saying far more.
   10:50am, Nov 23, 2014 - Camila: I understand
   10:50am, Nov 23, 2014 - Unknown Caller: You even could be going through the r. Incidents if you can't
   think of anything.
   10:51am, Nov 23, 2014 - Camila: I know I shouldn't but I am frozen
   10:51am, Nov 23, 2014 - Unknown Caller: You can't obey that.
   10:51am, Nov 23, 2014 - Unknown Caller: Or else it becomes the ultimate excuse.
   10:52am, Nov 23, 2014 - Unknown Caller: You can always have an excuse not to do anything by being
   frozen. You can't allow that.
   10:53am, Nov 23, 2014 - Camila: I feel so afraid
   10:53am, Nov 23, 2014 - Unknown Caller: Feel the fear and act anyway.
   10:53am, Nov 23, 2014 - Unknown Caller: To have avoided this all you had to do was think enough of me
   this morning to text.
   10:54am, Nov 23, 2014 - Unknown Caller: The feelings of fear you are having nowcarecyhe beginnings of
   building a conscience.
   10:55am, Nov 23, 2014 - Camila: They don't feel like that
   10:56am, Nov 23, 2014 - Unknown Caller: That's why you haven't build a conscience.
   10:57am, Nov 23, 2014 - Unknown Caller: Do you realize during this I've taken two calls and a
   conference call and still texted more than you?
   10:58am, Nov 23, 2014 - Camila: I'm surr
   10:58am, Nov 23, 2014 - Camila: Sure
   10:57am, Nov 23, 2014 - Unknown Caller: I've been a wreck for these calls too so they are not efficient.
   10:58am, Nov 23, 2014 - Unknown Caller: Why not push yourself?
   11:05am, Nov 23, 2014 - Unknown Caller: ???




                                                                                         GX 301-R - 219
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 221 of 368 PageID #:
                                    15528


   11:06am, Nov 23, 2014 - Camila: I don't have an answer yet
   11:06am, Nov 23, 2014 - Unknown Caller: An answer to which thing?
   11:06am, Nov 23, 2014 - Camila: Why nit push myself
   11:07am, Nov 23, 2014 - Unknown Caller: What was the most extensive interaction with R.?
   11:07am, Nov 23, 2014 - Unknown Caller: Have you treated/regarded him as I suggested each time?
   11:08am, Nov 23, 2014 - Unknown Caller: ???
   11:08am, Nov 23, 2014 - Camila: No
   11:08am, Nov 23, 2014 - Unknown Caller: Why not?
   11:09am, Nov 23, 2014 - Unknown Caller: ???
   11:09am, Nov 23, 2014 - Unknown Caller: Did you smile or laugh towards him?
   11:10am, Nov 23, 2014 - Camila: When I see him he seems just human. Not a rapist
   11:10am, Nov 23, 2014 - Camila: But I.do feel used most of the time
   11:10am, Nov 23, 2014 - Unknown Caller: Rapists are human.
   11:10am, Nov 23, 2014 - Unknown Caller: Did you smile or laugh towards him?
   11:11am, Nov 23, 2014 - Unknown Caller: ???
   11:12am, Nov 23, 2014 - Camila: Yes. I've slipped a couple of times
   11:12am, Nov 23, 2014 - Unknown Caller: Then I can't fix anything.
   11:12am, Nov 23, 2014 - Camila: ??
   11:12am, Nov 23, 2014 - Unknown Caller: This was bad because you were not at g0. You've affirmed
   him.
   11:13am, Nov 23, 2014 - Unknown Caller: You have made that Friday ok.
   11:13am, Nov 23, 2014 - Unknown Caller: You havecdisgraced me.
   11:14am, Nov 23, 2014 - Unknown Caller: He needed to feel like a rapist and that no part of you liked him
   or thought him ok.
   11:14am, Nov 23, 2014 - Unknown Caller: How do you reverse this now?
   11:14am, Nov 23, 2014 - Unknown Caller: He needs to believe he disgusts you.
   11:15am, Nov 23, 2014 - Camila: I have disgraced you????
   11:15am, Nov 23, 2014 - Unknown Caller: Yes.
   11:15am, Nov 23, 2014 - Unknown Caller: In the worst deepest sense.
   11:16am, Nov 23, 2014 - Unknown Caller: Only if he believes he disgusts you and nothing was good can
   it not.
   11:16am, Nov 23, 2014 - Unknown Caller: I am crushed I think this is our last conversation.
   11:17am, Nov 23, 2014 - Unknown Caller: You had to be perfect. I told you so.
   11:18am, Nov 23, 2014 - Unknown Caller: I don't know what to do at all each moment is more damage.
   Every time he sees you now more damage. I feel all is lost and you're silent.
   11:20am, Nov 23, 2014 - Camila: I'm crying
   11:19am, Nov 23, 2014 - Unknown Caller: I am going to cut off then. We will need to finish a few things
   and you need to move out.
   11:20am, Nov 23, 2014 - Unknown Caller: That's all you do?
   11:22am, Nov 23, 2014 - Unknown Caller: ???????
   11:22am, Nov 23, 2014 - Unknown Caller: I guess that's it then. Good bye.
   11:23am, Nov 23, 2014 - Camila: No
   11:23am, Nov 23, 2014 - Unknown Caller: Then do something!!!
   11:23am, Nov 23, 2014 - Camila: I don't know what to do
   11:23am, Nov 23, 2014 - Unknown Caller: Nullify what he might think...
   11:23am, Nov 23, 2014 - Unknown Caller: Tell me what you did each of the few times right now!!!!
   11:24am, Nov 23, 2014 - Unknown Caller: First mistake, now:
   11:24am, Nov 23, 2014 - Unknown Caller: I should have never risked this. I let you do what you wanted.
   11:25am, Nov 23, 2014 - Camila: I coordinated staff stuff with him
   11:25am, Nov 23, 2014 - Unknown Caller: Be specific. What stuff? When? what happened?
   11:25am, Nov 23, 2014 - Unknown Caller: When was this?
   11:26am, Nov 23, 2014 - Camila: Putting food out. We comnunicated
   11:26am, Nov 23, 2014 - Unknown Caller: And...
   11:27am, Nov 23, 2014 - Camila: We almost bumped into each other. I said I'm sorry he said are you I
   said yes he said aww
   11:29am, Nov 23, 2014 - Camila: This was a few days ago




                                                                                          GX 301-R - 220
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 222 of 368 PageID #:
                                    15529


   11:29am, Nov 23, 2014 - Unknown Caller: How are you going to reverse that?
   11:30am, Nov 23, 2014 - Unknown Caller: What else happened ?
   11:31am, Nov 23, 2014 - Unknown Caller: Please respond faster.
   11:31am, Nov 23, 2014 - Camila: He sat next to me
   11:31am, Nov 23, 2014 - Camila: I didn't move
   11:31am, Nov 23, 2014 - Unknown Caller: Why?
   11:32am, Nov 23, 2014 - Unknown Caller: Who saw this? Who saw the other thing?
   11:33am, Nov 23, 2014 - Unknown Caller: If you can fix these things now you must leave there
   immediately and not come back.
   11:33am, Nov 23, 2014 - Unknown Caller: Answer please.
   11:34am, Nov 23, 2014 - Unknown Caller: Anything else?
   11:34am, Nov 23, 2014 - Camila: Not really. Just staffing stuff
   11:35am, Nov 23, 2014 - Unknown Caller: How are you going to reverse this and the perception of
   everyone there.
   11:35am, Nov 23, 2014 - Unknown Caller: ???
   11:35am, Nov 23, 2014 - Camila: I don't know
   11:35am, Nov 23, 2014 - Unknown Caller: Then leave now. I can't cover for you.
   11:36am, Nov 23, 2014 - Unknown Caller: ???
   11:37am, Nov 23, 2014 - Camila: It is frightening that you are commanding that
   11:36am, Nov 23, 2014 - Unknown Caller: ???
   11:37am, Nov 23, 2014 - Unknown Caller: It's freightening what you did again.
   11:38am, Nov 23, 2014 - Unknown Caller: I can't believe you just wrote that.
   11:38am, Nov 23, 2014 - Camila: I feel at your mercy
   11:38am, Nov 23, 2014 - Unknown Caller: You either fix, leave or we're done.
   11:39am, Nov 23, 2014 - Unknown Caller: That's aweful. I've been at your mercy and you abused the
   power.
   11:39am, Nov 23, 2014 - Unknown Caller: I want to know you understand your abuse.
   11:40am, Nov 23, 2014 - Camila: Yes
   11:40am, Nov 23, 2014 - Unknown Caller: ???
   11:40am, Nov 23, 2014 - Unknown Caller: Then fix, leave or we're done.
   11:40am, Nov 23, 2014 - Unknown Caller: Which?
   11:41am, Nov 23, 2014 - Camila: I'll fix
   11:41am, Nov 23, 2014 - Unknown Caller: How?
   11:42am, Nov 23, 2014 - Camila: I'll treat him like a rapist
   11:42am, Nov 23, 2014 - Unknown Caller: That's what you should have done. You already told the rapist
   that you can't be taken seriously.
   11:43am, Nov 23, 2014 - Unknown Caller: What more care you going to do to get back what you lost?
   11:43am, Nov 23, 2014 - Unknown Caller: ???
   11:44am, Nov 23, 2014 - Camila: I don't know
   11:46am, Nov 23, 2014 - Unknown Caller: You need to go to him, tell him you tried to be friendly but can't
   stomach it, that he should please stay away, without him thinking you're infatuated. He needs to know
   you're disgusted.
   11:47am, Nov 23, 2014 - Unknown Caller: Like you would a rapist.
   11:48am, Nov 23, 2014 - Unknown Caller: ???
   11:48am, Nov 23, 2014 - Camila: I'll try
   11:48am, Nov 23, 2014 - Unknown Caller: Not good enough. Leave now.
   11:49am, Nov 23, 2014 - Camila: No. I'll do ut
   11:49am, Nov 23, 2014 - Unknown Caller: This is more serious than you know.
   11:49am, Nov 23, 2014 - Unknown Caller: How could you allow these things?
   11:50am, Nov 23, 2014 - Unknown Caller: ???
   11:50am, Nov 23, 2014 - Unknown Caller: Say something?
   11:51am, Nov 23, 2014 - Unknown Caller: When did the sitting thing happen?
   11:52am, Nov 23, 2014 - Camila: I want to feel free. I feel my entire person depends on you. It is very
   scary and suffocating
   11:52am, Nov 23, 2014 - Camila: I can't remember
   11:52am, Nov 23, 2014 - Unknown Caller: You definition of free is without consequences. The ability to




                                                                                           GX 301-R - 221
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 223 of 368 PageID #:
                                    15530


   hurt anyone and just walk away.
   11:53am, Nov 23, 2014 - Unknown Caller: I think this is done.
   11:54am, Nov 23, 2014 - Unknown Caller: You feel effects are suffocating... Yet you take the home and
   other support...
   11:55am, Nov 23, 2014 - Unknown Caller: Text something
   11:55am, Nov 23, 2014 - Camila: I don't know what to do
   11:55am, Nov 23, 2014 - Unknown Caller: Reality doesn't care. My pain is still the same also.
   11:56am, Nov 23, 2014 - Unknown Caller: When did he sit next to you.
   11:56am, Nov 23, 2014 - Unknown Caller: What was it for?
   11:56am, Nov 23, 2014 - Unknown Caller: ???
   11:57am, Nov 23, 2014 - Camila: I don't know
   11:57am, Nov 23, 2014 - Unknown Caller: What?
   11:57am, Nov 23, 2014 - Unknown Caller: Why was he sitting next to you? How long?
   11:57am, Nov 23, 2014 - Unknown Caller: ???
   11:58am, Nov 23, 2014 - Camila: I don't know
   11:58am, Nov 23, 2014 - Unknown Caller: Is that your ultimate excuse to do nothing?
   11:58am, Nov 23, 2014 - Unknown Caller: Do I need to baby you?
   11:58am, Nov 23, 2014 - Unknown Caller: Was it a forum?
   11:59am, Nov 23, 2014 - Unknown Caller: Was it an expert group?
   12:00pm, Nov 23, 2014 - Camila: It was a forum
   12:00pm, Nov 23, 2014 - Camila: I can't do this
   12:00pm, Nov 23, 2014 - Unknown Caller: How long?
   12:00pm, Nov 23, 2014 - Camila: Idk
   12:00pm, Nov 23, 2014 - Unknown Caller: Then goodbye.
   12:01pm, Nov 23, 2014 - Unknown Caller: You made the mistake.
   12:02pm, Nov 23, 2014 - Camila: I know that already
   12:02pm, Nov 23, 2014 - Unknown Caller: Then you need to do this to be responi
   12:02pm, Nov 23, 2014 - Unknown Caller: Sible
   12:02pm, Nov 23, 2014 - Unknown Caller: Did he touch you?
   12:03pm, Nov 23, 2014 - Camila: No
   12:03pm, Nov 23, 2014 - Unknown Caller: ???
   12:03pm, Nov 23, 2014 - Unknown Caller: Call me now.
   12:04pm, Nov 23, 2014 - Unknown Caller: ???
   12:09pm, Nov 23, 2014 - Unknown Caller: That's the last chance move your stuff out tonight.
   12:11pm, Nov 23, 2014 - Camila: I wish you didn't make me into a monster
   12:11pm, Nov 23, 2014 - Unknown Caller: You are treating me that way. Anything else to say? I am going
   over to start moving some things out.
   12:13pm, Nov 23, 2014 - Unknown Caller: Nothing else?
   12:14pm, Nov 23, 2014 - Unknown Caller: ???
   12:15pm, Nov 23, 2014 - Unknown Caller: I will block you in 1 minute and then I can't reverse this. You're
   pride won.
   12:17pm, Nov 23, 2014 - Unknown Caller: I guess I still can't believe your really uncaring when I'm the
   one who is damaged.
   12:18pm, Nov 23, 2014 - Unknown Caller: I want you moved out by tomorrow morning then an there's a
   few things that need to be done.
   12:18pm, Nov 23, 2014 - Unknown Caller: By not responding you understand this is it.
   12:20pm, Nov 23, 2014 - Unknown Caller: I see you received the messages. You are not responding.
   This is wrongful. Goodbye.
   12:24pm, Nov 23, 2014 - Camila: I had not seen your messages
   12:26pm, Nov 23, 2014 - Camila: Karen followed me into a room
   12:30pm, Nov 23, 2014 - Camila: I see you cut me.off already
   12:52pm, Nov 23, 2014 - Unknown Caller: ???
   12:53pm, Nov 23, 2014 - Camila: It is showing aa if you have not received them
   12:54pm, Nov 23, 2014 - Camila: Only one grey check mark
   12:53pm, Nov 23, 2014 - Unknown Caller: I have not received any texts. You ended a necessary
   conversation and were uncaring to me.




                                                                                           GX 301-R - 222
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 224 of 368 PageID #:
                                    15531


   12:55pm, Nov 23, 2014 - Camila: Yes. I can see that you have not gotten them. It shows as not delivered
   12:56pm, Nov 23, 2014 - Unknown Caller: Your handling of the phone conversation is a problem also . I
   can't take any more of you effects.
   12:57pm, Nov 23, 2014 - Unknown Caller: Did you have the r. conversation?
   12:57pm, Nov 23, 2014 - Camila: I am still scared shitless. I don't want.you as an enemy. I feel so
   dependant on you, that feeling cloud judgement on everything else
   12:58pm, Nov 23, 2014 - Camila: Not yet
   12:58pm, Nov 23, 2014 - Camila: It has been all about you so far
   12:58pm, Nov 23, 2014 - Unknown Caller: Am I an enemy of anyone? About me, what do you mean?
   12:59pm, Nov 23, 2014 - Camila: I don't want you to take more of my effects, it is not fair to you
   12:59pm, Nov 23, 2014 - Camila: But thank you
   12:59pm, Nov 23, 2014 - Unknown Caller: You can't stop my getting them until you stop damaging me
   with carelessness.
   1:00pm, Nov 23, 2014 - Camila: Simply blocking me feels like you have started abandoning me and will
   leave me out to die
   1:01pm, Nov 23, 2014 - Unknown Caller: You have abandoned me. A thousand times. I just can't fight my
   way back. All you do is stare at me and say how scared you are and frozen.
   1:01pm, Nov 23, 2014 - Unknown Caller: That doesn't help me who is taking the hits.
   1:03pm, Nov 23, 2014 - Unknown Caller: By letting r. Sit next to you and even smiling at him you
   disgraced yourself, which disgraces us, by not seeing this I take the effects. This disgraces me and you'll
   never see it.
   1:04pm, Nov 23, 2014 - Unknown Caller: ???
   1:06pm, Nov 23, 2014 - Unknown Caller: Say something font continue this damage
   1:06pm, Nov 23, 2014 - Unknown Caller: Dont
   1:06pm, Nov 23, 2014 - Camila: I don't understand but it is irrelevant whether I do or don't
   1:06pm, Nov 23, 2014 - Unknown Caller: Correct but do you at least see how it disgraced you?
   1:07pm, Nov 23, 2014 - Camila: Not really
   1:07pm, Nov 23, 2014 - Unknown Caller: I'm crushed...
   1:08pm, Nov 23, 2014 - Camila: I react to that because that is something that you usually hear in Muslim
   families. Where women are things
   1:09pm, Nov 23, 2014 - Unknown Caller: That's a specific case. Muslims also call women, "women" does
   that mean they are property if anyone calls them that?
   1:10pm, Nov 23, 2014 - Camila: That's how they treat them
   1:11pm, Nov 23, 2014 - Unknown Caller: Until this intensive there was an uncertainty in r.'s mind about
   the end of your interactions. Now he has no uncertainty. You are his whore so to speak. You labeled
   yourself by making everything ok.
   1:14pm, Nov 23, 2014 - Unknown Caller: If a misogynist does hate acts to a woman, and she smiles at
   him or let's him sit near her, he's truly accomplished his mission... She's his bitch forever not matter how
   much she complains... ESPECIALLY if it's after a few months... In his mind you still wish you were with
   him...
   1:15pm, Nov 23, 2014 - Unknown Caller: He'll feel you are his birch forever.
   1:15pm, Nov 23, 2014 - Unknown Caller: Bitch
   1:16pm, Nov 23, 2014 - Camila: Houston, we have a problem
   1:16pm, Nov 23, 2014 - Unknown Caller: You just begging for the opportunity to be with him and do
   whatever he wants...
   1:16pm, Nov 23, 2014 - Unknown Caller: What?
   1:16pm, Nov 23, 2014 - Unknown Caller: ???
   1:17pm, Nov 23, 2014 - Camila: The other day that you asked me what if he loved me...
   1:17pm, Nov 23, 2014 - Unknown Caller: Yes...
   1:17pm, Nov 23, 2014 - Camila: I realized that I do still wish I could be with him
   1:18pm, Nov 23, 2014 - Camila: It is not an intentional feeling
   1:18pm, Nov 23, 2014 - Camila: And.it caught me by surprise
   1:18pm, Nov 23, 2014 - Camila: And I apologize for feeling this.way
   1:19pm, Nov 23, 2014 - Unknown Caller: Then you shouldn't be at the intensive. The pheromone
   attachment and imprinting still make you vulnerable. That's why you had to be at ground zero.
   1:19pm, Nov 23, 2014 - Camila: Yes. I have been very careful because of that




                                                                                            GX 301-R - 223
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 225 of 368 PageID #:
                                    15532


   1:19pm, Nov 23, 2014 - Unknown Caller: Then why did you let him sit by you?
   1:20pm, Nov 23, 2014 - Unknown Caller: Now you have to do incredibly harsh things to fix a thing caused
   by you delusion.
   1:21pm, Nov 23, 2014 - Unknown Caller: I can't do this anymore. Fix, get out of there or we're done.
   Make up your mind.
   1:22pm, Nov 23, 2014 - Unknown Caller: Choose please.
   1:23pm, Nov 23, 2014 - Unknown Caller: Text something this is hurtful.
   1:24pm, Nov 23, 2014 - Camila: Yes, I am trying to figure tgia out
   1:25pm, Nov 23, 2014 - Unknown Caller: What are you choosing between?
   1:25pm, Nov 23, 2014 - Unknown Caller: At least text me that...
   1:26pm, Nov 23, 2014 - Camila: All three
   1:26pm, Nov 23, 2014 - Unknown Caller: Then I lose.
   1:26pm, Nov 23, 2014 - Camila: ?
   1:27pm, Nov 23, 2014 - Unknown Caller: I can't imagine how you could feel as you do about r. after what
   you know. I can't reconcile your not caring for me. How can I ever look at you again without tgevfeeling of
   death inside?
   1:29pm, Nov 23, 2014 - Unknown Caller: We're done was a logical option. It is not a moral option, or an
   option if you cared about me. To consider it is to say you dont love me.
   1:32pm, Nov 23, 2014 - Camila: I am not clear.... Not about what you are saying, just not clear within me
   1:32pm, Nov 23, 2014 - Unknown Caller: I feel the worst I've ever felt.
   1:33pm, Nov 23, 2014 - Unknown Caller: Help!
   1:34pm, Nov 23, 2014 - Camila: Yes?
   1:33pm, Nov 23, 2014 - Unknown Caller: ?
   1:34pm, Nov 23, 2014 - Camila: Help with what? Something going on?
   1:34pm, Nov 23, 2014 - Camila: (other than this?)
   1:34pm, Nov 23, 2014 - Unknown Caller: No.
   1:35pm, Nov 23, 2014 - Camila: Oh
   1:35pm, Nov 23, 2014 - Camila: Ok
   1:34pm, Nov 23, 2014 - Unknown Caller: I've never felt this badly.
   1:35pm, Nov 23, 2014 - Camila: Phone dying. I've used up all my battery on you
   1:35pm, Nov 23, 2014 - Unknown Caller: Decide.
   1:36pm, Nov 23, 2014 - Unknown Caller: I shouldn't have hurt the phone conversation.
   1:37pm, Nov 23, 2014 - Camila: ?
   1:36pm, Nov 23, 2014 - Unknown Caller: Help.
   1:38pm, Nov 23, 2014 - Unknown Caller: Fix, leave, done???
   1:38pm, Nov 23, 2014 - Unknown Caller: Would have been quicker to communicate by that call.
   1:39pm, Nov 23, 2014 - Unknown Caller: Help, help, help!
   1:40pm, Nov 23, 2014 - Unknown Caller: Do you just like me to beg you?
   1:41pm, Nov 23, 2014 - Camila: I don't at all
   1:41pm, Nov 23, 2014 - Unknown Caller: This can't be hurting like it is for me... You wouldn't be silent,
   you would decide.
   1:42pm, Nov 23, 2014 - Camila: I don't want to commit. None of them seem good
   1:42pm, Nov 23, 2014 - Unknown Caller: To you understand taking a my time to decide if we are done
   means we are done to me?
   1:42pm, Nov 23, 2014 - Unknown Caller: Sny
   1:42pm, Nov 23, 2014 - Unknown Caller: Any
   1:42pm, Nov 23, 2014 - Unknown Caller: Fixing doesn't seem good?
   1:43pm, Nov 23, 2014 - Unknown Caller: My body can't take this unless you say otherwise now, we're
   done.
   1:45pm, Nov 23, 2014 - Unknown Caller: ??? It seems like you just want to be done with me as easily as
   possible.
   1:45pm, Nov 23, 2014 - Camila: Give ne a sec
   1:46pm, Nov 23, 2014 - Camila: Finding a chaeger
   1:46pm, Nov 23, 2014 - Unknown Caller: Even saying something so trite as the Houston comment over
   something so devastating says you take it lightly.
   1:48pm, Nov 23, 2014 - Unknown Caller: Please stop dragging this out.




                                                                                            GX 301-R - 224
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 226 of 368 PageID #:
                                    15533


   1:50pm, Nov 23, 2014 - Unknown Caller: I tried to do the right thing by you and now I can't, only you can,
   and you don't care enough to do something.
   1:51pm, Nov 23, 2014 - Unknown Caller: ???
   1:51pm, Nov 23, 2014 - Unknown Caller: Please decide???
   1:51pm, Nov 23, 2014 - Unknown Caller: Don't use the charger as a delay...
   1:52pm, Nov 23, 2014 - Unknown Caller: Say something?
   1:53pm, Nov 23, 2014 - Camila: I'll go
   1:53pm, Nov 23, 2014 - Unknown Caller: Why not fix?
   1:55pm, Nov 23, 2014 - Unknown Caller: If you leave, you will not do more damage other than the
   damage of leaving. You will have to fix the damage you did and it will be much harder. But I don't know if
   it's fixable now.
   1:56pm, Nov 23, 2014 - Unknown Caller: Understand?
   1:58pm, Nov 23, 2014 - Unknown Caller: There is the deepest damage of what you believe you felt... I
   don't know what to do with that. Then there's r. Lastly, the impressions of others. If this were a rape trial,
   the would undermine your credibility.
   1:59pm, Nov 23, 2014 - Unknown Caller: Please say something.
   2:01pm, Nov 23, 2014 - Unknown Caller: ???
   2:01pm, Nov 23, 2014 - Unknown Caller: Are you angry or being mean? I don't get this?
   2:03pm, Nov 23, 2014 - Unknown Caller: ???
   2:04pm, Nov 23, 2014 - Camila: Natalia won't let me look at my phone
   2:05pm, Nov 23, 2014 - Camila: She sees I react to.it
   2:05pm, Nov 23, 2014 - Camila: Please don't leave me
   2:11pm, Nov 23, 2014 - Unknown Caller: You ask me not to leave but you act differently. That you would
   even look arctic. or let him sit by you is dishonorable to me, us, and you. That others see that is also
   dishonorable to the above. It has to be fixed. My body is not holding up. If you don't fix it's more damage.
   2:11pm, Nov 23, 2014 - Unknown Caller: At r.
   2:12pm, Nov 23, 2014 - Unknown Caller: It like you let him get on top of you all over again.
   2:14pm, Nov 23, 2014 - Unknown Caller: You're on lunch right now. Natalia should not affect us.
   2:16pm, Nov 23, 2014 - Unknown Caller: Now your phone is off. I feel played. It seems like your, "don't
   leave me" was not serious.
   2:19pm, Nov 23, 2014 - Unknown Caller: I am going to try to heal for a while. I want to come back to
   many texts convincing me you really care and that you're home with a detailed plan to fix, or you're home
   and you've fixed, or you've really fixed deeply including thing to change the perceptions of others. They all
   need to believe r. disgusts you.
   2:20pm, Nov 23, 2014 - Unknown Caller: If not, then I know you don't care. I feel so played. I am so hurt.
   2:35pm, Nov 23, 2014 - Unknown Caller: Last I heard you decided to go, you should be gone and home
   by now.
   3:10pm, Nov 23, 2014 - Camila: I couldn't go
   3:10pm, Nov 23, 2014 - Camila: But I decided that if I stayed I would fix
   3:30pm, Nov 23, 2014 - Unknown Caller: You can always go.
   3:32pm, Nov 23, 2014 - Unknown Caller: I need ongoing texts every 10 minutes
   3:33pm, Nov 23, 2014 - Camila: I just plugged in ny phone
   3:35pm, Nov 23, 2014 - Camila: I feel I can't make a decision, the best decision because I am so
   dependant on you and in scared to lose that dependency
   3:36pm, Nov 23, 2014 - Unknown Caller: Sounds like real love...
   3:37pm, Nov 23, 2014 - Camila: I'm scared shitless and don't know what to do
   3:38pm, Nov 23, 2014 - Camila: Right now, if I do or don't do is because of that dependency and my fears
   around that dependency
   3:38pm, Nov 23, 2014 - Unknown Caller: Fixing should be very independent of that.
   3:39pm, Nov 23, 2014 - Unknown Caller: Text every 10 minutes as agreed earlier no exceptions.
   3:40pm, Nov 23, 2014 - Unknown Caller: Exact starting now
   3:41pm, Nov 23, 2014 - Camila: Sounds like real love???
   3:51pm, Nov 23, 2014 - Camila: I don't want to choose based on that
   4:01pm, Nov 23, 2014 - Camila: I am still fearful...
   4:01pm, Nov 23, 2014 - Camila: I broke down during lunch
   4:01pm, Nov 23, 2014 - Camila: That's why Natalia had my phone




                                                                                              GX 301-R - 225
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 227 of 368 PageID #:
                                    15534


   4:13pm, Nov 23, 2014 - Camila: I don't know what I'd do without you
   4:13pm, Nov 23, 2014 - Camila: But I don't want to be with you because of this dependency
   4:26pm, Nov 23, 2014 - Camila: I don't know what will happen
   4:35pm, Nov 23, 2014 - Camila: I feel like I'm under such a tight grip
   4:37pm, Nov 23, 2014 - Camila: I know it is out of cause but I just wanted to share how I felt
   4:46pm, Nov 23, 2014 - Camila: I don't want to continue like this
   4:47pm, Nov 23, 2014 - Camila: I want things to change
   4:58pm, Nov 23, 2014 - Camila: I feel terrible about hurting you but I don't want this to be our relationship
   5:01pm, Nov 23, 2014 - Unknown Caller: You make our relationship into this. This is not about the
   relationship, it's about you. Dependency is about the dependent and usery. A relationship that looks
   dependent can be indistinguishable from an interdependent one based on the at causedness and state of
   the participants.
   5:04pm, Nov 23, 2014 - Unknown Caller: Do you find it odd you could sit next to r. and watch me and
   forget you were making a bad, if not irreversible mistake?
   5:05pm, Nov 23, 2014 - Unknown Caller: Right in front of me... I've known people who had an affair put
   the pictures of their spouses away during the event.
   5:08pm, Nov 23, 2014 - Unknown Caller: Please keep your word about the penance of texting every 10
   minutes on the dot.
   5:09pm, Nov 23, 2014 - Camila: Yes, here I am
   5:10pm, Nov 23, 2014 - Unknown Caller: You need to fix also.
   5:11pm, Nov 23, 2014 - Camila: I want yo look at this. I feel like I'm drowning
   5:12pm, Nov 23, 2014 - Unknown Caller: There are to ways of looking at/feeling responsibilty; drowning
   or strengthening. It is only perspective.
   5:13pm, Nov 23, 2014 - Camila: Unfortunately, because of the circumstances, I don't think I can pull
   myself aside to grow a little and then reexamine
   5:13pm, Nov 23, 2014 - Camila: But I wish I could do that
   5:15pm, Nov 23, 2014 - Unknown Caller: You, like some, feel freedom is irresponsibility. Actually it is the
   opposite. Because of the drowning, you can't be potent, therefore reality cramps freedom, being impotent
   seems free.
   5:18pm, Nov 23, 2014 - Unknown Caller: Your natural tendency right now with this problem is to want to
   pull away/aside from reality to grow... It the tendency about the tendency...
   5:23pm, Nov 23, 2014 - Camila: Here
   5:23pm, Nov 23, 2014 - Camila: I'm not saying I don't want to take responsibility.
   5:24pm, Nov 23, 2014 - Camila: The relationship itself is what I'm unhappy about
   5:33pm, Nov 23, 2014 - Camila: I feel without options
   5:35pm, Nov 23, 2014 - Unknown Caller: The truth is you are not upset about the relationship... That's
   good for many reasons... You are upset about yourself within the relationship... Which is being upset
   about yourself... Which relates to base state and self esteem... Both are helped by fixing, destroyed when
   you do things like sit next to r. Or even have good feeling about him.
   5:36pm, Nov 23, 2014 - Unknown Caller: In the best case for you and you alone, even if I went away, you
   would fix it just the same...
   5:37pm, Nov 23, 2014 - Camila: Yep
   5:37pm, Nov 23, 2014 - Camila: I agree
   5:38pm, Nov 23, 2014 - Unknown Caller: You need to do things that raise you, not lower you. Right now,
   anything positive towards r. Lowers you.
   5:38pm, Nov 23, 2014 - Unknown Caller: So how and when are you going to fix this? Which day was it?
   5:39pm, Nov 23, 2014 - Camila: I don't know
   5:40pm, Nov 23, 2014 - Unknown Caller: The sooner the better. He needs as much time today and
   onward to believe you and see you are telling the truth.
   5:41pm, Nov 23, 2014 - Unknown Caller: You must be able to know which day? Yesterday?
   5:41pm, Nov 23, 2014 - Camila: No
   5:41pm, Nov 23, 2014 - Unknown Caller: Day before?
   5:42pm, Nov 23, 2014 - Camila: I am not sure
   5:42pm, Nov 23, 2014 - Unknown Caller: How has he been treating you since? Any other faults since that
   one?
   5:42pm, Nov 23, 2014 - Camila: Not really




                                                                                             GX 301-R - 226
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 228 of 368 PageID #:
                                    15535


   5:45pm, Nov 23, 2014 - Unknown Caller: Not really what?
   5:46pm, Nov 23, 2014 - Camila: Faults
   5:46pm, Nov 23, 2014 - Unknown Caller: Then none or something else?
   5:47pm, Nov 23, 2014 - Unknown Caller: Was there another fault you haven't said?
   5:48pm, Nov 23, 2014 - Camila: No
   5:48pm, Nov 23, 2014 - Unknown Caller: Why the hesitation?
   5:48pm, Nov 23, 2014 - Camila: I just have been in my head worried about this/you so I am leaving room
   for mindless mistakes
   5:49pm, Nov 23, 2014 - Unknown Caller: Ok... The sooner you fix with conviction and not budge with a
   smile or anything the better. Yes?
   5:49pm, Nov 23, 2014 - Camila: Yes
   5:52pm, Nov 23, 2014 - Unknown Caller: I have always told you I will help you fix you, but I'm am now
   very limited in helping you fix us... More likely I will sacrifice me and us so you have a better you.
   5:53pm, Nov 23, 2014 - Unknown Caller: The poison I must take is yet to come.
   6:05pm, Nov 23, 2014 - Camila: Here
   6:05pm, Nov 23, 2014 - Unknown Caller: And?
   6:06pm, Nov 23, 2014 - Camila: Thinking
   6:06pm, Nov 23, 2014 - Unknown Caller: Will you fix with R. By the end of dinner?
   6:06pm, Nov 23, 2014 - Camila: I don't know
   6:07pm, Nov 23, 2014 - Camila: Do you mean to inspire fear in me?
   6:08pm, Nov 23, 2014 - Camila: I can't wrap my mind around the fact that whenever we are about to
   break things off you call me something horrible
   6:08pm, Nov 23, 2014 - Unknown Caller: Why would you say that? You know it needs to be done. ASAP.
   I
   6:08pm, Nov 23, 2014 - Unknown Caller: Am moving you
   6:08pm, Nov 23, 2014 - Unknown Caller: Not true. That is not relevant to fixing.
   6:08pm, Nov 23, 2014 - Unknown Caller: What did I call you and I will explain.
   6:09pm, Nov 23, 2014 - Camila: I am just wondering if that is your intent
   6:09pm, Nov 23, 2014 - Camila: You called me a careless monster
   6:09pm, Nov 23, 2014 - Unknown Caller: What?
   6:10pm, Nov 23, 2014 - Camila: a while ago you called me worse than evil
   6:10pm, Nov 23, 2014 - Unknown Caller: No. I said you were being a monster to me.
   6:10pm, Nov 23, 2014 - Unknown Caller: Your actions not you.
   6:10pm, Nov 23, 2014 - Camila: Nop
   6:10pm, Nov 23, 2014 - Unknown Caller: I also explained the definitions based on ignoring and apathy.
   6:11pm, Nov 23, 2014 - Camila: That is what you texted. This you called me when we were on the phone
   6:12pm, Nov 23, 2014 - Unknown Caller: If you think that it's a different problem. I would not. If you think I
   did I can't speak to you because I can't get you to understand.
   6:23pm, Nov 23, 2014 - Unknown Caller: What you say is false and goes against me. I have told you so
   much the opposite. If you construed my communication as that and insist I will then go into a custodian
   mode. I will be your parent and shield you but never express to you. We will be lost, I will transition you to
   a happy life.
   6:26pm, Nov 23, 2014 - Camila: I don't see how the two relate. If I'm bothered by things you call me, you
   then will treat me like a child???
   6:28pm, Nov 23, 2014 - Unknown Caller: I don't call you those things. I call you actions and results those
   things. If we have that big a communication gap it is beyond my skill level to get across what is needed. I
   accept that failure and transition you out.
   6:29pm, Nov 23, 2014 - Unknown Caller: What's most important right now is fixing with R. And others.
   6:29pm, Nov 23, 2014 - Unknown Caller: Must be by end of dinner or won't be taken right.
   6:34pm, Nov 23, 2014 - Camila: I don't know what that looks like
   6:34pm, Nov 23, 2014 - Unknown Caller: What what looks like?
   6:35pm, Nov 23, 2014 - Camila: Fixing with r n other by dinner
   6:36pm, Nov 23, 2014 - Unknown Caller: Telling r. The message I said. Being congruent with that
   message and sentiment from now on.
   6:36pm, Nov 23, 2014 - Unknown Caller: So all people can see if they look. Disgust aversion.
   6:37pm, Nov 23, 2014 - Unknown Caller: You should have left if you were going to waffle.




                                                                                              GX 301-R - 227
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 229 of 368 PageID #:
                                    15536


   6:41pm, Nov 23, 2014 - Unknown Caller: If you feel the reality of fixing you build conscience and won't
   make bad future decisions.
   6:42pm, Nov 23, 2014 - Unknown Caller: You fixed with boy boy but that was not nearly as serious.
   6:46pm, Nov 23, 2014 - Camila: I picked up karens phone
   6:46pm, Nov 23, 2014 - Camila: She's in the front of the room
   6:46pm, Nov 23, 2014 - Unknown Caller: So you should have spoken with me not hung up.
   6:47pm, Nov 23, 2014 - Camila: I know
   6:47pm, Nov 23, 2014 - Camila: I'm sorry
   6:47pm, Nov 23, 2014 - Camila: All eyes were on me
   6:48pm, Nov 23, 2014 - Unknown Caller: When's dinner?
   6:48pm, Nov 23, 2014 - Camila: Now
   6:50pm, Nov 23, 2014 - Unknown Caller: Good luck my heart is with you.
   6:52pm, Nov 23, 2014 - Unknown Caller: I'm going into a development group I need to know how it
   went... And texts every 10 minutes...
   6:53pm, Nov 23, 2014 - Unknown Caller: Please be stronger, firmer, and more disgusted than you've ever
   been. But don't infuriate, just be quick and firm and cut off.
   7:04pm, Nov 23, 2014 - Camila: Trying....
   7:05pm, Nov 23, 2014 - Unknown Caller: Do. It's so important now honey.
   7:05pm, Nov 23, 2014 - Unknown Caller: In the future you will want to have done this... Trust me...
   7:06pm, Nov 23, 2014 - Unknown Caller: Trust the future you...
   7:15pm, Nov 23, 2014 - Camila: ðŸ˜¢
   7:15pm, Nov 23, 2014 - Camila: Really bad timing
   7:15pm, Nov 23, 2014 - Camila: I can't get him
   7:20pm, Nov 23, 2014 - Camila: No luck :(
   7:25pm, Nov 23, 2014 - Camila: I'm here
   7:27pm, Nov 23, 2014 - Camila: I was thinking of working this past incident involving us n r but don't know
   how to sanitize so maybe not
   7:37pm, Nov 23, 2014 - Camila: I'm here
   7:47pm, Nov 23, 2014 - Camila: Here
   7:58pm, Nov 23, 2014 - Camila: Here
   8:08pm, Nov 23, 2014 - Camila: I didn't share it. Don't worry
   8:15pm, Nov 23, 2014 - Unknown Caller: I can help don't work tonight. Can you get him before today is
   over? If he doesn't have overnight I don't know what to do....
   8:21pm, Nov 23, 2014 - Camila: ?
   8:21pm, Nov 23, 2014 - Camila: I did not understand
   8:24pm, Nov 23, 2014 - Unknown Caller: What didn't you understand... It should be done so it's not done
   on Thebes last day of the training.
   8:24pm, Nov 23, 2014 - Unknown Caller: The
   8:33pm, Nov 23, 2014 - Unknown Caller: You say to him, "I need to speak to you before we leave
   tonight." Then, when you speak to him you deliver you message in likely less than 30 second without
   allowing any back and forth or questions.
   8:34pm, Nov 23, 2014 - Unknown Caller: You don't want to associate, please don't try to be friendly.
   Cordial and professional is fine. This type of thing said with the appropriate feelings.
   8:35pm, Nov 23, 2014 - Unknown Caller: Emphasize we are not friends.
   8:41pm, Nov 23, 2014 - Unknown Caller: This is more than 10 minutes.
   8:42pm, Nov 23, 2014 - Unknown Caller: It's 20... There should be no excuse. This is serious.
   8:42pm, Nov 23, 2014 - Unknown Caller: This is a rypebof penance.
   8:42pm, Nov 23, 2014 - Unknown Caller: Type of
   8:46pm, Nov 23, 2014 - Camila: Here
   8:46pm, Nov 23, 2014 - Camila: Talking with Gozer
   8:46pm, Nov 23, 2014 - Camila: Did you talk.to her?
   8:47pm, Nov 23, 2014 - Camila: About me?
   9:00pm, Nov 23, 2014 - Camila: Here
   9:01pm, Nov 23, 2014 - Unknown Caller: And?
   9:10pm, Nov 23, 2014 - Camila: Here
   9:10pm, Nov 23, 2014 - Unknown Caller: Set for your task?




                                                                                           GX 301-R - 228
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 230 of 368 PageID #:
                                    15537


   9:15pm, Nov 23, 2014 - Unknown Caller: I need you to guarantee this happens. Remember you directly
   caused this it is imperative you act to fix. You broke your word again, show you will make it right. Please.
   9:18pm, Nov 23, 2014 - Camila: What do you want??
   9:18pm, Nov 23, 2014 - Camila: What are you asking for? I'm lost
   9:19pm, Nov 23, 2014 - Camila: Did you not answer my question on purpose?
   9:27pm, Nov 23, 2014 - Unknown Caller: You must do the r. thing. That's what I've been talking about. I
   did not avoid your questions. I don't do that. Karen knows there is something with you I know about. I
   won't tell her. But she knows it's very serious. And she knows at least part of your texting was with me. I
   am trying to cover for you a little to shield you. I can force the meeting with R. but it is much better, and
   discrete, if you do it alone.
   9:29pm, Nov 23, 2014 - Camila: Hrtr
   9:30pm, Nov 23, 2014 - Unknown Caller: Hrtr=here???
   9:31pm, Nov 23, 2014 - Unknown Caller: Please get this done. Your future you begs you!
   9:40pm, Nov 23, 2014 - Camila: Here
   9:50pm, Nov 23, 2014 - Camila: Just curious, how could you force that meeting?
   9:51pm, Nov 23, 2014 - Unknown Caller: I would have to share with Karen you need a quick private
   meeting with R.
   9:52pm, Nov 23, 2014 - Unknown Caller: Did you doubt I could?
   9:52pm, Nov 23, 2014 - Camila: No, of course not
   9:52pm, Nov 23, 2014 - Unknown Caller: The less anyone knows the better.
   9:54pm, Nov 23, 2014 - Unknown Caller: I wish you were soft towards me now... You feel angry and
   defiant, although it's hard to tell with text... I just know your not soft to me.
   10:08pm, Nov 23, 2014 - Camila: I did not catch him
   10:17pm, Nov 23, 2014 - Unknown Caller: Omg.
   10:17pm, Nov 23, 2014 - Camila: I'm sorry
   10:18pm, Nov 23, 2014 - Camila: It was either riding with Robbie and talking ti him stuck in a car for a
   long time...or go with Karen and have her not suspect anyghing
   10:18pm, Nov 23, 2014 - Camila: I chose karen
   10:18pm, Nov 23, 2014 - Unknown Caller: You needed to do everything to do so. You could have texted.
   You were cleaning. There were so many things. It seems like you didn't want to and used inaction to fail.
   10:19pm, Nov 23, 2014 - Unknown Caller: You could have gone to him, not gotten in the car, had Karen
   wait.
   10:22pm, Nov 23, 2014 - Camila: He was not out yet
   10:22pm, Nov 23, 2014 - Camila: I would have had to stay behind
   10:23pm, Nov 23, 2014 - Camila: Are you talking to Karen about me?
   10:23pm, Nov 23, 2014 - Camila: Why dies she sound so serious?
   10:25pm, Nov 23, 2014 - Unknown Caller: You could have even asked me... I offered... Rather than fail. I
   just called and was so serious I was crying but she didn't know... I think you might have lost our children
   for good. Why? Why? Why? If you had to get him to save a life you would have. How could you fail?
   10:26pm, Nov 23, 2014 - Unknown Caller: Karen would have waited. Levi could have had Pam pick you
   up... Many many possibilities...
   10:26pm, Nov 23, 2014 - Unknown Caller: I
   10:27pm, Nov 23, 2014 - Unknown Caller: Say something... Are you truly not caring about this? Can you
   go back to do it?
   10:28pm, Nov 23, 2014 - Unknown Caller: How long is he there???
   10:35pm, Nov 23, 2014 - Camila: I don't know
   10:34pm, Nov 23, 2014 - Unknown Caller: ???
   10:36pm, Nov 23, 2014 - Camila: They weren't staying long
   10:36pm, Nov 23, 2014 - Unknown Caller: Help! Do something!
   10:36pm, Nov 23, 2014 - Camila: What can I do???!
   10:36pm, Nov 23, 2014 - Unknown Caller: Don't you care about our children, the future, even the
   present?
   10:37pm, Nov 23, 2014 - Camila: Of course!
   10:37pm, Nov 23, 2014 - Camila: I have no f clue what you are talking about
   10:37pm, Nov 23, 2014 - Camila: What is going on?
   10:38pm, Nov 23, 2014 - Unknown Caller: You need to see how you didn't do. Why did you fail? How




                                                                                              GX 301-R - 229
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 231 of 368 PageID #:
                                    15538


   could you let this happen? Then do something! I don't know what... You constructed all of this including
   the failure.
   10:39pm, Nov 23, 2014 - Camila: How I didn't do what?
   10:39pm, Nov 23, 2014 - Unknown Caller: Get to r. and deliver the message.
   10:39pm, Nov 23, 2014 - Unknown Caller: What else???
   10:40pm, Nov 23, 2014 - Unknown Caller: If someone had a gun to your head you would have.
   10:40pm, Nov 23, 2014 - Unknown Caller: Help! Help! Help!
   10:41pm, Nov 23, 2014 - Camila: What can I do???
   10:41pm, Nov 23, 2014 - Unknown Caller: You need to figure out something now!!! I have no idea!!!
   10:42pm, Nov 23, 2014 - Unknown Caller: How did you let this happen???
   10:43pm, Nov 23, 2014 - Unknown Caller: ???
   10:43pm, Nov 23, 2014 - Unknown Caller: I'm waiting... Help!
   10:44pm, Nov 23, 2014 - Unknown Caller: Say something???
   10:45pm, Nov 23, 2014 - Camila: It seemed like a bigger risk to wait outside for him and Chase him and
   have everyone see that
   10:45pm, Nov 23, 2014 - Unknown Caller: I don't care about the excuse. You did not have to make it look
   like you chased him.
   10:46pm, Nov 23, 2014 - Unknown Caller: Help now! What now! Do something now!
   10:47pm, Nov 23, 2014 - Unknown Caller: Say something???
   10:48pm, Nov 23, 2014 - Unknown Caller: Don't you care??? Please help!!! Please???
   10:48pm, Nov 23, 2014 - Unknown Caller: Do something!!!
   10:48pm, Nov 23, 2014 - Unknown Caller: How can you not text???
   10:49pm, Nov 23, 2014 - Unknown Caller: How much does having our baby mean to you???
   10:50pm, Nov 23, 2014 - Camila: I was going over messages
   10:50pm, Nov 23, 2014 - Unknown Caller: And...
   10:51pm, Nov 23, 2014 - Unknown Caller: ???
   10:51pm, Nov 23, 2014 - Camila: Looking for a specific
   10:51pm, Nov 23, 2014 - Unknown Caller: Specific what???
   10:52pm, Nov 23, 2014 - Camila: I don't understand wtf is going on...
   10:52pm, Nov 23, 2014 - Unknown Caller: How will it help now???
   10:52pm, Nov 23, 2014 - Unknown Caller: You needed to do this r. thing...
   10:53pm, Nov 23, 2014 - Camila: Yes, I did not evaluate it right...
   10:53pm, Nov 23, 2014 - Unknown Caller: Evaluate how?
   10:54pm, Nov 23, 2014 - Camila: The ride and chasing him
   10:54pm, Nov 23, 2014 - Unknown Caller: So how will you fix this?
   10:54pm, Nov 23, 2014 - Unknown Caller: Are you home?
   10:55pm, Nov 23, 2014 - Camila: I don't know. I don't even understand it
   10:55pm, Nov 23, 2014 - Unknown Caller: Understand what?
   10:55pm, Nov 23, 2014 - Unknown Caller: Are you home?
   10:56pm, Nov 23, 2014 - Camila: Yes
   10:56pm, Nov 23, 2014 - Unknown Caller: I'm going to try to cone...
   10:56pm, Nov 23, 2014 - Unknown Caller: Come over
   10:56pm, Nov 23, 2014 - Camila: Ok. Want me to come get you?
   10:56pm, Nov 23, 2014 - Unknown Caller: Don't know yet.
   10:57pm, Nov 23, 2014 - Camila: ???
   11:00pm, Nov 23, 2014 - Unknown Caller: Coming now.
   1:28am, Nov 24, 2014 - Unknown Caller: Are you ok my love?
   1:32am, Nov 24, 2014 - Camila: Yes
   1:32am, Nov 24, 2014 - Camila: I think so
   5:13am, Nov 24, 2014 - Unknown Caller: My love, it is of utmost importance that you do what we spoke of
   but I will not force you. I want you to fix this with all my being, I understand things you do not. Please do
   exactly what you said, please don't back down out of fear, but I release you from your vow to me. As
   always, I would rather lose you than force you. I honor that you did make the vow for us. I love you.
   5:17am, Nov 24, 2014 - Unknown Caller: If you do it, and desperately I hope you do, please do it
   correctly... Don't water it down, it might make things worse.
   7:50am, Nov 24, 2014 - Camila: Morning love




                                                                                             GX 301-R - 230
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 232 of 368 PageID #:
                                    15539


   7:51am, Nov 24, 2014 - Camila: I woke up to a nice mark on my neck, as if I was bitten by a vampire
   11:17am, Nov 24, 2014 - Unknown Caller: What's up? Did you?
   11:33am, Nov 24, 2014 - Camila: Not yet. I want it to be from the right place if
   11:40am, Nov 24, 2014 - Unknown Caller: The later, the worse it is. I love you but I am extremely sad...
   11:41am, Nov 24, 2014 - Unknown Caller: It's better than not being done. Is it not the right place?
   11:42am, Nov 24, 2014 - Camila: I am.sorry. I don't want ti come.off.as needy, desperate, angry, etc...
   11:44am, Nov 24, 2014 - Unknown Caller: I know. But I am heartbroken.
   11:45am, Nov 24, 2014 - Camila: I know.... I am sorry
   11:45am, Nov 24, 2014 - Camila: Not yet...
   11:46am, Nov 24, 2014 - Unknown Caller: Do you think you will do it? The later you do, the more it might
   appear to come from the wrong place, and the less time to try to help with the other damages?
   11:47am, Nov 24, 2014 - Unknown Caller: Even if it doesn't come from the right place, it is better to do it
   ASAP than not do it.
   12:17pm, Nov 24, 2014 - Unknown Caller: ðŸ˜¢?
   1:59pm, Nov 24, 2014 - Unknown Caller: Going into meeting... You keep on getting on but not texting...
   Please protect our future... Please?
   2:01pm, Nov 24, 2014 - Camila: He's hard to get a hold of
   3:02pm, Nov 24, 2014 - Unknown Caller: I know... I wish I could help... Be resourceful...
   3:03pm, Nov 24, 2014 - Unknown Caller: Make it so.
   3:06pm, Nov 24, 2014 - Unknown Caller: Show the strength of your love by overcoming any obstacle to
   make it happen.
   4:05pm, Nov 24, 2014 - Unknown Caller: I want to know you love me. I want to know you have my back. I
   want to be able to count on you no matter what. This task is vitally important for these things. This is not
   just for me and the above; it's for you, with and for you, and the above. If you don't understand, just do it
   please. I love you.
   4:06pm, Nov 24, 2014 - Unknown Caller: You from the future would be begging at this point. Don't make
   this another one of those times you wish were different in the future.
   4:36pm, Nov 24, 2014 - Unknown Caller: I am getting more physically compromised each hour. Maybe it's
   dread or deep sadness, maybe it's a transcendent connection, if you believe in the possibility of such
   things... Please make us safe.
   4:37pm, Nov 24, 2014 - Unknown Caller: I would also like to know what's happening...
   4:37pm, Nov 24, 2014 - Unknown Caller: You have forgotten me text-wise...
   4:44pm, Nov 24, 2014 - Camila: I am sorry
   4:45pm, Nov 24, 2014 - Camila: I am so scared to do it. I don't feel like I am in the right place
   4:46pm, Nov 24, 2014 - Unknown Caller: Do it even if you are scared and in the wrong place... Please, so
   much depends on it... So much pain for me if you don't... Have I not suffered enough? You future self is
   crying...
   4:47pm, Nov 24, 2014 - Unknown Caller: Additionally, you can cause yourself to be in the right place...
   4:48pm, Nov 24, 2014 - Unknown Caller: Especially because it is a rightful place...
   4:49pm, Nov 24, 2014 - Unknown Caller: Although this is not necessary... Please no more pain for me...
   4:49pm, Nov 24, 2014 - Unknown Caller: Do it now...
   4:49pm, Nov 24, 2014 - Unknown Caller: I am hurting so much and if you don't the worse is yet to come
   for me...
   4:57pm, Nov 24, 2014 - Camila: I thought I had an options. It sounds like I'm back to no options
   5:01pm, Nov 24, 2014 - Unknown Caller: You have options. Every option has effects. I can no longer
   absorb all the effects to give you an effects-less life. The effect of each passing moment is more pain to
   my. I will already have tremendous pain because the wasn't done yesterday etc... Each moment is more
   pain for my future. I can't avoid it.
   5:03pm, Nov 24, 2014 - Unknown Caller: But effect are effects. You now see them. Every option has
   them. You have the same number of options. If you don't do this it will have many unavoidable effects
   including how you see yourself and how I see you.
   5:04pm, Nov 24, 2014 - Unknown Caller: Thinking you have less options is out of cause.
   5:12pm, Nov 24, 2014 - Unknown Caller: No matter what, do you want to be the type of person who does
   the things you did with R., knows what she knows and yet lets him sit next to her watching the person
   they hurt, again choosing r. over him, has her lover in the deepest pain, yet will not fix with a 30 second at
   most interaction of done correctly?




                                                                                              GX 301-R - 231
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 233 of 368 PageID #:
                                    15540


   5:47pm, Nov 24, 2014 - Unknown Caller: ?
   5:50pm, Nov 24, 2014 - Camila: Not yet
   5:50pm, Nov 24, 2014 - Camila: In expert groups. Can't go in
   6:45pm, Nov 24, 2014 - Camila: I feel enraged
   6:45pm, Nov 24, 2014 - Unknown Caller: At?
   6:45pm, Nov 24, 2014 - Camila: I may have called him an asshole and he may have heard me
   6:46pm, Nov 24, 2014 - Camila: He has been an asshole the entire time
   6:45pm, Nov 24, 2014 - Unknown Caller: Explain... ?
   6:48pm, Nov 24, 2014 - Unknown Caller: Tell me more so I understand...
   7:01pm, Nov 24, 2014 - Camila: He was being an asshole to me so I called him an asshole as I walked
   away
   7:02pm, Nov 24, 2014 - Unknown Caller: Did you have the other conversation also?
   7:03pm, Nov 24, 2014 - Camila: Not yet
   7:03pm, Nov 24, 2014 - Camila: I've been so mad and there hasn't been a good time yet
   7:39pm, Nov 24, 2014 - Unknown Caller: Maybe this can be advantageous, but of course he could
   confuse your anger over this and what you are saying. You can use this emotion, but be sure he
   understands this message comes from before this, that it was not ok for him to sit by you... You were
   trying to be nice for the sake of the intensive and it is not ok etc...
   7:41pm, Nov 24, 2014 - Unknown Caller: I am so sorry you are experiencing this, I wish you could have
   seen this in the beginning... I love you!
   7:42pm, Nov 24, 2014 - Unknown Caller: Are you ok honey?
   7:43pm, Nov 24, 2014 - Camila: No!
   7:43pm, Nov 24, 2014 - Unknown Caller: Can I help?
   7:43pm, Nov 24, 2014 - Camila: I wish u were not asking me to do this
   7:44pm, Nov 24, 2014 - Unknown Caller: Why? If you understood the effects you likely would have
   wanted me to not rescind the vow...
   7:45pm, Nov 24, 2014 - Unknown Caller: You would beg me to force you... It is that serious...
   7:46pm, Nov 24, 2014 - Unknown Caller: Are you still angry at him?
   7:46pm, Nov 24, 2014 - Camila: Yes
   7:46pm, Nov 24, 2014 - Camila: But I hate playing that card
   7:46pm, Nov 24, 2014 - Camila: Like I'm a victim and I had no responsibility
   7:46pm, Nov 24, 2014 - Unknown Caller: Why not use it to do this important thing?
   7:46pm, Nov 24, 2014 - Unknown Caller: Honey, I know it's hard no matter...
   7:47pm, Nov 24, 2014 - Camila: I created this!
   7:47pm, Nov 24, 2014 - Camila: I can't blame him and then make him bad
   7:47pm, Nov 24, 2014 - Unknown Caller: But you had responsibility but not all of it... His part leads to
   this...
   7:48pm, Nov 24, 2014 - Unknown Caller: Yes, but at the time you were not in cause and he played you ...
   7:50pm, Nov 24, 2014 - Unknown Caller: You can tell him firmly you are not friends, have not been
   friends for quite a while, and will not be friends. He should please avoid non-professional interaction.

   All in cause, not blaming.
   7:52pm, Nov 24, 2014 - Unknown Caller: Not a victim. Just firm and taking control.
   7:53pm, Nov 24, 2014 - Camila: That might not work
   7:54pm, Nov 24, 2014 - Camila: I just think this will nor work.... ðŸ˜¢
   7:54pm, Nov 24, 2014 - Unknown Caller: Ok. Why?
   7:55pm, Nov 24, 2014 - Camila: Because I would look like a crazy bitch
   7:56pm, Nov 24, 2014 - Unknown Caller: I am concerned but if you're calm and soft voiced but firm...
   7:57pm, Nov 24, 2014 - Unknown Caller: That's why I knew yesterday was important... But it needs to be
   said, then I can fix more with other things...
   7:57pm, Nov 24, 2014 - Unknown Caller: If it is not said, I can't do step 2...
   7:58pm, Nov 24, 2014 - Camila: No. I would have looked like a crzy bitch yesterday, toi
   7:58pm, Nov 24, 2014 - Unknown Caller: You will be able to regain you dignity if you give me this step...
   7:58pm, Nov 24, 2014 - Unknown Caller: Yesterday would have been better... I told you not perfect...
   7:58pm, Nov 24, 2014 - Camila: No
   7:58pm, Nov 24, 2014 - Unknown Caller: I need this to help...




                                                                                           GX 301-R - 232
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 234 of 368 PageID #:
                                    15541


   7:58pm, Nov 24, 2014 - Unknown Caller: No what?
   7:59pm, Nov 24, 2014 - Camila: It wouldn't have been better
   7:59pm, Nov 24, 2014 - Unknown Caller: Trust me, I know something you don't about something else...
   7:59pm, Nov 24, 2014 - Camila: ????
   7:59pm, Nov 24, 2014 - Camila: Me, too
   8:00pm, Nov 24, 2014 - Unknown Caller: Like... What do you know?
   8:00pm, Nov 24, 2014 - Camila: We had a short interaction but it was charged
   8:03pm, Nov 24, 2014 - Unknown Caller: Yes... But I know step 2 that will reframe all of this if I can only
   get there...
   8:03pm, Nov 24, 2014 - Camila: ???
   8:03pm, Nov 24, 2014 - Unknown Caller: And you don't understand him... Please trust me... And your
   future self...
   8:04pm, Nov 24, 2014 - Camila: What are you not telling me?
   8:04pm, Nov 24, 2014 - Unknown Caller: How exactly step 2 will work and all that I know about r.
   8:05pm, Nov 24, 2014 - Unknown Caller: I understand r. very well...
   8:05pm, Nov 24, 2014 - Camila: Ok
   8:05pm, Nov 24, 2014 - Unknown Caller: I love you.
   8:05pm, Nov 24, 2014 - Unknown Caller: I love us.
   8:06pm, Nov 24, 2014 - Camila: But this is going to make me look fucking crazy and needy
   8:06pm, Nov 24, 2014 - Unknown Caller: Just be firm, non-emotional, no smile, no frown, speak in a soft
   voice.
   8:07pm, Nov 24, 2014 - Camila: No!
   8:07pm, Nov 24, 2014 - Unknown Caller: Be matter of fact as if you're telling him the weather...
   8:07pm, Nov 24, 2014 - Unknown Caller: No?
   8:08pm, Nov 24, 2014 - Camila: This is not going to work
   8:08pm, Nov 24, 2014 - Unknown Caller: It is setting up for the future... It won't work yet...
   8:08pm, Nov 24, 2014 - Camila: What future???
   8:08pm, Nov 24, 2014 - Unknown Caller: It doesn't matter what he thinks now... It will change...
   8:09pm, Nov 24, 2014 - Camila: What future;??
   8:09pm, Nov 24, 2014 - Unknown Caller: He will come to know you are not a crazy birch...
   8:09pm, Nov 24, 2014 - Unknown Caller: Please trust me... After you ask a forum question...
   8:11pm, Nov 24, 2014 - Unknown Caller: What would you say to her in the past to stop her from being
   with R.?
   8:11pm, Nov 24, 2014 - Camila: Please answer what future???
   8:11pm, Nov 24, 2014 - Unknown Caller: Tell me what to say now so you help me help us...
   8:12pm, Nov 24, 2014 - Unknown Caller: I will answer, I don't understand. At a future date you will ask a
   forum question that will trigger a series of events that will vindicate you...
   8:13pm, Nov 24, 2014 - Camila: I feel like your puppet
   8:13pm, Nov 24, 2014 - Unknown Caller: I will reassess all of these interactions...
   8:13pm, Nov 24, 2014 - Unknown Caller: He will.
   8:14pm, Nov 24, 2014 - Unknown Caller: It's for you. This doesn't help me.
   8:14pm, Nov 24, 2014 - Unknown Caller: It will stop a lot of pain and help us.
   8:15pm, Nov 24, 2014 - Unknown Caller: If you feel like my puppet I don't know what to say, you should
   know me better.
   8:15pm, Nov 24, 2014 - Unknown Caller: I won't work that way. What I am asking you to do is rightful.
   8:16pm, Nov 24, 2014 - Unknown Caller: How you are treating me is also important.
   8:16pm, Nov 24, 2014 - Unknown Caller: Please respect my morality.
   8:18pm, Nov 24, 2014 - Camila: You are asking me to do something I am not confortable doing blindly
   8:20pm, Nov 24, 2014 - Unknown Caller: How can I unblind you? Note: to fix other things you will have to
   do things absolutely blindly. This is simple and rightful. Honestly, if I having even earned this level of trust
   we are nothing with no hope.
   8:21pm, Nov 24, 2014 - Unknown Caller: You should want to prove yourself. At this point I should never
   have to argue a request.
   8:21pm, Nov 24, 2014 - Unknown Caller: The harder the request the better.
   8:21pm, Nov 24, 2014 - Unknown Caller: You wanted to be my slave, this is the opposite.
   8:21pm, Nov 24, 2014 - Unknown Caller: But I have earned the trust.




                                                                                                GX 301-R - 233
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 235 of 368 PageID #:
                                    15542


   8:22pm, Nov 24, 2014 - Camila: I am so confused
   8:22pm, Nov 24, 2014 - Unknown Caller: About?
   8:22pm, Nov 24, 2014 - Unknown Caller: All I should have to say is, "it is my request, do it."
   8:23pm, Nov 24, 2014 - Camila: I thought we ended at a different point last night
   8:23pm, Nov 24, 2014 - Unknown Caller: Which was?
   8:23pm, Nov 24, 2014 - Camila: I wasn't strong enough
   8:24pm, Nov 24, 2014 - Unknown Caller: You should want to do anything I want no matter how difficult.
   The more difficult the better, the more you prove yourself. Last night I though we ended where your love
   was stronger than your fear or comfort.
   8:25pm, Nov 24, 2014 - Unknown Caller: Last night you made a vow.
   8:25pm, Nov 24, 2014 - Unknown Caller: That's being strong enough.
   8:25pm, Nov 24, 2014 - Unknown Caller: I relieved you of that this morning...
   8:26pm, Nov 24, 2014 - Unknown Caller: But you are strong enough and vowed to do it first thing.
   8:27pm, Nov 24, 2014 - Unknown Caller: So the conclusion was you were strong enough, made a sacred
   vow to me, I released you from that vow hours later.
   8:28pm, Nov 24, 2014 - Unknown Caller: I was honored you madevyhe bow.
   8:28pm, Nov 24, 2014 - Unknown Caller: Vow
   8:29pm, Nov 24, 2014 - Unknown Caller: You are strong enough, you future self would beg you to stop all
   this resistence and honor yourself, us and me.
   8:30pm, Nov 24, 2014 - Camila: I don't want to do.this!
   8:31pm, Nov 24, 2014 - Unknown Caller: I want you to the effects are terrible if you don't, but I will still
   love you. I won't force you, but your future self would.
   8:32pm, Nov 24, 2014 - Unknown Caller: There are many things in the world we don't want to do but they
   are rightful and serve us in different ways, so we do them.
   8:33pm, Nov 24, 2014 - Camila: Yes, but those people understand why they are doing them
   8:33pm, Nov 24, 2014 - Unknown Caller: Please. I can't say much more.
   8:33pm, Nov 24, 2014 - Unknown Caller: In the worst case, you are doing this because I asked. That
   should be enough.
   8:33pm, Nov 24, 2014 - Unknown Caller: But you know it is rightful.
   8:34pm, Nov 24, 2014 - Unknown Caller: You know I am a deep thinker and moral.
   8:34pm, Nov 24, 2014 - Unknown Caller: I may even be able to see what's coming.
   8:34pm, Nov 24, 2014 - Unknown Caller: You know you want to prove yourself to me
   8:34pm, Nov 24, 2014 - Unknown Caller: And to yourself.
   8:35pm, Nov 24, 2014 - Camila: Yea, but I don't know where you are taking me. What if I don't want to go
   where you want to take.me?
   8:35pm, Nov 24, 2014 - Unknown Caller: I won't force you. But by now, considering everything, you
   should trust me. I've earned it.
   8:36pm, Nov 24, 2014 - Unknown Caller: Remember, I could have held you to your vow and this would
   have been done this morning.
   8:38pm, Nov 24, 2014 - Unknown Caller: I can't say much more. I shouldn't have had to say any of it. My
   request should have been enough. You will either do it or not. You will get the effects of your decision
   either way as we all do. What else can I say?
   8:39pm, Nov 24, 2014 - Unknown Caller: Do you think your love should have to go through all this?
   8:39pm, Nov 24, 2014 - Unknown Caller: Haven't I gone through enough... And there is so much more I
   have to bear because of this...
   8:40pm, Nov 24, 2014 - Unknown Caller: So?
   8:47pm, Nov 24, 2014 - Unknown Caller: Honey, I love you either way but the effects of not doing are real
   and insurmountable...
   8:48pm, Nov 24, 2014 - Unknown Caller: So?
   8:49pm, Nov 24, 2014 - Camila: I don't know yet
   8:53pm, Nov 24, 2014 - Unknown Caller: Understand, I think it would be good to beat your fear. If you
   say, "yes" you will start to break the pattern of indecision and passive out of cause that bring great pain
   and damage. Saying, "I don't know" is either indecision or a, "no" in fearful disguise. Both are bad. Many
   people think if they can just be indecisive long enough they won't have to decide. BUT indecision is a
   decision of the worst type.
   8:54pm, Nov 24, 2014 - Unknown Caller: How can I get future you to speak to you?




                                                                                            GX 301-R - 234
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 236 of 368 PageID #:
                                    15543


   8:55pm, Nov 24, 2014 - Unknown Caller: You won't listen to me...
   8:55pm, Nov 24, 2014 - Unknown Caller: I've begged as much as I can... Even offered you candy...
   8:56pm, Nov 24, 2014 - Unknown Caller: I give up; you win. It's all in you hands.
   8:58pm, Nov 24, 2014 - Unknown Caller: It seems like you are looking for any and every way not to do it.
   So you will make sure you won't. I hope I am wrong.
   9:20pm, Nov 24, 2014 - Camila: Candy??
   9:26pm, Nov 24, 2014 - Unknown Caller: Just kidding...
   9:27pm, Nov 24, 2014 - Camila: Ah
   9:48pm, Nov 24, 2014 - Unknown Caller: What's up?
   9:57pm, Nov 24, 2014 - Unknown Caller: So?
   10:00pm, Nov 24, 2014 - Camila: In forum
   10:00pm, Nov 24, 2014 - Camila: Nothing yet
   10:05pm, Nov 24, 2014 - Unknown Caller: Good forum? Do I look good for you?
   10:05pm, Nov 24, 2014 - Unknown Caller: To you want that man on the screen?
   10:05pm, Nov 24, 2014 - Unknown Caller: Do
   5:03pm, Nov 25, 2014 - Camila: Let me know when you are headed home
   5:03pm, Nov 25, 2014 - Unknown Caller: Almost there 1 minute.
   5:04pm, Nov 25, 2014 - Camila: Oh
   5:04pm, Nov 25, 2014 - Camila: Wanted to meet on the way
   5:04pm, Nov 25, 2014 - Unknown Caller: I'll walk back
   5:04pm, Nov 25, 2014 - Unknown Caller: Where are you?
   5:05pm, Nov 25, 2014 - Camila: Leaving in less than 1
   5:05pm, Nov 25, 2014 - Unknown Caller: Passing hale
   5:05pm, Nov 25, 2014 - Unknown Caller: Towards flintlock
   7:53pm, Nov 25, 2014 - Unknown Caller: ?
   7:54pm, Nov 25, 2014 - Camila: Is that for me?
   7:54pm, Nov 25, 2014 - Unknown Caller: Of course..
   7:57pm, Nov 25, 2014 - Unknown Caller: Staying?
   8:00pm, Nov 25, 2014 - Camila: Trying to figure that out right now
   8:00pm, Nov 25, 2014 - Unknown Caller: Hopefully you can't.. :-)
   8:00pm, Nov 25, 2014 - Camila: I'll keep you posted
   8:02pm, Nov 25, 2014 - Unknown Caller: I'm still stunned if you choose away from the scalpel..
   8:03pm, Nov 25, 2014 - Unknown Caller: Should I start the process of no scalpel?
   8:07pm, Nov 25, 2014 - Camila: It's tough when you ask like that
   8:07pm, Nov 25, 2014 - Unknown Caller: Good.
   8:08pm, Nov 25, 2014 - Unknown Caller: I have a horrible decision to make that depends on your answer.
   If yes, or I wait, it is destructive to that future...
   8:08pm, Nov 25, 2014 - Unknown Caller: Our future...
   8:15pm, Nov 25, 2014 - Unknown Caller: Please choose the scalpel.
   8:29pm, Nov 25, 2014 - Unknown Caller: Here tonight?
   8:32pm, Nov 25, 2014 - Unknown Caller: It very late to leave if you're coming back tomorrow afternoon...
   8:29pm, Nov 25, 2014 - Camila: Last call.is 10:25
   8:33pm, Nov 25, 2014 - Unknown Caller: But...
   8:30pm, Nov 25, 2014 - Camila: Butt
   9:44pm, Nov 25, 2014 - Unknown Caller: ?
   9:41pm, Nov 25, 2014 - Camila: Staying
   9:46pm, Nov 25, 2014 - Unknown Caller: Thoughts, feelings?
   10:00pm, Nov 25, 2014 - Unknown Caller: ? Is something more wrong?
   9:58pm, Nov 25, 2014 - Camila: Something more?
   9:58pm, Nov 25, 2014 - Camila: No. Just don't know what to say yet
   10:15pm, Nov 25, 2014 - Unknown Caller: When do you think you will know what to say? Do you think
   within an hour or so?
   10:12pm, Nov 25, 2014 - Camila: I am afraid my answer would be the same
   10:26pm, Nov 25, 2014 - Unknown Caller: Can we meet now?
   10:24pm, Nov 25, 2014 - Camila: Yes
   9:39am, Nov 26, 2014 - Camila: Hi love




                                                                                         GX 301-R - 235
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 237 of 368 PageID #:
                                    15544


   9:40am, Nov 26, 2014 - Camila: I prayed for your safety and.well being
   9:40am, Nov 26, 2014 - Camila: How are you?
   10:20am, Nov 26, 2014 - Unknown Caller: Ok so far. Will find out more today. In a lot of physical pain and
   very very sad.
   10:54am, Nov 26, 2014 - Unknown Caller: In the dentist chair. Have a deep void inside relating to us...
   10:55am, Nov 26, 2014 - Camila: What's that void about?
   10:56am, Nov 26, 2014 - Camila: Good luck with the dentist
   10:56am, Nov 26, 2014 - Unknown Caller: I have lost you forever. Hard to reconcile.
   10:59am, Nov 26, 2014 - Camila: Did you go forward with the decision last night?
   11:07am, Nov 26, 2014 - Unknown Caller: To use scalpel yes.
   11:07am, Nov 26, 2014 - Camila: Then why have you lost me forever?
   11:10am, Nov 26, 2014 - Unknown Caller: I don't believe you love me. I don't know what to do. It's harder
   because before the intensive I was beginning to trust (I know stupid me) but at the end the fact choosing
   no scalpel was even a moment's thought shook me to the core.
   11:13am, Nov 26, 2014 - Camila: It was more than a moment's thought..... I would have chosen that had
   you not come over last night
   11:15am, Nov 26, 2014 - Unknown Caller: That's exactly the point and that you say it now
   unapologetically..
   11:15am, Nov 26, 2014 - Unknown Caller: Why?
   11:15am, Nov 26, 2014 - Unknown Caller: Is it that you don't care?
   11:16am, Nov 26, 2014 - Unknown Caller: Is it that I'm only a utility?
   11:16am, Nov 26, 2014 - Camila: You are not
   11:17am, Nov 26, 2014 - Unknown Caller: I feel that way. I feel I should just go away.
   11:17am, Nov 26, 2014 - Unknown Caller: I feel needed from my function but unwanted.
   11:18am, Nov 26, 2014 - Unknown Caller: Last night I had to beg again over r.
   11:18am, Nov 26, 2014 - Unknown Caller: Really degrading.
   11:18am, Nov 26, 2014 - Camila: It is not your function why I chose the scalpel
   12:55pm, Nov 26, 2014 - Unknown Caller: I feel like you chose r.
   12:56pm, Nov 26, 2014 - Unknown Caller: And I had to beg...
   12:57pm, Nov 26, 2014 - Unknown Caller: It should have been easy or at least no question
   3:21pm, Nov 26, 2014 - Unknown Caller: I feel like it's even more true because you didn't respond.
   3:24pm, Nov 26, 2014 - Unknown Caller: ?
   3:31pm, Nov 26, 2014 - Camila: I'm not sure what the question is...
   3:34pm, Nov 26, 2014 - Camila: I didn't choose r over you
   3:35pm, Nov 26, 2014 - Camila: He wasn't a factor in the decision
   3:47pm, Nov 26, 2014 - Unknown Caller: In not wanting to have the conversation with him, all things
   considered, then after not yet telling me what was said, and considering losing us because the rightful r.
   thing was too hard feels like your protecting him and willing to lose me for that.
   3:50pm, Nov 26, 2014 - Unknown Caller: ?
   3:50pm, Nov 26, 2014 - Unknown Caller: Are you angry at me?
   3:50pm, Nov 26, 2014 - Camila: No
   3:51pm, Nov 26, 2014 - Camila: Should I?
   3:51pm, Nov 26, 2014 - Unknown Caller: Ok... Your lack of texting is puzzling...
   3:51pm, Nov 26, 2014 - Unknown Caller: Why should you ever be angry with me?
   3:51pm, Nov 26, 2014 - Unknown Caller: Why did you text that?
   3:52pm, Nov 26, 2014 - Camila: You are still assuming that I'm angry
   3:52pm, Nov 26, 2014 - Unknown Caller: No.
   3:52pm, Nov 26, 2014 - Camila: Your approach seems that way
   3:53pm, Nov 26, 2014 - Unknown Caller: But I'm puzzled about how you are... My approach is based on
   that I am bleeding and you are standing looking.
   3:54pm, Nov 26, 2014 - Unknown Caller: To me, your projection considering, is also puzzling.
   3:55pm, Nov 26, 2014 - Unknown Caller: I guess I'll bleed somewhere else.
   3:56pm, Nov 26, 2014 - Camila: ?
   3:57pm, Nov 26, 2014 - Unknown Caller: I'm in a lot of pain over you. I just took on a shitload to keep us
   safe. Upon reflection, I feel like you choose r. over me and if he would just play you again I'd be history.
   You are silent.




                                                                                            GX 301-R - 236
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 238 of 368 PageID #:
                                    15545


   3:59pm, Nov 26, 2014 - Camila: I am not trying to be mean at all, love. I feel like you are spinning too fast
   for my speed. I am trying to keep up
   3:59pm, Nov 26, 2014 - Unknown Caller: Ok... That's all I needed to hear... That's helpful.
   3:59pm, Nov 26, 2014 - Camila: What did you take on?
   4:01pm, Nov 26, 2014 - Unknown Caller: I'll tell you at a later date. Can you tell me what r. said back?
   4:02pm, Nov 26, 2014 - Camila: He said he had 2 other women telling him the same thing. That he was
   trying. He got emotional
   4:03pm, Nov 26, 2014 - Camila: It was painful for me to do that
   4:03pm, Nov 26, 2014 - Unknown Caller: Why?
   4:04pm, Nov 26, 2014 - Camila: Because I know he is trying
   4:08pm, Nov 26, 2014 - Unknown Caller: You didn't know that until you did it. To me, you are choosing
   him in your mind when you think that... It's like your saying fucking me as you did was ok then because
   you are trying now. Even if what he did was in no way wrongful, feeling that way is very wrongful be a
   because of what you did.
   4:11pm, Nov 26, 2014 - Camila: This is separate from the decision
   4:12pm, Nov 26, 2014 - Camila: I told you why I was choosing no scalpel
   4:13pm, Nov 26, 2014 - Unknown Caller: I haven't been able to separate them. Are you home around 6, I
   hear monkey's picking up cousins?
   4:13pm, Nov 26, 2014 - Camila: She is?????
   4:14pm, Nov 26, 2014 - Camila: She did not tell me anything
   4:14pm, Nov 26, 2014 - Unknown Caller: I just heard... Obviously don't let her know you know. Home at
   6?
   4:19pm, Nov 26, 2014 - Camila: Looks like a no go
   4:25pm, Nov 26, 2014 - Unknown Caller: Oh, why?
   4:26pm, Nov 26, 2014 - Camila: She wants me to go with her
   4:26pm, Nov 26, 2014 - Unknown Caller: Fuck! Can you need to do something?
   4:27pm, Nov 26, 2014 - Camila: ?
   4:28pm, Nov 26, 2014 - Unknown Caller: I was asking you to be resourceful without alienating her or
   pissing her off...
   4:28pm, Nov 26, 2014 - Camila: Oooooooh
   4:28pm, Nov 26, 2014 - Camila: I thought it was a typo or grammar error
   4:29pm, Nov 26, 2014 - Unknown Caller: Thought what was a typo?
   4:30pm, Nov 26, 2014 - Camila: Nevermind.... Not important
   4:31pm, Nov 26, 2014 - Unknown Caller: Please...?
   4:33pm, Nov 26, 2014 - Unknown Caller: Also, volleyball tonight... Can I be inside you maybe sometime
   late?
   4:34pm, Nov 26, 2014 - Camila: This is all hard because of my cousin.being here
   4:35pm, Nov 26, 2014 - Unknown Caller: Well, make it so if you want my heart (and other things)... You
   might have to sneak off in the middle of the night or morning, in snow, if you are not staying at home...
   4:38pm, Nov 26, 2014 - Unknown Caller: Btw... You should have felt better about the thing you told r.
   because you can recognize yourself as part of the process of his growth. Women not accepting the many
   bad things he does will allow him to not want to do them. By his thinking anything was good about what
   happened, you fortify the bad doings, and he won't ever mature.
   4:39pm, Nov 26, 2014 - Camila: I know
   4:39pm, Nov 26, 2014 - Unknown Caller: And he didn't call you a crazy birch. But why don't you feel good
   and trust me more.
   4:40pm, Nov 26, 2014 - Unknown Caller: ?
   4:40pm, Nov 26, 2014 - Unknown Caller: Bitch
   4:40pm, Nov 26, 2014 - Unknown Caller: Not tree...
   4:41pm, Nov 26, 2014 - Camila: Haha
   4:42pm, Nov 26, 2014 - Camila: That part does feel good but the forced part of it does not
   4:43pm, Nov 26, 2014 - Unknown Caller: So four questions: 6l? Tonight? Why bad 're: conversation with
   R.? How badly do you want me?
   4:43pm, Nov 26, 2014 - Unknown Caller: 6p?
   4:44pm, Nov 26, 2014 - Unknown Caller: Ok... You answered 1 question...
   4:46pm, Nov 26, 2014 - Camila: I don't know about 6pm yet. Yes tonight. I do want you




                                                                                             GX 301-R - 237
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 239 of 368 PageID #:
                                    15546


   4:46pm, Nov 26, 2014 - Camila: .....but not like a drowning person needs air
   4:47pm, Nov 26, 2014 - Unknown Caller: Can you make it ache for me? I want to watch you make it cum
   while I'm down your throat...
   4:47pm, Nov 26, 2014 - Unknown Caller: On the love front, how can it be so that it is like a drowning
   person needs air?
   5:03pm, Nov 26, 2014 - Unknown Caller: So is 6 a no go or a go?
   5:04pm, Nov 26, 2014 - Unknown Caller: And... How does the throat thing sound?
   5:06pm, Nov 26, 2014 - Camila: Go on 6
   5:06pm, Nov 26, 2014 - Camila: We can try
   5:27pm, Nov 26, 2014 - Unknown Caller: She just left... Can you go home now?
   5:28pm, Nov 26, 2014 - Camila: Yes
   5:28pm, Nov 26, 2014 - Unknown Caller: Meet you out front of flintlock?
   5:29pm, Nov 26, 2014 - Camila: Home
   6:46pm, Nov 26, 2014 - Unknown Caller: I am surprised no comment yet.
   11:52pm, Nov 26, 2014 - Unknown Caller: I am concerned. The longer this takes, the worse effects are. I
   feel so much like you only care about me for what I do the longer this takes. I don't know how you could
   prove yourself to me. I guess in reality it doesn't matter if you don't care. I am truly heartbroken and
   unloved.
   11:53pm, Nov 26, 2014 - Camila: I don't want you to feel unloved
   11:56pm, Nov 26, 2014 - Unknown Caller: Think about my perception... I am being unloved by you and
   shown 9 years means nothing. I believe if you cared there is no emotional, moral, or logical reason you
   wouldn't jump to our rescue.
   11:57pm, Nov 26, 2014 - Unknown Caller: I am unloved and because of how I defined you in my life
   pretty unlovable.
   11:58pm, Nov 26, 2014 - Unknown Caller: ðŸ’”
   12:43am, Nov 27, 2014 - Unknown Caller: ?
   12:43am, Nov 27, 2014 - Camila: Here
   12:43am, Nov 27, 2014 - Unknown Caller: Yes... And... ðŸ’”
   12:45am, Nov 27, 2014 - Unknown Caller: This is awful for me.
   12:45am, Nov 27, 2014 - Camila: I want to do what you want from me and be the best for you to get
   through whatever you are going through
   12:47am, Nov 27, 2014 - Unknown Caller: Yeah, but that's the problem... You don't love or desire me or
   us... Just pity for the beggar... I just don't think this will work.
   12:48am, Nov 27, 2014 - Unknown Caller: I think it's the end.
   12:48am, Nov 27, 2014 - Unknown Caller: Please pack up tonight.
   12:49am, Nov 27, 2014 - Unknown Caller: I am too damaged to continue.
   12:49am, Nov 27, 2014 - Camila: ðŸ’”
   12:49am, Nov 27, 2014 - Unknown Caller: Yup. Me too.
   12:51am, Nov 27, 2014 - Camila: I am speechless and with a very heavy heart
   12:51am, Nov 27, 2014 - Unknown Caller: Not heavy enough. I am not worth enough to you.
   12:52am, Nov 27, 2014 - Camila: ðŸ˜¢
   12:53am, Nov 27, 2014 - Camila: Can I have a few more days with you?
   1:03am, Nov 27, 2014 - Unknown Caller: No. I can't do that to myself anymore. You haven't earned me.
   You need to pack and clean tonight, be out by tomorrow. We will need to get you a new phone Friday.
   1:03am, Nov 27, 2014 - Unknown Caller: You only want my function. You don't care for me outside of
   what I provide.
   1:06am, Nov 27, 2014 - Camila: Are you serious?
   1:07am, Nov 27, 2014 - Unknown Caller: Yes. How could you ask that at such a time? After 9 years do
   you really think I deserve this?
   1:07am, Nov 27, 2014 - Camila: Is this because I.didn't text?
   1:08am, Nov 27, 2014 - Camila: No, I don't think you deserve this
   1:08am, Nov 27, 2014 - Camila: You deserve so much better
   1:08am, Nov 27, 2014 - Unknown Caller: You don't love or care for me. You haven't earned me.
   1:08am, Nov 27, 2014 - Camila: You deserve the world and all the love in it
   1:08am, Nov 27, 2014 - Unknown Caller: If you really believed that you would be with me and do the right
   thing.




                                                                                         GX 301-R - 238
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 240 of 368 PageID #:
                                    15547


   1:10am, Nov 27, 2014 - Camila: This is so sad
   1:14am, Nov 27, 2014 - Unknown Caller: It's worse than that, it's wrong.
   1:14am, Nov 27, 2014 - Camila: I don't know what to do or say
   1:16am, Nov 27, 2014 - Camila: Ok. Then let's not
   1:16am, Nov 27, 2014 - Unknown Caller: I won't trade my certainty for your uncertainty especially when
   morally it should be the other way around.
   1:18am, Nov 27, 2014 - Unknown Caller: Morally you betrayed me you need to earn it by magnitudes
   more than the betrayal. This is by rights even if you don't love me. I do this with other men.
   1:18am, Nov 27, 2014 - Unknown Caller: Because I love you, I hurt myself and lower myself to your
   uncertainty. This is wrongful.
   1:19am, Nov 27, 2014 - Unknown Caller: You exploit my love in this instance by treating me less than you
   should a stranger.
   1:20am, Nov 27, 2014 - Camila: Right now??
   1:19am, Nov 27, 2014 - Unknown Caller: ?
   1:20am, Nov 27, 2014 - Camila: I am sorry. I don't mean to
   1:20am, Nov 27, 2014 - Unknown Caller: It doesn't matter what you mean to do in this case. It is what you
   are doing and refuse to stop.
   1:21am, Nov 27, 2014 - Unknown Caller: Unconscious, bad habit, error, it doesnt matter... It must stop
   now.
   1:21am, Nov 27, 2014 - Camila: What am I doing?
   1:23am, Nov 27, 2014 - Unknown Caller: Being uncertain in a morally certain issue at my expense. Not
   trusting me when I've earned it and you haven't. Having me beg, when it should be you begging.
   1:24am, Nov 27, 2014 - Unknown Caller: What you should do now you won't so I can't take the damage
   for your not caring for me.
   1:24am, Nov 27, 2014 - Camila: Ok. I'll change
   1:25am, Nov 27, 2014 - Camila: What do you want me to do?
   1:26am, Nov 27, 2014 - Unknown Caller: Trust me 100%. Obey me 100%. I will come up with an
   immediate test. Any failure is unacceptable. You have to earn me. No out of causedness.
   1:28am, Nov 27, 2014 - Camila: Ok
   1:33am, Nov 27, 2014 - Unknown Caller: Now I need I vow of absolute obidience which I will not release
   you from until the letter next summer. Now more uncertainty doubts or not trusting. I need to know what
   happens if you fail or act unhappy?
   1:35am, Nov 27, 2014 - Unknown Caller: ?
   1:37am, Nov 27, 2014 - Unknown Caller: I expect you to text me this vow now. I will text you later. I
   expect you to answer right away. Otherwise no go.
   1:37am, Nov 27, 2014 - Unknown Caller: You need to be happy whenever you are with me because my
   time means that much.
   1:38am, Nov 27, 2014 - Unknown Caller: Yes?
   1:39am, Nov 27, 2014 - Unknown Caller: ???
   1:40am, Nov 27, 2014 - Camila: Reading. Just got a whole bunch of your texts
   1:40am, Nov 27, 2014 - Unknown Caller: I need a yes or no now.
   1:40am, Nov 27, 2014 - Camila: ðŸ˜¢
   1:41am, Nov 27, 2014 - Unknown Caller: That's a no. Please pack up then.
   1:41am, Nov 27, 2014 - Camila: I can't do it, love. I'd be wasting your time
   1:41am, Nov 27, 2014 - Camila: Please don't be mad
   1:41am, Nov 27, 2014 - Unknown Caller: Right. Pack up.
   1:42am, Nov 27, 2014 - Camila: Please don't hate me
   1:42am, Nov 27, 2014 - Unknown Caller: I'll contact you tomorrow. Please move out.
   1:42am, Nov 27, 2014 - Camila: Please don't hate me
   1:43am, Nov 27, 2014 - Unknown Caller: You don't keep your word, you don't make things right, you don't
   have much conscience about me. Additionally, you do not love or care for me at all.
   1:44am, Nov 27, 2014 - Camila: Please don't hate me
   1:44am, Nov 27, 2014 - Unknown Caller: Cut it. You really haven't earned the right to ask.
   1:44am, Nov 27, 2014 - Unknown Caller: Good bye.
   1:45am, Nov 27, 2014 - Camila: I want to change all those things but I don't think I can uphold what you
   are asking




                                                                                          GX 301-R - 239
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 241 of 368 PageID #:
                                    15548


   1:45am, Nov 27, 2014 - Unknown Caller: No compromise. I've compromised too long and you've abused
   it. A stranger should have been treated better.
   1:46am, Nov 27, 2014 - Camila: What am I supposed to do?
   1:47am, Nov 27, 2014 - Camila: I am sorry
   1:47am, Nov 27, 2014 - Unknown Caller: Bullshit. Either take the vow and do what you know is right and
   love me or stop using the situation and move out. Simple.
   1:48am, Nov 27, 2014 - Camila: You seemed so nice earlier today. What happened? You are being so
   heartless
   1:49am, Nov 27, 2014 - Camila: What happened to your offer from last night?
   1:50am, Nov 27, 2014 - Unknown Caller: No. You are heartless. I am just making a firm demand for once.
   If I were heartless I would just kick you out. I am demanding what I deserve there is nothing heartless
   about it. What is heartless is your behavior and how you treat me. Heartless is never even committing to
   fix what you did.
   1:50am, Nov 27, 2014 - Unknown Caller: You abused last night's offer.
   1:51am, Nov 27, 2014 - Unknown Caller: No more discussion or selling. You change dramatically or
   leave.
   1:53am, Nov 27, 2014 - Unknown Caller: This is the last time I'm calling...
   1:54am, Nov 27, 2014 - Unknown Caller: Your phone rolled to voice mail. It's up to you.
   1:55am, Nov 27, 2014 - Camila: My phone died inthr middle of a txt
   1:56am, Nov 27, 2014 - Camila: Why are you being so cruel
   1:56am, Nov 27, 2014 - Camila: ?
   1:56am, Nov 27, 2014 - Camila: Please don't
   1:56am, Nov 27, 2014 - Unknown Caller: That's insulting.
   1:57am, Nov 27, 2014 - Camila: I have no one to go to
   1:57am, Nov 27, 2014 - Camila: Please don't be like this
   1:57am, Nov 27, 2014 - Camila: I'll do whatever you want
   1:57am, Nov 27, 2014 - Camila: Please don't be like this
   1:58am, Nov 27, 2014 - Unknown Caller: Have I earned what I am demanding? If so, it is not cruel to
   drmandcit absolutely. If not, just leave. There is no cruelty. You though give me uncertainty when I have
   earned so much more over 9 years. 9 years plus the things you've done are cruel. Calling me cruel in light
   of that is cruel.
   1:59am, Nov 27, 2014 - Unknown Caller: You haven't even fixed and you use your uncertainty to take.
   2:00am, Nov 27, 2014 - Unknown Caller: Text me your vow. Prove to me you know I'm not being cruel at
   all. I will give you a test later. Or else leave.
   2:00am, Nov 27, 2014 - Unknown Caller: It is simple.
   2:01am, Nov 27, 2014 - Camila: I closed off the rest of my world for you. I don't have friends because of
   you. I have no.one to go to because of you. You can't abandon me like this
   2:02am, Nov 27, 2014 - Camila: I didn't think you were capable of this
   2:02am, Nov 27, 2014 - Unknown Caller: That's a bullshit strategy. You would have betrayed me, you are
   having a party tomorrow. Show me you know you were being manipulative in a bad way or just leave.
   2:03am, Nov 27, 2014 - Camila: I don't know what to make of all this
   2:02am, Nov 27, 2014 - Unknown Caller: You're blame is revealing.
   2:04am, Nov 27, 2014 - Camila: I don't understand how you can have the heart to.do this
   2:05am, Nov 27, 2014 - Camila: The you that I knew would never do this
   2:05am, Nov 27, 2014 - Camila: What happened?
   2:07am, Nov 27, 2014 - Unknown Caller: This is my last text. I don't deserve blame. I need a convincing
   appology, a proof you understand and a vow. These techniques you are using worked in the past. I just
   can't give into them anymore. If I don't get what I want, I want you out. I will not text unless I get it.

   Please stop the you I knew stuff. That's really bad. You have damaged me. Cut the victim stuff. I deserve
   this stuff and much more. You are just making things worse with you strategies and I'm begining to feel
   very played.
   2:22am, Nov 27, 2014 - Camila: I will go peacefully. I will need a few days to deep clean the apartment
   2:22am, Nov 27, 2014 - Camila: I have never felt such deep pain
   2:23am, Nov 27, 2014 - Camila: I would have never thought that you would do this
   2:24am, Nov 27, 2014 - Camila: I think its your right to kick me out or set your boundaries.... but you don't




                                                                                             GX 301-R - 240
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 242 of 368 PageID #:
                                    15549


   have to be so heartless about it
   2:25am, Nov 27, 2014 - Camila: I lost you
   2:26am, Nov 27, 2014 - Camila: You are and have been such a big part of me and my life... This hurts so
   much
   2:27am, Nov 27, 2014 - Unknown Caller: You could still have me by earning me. I am not being heartless.
   You have crushed my heart and stepped on it. Remember the damaged party isn't heartless by asking
   their due.
   2:29am, Nov 27, 2014 - Unknown Caller: I am making you decide. You are choosing an immoral choice.
   But you decided. I can't want you to do the right thing more than you do. So now I am not taking the injury
   while you decide for months and mistreat me in between. Do you really feel entitled to my getting hurt
   because you refuse to decide? That's what you're calling my being heartless.
   2:30am, Nov 27, 2014 - Camila: I'm not saying you are heartless because you ask. It is the way yiy are
   doing it.... It is not two lovers choosing to part ways. That hurts differently. This feels cold
   2:31am, Nov 27, 2014 - Unknown Caller: It isn't. It won't be. I'm not angry at all, but you have mistreated
   me for months.
   2:33am, Nov 27, 2014 - Unknown Caller: I believe tonight you made the worst decision of your life.
   2:33am, Nov 27, 2014 - Camila: I am sorry for that. There are so many things I want ti change in me. I am
   sorry I mistreated you
   2:34am, Nov 27, 2014 - Unknown Caller: Then change them and earn me on my terms as it should be. Or
   recognize of done things on your terms and you have not given me what I wanted... Even the weight.
   2:34am, Nov 27, 2014 - Camila: Maybe so. But I can't choose whoever was talking to me that way.. I
   don't know him
   2:34am, Nov 27, 2014 - Unknown Caller: Earn me or leave.
   2:36am, Nov 27, 2014 - Camila: I feel so gross saying this after that ordeal, but please tell me what I need
   to do earn you
   2:37am, Nov 27, 2014 - Unknown Caller: I told you specifically. Why do you feetgross?
   2:38am, Nov 27, 2014 - Unknown Caller: Feel gross?
   2:40am, Nov 27, 2014 - Unknown Caller: ?
   2:40am, Nov 27, 2014 - Unknown Caller: I'm already buying in by texting when I shouldn't.
   2:51am, Nov 27, 2014 - Unknown Caller: When I give, you take. You do not answer quickly. I really get
   you don't care, but you could at least respect me. You asked what it takes to earn me, I gave you the
   begining. If you think someone like me is worth a lot, then it takes a lot to earn someone like me. You
   always had it as a gift for what you gave in return. That put a very high value on what you gave. You have
   that to another for nothing. I am worth more than nothing so you need to also resolve that.
   2:53am, Nov 27, 2014 - Camila: Yes, you are worth a lot more
   2:53am, Nov 27, 2014 - Unknown Caller: Then are you going to earn or leave?
   2:55am, Nov 27, 2014 - Unknown Caller: Don't stall more. This is degrading to my value to do this.
   2:56am, Nov 27, 2014 - Unknown Caller: Well, it's simple. You know what I expect either way.
   2:58am, Nov 27, 2014 - Camila: It feels like either choice is under threat. There is no win
   2:59am, Nov 27, 2014 - Camila: I know the right choice but it seems wrong because of how I'd be
   choosing it
   3:00am, Nov 27, 2014 - Unknown Caller: That's out of cause. Each choice has its legitimate effects... You
   find reality a threat because you want me to take the effects so you can just have what you want without
   effects. That is not good and I am too valuable for that. If you want the valuable thing you must pay for it.
   That is not a threat. Do you want to pay or not, simple.
   3:01am, Nov 27, 2014 - Unknown Caller: Pay and you can have, don't pay and you can't. No threat.
   4:55am, Nov 27, 2014 - Unknown Caller: Easy for you to go to sleep.
   11:31am, Nov 27, 2014 - Unknown Caller: Will you be primarily packed up by tonight?
   11:36am, Nov 27, 2014 - Unknown Caller: I find that you could sleep at all very heartless and without a
   conscience towards me.
   11:37am, Nov 27, 2014 - Unknown Caller: Are you at the apartment?
   11:34am, Nov 27, 2014 - Camila: Yes. I can be out. I will.need.to be back and forth moving stuff and deep
   cleaning
   11:34am, Nov 27, 2014 - Camila: This is so painful
   11:34am, Nov 27, 2014 - Camila: I want you to know that I love you
   11:38am, Nov 27, 2014 - Unknown Caller: You do not.




                                                                                             GX 301-R - 241
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 243 of 368 PageID #:
                                    15550


   11:35am, Nov 27, 2014 - Camila: I have destroyed a lot of it but will rebuild it for you to always be the king
   that you deserve to be
   11:39am, Nov 27, 2014 - Unknown Caller: If you love me or cared you would choose differently or at least
   not be heartless.
   11:40am, Nov 27, 2014 - Unknown Caller: If I am worth it, you would gladly earn me. If not, you would not
   have used me by taking without earning.
   11:40am, Nov 27, 2014 - Unknown Caller: What you did and are doing is wrong.
   11:36am, Nov 27, 2014 - Camila: I don't want to hurt you more
   11:40am, Nov 27, 2014 - Unknown Caller: You are demonstrating you used me.
   11:41am, Nov 27, 2014 - Unknown Caller: Cut it. If that were true you would have slept, and would be
   doing the right thing.
   11:41am, Nov 27, 2014 - Unknown Caller: You don't have a conscience towards me as demonstrated by
   many actions.
   11:43am, Nov 27, 2014 - Unknown Caller: Cause and effect earning of me is not worth it, either I take the
   damage so you can have me... What I have done so far... Or when you get the rightful burden, you
   refuse... Now...
   11:43am, Nov 27, 2014 - Unknown Caller: That's usery and heartless.
   11:44am, Nov 27, 2014 - Unknown Caller: You prove this with your actions now and last night.
   11:45am, Nov 27, 2014 - Unknown Caller: You can't rebuild anything for me once you are gone.
   11:46am, Nov 27, 2014 - Unknown Caller: If you wanted to make me king you would love me, take the
   vow and joyfully deal with the effects.
   11:44am, Nov 27, 2014 - Camila: I can't take you after all this. I wish I had never seen this side of you
   11:48am, Nov 27, 2014 - Unknown Caller: Bullshit reversal excuse.
   11:45am, Nov 27, 2014 - Camila: Please stop
   11:49am, Nov 27, 2014 - Unknown Caller: Nobody of any conscience would take you seriously.
   11:45am, Nov 27, 2014 - Camila: Wow
   11:49am, Nov 27, 2014 - Unknown Caller: Don't say and do the ugly things your are.
   11:50am, Nov 27, 2014 - Unknown Caller: You betrayed me, used me, refuse to earn me, and now blame
   me for my behavior.
   11:50am, Nov 27, 2014 - Unknown Caller: Don't say things like wow, it's insulting.
   11:51am, Nov 27, 2014 - Unknown Caller: You seems to need an excuse to leave by blaming fine so be
   it. But it is also true I did nothing wrong, you did, and you're the taker.
   11:52am, Nov 27, 2014 - Unknown Caller: By thinking such things you really make this far worse.
   11:53am, Nov 27, 2014 - Unknown Caller: You will end up seeing me until I die. Don't make it completely
   hateful.
   11:56am, Nov 27, 2014 - Unknown Caller: Anything?
   11:57am, Nov 27, 2014 - Unknown Caller: This end could have been more civil if you didn't do the
   strategies.
   12:00pm, Nov 27, 2014 - Unknown Caller: I'm coming over now.
   11:57am, Nov 27, 2014 - Camila: I'm not there
   12:02pm, Nov 27, 2014 - Unknown Caller: Shows how much conscience you have about me. Get there
   then.
   12:02pm, Nov 27, 2014 - Unknown Caller: How long?
   11:58am, Nov 27, 2014 - Camila: It seems to me like the only way for you ti stop being so horrible is if I
   do what I want...
   11:58am, Nov 27, 2014 - Camila: I can't get there
   12:02pm, Nov 27, 2014 - Unknown Caller: Why?
   11:59am, Nov 27, 2014 - Camila: Because I am.in a car I am.not driving
   12:03pm, Nov 27, 2014 - Unknown Caller: Have them turn around and bring you back now.
   12:00pm, Nov 27, 2014 - Camila: No
   12:04pm, Nov 27, 2014 - Unknown Caller: If you cared you never would have left the apartment.
   12:00pm, Nov 27, 2014 - Camila: You had already given me the ultimatum
   12:04pm, Nov 27, 2014 - Unknown Caller: That's the point you do nothing too hard for me.
   12:00pm, Nov 27, 2014 - Camila: You are horrible
   12:05pm, Nov 27, 2014 - Unknown Caller: The ultimatum is a moral one, not just from me. Do you really
   find me horrible for calling you out on your usery?




                                                                                              GX 301-R - 242
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 244 of 368 PageID #:
                                    15551


   12:06pm, Nov 27, 2014 - Unknown Caller: I am not the horrible one, or the wrongful one.
   12:06pm, Nov 27, 2014 - Unknown Caller: Our ending morally should be more important than anything
   today.
   12:08pm, Nov 27, 2014 - Unknown Caller: Oh, I went to the store, had a party, chatted on the phone, and
   my boyfriend ended things with me... He is horrible. I betrayed him. That doesn't sound right but that is
   what you are doing.
   12:11pm, Nov 27, 2014 - Unknown Caller: If 9 years meant anything you would stop everything and be
   there now. You won't.
   12:13pm, Nov 27, 2014 - Unknown Caller: And yes, I want you to do the right thing AND do what you
   want. The problem is they are not the same for you. You destroy without feeling, but won't put in the effort
   to fix and build the feeling not to destroy. You avoid this by thinking I'm horrible.
   12:15pm, Nov 27, 2014 - Unknown Caller: I am not horrible. I am worthy of a partner who won't betray me
   or destroy. This could be a respectful split if you stop the bad actions.
   12:11pm, Nov 27, 2014 - Camila: Ok
   12:12pm, Nov 27, 2014 - Camila: How?
   12:15pm, Nov 27, 2014 - Unknown Caller: Stop thinking I'm horrible because I won't take your effects.
   12:16pm, Nov 27, 2014 - Unknown Caller: Get to the apartment now make this important.
   12:12pm, Nov 27, 2014 - Camila: I can't
   12:16pm, Nov 27, 2014 - Unknown Caller: Why?
   12:12pm, Nov 27, 2014 - Camila: I don't even have money for a cab
   12:17pm, Nov 27, 2014 - Unknown Caller: Where are you?
   12:18pm, Nov 27, 2014 - Unknown Caller: ???
   12:18pm, Nov 27, 2014 - Unknown Caller: What's going on? Where are you?
   12:19pm, Nov 27, 2014 - Unknown Caller: It sounds like you are with R.
   12:16pm, Nov 27, 2014 - Camila: I'm with my cousins in Saratoga
   12:20pm, Nov 27, 2014 - Unknown Caller: Why didn't you answer sooner?
   12:17pm, Nov 27, 2014 - Camila: ?
   12:23pm, Nov 27, 2014 - Unknown Caller: I want you to understand. I want you to have a good life. But
   you have no idea of how much damage you do.
   12:20pm, Nov 27, 2014 - Camila: Ok
   12:20pm, Nov 27, 2014 - Camila: I def don't want that
   12:20pm, Nov 27, 2014 - Camila: I am not sure how I am doing that
   12:20pm, Nov 27, 2014 - Camila: How can I do it differently?
   12:25pm, Nov 27, 2014 - Unknown Caller: By blaming, being out of cause, not having a conscience about
   me.
   12:25pm, Nov 27, 2014 - Unknown Caller: You won't build the conscience about me because I won't be
   there, but the other things need to stop.
   12:22pm, Nov 27, 2014 - Camila: Ok
   12:22pm, Nov 27, 2014 - Camila: I will
   12:28pm, Nov 27, 2014 - Unknown Caller: You won't pick me because the effort reward is not enough. I
   find this wrongful and wanted to help you build a conscience. You don't have one not because you're a
   bad person or a psychopath, but because you've never had to deal with the effects of your actions so you
   don't know them in part.
   12:29pm, Nov 27, 2014 - Unknown Caller: My objective was to help you before I was gone.
   12:30pm, Nov 27, 2014 - Unknown Caller: After r. and my, promise to you, I really knew you wouldn't
   choose me but I wanted to put you on a good road for the future.
   12:31pm, Nov 27, 2014 - Unknown Caller: Actually, if you don't build this conscience you will blame me
   ultimately and thereby in the future you will hate me. Even when I am dead.
   12:28pm, Nov 27, 2014 - Camila: I don't want that
   12:32pm, Nov 27, 2014 - Unknown Caller: I didn't want that but I can't take the damage anymore from
   you lack of conscience or love towards me.
   12:33pm, Nov 27, 2014 - Unknown Caller: Therefore, I asked you to give me what I deserved all along, or
   leave... This doesn't even count making amends for the betrayals.
   12:33pm, Nov 27, 2014 - Unknown Caller: You refused.
   12:33pm, Nov 27, 2014 - Unknown Caller: So I am not worth it for you in the moment even.
   12:34pm, Nov 27, 2014 - Unknown Caller: So I am truly damaging myself inappropriately.




                                                                                            GX 301-R - 243
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 245 of 368 PageID #:
                                    15552


   12:36pm, Nov 27, 2014 - Unknown Caller: If you were willing to match pain for pain, effort for effort, that's
   one thing... But you're not... Nor is it your obligation to love me... And although I believe it is your
   obligation to fix and build a conscience, I am not angry nor do I dislike you over it.
   12:39pm, Nov 27, 2014 - Unknown Caller: I cannot accept being used or abused anymore though. This
   will bring a firmness you have not experienced. The firmness indicates you are grifting and attempting to
   do something wrongful. Normally, I would just take the damage, like a parent takes the damage of a child,
   but this behavior of mine doesn't really serve you or me... Over the past months you've not decided to
   change or fix things.
   12:40pm, Nov 27, 2014 - Unknown Caller: So who am I really helping by shielding you from your effects?
   No one.
   12:43pm, Nov 27, 2014 - Unknown Caller: What you need to do to build a conscience is experience the
   self-inflicted pain of facing your effects. I wish you would, but I won't dislike you because you didn't. I do
   dislike you actions.
   12:48pm, Nov 27, 2014 - Unknown Caller: So, in truth, what I deserve, and have earned from you, is a
   loyal partner who trusts me close to 100% and puts me first above the external world. That's what I said
   was necessary. That's what you won't give. End of story. I can't help you then without devaluing myself.
   12:49pm, Nov 27, 2014 - Unknown Caller: I am not angry at you. I do not dislike you.
   12:45pm, Nov 27, 2014 - Camila: Ok. If that's what's right
   12:49pm, Nov 27, 2014 - Unknown Caller: I am sadder than I have ever been and will never stop.
   12:45pm, Nov 27, 2014 - Camila: I don't want to go without a fight
   12:50pm, Nov 27, 2014 - Unknown Caller: I don't understand? What's right is you build the conscience.
   12:51pm, Nov 27, 2014 - Unknown Caller: Not what you are doing.
   12:51pm, Nov 27, 2014 - Unknown Caller: You are not fighting in the right direction for building a
   conscience or giving me what I deserve.
   12:52pm, Nov 27, 2014 - Unknown Caller: I have earned what I deserve from you. Ask yourself, "Does
   Keith deserve this from his partner?"
   12:53pm, Nov 27, 2014 - Unknown Caller: That will help you dovyhe right thing with respect to me.
   12:54pm, Nov 27, 2014 - Unknown Caller: What I deserved last night was an immediate, "I will earn you!"
   response.
   12:55pm, Nov 27, 2014 - Unknown Caller: It is so sad. I know we should be together. I also know you
   won't do what it takes now that the effects are there.
   12:57pm, Nov 27, 2014 - Unknown Caller: It so easy to knock down and destroy something that's been
   build... Much easier to destroy than build the same thing... It takes a fraction of the time to knock down a
   sand castle than to build it...
   12:57pm, Nov 27, 2014 - Unknown Caller: The only way we learn what that destruction means is to
   rebuild what we destroy no matter what.
   12:59pm, Nov 27, 2014 - Unknown Caller: I know rebuilding us is very difficult. To overcome the body,
   emotions, anger and pride is a ton of effort.
   12:59pm, Nov 27, 2014 - Unknown Caller: It is worth it, the right thing to do, but not at all satiative.
   1:00pm, Nov 27, 2014 - Unknown Caller: I don't know what else to say to the person I devoted so much to
   when they refuse.
   1:01pm, Nov 27, 2014 - Unknown Caller: A response would be nice.
   1:16pm, Nov 27, 2014 - Camila: It is very different from anything I've done and how I do my life now
   1:21pm, Nov 27, 2014 - Unknown Caller: What is very different?
   1:17pm, Nov 27, 2014 - Camila: I'm usually focused on me
   1:18pm, Nov 27, 2014 - Camila: I'm not saying that my way is right... That is why I would like to.change...
   In just saying it is different
   1:22pm, Nov 27, 2014 - Unknown Caller: Building conscience is not only the right thing to do... It gives
   you more choices... Funny enough in the end you can more easily get what you want...
   1:24pm, Nov 27, 2014 - Unknown Caller: I understand what you are saying. I know what you are saying is
   true. I believe it is natural for all people. But some make a decision to go further. It is a moral decision. It
   is the only path to true freedom and real live. I have always suggested you take it.
   1:24pm, Nov 27, 2014 - Unknown Caller: Love
   1:25pm, Nov 27, 2014 - Unknown Caller: The way you've set up your life now it will be harder path, but
   with greater rewards.
   1:22pm, Nov 27, 2014 - Camila: Ok




                                                                                               GX 301-R - 244
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 246 of 368 PageID #:
                                    15553


   1:26pm, Nov 27, 2014 - Unknown Caller: Now is an opportunity you are passing up.
   1:26pm, Nov 27, 2014 - Unknown Caller: Are you saying ok to the hard road?
   1:23pm, Nov 27, 2014 - Camila: Yes
   1:23pm, Nov 27, 2014 - Camila: Part of me says no but I know its right
   1:28pm, Nov 27, 2014 - Unknown Caller: Then I will ask you one last time to now type me the things I ask
   for last night including a specific vow of obedience. Text this now.
   1:44pm, Nov 27, 2014 - Unknown Caller: If you're serious, please don't delay. It makes things harder on
   both of us.
   1:46pm, Nov 27, 2014 - Unknown Caller: You will also be tested today.
   1:48pm, Nov 27, 2014 - Unknown Caller: What's going on? What's happened?
   1:51pm, Nov 27, 2014 - Unknown Caller: I am sorry but at times like this I feel like you are playing me. As
   if you just wanted to see how far a line of dialogue will go, then you drop it once you seem to make a
   choice.
   1:52pm, Nov 27, 2014 - Unknown Caller: I don't understand your silence.
   1:49pm, Nov 27, 2014 - Camila: I'm not playing u
   1:49pm, Nov 27, 2014 - Camila: Hands frozen
   1:53pm, Nov 27, 2014 - Unknown Caller: Cold out or emotion?
   1:50pm, Nov 27, 2014 - Camila: Cold
   1:54pm, Nov 27, 2014 - Unknown Caller: The vow doesn't have to be that long.
   1:52pm, Nov 27, 2014 - Camila: I get fearful because I project you will abuse that power
   1:52pm, Nov 27, 2014 - Camila: But I understand it is my own horrible projection
   1:56pm, Nov 27, 2014 - Unknown Caller: Then I do. But I've earned it and earned I won't abuse it.
   1:57pm, Nov 27, 2014 - Unknown Caller: There will be times it will seem like I am. I won't. But it is part of
   proving trust. If it never seemed questionable, then it wouldn't be trust. I've earned trust.
   1:58pm, Nov 27, 2014 - Unknown Caller: Do it now please.
   1:59pm, Nov 27, 2014 - Camila: Ok
   1:59pm, Nov 27, 2014 - Unknown Caller: Text it now.
   1:59pm, Nov 27, 2014 - Camila: I vow to do as u say
   1:59pm, Nov 27, 2014 - Unknown Caller: 100% obedience?
   2:00pm, Nov 27, 2014 - Camila: 100% obedience
   2:00pm, Nov 27, 2014 - Camila: I don't know why I'm scared shitless
   2:03pm, Nov 27, 2014 - Unknown Caller: You are scared because you are serious. That is good.

   Ok. Today you must be more, or as much, adult than everyone. You must be the model of restraint. No
   alcohol of any sort, not a sip and eat very little. You must build yourself to be a new woman, one that is
   serious about her future. This is particularly important for fluffy.
   2:03pm, Nov 27, 2014 - Unknown Caller: Copy?
   2:05pm, Nov 27, 2014 - Unknown Caller: You also need to ve responsive to me at all times including now.
   2:06pm, Nov 27, 2014 - Camila: Shit. Well, I'm already questioning because I dont understand why I have
   to do that since I don't want to be that type of woman. Never have
   2:08pm, Nov 27, 2014 - Unknown Caller: Do you want honor, dignity, respect or love? I could have said,
   "prove I am most important, drop everything stay home today, clean and certainly don't go tocWilton, it's
   an insult."
   2:10pm, Nov 27, 2014 - Unknown Caller: It does hurt me that you wouldn't absolutely boyvot Wilton. If
   Lucy is strong enough to say Samantha must come or she won't, you are strong enough to say,
   somewhere other than Wilton or I won't.
   2:13pm, Nov 27, 2014 - Unknown Caller: So, I am being mild. What I said serves many purposes. You
   actually do want to be that type of woman. You react to terms such as slut and whore. As you age you will
   be seems more and more like that if you don't change. That is true even if you're married or delegate.
   2:13pm, Nov 27, 2014 - Unknown Caller: Celebate
   2:13pm, Nov 27, 2014 - Unknown Caller: Seen
   2:13pm, Nov 27, 2014 - Unknown Caller: Copy?
   2:15pm, Nov 27, 2014 - Unknown Caller: I don't want to keep calling to get you to answer. Please check
   your whatsapp frequently like I do for you.
   2:17pm, Nov 27, 2014 - Unknown Caller: If it's not easy it's good. If it's easy it doesn't build anything.
   2:18pm, Nov 27, 2014 - Unknown Caller: Tonight I want to please myself with you if I am available. What




                                                                                             GX 301-R - 245
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 247 of 368 PageID #:
                                    15554


   time will you be home?
   2:18pm, Nov 27, 2014 - Camila: Copy
   2:19pm, Nov 27, 2014 - Unknown Caller: I do love you. Please look at every pain as proving and building
   your love.
   2:19pm, Nov 27, 2014 - Camila: Ok
   2:19pm, Nov 27, 2014 - Camila: I will
   2:19pm, Nov 27, 2014 - Unknown Caller: I deserve this. Actually so do you.
   2:19pm, Nov 27, 2014 - Unknown Caller: In a very positive sense.
   2:25pm, Nov 27, 2014 - Unknown Caller: Can you bring me some thanksgiving tonight?
   2:26pm, Nov 27, 2014 - Unknown Caller: When will you be home?
   2:39pm, Nov 27, 2014 - Unknown Caller: It is important people know you are not drinking alcohol. Don't
   fake it by carrying around a beer or drink.
   2:41pm, Nov 27, 2014 - Unknown Caller: Copy?
   2:41pm, Nov 27, 2014 - Unknown Caller: And what time will you be home?
   2:43pm, Nov 27, 2014 - Unknown Caller: When you see these texts I need you to respond. Not go silent.
   2:44pm, Nov 27, 2014 - Camila: I can text when I will be home. Within the next 2 hours
   2:47pm, Nov 27, 2014 - Unknown Caller: Ok. Thank you. Everything else copy?
   2:58pm, Nov 27, 2014 - Unknown Caller: ?
   2:58pm, Nov 27, 2014 - Unknown Caller: I am expecting a copy from you.
   2:59pm, Nov 27, 2014 - Camila: Yes. Copy
   2:59pm, Nov 27, 2014 - Unknown Caller: Please do these things with joy.
   3:16pm, Nov 27, 2014 - Camila: No signal
   3:14pm, Nov 27, 2014 - Unknown Caller: Right now, I am alone without family or friends. It would be nice
   if you could share so of your thoughts, feelings, and what you're doing. This is only a heartfelt request.
   3:14pm, Nov 27, 2014 - Unknown Caller: Some
   3:16pm, Nov 27, 2014 - Camila: Phone dying soon
   3:17pm, Nov 27, 2014 - Camila: I am getting stuff that I'm missing
   3:17pm, Nov 27, 2014 - Camila: I'm very late to start the turkey
   3:17pm, Nov 27, 2014 - Camila: You are still invited, you know?
   3:20pm, Nov 27, 2014 - Unknown Caller: I eat some left overs a little earlier in a personal feast... A
   whopping 350 calories!
   3:42pm, Nov 27, 2014 - Unknown Caller: Thank you! But I suspect my reflectful nature on this day will not
   help the party.
   3:53pm, Nov 27, 2014 - Unknown Caller: This is food for thought, not a criticism, if you want to be an
   educator of children, it is best if you model the best, wisest, most heroic aspects of human behavior. You
   really do want to be that type of person. I always found you to have a Nobel nature... It what attracted me
   in the first place, and what really hurts when you reject that path...
   3:55pm, Nov 27, 2014 - Camila: That stings and resonates deeply
   3:55pm, Nov 27, 2014 - Unknown Caller: ðŸ˜ŠðŸ˜¢ both.
   5:24pm, Nov 27, 2014 - Unknown Caller: And... ? Just making conversation... But ideally deep
   conversation...
   5:25pm, Nov 27, 2014 - Camila: Headed home
   5:26pm, Nov 27, 2014 - Unknown Caller: Home home? Or just back from Saratoga to Wilton?
   5:30pm, Nov 27, 2014 - Camila: Home home
   5:30pm, Nov 27, 2014 - Unknown Caller: For how long home?
   5:31pm, Nov 27, 2014 - Camila: Just a little bit
   5:31pm, Nov 27, 2014 - Camila: Like 10-15
   5:32pm, Nov 27, 2014 - Unknown Caller: Any reason? Bring thanksgiving?
   5:33pm, Nov 27, 2014 - Camila: ?
   5:34pm, Nov 27, 2014 - Camila: Because I said I was going to but I am running behind
   5:34pm, Nov 27, 2014 - Unknown Caller: Maybe I'm missing something, which thing did you say you were
   going to do?
   5:34pm, Nov 27, 2014 - Camila: Go home
   5:35pm, Nov 27, 2014 - Unknown Caller: What is your purpose home?
   5:36pm, Nov 27, 2014 - Camila: I came to get a few things I forgot but that is not essential. I was hoping
   to see you to break the bad feeling




                                                                                           GX 301-R - 246
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 248 of 368 PageID #:
                                    15555


   5:37pm, Nov 27, 2014 - Camila: I can maybe see you on the way back?
   5:37pm, Nov 27, 2014 - Unknown Caller: Are you there now?
   5:38pm, Nov 27, 2014 - Camila: Yes
   5:38pm, Nov 27, 2014 - Camila: Walking back
   5:38pm, Nov 27, 2014 - Camila: Can I kiss you on the way?
   5:41pm, Nov 27, 2014 - Camila: ?
   5:41pm, Nov 27, 2014 - Camila: Walking by flintlock
   5:41pm, Nov 27, 2014 - Unknown Caller: In a few minutes... I can't pull away right away...
   5:42pm, Nov 27, 2014 - Camila: Ok
   5:42pm, Nov 27, 2014 - Camila: I'll wait outside
   5:42pm, Nov 27, 2014 - Unknown Caller: I so much want to kiss you, especially if you want to kiss me...
   Don't be too visible...
   5:47pm, Nov 27, 2014 - Unknown Caller: Can you go just beyond kristins house...
   5:48pm, Nov 27, 2014 - Camila: That'd where I am
   6:12pm, Nov 27, 2014 - Unknown Caller: I'm sorry also I didn't understand the black Friday thing... Is it a
   celebration or party?
   6:17pm, Nov 27, 2014 - Unknown Caller: People used to go to bed early on thanksgiving to wake up very
   early and line up at department stores waiting for them to open... Is there more?
   6:24pm, Nov 27, 2014 - Unknown Caller: You were so grim, and being scared of me is so bad, is there
   anything you can say to counter this?
   8:23pm, Nov 27, 2014 - Unknown Caller: I did say you needed to stay available to me. It is 8:21 and you
   haven't been available since 6:03... There are other bad things in my life today, it would be nice to have
   the life-line to my partner.
   8:28pm, Nov 27, 2014 - Camila: I just got all of this
   8:29pm, Nov 27, 2014 - Unknown Caller: Ok... I'm having a rough time... Maybe you have words of
   healing, maybe not, it ok either way...
   8:57pm, Nov 27, 2014 - Unknown Caller: How is your vow and specifically what I asked?
   9:03pm, Nov 27, 2014 - Unknown Caller: ?
   9:03pm, Nov 27, 2014 - Camila: There is a bit of suffering but doing it
   9:04pm, Nov 27, 2014 - Camila: There has been a lot of temptation. It is very hard
   9:04pm, Nov 27, 2014 - Unknown Caller: So all people know you are not drinking beer wine etc...
   9:04pm, Nov 27, 2014 - Unknown Caller: Thank you.
   9:04pm, Nov 27, 2014 - Camila: Yes
   9:05pm, Nov 27, 2014 - Unknown Caller: It is meaningful and important. The way this group upholds
   drinking is going to lead to something not good, better they become a little more worldly and mature.
   9:06pm, Nov 27, 2014 - Unknown Caller: Thank you so much!
   10:41pm, Nov 27, 2014 - Unknown Caller: Any idea of when home?
   11:55pm, Nov 27, 2014 - Camila: Not yet
   11:55pm, Nov 27, 2014 - Camila: Going to black Friday right now
   11:55pm, Nov 27, 2014 - Camila: I didn't drink
   1:54am, Nov 28, 2014 - Unknown Caller: How are things?
   3:50am, Nov 28, 2014 - Unknown Caller: ?
   4:02am, Nov 28, 2014 - Camila: I don't know why I just for thia
   4:02am, Nov 28, 2014 - Camila: Just got this
   4:09am, Nov 28, 2014 - Unknown Caller: Eta?
   4:15am, Nov 28, 2014 - Camila: Now
   4:17am, Nov 28, 2014 - Unknown Caller: Home?
   4:17am, Nov 28, 2014 - Camila: Just. Yes
   4:17am, Nov 28, 2014 - Unknown Caller: How was your night?
   4:18am, Nov 28, 2014 - Camila: It was okay. I tgink my cousin had a good time
   4:18am, Nov 28, 2014 - Unknown Caller: And you?
   4:21am, Nov 28, 2014 - Camila: I feel like in bad no matter what I do. I feel everyone will eventually find
   out. I feel I'm lying to everyone and they are wrong to love me
   4:21am, Nov 28, 2014 - Camila: That's how my night was
   4:21am, Nov 28, 2014 - Unknown Caller: Everyone will find out what?
   4:22am, Nov 28, 2014 - Camila: I spent my time with ppl that I love and love me and just kept feeling they




                                                                                            GX 301-R - 247
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 249 of 368 PageID #:
                                    15556


   were wrong to love me
   4:22am, Nov 28, 2014 - Camila: That I'm horrible
   4:22am, Nov 28, 2014 - Unknown Caller: Lying about what?
   4:22am, Nov 28, 2014 - Unknown Caller: Horrible how?
   4:23am, Nov 28, 2014 - Camila: I don't know
   4:23am, Nov 28, 2014 - Camila: That's how I've been feeling since last night
   4:24am, Nov 28, 2014 - Unknown Caller: Can I come over possibly?
   4:24am, Nov 28, 2014 - Camila: Now?
   4:24am, Nov 28, 2014 - Unknown Caller: Yes.
   4:25am, Nov 28, 2014 - Camila: How long until u r here?
   4:25am, Nov 28, 2014 - Unknown Caller: Why? I dont know, I thought very soon?
   4:26am, Nov 28, 2014 - Camila: Ok. Just wanted to see how much time I had. I have a dinner to get rid of
   4:26am, Nov 28, 2014 - Unknown Caller: I much do you need?
   4:26am, Nov 28, 2014 - Unknown Caller: How
   4:27am, Nov 28, 2014 - Camila: Nothing. Come ovee
   4:27am, Nov 28, 2014 - Camila: Over
   4:35am, Nov 28, 2014 - Camila: ?
   4:36am, Nov 28, 2014 - Unknown Caller: Leaving in 2 minutes.
   11:41am, Nov 28, 2014 - Unknown Caller: You're up?
   11:45am, Nov 28, 2014 - Camila: Waking now
   11:45am, Nov 28, 2014 - Camila: Sorta
   11:48am, Nov 28, 2014 - Unknown Caller: I've been in pain all night and morning. I don't know what to do.
   Everything seems beyond me. Physically my heart can't take the lack of sleep and pain. I lost function of
   my right side for two hours last night. My body can't take this again.
   11:51am, Nov 28, 2014 - Unknown Caller: I know you don't understand this level of pain.
   11:53am, Nov 28, 2014 - Camila: I am sorry for your pain and all the pain I've caused you
   11:59am, Nov 28, 2014 - Unknown Caller: I don't know it I can survive it. It was deeper and sharper. I
   barely made it inside last night. I don't know what to do.
   12:01pm, Nov 28, 2014 - Unknown Caller: I wish you could fix. I can't escape this. I feel completely alone.
   Because you don't trust me I can't share.
   12:04pm, Nov 28, 2014 - Camila: I understand that. I am sorry, love. I, too, wish I could fix
   12:05pm, Nov 28, 2014 - Unknown Caller: You could. But you don't understand and I can't tell you. I wish
   you would start fixing now...
   12:08pm, Nov 28, 2014 - Unknown Caller: I wish you cared more and responded much more. Things are
   really bad.
   12:09pm, Nov 28, 2014 - Camila: I am sorry. I am here
   12:13pm, Nov 28, 2014 - Unknown Caller: There are now things happening I can't stop. There is one
   thing happening that only you can stop but I can't tell you... I get to watch...
   12:15pm, Nov 28, 2014 - Camila: ?????
   12:15pm, Nov 28, 2014 - Camila: Please tell me
   12:16pm, Nov 28, 2014 - Unknown Caller: Love, I wish oath all my heart I could...
   12:16pm, Nov 28, 2014 - Unknown Caller: With
   12:17pm, Nov 28, 2014 - Camila: How can I do something about it if I don't know what it is?
   12:17pm, Nov 28, 2014 - Camila: Why can't you tell me?
   12:18pm, Nov 28, 2014 - Unknown Caller: I don't know what to say... Fix the things that needed to be
   fixed months ago... I don't what to do... I wished you trusted me... I can't even guide you.
   12:20pm, Nov 28, 2014 - Unknown Caller: If I told you and you didn't understand or didn't do anything or
   did the wrong thing it would end up involving more people. At least this way I face it alone.
   12:21pm, Nov 28, 2014 - Unknown Caller: This is really bad.
   12:22pm, Nov 28, 2014 - Camila: ðŸ˜”
   12:26pm, Nov 28, 2014 - Unknown Caller: In some ways, with one of these things, I am watching a baby
   get killed with tools I created.
   12:28pm, Nov 28, 2014 - Camila: ??????
   12:28pm, Nov 28, 2014 - Camila: What is happening??
   12:30pm, Nov 28, 2014 - Unknown Caller: I can't explain. It hurts extra because it is a repeat of the
   situation with R. where I could of stopped it, but protecting your rights was more important than me. If this




                                                                                             GX 301-R - 248
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 250 of 368 PageID #:
                                    15557


   thing happens I don't know how I will deal with the effects.
   12:31pm, Nov 28, 2014 - Unknown Caller: Upholding what I believe in is more important than me... And
   this one's very hard and hurtful.
   12:33pm, Nov 28, 2014 - Unknown Caller: Oh boy! Things just took a step worse.
   12:34pm, Nov 28, 2014 - Camila: ðŸ˜¢
   12:35pm, Nov 28, 2014 - Camila: Hint?
   12:36pm, Nov 28, 2014 - Unknown Caller: When we get the trust thing worked out I can risk more but
   there are some things I can't tell you, some things I shouldn't tell you, and some things are now too
   painful to reveal at all...
   12:37pm, Nov 28, 2014 - Camila: ðŸ˜¢
   12:37pm, Nov 28, 2014 - Camila: I am sorry, love
   12:38pm, Nov 28, 2014 - Unknown Caller: I feel that telling you some things will bring you a level of pain
   and responsibility that is too much. Honey, just start now fix everything, don't pause.
   12:38pm, Nov 28, 2014 - Unknown Caller: I take on the rest...
   12:40pm, Nov 28, 2014 - Unknown Caller: I wish you were more responsive... I could use a little light in
   this darkness...
   12:41pm, Nov 28, 2014 - Camila: I am here
   12:41pm, Nov 28, 2014 - Camila: I will do what I can
   12:41pm, Nov 28, 2014 - Camila: I wish I could ease your pain
   12:42pm, Nov 28, 2014 - Camila: Or stop that horrible thing from happening
   12:42pm, Nov 28, 2014 - Unknown Caller: Fix is the best you can do right now...
   12:43pm, Nov 28, 2014 - Unknown Caller: Wtf?! If I didn't know better I would think I was being pranked...
   I just got to more pieces of bad news but these are small... Just icing on the cake... But all at once...
   12:43pm, Nov 28, 2014 - Unknown Caller: Two
   12:44pm, Nov 28, 2014 - Camila: ???????
   12:44pm, Nov 28, 2014 - Camila: I don't know what's happening
   12:44pm, Nov 28, 2014 - Unknown Caller: You can ease my pain, I just can't tell you how... ðŸ˜¢
   12:45pm, Nov 28, 2014 - Camila: I wish you could....
   12:49pm, Nov 28, 2014 - Unknown Caller: Here is one of the lessor things: the president of Mexico has
   used parts of the pledge and related things in his country address today. Amongst other things, he is
   trying to steal the ideas for a political platform, we know this from the inside. I have to fight this now and
   one gang group in Mexico is angry at whomever (me) enabled this president and has vowed to find them
   and kill them (I don't think they can find me).
   12:50pm, Nov 28, 2014 - Camila: ðŸ˜Ÿ
   12:50pm, Nov 28, 2014 - Unknown Caller: Please do something the bigger stuff is really present and
   hurting.
   12:52pm, Nov 28, 2014 - Camila: What can I do??? I don't know how I can fix that
   12:52pm, Nov 28, 2014 - Unknown Caller: Fix you so you can be my partner...
   12:53pm, Nov 28, 2014 - Camila: Ok
   12:53pm, Nov 28, 2014 - Unknown Caller: The things I'm not telling you are far worse.
   12:54pm, Nov 28, 2014 - Unknown Caller: I have to complete something for Mexico in the next few
   minutes please don't stop texting... At least tell me what you are going to do today to fix or something.
   1:01pm, Nov 28, 2014 - Unknown Caller: No text s?
   1:02pm, Nov 28, 2014 - Camila: I will not drink. I will exercise....
   1:02pm, Nov 28, 2014 - Camila: Yes yes
   1:02pm, Nov 28, 2014 - Camila: Thinkinh
   1:03pm, Nov 28, 2014 - Camila: I will work on our home
   1:03pm, Nov 28, 2014 - Unknown Caller: How much do you weigh?
   1:04pm, Nov 28, 2014 - Camila: I don't know
   1:04pm, Nov 28, 2014 - Camila: I think 120
   1:04pm, Nov 28, 2014 - Unknown Caller: Why did you gain?
   1:05pm, Nov 28, 2014 - Unknown Caller: You were 113?
   1:05pm, Nov 28, 2014 - Camila: Lack of exercise during intensives
   1:06pm, Nov 28, 2014 - Unknown Caller: You then need to eat less... The extra weigh hurts my heart
   physically when I am with you...
   1:07pm, Nov 28, 2014 - Camila: Yed




                                                                                              GX 301-R - 249
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 251 of 368 PageID #:
                                    15558


   1:07pm, Nov 28, 2014 - Camila: Yes
   1:06pm, Nov 28, 2014 - Unknown Caller: Please lose the weight ASAP. A fast?
   1:07pm, Nov 28, 2014 - Camila: No fast. I will lose
   1:08pm, Nov 28, 2014 - Unknown Caller: How can you join me as a partner before I have to go?
   1:10pm, Nov 28, 2014 - Camila: I don't know. I think you have a better idea than I do
   1:12pm, Nov 28, 2014 - Unknown Caller: No. I can't do it. You need to first trust me 100% so I can go
   forward with you. You can only look at certain parts of the past and say I will fix this in myself and for
   you... Other parts I can direct but not all.
   1:13pm, Nov 28, 2014 - Unknown Caller: How will you earn back the trust of many years in the short time
   left?
   1:14pm, Nov 28, 2014 - Camila: I don't know yet
   1:17pm, Nov 28, 2014 - Unknown Caller: Figure out ways now. To be trustworthy it either takes time or, if
   shorter, more sacrifice. What can you do for me to fix that's truly hard enough to start earning back the
   lost trust of many years?
   1:18pm, Nov 28, 2014 - Unknown Caller: The trust needs to be earning before certain thing can be fixed...
   So we can't wait till the end of my time here...
   1:19pm, Nov 28, 2014 - Unknown Caller: It's been months... Please know now and start the trust thing
   today...
   1:19pm, Nov 28, 2014 - Camila: Ok
   1:19pm, Nov 28, 2014 - Unknown Caller: And text much more...
   1:19pm, Nov 28, 2014 - Camila: Still don't know how but will figure it out
   1:20pm, Nov 28, 2014 - Unknown Caller: I am texting with 2 people in Mexico, I wrote and emailed the
   final pledge for Sunday and more during this time... Please text me more...
   1:21pm, Nov 28, 2014 - Camila: I am here and would love to. I don't know what to say..
   1:24pm, Nov 28, 2014 - Unknown Caller: Would love to which thing?
   1:25pm, Nov 28, 2014 - Camila: Say more
   1:25pm, Nov 28, 2014 - Unknown Caller: Ah.
   1:26pm, Nov 28, 2014 - Unknown Caller: Spend the time and effort to draw firm conclusions about what
   you are going to do, and doing, today. Each conclusion or act texted will pave the way for the next.
   1:27pm, Nov 28, 2014 - Camila: Ok
   1:28pm, Nov 28, 2014 - Unknown Caller: That way you will carry me with you during this day. I will feel
   like I am with you and you are caring for me.
   1:28pm, Nov 28, 2014 - Camila: Yes
   3:00pm, Nov 28, 2014 - Unknown Caller: No texts for the last hour and a half?ðŸ˜¢
   3:09pm, Nov 28, 2014 - Camila: I'm trying to figure out stuff
   3:11pm, Nov 28, 2014 - Unknown Caller: Ok... Just sad and hoping...
   4:08pm, Nov 28, 2014 - Camila: How are things?
   4:15pm, Nov 28, 2014 - Unknown Caller: Really busy, dangerous, heartbreaking, and rough.
   4:26pm, Nov 28, 2014 - Unknown Caller: Have you done anything yet today or figured anything out?
   4:27pm, Nov 28, 2014 - Camila: I have watched what I eat
   4:28pm, Nov 28, 2014 - Camila: I have been going over old messages
   4:29pm, Nov 28, 2014 - Unknown Caller: And... What's most important?
   4:30pm, Nov 28, 2014 - Camila: Got started with house a little bit
   4:31pm, Nov 28, 2014 - Camila: It was really hard to reread the messages from yesterday and the night
   before
   4:52pm, Nov 28, 2014 - Unknown Caller: I wish, if you re-read those messages, you would vindicate me
   and make us very good. If that is not possible for you, maybe you should reread them later...
   5:15pm, Nov 28, 2014 - Unknown Caller: ?
   5:30pm, Nov 28, 2014 - Camila: Sorry I haven't texted much
   5:31pm, Nov 28, 2014 - Camila: I don't understand what you want me to do with the messages
   5:33pm, Nov 28, 2014 - Unknown Caller: Nothing if you can't find in them my very good intent, love and
   deep pain. This is so you trust me. For you, so I can understand why you find them mean.
   5:55pm, Nov 28, 2014 - Unknown Caller: I'm sorry I don't know if I'm going to make it... I'm going to shut
   down.
   6:09pm, Nov 28, 2014 - Camila: I'm with you love.
   6:09pm, Nov 28, 2014 - Camila: I hold you and care for you




                                                                                           GX 301-R - 250
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 252 of 368 PageID #:
                                    15559


   6:10pm, Nov 28, 2014 - Camila: I stroke your face and kiss your forehead
   6:11pm, Nov 28, 2014 - Camila: You are not alone
   6:11pm, Nov 28, 2014 - Camila: I am with you and I have you
   6:14pm, Nov 28, 2014 - Camila: I want you to feel my warmth and my touch and know that you are loved
   6:14pm, Nov 28, 2014 - Camila: I am right next to you to pull through this one
   6:14pm, Nov 28, 2014 - Camila: I love you
   8:01pm, Nov 28, 2014 - Unknown Caller: Thank you. I'm really not good.
   8:03pm, Nov 28, 2014 - Unknown Caller: No volleyball.
   8:04pm, Nov 28, 2014 - Unknown Caller: Where are you?
   8:05pm, Nov 28, 2014 - Unknown Caller: Our time together?
   8:07pm, Nov 28, 2014 - Camila: I'm home
   8:07pm, Nov 28, 2014 - Camila: I exercised
   8:07pm, Nov 28, 2014 - Camila: Our time together?
   8:07pm, Nov 28, 2014 - Camila: What do you mean?
   8:07pm, Nov 28, 2014 - Unknown Caller: ?
   8:08pm, Nov 28, 2014 - Camila: Are you asking if I want time together?
   8:08pm, Nov 28, 2014 - Unknown Caller: And... ?
   8:08pm, Nov 28, 2014 - Camila: I don't understand what you are asking?
   8:08pm, Nov 28, 2014 - Camila: No ?
   8:09pm, Nov 28, 2014 - Unknown Caller: Tonight... Sorry I'm trouble typing
   8:09pm, Nov 28, 2014 - Camila: Ok. I understand
   8:10pm, Nov 28, 2014 - Camila: Yes. Just say when
   8:10pm, Nov 28, 2014 - Camila: I didn't go out with my cousin. I'm around for you
   8:13pm, Nov 28, 2014 - Unknown Caller: Any thoughts?
   8:14pm, Nov 28, 2014 - Camila: Yes
   8:14pm, Nov 28, 2014 - Camila: I got very scared when.you said you might not make.it
   8:15pm, Nov 28, 2014 - Camila: I want you to be well and happy
   8:16pm, Nov 28, 2014 - Unknown Caller: I think you would want that for most people even stranger s
   8:18pm, Nov 28, 2014 - Camila: Maybe. But it is not the same
   8:18pm, Nov 28, 2014 - Camila: Your unhappiness hurts deeply
   8:21pm, Nov 28, 2014 - Unknown Caller: I am very injured. I've taken a lot of hits and it's catching up
   8:22pm, Nov 28, 2014 - Camila: I feel as is if I can feel your pain. I am so sorry
   8:23pm, Nov 28, 2014 - Unknown Caller: Help
   8:23pm, Nov 28, 2014 - Camila: I'm here
   8:26pm, Nov 28, 2014 - Unknown Caller: I can't make
   8:26pm, Nov 28, 2014 - Unknown Caller: It to you yet
   8:26pm, Nov 28, 2014 - Unknown Caller: Struggling
   8:27pm, Nov 28, 2014 - Camila: That's ok. I meant I'm here as in support
   8:27pm, Nov 28, 2014 - Camila: Of necessary I'll make it to you
   8:36pm, Nov 28, 2014 - Unknown Caller: Is there anything about us?
   8:37pm, Nov 28, 2014 - Camila: ?
   8:37pm, Nov 28, 2014 - Camila: This is all about us
   8:37pm, Nov 28, 2014 - Unknown Caller: Thought s feelings
   8:37pm, Nov 28, 2014 - Camila: Yes. I thought that's what I was sharing
   8:38pm, Nov 28, 2014 - Unknown Caller: Sorry
   8:41pm, Nov 28, 2014 - Unknown Caller: In a lot of pain now can't text well
   8:43pm, Nov 28, 2014 - Camila: I don't forget what has happened and everything that was said but you
   pulling through trumps all of that
   8:43pm, Nov 28, 2014 - Camila: I'm here for you
   8:45pm, Nov 28, 2014 - Unknown Caller: I don't want you to forget. If you understood you would feel
   much differently. The anguish of what was said comes from what came before.
   8:46pm, Nov 28, 2014 - Unknown Caller: I can't die with these false beliefs. I don't know what to do.
   8:47pm, Nov 28, 2014 - Camila: That's okay, love. This is fixable
   8:47pm, Nov 28, 2014 - Unknown Caller: Let's fix now just in case.
   8:47pm, Nov 28, 2014 - Camila: Yes
   8:49pm, Nov 28, 2014 - Unknown Caller: What can we do now?




                                                                                         GX 301-R - 251
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 253 of 368 PageID #:
                                    15560


   8:56pm, Nov 28, 2014 - Unknown Caller: ?
   8:57pm, Nov 28, 2014 - Camila: Change beliefs???
   8:57pm, Nov 28, 2014 - Camila: Which beliefs?
   8:57pm, Nov 28, 2014 - Unknown Caller: Yours about the texts, interactions, me
   8:59pm, Nov 28, 2014 - Camila: Ok
   9:03pm, Nov 28, 2014 - Unknown Caller: ?
   9:04pm, Nov 28, 2014 - Camila: Yes. I'm on it
   9:05pm, Nov 28, 2014 - Unknown Caller: When I'm in great pain sometimes I have a weird humor... On
   what?
   9:06pm, Nov 28, 2014 - Unknown Caller: Babe
   9:06pm, Nov 28, 2014 - Camila: On changing beliefs
   9:07pm, Nov 28, 2014 - Camila: What are you humoring about?
   9:07pm, Nov 28, 2014 - Unknown Caller: I was trying to be sexual
   9:07pm, Nov 28, 2014 - Unknown Caller: I'm on it... On what? Can I watch?
   9:08pm, Nov 28, 2014 - Camila: Oooooh
   9:09pm, Nov 28, 2014 - Unknown Caller: I want you
   9:09pm, Nov 28, 2014 - Camila: I can tell
   9:09pm, Nov 28, 2014 - Camila: You seem hungry
   9:09pm, Nov 28, 2014 - Unknown Caller: Thanks
   9:09pm, Nov 28, 2014 - Unknown Caller: For you always
   9:10pm, Nov 28, 2014 - Unknown Caller: You don't feed it enough. I you definitely don't let it feed you
   enough
   9:11pm, Nov 28, 2014 - Camila: I don't let it feed me enough?
   9:12pm, Nov 28, 2014 - Unknown Caller: So you swallow a lot
   9:12pm, Nov 28, 2014 - Camila: ðŸ˜±
   9:13pm, Nov 28, 2014 - Unknown Caller: You should be wanting to drink as much as possible to stop the
   disease and for the shear sexiness of it
   9:14pm, Nov 28, 2014 - Camila: I'm not thereðŸ˜”
   9:15pm, Nov 28, 2014 - Unknown Caller: So you allow r. To continue to take over more of you
   9:15pm, Nov 28, 2014 - Unknown Caller: Each day
   9:28pm, Nov 28, 2014 - Unknown Caller: ?
   9:29pm, Nov 28, 2014 - Camila: Your comment made me very uncomfortable because I now feel
   obligated to do it whether I feel comfortable with it or not
   9:30pm, Nov 28, 2014 - Unknown Caller: No. I don't know if I could cum that way with you anymore.
   9:31pm, Nov 28, 2014 - Unknown Caller: But you lack of desire to stop the spreading of r. throughout
   your body hurts also.
   9:34pm, Nov 28, 2014 - Unknown Caller: One problem we have is the most essential things make you
   uncomfortable and lead to this or you feel I'm mean. Every doorway into what needs to be done feels
   defended and closed to me. If I don't mention it, it just passes and things die. You asked me not to let that
   happen. Should I?
   9:35pm, Nov 28, 2014 - Unknown Caller: I feel I've been totally blocked for 5 months I've tried everything I
   can... I don't know what to do... Tell me... Help me... Teach me... Something... Please?
   9:41pm, Nov 28, 2014 - Unknown Caller: Oh love, I am feeling better somewhat and have regained use of
   my other hand... But get us through these things: last night, and what I just mentioned. I don't know if I
   can withstand another episode like this... Help?
   9:47pm, Nov 28, 2014 - Unknown Caller: ?
   9:49pm, Nov 28, 2014 - Camila: Last night?
   9:49pm, Nov 28, 2014 - Camila: What about it?
   9:50pm, Nov 28, 2014 - Unknown Caller: The texts etc.
   9:58pm, Nov 28, 2014 - Unknown Caller: ?
   10:00pm, Nov 28, 2014 - Camila: Yes, I copy
   10:02pm, Nov 28, 2014 - Unknown Caller: Tonight maybe can we have some sort of a gift for us, between
   us, about these things?
   10:03pm, Nov 28, 2014 - Camila: I am not clear on what that looks like but okay
   10:05pm, Nov 28, 2014 - Unknown Caller: Don't let that stop us
   10:18pm, Nov 28, 2014 - Camila: What time tonight




                                                                                             GX 301-R - 252
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 254 of 368 PageID #:
                                    15561


   10:18pm, Nov 28, 2014 - Camila: ?
   10:19pm, Nov 28, 2014 - Camila: My cousin just got back and I wanted to spend some time with her
   10:43pm, Nov 28, 2014 - Camila: Are you okay?
   10:43pm, Nov 28, 2014 - Camila: I have crashed badly twice today
   10:44pm, Nov 28, 2014 - Camila: I think I will go to bed now
   11:25pm, Nov 28, 2014 - Unknown Caller: Schedule? Tomorrow? Tonight?
   11:29pm, Nov 28, 2014 - Unknown Caller: ? Any gift? Are you not available?
   11:36pm, Nov 28, 2014 - Unknown Caller: This was a time I was available...
   11:41pm, Nov 28, 2014 - Unknown Caller: We missed.
   11:41pm, Nov 28, 2014 - Unknown Caller: ðŸ˜¢
   11:50pm, Nov 28, 2014 - Unknown Caller: It would be helpful if I were a higher priority and that you would
   be there for me, on call so to speak, during these times...
   11:52pm, Nov 28, 2014 - Unknown Caller: I may need to go to the hospital. If I do, I will try to text. If you
   get any one character text that is not an emoticon I'm in trouble.
   1:32am, Nov 29, 2014 - Unknown Caller: Just got a bit better but I also just realized if I was in trouble
   enough to type you the one character it would do me no good, I would really be in trouble. When I typed
   that I was very compromised and not thinking at all clearly. I am so heartbroken, feel and am alone, and I
   really believe I don't have much value to you.
   4:11am, Nov 29, 2014 - Unknown Caller: At the moment, I am very alone and perceive I will be for the
   rest of my life.
   10:32am, Nov 29, 2014 - Camila: I'm sorry, love. I miscommunicated
   10:33am, Nov 29, 2014 - Camila: I went to bed but you could wake me at any time
   10:34am, Nov 29, 2014 - Camila: I feel terrible we missed time together and wasn't there for you
   11:55am, Nov 29, 2014 - Camila: Love, I am going to spend some time with my cousin
   12:26pm, Nov 29, 2014 - Unknown Caller: Things are bad. I don't know what to do with us.
   12:27pm, Nov 29, 2014 - Unknown Caller: This may be the only time can I have with you now.
   12:28pm, Nov 29, 2014 - Unknown Caller: I can't change things. Only you can and it's gone the wrong
   way.
   12:30pm, Nov 29, 2014 - Camila: Love, I want to meet with you at some point
   12:30pm, Nov 29, 2014 - Camila: I don't want this to go this way
   12:30pm, Nov 29, 2014 - Camila: I feel I missed something
   12:31pm, Nov 29, 2014 - Unknown Caller: Now is when I can meet. I did all I could.
   12:34pm, Nov 29, 2014 - Camila: I'm sorry. I thought you'd be sleeping
   12:35pm, Nov 29, 2014 - Unknown Caller: It's been part of the problem. I need to be a much higher
   priority.
   12:36pm, Nov 29, 2014 - Camila: You are love. I wanted to make it up to my cousin because I didn't see
   her at all yesterday because I stayed behind to be with you
   12:37pm, Nov 29, 2014 - Unknown Caller: You could have seen me yesterday. You can also see me now.
   I am sorry this interferes with your cousin. It is certainly not my desire.
   12:38pm, Nov 29, 2014 - Camila: I was around for you yesterday, love. I would have loved to see you
   12:39pm, Nov 29, 2014 - Camila: I still want to see you
   12:39pm, Nov 29, 2014 - Camila: I am not around at the moment
   12:39pm, Nov 29, 2014 - Camila: Let me see what I can do
   12:39pm, Nov 29, 2014 - Unknown Caller: Where are you?
   12:39pm, Nov 29, 2014 - Camila: Bubble....?
   12:39pm, Nov 29, 2014 - Camila: Bubbles
   12:39pm, Nov 29, 2014 - Camila: A diner type place
   12:39pm, Nov 29, 2014 - Unknown Caller: Where?
   12:40pm, Nov 29, 2014 - Camila: Mechanicvillw
   12:42pm, Nov 29, 2014 - Unknown Caller: For example, if you always tell me your plans at least 6 hours
   in advance I won't be sleeping... I only sleep 5... This morning I was physically not good.
   12:43pm, Nov 29, 2014 - Camila: Ok
   12:43pm, Nov 29, 2014 - Camila: I don't always know my plans but I keep you in mind when making
   those plans
   12:43pm, Nov 29, 2014 - Camila: I miscalculated
   12:44pm, Nov 29, 2014 - Unknown Caller: Or make plans so you can always change them last minute or




                                                                                             GX 301-R - 253
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 255 of 368 PageID #:
                                    15562


   in the middle. Nancy and others do this.
   12:45pm, Nov 29, 2014 - Camila: That would be very doable if I had a car
   12:45pm, Nov 29, 2014 - Unknown Caller: It is not good we not see each other now. To see you would be
   painful enough, not see you like this is worse.
   12:46pm, Nov 29, 2014 - Unknown Caller: It's doable now, just harder.
   12:47pm, Nov 29, 2014 - Unknown Caller: You have the ability to see me now. It's just difficult.
   12:53pm, Nov 29, 2014 - Unknown Caller: ?
   12:58pm, Nov 29, 2014 - Camila: I'm trying
   12:58pm, Nov 29, 2014 - Camila: Not yet...
   1:00pm, Nov 29, 2014 - Unknown Caller: I am still holding back others for this time. I should let it go soon.
   1:06pm, Nov 29, 2014 - Camila: Ok. I am leaving in about 10
   1:23pm, Nov 29, 2014 - Camila: Are you still available?
   1:27pm, Nov 29, 2014 - Unknown Caller: Yes. Walking home now.
   1:27pm, Nov 29, 2014 - Camila: Ok
   1:32pm, Nov 29, 2014 - Unknown Caller: Home
   1:32pm, Nov 29, 2014 - Camila: O know
   2:57pm, Nov 29, 2014 - Camila: Yes?
   2:58pm, Nov 29, 2014 - Unknown Caller: Please consider what I say, and making the change, with great
   effort, based on logic, my authority, but just as importantly what is right and your soul... What do you
   mean by, "yes?"
   2:59pm, Nov 29, 2014 - Camila: I saw you typing away
   2:59pm, Nov 29, 2014 - Unknown Caller: Ok... I was actually thinking something juicier....
   3:01pm, Nov 29, 2014 - Camila: ????
   3:01pm, Nov 29, 2014 - Camila: With my yes?
   3:02pm, Nov 29, 2014 - Unknown Caller: Yes! Aren't I stupidly optimistic!?!
   3:02pm, Nov 29, 2014 - Camila: I still don't know what that would mean, though....
   3:06pm, Nov 29, 2014 - Unknown Caller: Would start with no pride, anger or resentment, and 100% trust.
   Then lots and lots of fun but just as many trials.
   3:07pm, Nov 29, 2014 - Unknown Caller: What'd ya say?
   3:11pm, Nov 29, 2014 - Unknown Caller: Just hopin' to close the deal!
   3:15pm, Nov 29, 2014 - Unknown Caller: ?
   4:39pm, Nov 29, 2014 - Camila: I get what you are saying but I am a little.confused at the progression of
   the conversation
   4:39pm, Nov 29, 2014 - Camila: Hehe
   5:50pm, Nov 29, 2014 - Unknown Caller: Hehe?
   5:51pm, Nov 29, 2014 - Camila: Just trying to be cute
   5:51pm, Nov 29, 2014 - Camila: U at startpoint?
   5:51pm, Nov 29, 2014 - Unknown Caller: Soon...
   5:51pm, Nov 29, 2014 - Unknown Caller: Hehe
   5:52pm, Nov 29, 2014 - Camila: Goodie
   5:52pm, Nov 29, 2014 - Unknown Caller: Understanding what I said is ok... Doing is, well... Hehe...
   5:53pm, Nov 29, 2014 - Unknown Caller: ... Fix our sex...
   5:53pm, Nov 29, 2014 - Camila: Can I approach you at startpoint?
   5:53pm, Nov 29, 2014 - Camila: I need to change your ringtone
   5:53pm, Nov 29, 2014 - Unknown Caller: With sex?
   5:53pm, Nov 29, 2014 - Camila: Haha
   5:53pm, Nov 29, 2014 - Unknown Caller: Why?
   5:54pm, Nov 29, 2014 - Camila: Everyone knows its ttouble
   5:54pm, Nov 29, 2014 - Unknown Caller: Who's everyone?
   5:54pm, Nov 29, 2014 - Camila: Ana said something
   5:55pm, Nov 29, 2014 - Unknown Caller: What'd she say...
   6:22pm, Nov 29, 2014 - Unknown Caller: Say hi?
   8:03pm, Nov 29, 2014 - Unknown Caller: Are you home? I may have 5 minutes for a kiss
   8:04pm, Nov 29, 2014 - Camila: I am not home
   8:04pm, Nov 29, 2014 - Camila: I can be home
   8:04pm, Nov 29, 2014 - Unknown Caller: How quickly?




                                                                                             GX 301-R - 254
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 256 of 368 PageID #:
                                    15563


   8:04pm, Nov 29, 2014 - Camila: Should I head home?
   8:05pm, Nov 29, 2014 - Unknown Caller: I have a limited window
   8:05pm, Nov 29, 2014 - Unknown Caller: Eta?
   8:05pm, Nov 29, 2014 - Camila: Ok
   8:05pm, Nov 29, 2014 - Camila: Should I walk to you?
   8:05pm, Nov 29, 2014 - Unknown Caller: Are you home?
   8:06pm, Nov 29, 2014 - Camila: I'm not home yet
   8:06pm, Nov 29, 2014 - Unknown Caller: When I leave I'll text
   8:06pm, Nov 29, 2014 - Camila: I'm asking if you want me to head home
   8:06pm, Nov 29, 2014 - Camila: Yes?
   8:06pm, Nov 29, 2014 - Unknown Caller: Yes
   8:06pm, Nov 29, 2014 - Unknown Caller: Eta
   8:06pm, Nov 29, 2014 - Camila: 10/
   8:06pm, Nov 29, 2014 - Camila: ?
   8:07pm, Nov 29, 2014 - Camila: I'm walking
   8:06pm, Nov 29, 2014 - Unknown Caller: Close but ok...
   8:11pm, Nov 29, 2014 - Unknown Caller: Coming
   8:12pm, Nov 29, 2014 - Camila: Approaching flintlock
   8:12pm, Nov 29, 2014 - Camila: From Wilton
   8:50pm, Nov 29, 2014 - Unknown Caller: Is your pussy wet for me?
   8:50pm, Nov 29, 2014 - Camila: Yes!!
   8:51pm, Nov 29, 2014 - Unknown Caller: Now make it ache for me so much you can barely take it!
   1:18am, Nov 30, 2014 - Unknown Caller: Text me when home
   1:21am, Nov 30, 2014 - Unknown Caller: Shower and be ready, how long?
   1:23am, Nov 30, 2014 - Unknown Caller: ?
   1:19am, Nov 30, 2014 - Camila: Not yet
   1:23am, Nov 30, 2014 - Unknown Caller: I have very limited time...
   1:23am, Nov 30, 2014 - Unknown Caller: How long ASAP?
   1:25am, Nov 30, 2014 - Unknown Caller: ?
   1:21am, Nov 30, 2014 - Camila: Like 20?
   1:25am, Nov 30, 2014 - Unknown Caller: Can it be sooner?
   1:21am, Nov 30, 2014 - Camila: I'll do my best
   1:26am, Nov 30, 2014 - Unknown Caller: See you be positive ready. I don't want to talk about anything
   but concuming you.
   1:26am, Nov 30, 2014 - Unknown Caller: Consuming
   1:27am, Nov 30, 2014 - Unknown Caller: Cool word though
   1:32am, Nov 30, 2014 - Camila: Rushinh to you
   1:37am, Nov 30, 2014 - Unknown Caller: ?
   1:33am, Nov 30, 2014 - Camila: Rushing
   1:38am, Nov 30, 2014 - Unknown Caller: Are you home?
   1:34am, Nov 30, 2014 - Camila: Not yet
   1:34am, Nov 30, 2014 - Camila: Almost
   1:39am, Nov 30, 2014 - Unknown Caller: Text me when out of shower.
   11:14am, Nov 30, 2014 - Camila: Hey luv
   11:15am, Nov 30, 2014 - Camila: How r u?
   11:15am, Nov 30, 2014 - Camila: Last day my cousin is here
   11:16am, Nov 30, 2014 - Camila: I am going to brunch with her
   11:17am, Nov 30, 2014 - Camila: I don't know what else is going on but they are leaving at 4:30
   12:01pm, Nov 30, 2014 - Camila: I am all yours after 4:30-5
   12:01pm, Nov 30, 2014 - Camila: I had stuff coming out of me all night
   12:01pm, Nov 30, 2014 - Camila: ðŸ˜³
   12:01pm, Nov 30, 2014 - Camila: It was a lot
   6:18pm, Nov 30, 2014 - Unknown Caller: Haven't heard anything more from you.
   6:19pm, Nov 30, 2014 - Camila: It's amazing how you can read my mind...!
   6:19pm, Nov 30, 2014 - Unknown Caller: And...
   6:19pm, Nov 30, 2014 - Camila: What do you mean you haven't heard from me?




                                                                                         GX 301-R - 255
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 257 of 368 PageID #:
                                    15564


   6:20pm, Nov 30, 2014 - Camila: You were the first thing I did as soon as I opened ny eyes
   6:21pm, Nov 30, 2014 - Camila: How are you, love?
   6:21pm, Nov 30, 2014 - Unknown Caller: Why do you ask that question if you feel I'm reading your mind?
   I haven't heard anything from you since your cousins left at 4:30... I was wondering what's going on with
   you?
   6:22pm, Nov 30, 2014 - Unknown Caller: It's now 6:21... I don't know if you are home...
   6:22pm, Nov 30, 2014 - Camila: Trying to get back into the real world now that my cousin is gone
   6:22pm, Nov 30, 2014 - Unknown Caller: ?
   6:23pm, Nov 30, 2014 - Camila: Refocusing my energies
   6:23pm, Nov 30, 2014 - Unknown Caller: What was the not real world?
   6:24pm, Nov 30, 2014 - Camila: In a manner of speaking.... Not literally
   6:34pm, Nov 30, 2014 - Unknown Caller: ?
   6:36pm, Nov 30, 2014 - Unknown Caller: I assume that statement applies to the reality comment and not
   the home question. I don't know why, but if I ask more than one question, only one gets answered... Are
   you home?
   6:36pm, Nov 30, 2014 - Camila: Yes
   6:37pm, Nov 30, 2014 - Camila: What's going on with you?
   6:39pm, Nov 30, 2014 - Unknown Caller: Wondering about you so I could plan. I get the feeling if I didn't
   ask the whole night would go by and we would not see each other.
   6:40pm, Nov 30, 2014 - Camila: I don't think so. It is just taking me a while to get organized...
   6:47pm, Nov 30, 2014 - Camila: Let me know what you want our plan to be. I.am flexible for you
   6:47pm, Nov 30, 2014 - Unknown Caller: Organized how?
   6:48pm, Nov 30, 2014 - Camila: I will work myself around you
   6:49pm, Nov 30, 2014 - Camila: With everything that I need to do/is important to do, I am.trying to figure
   out how it would be best to do it
   6:49pm, Nov 30, 2014 - Unknown Caller: What things do you need to do?
   6:51pm, Nov 30, 2014 - Camila: Clean the apartment, lost weight, organize rainbow schedule,
   communicate with my rainbow parents, laundry, etc...
   6:51pm, Nov 30, 2014 - Camila: Lose
   6:52pm, Nov 30, 2014 - Unknown Caller: How are you doing with putting me back where I belong?
   6:52pm, Nov 30, 2014 - Camila: What's going on with you?
   6:52pm, Nov 30, 2014 - Unknown Caller: ???
   6:53pm, Nov 30, 2014 - Camila: Yes, plans, desires, wishes...?
   6:53pm, Nov 30, 2014 - Camila: Working on putting you where you belong
   6:53pm, Nov 30, 2014 - Unknown Caller: Can you answer my question before moving on in conversation?
   6:54pm, Nov 30, 2014 - Camila: I just did
   6:54pm, Nov 30, 2014 - Unknown Caller: Ok... Texts passed each other...
   6:56pm, Nov 30, 2014 - Unknown Caller: I always want to see you. I am fighting with the Veracruz
   government at the moment. My greatest concern is the ongoing damages of my not being in the place a
   deserve and thereby you don't trust me 100% and everything going downhill from there...
   7:00pm, Nov 30, 2014 - Unknown Caller: ???
   7:00pm, Nov 30, 2014 - Camila: ???
   7:01pm, Nov 30, 2014 - Camila: I just got your text
   7:01pm, Nov 30, 2014 - Camila: I see....
   7:01pm, Nov 30, 2014 - Unknown Caller: And...
   7:02pm, Nov 30, 2014 - Camila: I'm doing my best
   7:03pm, Nov 30, 2014 - Camila: I feel like I'm fighting against the current most of the time
   7:05pm, Nov 30, 2014 - Unknown Caller: Win that fight.
   7:06pm, Nov 30, 2014 - Unknown Caller: Now.
   7:19pm, Nov 30, 2014 - Unknown Caller: ?
   7:20pm, Nov 30, 2014 - Camila: I don't think it works like that....
   7:21pm, Nov 30, 2014 - Camila: ðŸ˜¥
   7:47pm, Nov 30, 2014 - Unknown Caller: It actually does. It's an at cause battle you can only win by
   intense, rightful effort. In this case, being passive or waiting for it to "happen", instead of causing it to
   happen, is wrongful.




                                                                                             GX 301-R - 256
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 258 of 368 PageID #:
                                    15565


   There is an additional subject. Ideally, you would desperately want to prove yourself loyalty to me to
   repair the damage, regain what you lost, and make life less painful for me. To prove your loyalty there is
   no other path than painful, effortful tests. You should be like a knight looking for a dragon to slay saying,
   "test me!" Anyone who betrays another by rights does this. In a man's world it is essential and common.
   7:55pm, Nov 30, 2014 - Unknown Caller: ?
   7:59pm, Nov 30, 2014 - Camila: Copy....but I don't know how to force that
   8:01pm, Nov 30, 2014 - Camila: What does your night look like?
   8:01pm, Nov 30, 2014 - Camila: Should I go ahead and take care of other stuff?
   8:01pm, Nov 30, 2014 - Unknown Caller: You must not allow yourself to not know how. At times you must
   do. To prove loyalty is an additional issue but will help with the first thing. To prove loyalty is an age old
   process that is very simple.
   8:02pm, Nov 30, 2014 - Unknown Caller: What other stuff? I thought I might see you soon.
   8:03pm, Nov 30, 2014 - Camila: Other stuff? Everything else I have to do
   8:04pm, Nov 30, 2014 - Unknown Caller: Can you be specific?
   8:06pm, Nov 30, 2014 - Unknown Caller: It seems weird you are not being specific and the other things
   you mentioned would not affect your availability.
   8:06pm, Nov 30, 2014 - Unknown Caller: What effects your availability?
   8:07pm, Nov 30, 2014 - Unknown Caller: ???
   8:10pm, Nov 30, 2014 - Unknown Caller: ??????
   8:17pm, Nov 30, 2014 - Unknown Caller: Please answer... I don't understand why you are doing this?
   8:18pm, Nov 30, 2014 - Unknown Caller: Please text something???
   8:20pm, Nov 30, 2014 - Unknown Caller: How can I see you if you don't answer?
   8:22pm, Nov 30, 2014 - Camila: I'm here
   8:22pm, Nov 30, 2014 - Unknown Caller: What happened, why won't you answer?
   8:22pm, Nov 30, 2014 - Camila: I couldn't scroll down because I would lose my place in the conversation..
   I was sorting through old texts
   8:22pm, Nov 30, 2014 - Unknown Caller: And...
   8:25pm, Nov 30, 2014 - Camila: I don't understand what happened
   8:26pm, Nov 30, 2014 - Unknown Caller: When? What don't you understand?
   8:26pm, Nov 30, 2014 - Camila: One day you are offering me the no scalpel option and that you didn't
   want to force me... Now it is the opposite
   8:30pm, Nov 30, 2014 - Camila: I get very scared of you every time I read those old texts.
   8:33pm, Nov 30, 2014 - Unknown Caller: At this point I need you at cause. There is always the no scalpel
   option, it has effects. There is the scalpel option, it has effects. None of that has changed. I have a moral
   obligation to do my best to do the right thing. For you to take the non-scalpel options has very bad
   consequences beyond what you can imagine right now. I have to adequately attempt to get you to do the
   right thing. If I were forcing you, I wouldn't have released you from your vow with the r. Thing and would
   have asked you for FAR more by now... I have been waiting for you to do the right thing.

   If those old texts still scare you maybe you are too far away from at cause for me to do anything. I asked
   you to specifically go over the scary parts... Maybe I've done all I can do and it's over.
   8:36pm, Nov 30, 2014 - Camila: I can go over the scary parts. I feel that has affected our intimacy deeply.
   I don't feel comfortable in an intimate setting
   8:36pm, Nov 30, 2014 - Camila: With you
   8:36pm, Nov 30, 2014 - Camila: I don't feel safe
   8:36pm, Nov 30, 2014 - Unknown Caller: ???
   8:36pm, Nov 30, 2014 - Unknown Caller: At home???
   8:36pm, Nov 30, 2014 - Camila: No
   8:37pm, Nov 30, 2014 - Camila: Having sex
   8:36pm, Nov 30, 2014 - Unknown Caller: Last night?
   8:37pm, Nov 30, 2014 - Camila: Yes
   8:37pm, Nov 30, 2014 - Unknown Caller: ???
   8:37pm, Nov 30, 2014 - Unknown Caller: This leads to an aweful ultimatum; I don't know what to do...
   8:38pm, Nov 30, 2014 - Camila: I thought that was why you wanted to go over the scary parts
   8:39pm, Nov 30, 2014 - Camila: No?
   8:38pm, Nov 30, 2014 - Unknown Caller: Yes. But don't you see the trap???




                                                                                              GX 301-R - 257
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 259 of 368 PageID #:
                                    15566


   8:39pm, Nov 30, 2014 - Camila: ???
   8:39pm, Nov 30, 2014 - Camila: What trap?
   8:39pm, Nov 30, 2014 - Unknown Caller: Here's part of it: because of out of cause patterns, if I say
   anything more you feel pressure...
   8:40pm, Nov 30, 2014 - Unknown Caller: So looking ahead this will ultimately cause an irresolvable
   situation.
   8:41pm, Nov 30, 2014 - Camila: ???
   8:43pm, Nov 30, 2014 - Unknown Caller: If we go into this with your current patterns you won't change,
   will feel pressure, and other things which I can't mention because of the same patterns, and we'll lose. If I
   don't do this we're done. If I do this we're done. Unless you change first, which you wontcdo unless we do
   this... See the problem?
   8:44pm, Nov 30, 2014 - Camila: I'm not sure I understand...
   8:45pm, Nov 30, 2014 - Unknown Caller: You need to know deeply you're wrong and, what you're doing
   is wrongful, and look to make it good... You need to be making sure you change... The out of cause
   perspective is the opposite of this and you will find a way out... Which any out of cause person always
   can... That way out is our end.
   8:46pm, Nov 30, 2014 - Unknown Caller: What do you propose?
   8:46pm, Nov 30, 2014 - Camila: I don't understand
   8:47pm, Nov 30, 2014 - Unknown Caller: That's part of it...
   8:47pm, Nov 30, 2014 - Unknown Caller: Do you know deeply in your heart you've injured me so deeply
   that ANYTHING I could say you deserve?
   8:49pm, Nov 30, 2014 - Unknown Caller: ???
   8:50pm, Nov 30, 2014 - Camila: Are you serious??? Are you saying I deserve to be called all the things
   you called me? To be talked to and intimidated that the way you did to me? Do you seriously want that?
   8:51pm, Nov 30, 2014 - Camila: If that were to be a yes then I am done
   8:51pm, Nov 30, 2014 - Camila: For good
   8:51pm, Nov 30, 2014 - Camila: Not just with us
   8:51pm, Nov 30, 2014 - Camila: If everything you have called me is true then I don't deserve to be.here at
   all
   8:51pm, Nov 30, 2014 - Unknown Caller: We are so far apart. If I did a fraction of what you did to me with
   anyone they could call me anything. You're last texts seems like what you call threats.
   8:51pm, Nov 30, 2014 - Unknown Caller: Show me a text that isn't true.
   8:53pm, Nov 30, 2014 - Camila: I am not playing along
   8:52pm, Nov 30, 2014 - Unknown Caller: Should I come over one last time?
   8:53pm, Nov 30, 2014 - Camila: One last time?
   9:03pm, Nov 30, 2014 - Unknown Caller: You are making this a game. Everything I said was true and for
   good reason. I can show that. Even if it weren't, compassionately when you do something to someone
   like you did to me, if you allow yourself to be upset by what they say you will always find an excuse not to
   fix. You have not fixed. If I destroy a person's garden, and they say I'm a mass murderer, I understand
   they are upset, I know I caused that, I know I deserve what they say and think even if not true. I
   immediately repair their garden AND repair their opinion. Under no circumstances do I use their opinion
   as an excuse. In fact, the harsher the opinion, the more my opportunity to make amends. This is moral.
   9:05pm, Nov 30, 2014 - Camila: Ok
   9:06pm, Nov 30, 2014 - Camila: I just never thought you were capable of that
   9:06pm, Nov 30, 2014 - Unknown Caller: Again that last text.
   9:06pm, Nov 30, 2014 - Camila: But I understand what you arr saying
   9:06pm, Nov 30, 2014 - Unknown Caller: I can prove what I said.
   9:06pm, Nov 30, 2014 - Camila: That is just a reality
   9:06pm, Nov 30, 2014 - Camila: I'll keep it to myself if you want
   9:07pm, Nov 30, 2014 - Camila: Makes no difference
   9:07pm, Nov 30, 2014 - Camila: Clearly, it makes no difference.to you
   9:07pm, Nov 30, 2014 - Camila: You don't have to. I understand
   9:07pm, Nov 30, 2014 - Unknown Caller: That will not work. What if everythingbi said was warrentedcand
   true?
   9:07pm, Nov 30, 2014 - Camila: Thank you
   9:09pm, Nov 30, 2014 - Unknown Caller: Do you want to go through this now? Are you willing to accept




                                                                                             GX 301-R - 258
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 260 of 368 PageID #:
                                    15567


   what I said was true? I am willing to accept I make mistakes.
   9:09pm, Nov 30, 2014 - Unknown Caller: And what I said was not true...
   9:09pm, Nov 30, 2014 - Camila: ??
   9:09pm, Nov 30, 2014 - Unknown Caller: ?
   9:10pm, Nov 30, 2014 - Camila: That doesn't seem right....
   9:10pm, Nov 30, 2014 - Unknown Caller: What doesn't seem right?
   9:11pm, Nov 30, 2014 - Camila: Your willingness to accept u make mistakes ONLY if I accept everything
   u said as true
   9:11pm, Nov 30, 2014 - Camila: There's something really not right about that
   9:11pm, Nov 30, 2014 - Unknown Caller: That's not it. I want you to go into this as open as I am.
   9:11pm, Nov 30, 2014 - Unknown Caller: If your out of cause you will want to blame.
   9:11pm, Nov 30, 2014 - Unknown Caller: It is right.
   9:15pm, Nov 30, 2014 - Unknown Caller: What doesn't feel right is independent of the outcome, nothing
   let's you off the hook for what you did and bit still needs to be repaired. By pushing me away you
   demonstrate your unwillingness to do that, the ability to find an excuse so you don't have to. It is
   classically called making me wrong. The reason why you don't feel the way you need to with me is you're
   making me wrong and bad. Until that reverses, you will never trust me or love me. You will always say, "I
   couldn't imagine you were capable of this." You use text-book phrases. Please, please stop this and listen
   to me...
   9:16pm, Nov 30, 2014 - Unknown Caller: You need to make me right and good, as all of us must do to
   those we damage.
   9:18pm, Nov 30, 2014 - Unknown Caller: Do you want me to come and go over texts? Technically, this
   should not be even contemplated until you repaired your damages. It is a value inversion I'm willing to do
   because I believe you don't understand the gravity of this.
   9:19pm, Nov 30, 2014 - Unknown Caller: ???
   9:20pm, Nov 30, 2014 - Camila: No
   9:20pm, Nov 30, 2014 - Unknown Caller: Then what's going to happen?
   9:21pm, Nov 30, 2014 - Camila: I wish you would change your approach
   9:21pm, Nov 30, 2014 - Camila: Let me finish..............
   9:21pm, Nov 30, 2014 - Unknown Caller: Tell me how and I will or tell you why not. I could really use a
   better approach.
   9:22pm, Nov 30, 2014 - Camila: But I guess if I am asking you to.change your approach then I have to be
   willing to change my approach
   9:22pm, Nov 30, 2014 - Camila: I said let me finish
   9:22pm, Nov 30, 2014 - Unknown Caller: Texts crossed sorry there is a delay
   9:25pm, Nov 30, 2014 - Camila: My objection with what you ask of me is that it seems like you are asking
   me to be okay with abuse, and if I make it okay it won't just be you who will abuse me, it will be every
   relationship I am ever in. And I will be a disgrace to all woman kind
   9:27pm, Nov 30, 2014 - Camila: I feel we are already in that dynamic and there are so many different
   things to our relationship that make what you are asking not as simple
   9:27pm, Nov 30, 2014 - Unknown Caller: Can we talk in person now?
   9:28pm, Nov 30, 2014 - Camila: Yes
   9:28pm, Nov 30, 2014 - Camila: ETA?
   9:28pm, Nov 30, 2014 - Unknown Caller: Walking towards you
   10:07pm, Nov 30, 2014 - Unknown Caller: Honey, I am very skilled and knowledgeable, I can make a lot
   better, but I need you to cross this barrier. I will catch you, hold you, and be with you.
   10:08pm, Nov 30, 2014 - Camila: I know
   10:09pm, Nov 30, 2014 - Unknown Caller: So then yes?! (He says, holding his arms out waiting for the
   jump)
   10:11pm, Nov 30, 2014 - Camila: Not yet. So many times I have jumped just so you will stand alone with
   your arms open, but I want to.be clear and understand better
   10:11pm, Nov 30, 2014 - Unknown Caller: Ok. I'm a patient donkey.
   10:12pm, Nov 30, 2014 - Unknown Caller: I believe you meant , "won't".
   10:12pm, Nov 30, 2014 - Camila: Sorry, that was supposed to be "you don't"
   10:13pm, Nov 30, 2014 - Camila: Yes...
   10:13pm, Nov 30, 2014 - Unknown Caller: Pretty rough but funny mistake.




                                                                                           GX 301-R - 259
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 261 of 368 PageID #:
                                    15568


   10:14pm, Nov 30, 2014 - Camila: As my peers say: #funnynotfunny
   10:14pm, Nov 30, 2014 - Unknown Caller: Technologically, I'm your peer.
   10:15pm, Nov 30, 2014 - Camila: You are more technological than me, though
   10:16pm, Nov 30, 2014 - Unknown Caller: #don't ruinthemoment
   10:18pm, Nov 30, 2014 - Camila: Funny
   10:30pm, Nov 30, 2014 - Unknown Caller: Jump tonight please. I hurt more each night you are not in my
   arms in this way.
   10:32pm, Nov 30, 2014 - Camila: I understand
   10:33pm, Nov 30, 2014 - Camila: I usually jump for this reason... Should it be foe this reason?
   10:34pm, Nov 30, 2014 - Unknown Caller: Always a balance. No you should not jump for this reason. But
   you should jump. Make it so the right way.
   10:51pm, Nov 30, 2014 - Unknown Caller: How are you doing my love?
   10:53pm, Nov 30, 2014 - Camila: Conflicted. Sorta
   10:55pm, Nov 30, 2014 - Camila: If I jump, I don't want to jump until I see you
   11:02pm, Nov 30, 2014 - Unknown Caller: Should I come back?
   11:03pm, Nov 30, 2014 - Camila: Soon
   11:03pm, Nov 30, 2014 - Camila: I still want to think this over
   11:04pm, Nov 30, 2014 - Unknown Caller: Eta for me to come?
   11:05pm, Nov 30, 2014 - Camila: Midnight?
   11:06pm, Nov 30, 2014 - Unknown Caller: I'll try... It depends on peace... Text me your thoughts as they
   come if you want...
   11:07pm, Nov 30, 2014 - Camila: Ok
   12:28am, Dec 1, 2014 - Unknown Caller: What's your thinking?
   12:29am, Dec 1, 2014 - Camila: Are you coming over?
   12:29am, Dec 1, 2014 - Camila: I don't know yet
   12:30am, Dec 1, 2014 - Unknown Caller: I don't know... I was waiting for something from you around
   midnight...
   12:31am, Dec 1, 2014 - Camila: I've been ready for you since midnight
   12:34am, Dec 1, 2014 - Unknown Caller: But if you have not jumped my seeing you hurts us. Every
   minute you spend feeling the "wrong" ways towards me goes into your memory as more time believing
   that and making it stronger and true.
   12:38am, Dec 1, 2014 - Camila: Is the "jump" the same thing you have always asked me just different
   metaphor?
   12:42am, Dec 1, 2014 - Unknown Caller: I think it's more now. I don't know if it originated with me, but it is
   as was said tonight. I don't know what to say, because you're asking is odd. It is what should be. It is
   everything all the way. It is what I discussed tonight. It allowing yourself to truly see the full extent of your
   actions unqualified, without reserve. It is being totally vulnerable and starting to see truth.
   12:43am, Dec 1, 2014 - Camila: I feel like its missing a step, though
   12:44am, Dec 1, 2014 - Camila: I thought that's what we were talking about tonight
   12:44am, Dec 1, 2014 - Camila: Related to trust
   12:44am, Dec 1, 2014 - Unknown Caller: Ok... Maybe... How can I help?
   12:46am, Dec 1, 2014 - Unknown Caller: There is the loyalty thing I mentioned earlier... Is that what you
   mean?
   12:46am, Dec 1, 2014 - Camila: No
   12:46am, Dec 1, 2014 - Camila: We were talking about abuse
   12:46am, Dec 1, 2014 - Unknown Caller: Ok...
   12:46am, Dec 1, 2014 - Unknown Caller: The classifications:
   12:47am, Dec 1, 2014 - Camila: ?
   12:49am, Dec 1, 2014 - Unknown Caller: Bad intent, fear, misunderstanding with two subclasses: human
   error, ignorance...
   12:50am, Dec 1, 2014 - Camila: ?
   12:50am, Dec 1, 2014 - Camila: I don't understand what the jump is, then
   12:58am, Dec 1, 2014 - Unknown Caller: Maybe you do... What seems different from what you
   understand?
   12:59am, Dec 1, 2014 - Camila: The trust piece
   12:59am, Dec 1, 2014 - Unknown Caller: Specifically?




                                                                                                 GX 301-R - 260
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 262 of 368 PageID #:
                                    15569


   1:01am, Dec 1, 2014 - Unknown Caller: ?
   1:02am, Dec 1, 2014 - Camila: I don't trust yet
   1:02am, Dec 1, 2014 - Camila: I can't do all you require me to do without that
   1:02am, Dec 1, 2014 - Unknown Caller: Ok. Yes, you're correct.
   1:02am, Dec 1, 2014 - Unknown Caller: So the jump is that trust then.
   1:02am, Dec 1, 2014 - Unknown Caller: Yes?
   1:03am, Dec 1, 2014 - Camila: Yes
   1:03am, Dec 1, 2014 - Unknown Caller: Ok... Jump bitch! Just kidding #politicallyincorrectbadhumor
   1:04am, Dec 1, 2014 - Camila: I don't think I will jump tonight
   1:04am, Dec 1, 2014 - Unknown Caller: Why?
   1:05am, Dec 1, 2014 - Camila: I don't know how to make that happen
   1:07am, Dec 1, 2014 - Unknown Caller: Then it's probably better if we don't spend time. You need to feel
   safe; I need to be honored.

   I do wish you would consider what it means to develop a distrust for a person you damaged, not fix the
   damage, and end up with the trust being the issue.
   1:08am, Dec 1, 2014 - Camila: Ok
   1:08am, Dec 1, 2014 - Unknown Caller: It's not a moral process. So please don't do this too long.
   1:09am, Dec 1, 2014 - Camila: It is not a moral process?
   1:09am, Dec 1, 2014 - Camila: ?
   1:09am, Dec 1, 2014 - Unknown Caller: I deserve both trust and loyalty... Even without having been
   injured. But when you injure someone you have much deeper moral obligations to them.
   1:09am, Dec 1, 2014 - Camila: Ok
   1:13am, Dec 1, 2014 - Unknown Caller: I explained the morality of damaging someone. In no
   circumstances should it become about if the abuser/damager trusts the damaged one. This situation is so
   reversed I am the damaged one yet the focus is on getting you to trust me. That's wrongful.
   1:15am, Dec 1, 2014 - Unknown Caller: The focus should be on your fixing and your earning your loyalty
   and word back, never on me doing something.
   1:16am, Dec 1, 2014 - Camila: I understand
   1:16am, Dec 1, 2014 - Unknown Caller: Ok. Let's stop this immoral reversal ASAP.
   1:18am, Dec 1, 2014 - Unknown Caller: Do I just wait for you?
   1:19am, Dec 1, 2014 - Camila: Not tonight
   1:19am, Dec 1, 2014 - Camila: I need to figure this out myself
   1:24am, Dec 1, 2014 - Unknown Caller: Ok... An interesting movie is the messenger... It's about Joan of
   Arc... In order for her to be truly humble and ready to be executed she needs to come to terms with the
   fact she was cruel and essentially a fraud. It is quite moving about morality and those labels we most
   resist. In the end, to know these things we've been these things. Those which we most resist we are. In
   esp this is what we call box work first introduced in mobius...
   1:28am, Dec 1, 2014 - Unknown Caller: On a different note: Did you take this week off to "make it up to
   me?" More time for us? I hate to keep on asking you for time.
   1:29am, Dec 1, 2014 - Camila: No
   1:29am, Dec 1, 2014 - Unknown Caller: How did you plan to make it up to me?
   1:35am, Dec 1, 2014 - Unknown Caller: ?
   1:38am, Dec 1, 2014 - Unknown Caller: I wish I were, we were, fixing were, a high enough priority so you
   wouldn't be able to sleep or go silent like this.
   9:14am, Dec 1, 2014 - Camila: Morning, love
   9:16am, Dec 1, 2014 - Camila: I understand the concepts you present and agree but I still don't know how
   to force that
   9:17am, Dec 1, 2014 - Camila: Trust seems a natural thing that happens
   12:45pm, Dec 1, 2014 - Unknown Caller: I have something that might help, but you need to hear me
   through: the reasons why you don't trust me are false and protective; now the part I figured out how to
   articulate... When I built conscience, my pride used to get in the way. I would look at my actions and think
   they were not really so bad. So I would be offended if someone named them as something worse than I
   thought. But, the reason I did the actions in the first place was I didn't think they were bad enough. When
   things like my "self", my word, my honor, etc. became valuable to me, I found the more I allowed myself
   to see a given transgression as bad, the more valuable it made that which I transgressed against... If I




                                                                                            GX 301-R - 261
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 263 of 368 PageID #:
                                    15570


   broke my word and I allowed myself to see it as the worst thing I had ever done and that I was a monster
   for doing it, it made my word more valuable (if it weren't valuable it wouldn't be a big deal to break it) and
   it made me perceive myself as more valuable... Not less. The more I became self-critical, and also
   allowed others to do the same, the more I became valuable and strong. Also, the bigger my conscience
   became so I behaved more to my noble standard.
   12:48pm, Dec 1, 2014 - Unknown Caller: If you look at everything I said and allow yourself to accept
   yourself as those things and worse for what you've done you will create an inner apology to me and us
   that will bring value and strength. You will also trust me because then you will understand and agree with
   me.
   12:50pm, Dec 1, 2014 - Unknown Caller: It is very much like the end of the movie, "The Messenger."
   12:50pm, Dec 1, 2014 - Unknown Caller: What do you think?
   1:09pm, Dec 1, 2014 - Unknown Caller: ?
   2:26pm, Dec 1, 2014 - Camila: Copt
   2:26pm, Dec 1, 2014 - Camila: Copy
   2:26pm, Dec 1, 2014 - Camila: I still haven't had a chance to think it over but just wanted to let you know
   that I got it and I read it
   3:27pm, Dec 1, 2014 - Unknown Caller: ðŸ˜Š
   5:00pm, Dec 1, 2014 - Camila: Hi love
   5:00pm, Dec 1, 2014 - Camila: What's the plan today?
   5:07pm, Dec 1, 2014 - Unknown Caller: What do you want?
   5:07pm, Dec 1, 2014 - Unknown Caller: Where are you at?
   5:08pm, Dec 1, 2014 - Camila: Home
   5:09pm, Dec 1, 2014 - Unknown Caller: And...
   5:14pm, Dec 1, 2014 - Camila: I'm here for you
   5:14pm, Dec 1, 2014 - Camila: I'm here if you want to come
   5:14pm, Dec 1, 2014 - Unknown Caller: And...
   5:14pm, Dec 1, 2014 - Camila: ?
   5:14pm, Dec 1, 2014 - Camila: Is that a duplicate
   5:15pm, Dec 1, 2014 - Camila: ?
   5:15pm, Dec 1, 2014 - Camila: Are you coming over?
   5:15pm, Dec 1, 2014 - Unknown Caller: Thoughts and feelings on what I've said... Trust?
   5:15pm, Dec 1, 2014 - Camila: Not yet
   5:17pm, Dec 1, 2014 - Unknown Caller: Then why would you want me there? Especially because of really
   deep, important, issues with intimacy...
   5:18pm, Dec 1, 2014 - Camila: I see....
   5:20pm, Dec 1, 2014 - Unknown Caller: So...
   5:20pm, Dec 1, 2014 - Unknown Caller: I would see you at almost any cost...
   5:21pm, Dec 1, 2014 - Unknown Caller: I do need to sleep also a little...
   5:28pm, Dec 1, 2014 - Camila: With me???
   5:30pm, Dec 1, 2014 - Unknown Caller: Potentially, only if this trust thing is worked because the intimacy
   is essential and has to be safe.
   5:33pm, Dec 1, 2014 - Camila: It isn't but it is progressing
   5:41pm, Dec 1, 2014 - Unknown Caller: I believe you should easily trust me more than you ever trusted r.
   5:43pm, Dec 1, 2014 - Camila: I don't trust r
   5:44pm, Dec 1, 2014 - Unknown Caller: You should then be able to do and want to do more with me than
   ever with him.
   5:45pm, Dec 1, 2014 - Camila: I understand
   5:46pm, Dec 1, 2014 - Unknown Caller: So...
   5:47pm, Dec 1, 2014 - Camila: So
   5:48pm, Dec 1, 2014 - Unknown Caller: Intimacy with us?
   5:48pm, Dec 1, 2014 - Unknown Caller: Trust?
   5:48pm, Dec 1, 2014 - Unknown Caller: Etc... Your being joyful with me...
   5:49pm, Dec 1, 2014 - Camila: I'm lost
   5:50pm, Dec 1, 2014 - Camila: I thought a lot about you and about us today
   5:50pm, Dec 1, 2014 - Unknown Caller: And?
   5:52pm, Dec 1, 2014 - Camila: Part of me feels like I don't want to be with you. Part of me wants to stay




                                                                                              GX 301-R - 262
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 264 of 368 PageID #:
                                    15571


   with you because I know it is right. All of me loves you
   5:54pm, Dec 1, 2014 - Camila: But I realized why I feel certain ways about you.... I feel you as a parent.
   as a God. That's why your comments hurt so much. I take them as truth. You are the holder of truth
   5:55pm, Dec 1, 2014 - Camila: And also why part of me won't admit I did something bad. Because the
   gods are indestructible
   5:56pm, Dec 1, 2014 - Camila: With a lot of our dynamics this feels very present
   5:57pm, Dec 1, 2014 - Camila: And although logically I know you are not my parent. A big part of me feels
   the need to break away from the dependence. To be independent
   5:59pm, Dec 1, 2014 - Camila: I never wanted you to be my parent... But I feel sometimes we fall into that
   dynamic
   6:00pm, Dec 1, 2014 - Unknown Caller: I understand. In the specific case you should want to give your
   god everything (certainly more than you would ever have given r.) Your belief of unsafety in intimacy with
   me is a real problem... Especially if I were to come over and rest with you...
   6:02pm, Dec 1, 2014 - Unknown Caller: The larger picture things you mention we can speak about...
   6:03pm, Dec 1, 2014 - Unknown Caller: But it is necessary you start needing to serve me, please me,
   earn me to make anything right.
   6:04pm, Dec 1, 2014 - Camila: It seems like that only makes the dependency stronger
   6:04pm, Dec 1, 2014 - Camila: That feels super fearful
   6:09pm, Dec 1, 2014 - Unknown Caller: It's a totally different type of dependency... You depend on
   making me whole and repaired in order for you to be right with yourself. It is the ethical dependency of
   interdependence. In interdepence each participant recognizes all dependencies. No person can ever be
   independent. I am dependent on you for certain things including health. Even a God is dependent on
   followers to have the status of God... Or else they just are and not Gods to anyone.
   6:10pm, Dec 1, 2014 - Camila: I think you are not getting it
   6:10pm, Dec 1, 2014 - Camila: This is not a logical thing
   6:11pm, Dec 1, 2014 - Camila: And no, the gods don't need followers
   6:11pm, Dec 1, 2014 - Unknown Caller: You need to focus on this dependence... Only through this can
   you be truly free and earn love... I do get it... I just can get you to experience what is behind whatbi am
   saying quick enough... I so wish to see you!
   6:12pm, Dec 1, 2014 - Unknown Caller: By definition Gods need followers to be Gods... Just not to exist...
   6:13pm, Dec 1, 2014 - Camila: I don't think we are understanding each other
   6:16pm, Dec 1, 2014 - Unknown Caller: Maybe not. But we have to make a decision now about me
   coming over, sleeping and being intimate etc...
   6:17pm, Dec 1, 2014 - Camila: Come over
   6:17pm, Dec 1, 2014 - Unknown Caller: Soon...
   9:17pm, Dec 1, 2014 - Camila: Am I not allowed to go with Kayla*
   9:20pm, Dec 1, 2014 - Camila: ?
   9:25pm, Dec 1, 2014 - Camila: ?
   9:28pm, Dec 1, 2014 - Camila: Nevermind. I just cancelled on her
   9:28pm, Dec 1, 2014 - Unknown Caller: You know me better than that... Hopefully... But it is hard to
   imagine you would want to do anything else but figure this out by yourself or go to volleyball because of a
   series of reasons... To me that says, this/i isn't so important.
   9:28pm, Dec 1, 2014 - Unknown Caller: Ok... That is understandable if this is important.
   10:48pm, Dec 1, 2014 - Unknown Caller: ?ðŸ˜¢ðŸ’”
   10:48pm, Dec 1, 2014 - Unknown Caller: Volleyball without you!
   11:39pm, Dec 1, 2014 - Unknown Caller: Where? I feel like death.
   11:39pm, Dec 1, 2014 - Unknown Caller: No you...
   11:35pm, Dec 1, 2014 - Camila: ???
   11:40pm, Dec 1, 2014 - Unknown Caller: Home? Wish you were here... So...
   11:36pm, Dec 1, 2014 - Camila: Not tonight
   11:41pm, Dec 1, 2014 - Unknown Caller: Why? Home?
   12:00am, Dec 2, 2014 - Unknown Caller: Are you home?
   12:18am, Dec 2, 2014 - Unknown Caller: Your not answering is not good. I want you to develop a
   conscience. You need to make it here not. I should be highest priority.
   12:19am, Dec 2, 2014 - Camila: Here
   12:19am, Dec 2, 2014 - Unknown Caller: Come in and ref...




                                                                                           GX 301-R - 263
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 265 of 368 PageID #:
                                    15572


   12:20am, Dec 2, 2014 - Camila: Oh
   12:20am, Dec 2, 2014 - Camila: Not here in vball
   12:20am, Dec 2, 2014 - Camila: Herr
   12:21am, Dec 2, 2014 - Camila: Here in whatsapp
   12:21am, Dec 2, 2014 - Camila: Here home
   1:01am, Dec 2, 2014 - Unknown Caller: Home whole time?
   1:07am, Dec 2, 2014 - Unknown Caller: Where are you??? Called twice!
   1:09am, Dec 2, 2014 - Camila: Home
   1:14am, Dec 2, 2014 - Unknown Caller: Home the whole time tonight? What do you want?
   1:10am, Dec 2, 2014 - Camila: You called me
   1:10am, Dec 2, 2014 - Camila: Yes
   1:16am, Dec 2, 2014 - Unknown Caller: I've called and texted a few times. Need to know what you want.
   1:13am, Dec 2, 2014 - Camila: I don't know what I want
   1:13am, Dec 2, 2014 - Camila: I saw you called and texted
   1:19am, Dec 2, 2014 - Unknown Caller: I want you. But you need to grow because of this breach. It was
   not a requirement before. To fix you must grow and also earn me. If you've hurt your internal
   representation of me that's an additional breach and must be fixed now and not acted on.
   1:22am, Dec 2, 2014 - Unknown Caller: You need to choose me and reverse what you said or move out
   now... I explained
   1:24am, Dec 2, 2014 - Unknown Caller: I wish you would do the right thing now and end this damage and
   silliness.
   1:27am, Dec 2, 2014 - Unknown Caller: I now can't let you stay if you don't really mean it and fight for me.
   Prove what you said wrong.
   1:26am, Dec 2, 2014 - Camila: I know. If I didn't feel that or believe that there wouldnt be a problem or
   fear in staying. I can say the words but I don't know how to change the feeling underneath
   1:30am, Dec 2, 2014 - Unknown Caller: I need you to decide tonight or pack up etc... This is not right and
   hurts me far more than you. You can't stay if you don't want me like I deserve.
   1:31am, Dec 2, 2014 - Unknown Caller: Find the reason for the feeling and change it.
   1:27am, Dec 2, 2014 - Camila: I wish it were so. I don't know how to change it yet
   1:31am, Dec 2, 2014 - Unknown Caller: The good news is if you did that it would be good.
   1:32am, Dec 2, 2014 - Unknown Caller: You have every reason to love me. The other reasons are out of
   cause
   1:35am, Dec 2, 2014 - Unknown Caller: You can make yourself feel any way about anything. In this case
   it is easy because it is rightful. This is the nature of at cause feelings.
   1:35am, Dec 2, 2014 - Camila: Easier said than done
   2:00am, Dec 2, 2014 - Unknown Caller: If at cause it is simple. If not, the recognition I should be
   blameless restores things to as they should be. The out of cause person blames. Before the breach, and
   when you held me blameless, you did not need to grow. By being out of cause, and putting me in a
   position of blame, you are doing something wrongful. I asked you to put me back and throw r. out. That
   would mean you did not have to be at cause to fix this. If not, the out of cause person will tend to blame
   instead of fix. So either be at cause and feel as you rightfully should, or be out of cause and put me back
   in the blameless position, or leave. I deserve one of the first two options. I do not deserve option three, or
   for you to continue the 5 month delay.
   2:03am, Dec 2, 2014 - Unknown Caller: Decide please. I will not ever "keep" you. If you stay you will have
   to fight and also show me I am not keeping you. I would have to push you away and you would still come
   back.
   2:02am, Dec 2, 2014 - Camila: Option 2
   2:07am, Dec 2, 2014 - Unknown Caller: Then do by morning.
   2:04am, Dec 2, 2014 - Camila: ?
   2:32am, Dec 2, 2014 - Unknown Caller: Restore me as I deserve
   2:32am, Dec 2, 2014 - Unknown Caller: Option 2
   2:34am, Dec 2, 2014 - Unknown Caller: Out of cause though... Which is ok if I'm restored and blameless
   2:37am, Dec 2, 2014 - Unknown Caller: Ok?
   12:14pm, Dec 2, 2014 - Unknown Caller: ??? You don't text???
   12:17pm, Dec 2, 2014 - Camila: I just woke
   12:34pm, Dec 2, 2014 - Unknown Caller: ?




                                                                                              GX 301-R - 264
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 266 of 368 PageID #:
                                    15573


   12:37pm, Dec 2, 2014 - Camila: ??
   12:37pm, Dec 2, 2014 - Camila: Trying
   12:40pm, Dec 2, 2014 - Unknown Caller: Ok... Trying which thing?
   12:40pm, Dec 2, 2014 - Camila: Restore
   12:42pm, Dec 2, 2014 - Unknown Caller: Ok...
   12:56pm, Dec 2, 2014 - Camila: I have a question for you
   12:57pm, Dec 2, 2014 - Camila: Were you serious about having children with my sister or were you using
   that to scare me?
   12:59pm, Dec 2, 2014 - Unknown Caller: Honey, why do you ask this now? I don't know what I should
   say?
   1:00pm, Dec 2, 2014 - Unknown Caller: Is this your largest concern?
   1:00pm, Dec 2, 2014 - Camila: Just tell me the truth
   1:00pm, Dec 2, 2014 - Unknown Caller: Of course I'll tell you the truth but first answer why?
   1:01pm, Dec 2, 2014 - Camila: Because if you are serious then it means something to me
   1:01pm, Dec 2, 2014 - Unknown Caller: This sounds so bad.
   1:01pm, Dec 2, 2014 - Unknown Caller: What does it mean to you?
   1:03pm, Dec 2, 2014 - Camila: You know how much we went through because of your relationship with
   her. I always felt that you chose her over me
   1:03pm, Dec 2, 2014 - Camila: If you have children with her you'd be making the ultimate statement that
   that was true
   1:07pm, Dec 2, 2014 - Unknown Caller: That is not true honey. Things are different now and you haven't
   repaired. Do you think it is right for me not to have children, or not honor people who are loyal, even
   though you did what you did and do not fix? Honey, before are there were no questions of any of this.
   You won't even give me what I deserve or need. I found a lump last night I need to get checked. This is
   dangerous.
   1:08pm, Dec 2, 2014 - Unknown Caller: Do you feel entitled to the way things were after what happened
   and that you haven't fixed in 5 months. You've only made it worse.
   1:08pm, Dec 2, 2014 - Camila: So you are serious, then?
   1:08pm, Dec 2, 2014 - Camila: There arr so many other people you can have children with
   1:09pm, Dec 2, 2014 - Unknown Caller: Like whom?
   1:17pm, Dec 2, 2014 - Unknown Caller: ???
   1:26pm, Dec 2, 2014 - Camila: You are right, this is so bad.
   1:26pm, Dec 2, 2014 - Camila: Please help me understand
   1:28pm, Dec 2, 2014 - Camila: I can't understand why you would even consider it
   1:30pm, Dec 2, 2014 - Camila: It seems like you are beyond considering it, it seems like you are going to
   do it
   1:39pm, Dec 2, 2014 - Unknown Caller: Are we on for usual?
   2:02pm, Dec 2, 2014 - Unknown Caller: ???
   2:03pm, Dec 2, 2014 - Unknown Caller: I'm at the chiropractor...
   2:03pm, Dec 2, 2014 - Unknown Caller: I need to know...
   2:03pm, Dec 2, 2014 - Camila: Yes
   5:03pm, Dec 2, 2014 - Camila: On my way
   7:47pm, Dec 2, 2014 - Unknown Caller: Psychic.
   7:47pm, Dec 2, 2014 - Camila: I hope you are feeling better, love
   7:47pm, Dec 2, 2014 - Camila: Ha!
   7:48pm, Dec 2, 2014 - Camila: I have been walking around with you on my mind and on my heart
   7:48pm, Dec 2, 2014 - Camila: I feel the impulse to get angry at tines but the weight of knowing it is not
   my place
   7:48pm, Dec 2, 2014 - Camila: I love you
   7:49pm, Dec 2, 2014 - Camila: I hope to make it up to you as much as I can
   9:56pm, Dec 2, 2014 - Unknown Caller: ?
   9:57pm, Dec 2, 2014 - Camila: How are you love?
   9:58pm, Dec 2, 2014 - Unknown Caller: Hurting... Just finished a very painful hour... Wanting to know
   about us...
   10:00pm, Dec 2, 2014 - Unknown Caller: ?
   10:02pm, Dec 2, 2014 - Unknown Caller: ?




                                                                                           GX 301-R - 265
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 267 of 368 PageID #:
                                    15574


   10:06pm, Dec 2, 2014 - Unknown Caller: ???
   10:07pm, Dec 2, 2014 - Camila: I'm sorry, sweetheart
   10:07pm, Dec 2, 2014 - Camila: I want to feel your pain
   10:07pm, Dec 2, 2014 - Camila: I don't want you to go through that pain
   10:08pm, Dec 2, 2014 - Camila: Us?
   10:07pm, Dec 2, 2014 - Unknown Caller: What are you doing?
   10:08pm, Dec 2, 2014 - Camila: You are good. You are great. It is me who has let us down
   10:08pm, Dec 2, 2014 - Camila: I'm home
   10:08pm, Dec 2, 2014 - Camila: Thinking about us
   10:09pm, Dec 2, 2014 - Unknown Caller: And...
   10:09pm, Dec 2, 2014 - Camila: Were you going to say something else?
   10:10pm, Dec 2, 2014 - Camila: It took a while to type "and..."
   10:10pm, Dec 2, 2014 - Unknown Caller: I was wondering your thoughts... Then I got your text...
   10:10pm, Dec 2, 2014 - Camila: Ok
   10:10pm, Dec 2, 2014 - Unknown Caller: Ok?
   10:11pm, Dec 2, 2014 - Camila: ??
   10:10pm, Dec 2, 2014 - Unknown Caller: ???
   10:11pm, Dec 2, 2014 - Camila: ????
   10:11pm, Dec 2, 2014 - Camila: Ok ok. I'm sorry. Not funny
   10:11pm, Dec 2, 2014 - Unknown Caller: ?????ðŸ’”
   10:11pm, Dec 2, 2014 - Camila: I was saying ok to your response, not your question
   10:12pm, Dec 2, 2014 - Camila: In answer to your question....
   10:12pm, Dec 2, 2014 - Camila: I just feel awful about how I've let us down
   10:13pm, Dec 2, 2014 - Camila: I keep thinking back
   10:13pm, Dec 2, 2014 - Unknown Caller: To which things?
   10:13pm, Dec 2, 2014 - Camila: The past. Our relationship pre-stuff
   10:14pm, Dec 2, 2014 - Camila: The past 5 months
   10:14pm, Dec 2, 2014 - Unknown Caller: Would you tell me specifically?
   10:16pm, Dec 2, 2014 - Camila: The pain and weight of our relationship pre-stuff. How I made it ok to do
   what I did...
   10:16pm, Dec 2, 2014 - Unknown Caller: Which things?
   10:17pm, Dec 2, 2014 - Camila: And every almost-break up after that
   10:17pm, Dec 2, 2014 - Camila: ??
   10:17pm, Dec 2, 2014 - Camila: Oh, things?
   10:17pm, Dec 2, 2014 - Camila: With r
   10:17pm, Dec 2, 2014 - Unknown Caller: There are many things I hurt over and cause cumulative loss...
   Even now... Especially now...
   10:18pm, Dec 2, 2014 - Camila: What's happening now?
   10:18pm, Dec 2, 2014 - Unknown Caller: Which things with R.? 5 months ago or recent?
   10:18pm, Dec 2, 2014 - Unknown Caller: The things you are not doing...
   10:19pm, Dec 2, 2014 - Camila: What do you mean now?
   10:19pm, Dec 2, 2014 - Camila: Oh
   10:19pm, Dec 2, 2014 - Unknown Caller: The things you are doing that bring us further apart...
   10:19pm, Dec 2, 2014 - Camila: What am I doing?
   10:19pm, Dec 2, 2014 - Camila: Now?
   10:19pm, Dec 2, 2014 - Unknown Caller: Which category, doing or not doing?
   10:20pm, Dec 2, 2014 - Camila: Doing, first
   10:21pm, Dec 2, 2014 - Unknown Caller: The way you handle: me as a priority, Wilton, Kayla, fluffy,
   other people...
   10:22pm, Dec 2, 2014 - Camila: What am I doing, then?
   10:22pm, Dec 2, 2014 - Unknown Caller: With those things?
   10:23pm, Dec 2, 2014 - Camila: No. You said I was doing something now
   10:23pm, Dec 2, 2014 - Unknown Caller: Yes, with those things.
   10:23pm, Dec 2, 2014 - Unknown Caller: Now meaning generally now or this minute now?
   10:25pm, Dec 2, 2014 - Camila: I thought you meant this minute now
   10:26pm, Dec 2, 2014 - Unknown Caller: What are you physically doing now?




                                                                                          GX 301-R - 266
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 268 of 368 PageID #:
                                    15575


   10:26pm, Dec 2, 2014 - Unknown Caller: I meant generally in the above...
   10:27pm, Dec 2, 2014 - Camila: Oh, ok
   10:27pm, Dec 2, 2014 - Camila: I just paused cleaning to text with you. I am bow on our bed
   10:27pm, Dec 2, 2014 - Camila: Now
   10:31pm, Dec 2, 2014 - Camila: <Media omitted>
   10:34pm, Dec 2, 2014 - Camila: <Media omitted>
   10:38pm, Dec 2, 2014 - Unknown Caller: That's incredibly cute and moving...
   10:39pm, Dec 2, 2014 - Camila: I can't do puppy eyes like that but I am.still very sorry, love
   10:39pm, Dec 2, 2014 - Camila: I am sorry you have taken my pain
   10:39pm, Dec 2, 2014 - Camila: And you have taken pain for me
   10:40pm, Dec 2, 2014 - Camila: It is very sweet and painful at the same time
   10:40pm, Dec 2, 2014 - Unknown Caller: What's going to happen now?
   10:40pm, Dec 2, 2014 - Camila: I will choose you
   10:40pm, Dec 2, 2014 - Unknown Caller: Why now?
   10:41pm, Dec 2, 2014 - Camila: I will take.your pain
   10:41pm, Dec 2, 2014 - Camila: Because I had not seen you
   10:41pm, Dec 2, 2014 - Camila: It hurt
   10:41pm, Dec 2, 2014 - Unknown Caller: Seen me?
   10:42pm, Dec 2, 2014 - Camila: Yes
   10:42pm, Dec 2, 2014 - Camila: Your pain and what it has done to you
   10:42pm, Dec 2, 2014 - Unknown Caller: I don't understand that last statement...
   10:42pm, Dec 2, 2014 - Camila: You are not an invincible god
   10:43pm, Dec 2, 2014 - Camila: You are my sweetheart
   10:43pm, Dec 2, 2014 - Camila: And I hurt you badly
   10:43pm, Dec 2, 2014 - Unknown Caller: Why do you see this now?
   10:45pm, Dec 2, 2014 - Camila: Because of what you shared
   10:45pm, Dec 2, 2014 - Camila: I saw you were scared
   10:45pm, Dec 2, 2014 - Unknown Caller: Which things?
   10:45pm, Dec 2, 2014 - Camila: Lump
   10:45pm, Dec 2, 2014 - Unknown Caller: Ah.
   10:46pm, Dec 2, 2014 - Camila: This might sound awful but... I realized you were human
   10:46pm, Dec 2, 2014 - Unknown Caller: It's serious...
   10:47pm, Dec 2, 2014 - Camila: I can see that. I'm worried, too
   10:47pm, Dec 2, 2014 - Unknown Caller: I try to be as human as possible.
   10:47pm, Dec 2, 2014 - Camila: I wish nothing more than for you to be okay
   10:47pm, Dec 2, 2014 - Camila: Yes. Different demonstrations, though
   10:48pm, Dec 2, 2014 - Unknown Caller: That will never be. But hopefully I'll be around longer.
   10:48pm, Dec 2, 2014 - Unknown Caller: The other things I've been going through the past months with
   my heart were more deadly...
   10:49pm, Dec 2, 2014 - Camila: ???
   10:49pm, Dec 2, 2014 - Unknown Caller: Why did you not care then?
   10:50pm, Dec 2, 2014 - Camila: I can't quite explain. It is not that I didn't care... But it just seems that you
   are always okay
   10:50pm, Dec 2, 2014 - Camila: Or okay at the end
   10:52pm, Dec 2, 2014 - Camila: <Media omitted>
   10:53pm, Dec 2, 2014 - Unknown Caller: I sorta wish I didn't let you know because I don't want pity... I
   want you back...
   10:57pm, Dec 2, 2014 - Camila: Pity?
   11:04pm, Dec 2, 2014 - Camila: It is not pity
   11:19pm, Dec 2, 2014 - Unknown Caller: Do you want yo see me now?
   11:16pm, Dec 2, 2014 - Camila: Of course
   11:16pm, Dec 2, 2014 - Camila: My phone is a little crazy
   12:47am, Dec 3, 2014 - Unknown Caller: I was expecting a text already... I guess I got you first...
   12:44am, Dec 3, 2014 - Camila: You did
   12:44am, Dec 3, 2014 - Camila: I just got to my phone
   1:11am, Dec 3, 2014 - Camila: Ha




                                                                                                GX 301-R - 267
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 269 of 368 PageID #:
                                    15576


   1:11am, Dec 3, 2014 - Camila: Read my mind
   1:11am, Dec 3, 2014 - Unknown Caller: I'm sorry to be the one texting. After the way our visit ended (not
   terrible but not great)... Ha
   1:12am, Dec 3, 2014 - Camila: Yes
   1:12am, Dec 3, 2014 - Camila: I was thinking the same thing
   1:12am, Dec 3, 2014 - Camila: It hurts to hear you say that I don't know you
   1:12am, Dec 3, 2014 - Camila: I thought I knew you
   1:18am, Dec 3, 2014 - Unknown Caller: When you interpret things the way you do it brings several things
   up: 1. The interpretation itself damages our future so I must counter it and am stuck in a cycle if I want to
   protect us I have to destroy us, this is a part of me I don't think you understand 2. The things you think
   about my motivations and reasons are false so I don't think you know me 3. Sometimes the factual
   inaccuracies have me think you don't know me because they're either impossible, or must be grossly
   misunderstood if you knew me...
   1:20am, Dec 3, 2014 - Unknown Caller: If you knew me, I truly believe you would think everything I've
   said and done was right and the best that could be done. You wouldn't have me change a thing and you
   would absolutely know I loved you to the extent of almost dying for you.
   1:21am, Dec 3, 2014 - Unknown Caller: You would also see deep, deep pain...
   1:27am, Dec 3, 2014 - Camila: I understand
   1:27am, Dec 3, 2014 - Camila: I have a hard time putting it to practice, though
   1:28am, Dec 3, 2014 - Unknown Caller: ðŸ˜ž
   1:28am, Dec 3, 2014 - Camila: There were so many things that I couldn't compute because they were so
   out of character for you
   1:28am, Dec 3, 2014 - Camila: Or what I know of you, I should say
   1:30am, Dec 3, 2014 - Unknown Caller: You should really know me. If something seems out of character,
   my character is true and virtuous, but you likely don't understand some things..
   1:30am, Dec 3, 2014 - Camila: Maybr
   1:31am, Dec 3, 2014 - Unknown Caller: I can guarantee it! I put my life and sacred honor on it!
   1:33am, Dec 3, 2014 - Camila: Ok
   1:33am, Dec 3, 2014 - Camila: It doesn't change much in my experience but I can accept that
   1:33am, Dec 3, 2014 - Unknown Caller: I am doing everything I can for us to survive.
   1:35am, Dec 3, 2014 - Unknown Caller: Please make it change much. Ask yourself if I said and did
   something that was the only alternative to not only total loss but your loss of self should I do it even if it is
   hard.
   9:13am, Dec 3, 2014 - Camila: Morning
   11:54am, Dec 3, 2014 - Camila: Love love love
   11:54am, Dec 3, 2014 - Camila: Sweetheart
   11:54am, Dec 3, 2014 - Camila: How are you feeling?
   11:56am, Dec 3, 2014 - Camila: I wish so badly for us to have what we had. To have never fight. For me
   to be strong enough to uphold us in the face of temptation. To hold you as my one and only
   11:56am, Dec 3, 2014 - Camila: I am devastated
   11:56am, Dec 3, 2014 - Camila: I am sorry for destroying our dream
   11:58am, Dec 3, 2014 - Camila: I just drastically cut my hours with the kids
   11:58am, Dec 3, 2014 - Camila: I can go over what I still have later with you
   12:00pm, Dec 3, 2014 - Camila: Today I am done with the kids at 2 but need to be at Wilton @ 3 for
   readiness (internet)
   12:39pm, Dec 3, 2014 - Camila: Are you sleeping, love?
   2:51pm, Dec 3, 2014 - Camila: What do you call a dinosaur with an extensive vocabulary?
   2:51pm, Dec 3, 2014 - Camila: A thesaurus!
   2:51pm, Dec 3, 2014 - Camila: ðŸ˜‚
   3:29pm, Dec 3, 2014 - Unknown Caller: How are things?
   3:40pm, Dec 3, 2014 - Unknown Caller: ?
   3:45pm, Dec 3, 2014 - Camila: Did you get my texts?
   3:47pm, Dec 3, 2014 - Unknown Caller: Yes...
   3:48pm, Dec 3, 2014 - Camila: ðŸ˜•
   3:48pm, Dec 3, 2014 - Camila: Are you okay?
   3:49pm, Dec 3, 2014 - Unknown Caller: Not sure what the face is... Not so good, but happy you're texting!




                                                                                                GX 301-R - 268
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 270 of 368 PageID #:
                                    15577


   3:49pm, Dec 3, 2014 - Camila: Ah
   3:49pm, Dec 3, 2014 - Camila: That was a tentative smile....or so I think
   3:57pm, Dec 3, 2014 - Unknown Caller: A loving smile but wanting like a donkey...
   5:17pm, Dec 3, 2014 - Unknown Caller: What's up?
   5:17pm, Dec 3, 2014 - Unknown Caller: Que pedo?
   5:28pm, Dec 3, 2014 - Camila: Jajajajajaja
   5:28pm, Dec 3, 2014 - Camila: I was so confused
   5:29pm, Dec 3, 2014 - Camila: U coming to sp?
   5:31pm, Dec 3, 2014 - Unknown Caller: Yes. In a little while.
   5:31pm, Dec 3, 2014 - Unknown Caller: Anything more for me?
   5:33pm, Dec 3, 2014 - Camila: Yes. A lot. Maybe
   5:33pm, Dec 3, 2014 - Camila: I just haven't been able to text
   5:51pm, Dec 3, 2014 - Unknown Caller: Whatsapp says you've been on... You can't text?ðŸ˜ž
   5:51pm, Dec 3, 2014 - Camila: I'm here love
   5:51pm, Dec 3, 2014 - Camila: I am surrounded by ppl on and off
   5:52pm, Dec 3, 2014 - Unknown Caller: Text me the goodies when you can...
   7:01pm, Dec 3, 2014 - Unknown Caller: Be so so careful with Kayla... Nothing can ever be accepted
   about r. Etc...
   7:03pm, Dec 3, 2014 - Unknown Caller: She also needs to know social drinking is bad. It is the opposite
   of building a conscience...
   7:58pm, Dec 3, 2014 - Unknown Caller: The drinking thing is something I believe you will understand, and
   once you understand I believe you'll agree... The carefulness with Kayla and the attitude about r. thing is
   far more dangerous and difficult.
   9:20pm, Dec 3, 2014 - Unknown Caller: ?
   9:16pm, Dec 3, 2014 - Camila: I just saw this
   9:16pm, Dec 3, 2014 - Camila: I'll see you soon
   9:16pm, Dec 3, 2014 - Camila: !!!!!
   9:16pm, Dec 3, 2014 - Camila: ðŸ˜ƒ
   9:29pm, Dec 3, 2014 - Unknown Caller: Yes! Did you understand my text?
   9:25pm, Dec 3, 2014 - Camila: I just understood that I will understand
   9:25pm, Dec 3, 2014 - Camila: Yes?
   9:29pm, Dec 3, 2014 - Unknown Caller: Ok...
   1:20am, Dec 4, 2014 - Unknown Caller: Coming in 5-10 minutes...
   1:53pm, Dec 4, 2014 - Camila: Hi my love
   1:54pm, Dec 4, 2014 - Camila: I hope you are resting and dreaming of beautiful things
   2:26pm, Dec 4, 2014 - Camila: Your words still haunt me
   2:29pm, Dec 4, 2014 - Camila: I desperately want you to know you are not correct. That you were not
   wrong about us but.I just fucked it up big time.
   3:23pm, Dec 4, 2014 - Camila: One of the things you said was that I didn't want you to have children
   3:23pm, Dec 4, 2014 - Camila: It was very painful to hear you say that
   5:17pm, Dec 4, 2014 - Camila: So I've been thinking of what to do about that
   5:18pm, Dec 4, 2014 - Camila: I'm sorry that I ever led you to believe that was true
   5:19pm, Dec 4, 2014 - Camila: If that is what you think of me then maybe my sister is the best person to
   have children with. You are not a prize I am competing for. You are my love
   5:25pm, Dec 4, 2014 - Unknown Caller: Think what of you honey?
   5:27pm, Dec 4, 2014 - Camila: That I don't want you to have children
   5:32pm, Dec 4, 2014 - Unknown Caller: You wouldn't discuss or help me with the alternatives: you, your
   sister, other or none. You haven't done what it takes for you, I cut off other options, and although you
   won't do what it takes for you, your sister is intolerable. This is want you presented about the subject. I
   don't want to think that, but I see no alternative.
   5:35pm, Dec 4, 2014 - Unknown Caller: I want to be wrong about being wrong about us. If you believed
   this were a big fuckup, if I weren't wrong, I believe you would do far more towards repair.
   5:36pm, Dec 4, 2014 - Unknown Caller: I don't know... Talk to me...
   5:39pm, Dec 4, 2014 - Unknown Caller: ?
   5:42pm, Dec 4, 2014 - Unknown Caller: Home before class?
   5:43pm, Dec 4, 2014 - Camila: Leaving soon




                                                                                            GX 301-R - 269
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 271 of 368 PageID #:
                                    15578


   5:43pm, Dec 4, 2014 - Camila: All I can say for now is I thought you knew me better than that
   5:46pm, Dec 4, 2014 - Unknown Caller: Leaving home soon? What you just wrote sounds really rough...
   5:46pm, Dec 4, 2014 - Unknown Caller: What do you mean, it hurts you say that?
   5:50pm, Dec 4, 2014 - Camila: Oh
   5:50pm, Dec 4, 2014 - Camila: I just mean that I'm leaving home soon
   5:50pm, Dec 4, 2014 - Camila: I don't have my bike so need to leave extra early
   5:53pm, Dec 4, 2014 - Unknown Caller: Can I see you???
   5:54pm, Dec 4, 2014 - Unknown Caller: Think what way of you?
   5:54pm, Dec 4, 2014 - Camila: Yed
   5:54pm, Dec 4, 2014 - Camila: But leaving soon
   5:54pm, Dec 4, 2014 - Camila: Very soon
   5:54pm, Dec 4, 2014 - Camila: In about 5
   5:56pm, Dec 4, 2014 - Unknown Caller: I don't think I can come that quickly, I'm sad you didn't want to
   see me...
   5:56pm, Dec 4, 2014 - Camila: I did
   5:57pm, Dec 4, 2014 - Camila: I do
   5:57pm, Dec 4, 2014 - Camila: Time is very tight
   5:57pm, Dec 4, 2014 - Unknown Caller: Then why not, the moment you got free, ask what I was doing....
   Then we could have...
   5:58pm, Dec 4, 2014 - Camila: There was no free time, love
   5:59pm, Dec 4, 2014 - Unknown Caller: Outside walking towards you.
   5:59pm, Dec 4, 2014 - Camila: Ok
   6:01pm, Dec 4, 2014 - Unknown Caller: This is dangerous.
   8:29pm, Dec 4, 2014 - Unknown Caller: ðŸ˜¢
   8:33pm, Dec 4, 2014 - Camila: Hi
   8:33pm, Dec 4, 2014 - Unknown Caller: Why did you wait for me to write?
   8:35pm, Dec 4, 2014 - Camila: Because I haven't been able to yet
   8:35pm, Dec 4, 2014 - Camila: I literally just walked through the door
   8:36pm, Dec 4, 2014 - Unknown Caller: Oh...
   8:39pm, Dec 4, 2014 - Camila: What are you up to?
   8:40pm, Dec 4, 2014 - Unknown Caller: Very sick. Very nauseous. Concerned about the intensity of this.
   Sad about us. Feel unloved.
   8:41pm, Dec 4, 2014 - Unknown Caller: Our last interaction...
   8:42pm, Dec 4, 2014 - Camila: ...
   8:42pm, Dec 4, 2014 - Camila: I'm sorry you feel unloved
   8:42pm, Dec 4, 2014 - Camila: You are very loved
   9:02pm, Dec 4, 2014 - Camila: What is your plan for the night?
   9:02pm, Dec 4, 2014 - Camila: If you want to meet just let me know what time and I'll work myself around
   you
   9:48pm, Dec 4, 2014 - Camila: ?
   9:48pm, Dec 4, 2014 - Camila: U ok, love?
   10:29pm, Dec 4, 2014 - Camila: I'm worried ðŸ˜¥
   10:30pm, Dec 4, 2014 - Camila: I'm sending good healing thoughts your way
   11:05pm, Dec 4, 2014 - Unknown Caller: I am so not well. Sorry. I wanted to see you so much. How late
   are you up, schedule etc.? Sorry I'm asking again this will be the last.
   11:06pm, Dec 4, 2014 - Camila: Don't be sorry, love. I am sorry
   11:06pm, Dec 4, 2014 - Camila: Tomorrow I only have one scheduled session 10-1
   11:06pm, Dec 4, 2014 - Unknown Caller: I'm not really making it...
   11:06pm, Dec 4, 2014 - Camila: What can I do?????
   11:07pm, Dec 4, 2014 - Unknown Caller: Fix everything now... I don't know..
   11:07pm, Dec 4, 2014 - Camila: I don't know how late ill be up but any time you want anything is when.ill
   be up
   11:07pm, Dec 4, 2014 - Camila: Ok...
   11:29pm, Dec 4, 2014 - Unknown Caller: Any thoughts or feelings?
   11:25pm, Dec 4, 2014 - Camila: You arr up!!
   11:29pm, Dec 4, 2014 - Unknown Caller: I'm just wanted to hear your voice.




                                                                                          GX 301-R - 270
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 272 of 368 PageID #:
                                    15579


   11:25pm, Dec 4, 2014 - Camila: Are
   11:25pm, Dec 4, 2014 - Camila: ðŸ˜Š
   11:25pm, Dec 4, 2014 - Camila: I'm worried about you
   11:30pm, Dec 4, 2014 - Unknown Caller: In a lot of pain...
   11:26pm, Dec 4, 2014 - Camila: Oh love
   11:26pm, Dec 4, 2014 - Camila: I don't know what would help you most...
   11:27pm, Dec 4, 2014 - Camila: Do you want me to tell you a joke?
   11:33pm, Dec 4, 2014 - Camila: I can also kiss it where it hurts...
   11:33pm, Dec 4, 2014 - Camila: I have a pretty good joke, though
   11:34pm, Dec 4, 2014 - Unknown Caller: You don't love drinking me anymore...
   11:34pm, Dec 4, 2014 - Camila: ???
   11:34pm, Dec 4, 2014 - Camila: Where did that come from?
   11:34pm, Dec 4, 2014 - Unknown Caller: Just kidding... And not... About kissing where it hurts...
   11:35pm, Dec 4, 2014 - Camila: Oh
   11:35pm, Dec 4, 2014 - Camila: Is that where it hurts?
   11:35pm, Dec 4, 2014 - Unknown Caller: It hurts in a number of places... Like my heart... That's just one
   of them...
   11:36pm, Dec 4, 2014 - Camila: ðŸ˜¢
   11:36pm, Dec 4, 2014 - Unknown Caller: The joke? ... Not to totally skip the subject because that hurts in
   a number of ways...
   11:37pm, Dec 4, 2014 - Camila: The joke? Yes!
   11:37pm, Dec 4, 2014 - Camila: How do you make holy water?
   11:38pm, Dec 4, 2014 - Camila: ?
   11:38pm, Dec 4, 2014 - Unknown Caller: Melt an ice cube in he'll?
   11:39pm, Dec 4, 2014 - Camila: You boil the hell out of it
   11:39pm, Dec 4, 2014 - Unknown Caller: Hell
   11:39pm, Dec 4, 2014 - Unknown Caller: Close...
   11:40pm, Dec 4, 2014 - Camila: Oh, come on!!!!
   11:40pm, Dec 4, 2014 - Camila: I laughed for like 5 minutes straight with that one
   11:40pm, Dec 4, 2014 - Camila: Ok ok
   11:41pm, Dec 4, 2014 - Camila: I have one you'll like
   11:41pm, Dec 4, 2014 - Camila: How do you know your girlfriend is too young?
   11:41pm, Dec 4, 2014 - Unknown Caller: I liked it... Next...
   11:42pm, Dec 4, 2014 - Unknown Caller: Airplane noises to get her to give you head? I been trying that
   for months, I guess she outgrew me...
   11:42pm, Dec 4, 2014 - Camila: You need to make airplane noises to get your dick in her mouth
   11:42pm, Dec 4, 2014 - Camila: Whaaaaaaa?????
   11:42pm, Dec 4, 2014 - Camila: You are a tough audience
   11:43pm, Dec 4, 2014 - Unknown Caller: That's what I said. That one was more than close...
   11:43pm, Dec 4, 2014 - Camila: Did you know it alreadymk
   11:43pm, Dec 4, 2014 - Camila: ?
   11:43pm, Dec 4, 2014 - Unknown Caller: Who told you those (the second one Shaun told at volleyball)?
   11:43pm, Dec 4, 2014 - Unknown Caller: I knew the second one...
   11:44pm, Dec 4, 2014 - Camila: The first one I found. The second Ana told me
   11:46pm, Dec 4, 2014 - Camila: The teacher asked Jimmy, "Why is your cat at school today Jimmy?"
   Jimmy replied crying, "Because I heard my daddy tell my mommy, 'I am going to eat that p*ssy once
   Jimmy leaves for school today!'"
   11:46pm, Dec 4, 2014 - Unknown Caller: Are you up for a while? If I get better in the next hour or two I
   would love to make airplane noises for you?
   11:47pm, Dec 4, 2014 - Camila: A mother is in the kitchen making dinner for her family when her
   daughter walks in. â€œMother, where do babies come from?â€• The mother thinks for a few seconds
   and says, â€œWell dear, Mommy and Daddy fall in love and get married. One night they go into their
   bedroom, they kiss and hug, and have sex.â€• The daughter looks puzzled so the mother continues,
   â€œThat means the daddy puts his penis in the mommyâ€™s vagina. Thatâ€™s how you get a baby,
   honey.â€• The child seems to comprehend. â €œOh, I see, but the other night when I came into your
   room you had daddyâ€™s penis in your mouth. What do you get when you do that?â€• â €œJewelry, my




                                                                                           GX 301-R - 271
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 273 of 368 PageID #:
                                    15580


   dear. Jewelry.â€•
   11:47pm, Dec 4, 2014 - Camila: That's just wrong.....
   11:48pm, Dec 4, 2014 - Unknown Caller: Do you like jewelry?
   11:48pm, Dec 4, 2014 - Camila: Hahahahaha
   11:50pm, Dec 4, 2014 - Camila: Another one?
   11:50pm, Dec 4, 2014 - Unknown Caller: Oh I get it! She must have been referring to a pearl necklace...
   Just kidding... Sure another?
   11:51pm, Dec 4, 2014 - Camila: A teacher is teaching a class and she sees that Johnny isn't paying
   attention, so she asks him, "If there are three ducks sitting on a fence, and you shoot one, how many are
   left?" Johnny says, "None." The teacher asks, "Why?" Johnny says, "Because the shot scared them all
   off." The teacher says, "No, two, but I like how you're thinking." Johnny asks the teacher, "If you see three
   women walking out of an ice cream parlor, one is licking her ice cream, one is sucking her ice cream, and
   one is biting her ice cream, which one is married?" The teacher says, "The one sucking her ice cream."
   Johnny says, "No, the one with the wedding ring, but I like how you're thinking!"
   11:52pm, Dec 4, 2014 - Unknown Caller: ðŸ˜ƒ
   11:54pm, Dec 4, 2014 - Unknown Caller: I need to stop for a while. The pain is getting really bad. If you
   continue to text, especially good things about us, fixing etc. I will read them all when I look again...
   11:54pm, Dec 4, 2014 - Camila: Ok. No more jokes, then
   11:55pm, Dec 4, 2014 - Camila: My thoughts are with you, love
   11:56pm, Dec 4, 2014 - Unknown Caller: Jokes are ok too... But save them because they are long to
   type...
   11:56pm, Dec 4, 2014 - Camila: I'll hold your hand. You'll make it through. You'll get some nice head. I'll
   get some jewelry... And we'll live happily ever after
   11:57pm, Dec 4, 2014 - Unknown Caller: I'll hold your head...
   11:57pm, Dec 4, 2014 - Camila: ??
   11:57pm, Dec 4, 2014 - Camila: What does that mean?
   11:57pm, Dec 4, 2014 - Camila: Do.you want me to give you hand, then?
   11:59pm, Dec 4, 2014 - Unknown Caller: Just a parallel to you holding my... Hand... And you giving a
   blowjob... My phone autocorrected, "blowjob" to "goodnight"!ðŸ˜±
   12:00am, Dec 5, 2014 - Unknown Caller: No hands needed although at times a plus.
   12:01am, Dec 5, 2014 - Camila: It can be part of the repertoire but I'm.not super skilled at that
   12:01am, Dec 5, 2014 - Unknown Caller: I far prefer your mouth.
   12:03am, Dec 5, 2014 - Unknown Caller: I have a hard relevant question: after r. came, did you tell him
   you hadn't wanted him to?
   12:05am, Dec 5, 2014 - Camila: No
   12:05am, Dec 5, 2014 - Unknown Caller: Why not?
   12:05am, Dec 5, 2014 - Camila: I don't know
   12:07am, Dec 5, 2014 - Unknown Caller: Honey, the "I don't knows" shouldn't be there... You can know
   and should know so you improve you're decision process... There is a reason...
   12:08am, Dec 5, 2014 - Camila: Ok....
   12:15am, Dec 5, 2014 - Unknown Caller: I'm sorry about the painful thing. I get them constantly with us.
   Please don't stop texting if you have positive, reparative things for us...
   12:24am, Dec 5, 2014 - Camila: Just got this
   12:27am, Dec 5, 2014 - Camila: My messages won't send
   12:27am, Dec 5, 2014 - Camila: Still waiting
   12:27am, Dec 5, 2014 - Camila: ðŸ˜Ÿ
   12:30am, Dec 5, 2014 - Unknown Caller: Still waiting for?
   12:30am, Dec 5, 2014 - Camila: Messages to send
   12:30am, Dec 5, 2014 - Unknown Caller: That one did... ?
   12:30am, Dec 5, 2014 - Camila: They sent now
   12:35am, Dec 5, 2014 - Unknown Caller: I assume there is nothing to text?
   12:35am, Dec 5, 2014 - Camila: No no
   12:36am, Dec 5, 2014 - Camila: I'm thinking
   12:37am, Dec 5, 2014 - Camila: I will text them as they come
   12:37am, Dec 5, 2014 - Camila: Yes?
   12:39am, Dec 5, 2014 - Unknown Caller: Yes, my love...




                                                                                             GX 301-R - 272
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 274 of 368 PageID #:
                                    15581


   12:52am, Dec 5, 2014 - Camila: In response to your question, I didn't say anything because I felt
   responsible in a way. Although I didn't want him to, and didn't think he would, I didn't act accordingly ðŸ˜”
   12:54am, Dec 5, 2014 - Unknown Caller: Why not spit out?
   12:54am, Dec 5, 2014 - Camila: Hmmm
   12:55am, Dec 5, 2014 - Camila: Never have
   12:58am, Dec 5, 2014 - Unknown Caller: Why didn't you want him to?
   1:03am, Dec 5, 2014 - Camila: That realization was after the fact. I just never thought he would
   1:03am, Dec 5, 2014 - Unknown Caller: Why wouldn't he?
   1:04am, Dec 5, 2014 - Camila: Because I thought it took waaaaay longer
   1:07am, Dec 5, 2014 - Unknown Caller: Not in that context...
   1:07am, Dec 5, 2014 - Camila: ?
   1:08am, Dec 5, 2014 - Unknown Caller: Not now... But I will explain... Especially domination/hate sex is
   far different than love making...
   1:09am, Dec 5, 2014 - Camila: Ok... We'll I didn't know this
   1:10am, Dec 5, 2014 - Unknown Caller: I know...
   1:11am, Dec 5, 2014 - Camila: I had no concept of hate sex either
   1:14am, Dec 5, 2014 - Unknown Caller: I know. ðŸ’”
   1:15am, Dec 5, 2014 - Unknown Caller: The act destroyed so much for me.
   1:15am, Dec 5, 2014 - Camila: I am sorry
   1:19am, Dec 5, 2014 - Unknown Caller: I wish it would be repaired.
   1:35am, Dec 5, 2014 - Unknown Caller: ?
   1:35am, Dec 5, 2014 - Camila: Yeah, I saw it..
   1:35am, Dec 5, 2014 - Camila: ðŸ˜”
   1:36am, Dec 5, 2014 - Camila: I am very sorry
   1:35am, Dec 5, 2014 - Unknown Caller: And...
   1:37am, Dec 5, 2014 - Unknown Caller: I guess the I'm sorry hurts because it feels like there is no will to
   help or repair things.
   1:37am, Dec 5, 2014 - Camila: No no
   1:37am, Dec 5, 2014 - Unknown Caller: That's I'm sorry with no more said or done.
   1:38am, Dec 5, 2014 - Camila: Your statement wasn't asking for anything
   1:39am, Dec 5, 2014 - Unknown Caller: No. But in the reverse I wouldn't need to be asked to say more. I
   would feel badly not saying more. Because you don't say more I assume you don't feel badly like that.
   1:39am, Dec 5, 2014 - Camila: I thought you were just expressing
   1:39am, Dec 5, 2014 - Unknown Caller: Yes, I was.
   1:40am, Dec 5, 2014 - Camila: ???
   1:40am, Dec 5, 2014 - Camila: The I'm sorry is exactly the opposite
   1:40am, Dec 5, 2014 - Unknown Caller: But how you respond to expression, tell others how you are about
   that expression...
   1:42am, Dec 5, 2014 - Unknown Caller: I am not meaning to offend you. I love you. I'm just very damaged
   and hurting now.
   1:43am, Dec 5, 2014 - Camila: My intention was to ease your hurt
   1:44am, Dec 5, 2014 - Unknown Caller: Ok... I'll take it that way...
   1:44am, Dec 5, 2014 - Unknown Caller: I wish you would give me confidence you would fix these things...
   1:45am, Dec 5, 2014 - Camila: I'll share it when I find it, love. You'll be the first to know
   1:45am, Dec 5, 2014 - Unknown Caller: Those sort of texts, especially with specifics, would be very nice.
   1:45am, Dec 5, 2014 - Unknown Caller: What's it?
   1:45am, Dec 5, 2014 - Camila: Confidence
   1:46am, Dec 5, 2014 - Unknown Caller: And specifics?
   1:46am, Dec 5, 2014 - Camila: Specifics about.....??
   1:46am, Dec 5, 2014 - Unknown Caller: As long as you don't have it, I continue to be more and more
   damaged.
   1:46am, Dec 5, 2014 - Unknown Caller: What you will do to fix.
   1:47am, Dec 5, 2014 - Camila: How do I stop your damage?
   1:47am, Dec 5, 2014 - Unknown Caller: Fix.
   1:48am, Dec 5, 2014 - Unknown Caller: It is like a cancer spreading... Even things like Kayla can spread it
   because it's not fixed... That makes it worse each day... R.'s DNA still becomes more a part of you each




                                                                                             GX 301-R - 273
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 275 of 368 PageID #:
                                    15582


   day, robbing from us forever.
   1:56am, Dec 5, 2014 - Unknown Caller: ?
   1:57am, Dec 5, 2014 - Unknown Caller: When you don't say anything it seems like you don't care...
   1:57am, Dec 5, 2014 - Camila: Sorry. Not the case
   1:58am, Dec 5, 2014 - Camila: I don't know how to respond to something like that
   2:02am, Dec 5, 2014 - Unknown Caller: ?
   2:03am, Dec 5, 2014 - Unknown Caller: What sorts of response could you have? There are many ways to
   respond, it depends on what you want. What you want determines your response.
   2:05am, Dec 5, 2014 - Unknown Caller: ?
   2:06am, Dec 5, 2014 - Unknown Caller: I want you to be at cause. You can and do cause everything.
   2:06am, Dec 5, 2014 - Camila: First off, I have a question...
   2:06am, Dec 5, 2014 - Camila: What do you mean by robbing us from forever
   2:06am, Dec 5, 2014 - Camila: ?
   2:06am, Dec 5, 2014 - Unknown Caller: So respond the best way to cause the best result you can craft.
   No response is a response.
   2:07am, Dec 5, 2014 - Camila: I thought you said that was lost..
   2:12am, Dec 5, 2014 - Unknown Caller: I told you initially I believed it was lost because of the immediate
   loss in perception... I know if you had fought to have as much of me in you as possible it would have
   stopped further damage... Maybe reversed I don't know... But since that hasn't happened I lose cells in
   you each day I won't be able to get back and it is now irreversible because it's gotten so much worse.
   2:22am, Dec 5, 2014 - Unknown Caller: ?
   2:23am, Dec 5, 2014 - Unknown Caller: I wish r. was not still taking you away from me day by day... It's
   like a cancer spreading... So fast because you were pure...
   2:39am, Dec 5, 2014 - Camila: ðŸ˜¢
   2:40am, Dec 5, 2014 - Unknown Caller: ?ðŸ’”
   2:41am, Dec 5, 2014 - Camila: What can I answer to that? It is heartbreaking...
   2:43am, Dec 5, 2014 - Unknown Caller: Two things you should always say: What do you want? What will
   you do to get what you want?
   10:56am, Dec 5, 2014 - Camila: Hi love
   10:56am, Dec 5, 2014 - Camila: How was your night?
   10:57am, Dec 5, 2014 - Camila: Sorry I ft text earlier
   10:57am, Dec 5, 2014 - Camila: Didn't
   10:57am, Dec 5, 2014 - Unknown Caller: Why not?
   11:04am, Dec 5, 2014 - Camila: I overslept. Then I had Christine in front of me so I couldn't, and just now
   I am alone with baby
   11:05am, Dec 5, 2014 - Camila: I apologize
   11:48am, Dec 5, 2014 - Camila: Did you just get one message after your why not?
   11:48am, Dec 5, 2014 - Camila: Only one is showing as read
   12:34pm, Dec 5, 2014 - Camila: Hi love
   12:34pm, Dec 5, 2014 - Camila: I emailed you an article
   1:29pm, Dec 5, 2014 - Camila: I don't know if I sent it to the right account...
   1:29pm, Dec 5, 2014 - Camila: I thought it was interesting and relevant in a way
   1:31pm, Dec 5, 2014 - Camila: I am done with my kid but I won't be home just yet
   1:31pm, Dec 5, 2014 - Camila: I want to see you, though
   1:32pm, Dec 5, 2014 - Camila: I am picking up ny bike and running a few errands.
   1:32pm, Dec 5, 2014 - Camila: Can I get you anything?
   1:32pm, Dec 5, 2014 - Camila: I read some interesting and maybe exciting news today
   1:32pm, Dec 5, 2014 - Camila: How are you, love?
   1:34pm, Dec 5, 2014 - Camila: How is your pain today?
   1:34pm, Dec 5, 2014 - Camila: What can I do today to ease your pain?
   1:34pm, Dec 5, 2014 - Camila: I am sorry
   1:36pm, Dec 5, 2014 - Camila: I'll just keep writing....
   1:36pm, Dec 5, 2014 - Camila: But if you have any ideas please don't hesitate to tell me
   1:37pm, Dec 5, 2014 - Camila: Oh
   1:37pm, Dec 5, 2014 - Camila: Question
   1:37pm, Dec 5, 2014 - Camila: What is our plan for tonight




                                                                                            GX 301-R - 274
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 276 of 368 PageID #:
                                    15583


   1:40pm, Dec 5, 2014 - Camila: My girls are trying to move our friendship from during vball to 8:30
   1:40pm, Dec 5, 2014 - Camila: Which do you prefer?
   1:40pm, Dec 5, 2014 - Unknown Caller: Not sure yet. Will know more around 4...
   1:40pm, Dec 5, 2014 - Camila: Ok.....
   1:41pm, Dec 5, 2014 - Camila: I kjnda need to let them know asap
   1:41pm, Dec 5, 2014 - Unknown Caller: 8:30 is also partially during volleyball...
   1:42pm, Dec 5, 2014 - Unknown Caller: Volleyball on the average starts at 10...
   1:45pm, Dec 5, 2014 - Unknown Caller: With respect to contrition, if you showed your past self what you
   felt was necessary to do to counter the magnitude of your error, the past you should say, "I'll never do
   this" and not make the error. If you look at what has been done so far, I don't think your past self would
   see the acts you've felt you needed to do to repair, as enough to stop her from making the error.
   2:58pm, Dec 5, 2014 - Camila: Copy
   2:59pm, Dec 5, 2014 - Camila: Do you know whats going on Sunday? I am being asked to be an inducta
   for a Jness weekend on Sunday. 8am-4pm
   3:02pm, Dec 5, 2014 - Camila: I'd love to do it but of course you come first
   4:13pm, Dec 5, 2014 - Unknown Caller: When would it be best for you to see me?
   4:14pm, Dec 5, 2014 - Camila: Now?
   4:14pm, Dec 5, 2014 - Camila: Best for me? Don't worry about that
   4:15pm, Dec 5, 2014 - Camila: Have you slept?
   4:15pm, Dec 5, 2014 - Camila: Feeling tired...
   4:15pm, Dec 5, 2014 - Unknown Caller: It's better for me in an hour or two... You're home?
   4:15pm, Dec 5, 2014 - Camila: I am home
   4:16pm, Dec 5, 2014 - Camila: I'm having the friendship at 8:30 so it doesn't cut long into cvall
   4:16pm, Dec 5, 2014 - Camila: Vball
   4:17pm, Dec 5, 2014 - Unknown Caller: Alright... I'll try to see you sooner... I'll text... Wait for me!
   4:17pm, Dec 5, 2014 - Camila: Wait for you?? To.... What?
   4:18pm, Dec 5, 2014 - Unknown Caller: ?
   4:19pm, Dec 5, 2014 - Camila: Yeah
   4:19pm, Dec 5, 2014 - Camila: What do you mean when you say.wait for me?
   4:20pm, Dec 5, 2014 - Unknown Caller: To see me... Maybe even pretty soon... Waiting means be st
   home able to see me at any time... Can be resting... Naked...
   4:20pm, Dec 5, 2014 - Camila: Ok. Great!
   4:20pm, Dec 5, 2014 - Unknown Caller: Are you happy with me?
   6:10pm, Dec 5, 2014 - Unknown Caller: I thought you were sleeping until your 8:30...
   6:11pm, Dec 5, 2014 - Camila: I'm up
   6:11pm, Dec 5, 2014 - Unknown Caller: Why? I hoped you would sleep now for good reasons....
   6:12pm, Dec 5, 2014 - Camila: I'm having a hard time
   6:12pm, Dec 5, 2014 - Camila: Heart is racing
   6:13pm, Dec 5, 2014 - Unknown Caller: Please try...
   6:14pm, Dec 5, 2014 - Camila: That's ok, love. I will be up ðŸ˜•
   6:14pm, Dec 5, 2014 - Unknown Caller: Why is heart racing?
   6:14pm, Dec 5, 2014 - Camila: Idk
   6:15pm, Dec 5, 2014 - Unknown Caller: Me? Us? Fixing? Other?
   6:16pm, Dec 5, 2014 - Camila: Maybe
   6:16pm, Dec 5, 2014 - Unknown Caller: Which honey?
   6:22pm, Dec 5, 2014 - Unknown Caller: If you were going to be up, I would have stayed with you for an
   hour or so... I couldn't risk sleeping but I so wanted to see you... That's why I asked three times...
   6:23pm, Dec 5, 2014 - Unknown Caller: You were sleepy when I left... What happened?ðŸ˜ž
   6:25pm, Dec 5, 2014 - Camila: I tried sleeping.... But couldn't fall asleep
   6:25pm, Dec 5, 2014 - Camila: I'm not feeling well
   6:25pm, Dec 5, 2014 - Unknown Caller: You felt fine to me... Always do!
   6:26pm, Dec 5, 2014 - Camila: Awwww
   6:26pm, Dec 5, 2014 - Camila: I love you
   6:26pm, Dec 5, 2014 - Unknown Caller: So what will you do until8:30?
   6:27pm, Dec 5, 2014 - Camila: I will see you at vball
   6:27pm, Dec 5, 2014 - Unknown Caller: What are you doing now till8:30?




                                                                                            GX 301-R - 275
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 277 of 368 PageID #:
                                    15584


   6:28pm, Dec 5, 2014 - Unknown Caller: ?
   6:29pm, Dec 5, 2014 - Camila: I didn't know you had a window for me. I thought the time you were there
   was the window you had ..
   6:30pm, Dec 5, 2014 - Camila: Was going to use this time to spend time with Lucy
   6:30pm, Dec 5, 2014 - Unknown Caller: So... You don't answer my questions...
   6:30pm, Dec 5, 2014 - Camila: ??
   6:30pm, Dec 5, 2014 - Unknown Caller: Ok...
   6:31pm, Dec 5, 2014 - Camila: I'm getting there, love
   6:31pm, Dec 5, 2014 - Camila: Sorry
   6:31pm, Dec 5, 2014 - Camila: I'm slowwww
   6:31pm, Dec 5, 2014 - Unknown Caller: Texts crossed... Just be sure you can be up later when
   necessary...
   6:32pm, Dec 5, 2014 - Camila: Absolutely, my love!
   1:57am, Dec 6, 2014 - Unknown Caller: Are you ready for me now?
   1:58am, Dec 6, 2014 - Camila: Are you???
   1:58am, Dec 6, 2014 - Unknown Caller: In a minute... Can you really desire me as much as I, you?
   1:59am, Dec 6, 2014 - Camila: Yes. If you give me a few minutes I can be better for you
   2am, Dec 6, 2014 - Unknown Caller: Ok...
   2:03am, Dec 6, 2014 - Camila: How long can.you give me?
   2:17am, Dec 6, 2014 - Unknown Caller: What's optimal?
   2:19am, Dec 6, 2014 - Camila: Jumping in shower to warm up now
   2:19am, Dec 6, 2014 - Camila: I'll be out in 2 minutes
   2:19am, Dec 6, 2014 - Unknown Caller: How long needed?
   2:19am, Dec 6, 2014 - Unknown Caller: Ok...
   2:19am, Dec 6, 2014 - Camila: Come over
   2:19am, Dec 6, 2014 - Camila: !!!
   2:52pm, Dec 6, 2014 - Camila: Hi love
   2:52pm, Dec 6, 2014 - Camila: Morning!!!
   3:21pm, Dec 6, 2014 - Unknown Caller: Morning?
   3:27pm, Dec 6, 2014 - Camila: Yep
   3:27pm, Dec 6, 2014 - Camila: My readiness alarm woke.me
   3:28pm, Dec 6, 2014 - Camila: What do you want our plan to be?
   3:29pm, Dec 6, 2014 - Camila: I want to do some grocery shopping but would plan.it around you
   3:28pm, Dec 6, 2014 - Unknown Caller: To see you...
   3:29pm, Dec 6, 2014 - Camila: Yes, that's why I said OUR plan
   3:29pm, Dec 6, 2014 - Unknown Caller: I know...
   3:29pm, Dec 6, 2014 - Camila: Ok. Then what do you want our plan to be
   3:29pm, Dec 6, 2014 - Camila: I'm free
   3:30pm, Dec 6, 2014 - Unknown Caller: I'll let you know as soon as I know... I may have some time
   soon...
   3:31pm, Dec 6, 2014 - Camila: Hmmm
   3:31pm, Dec 6, 2014 - Camila: ðŸ˜•
   3:34pm, Dec 6, 2014 - Unknown Caller: ? Do you not want to see me now?
   3:35pm, Dec 6, 2014 - Camila: I wish you gave me something more helpful than that. I need to plsn
   3:35pm, Dec 6, 2014 - Camila: Plan
   3:35pm, Dec 6, 2014 - Camila: Yes
   3:35pm, Dec 6, 2014 - Unknown Caller: Now you know how I feel sometimes... I'm trying...
   3:36pm, Dec 6, 2014 - Camila: Ok. I'll be more mindful about communicating my schedule. I'm sorry
   3:40pm, Dec 6, 2014 - Camila: Are you coming over now?
   3:46pm, Dec 6, 2014 - Camila: ?
   3:48pm, Dec 6, 2014 - Unknown Caller: I'm trying... I have two problems going at once.... Sorry my love!
   3:49pm, Dec 6, 2014 - Camila: Ok
   3:50pm, Dec 6, 2014 - Camila: I'll wait a little longer
   3:50pm, Dec 6, 2014 - Camila: What would you like me to do?
   3:50pm, Dec 6, 2014 - Unknown Caller: Prime yourself for when you see me!!!
   3:51pm, Dec 6, 2014 - Unknown Caller: Do you want to shop now? Is that best for you?




                                                                                          GX 301-R - 276
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 278 of 368 PageID #:
                                    15585


   3:52pm, Dec 6, 2014 - Camila: I need to coordinate with flofi. I don't know if now exactly is best
   3:52pm, Dec 6, 2014 - Camila: I'm primed and proper for you
   3:52pm, Dec 6, 2014 - Unknown Caller: Hopefully improper for me... And only me...
   3:53pm, Dec 6, 2014 - Unknown Caller: Find out when is best for you... It may be simplest for me to work
   around you...
   3:54pm, Dec 6, 2014 - Camila: Ok
   3:54pm, Dec 6, 2014 - Camila: Let me find out...
   3:56pm, Dec 6, 2014 - Unknown Caller: Shit! I may have just freed up...
   3:57pm, Dec 6, 2014 - Camila: Ha
   3:57pm, Dec 6, 2014 - Camila: Come over, then
   3:59pm, Dec 6, 2014 - Camila: What are you going to do, then?
   4:05pm, Dec 6, 2014 - Unknown Caller: Coming...
   5:47pm, Dec 6, 2014 - Camila: Ok. I will be with you. I will fix
   5:47pm, Dec 6, 2014 - Unknown Caller: Tonight? See me?
   5:48pm, Dec 6, 2014 - Camila: I don't want to be where I can't make it up to yiu
   5:48pm, Dec 6, 2014 - Camila: Yes
   5:48pm, Dec 6, 2014 - Camila: Just name the time
   5:48pm, Dec 6, 2014 - Unknown Caller: Once I know, I will text.
   6:58pm, Dec 6, 2014 - Camila: Do you know yet?
   7:02pm, Dec 6, 2014 - Camila: ?
   7:17pm, Dec 6, 2014 - Unknown Caller: Soon...
   7:17pm, Dec 6, 2014 - Camila: Ok
   7:53pm, Dec 6, 2014 - Unknown Caller: I'm coming soon...
   8:07pm, Dec 6, 2014 - Camila: Is it soon yet?
   8:14pm, Dec 6, 2014 - Unknown Caller: Now
   9:39pm, Dec 6, 2014 - Unknown Caller: I wanted you to be happy. I wanted to make love.I feel like I'm
   just a big burden to you. I feel alone and unloved. I am not worth it for you. You don't really want me.
   9:44pm, Dec 6, 2014 - Camila: I do
   9:45pm, Dec 6, 2014 - Unknown Caller: I wish it was evident to me. I feel I want it more than you and
   that's not right.
   9:46pm, Dec 6, 2014 - Camila: But because of the fear of the threat I feel I am controlled by the fear...
   9:47pm, Dec 6, 2014 - Camila: I do want you and I love you very much, I'm sure I would choose you. But I
   feel like I'll never find out because of how the choice is presented and made.
   9:47pm, Dec 6, 2014 - Unknown Caller: It isn't a threat. It is cause and effect. To be at cause you need to
   stop confusing cause and effect and threats. Reality is not a threat.
   9:48pm, Dec 6, 2014 - Unknown Caller: You could know by pushing to be with me instead of being
   passive.
   9:48pm, Dec 6, 2014 - Camila: More than.anything I am afraid of being a monster. And it seems you
   are.the decider of that...
   9:50pm, Dec 6, 2014 - Unknown Caller: As long as you are afraid of something (in this case being a
   monster) you are condemned to it. Why are you afraid of being a monster?
   9:51pm, Dec 6, 2014 - Camila: Because that is what you say, that is how you treat me
   9:56pm, Dec 6, 2014 - Unknown Caller: I don't treat you like you're a monster. If you accepted the
   possibility you acted like a monster, and then realized it was true, you could change it instantly. If you
   don't accept that possibility, yet if it's true, you won't change and will continue.
   9:57pm, Dec 6, 2014 - Camila: Will.continue what? being a monster?
   10:00pm, Dec 6, 2014 - Unknown Caller: Only if you are willing to accept the darkness within can we
   change it.
   10:05pm, Dec 6, 2014 - Unknown Caller: And fix what what's been done with that darkness. There is not
   a single name you should be scared of accepting.
   11:35pm, Dec 6, 2014 - Unknown Caller: ?
   11:38pm, Dec 6, 2014 - Camila: I'm here
   11:40pm, Dec 6, 2014 - Unknown Caller: Do you understand? If we have an adversity to a name, it
   means we understand the name, know it, and fear that which we know... We call it box work...
   11:50pm, Dec 6, 2014 - Unknown Caller: ?
   11:53pm, Dec 6, 2014 - Unknown Caller: ???




                                                                                           GX 301-R - 277
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 279 of 368 PageID #:
                                    15586


   11:54pm, Dec 6, 2014 - Camila: I'm not sure this is the same but I get the concept of boxwork
   11:55pm, Dec 6, 2014 - Unknown Caller: So what about the name, "monster" upsets you?
   12:09am, Dec 7, 2014 - Unknown Caller: ?
   12:14am, Dec 7, 2014 - Unknown Caller: ???
   12:15am, Dec 7, 2014 - Camila: That you seem vested in me being that
   12:15am, Dec 7, 2014 - Camila: That you don't seem to realize what that means
   12:16am, Dec 7, 2014 - Camila: If I am a monster then I shouldn't be here
   12:16am, Dec 7, 2014 - Unknown Caller: Explain... What about if you're a monster, then you should
   change?
   12:17am, Dec 7, 2014 - Camila: A monster can't change
   12:17am, Dec 7, 2014 - Camila: A monster is born a monster and stays a monster
   12:18am, Dec 7, 2014 - Camila: I have the power to remove myself
   12:18am, Dec 7, 2014 - Camila: I can't subject other people to me knowing I am a monster
   12:18am, Dec 7, 2014 - Unknown Caller: What is a monster? I really don't understand?
   12:19am, Dec 7, 2014 - Camila: Someone bad. With a bad soul
   12:19am, Dec 7, 2014 - Camila: Someone evil
   12:21am, Dec 7, 2014 - Unknown Caller: How don't understand a bad soul? And I'm not sure what you
   mean, "by evil?"
   12:24am, Dec 7, 2014 - Unknown Caller: "Evil"
   12:26am, Dec 7, 2014 - Unknown Caller: I think of a monster very differently. To me a monster does bad
   things but doesn't feel very bad about the damages. A monster can change; but not all monsters change.
   12:26am, Dec 7, 2014 - Unknown Caller: The worst monsters don't care at all.
   12:35am, Dec 7, 2014 - Unknown Caller: Many monsters are redeemable...
   12:39am, Dec 7, 2014 - Unknown Caller: So... I need stuff from you on this... I need you to develop a very
   deep conscience... This is necessary because of r., before your loyalty was enough.
   12:42am, Dec 7, 2014 - Unknown Caller: In order to have a conscience you must be able to feel badly.
   You also cannot be of the body. The worst you feel about your wrong-doings, the deeper you conscience.
   If you had felt deeply enough recently, you would have never let r. Sit next to you. That was an unfeeling
   act. You do not feel bad enough. I need a lot of texts from you on this now.
   1:09am, Dec 7, 2014 - Unknown Caller: ?
   1:18am, Dec 7, 2014 - Unknown Caller: You don't seem to care enough.
   1:20am, Dec 7, 2014 - Unknown Caller: This is more important than sleep, hesitation, or shyness.
   1:33am, Dec 7, 2014 - Unknown Caller: ???
   7:09am, Dec 7, 2014 - Camila: Your insistence on me being a monster hurts. You don't say it as such but
   you imply it
   7:34am, Dec 7, 2014 - Unknown Caller: No. You don't understand. I do not think of you that way at all.
   But you need to be open to ANY label to truly be humble and fix.
   7:43am, Dec 7, 2014 - Unknown Caller: I need you to be completely humble and have no bad pride.
   7:50am, Dec 7, 2014 - Unknown Caller: I also believe if you knew me and loved me you would never
   have these thoughts or doubts so I feel alone and unloved.
   7:51am, Dec 7, 2014 - Unknown Caller: When you don't response it makes it worse.
   7:51am, Dec 7, 2014 - Camila: I'm here
   7:51am, Dec 7, 2014 - Camila: Where r u?
   7:51am, Dec 7, 2014 - Unknown Caller: You should be texting many more words than me.
   7:51am, Dec 7, 2014 - Camila: Yes
   7:51am, Dec 7, 2014 - Unknown Caller: Nancy's
   7:51am, Dec 7, 2014 - Camila: Oh
   7:51am, Dec 7, 2014 - Camila: Buuuu
   7:52am, Dec 7, 2014 - Camila: Passing by hlintlock
   7:52am, Dec 7, 2014 - Camila: Hoping to steal a kiss
   7:52am, Dec 7, 2014 - Camila: ðŸ˜ž
   7:52am, Dec 7, 2014 - Unknown Caller: Who's taking you to Jness?
   7:52am, Dec 7, 2014 - Unknown Caller: Go to nancys
   7:53am, Dec 7, 2014 - Unknown Caller: ?
   7:54am, Dec 7, 2014 - Camila: I can't
   7:54am, Dec 7, 2014 - Camila: Di Goodman




                                                                                           GX 301-R - 278
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 280 of 368 PageID #:
                                    15587


   7:54am, Dec 7, 2014 - Unknown Caller: Can't think of an excuse to stop?
   7:55am, Dec 7, 2014 - Camila: She'll be late...
   7:55am, Dec 7, 2014 - Unknown Caller: Later after then... You'll make it up to me... Did you get what I
   said?
   7:56am, Dec 7, 2014 - Camila: Yes
   7:56am, Dec 7, 2014 - Camila: I did
   8:00am, Dec 7, 2014 - Camila: Btw
   8:00am, Dec 7, 2014 - Camila: Thanksgiving dinner is bad ir very close to
   8:00am, Dec 7, 2014 - Camila: ðŸ˜Ÿ
   8:00am, Dec 7, 2014 - Unknown Caller: I'll eat it later...
   8:00am, Dec 7, 2014 - Unknown Caller: I've been thinking about it daily...
   8:01am, Dec 7, 2014 - Camila: Really?
   8:01am, Dec 7, 2014 - Unknown Caller: Yes. It's the best food I've had in a long time.
   8:01am, Dec 7, 2014 - Camila: â˜º
   8:02am, Dec 7, 2014 - Camila: I'll make you more
   8:56am, Dec 7, 2014 - Camila: I'll text throughout but I'll def see you later
   1:35pm, Dec 7, 2014 - Camila: How is your day so far?
   3:43pm, Dec 7, 2014 - Camila: Sorry I haven't texted more
   3:44pm, Dec 7, 2014 - Camila: It's been good here
   3:45pm, Dec 7, 2014 - Camila: I got to lead a couple of groups
   3:45pm, Dec 7, 2014 - Camila: It is makig me realize that I want to be more involved
   3:45pm, Dec 7, 2014 - Camila: I saw Pam
   3:45pm, Dec 7, 2014 - Camila: She mentioned you wanted a daughter
   3:54pm, Dec 7, 2014 - Camila: I've barely had a break....even during the breaks but I wanted to touch
   base
   3:54pm, Dec 7, 2014 - Camila: How arr you?
   4:02pm, Dec 7, 2014 - Unknown Caller: Very sad...
   4:20pm, Dec 7, 2014 - Camila: What's going on?
   4:27pm, Dec 7, 2014 - Unknown Caller: Lots of contemplating you and us. Lots of memories, longing,
   sadness... Missing us, what we could have been... Even what we could be...
   4:50pm, Dec 7, 2014 - Camila: I'm still at Jness
   6:11pm, Dec 7, 2014 - Camila: I just got home
   6:12pm, Dec 7, 2014 - Camila: What arr you up to?
   6:13pm, Dec 7, 2014 - Unknown Caller: Later than expected... Don't know yet... How did it go? How are
   you? Thoughts, feelings?
   6:33pm, Dec 7, 2014 - Unknown Caller: You don't text me much.
   6:34pm, Dec 7, 2014 - Camila: Sorry, I spaced just now
   6:34pm, Dec 7, 2014 - Unknown Caller: ?
   6:35pm, Dec 7, 2014 - Camila: I was going to text you. Had the phone out and all and completely spaced
   6:35pm, Dec 7, 2014 - Unknown Caller: So... ?
   6:36pm, Dec 7, 2014 - Camila: So, I'm sorry
   6:36pm, Dec 7, 2014 - Unknown Caller: I asked you for your thoughts and feelings...
   6:37pm, Dec 7, 2014 - Camila: Ah, yes
   6:37pm, Dec 7, 2014 - Camila: I'm not sure anyways
   6:38pm, Dec 7, 2014 - Unknown Caller: Do you not see my questions... It seems if I ask you several
   questions, or ask you a question but say something after, the questions are not answered.
   6:38pm, Dec 7, 2014 - Unknown Caller: Not sure of what?
   6:39pm, Dec 7, 2014 - Camila: I apologize. It is not intentional
   6:39pm, Dec 7, 2014 - Camila: Not sure of thoughts and feelings
   6:39pm, Dec 7, 2014 - Unknown Caller: What are they like?
   6:40pm, Dec 7, 2014 - Camila: Hmmm
   6:40pm, Dec 7, 2014 - Camila: I'm not sure
   6:40pm, Dec 7, 2014 - Camila: All over
   6:40pm, Dec 7, 2014 - Unknown Caller: Good, bad?
   6:40pm, Dec 7, 2014 - Camila: Neither
   6:42pm, Dec 7, 2014 - Camila: I just don't feel like I have the strength to do what's necessary..




                                                                                         GX 301-R - 279
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 281 of 368 PageID #:
                                    15588


   6:44pm, Dec 7, 2014 - Unknown Caller: Today has been difficult on a few levels... Had to deal with a
   woman who had an r. problem... Death of an acquaintance that was man father's close friend... Yes, I
   don't think you have the strength/care enough, which means I should end it now.
   6:44pm, Dec 7, 2014 - Unknown Caller: My
   6:45pm, Dec 7, 2014 - Unknown Caller: I believe you don't and won't do it.
   6:45pm, Dec 7, 2014 - Unknown Caller: I am giving up.
   6:46pm, Dec 7, 2014 - Camila: I'm sorry I failed you. This is all on me. I am sorry
   6:47pm, Dec 7, 2014 - Unknown Caller: I can't say it's ok because it's not... Or right... But I can't bear this
   with you not caring. Please pack up the house for tomorrow morning.
   11:09pm, Dec 7, 2014 - Unknown Caller: The apartment will need to be done first thing tomorrow 8am.
   Put all my things, money etc... together... You will need to increase your hours back to normal.
   11:15pm, Dec 7, 2014 - Camila: I can't do that. I moved it so they were not depending on me. I will be out
   of work.
   Does that mean that I'm not doing the education thing?
   11:16pm, Dec 7, 2014 - Camila: Can I have longer for the apartment? There are a few things I can't do
   because of noise and neighbors
   11:26pm, Dec 7, 2014 - Camila: I don't want to abuse you anymore but I thought that was because of my
   skill, not my relationship with you....
   11:51pm, Dec 7, 2014 - Unknown Caller: How much longer on the apartment? Your skill is appropriate for
   the educational thing, the unresolved ethical problem is not. I just finished instituting a boycott of an
   international business for similar reasons... to undo an ethical breach there are 3 stages: 1. Repair/make
   amends for damages 2. Repair/make amends for effects 3. Do extra penance so it's beyond buying
   effects... You have not done even 1. I morally must boycott you. So it has nothing to do with your ability...
   I just won't participate in the wrongfulness.
   11:53pm, Dec 7, 2014 - Camila: I understand
   11:53pm, Dec 7, 2014 - Camila: I don't want that
   11:53pm, Dec 7, 2014 - Camila: I never wanted you as an enemy
   11:54pm, Dec 7, 2014 - Camila: I don't want you as an enemy
   11:54pm, Dec 7, 2014 - Camila: Please
   11:55pm, Dec 7, 2014 - Camila: I don't want this
   11:55pm, Dec 7, 2014 - Camila: Please
   11:56pm, Dec 7, 2014 - Camila: Take me back
   12:06am, Dec 8, 2014 - Unknown Caller: I can't take you back under the same terms because you are
   demonstrating you are not doing the right thing because it's right, you are doing it because it is easier.
   The person devoted to the body takes the easy path like that. How do you propose making my taking you
   back the harder path body-wise but you are doing it because it is right?
   12:06am, Dec 8, 2014 - Unknown Caller: I can't participate in this wrong-doing anymore.
   12:09am, Dec 8, 2014 - Unknown Caller: How will I know you won't continue doing what you've done: had
   the benefits of me, without making amends, and delaying until it was comfortable to leave?
   12:11am, Dec 8, 2014 - Unknown Caller: I don't have a long time to wait from you to respond. I've already
   put things in motion, some I can stop, but some I can't.
   12:11am, Dec 8, 2014 - Unknown Caller: For
   12:23am, Dec 8, 2014 - Unknown Caller: Please say something or we just go forward with this
   "dissolution of us."
   12:02pm, Dec 8, 2014 - Unknown Caller: I am surprised you haven't written. I am writing to say I'm very
   sorry for the whole situation and our interaction. I feel powerless. It's up to you.
   12:11pm, Dec 8, 2014 - Camila: I have been thinking... I want to be a model for my kids, specially G. I
   can't lose G. I'll do what it takes. Please don't take him away from me
   12:12pm, Dec 8, 2014 - Camila: I'll do whatever you want
   12:14pm, Dec 8, 2014 - Unknown Caller: Then do what it takes. That involves being at cause, fixing what
   are now many misperceptions, eliminating pride, and treating me as I deserve and what should have
   been. No anger allowed starting now.
   12:15pm, Dec 8, 2014 - Unknown Caller: I need to see what I feel are substantial things today.
   12:15pm, Dec 8, 2014 - Camila: Ok. You won't take him away from me?
   12:17pm, Dec 8, 2014 - Unknown Caller: You actually control that directly with your effects. It is really
   more like you take him away from you. Remember, up until June he was yours after his biological




                                                                                               GX 301-R - 280
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 282 of 368 PageID #:
                                    15589


   parents.
   1:17pm, Dec 8, 2014 - Camila: That's bullshit. You control it all. You decide. I'll do what you want.
   I don't think what you are doing is right. You are abusing your power. But I am powerless and want my
   kid. I was more there for him than you ever were. I don't know how you can be okay with yourself doing
   this
   1:17pm, Dec 8, 2014 - Unknown Caller: Great start. I don't think this is going to work.
   1:21pm, Dec 8, 2014 - Camila: I already told you I would do what you want
   1:23pm, Dec 8, 2014 - Unknown Caller: You have to change your behavior and values to be a model.
   Here is one assignment to be done NOW: prove to me what you said above was both mean and
   incorrect.
   1:29pm, Dec 8, 2014 - Unknown Caller: It seems you have no concept of why you do the things you do,
   why you feel the way you do, or why I do the things I do. If you understood these things you would be so
   sad about what you have done and are doing, you would be sad at what I am facing, and you would be
   sorry for the way you treat me, the things you think, and what you've said.
   1:29pm, Dec 8, 2014 - Unknown Caller: You still don't get it.
   1:43pm, Dec 8, 2014 - Unknown Caller: ?
   2:30pm, Dec 8, 2014 - Camila: I feel like a prisoner. This is your world and your rules, if you suddenly
   decide to change the rules (which you have) it is fine because this is YOUR kingdom.
   I can either abide by your ruling or leave. Unfortunately, I promised I wouldn't so I am in your kingdom,
   under your rules. It doesn't mean I agree.

   I had always believed that you would never hold me like this, that you would let me go, as you would say.
   You forgot to mention that would unleash your fury if I ever wanted to go
   2:31pm, Dec 8, 2014 - Camila: So, I am all yours. What do you want me to do?
   3:03pm, Dec 8, 2014 - Unknown Caller: Change your beliefs of the above so it is true and you understand
   compassionately the ethical dilemma. What you say is false.
   3:07pm, Dec 8, 2014 - Unknown Caller: Btw, you still have not provided the proof I requested.
   4:10pm, Dec 8, 2014 - Camila: You are right, it is mean. It is too harsh and direct. It is also the opposite of
   what you try to do in the world. My experience of our relationship in the last few months is so not what
   you preach in forums. I perceive you controlling and abusive. Hopefully this is not the case, but you come
   off as such
   6:26pm, Dec 8, 2014 - Unknown Caller: If you examine the past months, weeks, days etc., I have been
   more physically etc. damaged and received nothing in restorations, while you received considerable
   support. Hard to imagine what you say could be true... It might feel that way for important reasons, but it
   is not, and cannot, be true. You have received the forbearance. Please reevaluate and define your terms.
   What if you are the one controlling and abusing (as demonstrated by the actual damages and benefits)
   but have perceived yourself the opposite. Remember the abuser is never the one receiving the damages
   nor can they be the controller in such a situation as ours. In essence, the are no repairs, I receive
   damages, you receive forbearance, I get called the abuser and controller. This is wrong.
   6:38pm, Dec 8, 2014 - Unknown Caller: Please comment or explain.
   6:57pm, Dec 8, 2014 - Camila: I don't agree but I will take responsibility where I control and abuse. Those
   are fears and dependencies threatened, but that does not justify my actions
   7:07pm, Dec 8, 2014 - Camila: It feels that you will do anything for me not to go..and between this and my
   unwillingness to take the consequence of either decision I make, we are here, now.
   During and after the intensive you became very (what I perceive to be) abusive. Your words leave scars.
   And that's when I felt I had to leave. A lot changed for me then. I don't know if I can overcome it...but I do
   want to see how I'm responsible
   7:07pm, Dec 8, 2014 - Unknown Caller: With which thing(s) don't you agree?
   7:07pm, Dec 8, 2014 - Camila: That you don't abuse
   7:08pm, Dec 8, 2014 - Camila: We both have
   7:09pm, Dec 8, 2014 - Unknown Caller: I want to understand what you mean by abuse, the words you
   find abusive, and the believed intent behind those words...
   7:09pm, Dec 8, 2014 - Unknown Caller: I have a different perception.
   7:10pm, Dec 8, 2014 - Camila: Exploiting someone's fears and weaknesses
   7:12pm, Dec 8, 2014 - Unknown Caller: Please keep in mind, when you have a fear related to a
   consequence it is natural to feel exploited, but it normally isn't true.




                                                                                               GX 301-R - 281
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 283 of 368 PageID #:
                                    15590


   7:12pm, Dec 8, 2014 - Camila: I was hoping we could both take responsibility...
   7:13pm, Dec 8, 2014 - Unknown Caller: Re-examine what I just texted.
   7:14pm, Dec 8, 2014 - Camila: Yep
   7:23pm, Dec 8, 2014 - Unknown Caller: I was showing you an alternative mechanism wherein a person
   accuses another of exploiting their fears. When you accuse someone of exploiting your fears you are
   taking a victim role. One can always do this. I'm trying to get you out of being a victim by opinion and to
   look at damages. If I have acted perfectly, not saying I have but it is a possibility, your claiming victimhood
   is damaging to both of us. If I did not act perfectly, yet one sees the non-opinion damages to me and
   benefits received by you... Including forbearance... Your claiming victimhood damages both of us. In
   general, if I damage someone even if they actually and measurably damage me more in return, I do not
   claim victimhood, nor do I say, "let's both claim responsibility." Such a thing is not right for a damager to
   do or say. To me, that is abusive.
   7:26pm, Dec 8, 2014 - Camila: Forget it, then
   7:27pm, Dec 8, 2014 - Unknown Caller: I need you to be at cause so you can see. I would go through all
   these things in detail to your satisfaction. I truly believe you will find I have not been abusive, nor unduly
   controlling. I did intend for you to feel exploited, or abused. For this I certainly appologize.

   When you say forget it then I feel all is lost.

   Is all lost?
   7:27pm, Dec 8, 2014 - Unknown Caller: Didn't intent
   7:27pm, Dec 8, 2014 - Unknown Caller: Intend
   7:28pm, Dec 8, 2014 - Unknown Caller: Important!!!
   7:30pm, Dec 8, 2014 - Unknown Caller: Just to rephrase because it is important, "I didn't intent for you to
   feel exploited or abused."
   7:34pm, Dec 8, 2014 - Unknown Caller: I need you to be in cause. I need you to understand morality and
   stages of moral development. I need you to understand your morality.
   7:36pm, Dec 8, 2014 - Unknown Caller: I need you to be able to fearlessly examine any possibility within
   yourself.
   7:37pm, Dec 8, 2014 - Unknown Caller: Are you not home? It seems as though you are not receiving
   these?
   7:38pm, Dec 8, 2014 - Camila: Just got them
   7:38pm, Dec 8, 2014 - Unknown Caller: Ok... Are you home?
   7:39pm, Dec 8, 2014 - Camila: Yes
   7:39pm, Dec 8, 2014 - Unknown Caller: Do you know why this is happening?
   7:39pm, Dec 8, 2014 - Camila: Which thing?
   7:39pm, Dec 8, 2014 - Unknown Caller: Not receiving texts in you phone...
   7:40pm, Dec 8, 2014 - Camila: The internet goes through cycles looking for WiFi. It disconnects
   7:40pm, Dec 8, 2014 - Unknown Caller: So back to above: is all lost?
   7:40pm, Dec 8, 2014 - Camila: My phone goes....
   7:40pm, Dec 8, 2014 - Camila: No
   7:41pm, Dec 8, 2014 - Unknown Caller: Then please understand what I am saying. If there is something
   you do not understand or agree with tell me and be specific.
   7:44pm, Dec 8, 2014 - Camila: I told you a while ago when I discovered I felt very dependant on you and
   the anger rooting from that, and how I didn't want to be dependant on you because it felt it dishonored our
   relationship. You agreed.
   Since that you have proceeded to call me abusive, that I am only here because of what you give me
   7:47pm, Dec 8, 2014 - Camila: It is true and not true. It seems abusive to me for you to make me bad for
   this (although I do not use you) because it takes two to tango. It takes two to have a dependency in place.
   And it seems to me like you only exploit it and turn me into a monster in the process
   7:47pm, Dec 8, 2014 - Unknown Caller: It is unfortunate I believe you are here because of what I give. I
   am actively looking to see different. If things were different, I would help you be independent. I can't now
   because the damages has not been fixed and we are running out of time.
   7:48pm, Dec 8, 2014 - Unknown Caller: Have
   7:50pm, Dec 8, 2014 - Unknown Caller: What you said about Gaelyn and me was especially damaging:
   think about it, would you allow someone who believed such a thing to be with your child if that child




                                                                                               GX 301-R - 282
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 284 of 368 PageID #:
                                    15591


   already had a mother who taught him to hate you?
   7:52pm, Dec 8, 2014 - Unknown Caller: I understand what you are saying about the dependency and why
   you would feel that way. I need you to see what you said is not true.
   7:53pm, Dec 8, 2014 - Unknown Caller: I do not make people bad. But there are bad things about people.
   Important key in understanding this.
   7:54pm, Dec 8, 2014 - Unknown Caller: Btw... It doesn't take two to have a dependency in place.
   7:55pm, Dec 8, 2014 - Unknown Caller: Loosely, you could say that about anything...
   7:55pm, Dec 8, 2014 - Camila: You do when you know about it and choose to do nothing
   7:57pm, Dec 8, 2014 - Unknown Caller: You are assuming I choose to do nothing, and that nothing is the
   wrong thing to do (it could be natural growth for example) and that it isn't seen as interdependence... We
   are all dependent.
   7:58pm, Dec 8, 2014 - Unknown Caller: What do you think I should have done?
   7:58pm, Dec 8, 2014 - Camila: I understand that. I feel like you exploit it, though
   8:00pm, Dec 8, 2014 - Unknown Caller: How? Please understand I feel damaged by your dependence.
   Damaging the host is the nature of dependence.
   8:00pm, Dec 8, 2014 - Unknown Caller: How do I exploit it?
   8:02pm, Dec 8, 2014 - Camila: By dangling it in front of me or threatening it so I'll choose what you want
   8:02pm, Dec 8, 2014 - Unknown Caller: You have not chosen what I want.
   8:02pm, Dec 8, 2014 - Camila: Yes I have
   8:03pm, Dec 8, 2014 - Camila: Otherwise I.would have been long gonw
   8:04pm, Dec 8, 2014 - Unknown Caller: If you chose what I want, then you would be in cause. I don't
   believe you are the type of person that would be long gone... That would truly be wrongful.
   8:05pm, Dec 8, 2014 - Unknown Caller: But if you were in cause your staying would not be an issue.
   8:08pm, Dec 8, 2014 - Unknown Caller: If you really believe you would have been gone at all... Or should
   have been gone... Then all is lost. I hope that was only your anger speaking. If you think about what it
   would mean morally then you would understand. Please understand your current treatment, and desire
   for r., should not be modeled for children.
   8:11pm, Dec 8, 2014 - Unknown Caller: You are setting up a conundrum I can't resolve.
   8:12pm, Dec 8, 2014 - Unknown Caller: There are certain positions and beliefs that not only make healing
   damages impossible, but also directly prohibit what you want. You can't have both.
   8:13pm, Dec 8, 2014 - Unknown Caller: I find your current stated beliefs incompatible with healing
   damages. This is a problem I can't overcome.
   8:14pm, Dec 8, 2014 - Unknown Caller: I'm looking for you to give me ways out, but you keep on making
   it worse.
   8:15pm, Dec 8, 2014 - Camila: I don't understand
   8:15pm, Dec 8, 2014 - Unknown Caller: Then all is lost.
   8:19pm, Dec 8, 2014 - Unknown Caller: By being out of cause you, by definition make me wrong. This
   destroys and alters you feels toward me. For damages to be undone you need to feel more and stronger
   than you ever have. This is rightful for several reasons. The way you state you feel is unbearable for
   resolution of damages or effects.
   8:21pm, Dec 8, 2014 - Unknown Caller: The destruction of your feeling is a very profound damage. You
   need those very feelings to do what it takes and do it in cause.
   8:22pm, Dec 8, 2014 - Unknown Caller: As your feelings are now I can't in good conscience even see
   you.
   8:22pm, Dec 8, 2014 - Camila: ???
   8:22pm, Dec 8, 2014 - Camila: You lost me
   8:22pm, Dec 8, 2014 - Unknown Caller: That's so far away from what needs to be.
   8:22pm, Dec 8, 2014 - Unknown Caller: Then re-read it. I can't go on much more.
   8:23pm, Dec 8, 2014 - Camila: There are so many things you said that I did not understand
   8:23pm, Dec 8, 2014 - Unknown Caller: Go back, take them one by one.
   8:23pm, Dec 8, 2014 - Camila: I'm trying to do what's right! What's the problem?
   8:23pm, Dec 8, 2014 - Unknown Caller: Find the first thing you did not understand.
   8:23pm, Dec 8, 2014 - Unknown Caller: Start there.
   8:24pm, Dec 8, 2014 - Unknown Caller: You feelings towards me are not right.
   8:25pm, Dec 8, 2014 - Unknown Caller: Like a badly prejudiced person.
   8:25pm, Dec 8, 2014 - Unknown Caller: But find the first thing you didn't understand.




                                                                                           GX 301-R - 283
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 285 of 368 PageID #:
                                    15592


   8:25pm, Dec 8, 2014 - Unknown Caller: Work one at a time.
   8:27pm, Dec 8, 2014 - Unknown Caller: Read them carefully, even with the massive number of typos, and
   understand each statement sequentially.
   8:27pm, Dec 8, 2014 - Camila: There are certain positions and beliefs that not only make healing
   damages impossible, but also directly prohibit what you want. You can't have both.
   8:27pm, Dec 8, 2014 - Camila: That one, I don't get
   8:28pm, Dec 8, 2014 - Unknown Caller: For example, if you hold certain beliefs about my conduct, you
   should not see Gaelyn.
   8:29pm, Dec 8, 2014 - Unknown Caller: If you conduct yourself certain ways with men (r. and myself) you
   will not be a good model for children.
   8:30pm, Dec 8, 2014 - Unknown Caller: These things are oppositional pairs.
   8:31pm, Dec 8, 2014 - Camila: Your words hurt. I wish you were more careful
   8:32pm, Dec 8, 2014 - Unknown Caller: Honey, I'm being as vague as I feel I can be responsibly. You
   missed it the first time. Your sensitivity makes it difficult to communicate. What I have said is true. The
   reason you are sensitive is you still protect the breaches.
   8:33pm, Dec 8, 2014 - Unknown Caller: What did I just say that hurt?
   8:33pm, Dec 8, 2014 - Camila: You are taking the two most meaningful things in my life
   8:34pm, Dec 8, 2014 - Camila: Why should I stay on this earth?
   8:34pm, Dec 8, 2014 - Unknown Caller: But it is true and you get it and because they are most
   meaningful they are most important for you to get.
   8:34pm, Dec 8, 2014 - Unknown Caller: Do the right thing then.
   8:37pm, Dec 8, 2014 - Unknown Caller: A year ago, I held you in my arms and you said very very
   different positive things. I've done nothing wrong since then. You feelings now are an effect of the
   damages you caused. Repair those damages and hopefully, rightfully, you will restore your feelings. Then
   you will very much want to stay on this earth.
   8:38pm, Dec 8, 2014 - Unknown Caller: When you damage things badly, doing the right thing is never
   running away.
   8:38pm, Dec 8, 2014 - Unknown Caller: Please fix.
   9:17pm, Dec 8, 2014 - Camila: I will never understand why you destroyed me like this.
   9:18pm, Dec 8, 2014 - Unknown Caller: How did I destroy you? I don't understand.
   9:21pm, Dec 8, 2014 - Unknown Caller: For my understanding, I did nothing. You did damaging things.
   How could I have acted as to not destroy you?
   9:21pm, Dec 8, 2014 - Unknown Caller: Nothing different
   9:25pm, Dec 8, 2014 - Unknown Caller: Please explain this because I really don't understand. If it is that
   the damages and effects are so very painful, I am here to help and be in the pain with you... I already
   am...
   9:26pm, Dec 8, 2014 - Unknown Caller: I don't think I destroyed or damaged you... But I am here to stand
   by you!
   9:27pm, Dec 8, 2014 - Unknown Caller: Please respond.
   9:44pm, Dec 8, 2014 - Unknown Caller: Please don't be silent. I feel I need to be firm but I want to
   understand.
   10:35pm, Dec 8, 2014 - Unknown Caller: ?
   10:35pm, Dec 8, 2014 - Unknown Caller: You said you would do what I say, please answer my question
   about destroying you...
   11:38pm, Dec 8, 2014 - Camila: You have taken all my life
   12:52am, Dec 9, 2014 - Unknown Caller: Please tell me how?
   12:52am, Dec 9, 2014 - Unknown Caller: Really, what do you mean so I can understand?
   12:52am, Dec 9, 2014 - Camila: You have taken everything that is important and meaningful to me. But it
   is more than that. You have branded me for life. Your words have destroyed me.
   I feel helpless and worthless. I feel dead inside.
   1:01am, Dec 9, 2014 - Unknown Caller: That's not my intent. You are putting yourself in a deep victim
   position. I could say the same for more than just your words, your actions and damages. Please stop
   casting yourself as the victim. If you won't I will take care of you but please don't have our interactions be
   just this.
   1:02am, Dec 9, 2014 - Unknown Caller: I will take care of you.
   1:02am, Dec 9, 2014 - Unknown Caller: I do not believe what you are saying is good.




                                                                                              GX 301-R - 284
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 286 of 368 PageID #:
                                    15593


   1:36am, Dec 9, 2014 - Unknown Caller: ?
   2:56pm, Dec 9, 2014 - Camila: I don't know what to do. Maybe I will just remove myself from my kids
   completely. I feel like I'm hurting them
   5:43pm, Dec 9, 2014 - Camila: I left our usual time open. If you want to meet, I am home
   6:43pm, Dec 9, 2014 - Camila: Still here
   7:34pm, Dec 9, 2014 - Unknown Caller: You said nothing until now. My assumption is you don't want to
   see me. With the way you feel I can't see you.
   7:35pm, Dec 9, 2014 - Camila: I don't know what to do with that. You are my only hope
   7:37pm, Dec 9, 2014 - Unknown Caller: If I were your only hope you would feel much differently towards
   me. I feel some of the things you said are cruel.
   7:37pm, Dec 9, 2014 - Unknown Caller: I feel unsafe with you. I font trust you.
   7:38pm, Dec 9, 2014 - Camila: I know how that feels. I'm sorry
   7:50pm, Dec 9, 2014 - Unknown Caller: Unfortunately you feel that way too. It is not rightful, so really it is
   insurmountable.
   7:50pm, Dec 9, 2014 - Camila: I want there to be hope
   7:50pm, Dec 9, 2014 - Camila: I'm open
   7:51pm, Dec 9, 2014 - Camila: I will gladly accept.that everything that's been said was not meant. I would
   love that
   7:54pm, Dec 9, 2014 - Unknown Caller: It is beyond that though. Because of you becoming a victim and
   not doing anything to repair. Becoming a victim is wrongful.
   7:57pm, Dec 9, 2014 - Camila: I don't want this
   7:57pm, Dec 9, 2014 - Camila: Please tell me what needs to be done
   7:57pm, Dec 9, 2014 - Camila: I don't want to be a victim
   8:00pm, Dec 9, 2014 - Unknown Caller: Go back over your past statements and fix. You also never did
   what I asked. I don't know what to do about you're feeling about r. that in itself is terminal because of what
   it says about how you do the world.
   8:18pm, Dec 9, 2014 - Unknown Caller: ?
   8:27pm, Dec 9, 2014 - Camila: I'll do anything.
   8:28pm, Dec 9, 2014 - Camila: <Media omitted>
   8:59pm, Dec 9, 2014 - Unknown Caller: I will help. But I can't if you don't trust. You have to be able to
   look at yourself so I can help you heal.
   9:00pm, Dec 9, 2014 - Camila: Ok
   9:01pm, Dec 9, 2014 - Camila: I will. Anything
   9:03pm, Dec 9, 2014 - Unknown Caller: It will have to be in an hour or so. Everything will be ok, but there
   will be rough spots.
   9:42pm, Dec 9, 2014 - Camila: Just say when and where and I'll be there
   10:15pm, Dec 9, 2014 - Unknown Caller: I will when I'm available... ðŸ˜Š
   10:19pm, Dec 9, 2014 - Unknown Caller: Rest until I can. I am sorry I am stuck.
   11:45pm, Dec 9, 2014 - Unknown Caller: Are you up? Let's text...
   11:49pm, Dec 9, 2014 - Camila: I'm up
   11:58pm, Dec 9, 2014 - Unknown Caller: So how do you want me to help?
   12:01am, Dec 10, 2014 - Camila: I don't know. I feel very helpless and without options. I feel it is bad to
   feel what I feel and therefore I am bad.
   12:02am, Dec 10, 2014 - Camila: I want to feel the love and beauty I feel for my kids
   12:03am, Dec 10, 2014 - Unknown Caller: What do you feel that is bad to feel?
   12:04am, Dec 10, 2014 - Camila: What you said. How I feel about r
   12:05am, Dec 10, 2014 - Unknown Caller: Which is?
   12:05am, Dec 10, 2014 - Camila: Just that I still have feelings
   12:07am, Dec 10, 2014 - Unknown Caller: First, and you need to go with this, do you see why having
   positive feelings considering events would be a bad model for children especially in light of what is good
   or ok within male female interactions?
   12:10am, Dec 10, 2014 - Unknown Caller: ?
   12:12am, Dec 10, 2014 - Camila: I know that some interactions were not a good model. But they don't all
   have to be like that, specially since I can see more
   12:12am, Dec 10, 2014 - Unknown Caller: We are talking about the bad ones.
   12:13am, Dec 10, 2014 - Unknown Caller: What do you see that is more?




                                                                                              GX 301-R - 285
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 287 of 368 PageID #:
                                    15594


   12:13am, Dec 10, 2014 - Camila: Ok. Yes. Those are not a good model
   12:14am, Dec 10, 2014 - Camila: I can see more about how men operate and feel about women
   12:14am, Dec 10, 2014 - Unknown Caller: I strongly believe your feelings are not what you think they are.
   Also, being more at cause allows you to know the source of your feelings and make them better at will.
   12:15am, Dec 10, 2014 - Unknown Caller: There is something I call the barren wasteland... We all need
   to cross it if we grow...
   12:15am, Dec 10, 2014 - Camila: ??
   12:17am, Dec 10, 2014 - Unknown Caller: We feel a certain way, the things that make us feel good are
   actually counter-productive to love. But as we learn to love we must stop going down that limited dead
   end that feels superficially good. When we do, we feel dead inside, nothingness, a barren wasteland...
   12:18am, Dec 10, 2014 - Unknown Caller: Traveling through this brings us to the promised land...
   12:18am, Dec 10, 2014 - Unknown Caller: All deep or joyous or spiritual people do this...
   12:19am, Dec 10, 2014 - Camila: But I never asked for this. I feel like you are pushing me through this
   waste land
   12:21am, Dec 10, 2014 - Unknown Caller: No. Had you not done the breaches it would be different. But
   your natural tendency to grow, and you caring for children... Along with your desire to teach them... Would
   compel you anyways... But without the same immediacy.
   12:22am, Dec 10, 2014 - Unknown Caller: You do somethings that now necessitate this. If you didn't have
   positive feelings towards someone like r. it would be a different problem also.
   12:24am, Dec 10, 2014 - Camila: I just want to be happy
   12:25am, Dec 10, 2014 - Unknown Caller: I have a good deal of knowledge about you and what I believe
   is an explanation for your foundational feelings. Some you might not want to hear, although I don't think
   they are bad... They led to bad things. Keep in mind, "I just want to be happy isn't bad until you hurt
   others and protect the problem."
   12:25am, Dec 10, 2014 - Unknown Caller: Quote in wrong place
   12:26am, Dec 10, 2014 - Unknown Caller: Should be after happy
   12:28am, Dec 10, 2014 - Unknown Caller: If you had fixed right away and had the appropriate negative
   feelings without protective positive towards r. then you could build a conscience and be a good model.
   The positive feelings stop you from building a conscience and fixing.
   12:28am, Dec 10, 2014 - Unknown Caller: But I think I understand... I know things about your
   upbringing...
   12:29am, Dec 10, 2014 - Unknown Caller: Over the years I have consistent reports from your parents and
   siblings...
   12:30am, Dec 10, 2014 - Unknown Caller: I always wondered why you were different... In seeking to
   understand that, I learned these things...
   12:31am, Dec 10, 2014 - Camila: I don't want this path
   12:31am, Dec 10, 2014 - Unknown Caller: You need to tell me you want me to continue and you will trust
   me...
   12:31am, Dec 10, 2014 - Unknown Caller: Ok. I will stop.
   12:31am, Dec 10, 2014 - Unknown Caller: Sorry.
   12:33am, Dec 10, 2014 - Camila: I never have wanted this. I feel like you are forcing this on me because
   of what I did. I understand I have dues to pay because of what I did. I do want to fix that
   12:35am, Dec 10, 2014 - Unknown Caller: But you also want to be a good model for child etc...
   Additionally, to fix you need to first recognize the damage. To do that you must stop protecting. To do that
   you need understanding. For that you need the truth.
   12:35am, Dec 10, 2014 - Unknown Caller: The path of growth is the path of truth.
   12:36am, Dec 10, 2014 - Camila: Ok. I just don't want you to force it on me
   12:37am, Dec 10, 2014 - Unknown Caller: If you run over someone's dog you can pretend it was a stray.
   This allows you not to face the owner. This allows you to be a victim of circumstances. This makes it so
   you never build a conscience. This has you repeating the same bad decisions over and over again.
   12:38am, Dec 10, 2014 - Unknown Caller: You need to change your attitude on that forced thing. It is
   much easier for me to walk away. Should I?
   12:39am, Dec 10, 2014 - Camila: No. You take Gaelyn and my passion with you. Don't
   12:40am, Dec 10, 2014 - Unknown Caller: Then stop with the forced thing and really show me you want
   me to go through with this. It is much easier if I don't.
   12:41am, Dec 10, 2014 - Unknown Caller: All along it has been much easier for me to just dump you.




                                                                                            GX 301-R - 286
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 288 of 368 PageID #:
                                    15595


   12:41am, Dec 10, 2014 - Unknown Caller: I don't because of compassion, not desire.
   12:42am, Dec 10, 2014 - Camila: I feel like you are holding them hostage
   12:43am, Dec 10, 2014 - Camila: Fine
   12:43am, Dec 10, 2014 - Unknown Caller: Reality can feel like that if you are out of cause. They are
   natural effects, if the situation were reversed you would do no different.
   12:43am, Dec 10, 2014 - Unknown Caller: Fine is no longer good enough. It is too reluctant.
   12:44am, Dec 10, 2014 - Camila: That is not reality. That is very much your choice
   12:44am, Dec 10, 2014 - Camila: It is based on your opinion and things you hold control of
   12:46am, Dec 10, 2014 - Camila: What I want is Gaelyn and my passion. If what you ask in return is x
   then I'll give you x
   12:48am, Dec 10, 2014 - Unknown Caller: You didn't listen to what I said about reversal. I don't have the
   strength for this. I could easily play and win the blame game. I was your choice to do what you did and
   continue to do bad things. I feel you betrayed me. I feel you do not keep your word. I feel you victimize
   yourself. I feel you are out of cause. I don't trust you. I don't think you really disagree with these things.
   Should I expose my child to someone like that as a role model? You wouldn't. Those things are all your
   effects you haven't fixed. My choice and yours.
   12:50am, Dec 10, 2014 - Unknown Caller: Stop blaming me and agree. I can't help you really otherwise...
   Well just argue.
   12:50am, Dec 10, 2014 - Unknown Caller: We'll
   12:52am, Dec 10, 2014 - Camila: You are not helping...
   12:52am, Dec 10, 2014 - Camila: I agree
   12:54am, Dec 10, 2014 - Unknown Caller: Are you saying two separate statements or you agree I'm not
   helping?
   12:55am, Dec 10, 2014 - Camila: Two separate
   12:59am, Dec 10, 2014 - Unknown Caller: The way to build more conscience is to see more effects of
   your actions. Each blame is a blindness in this respect--to blame is to not take redponsibilty.
   12:59am, Dec 10, 2014 - Unknown Caller: The tremendous upside is this:
   12:59am, Dec 10, 2014 - Unknown Caller: You can't be truly powerful within your life without potency...
   1:01am, Dec 10, 2014 - Unknown Caller: Potency only comes from responsibility... The ability to cause
   effects... Being at cause... So each time you blame you deaden your insides... With responsibility comes
   possibility.
   1:03am, Dec 10, 2014 - Unknown Caller: If you know you are driven by your body... Your emotions and
   thoughts... You take a first step...
   1:03am, Dec 10, 2014 - Unknown Caller: You need to want to grow beyond that...
   1:04am, Dec 10, 2014 - Camila: To be honest, I don't care how you sell it. You named the price, I will pay
   1:04am, Dec 10, 2014 - Unknown Caller: If your body driven your word won't mean much and you will be
   enslaved to how your body feels...
   1:05am, Dec 10, 2014 - Unknown Caller: I'm not selling. It's easier for me to walk away now.
   1:05am, Dec 10, 2014 - Unknown Caller: I want you to understand.
   1:08am, Dec 10, 2014 - Camila: I just don't think you are doing this for me. I already told what I did and
   didn't want. You know that you hold the two most precious things in your hands
   1:09am, Dec 10, 2014 - Unknown Caller: You hold them in your hands. Before I will go any further, tell me
   how?
   1:10am, Dec 10, 2014 - Camila: How have the power to keep me from seeing Gaelyn and to blackball me
   from your company
   1:11am, Dec 10, 2014 - Camila: You, not how
   1:13am, Dec 10, 2014 - Unknown Caller: You didn't answer my request. I don't have the strength to
   continue this now when your unresponsive. Tomorrow I'll text you again.
   1:13am, Dec 10, 2014 - Camila: ???
   1:13am, Dec 10, 2014 - Camila: I did
   1:13am, Dec 10, 2014 - Camila: How did I not?
   1:13am, Dec 10, 2014 - Camila: I told you how
   1:14am, Dec 10, 2014 - Camila: How am I unresponsive?
   1:14am, Dec 10, 2014 - Unknown Caller: Tell me how YOU hold the power in YOUR hands... Not how
   you think I have the power.
   1:14am, Dec 10, 2014 - Camila: Oh




                                                                                              GX 301-R - 287
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 289 of 368 PageID #:
                                    15596


   1:14am, Dec 10, 2014 - Camila: Sorry. Misunderstood
   1:15am, Dec 10, 2014 - Unknown Caller: Read carefully.
   1:15am, Dec 10, 2014 - Camila: I'm sorry. I misunderstood
   1:15am, Dec 10, 2014 - Unknown Caller: I understand. Read carefully.
   1:18am, Dec 10, 2014 - Camila: That's easy. You decide the rules to your house. I choose to follow them
   ir not. You uphold the rules. In that way, yes, it is cause and effect
   1:18am, Dec 10, 2014 - Camila: I make the choice
   1:21am, Dec 10, 2014 - Unknown Caller: I have a moral obligations to the children I teach even indirectly.
   I have a moral obligation to Gaelyn. If you violate that morality it is cause and effect. If you had a more
   developed conscience, you would have asked yourself how breaking your promises, betraying etc., would
   effect your future in the two things that mean the most. Even those things were not adequately
   considered in you decisions over the past 6 months...
   1:21am, Dec 10, 2014 - Camila: The rules ti your house are insane but it is your house and if I want ti
   walk in I have to follow them
   1:22am, Dec 10, 2014 - Camila: I did consider that and will work to rebuild that
   1:23am, Dec 10, 2014 - Camila: This is so not about that
   1:23am, Dec 10, 2014 - Camila: You are basically saying that I'm bad
   1:23am, Dec 10, 2014 - Unknown Caller: How are those rules insane? I am going to need to stop for
   tonight, this is too tiring and we are so far apart and can't see you changing. At this point, I believe you
   are prideful, I won't fight pride. I am leaning towards walking away.
   1:24am, Dec 10, 2014 - Camila: Don't take my life away. Please
   1:24am, Dec 10, 2014 - Camila: Insane as in impossible
   1:25am, Dec 10, 2014 - Unknown Caller: I can't fight the out of causedness, untruths that you say...
   1:25am, Dec 10, 2014 - Unknown Caller: What's impossible?
   1:26am, Dec 10, 2014 - Camila: You want me to want you
   1:26am, Dec 10, 2014 - Unknown Caller: Even if true, why is that impossible?
   1:26am, Dec 10, 2014 - Camila: You wont accept that I want out of this relationship and are willing to
   destroy me
   1:26am, Dec 10, 2014 - Unknown Caller: I am not saying that's true.
   1:27am, Dec 10, 2014 - Camila: Because I don't
   1:27am, Dec 10, 2014 - Unknown Caller: Garbage. I give up.
   1:27am, Dec 10, 2014 - Camila: Please
   1:28am, Dec 10, 2014 - Unknown Caller: No, I really can't do this.
   1:28am, Dec 10, 2014 - Camila: I will work to be a good model to my kids.
   1:28am, Dec 10, 2014 - Camila: I always have
   1:28am, Dec 10, 2014 - Unknown Caller: I don't believe or trust you.
   1:29am, Dec 10, 2014 - Camila: I just feel like this relationship is killing me
   1:29am, Dec 10, 2014 - Unknown Caller: Not by doing thecr. thing and the past 6 months.
   1:30am, Dec 10, 2014 - Camila: The r thing was a mistake
   1:30am, Dec 10, 2014 - Camila: It was wrong
   1:30am, Dec 10, 2014 - Camila: I destroyed a lot I want to rebuild
   1:30am, Dec 10, 2014 - Unknown Caller: I don't believe you mean that. 6 months of bad actions support
   my view.
   1:31am, Dec 10, 2014 - Camila: You don't have to believe that although it would be good that you did. It is
   still true either way
   1:32am, Dec 10, 2014 - Unknown Caller: Plus you now hold a position that makes it impossible. To
   rebuild you would have to rebuild us. I do need to believe it.
   1:33am, Dec 10, 2014 - Unknown Caller: You are inconsistent with what you say because you are body
   driven.
   1:33am, Dec 10, 2014 - Unknown Caller: And feel.
   1:33am, Dec 10, 2014 - Camila: That's not true. For you to be satisfied, yes, I would need to rebuild us
   1:34am, Dec 10, 2014 - Camila: Yes, I am body driven and I might be inconsistent but it doesn't change
   how I feel about that
   1:35am, Dec 10, 2014 - Unknown Caller: For other reasons far more important. Besides you promised.
   You also said your feeling were back, then they weren't, then they were... I don't trust you.
   1:35am, Dec 10, 2014 - Camila: No. Don't trust that




                                                                                            GX 301-R - 288
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 290 of 368 PageID #:
                                    15597


   1:35am, Dec 10, 2014 - Unknown Caller: Doesn't change how you feel about what?
   1:36am, Dec 10, 2014 - Camila: How I feel about my mistakes
   1:36am, Dec 10, 2014 - Unknown Caller: Not enough to fix at all.
   1:36am, Dec 10, 2014 - Camila: To your standards
   1:37am, Dec 10, 2014 - Unknown Caller: Not enough to stop you from suiting next to r.
   1:37am, Dec 10, 2014 - Camila: Based on your opinion
   1:37am, Dec 10, 2014 - Camila: I'm not there yet...
   1:37am, Dec 10, 2014 - Unknown Caller: It has to go beyond my standards or opinion. And my standards
   and opinions are pretty good.
   1:43am, Dec 10, 2014 - Unknown Caller: You said one day 6 months ago. I don't believe this is other than
   a delay tactic. Also, your lack of belief in your feelings for me leaves no hope for you to act with
   conscience. Because of what I see as your patterns, your claimed lack of certain feelings are a natural
   continuation, and justification of those patterns. So I have no hope. I thought our love was stronger than
   your patterns, but you allowed those patterns to destroy that love. I give up.
   1:43am, Dec 10, 2014 - Unknown Caller: No love no hope. Your patterns win.
   1:44am, Dec 10, 2014 - Unknown Caller: Good night. I won't do this.
   1:45am, Dec 10, 2014 - Camila: Please don't destroy me
   1:47am, Dec 10, 2014 - Unknown Caller: I'm not. You did and are. I gave you up until now to fix things. I
   can't go on especially I can't sanctify you lack of feelings and how you feel about someone like r. It is not
   ok because it is not right.
   1:48am, Dec 10, 2014 - Unknown Caller: The context of r. is horrible. You have not developed the
   conscience.
   1:48am, Dec 10, 2014 - Camila: I did not. I just wanted to be with someone else. You destroyed me for it
   1:50am, Dec 10, 2014 - Unknown Caller: What you just texted needs to be reversed or no more anything.
   Reversed means disproved to my satifaction. Now.
   1:53am, Dec 10, 2014 - Unknown Caller: You have a minute to start typing. I've had enough of this and if
   that's really what's in you soul it's irreconcilable what needs to be for me to continue.
   1:54am, Dec 10, 2014 - Camila: You do realize that's all I wanted. I told you from the very beginning and
   that's why you even offered to step down. There's a lot that I understand, others that I don't agree on
   1:56am, Dec 10, 2014 - Camila: That is how the last few weeks have come across, you know me better
   than anyone and have extorted all my weaknesses and insecurities. If I'm wrong on your intent, then
   great, but that is how it has come across
   1:58am, Dec 10, 2014 - Unknown Caller: I don't agree with what your saying. You should hope its not
   true. But that's not the problem. Nothing justifies what you did, even if what you say is true. But even that
   is not the problem here and now. Your out of causedness is.
   1:58am, Dec 10, 2014 - Camila: I still haven't taken responsibility about my mistakes, yes. But you want
   me to do it your way. And claim that to develop conscience I need to follow what you say blindly instead
   of develop my own compass
   1:59am, Dec 10, 2014 - Unknown Caller: At this point yes. For the past 6 months it was doing it your way.
   2:00am, Dec 10, 2014 - Camila: I'll do what you want, but that's not conscience, that's just obeying
   2:01am, Dec 10, 2014 - Unknown Caller: Right. That's why I'm quitting. I don't even trust you could
   obey... You never have.
   2:02am, Dec 10, 2014 - Camila: Then what is this about? Me doing what you want or developing a
   conscience?
   2:03am, Dec 10, 2014 - Unknown Caller: Part of developing a conscience in this context is doing what I
   want.
   2:04am, Dec 10, 2014 - Camila: This is the worst experience of developing a conscience I could ever
   imagine possible. You talk about how to inspire people into wanting to develop a conscience
   2:04am, Dec 10, 2014 - Camila: This is not like that
   2:05am, Dec 10, 2014 - Camila: You are asking me to develop a conscience or else
   2:15am, Dec 10, 2014 - Unknown Caller: Here's something I believed: you felt a certain way, your
   patterns damaged that, which caused the r. opportunity. You then furthered honoring these patterns and
   did the series of breaches with r. this further solidified the patterns and justified your thinking. You then
   protected the patterns over the last 6 months and now firmly justify them. Those patterns prevent you
   from having what you want. I believe they prevent you from facing yourself. Over the past 6 months I've
   been correct about you, you have not been correct about you. I believed you would break through the




                                                                                             GX 301-R - 289
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 291 of 368 PageID #:
                                    15598


   patterns. One indicator is your feelings for me. Your last text is the same out of cause pattern. If I used
   that back, I could saying you are forcing me to damage my life, do immoral things, consent to wrong
   doing, or else I am not allowing you to develop a conscience your way.
   2:16am, Dec 10, 2014 - Camila: Do you know why the feelings changed?
   2:18am, Dec 10, 2014 - Unknown Caller: Yes I do. Obviously it's not what you would say. They should
   never have changed... And you should be able to change them back considering. It is part of fixing. Why
   would you say they changed?
   2:19am, Dec 10, 2014 - Camila: The feelings underneath did not change. Never have.
   2:20am, Dec 10, 2014 - Camila: I still remember and miss who we were
   2:20am, Dec 10, 2014 - Unknown Caller: Then make them real and everything would resolve.
   2:21am, Dec 10, 2014 - Unknown Caller: Make us that. Only you can.
   2:21am, Dec 10, 2014 - Camila: But after seeing who you can be and hurt me without any regard makes
   it so I have to get out
   2:21am, Dec 10, 2014 - Camila: And yes, I realize I did the same to you with r
   2:21am, Dec 10, 2014 - Camila: And I do care
   2:22am, Dec 10, 2014 - Camila: But I'm scared shitless
   2:22am, Dec 10, 2014 - Camila: You hold all the power and are apparently capable to come down on me
   2:23am, Dec 10, 2014 - Unknown Caller: Not doesn't fit timing wise with R. and before. I can't hurt you
   with regard. You are very incorrect. Why do you think I am dying and have only a few more months?
   2:25am, Dec 10, 2014 - Unknown Caller: I don't hold all the power only you can fix. I have the power to do
   whatever it takes for me to wait for you to fix. I have, you haven't.
   2:25am, Dec 10, 2014 - Unknown Caller: I can't hold on anymore.
   2:25am, Dec 10, 2014 - Camila: You don't get it
   2:25am, Dec 10, 2014 - Camila: This is your kingdom
   2:26am, Dec 10, 2014 - Camila: To set the rules of the game and then say "you choose" is not to say I
   have all the power
   2:28am, Dec 10, 2014 - Camila: I miss us. I miss my sunshine. I havrnt seen him in a long time
   2:29am, Dec 10, 2014 - Camila: I wish I had never experienced feeling unsafe from you and everything
   you did
   2:31am, Dec 10, 2014 - Camila: I wish you had never experienced mistrusting me and everything I did
   2:32am, Dec 10, 2014 - Camila: I wish you had your sweetheart. I'm sure you miss her
   2:32am, Dec 10, 2014 - Unknown Caller: I suggest you assume you don't get it. I can use you out of
   causedness easily back on you...

   "You destroyed my life and love, now your are forcing me to wait until I die, I can't reverse the things you
   did, even a week ago you did more damage (if I had all the power that couldn't of happened.) I am the
   damaged party you are not yet you blame me, say your a victim, continue to damage, and say I have the
   power... You have destroyed my life! "
   That's out of cause in part, but I have better data than you to prove it... Doesn't make it right.
   2:33am, Dec 10, 2014 - Camila: You can say that to me
   2:33am, Dec 10, 2014 - Camila: I'm sorry
   2:33am, Dec 10, 2014 - Unknown Caller: Out of cause is stupid. As is that paragraph I wrote above. Even
   though some of the data and examples are true.
   2:34am, Dec 10, 2014 - Camila: It felt like it was the first time we were actually talking.. but you think it is
   stupid
   2:34am, Dec 10, 2014 - Camila: I wish it wasn't. That, I get
   2:35am, Dec 10, 2014 - Unknown Caller: Stop being out of cause. You fix this. It is not me that changed
   things it is you. If you want somebody the things you had or had coming change things back. That's in
   your power not mine.
   2:35am, Dec 10, 2014 - Camila: ????
   2:35am, Dec 10, 2014 - Camila: Where did that come from?
   2:36am, Dec 10, 2014 - Unknown Caller: Trying to get you what you want.
   2:36am, Dec 10, 2014 - Camila: I don't know what tone you are reading my messages with but your
   responses don't match what I'm trying to say
   2:38am, Dec 10, 2014 - Unknown Caller: Look, fix, get at cause, that will bring you many things.
   2:39am, Dec 10, 2014 - Camila: You didn't get it, then




                                                                                                GX 301-R - 290
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 292 of 368 PageID #:
                                    15599


   2:39am, Dec 10, 2014 - Camila: Yes, I got your message, btw
   2:39am, Dec 10, 2014 - Unknown Caller: In the confusing text somebody was actually some of the...
   2:40am, Dec 10, 2014 - Camila: I was trying to bring us back
   2:40am, Dec 10, 2014 - Unknown Caller: Ok... I'm all ears... Well a few other parts...
   2:41am, Dec 10, 2014 - Camila: I want my sunshine, as I'm sure you might want your sweetheart
   2:43am, Dec 10, 2014 - Unknown Caller: Yes. I believe if you were at cause EVERYTHING would be
   clear as day and you would see he has been there all along surrounded by an untrue nightmare...
   2:43am, Dec 10, 2014 - Unknown Caller: But I can't move you to that vantage point. Only you can.
   2:44am, Dec 10, 2014 - Unknown Caller: I need to go very soon for now.
   2:45am, Dec 10, 2014 - Camila: Okay
   2:45am, Dec 10, 2014 - Unknown Caller: I need to know what you are going to do. You were supposed to
   do a lot to stay there. Nothing yet.
   2:47am, Dec 10, 2014 - Unknown Caller: I need measurable things. Things proving your feelings (which
   at the moment you claim not to have on the surface), trust, fixing, my value to you etc...
   2:48am, Dec 10, 2014 - Camila: Ok. I will figure it out
   2:49am, Dec 10, 2014 - Unknown Caller: Ok. Text me tomorrow. You have to create the time for us; I'll
   wait.
   12:44pm, Dec 10, 2014 - Camila: What are you doing at around 2?
   12:45pm, Dec 10, 2014 - Unknown Caller: Not sure.
   12:46pm, Dec 10, 2014 - Camila: I can be free 2-7
   12:48pm, Dec 10, 2014 - Unknown Caller: What's before 2 or after 7?
   12:48pm, Dec 10, 2014 - Camila: Kids before, and flamenco after
   1:26pm, Dec 10, 2014 - Unknown Caller: I will find some time to text between 2 and 7 then.
   6:16pm, Dec 10, 2014 - Unknown Caller: Are you there?
   6:18pm, Dec 10, 2014 - Unknown Caller: Just called to get your attention...
   6:21pm, Dec 10, 2014 - Unknown Caller: Called again and let it ring...
   6:21pm, Dec 10, 2014 - Unknown Caller: What's up?
   6:23pm, Dec 10, 2014 - Camila: I got them all at once
   6:23pm, Dec 10, 2014 - Camila: I couldn't answer because it was dangerous
   6:23pm, Dec 10, 2014 - Camila: I am sorry
   6:23pm, Dec 10, 2014 - Unknown Caller: Dangerous?
   6:24pm, Dec 10, 2014 - Camila: Where are you?
   6:24pm, Dec 10, 2014 - Unknown Caller: Pam's. Where are you?
   6:26pm, Dec 10, 2014 - Camila: Just got to startpoint
   6:26pm, Dec 10, 2014 - Unknown Caller: I guess you weren't available until 7.
   6:27pm, Dec 10, 2014 - Camila: I walked
   6:27pm, Dec 10, 2014 - Camila: It was dangerous with all the cars
   6:33pm, Dec 10, 2014 - Camila: I thought you were going to text.
   6:33pm, Dec 10, 2014 - Camila: Because of weather conditions I thought it would be smart to come early
   6:37pm, Dec 10, 2014 - Unknown Caller: I was hoping you would be private. I was hoping you would stay
   home. I left early to do this.
   6:38pm, Dec 10, 2014 - Camila: Omg
   6:38pm, Dec 10, 2014 - Camila: I am so sorry
   6:39pm, Dec 10, 2014 - Camila: I was certain you did not want to meet, just text. I stayed around
   anyways. I should have texted
   6:40pm, Dec 10, 2014 - Camila: I am so sorry
   6:40pm, Dec 10, 2014 - Unknown Caller: To me it feels like you'd rather see r.
   6:41pm, Dec 10, 2014 - Camila: ????
   6:41pm, Dec 10, 2014 - Camila: Oh, no.no
   6:43pm, Dec 10, 2014 - Camila: Would you like me to call?
   6:44pm, Dec 10, 2014 - Camila: If I walk back I might not make it back in time for class
   6:44pm, Dec 10, 2014 - Unknown Caller: I worry about our communication.
   6:44pm, Dec 10, 2014 - Unknown Caller: I am not optimistic because of your stated feelings and out of
   causedness.
   6:45pm, Dec 10, 2014 - Unknown Caller: I don't know what to do.
   6:45pm, Dec 10, 2014 - Camila: Yes




                                                                                        GX 301-R - 291
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 293 of 368 PageID #:
                                    15600


   6:45pm, Dec 10, 2014 - Camila: And I've had many hours to think about it
   6:45pm, Dec 10, 2014 - Unknown Caller: Yes to which?
   6:45pm, Dec 10, 2014 - Unknown Caller: About?
   6:51pm, Dec 10, 2014 - Camila: Contemplate stuff and sit on it. Evaluate
   6:51pm, Dec 10, 2014 - Camila: I decided that I need to be to be wrong
   6:51pm, Dec 10, 2014 - Unknown Caller: Wrong how?
   6:51pm, Dec 10, 2014 - Camila: About you
   6:52pm, Dec 10, 2014 - Camila: About what I think
   6:52pm, Dec 10, 2014 - Unknown Caller: In what I would view as a positive way?
   6:52pm, Dec 10, 2014 - Camila: Yes
   6:53pm, Dec 10, 2014 - Camila: I think we are talking about the same thing
   6:54pm, Dec 10, 2014 - Unknown Caller: Ok. I agree. I wish that were not the only way... A right wrong
   sort of thing. But I couldn't reconcile your insistence on not wanting to be with me with the past and what
   needs to be done. In order to reconcile those things at this point you would have to come to the
   conclusion you were wrong.
   6:55pm, Dec 10, 2014 - Unknown Caller: I hate that but the conclusion provides the only way I see
   possible at this point.
   6:56pm, Dec 10, 2014 - Unknown Caller: I was going to give up. I am positively surprised you came to
   that conclusion independently.
   6:57pm, Dec 10, 2014 - Camila: I'm glad you are pleased
   6:59pm, Dec 10, 2014 - Unknown Caller: Not pleased. I am never pleased with being right so to speak.
   But happy the result opens possibilities where I thought there were none.
   7:00pm, Dec 10, 2014 - Unknown Caller: I admire you strength in that conclusion if I interpret it correctly.
   7:01pm, Dec 10, 2014 - Camila: It needs to be so otherwise there is no hope
   7:01pm, Dec 10, 2014 - Unknown Caller: ?
   7:01pm, Dec 10, 2014 - Unknown Caller: Oh! I misread the punctuation...
   7:02pm, Dec 10, 2014 - Camila: Yes, what I said
   7:02pm, Dec 10, 2014 - Unknown Caller: A comma after so
   7:04pm, Dec 10, 2014 - Unknown Caller: I read it with implied comma after otherwise.
   7:04pm, Dec 10, 2014 - Camila: Oh. No no
   7:04pm, Dec 10, 2014 - Unknown Caller: So where do we go from here?
   7:05pm, Dec 10, 2014 - Camila: I don't know yet
   7:05pm, Dec 10, 2014 - Unknown Caller: Ok. Should I just wait?
   7:13pm, Dec 10, 2014 - Camila: Not necessarily
   7:16pm, Dec 10, 2014 - Unknown Caller: Then what would you suggest?
   7:17pm, Dec 10, 2014 - Camila: Figuring it out
   7:17pm, Dec 10, 2014 - Unknown Caller: What are your current thoughts?
   7:18pm, Dec 10, 2014 - Camila: I need to see how I'm wrong
   7:18pm, Dec 10, 2014 - Unknown Caller: Ok. If I can help, let me know...
   7:19pm, Dec 10, 2014 - Camila: Ok
   7:19pm, Dec 10, 2014 - Camila: Do you mind if I go to vball tonight?
   7:20pm, Dec 10, 2014 - Unknown Caller: Two questions: 1. Why? 2. How will you be toward me?
   7:21pm, Dec 10, 2014 - Camila: I'll be at least cordial
   7:21pm, Dec 10, 2014 - Camila: I can be nice
   7:22pm, Dec 10, 2014 - Camila: I don't know if I'll be flirty
   7:22pm, Dec 10, 2014 - Unknown Caller: Why go?
   7:23pm, Dec 10, 2014 - Camila: Would you rather I didn't
   7:23pm, Dec 10, 2014 - Camila: Because I want to reconnect with our routine and feelings related
   7:24pm, Dec 10, 2014 - Unknown Caller: I worry if r. is there. I worry you won't like me. I worry you will
   treat me less than you treat others.
   7:25pm, Dec 10, 2014 - Unknown Caller: I worry you will see me sick.
   7:27pm, Dec 10, 2014 - Camila: I understand your worry. And I know I have no proof for you to trust me.
   7:28pm, Dec 10, 2014 - Camila: I feel bad for feeling such harsh things towards you
   7:28pm, Dec 10, 2014 - Unknown Caller: How will you be with each of those things above?
   7:29pm, Dec 10, 2014 - Camila: I will not treat you less than others. I don't know how I'll feel if r is there
   but I will.not treat you lesa




                                                                                               GX 301-R - 292
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 294 of 368 PageID #:
                                    15601


   7:29pm, Dec 10, 2014 - Camila: Less
   7:32pm, Dec 10, 2014 - Camila: I could not go. That's okay
   7:32pm, Dec 10, 2014 - Unknown Caller: Then maybe you shouldn't come. In my belief system, because
   of what happened you should not feel harshly towards me no matter what, but also considering you would
   feel extremely harshly towards r. I believe you continue to protect. That you don't know how you'll feel if r.
   is there is deeply painful.
   7:32pm, Dec 10, 2014 - Camila: I also wanted to go because it raises questions when I don't
   7:33pm, Dec 10, 2014 - Camila: I'm working on it
   7:33pm, Dec 10, 2014 - Camila: That's okay. I don't have to come. It was just a desire
   7:33pm, Dec 10, 2014 - Unknown Caller: I need to be number one for you with no number two. That's
   how is was. Other than that is a very painful reminder.
   7:34pm, Dec 10, 2014 - Unknown Caller: Why the urge?
   7:34pm, Dec 10, 2014 - Camila: No urge
   7:34pm, Dec 10, 2014 - Unknown Caller: Desire...?
   7:35pm, Dec 10, 2014 - Camila: Yes, a want, not a need
   7:35pm, Dec 10, 2014 - Unknown Caller: Why the want?
   7:36pm, Dec 10, 2014 - Camila: Because I feel like I'm dying not talking to anyone, just fighting with you.
   It seemed it would be like a breath
   7:37pm, Dec 10, 2014 - Unknown Caller: Can it wait? I don't know if I can take it especially with my body
   right now... If not, would you be home?
   7:45pm, Dec 10, 2014 - Unknown Caller: ?
   7:46pm, Dec 10, 2014 - Camila: Sorry, phone acting funny
   7:47pm, Dec 10, 2014 - Camila: Yes, I'll be home
   7:49pm, Dec 10, 2014 - Unknown Caller: I am sad. With what is going on with my body and me having
   you there as mine would be so healing.
   7:50pm, Dec 10, 2014 - Unknown Caller: Do you have flamenco?
   8:14pm, Dec 10, 2014 - Camila: Do you want me there or not?
   8:15pm, Dec 10, 2014 - Unknown Caller: I would want you there if you were a certain way. I thought I
   explained...
   8:16pm, Dec 10, 2014 - Camila: Yes, your last text seemed confusing, that's all
   8:15pm, Dec 10, 2014 - Unknown Caller: You did not answer my question although simple...
   8:16pm, Dec 10, 2014 - Unknown Caller: Are you angry?
   8:29pm, Dec 10, 2014 - Camila: I am so sorry
   8:29pm, Dec 10, 2014 - Camila: I dont know why I'm not getting them
   8:29pm, Dec 10, 2014 - Camila: I am not angry
   9:10pm, Dec 10, 2014 - Unknown Caller: I wish I had my old sweetheart...
   9:36pm, Dec 10, 2014 - Unknown Caller: ?ðŸ˜¢
   9:40pm, Dec 10, 2014 - Camila: I apologize for the lack of response. I'm experiencing some technical
   difficulties
   2:08pm, Dec 11, 2014 - Camila: "Never give up, never give in, and when the upper hand is ours, may we
   have the ability to handle the win with the dignity that we absorbed the loss"
   --Doug Williams
   2:52pm, Dec 11, 2014 - Camila: Sorry for the random quote
   2:52pm, Dec 11, 2014 - Camila: It is not random to me
   2:52pm, Dec 11, 2014 - Camila: I am undoing
   2:53pm, Dec 11, 2014 - Unknown Caller: Undoing which thing?
   2:56pm, Dec 11, 2014 - Camila: Damage
   3:16pm, Dec 11, 2014 - Unknown Caller: Which damage? To your feelings for me?
   3:16pm, Dec 11, 2014 - Camila: Yes
   3:16pm, Dec 11, 2014 - Camila: Can I ask something a little off topic?
   3:18pm, Dec 11, 2014 - Camila: You told me a couple of stories about some athletes that overcome a lot
   of adversity to run and succeed. What were their names? I think it was a boy an a girl. An orphan?
   3:43pm, Dec 11, 2014 - Unknown Caller: Glen Cunningham...
   3:45pm, Dec 11, 2014 - Unknown Caller: Story of Determination: Glenn Cunningham -
   http://www.wanttoknow.info/050702powerofdetermination
   3:47pm, Dec 11, 2014 - Unknown Caller: Wilma Rudolph... See Ethos brochure...




                                                                                              GX 301-R - 293
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 295 of 368 PageID #:
                                    15602


   3:51pm, Dec 11, 2014 - Camila: Thank you!
   3:54pm, Dec 11, 2014 - Unknown Caller: What did you think?
   3:54pm, Dec 11, 2014 - Camila: Very moving
   4:09pm, Dec 11, 2014 - Unknown Caller: www.4ace.com/usapva/s41.htm -
   http://www.4ace.com/usapva/s41.htm
   4:12pm, Dec 11, 2014 - Unknown Caller: I cry when I read this because I pole vaulted. It's so amazing
   when you think about it... You run straight down a lane and put your poke in a trough... Don't miss... You
   then bend the pole and allow it to throw you into the abyss of space... What happens to clear the bar is a
   matter of vision and we'll timed gymnastics!
   4:12pm, Dec 11, 2014 - Unknown Caller: Well
   4:12pm, Dec 11, 2014 - Unknown Caller: Pole not poke!
   4:14pm, Dec 11, 2014 - Camila: Again, I just got this after you called. Sorry
   4:14pm, Dec 11, 2014 - Unknown Caller: It's ok... Read what I wrote first...
   4:25pm, Dec 11, 2014 - Unknown Caller: What did you think? I cry at the end because of what it means...
   8:43pm, Dec 11, 2014 - Camila: I am sorry it isn't until now but I just finished reading it. I cried. Yes, I
   cried at the end, but after reading the end I cried even harder when he is running to make the jump...
   8:43pm, Dec 11, 2014 - Camila: Wow
   8:43pm, Dec 11, 2014 - Camila: I.have no words
   8:43pm, Dec 11, 2014 - Camila: Thank you
   8:44pm, Dec 11, 2014 - Camila: I have been working all day on undoing
   8:44pm, Dec 11, 2014 - Camila: It is not just undoing but also stopping the damage
   10:12pm, Dec 11, 2014 - Camila: I understand and respect the fact that you don't want to see me.
   10:13pm, Dec 11, 2014 - Camila: Should I not plan for meeting times?
   10:20pm, Dec 11, 2014 - Camila: I was going to go to nyc to check out a flamenco studio and visit my
   cousins.. are you okay with that?
   11:35pm, Dec 11, 2014 - Unknown Caller: When? I think you should religiously keep our times open for a
   number of reasons...
   11:36pm, Dec 11, 2014 - Camila: Tomorrow
   11:37pm, Dec 11, 2014 - Camila: I'd come back Saturday morning or early afternoon
   11:38pm, Dec 11, 2014 - Unknown Caller: What damages are you stopping?
   11:38pm, Dec 11, 2014 - Camila: Further damages with thought object
   11:44pm, Dec 11, 2014 - Unknown Caller: How? I am split with the NYC thing... Actually very torn....
   11:49pm, Dec 11, 2014 - Camila: I was just inquiring. No worries. I won't if its not a good idea.
   11:50pm, Dec 11, 2014 - Camila: I was afraid that you would interpret it as I don't care but that is not the
   case. I plan to continue my work anywhere I go
   11:51pm, Dec 11, 2014 - Camila: And I wanted to come to you first because I wanted to put your wants
   and needs first
   11:51pm, Dec 11, 2014 - Unknown Caller: Can you tell me more about that work? Are you up for a while,
   I am busy for a while but want to communicate?
   11:51pm, Dec 11, 2014 - Camila: The nyc thing is just something I have on my to do list
   11:51pm, Dec 11, 2014 - Camila: Fixing
   11:53pm, Dec 11, 2014 - Unknown Caller: Watch "Valentina Lisitsa plays Rachmaninoff Prelude in bâ€¦"
   on YouTube - Valentina Lisitsa plays Rachmaninoff Prelude in bâ€¦: http://youtu.be/s4VfctSrZv8
   12:01am, Dec 12, 2014 - Camila: It is very moving but I think I never get the full depth of the meaning if
   the piec
   12:01am, Dec 12, 2014 - Camila: E
   12:02am, Dec 12, 2014 - Camila: Just checking, was that a no go on nyc?
   12:03am, Dec 12, 2014 - Unknown Caller: Can I say a little later?
   12:03am, Dec 12, 2014 - Camila: Yes, of course
   7:09am, Dec 12, 2014 - Unknown Caller: I prefer you be around all Saturday. This is a hard time for me
   also with the loss of both you and Barbara this year.
   9:08am, Dec 12, 2014 - Unknown Caller: ?
   9:08am, Dec 12, 2014 - Camila: Hi
   9:08am, Dec 12, 2014 - Unknown Caller: Hi
   9:08am, Dec 12, 2014 - Camila: I got your messsge
   9:08am, Dec 12, 2014 - Unknown Caller: I saw.




                                                                                             GX 301-R - 294
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 296 of 368 PageID #:
                                    15603


   9:09am, Dec 12, 2014 - Camila: Is that it? Final?
   9:09am, Dec 12, 2014 - Unknown Caller: ?
   9:09am, Dec 12, 2014 - Camila: Yes, your message. I just want to be sure
   9:09am, Dec 12, 2014 - Camila: ðŸ‘•?
   9:09am, Dec 12, 2014 - Unknown Caller: Final how?
   9:09am, Dec 12, 2014 - Camila: Nevermind
   9:09am, Dec 12, 2014 - Camila: Copy
   9:10am, Dec 12, 2014 - Unknown Caller: Please help me understand... ?
   9:13am, Dec 12, 2014 - Camila: I just wanted to know to go ahead and dissolve all plans and
   arrangements
   9:14am, Dec 12, 2014 - Unknown Caller: I feel terrible about it. If you want to go badly, I don't want to be
   in the way.
   9:15am, Dec 12, 2014 - Camila: It was just the perfect opportunity. My cousins are leaving soon, I won't
   catch them next week. I wanted to scout studios to plan ahead and look for a mentor... Prices and
   weather were good
   9:16am, Dec 12, 2014 - Unknown Caller: Mentor?
   9:16am, Dec 12, 2014 - Camila: That's okay
   9:16am, Dec 12, 2014 - Camila: Flamenco
   9:19am, Dec 12, 2014 - Unknown Caller: ?
   9:20am, Dec 12, 2014 - Camila: Don't worry about it
   9:22am, Dec 12, 2014 - Unknown Caller: I do worry. It has been part of what you don't understand. I
   actually have great pain with you not having things. But that includes future prospects and life. I don't
   want to cut you off from truly good things.
   9:23am, Dec 12, 2014 - Unknown Caller: I feel like my existence and pain is depriving you... Just because
   of my losses this year and the things that happened many years ago with my mom.
   9:24am, Dec 12, 2014 - Camila: That is tomorrow. Oh
   9:24am, Dec 12, 2014 - Unknown Caller: I thought you knew... Sorry...
   9:25am, Dec 12, 2014 - Camila: I appreciate the sentiment.. and yes, there is some truth in that. But you
   are always the one sacrificing for us
   9:28am, Dec 12, 2014 - Unknown Caller: I consider that my role in part. Certain in the past... I protected
   you, you protected the purity of where I was with you. Although much of that can't be, I still want to make
   every better for you, even if you don't know what it does to me. It is somewhat my role in the world with
   many people.
   9:29am, Dec 12, 2014 - Camila: And it was my role to worry about "what about you?"
   9:29am, Dec 12, 2014 - Camila: ðŸ˜¢
   9:30am, Dec 12, 2014 - Unknown Caller: What do you want to do?
   9:30am, Dec 12, 2014 - Camila: I'll stay. I overlooked the date
   9:30am, Dec 12, 2014 - Camila: I should be here
   9:32am, Dec 12, 2014 - Unknown Caller: Maybe we will be in a place were it will be appropriate to see
   you.
   9:32am, Dec 12, 2014 - Camila: Do you remember what I have, though?
   9:32am, Dec 12, 2014 - Camila: Yes?
   9:32am, Dec 12, 2014 - Camila: Startpoint????
   9:33am, Dec 12, 2014 - Unknown Caller: Yes, but that's only in the evening and ends sorta early...
   9:34am, Dec 12, 2014 - Camila: I'm hosting, though
   9:34am, Dec 12, 2014 - Camila: So it will be more like 4-9:30 for me
   9:34am, Dec 12, 2014 - Unknown Caller: You might be able to move it a week... But maybe not... There is
   the rest of the day outside of those hours if not...
   9:35am, Dec 12, 2014 - Camila: Yes
   9:35am, Dec 12, 2014 - Camila: Not move it though
   9:35am, Dec 12, 2014 - Camila: I be in trouble with Monica
   9:35am, Dec 12, 2014 - Camila: She didn't like it when I cancelled that other time
   9:36am, Dec 12, 2014 - Unknown Caller: Unless a valid substitute with a valid reason from Monica's
   perspective...
   9:36am, Dec 12, 2014 - Camila: Or a pink unicorn
   9:36am, Dec 12, 2014 - Camila: She likes those




                                                                                            GX 301-R - 295
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 297 of 368 PageID #:
                                    15604


   9:37am, Dec 12, 2014 - Unknown Caller: But even so, I don't know where we are... In particular where
   you are with me...
   9:37am, Dec 12, 2014 - Camila: Ok....
   9:37am, Dec 12, 2014 - Camila: I have been working hard at undoing
   9:39am, Dec 12, 2014 - Unknown Caller: Let me know... Also text me a lot...
   9:40am, Dec 12, 2014 - Unknown Caller: How is the undoing going?
   9:40am, Dec 12, 2014 - Camila: It is going
   9:40am, Dec 12, 2014 - Unknown Caller: That doesn't sound optimistic...
   9:40am, Dec 12, 2014 - Camila: Hahaha
   9:40am, Dec 12, 2014 - Camila: The opposite
   9:40am, Dec 12, 2014 - Camila: Sorry
   9:40am, Dec 12, 2014 - Camila: I have a lot of anger and fear in me...
   9:41am, Dec 12, 2014 - Camila: But it is mine
   9:41am, Dec 12, 2014 - Unknown Caller: Unfortunately, it is inadvertently tied in with you perception of r.
   Etc...
   9:41am, Dec 12, 2014 - Camila: It is not you
   9:41am, Dec 12, 2014 - Camila: What is?
   9:43am, Dec 12, 2014 - Unknown Caller: You with me, and your understanding, fear and anger. Some of
   the exact deep causes of the anger and fear also protect the r. situation...
   9:45am, Dec 12, 2014 - Unknown Caller: You might be very upset (despair) when you get there, but part
   of you doesn't want to feel that deep pain and loss...
   9:47am, Dec 12, 2014 - Camila: Why do you want that for me??
   9:54am, Dec 12, 2014 - Unknown Caller: If you are referring to the pain, the short term despair will more
   than make you life so much better and give you the ability to have the love you deserve...
   9:55am, Dec 12, 2014 - Unknown Caller: I guarantee you will say it's worth it... I've never had anyone who
   didn't...
   10:11am, Dec 12, 2014 - Unknown Caller: ?
   1:45pm, Dec 12, 2014 - Unknown Caller: ?
   1:46pm, Dec 12, 2014 - Camila: Sorry sorry
   1:46pm, Dec 12, 2014 - Camila: One thing after the other
   1:47pm, Dec 12, 2014 - Camila: I'm not super confident of what you say but I'm in it either way
   1:47pm, Dec 12, 2014 - Unknown Caller: What's happening?
   1:50pm, Dec 12, 2014 - Unknown Caller: It a conscience: if you want deep love in your life, you must
   value it as deep as it is. This means one would hurt over such a thing as r. deeply to have the conscience
   needed to have deep love. There is more and many details but that is a light overview...
   1:51pm, Dec 12, 2014 - Camila: Yes
   1:51pm, Dec 12, 2014 - Camila: I said yes already
   1:51pm, Dec 12, 2014 - Camila: I'm in it
   1:51pm, Dec 12, 2014 - Unknown Caller: I know you said yes, I was just trying to help. What are the
   things happening already?
   1:52pm, Dec 12, 2014 - Camila: More of thought object things
   1:52pm, Dec 12, 2014 - Camila: I've been avoiding kayla
   1:53pm, Dec 12, 2014 - Unknown Caller: Although I can understand what I feel are good reasons, what
   are your reasons?
   1:58pm, Dec 12, 2014 - Camila: It is what is required
   2:02pm, Dec 12, 2014 - Unknown Caller: What do you mean?
   2:02pm, Dec 12, 2014 - Camila: Yes. You expressed you wanted that
   2:04pm, Dec 12, 2014 - Unknown Caller: I prefer it with understanding and reason. I feel badly about
   texting this.
   2:08pm, Dec 12, 2014 - Unknown Caller: ?
   2:10pm, Dec 12, 2014 - Camila: Me, too. But we don't necessarily agree on everything... That's okay, tho.
   I'll do it if necessary
   2:14pm, Dec 12, 2014 - Unknown Caller: I feel so sad. The old us we had for the past 8 anniversaries of
   my mother's death could really help now... Not to mention what I assumed we would have now. I feel
   such a big loss and death.
   2:15pm, Dec 12, 2014 - Unknown Caller: There would not be any disagreements on the things we now




                                                                                           GX 301-R - 296
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 298 of 368 PageID #:
                                    15605


   don't agree.
   2:16pm, Dec 12, 2014 - Unknown Caller: Each disagreement represents an area I am misunderstood and
   alone. This is a very hard time for me to be alone.
   2:24pm, Dec 12, 2014 - Camila: Do you mean physically alone?
   2:24pm, Dec 12, 2014 - Camila: Do you want company?
   2:27pm, Dec 12, 2014 - Unknown Caller: Both. I feel desolate not spending physical time with you... Also
   the recognition I may never again. But a year ago, which was before you started changing things, you
   would have agreed strongly with me on the things we now disagree. This breaks my heart.
   2:27pm, Dec 12, 2014 - Camila: Yes
   2:28pm, Dec 12, 2014 - Camila: Do you want company?
   2:29pm, Dec 12, 2014 - Unknown Caller: Can you give me more detail on the yes? I wish you would see
   through those eyes so there would be no disagreements... That would be restoring things to where they
   should be... I want so much your company.
   2:35pm, Dec 12, 2014 - Camila: Yes, a year ago I would have supported you no matter what. If I
   disagreed I would find a way to agree and support you
   2:35pm, Dec 12, 2014 - Unknown Caller: You wouldn't have disagreed on these things then.
   2:36pm, Dec 12, 2014 - Unknown Caller: By rights, we should be at that place and better. I so mourn this
   now.
   2:39pm, Dec 12, 2014 - Unknown Caller: As deeply as I can pain over this is as deeply as I can love... Do
   I want this pain for you? Not in itself, but for what it brings... Do I want people to hurt when they work out?
   Same applies...
   2:42pm, Dec 12, 2014 - Unknown Caller: I wish you would be back truly, 100%, in heart, soul and mind
   one last time before I go.
   2:44pm, Dec 12, 2014 - Camila: Before you go?????
   2:44pm, Dec 12, 2014 - Unknown Caller: But the only way there is the deepest pain and recognition of
   what happened and the lost... Through this pain we can have each other back even if only in soul.
   2:53pm, Dec 12, 2014 - Camila: I am working on the pain
   2:55pm, Dec 12, 2014 - Camila: Can I share something completely off topic?
   2:55pm, Dec 12, 2014 - Unknown Caller: Of course
   2:56pm, Dec 12, 2014 - Camila: I got asked out on a date yesterday
   3:09pm, Dec 12, 2014 - Unknown Caller: By?
   3:05pm, Dec 12, 2014 - Camila: Sean
   3:09pm, Dec 12, 2014 - Unknown Caller: Sweeney?
   3:05pm, Dec 12, 2014 - Camila: Yes
   3:10pm, Dec 12, 2014 - Unknown Caller: The guy has great taste... Can't blame him... What did you say?
   3:06pm, Dec 12, 2014 - Camila: Haha. Cute
   3:06pm, Dec 12, 2014 - Camila: I said I wasn't looking to date or available
   3:07pm, Dec 12, 2014 - Camila: But thank you
   3:11pm, Dec 12, 2014 - Unknown Caller: That's what you said, or that's you reaction to my question?
   3:07pm, Dec 12, 2014 - Camila: To your question
   3:11pm, Dec 12, 2014 - Unknown Caller: What did he say?
   3:07pm, Dec 12, 2014 - Camila: He said okay, he'll see me around
   3:12pm, Dec 12, 2014 - Unknown Caller: She walks through a room and leaves a trail of broken hearts in
   her wake!
   3:08pm, Dec 12, 2014 - Camila: Who?
   3:13pm, Dec 12, 2014 - Unknown Caller: Many I'm sure.
   3:13pm, Dec 12, 2014 - Unknown Caller: Both men and women.
   3:14pm, Dec 12, 2014 - Camila: Nah. But thank you. That is sweet
   3:15pm, Dec 12, 2014 - Unknown Caller: Back to us... Tell me what I can expect?
   3:15pm, Dec 12, 2014 - Camila: Oh
   3:15pm, Dec 12, 2014 - Unknown Caller: Oh?
   3:16pm, Dec 12, 2014 - Camila: I've also been trying to make things up with fluffy
   3:16pm, Dec 12, 2014 - Camila: To my understanding
   3:17pm, Dec 12, 2014 - Unknown Caller: I need to direct you with the fluffy thing. It's very tricky because
   of his current state of affairs... It's not like your dealing with a matured person so you can fix maturely... It
   may hurt him or feed his arrogance...




                                                                                                 GX 301-R - 297
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 299 of 368 PageID #:
                                    15606


   3:18pm, Dec 12, 2014 - Camila: Hmmm. Ok
   3:18pm, Dec 12, 2014 - Unknown Caller: About us/me... ?
   3:19pm, Dec 12, 2014 - Camila: Ok
   3:19pm, Dec 12, 2014 - Camila: I think.you should expect my beliefs about you restored
   3:19pm, Dec 12, 2014 - Unknown Caller: I need to go to a meeting soon... You can still text... I wish
   things could be right enough... Friday volleyball is the hardest.
   3:20pm, Dec 12, 2014 - Camila: And that will restore some of the feelings
   3:20pm, Dec 12, 2014 - Camila: What do you want?
   3:20pm, Dec 12, 2014 - Camila: Would you rather I.didn't.go to vball?
   3:20pm, Dec 12, 2014 - Unknown Caller: Everything already.
   3:21pm, Dec 12, 2014 - Unknown Caller: It depends on the same things as last time. Also, r. Will likely be
   there.
   3:22pm, Dec 12, 2014 - Camila: Ok.....
   3:22pm, Dec 12, 2014 - Unknown Caller: ?
   3:23pm, Dec 12, 2014 - Camila: I don't really understand what you want
   3:23pm, Dec 12, 2014 - Camila: Do you want me there or not?
   3:25pm, Dec 12, 2014 - Unknown Caller: I need you to treat me, and everyone else like you would have a
   year ago. R. is even more specific especially because of the compounded problems. If these things were
   really true, and you would fall even more in love with me, then my heart would sing to have you there!!!
   3:27pm, Dec 12, 2014 - Unknown Caller: ?
   3:28pm, Dec 12, 2014 - Camila: Copy that
   3:29pm, Dec 12, 2014 - Camila: I don't know.how to know unless I test it...
   3:30pm, Dec 12, 2014 - Unknown Caller: Is there a chance? You know how strongly you believe you feel,
   you know your conviction to make it so... Are those things in line?
   3:31pm, Dec 12, 2014 - Camila: I'm not certain
   3:32pm, Dec 12, 2014 - Unknown Caller: Then what can you do at home to better us. Hopefully you'll be
   certain soon... Maybe even before volleyball!
   3:32pm, Dec 12, 2014 - Unknown Caller: Are you home?
   3:32pm, Dec 12, 2014 - Camila: Yes
   3:42pm, Dec 12, 2014 - Unknown Caller: ?
   4:03pm, Dec 12, 2014 - Camila: I just got your "?"
   4:03pm, Dec 12, 2014 - Camila: Do you want some company?
   4:04pm, Dec 12, 2014 - Camila: Wanna rest?
   4:04pm, Dec 12, 2014 - Camila: I would love to see you
   4:04pm, Dec 12, 2014 - Camila: I am free until 8
   4:07pm, Dec 12, 2014 - Unknown Caller: What's at 8?
   4:08pm, Dec 12, 2014 - Camila: Friendship
   4:11pm, Dec 12, 2014 - Unknown Caller: I need you to be in a certain place towards me emotionally,
   physically, and thought-wise...
   4:12pm, Dec 12, 2014 - Camila: I understand
   4:14pm, Dec 12, 2014 - Unknown Caller: And...
   4:24pm, Dec 12, 2014 - Unknown Caller: ?
   4:25pm, Dec 12, 2014 - Camila: I'm working on it :)
   4:25pm, Dec 12, 2014 - Unknown Caller: ðŸ˜Š
   7:17pm, Dec 12, 2014 - Unknown Caller: ?
   7:31pm, Dec 12, 2014 - Unknown Caller: I wish we were well enough for you to be at volleyball even if r.
   is there and I would be your one and only king.
   7:33pm, Dec 12, 2014 - Camila: ðŸ˜¢
   7:33pm, Dec 12, 2014 - Unknown Caller: I guess that's a, "no."
   7:33pm, Dec 12, 2014 - Unknown Caller: Just hoping...
   7:36pm, Dec 12, 2014 - Unknown Caller: So you will be home tonight? What will you do?
   7:38pm, Dec 12, 2014 - Camila: That's not a no
   7:38pm, Dec 12, 2014 - Camila: Just feeling your pain
   7:39pm, Dec 12, 2014 - Camila: I still don't know
   7:38pm, Dec 12, 2014 - Unknown Caller: Oh! Where are we then? Is it a, "yes?"
   7:39pm, Dec 12, 2014 - Unknown Caller: Ok...




                                                                                           GX 301-R - 298
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 300 of 368 PageID #:
                                    15607


   10:09pm, Dec 12, 2014 - Camila: Just FYI
   10:09pm, Dec 12, 2014 - Camila: I am here
   10:09pm, Dec 12, 2014 - Camila: At vball
   10:10pm, Dec 12, 2014 - Camila: Yes, that's what it means
   1:17am, Dec 13, 2014 - Unknown Caller: Do you want me now?
   1:13am, Dec 13, 2014 - Camila: Yes
   1:18am, Dec 13, 2014 - Unknown Caller: You home?
   1:14am, Dec 13, 2014 - Camila: Not yet
   1:18am, Dec 13, 2014 - Unknown Caller: How long? Walking by flintlock?
   1:15am, Dec 13, 2014 - Camila: Ni
   1:15am, Dec 13, 2014 - Camila: Went the back way
   3:19pm, Dec 13, 2014 - Unknown Caller: I am surprised I haven't heard from you after the things I said
   which were very heartfelt, vulnerable, and painful for me, and the situation...
   3:20pm, Dec 13, 2014 - Camila: Sorry I havent communicated. I have been thinking about it
   3:20pm, Dec 13, 2014 - Camila: I still don't know what to do but I feel your pain
   3:20pm, Dec 13, 2014 - Unknown Caller: And us...?
   3:21pm, Dec 13, 2014 - Camila: And us?
   3:21pm, Dec 13, 2014 - Unknown Caller: Your thoughts and feelings...
   3:21pm, Dec 13, 2014 - Unknown Caller: No us?
   3:21pm, Dec 13, 2014 - Camila: Ah
   3:21pm, Dec 13, 2014 - Camila: It is very painful to me with you
   3:22pm, Dec 13, 2014 - Camila: I think because of the damages
   3:22pm, Dec 13, 2014 - Camila: Be, not me
   3:22pm, Dec 13, 2014 - Unknown Caller: I didn't understand the first sentence...
   3:22pm, Dec 13, 2014 - Unknown Caller: Oh! Got it!
   3:23pm, Dec 13, 2014 - Unknown Caller: What type of pain is it?
   3:24pm, Dec 13, 2014 - Camila: Shamey type of pain
   3:24pm, Dec 13, 2014 - Camila: I felt like this all of last night at vball
   3:24pm, Dec 13, 2014 - Unknown Caller: I sorry. Maybe I can join you in it so we can feel the loss
   together and be there for each other...
   3:25pm, Dec 13, 2014 - Unknown Caller: Can you be more specific?
   3:26pm, Dec 13, 2014 - Camila: It hurts when you look at me
   3:27pm, Dec 13, 2014 - Unknown Caller: Specifically what does it mean...
   3:27pm, Dec 13, 2014 - Camila: I feel bad....?
   3:29pm, Dec 13, 2014 - Camila: What do you mean specifically??
   3:29pm, Dec 13, 2014 - Camila: When you look at me I want to look away
   3:31pm, Dec 13, 2014 - Camila: When I look at you or you look at me I think of all the pain I've caused
   you and all the hurtful things I've said to you
   3:31pm, Dec 13, 2014 - Unknown Caller: What happens in your mind?
   3:31pm, Dec 13, 2014 - Camila: I think I just answered that
   3:32pm, Dec 13, 2014 - Unknown Caller: What are your feelings for me? What motivated you in those
   actions?
   3:32pm, Dec 13, 2014 - Unknown Caller: Crossed texts... Psychic...
   3:34pm, Dec 13, 2014 - Camila: Fear. The worst fear I've felt
   3:34pm, Dec 13, 2014 - Camila: The fear of losing the most important things in my life
   3:34pm, Dec 13, 2014 - Unknown Caller: Fear of?
   3:35pm, Dec 13, 2014 - Unknown Caller: What are the most important things in your life?
   3:35pm, Dec 13, 2014 - Camila: Gaelyn and my kidd
   3:35pm, Dec 13, 2014 - Unknown Caller: Your kid?
   3:35pm, Dec 13, 2014 - Camila: Kids
   3:36pm, Dec 13, 2014 - Unknown Caller: And me?
   3:37pm, Dec 13, 2014 - Unknown Caller: I always thought I was as or more important than g. to you
   although I hate the comparison...
   3:38pm, Dec 13, 2014 - Camila: I always pondered that myself
   3:38pm, Dec 13, 2014 - Unknown Caller: And... In a sense I am more a source, an adult, a partner, and
   we have more life together...




                                                                                          GX 301-R - 299
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 301 of 368 PageID #:
                                    15608


   3:40pm, Dec 13, 2014 - Camila: Yes
   3:41pm, Dec 13, 2014 - Unknown Caller: So why am I not the most important thing?
   3:44pm, Dec 13, 2014 - Unknown Caller: If you recognized me as the most important thing, it would
   restore order to your life... In some ways, the problem is you are holding effects above the source... This
   can never work...
   3:45pm, Dec 13, 2014 - Camila: ????
   3:45pm, Dec 13, 2014 - Camila: No no
   3:45pm, Dec 13, 2014 - Unknown Caller: Sorry to say that... An advertisement for me to be most
   important... But this is a true principle...
   3:45pm, Dec 13, 2014 - Unknown Caller: No no?
   3:47pm, Dec 13, 2014 - Camila: What you are claiming is not true... This is not an after.the disaster
   evaluation. This has always been so.
   3:48pm, Dec 13, 2014 - Unknown Caller: I understand. I'm saying the disaster happened in part because
   of this lack of order. I am the source of those important things.
   3:48pm, Dec 13, 2014 - Camila: Aaaah
   3:48pm, Dec 13, 2014 - Unknown Caller: What did you think I was claiming?
   3:49pm, Dec 13, 2014 - Camila: That I changed the order of things after the disaster... I misunderstood
   3:49pm, Dec 13, 2014 - Unknown Caller: Oh, ok... No, that's not what I meant.
   3:50pm, Dec 13, 2014 - Camila: Ok
   3:50pm, Dec 13, 2014 - Unknown Caller: I need you to understand the disaster and damages ...
   3:51pm, Dec 13, 2014 - Unknown Caller: You will then understand the extremity of the pain I feel each
   time I see you or think of you... Of the us that once was...
   3:56pm, Dec 13, 2014 - Unknown Caller: ?
   4:27pm, Dec 13, 2014 - Unknown Caller: ?
   4:27pm, Dec 13, 2014 - Camila: Got it
   4:29pm, Dec 13, 2014 - Unknown Caller: Which thing honey?
   4:30pm, Dec 13, 2014 - Camila: I get what you are saying
   4:31pm, Dec 13, 2014 - Camila: Why you need me to undessgand the damages
   4:35pm, Dec 13, 2014 - Unknown Caller: Where are you with everything?
   4:37pm, Dec 13, 2014 - Unknown Caller: Will r. be a problem tonight? Should I think of not going? Will the
   Kayla, r., you dynamic imply approvals that shouldn't be given?
   4:38pm, Dec 13, 2014 - Camila: What? I don't know
   4:38pm, Dec 13, 2014 - Unknown Caller: ???
   4:39pm, Dec 13, 2014 - Camila: I can't think right now
   4:40pm, Dec 13, 2014 - Unknown Caller: It is important. It is morally problematic for you to act anything
   more than cordial to r. With Kayla there more problems.
   4:41pm, Dec 13, 2014 - Unknown Caller: Can I help?
   4:53pm, Dec 13, 2014 - Unknown Caller: ?
   9:04pm, Dec 13, 2014 - Unknown Caller: Watch "Love Theme From Romeo & Juliet ~Tchaikovsky~" on
   YouTube - Love Theme From Romeo & Juliet ~Tchaikovsky~: http://youtu.be/fHvnMi9_9mM
   9:05pm, Dec 13, 2014 - Unknown Caller: Go to 11 seconds... That's what I hear when you enter the
   room...
   9:57pm, Dec 13, 2014 - Unknown Caller: ?
   10:04pm, Dec 13, 2014 - Unknown Caller: ???
   10:21pm, Dec 13, 2014 - Camila: Awwww
   10:21pm, Dec 13, 2014 - Camila: I've heard this before
   10:21pm, Dec 13, 2014 - Camila: So pretty
   10:22pm, Dec 13, 2014 - Unknown Caller: What's up? Home? Schedule?
   10:24pm, Dec 13, 2014 - Unknown Caller: Shit! I'm doing it again! Sorry...
   10:24pm, Dec 13, 2014 - Camila: Yes I'm home
   10:24pm, Dec 13, 2014 - Camila: Just got home
   1:21am, Dec 14, 2014 - Camila: How was your day?
   1:21am, Dec 14, 2014 - Camila: I thought of you all day
   1:22am, Dec 14, 2014 - Unknown Caller: What happened between when you got home and now? I was
   very sad....
   1:23am, Dec 14, 2014 - Camila: Yes? Why?




                                                                                           GX 301-R - 300
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 302 of 368 PageID #:
                                    15609


   1:23am, Dec 14, 2014 - Camila: You asked me if I.was home and I said yes and didn't hear back...
   1:23am, Dec 14, 2014 - Unknown Caller: What happen to you? What did you do?
   1:24am, Dec 14, 2014 - Camila: Cycle
   1:24am, Dec 14, 2014 - Camila: But I've been.home available
   1:24am, Dec 14, 2014 - Unknown Caller: You heard back... I asked you schedule...
   1:24am, Dec 14, 2014 - Unknown Caller: It would have been very nice to see you...
   1:25am, Dec 14, 2014 - Camila: Yes
   1:25am, Dec 14, 2014 - Unknown Caller: But what happened... I waited...
   1:25am, Dec 14, 2014 - Camila: ???
   1:25am, Dec 14, 2014 - Unknown Caller: You never responded...
   1:25am, Dec 14, 2014 - Camila: Wait for what? I told you I was home
   1:26am, Dec 14, 2014 - Camila: I thought I did
   1:25am, Dec 14, 2014 - Unknown Caller: I asked schedule
   1:26am, Dec 14, 2014 - Camila: Yes, and I told you I was home
   1:26am, Dec 14, 2014 - Unknown Caller: I asked schedule etc...
   1:27am, Dec 14, 2014 - Unknown Caller: ðŸ˜¢
   1:27am, Dec 14, 2014 - Camila: When you ask me for schedule I assume that's what you want to know
   1:27am, Dec 14, 2014 - Camila: What?
   1:27am, Dec 14, 2014 - Camila: I'm.missing something
   1:27am, Dec 14, 2014 - Unknown Caller: Missed you...
   1:27am, Dec 14, 2014 - Unknown Caller: Up all night likely...
   1:28am, Dec 14, 2014 - Camila: Ok. What do you want to.do about it?
   1:28am, Dec 14, 2014 - Unknown Caller: Schedule?
   1:28am, Dec 14, 2014 - Camila: I'm home
   1:28am, Dec 14, 2014 - Camila: I'll be home
   1:28am, Dec 14, 2014 - Unknown Caller: Till?
   1:28am, Dec 14, 2014 - Camila: Tomorrow
   1:28am, Dec 14, 2014 - Unknown Caller: When? Please just tell me?
   1:29am, Dec 14, 2014 - Camila: 2
   1:29am, Dec 14, 2014 - Camila: Maybe earlier
   1:29am, Dec 14, 2014 - Unknown Caller: Earlier?
   1:30am, Dec 14, 2014 - Camila: Yes. Thinking of running
   1:30am, Dec 14, 2014 - Camila: Idk yet
   1:30am, Dec 14, 2014 - Camila: Maybe doing some work
   1:30am, Dec 14, 2014 - Unknown Caller: I'll let you know soon..
   1:30am, Dec 14, 2014 - Camila: What?
   1:31am, Dec 14, 2014 - Unknown Caller: How late are you going to be up tonight?
   1:32am, Dec 14, 2014 - Camila: Going down now
   1:32am, Dec 14, 2014 - Unknown Caller: ðŸ˜¢
   1:32am, Dec 14, 2014 - Camila: Worried about my marks
   1:32am, Dec 14, 2014 - Camila: Sorry. Random thought
   1:32am, Dec 14, 2014 - Unknown Caller: Marks?
   1:33am, Dec 14, 2014 - Camila: Yes. Don't want them to turn into scars
   1:33am, Dec 14, 2014 - Unknown Caller: Wrists?
   1:33am, Dec 14, 2014 - Camila: Yes
   1:34am, Dec 14, 2014 - Unknown Caller: Why did you? You have not told me about tonight with R. etc...
   1:35am, Dec 14, 2014 - Camila: I did
   1:35am, Dec 14, 2014 - Camila: You asked me at startpoint
   1:35am, Dec 14, 2014 - Camila: I answered
   1:35am, Dec 14, 2014 - Camila: Twice
   1:35am, Dec 14, 2014 - Unknown Caller: I got a general idea... Specifically?
   1:36am, Dec 14, 2014 - Camila: I don't want to go.into this right now but it is moving
   1:37am, Dec 14, 2014 - Unknown Caller: Ok...Why?
   1:38am, Dec 14, 2014 - Camila: Nevermind the first part since I answered in the second part
   1:40am, Dec 14, 2014 - Unknown Caller: Moving in a positive way?
   1:41am, Dec 14, 2014 - Camila: Yes. Moving more to where you want it




                                                                                        GX 301-R - 301
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 303 of 368 PageID #:
                                    15610


   1:45am, Dec 14, 2014 - Unknown Caller: And you want it?
   1:46am, Dec 14, 2014 - Unknown Caller: I need to know if you want me to visit and when I can?
   1:51am, Dec 14, 2014 - Unknown Caller: ?
   1:54am, Dec 14, 2014 - Unknown Caller: I have to assume I should not see you...
   1:54am, Dec 14, 2014 - Camila: I'll leave that up to you
   1:54am, Dec 14, 2014 - Camila: Why?
   1:55am, Dec 14, 2014 - Camila: I'm home. Come whenever
   1:54am, Dec 14, 2014 - Unknown Caller: Stop it. You first need to really want it before I decide...
   1:55am, Dec 14, 2014 - Camila: ???
   1:55am, Dec 14, 2014 - Camila: Stop what?
   1:55am, Dec 14, 2014 - Camila: What's going on?
   1:55am, Dec 14, 2014 - Unknown Caller: Passive. Non noncommittal...
   1:55am, Dec 14, 2014 - Camila: ????
   1:56am, Dec 14, 2014 - Camila: I'm offering myself to you
   1:56am, Dec 14, 2014 - Unknown Caller: Either you really want to see me or not...
   1:56am, Dec 14, 2014 - Unknown Caller: Ok...
   1:56am, Dec 14, 2014 - Camila: How is that pasiive non commital?
   1:56am, Dec 14, 2014 - Unknown Caller: Misunderstood
   1:59am, Dec 14, 2014 - Unknown Caller: You seemed to take the position I can come if I want... But not
   saying emphatically you wanted...
   9:44pm, Dec 14, 2014 - Unknown Caller: I am so sad you have not texted. I would not normally text but I
   have received not good news. This, along with other things, and your not texting, has me not optimistic.
   Maybe I should give up here. I may not be able to text more.
   9:47pm, Dec 14, 2014 - Unknown Caller: I just called. This is very bad that you are not reachable for me
   at this time.
   9:43am, Dec 15, 2014 - Camila: I have my phone back!!!!!
   10:36am, Dec 15, 2014 - Unknown Caller: I'm sorry I couldn't get to you.
   11:01am, Dec 15, 2014 - Camila: It felt like you had been there
   11:01am, Dec 15, 2014 - Camila: How are things?
   11:02am, Dec 15, 2014 - Camila: I imagine rough
   1:19pm, Dec 15, 2014 - Camila: Hi hun
   1:19pm, Dec 15, 2014 - Camila: How are you???
   1:19pm, Dec 15, 2014 - Camila: I'm with kids right now...
   1:19pm, Dec 15, 2014 - Camila: But I'm done at around 4
   1:29pm, Dec 15, 2014 - Unknown Caller: The survival rates for Pam are not great.
   1:30pm, Dec 15, 2014 - Camila: How did this happen???
   1:32pm, Dec 15, 2014 - Unknown Caller: Life.
   1:32pm, Dec 15, 2014 - Camila: I thought she beat it...
   1:33pm, Dec 15, 2014 - Camila: This is very sad
   1:34pm, Dec 15, 2014 - Camila: I can't imagine how you must feel
   1:34pm, Dec 15, 2014 - Camila: I am so sorry
   3:07pm, Dec 15, 2014 - Camila: How are you doing with all this?
   3:15pm, Dec 15, 2014 - Unknown Caller: It is very difficult. Strange coincidence finding this out on the
   same day I found out my mom had died...
   3:15pm, Dec 15, 2014 - Unknown Caller: I wish I had you as mine. I have nobody.
   3:15pm, Dec 15, 2014 - Camila: ðŸ˜¢
   3:16pm, Dec 15, 2014 - Camila: Aww love
   3:16pm, Dec 15, 2014 - Camila: Do you want to see me later?
   3:16pm, Dec 15, 2014 - Unknown Caller: If I can and if you are in the right place...
   3:17pm, Dec 15, 2014 - Camila: I'll be in the right place for you
   3:17pm, Dec 15, 2014 - Camila: I was asking to plan around you
   3:18pm, Dec 15, 2014 - Unknown Caller: I'll let you know as soon as I can then...
   3:18pm, Dec 15, 2014 - Camila: Ok...
   4:31pm, Dec 15, 2014 - Camila: Know anything yet?
   4:40pm, Dec 15, 2014 - Unknown Caller: Coming in a few minutes
   4:42pm, Dec 15, 2014 - Camila: Oh




                                                                                          GX 301-R - 302
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 304 of 368 PageID #:
                                    15611


   4:42pm, Dec 15, 2014 - Camila: I'm not there yet
   4:42pm, Dec 15, 2014 - Unknown Caller: How long?
   4:42pm, Dec 15, 2014 - Unknown Caller: Thought you would be there by 4:30... What happened?
   4:42pm, Dec 15, 2014 - Camila: 15-20
   4:43pm, Dec 15, 2014 - Camila: I needed to do some work
   4:42pm, Dec 15, 2014 - Unknown Caller: What happened?
   4:43pm, Dec 15, 2014 - Camila: I hadn't finished
   4:43pm, Dec 15, 2014 - Camila: No internet at the house
   4:43pm, Dec 15, 2014 - Camila: 'member?
   4:43pm, Dec 15, 2014 - Unknown Caller: Can you make it 10?
   4:44pm, Dec 15, 2014 - Camila: I'll do my best
   6:44pm, Dec 15, 2014 - Unknown Caller: I am discouraged with us.
   6:45pm, Dec 15, 2014 - Camila: How come?
   6:45pm, Dec 15, 2014 - Camila: Where is this coming from?
   6:45pm, Dec 15, 2014 - Camila: What did I do???
   6:45pm, Dec 15, 2014 - Camila: I am sorry for whatever I did
   7:07pm, Dec 15, 2014 - Camila: What did I do, again?
   8:10pm, Dec 15, 2014 - Unknown Caller: It's more the things that aren't happening or that you didn't do
   8:11pm, Dec 15, 2014 - Camila: Okay.....
   8:11pm, Dec 15, 2014 - Camila: What brought this on?
   8:12pm, Dec 15, 2014 - Unknown Caller: Death. The very real constraints of time and cause and effect.
   8:15pm, Dec 15, 2014 - Unknown Caller: I wish you were back and also fixing 100%. Things haven't been
   fixed and it's very long since the damages.
   8:33pm, Dec 15, 2014 - Unknown Caller: I wish you were more positively aggressive and responsive.
   8:33pm, Dec 15, 2014 - Unknown Caller: Even texting positive results...
   8:33pm, Dec 15, 2014 - Unknown Caller: I assume there are none if I do not hear...
   8:34pm, Dec 15, 2014 - Camila: I don't want you to not express but this is a little discouraging. I felt it was
   going well. I've been working at it
   8:36pm, Dec 15, 2014 - Unknown Caller: Ok... Just tell me then, this is such a hard time... You positivism
   lifts me... Don't wait for me to lift you at this point....
   8:42pm, Dec 15, 2014 - Unknown Caller: ?
   8:43pm, Dec 15, 2014 - Camila: I copy â˜º
   8:44pm, Dec 15, 2014 - Camila: Sometimes I don't know what to say. Sometimes it seems wrong to brag
   about stuff that already should be, so I don't
   2:46am, Dec 16, 2014 - Camila: Tomorrow I just have an appointment and a meeting in the morning and
   kids 1:30- 5
   2:46am, Dec 16, 2014 - Camila: After 5?
   3:55am, Dec 16, 2014 - Unknown Caller: Yes. What's the timing on the appointment and the meeting?
   What are they?
   12:42pm, Dec 16, 2014 - Camila: Rescheduled
   12:43pm, Dec 16, 2014 - Camila: See you after 5?
   12:43pm, Dec 16, 2014 - Camila: My dad comes home tonight
   12:43pm, Dec 16, 2014 - Unknown Caller: Yes... Rescheduled what?
   12:43pm, Dec 16, 2014 - Camila: Appt, mtg
   12:43pm, Dec 16, 2014 - Unknown Caller: What were they?
   12:44pm, Dec 16, 2014 - Camila: Coach mtg. Hair appt
   12:44pm, Dec 16, 2014 - Unknown Caller: Oh... Hair?
   12:46pm, Dec 16, 2014 - Camila: Yeah. Oh well, I wanted to get my hair done beforr my dad arrived
   12:46pm, Dec 16, 2014 - Unknown Caller: Your hair is beautiful.
   12:47pm, Dec 16, 2014 - Camila: Aww thank you
   12:47pm, Dec 16, 2014 - Camila: It needs shape
   12:47pm, Dec 16, 2014 - Camila: It has grown back with a vengeance
   12:47pm, Dec 16, 2014 - Unknown Caller: Letting it get longer ultimately?
   12:48pm, Dec 16, 2014 - Camila: Why?
   12:48pm, Dec 16, 2014 - Camila: I don't think so... I don't like it that long
   12:49pm, Dec 16, 2014 - Camila: I like my length now but it needs some shape




                                                                                               GX 301-R - 303
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 305 of 368 PageID #:
                                    15612


   12:49pm, Dec 16, 2014 - Camila: It is VERY long now, hun
   12:49pm, Dec 16, 2014 - Unknown Caller: My preference. But there is an additional reason I won't get
   into.
   12:49pm, Dec 16, 2014 - Camila: Ok
   12:49pm, Dec 16, 2014 - Unknown Caller: Besides some great bed things maybe...
   12:51pm, Dec 16, 2014 - Camila: I missed my cousin ðŸ˜ª
   12:51pm, Dec 16, 2014 - Camila: She leaves this weekend
   12:55pm, Dec 16, 2014 - Unknown Caller: ðŸ˜¢sorry!
   12:55pm, Dec 16, 2014 - Unknown Caller: What's up with us? You haven't said anything so I assume
   nothing...
   12:57pm, Dec 16, 2014 - Camila: I thought I already explained the silence....
   1:12pm, Dec 16, 2014 - Unknown Caller: Yes... But as you have thoughts... Even the thing with R. at
   Startpoint which you didn't say much... Are all important to me... Even volleyball impressions if relevant...
   1:15pm, Dec 16, 2014 - Unknown Caller: ?
   1:35pm, Dec 16, 2014 - Camila: We are moving along
   1:35pm, Dec 16, 2014 - Camila: Thought object changing, so are feelings
   1:35pm, Dec 16, 2014 - Unknown Caller: Sometimes, if you reach a new level, let me know... The r.
   thing?
   1:36pm, Dec 16, 2014 - Camila: Moving, too
   1:36pm, Dec 16, 2014 - Unknown Caller: With those things... Especially like things at Startpoint...
   Specifics help...
   1:40pm, Dec 16, 2014 - Unknown Caller: Without specifics, it is not as strong or real for either of us... In
   some ways, staying not specific is a form of protecting the bad and not being aggressively responsive... If
   you aggressively tell me about your wins with R. it allows more to come quickly.
   2:11pm, Dec 16, 2014 - Unknown Caller: I guess I have never experienced so long a delay in someone
   fixing a breach or so long a delay for the deep onset on conscience necessary. I don't know what to think.
   It's been so long with little or nothing done and the natural and necessary epiphany of conscience hasn't
   happened yet...
   3:32pm, Dec 16, 2014 - Unknown Caller: Are you going to be in a very good, forward moving, place at 5
   or is getting together not a good idea?
   3:39pm, Dec 16, 2014 - Camila: ???
   3:40pm, Dec 16, 2014 - Camila: Where did you get the idea that I'm not in a good place?
   3:42pm, Dec 16, 2014 - Camila: Sometimes you get discourages, negative, pessimistic (not sure what it
   is) and I don't know why
   3:42pm, Dec 16, 2014 - Unknown Caller: I didn't. Except you're not aggressively disclosing (like about r.
   at Startpoint)... I wanted to be sure. I wish you would aggressively disclose as you said you would.
   5:23pm, Dec 16, 2014 - Camila: R u going home?
   5:23pm, Dec 16, 2014 - Camila: I haven't finished
   5:23pm, Dec 16, 2014 - Camila: Kiddies just left
   5:24pm, Dec 16, 2014 - Unknown Caller: Waiting on you ready whenever you are.
   5:24pm, Dec 16, 2014 - Camila: Oh
   5:24pm, Dec 16, 2014 - Camila: Ay ay ay
   5:25pm, Dec 16, 2014 - Camila: ðŸ˜²
   5:30pm, Dec 16, 2014 - Unknown Caller: ?
   5:31pm, Dec 16, 2014 - Camila: On my way
   5:31pm, Dec 16, 2014 - Unknown Caller: How long? Should I continue waiting or go home now?
   5:32pm, Dec 16, 2014 - Camila: Want me to meet you on the way?
   5:32pm, Dec 16, 2014 - Unknown Caller: Passing flintlock?
   5:32pm, Dec 16, 2014 - Camila: Not yet
   5:32pm, Dec 16, 2014 - Unknown Caller: Yes.
   5:32pm, Dec 16, 2014 - Camila: Ok
   5:32pm, Dec 16, 2014 - Camila: Passing flintlock in about 5
   6:58pm, Dec 16, 2014 - Unknown Caller: It is unfortunate I have no more life force to spend on this. How
   you behaved is bad. Your anger, disrespect, and lack of caring, need to be reversed completely, and I
   need to believe you truly have changed, grown, and developed morally. No more time; no more excuses.
   This is my requirement. You choose now. I give up.




                                                                                             GX 301-R - 304
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 306 of 368 PageID #:
                                    15613


   6:59pm, Dec 16, 2014 - Camila: I chose already
   6:59pm, Dec 16, 2014 - Camila: And it is.still the same
   7:00pm, Dec 16, 2014 - Camila: I have a strong opinion on that one point and I'm pretty certain I am
   missing a lot of information
   7:00pm, Dec 16, 2014 - Camila: Otherwise we would agree
   7:03pm, Dec 16, 2014 - Unknown Caller: Two things: 1. (Most important) how you treated me tonight was
   unacceptable. I don't trust you even to have a conversation with you. I don't know how you'll earn that
   back. You would have to be radically better. 2. I don't know the one point you talking about.
   7:10pm, Dec 16, 2014 - Camila: How did I treat you?
   7:39pm, Dec 16, 2014 - Camila: ?
   8:31pm, Dec 16, 2014 - Unknown Caller: For example refusing a kiss amongst others
   8:31pm, Dec 16, 2014 - Camila: That's not what it was
   8:32pm, Dec 16, 2014 - Camila: I was refusing you ending the conversation like that
   8:32pm, Dec 16, 2014 - Unknown Caller: Doesn't matter the attitude and pride
   8:32pm, Dec 16, 2014 - Camila: That's how you mark the end of a conversation
   8:32pm, Dec 16, 2014 - Camila: Okay then
   8:32pm, Dec 16, 2014 - Unknown Caller: Okay then?
   8:33pm, Dec 16, 2014 - Camila: Like you said, doesn't matter
   8:34pm, Dec 16, 2014 - Unknown Caller: That's a terrible response.
   8:37pm, Dec 16, 2014 - Camila: I think you are reading it differently than how I am meaning it
   10:22pm, Dec 16, 2014 - Unknown Caller: When are you home?
   10:25pm, Dec 16, 2014 - Unknown Caller: The texting thing is a series of problems you don't see but I
   deal with. For me, I wonder who you are texting that much with that importance. I had hoped you would
   have been next to me at the piano so I could play for you more intimately. Texting seemed more
   important.
   10:26pm, Dec 16, 2014 - Camila: I wasn't texting
   10:26pm, Dec 16, 2014 - Camila: I just didn't want to be thetr
   10:26pm, Dec 16, 2014 - Camila: There
   10:27pm, Dec 16, 2014 - Unknown Caller: Nor did I but we could have bored it better together without
   being conspicuous.
   10:28pm, Dec 16, 2014 - Camila: It didn't feel that way... Everything about that place screams you
   choosing her
   10:28pm, Dec 16, 2014 - Camila: It makes me uncomfortable and I don't like going there
   10:32pm, Dec 16, 2014 - Unknown Caller: I need you to get the weight of what you did. Everything there
   reminds me I am no longer your king and everything is backwards from what it should be. Sitting at the
   table reminds me over and over of how you destroyed everything and haven't fixed. These are your
   effects. I do not like them at all. They should make you realize what you lost and the badness of what you
   did. You should be sad for me because I chose you, you chose r. Still do in a way. I hope your response
   to this text helps me be more optimistic for us.
   10:35pm, Dec 16, 2014 - Camila: I understand
   10:37pm, Dec 16, 2014 - Unknown Caller: As much as you feel I'm choosing her, I feel it more because I
   know all this is because you choose r. Be compassionate because your choosing is doing this evening
   now. Stop refusing to choose the right thing vigorously.
   10:38pm, Dec 16, 2014 - Unknown Caller: Drop the pride, anger, and our of causedness... Fight for us
   now.
   10:40pm, Dec 16, 2014 - Unknown Caller: To build conscience, look at these effects and say, "I can't
   stand I caused this. I want different. I will fix!" Instead of blaming me.
   10:41pm, Dec 16, 2014 - Camila: Okay. I am sorry
   10:42pm, Dec 16, 2014 - Camila: You are right
   10:43pm, Dec 16, 2014 - Unknown Caller: When home? See me?
   10:57pm, Dec 16, 2014 - Camila: Just home
   10:57pm, Dec 16, 2014 - Camila: Yes
   11:13pm, Dec 16, 2014 - Camila: Just not now. Someone outside
   10:48am, Dec 17, 2014 - Camila: I can't remember if I told you my schedule
   10:49am, Dec 17, 2014 - Camila: I don't know very well
   10:49am, Dec 17, 2014 - Camila: Because of my dad




                                                                                           GX 301-R - 305
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 307 of 368 PageID #:
                                    15614


   10:50am, Dec 17, 2014 - Camila: Not home
   10:50am, Dec 17, 2014 - Camila: Are you going to startpoint today?
   10:51am, Dec 17, 2014 - Camila: I will be there for a bit for the secret Santa reveal
   6:46pm, Dec 17, 2014 - Unknown Caller: Just left...
   8:17pm, Dec 17, 2014 - Unknown Caller: ? How's the r. thing tonight?
   8:44pm, Dec 17, 2014 - Camila: I don't know
   8:44pm, Dec 17, 2014 - Camila: Haven't seen him
   8:45pm, Dec 17, 2014 - Unknown Caller: Us?
   9:21pm, Dec 17, 2014 - Unknown Caller: ?
   2:17am, Dec 18, 2014 - Unknown Caller: ???
   2:12am, Dec 18, 2014 - Camila: !!!
   2:13am, Dec 18, 2014 - Camila: +++
   2:13am, Dec 18, 2014 - Camila: ðŸ˜œðŸ˜œðŸ˜œ
   2:13am, Dec 18, 2014 - Camila: ðŸ˜‹x3
   2:14am, Dec 18, 2014 - Camila: ???
   2:18am, Dec 18, 2014 - Unknown Caller: How long are you up love?
   2:14am, Dec 18, 2014 - Camila: Maybe one more hour....?
   2:15am, Dec 18, 2014 - Camila: What are you up.to?
   2:20am, Dec 18, 2014 - Unknown Caller: Meetings so far and Pam's test analysis... Lola is leaving at
   4:00...
   2:21am, Dec 18, 2014 - Unknown Caller: With Allison at the moment...
   2:21am, Dec 18, 2014 - Unknown Caller: I'll text more soon...
   2:21am, Dec 18, 2014 - Unknown Caller: How are you , we , me?
   2:17am, Dec 18, 2014 - Camila: Still working on thought object
   2:17am, Dec 18, 2014 - Camila: Good
   2:36am, Dec 18, 2014 - Unknown Caller: What's been the measurable change in the thought object in the
   past day or so? How long until the thought object has been repaired so you feel as strongly as you ever
   have in every way so you can begin to repair the damages?
   2:32am, Dec 18, 2014 - Camila: I don't know. Asap
   2:37am, Dec 18, 2014 - Unknown Caller: Guess on the complete repair?
   2:33am, Dec 18, 2014 - Camila: Same answer
   2:38am, Dec 18, 2014 - Unknown Caller: I need you be be desperate.
   2:38am, Dec 18, 2014 - Unknown Caller: To be
   2:34am, Dec 18, 2014 - Camila: Yes
   2:39am, Dec 18, 2014 - Unknown Caller: I need to feel your desperation to repair quickly at all costs...
   2:35am, Dec 18, 2014 - Camila: Yes
   2:39am, Dec 18, 2014 - Unknown Caller: So make me feel it...
   2:35am, Dec 18, 2014 - Camila: Ok
   2:40am, Dec 18, 2014 - Unknown Caller: Now?
   2:36am, Dec 18, 2014 - Camila: Now what?
   2:42am, Dec 18, 2014 - Unknown Caller: Show me you care and are desperate to fix...
   2:42am, Dec 18, 2014 - Camila: I do but I don't know if I can make you feel that yet
   2:49am, Dec 18, 2014 - Unknown Caller: Write and see what comes out...
   3:01am, Dec 18, 2014 - Unknown Caller: ?
   3:23am, Dec 18, 2014 - Camila: Well....
   3:23am, Dec 18, 2014 - Camila: That's the type of person I want to be
   3:23am, Dec 18, 2014 - Camila: That's where I'm at
   3:23am, Dec 18, 2014 - Camila: And I know I'm not that type of person yet
   3:33am, Dec 18, 2014 - Unknown Caller: What type of person?
   4:14am, Dec 18, 2014 - Unknown Caller: ?
   3:43pm, Dec 18, 2014 - Camila: Sleeping At Last - I'll Keep You Safe - YouTube
   http://m.youtube.com/watch?v=sHXa85SOWtk
   3:43pm, Dec 18, 2014 - Camila: You are an artist. Your heart is your masterpiece
   3:45pm, Dec 18, 2014 - Unknown Caller: Did you just see my forum?
   3:46pm, Dec 18, 2014 - Camila: Which forum?
   3:46pm, Dec 18, 2014 - Camila: Did you do a forum???




                                                                                         GX 301-R - 306
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 308 of 368 PageID #:
                                    15615


   3:46pm, Dec 18, 2014 - Camila: I guess that is a no
   3:46pm, Dec 18, 2014 - Unknown Caller: For the actors only... But the subject matter was that...
   3:47pm, Dec 18, 2014 - Camila: Oh
   3:47pm, Dec 18, 2014 - Camila: That song is for you
   3:49pm, Dec 18, 2014 - Unknown Caller: ðŸ˜Š
   4:08pm, Dec 18, 2014 - Unknown Caller: Are you saying the lyrics to me in earnest?
   4:21pm, Dec 18, 2014 - Unknown Caller: ?
   7:33pm, Dec 18, 2014 - Unknown Caller: Why don't you respond?
   7:40pm, Dec 18, 2014 - Unknown Caller: I feel like a very low priority when you've been on yet don't
   respond or text...
   7:47pm, Dec 18, 2014 - Unknown Caller: ???
   8:00pm, Dec 18, 2014 - Camila: Omg. Please don't be upset. I haven't been able to take a breathe all day
   8:01pm, Dec 18, 2014 - Camila: You will get to eat the reason layer tonight
   8:11pm, Dec 18, 2014 - Unknown Caller: I was sad you are still ok with Wilton.
   10:25pm, Dec 18, 2014 - Camila: ??????
   12:11am, Dec 19, 2014 - Unknown Caller: Do I get to possibly see you later? How much do you want
   that?
   12:28am, Dec 19, 2014 - Camila: Yes, of course
   1:12am, Dec 19, 2014 - Unknown Caller: How late are you up?
   1:13am, Dec 19, 2014 - Camila: Probably 3
   1:13am, Dec 19, 2014 - Camila: How about you?
   1:13am, Dec 19, 2014 - Camila: How are you?
   1:13am, Dec 19, 2014 - Camila: Did you like my proposal?
   1:24am, Dec 19, 2014 - Unknown Caller: Which proposal?
   1:24am, Dec 19, 2014 - Camila: Marriage....?
   1:25am, Dec 19, 2014 - Camila: 'member????
   1:25am, Dec 19, 2014 - Camila: I got down on one knee
   1:39am, Dec 19, 2014 - Unknown Caller: I accepted... Eagerly... Honestly it is so painful because I don't
   yet feel you really want the forever thing with me... It would have been so in the other life...
   1:41am, Dec 19, 2014 - Unknown Caller: It might be after 3... I don't know yet... But I would like you to
   wake up if I come...
   1:42am, Dec 19, 2014 - Camila: Great. I would love that
   1:44am, Dec 19, 2014 - Unknown Caller: Do you want to marry me forever yet?
   1:45am, Dec 19, 2014 - Camila: No. But today was a step forward..... And also wanted to.fix some stuff
   since I was kinda grumpy to you the other night
   1:47am, Dec 19, 2014 - Unknown Caller: I understand about the marriage thing but I am very sad you are
   not in that place as you were in the past. Only by restoring can you fix.
   1:48am, Dec 19, 2014 - Camila: Yes, that's why I'm working on it
   1:49am, Dec 19, 2014 - Camila: Did you enjoy the dinner?
   1:50am, Dec 19, 2014 - Unknown Caller: Yes! So much love!
   1:51am, Dec 19, 2014 - Camila: So much love...? Or so much (comma) love....?
   1:52am, Dec 19, 2014 - Unknown Caller: Comma...
   1:52am, Dec 19, 2014 - Camila: Aaahhh
   1:54am, Dec 19, 2014 - Unknown Caller: I love you.
   1:54am, Dec 19, 2014 - Camila: â˜º
   4:05am, Dec 19, 2014 - Unknown Caller: Pam is very sad tonight. I don't know if I will have time. What's
   your schedule?
   12:27pm, Dec 19, 2014 - Camila: I'm pissed
   12:28pm, Dec 19, 2014 - Camila: We could have had a very nice roll in the hay without rushing
   12:28pm, Dec 19, 2014 - Camila: .....I'm still waiting for them
   12:29pm, Dec 19, 2014 - Camila: They will be a lot longer
   12:29pm, Dec 19, 2014 - Camila: What are you doing right now?
   12:36pm, Dec 19, 2014 - Unknown Caller: Phone calls... Still feeling around straining around me...
   12:38pm, Dec 19, 2014 - Camila: Is that right?
   12:39pm, Dec 19, 2014 - Unknown Caller: Yes... How does it feel for you?
   12:39pm, Dec 19, 2014 - Camila: Tingly




                                                                                          GX 301-R - 307
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 309 of 368 PageID #:
                                    15616


   12:39pm, Dec 19, 2014 - Unknown Caller: Stretched?
   12:40pm, Dec 19, 2014 - Camila: Maybe.. but she was moist and elastic ðŸ˜•
   12:40pm, Dec 19, 2014 - Unknown Caller: Yummm
   12:41pm, Dec 19, 2014 - Camila: I'm twitching with this conversation
   12:41pm, Dec 19, 2014 - Camila: I think the repairing is working!!!! ðŸ˜ƒ
   12:41pm, Dec 19, 2014 - Unknown Caller: I can't wait until I can again...
   12:42pm, Dec 19, 2014 - Camila: Me, too!
   12:42pm, Dec 19, 2014 - Camila: ðŸ‘•
   12:42pm, Dec 19, 2014 - Camila: I'm very excited about this
   12:42pm, Dec 19, 2014 - Unknown Caller: Is that you pussy?
   12:42pm, Dec 19, 2014 - Unknown Caller: This being?
   12:42pm, Dec 19, 2014 - Camila: Is that my pussy.... Clapping?
   12:42pm, Dec 19, 2014 - Unknown Caller: Yup
   12:43pm, Dec 19, 2014 - Camila: ?
   12:43pm, Dec 19, 2014 - Camila: Haha
   12:43pm, Dec 19, 2014 - Camila: That'd be a very talented pussy
   12:43pm, Dec 19, 2014 - Unknown Caller: Excellent!
   12:43pm, Dec 19, 2014 - Unknown Caller: Yours is
   12:44pm, Dec 19, 2014 - Unknown Caller: I need to get back on the phone... You make my veins stick
   out...
   12:44pm, Dec 19, 2014 - Camila: Whoa! I like that
   12:44pm, Dec 19, 2014 - Camila: Good luck, love
   12:45pm, Dec 19, 2014 - Camila: ðŸ’‹
   12:45pm, Dec 19, 2014 - Unknown Caller: ðŸ•±+ð Ÿ• “=ðŸ’¥
   5:31pm, Dec 19, 2014 - Unknown Caller: Haven't heard from you. If you family does the 6:30 event
   maybe we can meet...
   5:47pm, Dec 19, 2014 - Unknown Caller: ? Whatcha think?
   5:48pm, Dec 19, 2014 - Camila: Yes!!!!!
   5:49pm, Dec 19, 2014 - Camila: I have a surprise for you
   6:34pm, Dec 19, 2014 - Camila: Honey
   6:34pm, Dec 19, 2014 - Camila: I'm.still with my.dad
   6:34pm, Dec 19, 2014 - Camila: He's not doing the platform 0 thing
   6:34pm, Dec 19, 2014 - Camila: I don't know when I'll be back
   6:34pm, Dec 19, 2014 - Camila: ðŸ˜”
   6:40pm, Dec 19, 2014 - Unknown Caller: Let me know... It appears I'll be free somewhere around 7...
   6:41pm, Dec 19, 2014 - Camila: So soon....?
   6:41pm, Dec 19, 2014 - Camila: So (comma) soon...?
   6:41pm, Dec 19, 2014 - Unknown Caller: Yes... Let me know when you can get away...
   6:42pm, Dec 19, 2014 - Camila: Ok
   6:42pm, Dec 19, 2014 - Camila: I'm still in slbany
   6:42pm, Dec 19, 2014 - Unknown Caller: So you won't be free until 7:15 or later... Are you leaving now?
   6:43pm, Dec 19, 2014 - Camila: No :(
   6:43pm, Dec 19, 2014 - Camila: At least half an hour more
   6:43pm, Dec 19, 2014 - Unknown Caller: Do you know how long?
   6:43pm, Dec 19, 2014 - Unknown Caller: So, more like 7:45 or later...
   6:44pm, Dec 19, 2014 - Camila: Yes
   6:44pm, Dec 19, 2014 - Camila: I'll update you as soon as I know more
   6:45pm, Dec 19, 2014 - Unknown Caller: Ok I'll keep my fingers crossed and my @#$% big and veiny...
   6:46pm, Dec 19, 2014 - Camila: ðŸ˜›
   6:46pm, Dec 19, 2014 - Unknown Caller: Is that tongue for my... ?
   6:53pm, Dec 19, 2014 - Camila: I'm drooling.... That's what it was
   7:44pm, Dec 19, 2014 - Unknown Caller: No tongue? Mouth? Lips? Throat?
   7:47pm, Dec 19, 2014 - Unknown Caller: Are you still in Albany?
   7:48pm, Dec 19, 2014 - Camila: Cominh back up
   7:48pm, Dec 19, 2014 - Camila: What r u up to?
   7:55pm, Dec 19, 2014 - Unknown Caller: When can you be home?




                                                                                          GX 301-R - 308
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 310 of 368 PageID #:
                                    15617


   7:56pm, Dec 19, 2014 - Unknown Caller: Have a conference call in a while... Coming to volleyball?
   7:58pm, Dec 19, 2014 - Camila: Yes!!!
   7:58pm, Dec 19, 2014 - Camila: What time?
   7:58pm, Dec 19, 2014 - Unknown Caller: 9:30... What time you home?
   7:59pm, Dec 19, 2014 - Camila: Maybe in 30min+
   7:59pm, Dec 19, 2014 - Unknown Caller: How long do you need for the surprise?
   8:00pm, Dec 19, 2014 - Camila: I just need to put it on...
   8:00pm, Dec 19, 2014 - Camila: ðŸ˜‰
   8:00pm, Dec 19, 2014 - Unknown Caller: Do I need time with you after that?
   8:00pm, Dec 19, 2014 - Unknown Caller: ðŸ˜‰
   8:01pm, Dec 19, 2014 - Camila: Up to you...
   8:01pm, Dec 19, 2014 - Unknown Caller: Will I be able to walk of I don't have time?
   9:24pm, Dec 19, 2014 - Camila: Hahahahaha
   9:24pm, Dec 19, 2014 - Camila: I hope not
   9:29pm, Dec 19, 2014 - Unknown Caller: Did you just get back from Albany?
   9:25pm, Dec 19, 2014 - Camila: My phone died. I'm do sorry I am just getting back to you
   9:25pm, Dec 19, 2014 - Camila: I got back 20 minutes ago
   9:30pm, Dec 19, 2014 - Unknown Caller: I had hoped we would meet... ðŸ˜”
   9:25pm, Dec 19, 2014 - Camila: Me, too
   9:26pm, Dec 19, 2014 - Camila: It was one thing after another.. I haven't been able to.sit down yet
   9:30pm, Dec 19, 2014 - Unknown Caller: I could have seen you 20 minutes ago...
   9:26pm, Dec 19, 2014 - Camila: I couldn't...
   9:30pm, Dec 19, 2014 - Unknown Caller: Is it because you are swollen from earlier?
   9:26pm, Dec 19, 2014 - Camila: Yes
   9:31pm, Dec 19, 2014 - Unknown Caller: Why you can't sit?
   9:26pm, Dec 19, 2014 - Camila: Because of that
   9:31pm, Dec 19, 2014 - Unknown Caller: Good.
   9:27pm, Dec 19, 2014 - Camila: Dripping everywhere....
   9:32pm, Dec 19, 2014 - Unknown Caller: Very good. Except not down your throat... Yet...
   1:16am, Dec 20, 2014 - Unknown Caller: I want you.
   1:30am, Dec 20, 2014 - Unknown Caller: When?
   1:31am, Dec 20, 2014 - Camila: I'm just getting some stuff together and then I'm.going home
   1:31am, Dec 20, 2014 - Camila: What does your night look like?
   1:31am, Dec 20, 2014 - Camila: I'll be up for a while
   1:31am, Dec 20, 2014 - Camila: I don't feel tired
   1:38am, Dec 20, 2014 - Unknown Caller: When will you be home? Sooner is probably better...
   1:41am, Dec 20, 2014 - Camila: In 10 minutes more or less
   5:44pm, Dec 20, 2014 - Camila: Hi love
   5:44pm, Dec 20, 2014 - Camila: How are things?
   5:46pm, Dec 20, 2014 - Unknown Caller: Took so long for you to text... You said last night you would text
   when you got up. I feel I am not a priority.
   5:46pm, Dec 20, 2014 - Camila: Oh love, I am so sorry
   5:47pm, Dec 20, 2014 - Camila: It is terrible I don't remember saying that. Doesn't mean that I didn't. My
   apologies
   5:47pm, Dec 20, 2014 - Unknown Caller: If I were a priority, you would eagerly text anytime you opened
   your phone.
   5:48pm, Dec 20, 2014 - Camila: Yes....and I'm sorry. It is not that you are not a priority but I understand
   why you would think that
   5:48pm, Dec 20, 2014 - Camila: Please forgive me
   8:49pm, Dec 20, 2014 - Camila: Hi honey
   8:49pm, Dec 20, 2014 - Camila: How are things?
   8:51pm, Dec 20, 2014 - Camila: Did I tell you that I was spotting?
   8:51pm, Dec 20, 2014 - Camila: Not sure why
   9:17pm, Dec 20, 2014 - Unknown Caller: You seem like your period is coming... Possibly the irregularity
   of pill taking...
   9:27pm, Dec 20, 2014 - Unknown Caller: Are you home?




                                                                                            GX 301-R - 309
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 311 of 368 PageID #:
                                    15618


   9:41pm, Dec 20, 2014 - Camila: No
   9:41pm, Dec 20, 2014 - Camila: I just git to Wilton
   9:42pm, Dec 20, 2014 - Camila: Trying ti sort out some things with dad. Saying goodbye then going
   homw
   1:52am, Dec 21, 2014 - Camila: Hi love
   1:52am, Dec 21, 2014 - Camila: Thinking of you
   1:53am, Dec 21, 2014 - Camila: How are things?
   1:53am, Dec 21, 2014 - Camila: How are you?
   1:54am, Dec 21, 2014 - Camila: I'm home but going to Wilton at 7am to say goodbye to my dad and then
   coming back
   7:19am, Dec 21, 2014 - Camila: I'm back in our nest wishing you'd come cuddle
   7:19am, Dec 21, 2014 - Camila: How are things?
   7:20am, Dec 21, 2014 - Camila: Oh, I'm going back to sleep, btw
   12:27pm, Dec 21, 2014 - Camila: Hi love, r u ok?
   12:28pm, Dec 21, 2014 - Camila: You don't respond ðŸ˜”
   12:45pm, Dec 21, 2014 - Camila: Going out to run and do some work. Deal with the aftermath of dad
   12:45pm, Dec 21, 2014 - Camila: I'll keep on texting you.
   12:45pm, Dec 21, 2014 - Camila: So I'm leaving home now and I don't know when I'll be back
   12:46pm, Dec 21, 2014 - Camila: I'll be around so just text/call if you want to meet
   2:53pm, Dec 21, 2014 - Camila: Hi love
   2:53pm, Dec 21, 2014 - Camila: I'm thinking of you
   4:00pm, Dec 21, 2014 - Unknown Caller: Are you done with errands?
   4:01pm, Dec 21, 2014 - Camila: I could. It's flexible. Wanna meet?
   4:05pm, Dec 21, 2014 - Unknown Caller: I do. I'm not sure of timing. Are you home all night?
   4:06pm, Dec 21, 2014 - Camila: No
   4:06pm, Dec 21, 2014 - Unknown Caller: What's your schedule?
   4:11pm, Dec 21, 2014 - Camila: At 7 or 8 there is a party or egt togehter
   4:11pm, Dec 21, 2014 - Camila: Get together
   4:11pm, Dec 21, 2014 - Camila: I'm not sure what it is
   4:11pm, Dec 21, 2014 - Camila: And that's the only thing
   4:11pm, Dec 21, 2014 - Camila: Other than that I am around
   4:11pm, Dec 21, 2014 - Unknown Caller: Is it Vanessa's at Wood in?
   4:12pm, Dec 21, 2014 - Camila: I'm not sure
   4:12pm, Dec 21, 2014 - Unknown Caller: What do you know of it?
   4:15pm, Dec 21, 2014 - Unknown Caller: ?
   4:16pm, Dec 21, 2014 - Camila: I don't know. Fluffy invited me to a get together
   4:17pm, Dec 21, 2014 - Unknown Caller: It might be the only time I'm available until late late...
   4:19pm, Dec 21, 2014 - Camila: Why? Is monkey going to that?
   4:19pm, Dec 21, 2014 - Camila: You don't have to answer
   4:19pm, Dec 21, 2014 - Camila: Okay
   4:19pm, Dec 21, 2014 - Camila: I won't go
   4:19pm, Dec 21, 2014 - Unknown Caller: I think so. But that's not the limiting factor.
   4:20pm, Dec 21, 2014 - Camila: Ok. So, do you want me to stay behind?
   4:20pm, Dec 21, 2014 - Unknown Caller: I wish you would focus on us and fixing, not her.
   4:20pm, Dec 21, 2014 - Camila: That's why I.said you didn't have to answer
   4:21pm, Dec 21, 2014 - Camila: It still bothers me, but I can't complain
   4:20pm, Dec 21, 2014 - Unknown Caller: Not necessarily... Let me find out... Are you home now?
   4:21pm, Dec 21, 2014 - Camila: No
   4:21pm, Dec 21, 2014 - Camila: But I'm around
   4:21pm, Dec 21, 2014 - Unknown Caller: What are you doing?
   4:21pm, Dec 21, 2014 - Camila: I kept myself available in.case you wanted to.meet
   4:22pm, Dec 21, 2014 - Camila: Putting stuff away and tidying up from my dads visit
   4:23pm, Dec 21, 2014 - Unknown Caller: So until 7 or 8 you are 10 minutes from home?
   4:26pm, Dec 21, 2014 - Camila: Yes
   4:28pm, Dec 21, 2014 - Unknown Caller: Are you eager to see me? Sorta? Not? How are we?
   4:28pm, Dec 21, 2014 - Camila: Lol




                                                                                      GX 301-R - 310
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 312 of 368 PageID #:
                                    15619


   4:29pm, Dec 21, 2014 - Camila: I am eager to see you ðŸ˜ƒ
   4:29pm, Dec 21, 2014 - Camila: I am sad, too
   4:29pm, Dec 21, 2014 - Camila: Because of everything going on
   4:29pm, Dec 21, 2014 - Unknown Caller: Why sad?
   4:30pm, Dec 21, 2014 - Unknown Caller: And the r. Thing?
   4:30pm, Dec 21, 2014 - Camila: Bettee
   5:11pm, Dec 21, 2014 - Unknown Caller: No more details?
   5:19pm, Dec 21, 2014 - Camila: The feelings are changinf
   5:19pm, Dec 21, 2014 - Camila: I don't feel the same
   5:19pm, Dec 21, 2014 - Unknown Caller: Can you be more specific?
   5:20pm, Dec 21, 2014 - Camila: It's not that I don't want to tell you, I just thought that was implied
   5:20pm, Dec 21, 2014 - Camila: How much more specific do.you want me to be?
   5:20pm, Dec 21, 2014 - Unknown Caller: For me, because of the extremety of the situation, it helps
   sometimes if you spell it out...
   5:22pm, Dec 21, 2014 - Unknown Caller: I guess I don't understand your reluctance to spelling it out...
   That has me believing the worst...
   5:24pm, Dec 21, 2014 - Camila: I think that is as specific as I can be. It is either feels nice, neutral or bad
   5:24pm, Dec 21, 2014 - Camila: Right now it is at neutral
   5:25pm, Dec 21, 2014 - Unknown Caller: I'm so sorry. Maybe if I understood what felt neutral?
   5:26pm, Dec 21, 2014 - Unknown Caller: I guess I shouldn't see you now. It doesn't sound good.
   5:28pm, Dec 21, 2014 - Unknown Caller: ðŸ˜¢
   5:29pm, Dec 21, 2014 - Camila: R feels neutral
   5:29pm, Dec 21, 2014 - Camila: I thought that's what we were talking about
   5:29pm, Dec 21, 2014 - Camila: What is the problem??? I thought we were good
   5:30pm, Dec 21, 2014 - Unknown Caller: I wasn't clear about the communication. Then, when you did not
   elaborate, I assumed the worst.
   5:33pm, Dec 21, 2014 - Unknown Caller: Although better than before, neutral is a very long way from
   ground zero. G0 is when you can start building a conscience. Once you start that, then damages can
   begin to be repaired. Unfortunately, we have less and less time. In the future, when you realize what
   you've done the past months and now, you will be very very angry at yourself.
   5:34pm, Dec 21, 2014 - Unknown Caller: I don't know what to do.
   5:41pm, Dec 21, 2014 - Unknown Caller: I had some time now.
   5:41pm, Dec 21, 2014 - Camila: Ok
   5:41pm, Dec 21, 2014 - Unknown Caller: ?
   5:42pm, Dec 21, 2014 - Camila: What do you want to do?
   5:42pm, Dec 21, 2014 - Camila: ??
   5:42pm, Dec 21, 2014 - Unknown Caller: I don't know at this point. I am quite discouraged and sad.
   5:42pm, Dec 21, 2014 - Camila: What's going on?
   5:42pm, Dec 21, 2014 - Unknown Caller: It's really in your hands.
   5:43pm, Dec 21, 2014 - Camila: Yes. And I've been working at it
   5:43pm, Dec 21, 2014 - Camila: I don't know what else you want
   5:44pm, Dec 21, 2014 - Unknown Caller: When you say things like that my heart sinks.
   5:45pm, Dec 21, 2014 - Unknown Caller: For whatever reason you are not staying online...
   5:46pm, Dec 21, 2014 - Camila: Sinks in a good way or a bad way?
   5:47pm, Dec 21, 2014 - Camila: I don't know what else to do. I'm doing my best
   5:47pm, Dec 21, 2014 - Camila: I thought you'd appreciate that
   5:48pm, Dec 21, 2014 - Unknown Caller: Should we meet?
   5:48pm, Dec 21, 2014 - Camila: I said yes all.along. I'm waiting on your answer
   5:49pm, Dec 21, 2014 - Unknown Caller: How long till you're home or outside flintlock?
   5:50pm, Dec 21, 2014 - Camila: 15 until home
   5:50pm, Dec 21, 2014 - Camila: Yes?
   5:49pm, Dec 21, 2014 - Unknown Caller: Ok.
   7:29pm, Dec 21, 2014 - Unknown Caller: I will come back shortly...
   8:03pm, Dec 21, 2014 - Unknown Caller: I have one more errand, then I'll come...
   3:25am, Dec 22, 2014 - Unknown Caller: ?
   3:28am, Dec 22, 2014 - Camila: I still want you, fyi




                                                                                               GX 301-R - 311
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 313 of 368 PageID #:
                                    15620


   3:28am, Dec 22, 2014 - Camila: ðŸ’‹
   3:28am, Dec 22, 2014 - Unknown Caller: Still?
   1:34pm, Dec 22, 2014 - Camila: Yes, if you were still considering coming over I really really wanted you, if
   you know what I mean
   1:45pm, Dec 22, 2014 - Unknown Caller: I really really want you...
   2:10pm, Dec 22, 2014 - Unknown Caller: Stay around today... Please let's somehow!
   2:12pm, Dec 22, 2014 - Camila: Ok
   2:12pm, Dec 22, 2014 - Camila: I need to do some work but I will be around
   6:00pm, Dec 22, 2014 - Unknown Caller: You've been on but you haven't texted me...
   6:05pm, Dec 22, 2014 - Camila: Sorry
   6:05pm, Dec 22, 2014 - Unknown Caller: Why? Do you not care?
   6:06pm, Dec 22, 2014 - Camila: Why do you always go there?
   6:07pm, Dec 22, 2014 - Camila: I thought we were better than that
   6:07pm, Dec 22, 2014 - Camila: To me it is obvious that that is not the reason. I wish you thought better
   of us
   6:12pm, Dec 22, 2014 - Unknown Caller: Prove it to me. Look at it from where I sit... How your stated
   feelings have been so inconsistent. How you're not even at g0. What happened after 8.5 years. I don't
   trust you, and to me you have not gotten to g0 to start to earn it. I'm having trouble trusting you for the
   sleep over with Ana even to not drink...
   6:12pm, Dec 22, 2014 - Unknown Caller: I wish you cared enough to understand, hurt for me, and fix.
   6:14pm, Dec 22, 2014 - Camila: Ok. I can see that. I'm sorry
   6:15pm, Dec 22, 2014 - Unknown Caller: Show me I'm you king on an ongoing basis.
   6:16pm, Dec 22, 2014 - Camila: Great
   6:17pm, Dec 22, 2014 - Camila: Just a little side note: when you seem hopeless I immediately believe
   there is a reason to be hopeless or discouraged
   6:16pm, Dec 22, 2014 - Unknown Caller: I'm sorry I can't tell the tone of that. It sounds sarcastic.
   6:17pm, Dec 22, 2014 - Camila: It isn't. It is discouraging that you immediately go there but I understand
   6:18pm, Dec 22, 2014 - Unknown Caller: You need to lead me to be hopeful because you destroyed.
   Persuade me and show me you will fight for me.
   6:19pm, Dec 22, 2014 - Unknown Caller: Then what does "great" mean?
   6:22pm, Dec 22, 2014 - Camila: Great. It is clear. It is my turn. Like the song. I'll keep you safe
   6:22pm, Dec 22, 2014 - Camila: I sometimes default to the opposite and forget that it is my turn
   8:39pm, Dec 22, 2014 - Camila: Is there vball tonight? Usual time? 9,30?
   8:41pm, Dec 22, 2014 - Unknown Caller: Yes... 10 I think... Can I maybe see you now/soon?
   8:44pm, Dec 22, 2014 - Camila: Yes
   8:44pm, Dec 22, 2014 - Camila: I've been home
   8:45pm, Dec 22, 2014 - Camila: I should warn you... I'm feeling a bit down
   8:45pm, Dec 22, 2014 - Unknown Caller: Why?
   8:45pm, Dec 22, 2014 - Camila: Idk. I just feel alone and unwanted
   8:49pm, Dec 22, 2014 - Unknown Caller: That particular thing is the hardest about this situation and r.
   8:52pm, Dec 22, 2014 - Unknown Caller: I could have changed things in the deepest way.
   8:52pm, Dec 22, 2014 - Unknown Caller: You have no idea.
   9:30pm, Dec 22, 2014 - Unknown Caller: I don't know what to do.
   9:42pm, Dec 22, 2014 - Unknown Caller: I guess I'll see you at volleyball.
   4:08am, Dec 23, 2014 - Camila: I think hormones are off. I'm worried
   4:09am, Dec 23, 2014 - Unknown Caller: Tonight was very bad in several ways. I don't know how to
   reverse the damage.
   4:09am, Dec 23, 2014 - Camila: What happened?
   4:11am, Dec 23, 2014 - Unknown Caller: Several things with you. Things with the way you treated me.
   Things with the way you treated Theo. When I hinted you did the wrong things and times defiant.
   4:13am, Dec 23, 2014 - Unknown Caller: Even that you did not text before now.
   4:18am, Dec 23, 2014 - Unknown Caller: Why are you worried about the hormones?
   3:49pm, Dec 23, 2014 - Camila: Hi. Because of my boobs
   7:33pm, Dec 23, 2014 - Camila: Hi love
   7:33pm, Dec 23, 2014 - Camila: I know I haven't communicated
   7:33pm, Dec 23, 2014 - Camila: Please don't be upset.....?




                                                                                            GX 301-R - 312
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 314 of 368 PageID #:
                                    15621


   7:34pm, Dec 23, 2014 - Camila: Good things to come
   9:13pm, Dec 23, 2014 - Camila: All I can say is that I'm excited.... but I'm not giving it away!!!
   9:44pm, Dec 23, 2014 - Unknown Caller: Are you home?
   9:46pm, Dec 23, 2014 - Camila: I am not
   9:46pm, Dec 23, 2014 - Unknown Caller: Why not? Where?
   9:47pm, Dec 23, 2014 - Camila: Can you be home tomorrow night (after nancys party, I guess)?
   9:47pm, Dec 23, 2014 - Unknown Caller: Where are you?
   9:47pm, Dec 23, 2014 - Camila: I can't tell
   9:47pm, Dec 23, 2014 - Unknown Caller: Why?
   9:48pm, Dec 23, 2014 - Camila: Can't say. It's a surprise!!!!
   9:48pm, Dec 23, 2014 - Unknown Caller: I feel played.
   9:48pm, Dec 23, 2014 - Camila: Things arr good. Please be calm, love
   9:48pm, Dec 23, 2014 - Camila: In a good way
   9:49pm, Dec 23, 2014 - Unknown Caller: What about last night?
   9:50pm, Dec 23, 2014 - Camila: ???
   9:50pm, Dec 23, 2014 - Unknown Caller: You did a lot of damage. I texted you about it.
   9:51pm, Dec 23, 2014 - Unknown Caller: I don't know how to reverse that.
   9:51pm, Dec 23, 2014 - Unknown Caller: We need to come to a resolution now.
   10:00pm, Dec 23, 2014 - Unknown Caller: ???
   10:01pm, Dec 23, 2014 - Camila: Okay.... What do you propose. I am not sure I understand the problem
   10:01pm, Dec 23, 2014 - Unknown Caller: Look at my past text.
   10:02pm, Dec 23, 2014 - Camila: I guess I don't agree with what the problem is
   10:02pm, Dec 23, 2014 - Unknown Caller: First, surprise is one reason, but it is hard to accept
   considering last night's behavior, this was our time, no communication etc. I feel played.
   10:03pm, Dec 23, 2014 - Unknown Caller: Where are you?
   10:03pm, Dec 23, 2014 - Unknown Caller: So where are you.
   10:04pm, Dec 23, 2014 - Camila: I am running some last minute errands at colonie. Do you want me to
   tell you what it is?
   10:05pm, Dec 23, 2014 - Camila: You'd ruin the surprise. It's up to you
   10:05pm, Dec 23, 2014 - Unknown Caller: Why didn't you just communicate?
   10:05pm, Dec 23, 2014 - Camila: Because you ask too many questions
   10:05pm, Dec 23, 2014 - Unknown Caller: It was our time and I told you things were bad today.
   10:05pm, Dec 23, 2014 - Unknown Caller: Not the point.
   10:06pm, Dec 23, 2014 - Camila: Because it is hard for me to get in a certain mindset and you get very
   negative as you are right now
   10:06pm, Dec 23, 2014 - Camila: I am trying to fix stuff between us and make us good
   10:07pm, Dec 23, 2014 - Unknown Caller: Pam was told she is going to die.
   10:07pm, Dec 23, 2014 - Camila: Oh shit
   10:08pm, Dec 23, 2014 - Camila: How are you??
   10:08pm, Dec 23, 2014 - Camila: Oh shit shit shit. How is she?
   10:08pm, Dec 23, 2014 - Unknown Caller: In the face of today, the stuff you did last night I don't know
   how to fix and you say you disagree which makes it much worse.
   10:10pm, Dec 23, 2014 - Unknown Caller: ?
   10:11pm, Dec 23, 2014 - Camila: I don't know what to do. I am trying to make us good. I assume you
   want the same buy right now it doesn't feel that way
   10:12pm, Dec 23, 2014 - Unknown Caller: It's hard to trust you. I need you to get that. No communication,
   missing our time, your not being home, and your treatment of me last night, all make it worse. I need you
   to show you care about each of those things.
   10:13pm, Dec 23, 2014 - Camila: I do care
   10:13pm, Dec 23, 2014 - Unknown Caller: I am being patient. But you're not helping.
   10:13pm, Dec 23, 2014 - Unknown Caller: The Theo thing is really bad.
   10:18pm, Dec 23, 2014 - Unknown Caller: ???
   10:19pm, Dec 23, 2014 - Camila: I guess I am missing something.
   10:19pm, Dec 23, 2014 - Camila: What happened with Theo?
   10:20pm, Dec 23, 2014 - Unknown Caller: This should be done in person. It is also suspicious to me you
   did not request to see me tonight.




                                                                                          GX 301-R - 313
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 315 of 368 PageID #:
                                    15622


   10:21pm, Dec 23, 2014 - Camila: It is not suspicious. I told you why
   10:21pm, Dec 23, 2014 - Camila: Why suspicious?**
   10:21pm, Dec 23, 2014 - Camila: ??
   10:22pm, Dec 23, 2014 - Unknown Caller: Wouldn't you want to have seen me last night, today, later,
   tomorrow morning etc.?
   10:22pm, Dec 23, 2014 - Unknown Caller: Are you going to be home tonight?
   10:23pm, Dec 23, 2014 - Camila: Yes. I stayed around today until I had to run these errands
   10:23pm, Dec 23, 2014 - Camila: I did want to see you and do want to see you
   10:23pm, Dec 23, 2014 - Unknown Caller: Why didn't you text?
   10:23pm, Dec 23, 2014 - Camila: Yes
   10:24pm, Dec 23, 2014 - Unknown Caller: I am trying to be patient. I am not asking certain questions...
   But some things need to be resolved like last night...
   10:24pm, Dec 23, 2014 - Unknown Caller: Can we text later? What time are you home?
   10:25pm, Dec 23, 2014 - Camila: Around 11
   10:25pm, Dec 23, 2014 - Unknown Caller: Lets text after then.
   11:37pm, Dec 23, 2014 - Unknown Caller: Are you home?
   11:38pm, Dec 23, 2014 - Unknown Caller: Text me FIRST THING when you get home.
   11:39pm, Dec 23, 2014 - Camila: Ok. I will
   11:39pm, Dec 23, 2014 - Camila: I will be home soon
   12:08am, Dec 24, 2014 - Camila: Hi
   12:09am, Dec 24, 2014 - Camila: I am home
   12:10am, Dec 24, 2014 - Camila: Do you want to come home or text?
   12:13am, Dec 24, 2014 - Unknown Caller: Still with Pam. She is very sad. Are you up for a while?
   12:14am, Dec 24, 2014 - Camila: I am. I want to be here for you
   12:14am, Dec 24, 2014 - Camila: Please don't worry about me/us. Worry about pammie
   12:15am, Dec 24, 2014 - Camila: This.is so sad.
   12:24am, Dec 24, 2014 - Unknown Caller: The Theo thing in part (besides a few other issues): the r.
   Thing is not healed. He internal thoughts are a huge problem for the future. To heal this you need to go to
   ground zero, then I can do somethings not before. Theo is his brother. He needs to be neutral to your
   existence. If the r. situation was fixed, this and Kayla would not be a problem.
   12:48am, Dec 24, 2014 - Unknown Caller: Do you understand?
   12:49am, Dec 24, 2014 - Camila: Not really but its okay. What would you like? Should I not talk to him?
   12:50am, Dec 24, 2014 - Unknown Caller: The long hug, especially when I said something twice was not
   good. Don't encourage him.
   12:50am, Dec 24, 2014 - Unknown Caller: The hub, especially when I am your king, is not ok.
   12:51am, Dec 24, 2014 - Camila: I won't hug him, then
   12:52am, Dec 24, 2014 - Camila: Anything else?
   12:52am, Dec 24, 2014 - Unknown Caller: I'll text later...
   1:05am, Dec 24, 2014 - Unknown Caller: I need you to develop a conscience, not just do what I say. I
   need to see you not do things because of developed conscience.
   1:25am, Dec 24, 2014 - Unknown Caller: You will be up for an hour or more yes?
   1:26am, Dec 24, 2014 - Camila: Yes
   2:08am, Dec 24, 2014 - Camila: Going to bed, love. Wake me anytime
   3:37am, Dec 24, 2014 - Unknown Caller: Coming now... Can you wake up?
   11:12am, Dec 24, 2014 - Camila: Good morning, love
   1:50pm, Dec 24, 2014 - Unknown Caller: Are you home?
   1:52pm, Dec 24, 2014 - Camila: No, love
   1:52pm, Dec 24, 2014 - Camila: How are you?
   1:53pm, Dec 24, 2014 - Unknown Caller: Several hard things all at once. Thought you were going to be
   home?
   1:54pm, Dec 24, 2014 - Unknown Caller: Where are you?
   1:55pm, Dec 24, 2014 - Unknown Caller: ?
   1:57pm, Dec 24, 2014 - Camila: Yes. Opportunity arose to get some last minute gifts
   1:58pm, Dec 24, 2014 - Unknown Caller: Who is with you?
   1:59pm, Dec 24, 2014 - Camila: Fluffy
   2:02pm, Dec 24, 2014 - Unknown Caller: When home? I am free now but I don't know how much longer.




                                                                                            GX 301-R - 314
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 316 of 368 PageID #:
                                    15623


   It is hard for me. Things with Pam, a conversation with my dad...
   2:02pm, Dec 24, 2014 - Unknown Caller: I wish you had texted before you left...
   2:03pm, Dec 24, 2014 - Camila: I did, love
   2:03pm, Dec 24, 2014 - Camila: I didn't think I'd be long
   2:04pm, Dec 24, 2014 - Unknown Caller: When home?
   2:05pm, Dec 24, 2014 - Camila: Probably 1-2 hours
   2:05pm, Dec 24, 2014 - Unknown Caller: That's not good. Why so long suddenly?
   2:07pm, Dec 24, 2014 - Camila: I thought it was a quick last minute errand
   2:08pm, Dec 24, 2014 - Unknown Caller: I could really use you here right now....
   2:08pm, Dec 24, 2014 - Camila: Awww, love
   2:08pm, Dec 24, 2014 - Camila: I'll be there asap
   2:09pm, Dec 24, 2014 - Camila: I want to be there for you, too
   2:08pm, Dec 24, 2014 - Unknown Caller: Where are you now?
   2:09pm, Dec 24, 2014 - Camila: Crossgates
   2:09pm, Dec 24, 2014 - Camila: ðŸ˜¢
   2:09pm, Dec 24, 2014 - Unknown Caller: Ouch!
   2:09pm, Dec 24, 2014 - Camila: I know...
   2:10pm, Dec 24, 2014 - Unknown Caller: I don't know what to say.
   2:16pm, Dec 24, 2014 - Camila: Love
   2:16pm, Dec 24, 2014 - Camila: Guess what
   2:16pm, Dec 24, 2014 - Camila: I just noticed
   2:18pm, Dec 24, 2014 - Camila: I have a hickie on each side
   2:28pm, Dec 24, 2014 - Unknown Caller: Good. Merry Christmas!
   2:29pm, Dec 24, 2014 - Camila: Jajaja
   2:29pm, Dec 24, 2014 - Camila: Cheeky!
   2:29pm, Dec 24, 2014 - Unknown Caller: No, necky!
   2:29pm, Dec 24, 2014 - Unknown Caller: Butty!
   2:29pm, Dec 24, 2014 - Unknown Caller: It's the one you can see.
   2:30pm, Dec 24, 2014 - Camila: Oh, yes!
   2:30pm, Dec 24, 2014 - Camila: I have one on my buttcheek, too!
   2:33pm, Dec 24, 2014 - Unknown Caller: And the inside of your cunt!
   2:35pm, Dec 24, 2014 - Camila: Oh my!
   2:35pm, Dec 24, 2014 - Unknown Caller: When are you home?
   2:50pm, Dec 24, 2014 - Camila: Soon
   2:50pm, Dec 24, 2014 - Camila: Leaving crossgates
   4:42pm, Dec 24, 2014 - Unknown Caller: ???
   4:47pm, Dec 24, 2014 - Unknown Caller: ??????
   4:47pm, Dec 24, 2014 - Camila: Hi mi lovey
   4:47pm, Dec 24, 2014 - Unknown Caller: Where are you? I waited...
   4:48pm, Dec 24, 2014 - Camila: I'm wrapping pressies but I can go home any time
   4:48pm, Dec 24, 2014 - Camila: You waited????
   4:48pm, Dec 24, 2014 - Camila: Awww. My love!
   4:48pm, Dec 24, 2014 - Camila: I have been around buy doing shit
   4:49pm, Dec 24, 2014 - Unknown Caller: Yes. I pushed everything in my schedule, including a doctor
   conference, because you said you'd be home soon...
   4:49pm, Dec 24, 2014 - Camila: Oh, my love. I am so sorry
   4:49pm, Dec 24, 2014 - Camila: I should have communicated better. I am so sorry
   4:49pm, Dec 24, 2014 - Unknown Caller: Why are you not home? How can you stomach being at Wilton?
   4:50pm, Dec 24, 2014 - Camila: That's not how it is. There is internet here
   4:51pm, Dec 24, 2014 - Unknown Caller: Doesn't matter. If you didn't want to be there I could get you
   internet in a day. You could work at Hale, or Lola's...
   4:53pm, Dec 24, 2014 - Camila: Ok.
   4:54pm, Dec 24, 2014 - Unknown Caller: But I want you to have that conscience... Not because I said
   so... I've waiting for that and you seem to be going very much in the wrong direction... The direction of no
   conscience about it... It should be getting worse and worse...
   4:55pm, Dec 24, 2014 - Unknown Caller: I surprised you can even bear to go there. I can't.




                                                                                             GX 301-R - 315
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 317 of 368 PageID #:
                                    15624


   4:55pm, Dec 24, 2014 - Unknown Caller: It so aweful and painful.
   4:56pm, Dec 24, 2014 - Camila: Ok. I am sorry
   4:57pm, Dec 24, 2014 - Unknown Caller: But if you are to have a conscience, these things would come
   naturally. Each time I tell you of one, I will never know if you are building a conscience. Soon there will not
   be any more.
   4:59pm, Dec 24, 2014 - Unknown Caller: I've waited for you to push hard not to go to Wilton.
   4:59pm, Dec 24, 2014 - Camila: I'm alone
   4:59pm, Dec 24, 2014 - Camila: I come because I don't want to be alone
   5:03pm, Dec 24, 2014 - Unknown Caller: Conscience would prefer alone than that. There are many other
   ways not alone not Wilton. The alone is caused by the r. thing. So your conscience should want you to be
   alone to build the recognition of cause and effect so you would make better decisions. Each time you are
   alone it should help you to remember and solidify just how bad and ugly the r. thing was. That's how you
   build conscience, not by running away from the alone or bad feelings.
   5:06pm, Dec 24, 2014 - Unknown Caller: When I cause bad things for myself I sit in them and remember I
   caused them. I want the feel so deeply that I wish I had chosen differently that I change. That is the only
   motivation that causes humans to change or grow. If you run away you protect the bad.
   5:10pm, Dec 24, 2014 - Unknown Caller: ?
   5:14pm, Dec 24, 2014 - Unknown Caller: It is not good for you not to answer. The lack of communication
   is more of the same. I need you to build a conscience and be more than a body or emotion.
   5:16pm, Dec 24, 2014 - Camila: You are assuming a lot of incorrect things
   5:16pm, Dec 24, 2014 - Camila: Is there anything else?
   5:16pm, Dec 24, 2014 - Unknown Caller: Tell me... What am I assuming that is incorrect?
   5:17pm, Dec 24, 2014 - Unknown Caller: ?
   5:18pm, Dec 24, 2014 - Camila: Not worth it. I get the point
   5:18pm, Dec 24, 2014 - Unknown Caller: Honey, it is worth it to me... Please tell me...
   5:19pm, Dec 24, 2014 - Camila: I'm not answering becduse I don't care. I can't answer because I'm
   walking in the rain and can't pull out my phone
   5:19pm, Dec 24, 2014 - Unknown Caller: When are you home?
   5:20pm, Dec 24, 2014 - Unknown Caller: Please tell me those incorrect assumptions...
   5:21pm, Dec 24, 2014 - Camila: I already told you
   5:22pm, Dec 24, 2014 - Unknown Caller: Say again... You've said many things...
   5:22pm, Dec 24, 2014 - Camila: It is not good for you not to answer. The lack of communication is more
   of the same. I need you to build a conscience and be more than a body or emotion.
   5:23pm, Dec 24, 2014 - Camila: I'm not answering because I'm walking in the rain
   5:23pm, Dec 24, 2014 - Unknown Caller: Ok... I get it now. I was confused because that was only one
   assumption. Are there others?
   5:25pm, Dec 24, 2014 - Unknown Caller: ?
   5:27pm, Dec 24, 2014 - Camila: Just that you assume that I'm a heartless bitch, pretty much
   5:27pm, Dec 24, 2014 - Unknown Caller: No. I assume you haven't built a conscience. It is the only way I
   can reconcile heartless actions. If prefer to believe in you.
   5:29pm, Dec 24, 2014 - Camila: See? Even in saying that
   5:31pm, Dec 24, 2014 - Unknown Caller: I need you to get this: I am trying my best. I love you. You did
   very heartless things. Even letting r. sit by you was heartless. I refuse to assume this is because you are
   a heartless bitch. You should be happy I keep on assuming you just haven't built the conscience. You're
   not realizing you continue to do heartless things is troubling.
   5:35pm, Dec 24, 2014 - Unknown Caller: You're "See?" comment is heartless but I assume the defensive
   blame is just not having built the conscience: I am in the greatest pain of my life. The lion's share is
   related to your bad actions. I am hanging in here hoping. How could you not get it? You should be hurting
   so much for me?
   5:37pm, Dec 24, 2014 - Camila: I do hurt for you
   5:38pm, Dec 24, 2014 - Camila: But I also feel like you have me by the balls
   5:38pm, Dec 24, 2014 - Camila: And from my perspective, what you call heartless is just me not doing
   what you.want
   5:38pm, Dec 24, 2014 - Unknown Caller: Then how could you say the "See" comment? You conscience
   should be flying off the Richter scale that would be hurtful to me?
   5:39pm, Dec 24, 2014 - Camila: I think you are once again reading differently than how I meant it




                                                                                               GX 301-R - 316
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 318 of 368 PageID #:
                                    15625


   5:39pm, Dec 24, 2014 - Unknown Caller: When you destroy as you have, a conscience makes it a joy to
   do what the other wants. What do you think you are not doing that I want?
   5:40pm, Dec 24, 2014 - Camila: That is what I mean by you thinking I am a heartless bitch. You don't
   have to say anything, it is how you treat me
   5:41pm, Dec 24, 2014 - Camila: I don't know!
   5:40pm, Dec 24, 2014 - Unknown Caller: When you damage someone as you have me I can't possibly
   have you by the balls if you are in cause.
   5:41pm, Dec 24, 2014 - Camila: No. This is completely different
   5:41pm, Dec 24, 2014 - Unknown Caller: What do I want you to do that you're not doing? What do you
   mean?
   5:42pm, Dec 24, 2014 - Unknown Caller: I treat you well considering how much pain I go through to keep
   open possibilities.
   5:43pm, Dec 24, 2014 - Camila: I don't know. I'm just pointing out how this has gone. If I do what you
   want, it is the right thing to do and you are happy. If I font do what you want, it is wrongful and there is hell
   to pay.
   It has nothing to do with my conscience
   5:43pm, Dec 24, 2014 - Camila: Open possibilities?
   5:43pm, Dec 24, 2014 - Unknown Caller: If you are in cause, I can't have you by the balls. You would also
   understand how you continue to damage me each day in a cruel way.
   5:44pm, Dec 24, 2014 - Camila: What open possibilities?
   5:44pm, Dec 24, 2014 - Unknown Caller: That is not true and very out of cause.
   5:44pm, Dec 24, 2014 - Unknown Caller: You haven't done much of what I want.
   5:45pm, Dec 24, 2014 - Camila: Ok, then. That's great. I'm just telling you what it looks like
   5:45pm, Dec 24, 2014 - Unknown Caller: You can never give me what was taken.
   5:45pm, Dec 24, 2014 - Unknown Caller: From an out of cause perspective... I wish you would evolve it to
   being more at cause...
   5:46pm, Dec 24, 2014 - Camila: Open possibilities??
   5:48pm, Dec 24, 2014 - Unknown Caller: Btw, I need an internet bill from home ASAP.
   5:48pm, Dec 24, 2014 - Camila: Where do I get that?
   5:48pm, Dec 24, 2014 - Camila: In the mail?
   5:48pm, Dec 24, 2014 - Unknown Caller: Yes.
   5:49pm, Dec 24, 2014 - Camila: Ol
   5:50pm, Dec 24, 2014 - Camila: Is it TWC?
   5:51pm, Dec 24, 2014 - Camila: <Media omitted>
   5:51pm, Dec 24, 2014 - Camila: Got it. What do you need from it?
   5:51pm, Dec 24, 2014 - Unknown Caller: So you understand a little of what I feel. Being at Wilton is
   heartless from my perspective as is taking so long to get to g0, letting r. sit by you, not savoring the pain
   of being alone... The things that I want are different than these sort of things...
   5:53pm, Dec 24, 2014 - Camila: Not really
   5:53pm, Dec 24, 2014 - Camila: What do you need from the internet bill?
   5:54pm, Dec 24, 2014 - Unknown Caller: I may have gotten it from what you sent... What's, "Not really"?
   5:57pm, Dec 24, 2014 - Unknown Caller: ?
   6:01pm, Dec 24, 2014 - Unknown Caller: ?
   6:02pm, Dec 24, 2014 - Camila: Not really, meaning, I don't understand
   6:02pm, Dec 24, 2014 - Unknown Caller: Which thing honey?
   6:03pm, Dec 24, 2014 - Camila: So you understand a little of what I feel. Being at Wilton is heartless from
   my perspective as is taking so long to get to g0, letting r. sit by you, not savoring the pain of being alone...
   The things that I want are different than these sort of things...
   6:05pm, Dec 24, 2014 - Unknown Caller: Those are four things that would never happen if you had a built
   conscience. I want different things for me.
   6:05pm, Dec 24, 2014 - Unknown Caller: What doesn't make sense?
   6:07pm, Dec 24, 2014 - Unknown Caller: ?
   6:08pm, Dec 24, 2014 - Camila: It stills feels like you are forcing your own understanding of the world
   onto me. If I am not there or disagree is irrelevant
   6:10pm, Dec 24, 2014 - Unknown Caller: I'm really not as you think. As much as humans understand
   logic and cause and effect, and as far as my understanding of that knowledge, so what I say is true. It is




                                                                                                GX 301-R - 317
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 319 of 368 PageID #:
                                    15626


   not my opinion and it is the harder road for me to take to try and help.
   6:11pm, Dec 24, 2014 - Camila: Help?
   6:11pm, Dec 24, 2014 - Camila: Doesn't feel like it
   6:11pm, Dec 24, 2014 - Unknown Caller: Absolutely! How not? You mean I've been going through this for
   nothing???
   6:11pm, Dec 24, 2014 - Camila: I don't mean to hurt you
   6:13pm, Dec 24, 2014 - Unknown Caller: I will withdraw all help. You will not develop a conscience you
   will not have many things in the world but you will be comfortable for a time. I will change my internal
   representation of you and that will be it.
   6:14pm, Dec 24, 2014 - Camila: What did I miss?
   6:14pm, Dec 24, 2014 - Unknown Caller: How much I am helping you for you at my expense because I
   love you.
   6:14pm, Dec 24, 2014 - Unknown Caller: I am not helping me at all... To the contrary.
   6:15pm, Dec 24, 2014 - Unknown Caller: ?
   6:16pm, Dec 24, 2014 - Camila: Why would I not develop a conscience?
   6:16pm, Dec 24, 2014 - Unknown Caller: Because of your patterns. They bring you to do the exact
   opposite. This is the case with many people.
   6:17pm, Dec 24, 2014 - Unknown Caller: In order to help me many things would be very different.
   6:18pm, Dec 24, 2014 - Unknown Caller: I suspect you would have the strength to do what it takes even
   for 30 days...
   6:18pm, Dec 24, 2014 - Unknown Caller: I don't ask.
   6:23pm, Dec 24, 2014 - Unknown Caller: Should I withdraw my help. It appears it is invisible and
   unappreciated.
   6:23pm, Dec 24, 2014 - Unknown Caller: ,?
   6:26pm, Dec 24, 2014 - Camila: Here's my problem: I don't know what you are talking about most of the
   time, yet I still feel.like I should get it. I am scared of you and find myself avoiding you at times because
   you always tell me that I'm doing something wrong.
   I obviously don't want to be bad and I don't mean to be bad. But I feel like this process has only eaten
   away at us, not helped. I don't think this is helping.
   I want to be good, but I want it to be.my own
   6:26pm, Dec 24, 2014 - Unknown Caller: I understand.
   6:27pm, Dec 24, 2014 - Unknown Caller: If you built a conscience the bad things would not be done.
   6:27pm, Dec 24, 2014 - Unknown Caller: It does need to be your own in the end, in the meantime I'll help.
   6:28pm, Dec 24, 2014 - Camila: I don't know what you mean by that
   6:28pm, Dec 24, 2014 - Unknown Caller: You do not realize the level of destruction you have done.
   6:29pm, Dec 24, 2014 - Unknown Caller: I don't know if I can type al this
   6:30pm, Dec 24, 2014 - Camila: What do you mean by helping?
   6:32pm, Dec 24, 2014 - Unknown Caller: Doing the best that I can for you even if it hurts me. Upholding
   principles and things from our past. Helping you experience love for the future.
   6:33pm, Dec 24, 2014 - Unknown Caller: Making so when I am gone you will experience benefits in your
   life because of me and our association.
   6:34pm, Dec 24, 2014 - Unknown Caller: ?
   6:35pm, Dec 24, 2014 - Unknown Caller: You need a deep well developed conscience to do the things
   you want with children etc...
   6:36pm, Dec 24, 2014 - Unknown Caller: If you don't do so now, if you were to develop a conscience in
   the future you would never forgive yourself for not doing it now... It won't go away.
   6:38pm, Dec 24, 2014 - Unknown Caller: I know what it is to damage things irrevocably. I do have a deep
   conscience which I had to build. I know what it takes and what happens.
   6:39pm, Dec 24, 2014 - Unknown Caller: Rainbow curriculum is about building conscience... Similar to
   waldorf...
   6:40pm, Dec 24, 2014 - Unknown Caller: You also do not want to have a strong vested interest in not
   building a conscience because you didn't build one now and need to avoid that additional pain.
   6:41pm, Dec 24, 2014 - Unknown Caller: ?
   6:41pm, Dec 24, 2014 - Camila: I understand and I appreciate your intent but please don't force feed me
   your life lessons. It doesn't mean I wont do my best
   6:42pm, Dec 24, 2014 - Camila: You already assume I.don't care, am heartless and have no.conscience




                                                                                             GX 301-R - 318
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 320 of 368 PageID #:
                                    15627


   6:42pm, Dec 24, 2014 - Camila: Based on everything you say
   6:43pm, Dec 24, 2014 - Unknown Caller: That's very out of cause. It is worse than damaging someone's
   home then blaming them for forcing their standards on you while your rebuilding in an inferior way. You
   replace what you destroyed by their standards not yours.
   6:43pm, Dec 24, 2014 - Unknown Caller: Always.
   6:44pm, Dec 24, 2014 - Unknown Caller: If you had a conscience you would not have done many things.
   6:44pm, Dec 24, 2014 - Camila: I thought that was about helping me at your expense
   6:44pm, Dec 24, 2014 - Unknown Caller: Yes.
   6:45pm, Dec 24, 2014 - Unknown Caller: I will stop. Actually I need you to really push me to stay because
   I need to stop with your current understanding.
   6:45pm, Dec 24, 2014 - Camila: Ok.... Now you're saying it is about meeting your standards
   6:46pm, Dec 24, 2014 - Camila: I feel like I'm missing something, then
   6:46pm, Dec 24, 2014 - Unknown Caller: Do I really need to explain this? When you help someone who is
   blind is it completely by their standards?
   6:47pm, Dec 24, 2014 - Unknown Caller: I see you don't. Either you admit that or not. If not, I am gone... I
   have no business here. If so, you need to drop the pride and follow where you are blind.
   6:48pm, Dec 24, 2014 - Unknown Caller: Do you let your children completely dictate your help?
   6:48pm, Dec 24, 2014 - Unknown Caller: Are you blind and need my help or not?
   6:54pm, Dec 24, 2014 - Camila: I am certain that I am blind but I guess I don't understand how you
   granted yourself the authority to dictate my life (im sorry it sounds harsh, but you get the gest of the
   sentence)
   6:55pm, Dec 24, 2014 - Unknown Caller: If I had done that things would have been very very different
   these past months.
   6:55pm, Dec 24, 2014 - Unknown Caller: I will stop all help.
   6:56pm, Dec 24, 2014 - Camila: That's not what I'm saying, though
   6:56pm, Dec 24, 2014 - Camila: I am, in all honesty, trying to understand
   6:56pm, Dec 24, 2014 - Unknown Caller: From my perspective you are very out of cause and prideful. I
   won't and can't beat that.
   6:56pm, Dec 24, 2014 - Unknown Caller: You don't appreciate me and think I am trying to dictate your
   life.
   6:57pm, Dec 24, 2014 - Unknown Caller: Either you want to trade your respect for my help or not.
   6:57pm, Dec 24, 2014 - Unknown Caller: Damages can't be undone otherwise.
   6:58pm, Dec 24, 2014 - Camila: Aww honey! If you were here with me you'd know that I'm not trying to
   knock you
   6:58pm, Dec 24, 2014 - Camila: My respect?
   6:58pm, Dec 24, 2014 - Unknown Caller: You need to see you're getting the better end of this deal.
   6:58pm, Dec 24, 2014 - Unknown Caller: If not, I'll remove my part of the trade.
   7:00pm, Dec 24, 2014 - Unknown Caller: You don't have the strength to give me what I want even for a
   short time.
   7:02pm, Dec 24, 2014 - Unknown Caller: But I need to know now if I should withdraw. Either you cut the
   garbage that I am trying to dictate your life and appreciate, and be grateful for, my help or not. Which?
   7:03pm, Dec 24, 2014 - Camila: Garbage???
   7:03pm, Dec 24, 2014 - Unknown Caller: No more pride. You need to 're ognize your way of living life
   cause these aweful things and you need to change.
   7:04pm, Dec 24, 2014 - Unknown Caller: It is garbage I am trying to dictate your life... Insulting because
   of what I go through for you.
   7:05pm, Dec 24, 2014 - Unknown Caller: So? I need to go, but I need an answer.
   7:06pm, Dec 24, 2014 - Unknown Caller: ???
   7:09pm, Dec 24, 2014 - Unknown Caller: ???
   7:11pm, Dec 24, 2014 - Unknown Caller: I feel played again. You are unresponsive.
   7:11pm, Dec 24, 2014 - Unknown Caller: Answer my question please.
   7:14pm, Dec 24, 2014 - Camila: I'm sorry love
   7:14pm, Dec 24, 2014 - Camila: In the shower
   7:14pm, Dec 24, 2014 - Camila: Just stepped out
   7:14pm, Dec 24, 2014 - Unknown Caller: Please answer.
   7:15pm, Dec 24, 2014 - Camila: How am I prideful? Love, seriously, I am trying to figure this out with you




                                                                                            GX 301-R - 319
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 321 of 368 PageID #:
                                    15628


   7:16pm, Dec 24, 2014 - Camila: I don't know what happened in the middle of the conversation that you
   went back to that, if it was something I said, I apologize
   7:16pm, Dec 24, 2014 - Unknown Caller: Please answer my question first. Your understanding your pride
   is not a prerequisite.
   7:16pm, Dec 24, 2014 - Camila: Your answer is not that simple
   7:16pm, Dec 24, 2014 - Camila: Your question, I should say
   7:16pm, Dec 24, 2014 - Unknown Caller: A simple answer is needed.
   7:17pm, Dec 24, 2014 - Camila: It is not my understanding my pride. I am disagreeing but open to your
   point
   7:17pm, Dec 24, 2014 - Unknown Caller: Please answer my question.
   7:18pm, Dec 24, 2014 - Unknown Caller: ?
   7:18pm, Dec 24, 2014 - Camila: It is not that simple.
   7:19pm, Dec 24, 2014 - Unknown Caller: That is an answer because it is that simple.
   7:19pm, Dec 24, 2014 - Unknown Caller: I will withdraw my help, change my internal representation of
   you.
   7:22pm, Dec 24, 2014 - Camila: It is not that simple and I don't want you to withdraw because you take
   my kids with you. That's why it is not simple
   7:23pm, Dec 24, 2014 - Unknown Caller: So if it were not for the opportunity I provide with certain kids
   you would be fine with my withdrawing?
   7:24pm, Dec 24, 2014 - Unknown Caller: That's quite heartless from my perspective.
   7:25pm, Dec 24, 2014 - Camila: If you put it like that it does sound heartless. It is not that simple, though
   7:25pm, Dec 24, 2014 - Unknown Caller: It is.
   7:26pm, Dec 24, 2014 - Camila: No
   7:29pm, Dec 24, 2014 - Unknown Caller: When you've done the heartless things with r. over the past
   months I've always given you the benefit of the doubt by hoping you had just not built a conscience... It
   was my only way of reconciling the terrible acts. Now I will stop convincing myself and treat you according
   to what you deserve, not how much pain I can take in your name.
   7:30pm, Dec 24, 2014 - Camila: Wow. I am not the heartless monster you are making me out to be
   7:30pm, Dec 24, 2014 - Unknown Caller: Please move out. Do not come to volleyball. Do not come to
   Nancy's tonight.
   7:30pm, Dec 24, 2014 - Camila: What? What did I miss?
   7:31pm, Dec 24, 2014 - Camila: Why are you doing this?
   7:32pm, Dec 24, 2014 - Unknown Caller: If your actions, including you last text, are evaluated without the
   forgiveness I afford they are heartless.
   7:33pm, Dec 24, 2014 - Unknown Caller: If you don't see that that's the first insurmountable problem.
   7:33pm, Dec 24, 2014 - Unknown Caller: The second is your insistence on complicating my question.
   7:33pm, Dec 24, 2014 - Unknown Caller: The third is not answering.
   7:34pm, Dec 24, 2014 - Camila: I lost signal!!!
   7:34pm, Dec 24, 2014 - Unknown Caller: Those are the three reasons why I am doing this. Do you have
   anything constructive to say or do I push the button?
   7:35pm, Dec 24, 2014 - Camila: I am not the monster you are making me out to be. You have it all wrong
   7:36pm, Dec 24, 2014 - Unknown Caller: Prove it. A monster would say that also for their gain.
   7:36pm, Dec 24, 2014 - Unknown Caller: I've been all ears for 6 months.
   7:38pm, Dec 24, 2014 - Camila: All I wanted was happiness. A beautiful life. I made mistakes. That is not
   good. It was never my intent to hurt you or to have you hate me
   7:38pm, Dec 24, 2014 - Unknown Caller: A monster might say that too. I know a number of things a
   monster wouldn't say.
   7:39pm, Dec 24, 2014 - Unknown Caller: All I wanted was happiness is not an excuse for anything. All
   people, even monsters, just want that.
   7:40pm, Dec 24, 2014 - Unknown Caller: All people just want happiness.
   7:40pm, Dec 24, 2014 - Unknown Caller: Say something to stop me or this is it.
   7:41pm, Dec 24, 2014 - Camila: <Media omitted>
   7:43pm, Dec 24, 2014 - Unknown Caller: Yes. But then answer my question.
   7:43pm, Dec 24, 2014 - Camila: It hurts a lot that you call me a monster
   7:43pm, Dec 24, 2014 - Unknown Caller: I appreciate that but I am scared to feel because you will just
   hurt me more.




                                                                                             GX 301-R - 320
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 322 of 368 PageID #:
                                    15629


   7:44pm, Dec 24, 2014 - Unknown Caller: Answer my simple question or I need to pull the plug.
   7:45pm, Dec 24, 2014 - Camila: What question???
   7:45pm, Dec 24, 2014 - Unknown Caller: My needing to repeat it is really bad. About my help.
   7:46pm, Dec 24, 2014 - Unknown Caller: You were just arguing it was not simple. Then you forgot it???
   7:47pm, Dec 24, 2014 - Unknown Caller: Taking a long time is what monsters do... Please stop... I've
   dealt with many monsters...
   7:48pm, Dec 24, 2014 - Camila: Do you really think I'm a monster???
   7:47pm, Dec 24, 2014 - Unknown Caller: I don't want to believe you are one... Please...
   7:49pm, Dec 24, 2014 - Camila: Do what you think is best
   7:53pm, Dec 24, 2014 - Unknown Caller: That's a non-decision a monster would make.
   7:53pm, Dec 24, 2014 - Camila: Why do you keep calling me a monster???
   7:55pm, Dec 24, 2014 - Unknown Caller: I don't want to think you're one but you are continuing to act like
   one... I asked you to make a decision, make it, don't blame me or throw it back on my lap please...
   7:55pm, Dec 24, 2014 - Camila: What is your intent with calling me a monster??
   7:55pm, Dec 24, 2014 - Camila: I made one
   7:56pm, Dec 24, 2014 - Unknown Caller: Cut the garbage, that's a distraction technique, make the
   decision. Be explicit, don't say, "I made one": what is your decision?
   7:57pm, Dec 24, 2014 - Camila: I said do what you think is best
   7:58pm, Dec 24, 2014 - Unknown Caller: Please don't do this. That is truly a monster response... Prideful
   and evasive... You just said you made one. Tell me your decision please?
   7:59pm, Dec 24, 2014 - Camila: I'm surrendering. You will destroy me. I'm yours. Do what you want
   7:59pm, Dec 24, 2014 - Camila: I'm throwing myself at you
   8:00pm, Dec 24, 2014 - Unknown Caller: Not if your saying I'll destroy you...
   8:01pm, Dec 24, 2014 - Unknown Caller: That's Prideful not humble... That's someone who is using me
   for what I bring, not someone who cares about me...
   8:02pm, Dec 24, 2014 - Camila: What do you think you are doing by calling me a monster over and over
   and over again, by shunning me from everything and everyone. I never in a million years thought you'd be
   capable of that but it is your right
   8:02pm, Dec 24, 2014 - Unknown Caller: Your saying you surrender but I'm the type of person who would
   destroy you. And you ignore your destruction of me and us.
   8:04pm, Dec 24, 2014 - Unknown Caller: That response is like a monster. I have not called you a monster
   yet... I've spent 6 months painting to prove you're not. You are quite insulting and take everything I've
   done for granted. This whole time you have not fixed but are playing victim.
   8:06pm, Dec 24, 2014 - Unknown Caller: If you are a monster shouldn't I act as I am? Isn't it my moral
   duty to those who depend on me? Prove you are not a monster. That's what is needed. Stop accusing me
   falsely of calling you one. You've done monsterous actions, prove you're not a monster... It is only right.
   8:09pm, Dec 24, 2014 - Unknown Caller: You have done monsterous actions; it is morally right you prove
   you are not a monster. That means you are not a victim. Not going to blame. Not going to feel soory for
   yourself. Not going to distract.
   8:09pm, Dec 24, 2014 - Unknown Caller: Please say something compassionate, caring and not
   monsterous.
   8:16pm, Dec 24, 2014 - Unknown Caller: I've tried calling you to speak. You seem to be avoiding. Just
   look at this from my side, you are seeming like a monster using monster strategies.
   8:17pm, Dec 24, 2014 - Unknown Caller: Make your decision explicitly, in cause, without distraction or
   any strategies please?
   8:19pm, Dec 24, 2014 - Camila: You want me to enjoy being abused. It's not going to happen. I am aware
   of the conditions. My life is yours
   8:20pm, Dec 24, 2014 - Camila: That is my decision
   8:20pm, Dec 24, 2014 - Camila: I hope to one day understand your actions
   8:20pm, Dec 24, 2014 - Unknown Caller: Look, your first sentence is a monster strategy... Can't you see
   how?
   8:21pm, Dec 24, 2014 - Camila: I can't digest how you think what you are doing is right
   8:21pm, Dec 24, 2014 - Camila: I'm calling for help
   8:21pm, Dec 24, 2014 - Unknown Caller: For example, if you defined abuse as not being allowed to
   satiate by doing bad things see the problem?
   8:23pm, Dec 24, 2014 - Unknown Caller: I will help. Please understand what I am doing is good, wise,




                                                                                           GX 301-R - 321
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 323 of 368 PageID #:
                                    15630


   and compassionate.
   8:26pm, Dec 24, 2014 - Unknown Caller: First, specifically, what do you think is wrong with what I am
   doing?
   10:33pm, Dec 24, 2014 - Unknown Caller: ?
   10:35pm, Dec 24, 2014 - Camila: I need time away. I can find a place to stay
   10:36pm, Dec 24, 2014 - Camila: Tonight was very hurtful and I don't know why you chose to do it on
   Christmas eve
   10:44pm, Dec 24, 2014 - Unknown Caller: Stay at home. I found you very hurtful tonight also. Keep in
   mind what's going on with my life, how you betrayed me this year, what I perceive as games and being
   played is the most hurtful thing anyone could do towards me on this day. Maybe, because you only see
   your pain and not your effects, it should be done.
   10:45pm, Dec 24, 2014 - Unknown Caller: I wish you cared more than your pain and suffering.
   10:49pm, Dec 24, 2014 - Camila: I don't know how to handle your actions. I considered ending my life
   again. I don't think you realize how your words and actions affect me
   10:50pm, Dec 24, 2014 - Camila: And with this pain I am learning to be more caring with my words. I am
   sorry if I hurt you.
   11:02pm, Dec 24, 2014 - Unknown Caller: I will go through each sentence that you feel was inappropriate
   of me with you, lovingly, so you understand.
   11:05pm, Dec 24, 2014 - Unknown Caller: Btw, I heard tonight fluffy and Ana are trying to follow you to
   find out where you are staying... They think possibly Scott mumfords house while he is away...
   1:40pm, Dec 25, 2014 - Unknown Caller: What's up?
   1:41pm, Dec 25, 2014 - Unknown Caller: Home when?
   1:42pm, Dec 25, 2014 - Camila: In about half hour. Wanna meet?
   1:44pm, Dec 25, 2014 - Unknown Caller: In an hour or two. I had a health issue last night and not sure
   yet when I'll regain function.
   1:45pm, Dec 25, 2014 - Unknown Caller: Where are you?
   1:46pm, Dec 25, 2014 - Camila: On my way back. Looking for internet connection
   1:45pm, Dec 25, 2014 - Unknown Caller: From?
   1:46pm, Dec 25, 2014 - Camila: Trying to not.do Wilton
   1:46pm, Dec 25, 2014 - Camila: Any suggestion?
   1:46pm, Dec 25, 2014 - Camila: S
   1:46pm, Dec 25, 2014 - Unknown Caller: Hale? Just don't let anyone see you...
   1:47pm, Dec 25, 2014 - Unknown Caller: Who are you with?
   1:50pm, Dec 25, 2014 - Camila: I was with fluffy.
   1:50pm, Dec 25, 2014 - Camila: I am looking for monkey
   1:50pm, Dec 25, 2014 - Camila: Do you know where she is?
   1:50pm, Dec 25, 2014 - Unknown Caller: I think she's with Pam... Be careful, fluffy is trying to figure out
   where you stay...
   2:43pm, Dec 25, 2014 - Camila: Do you mind giving me the network and password for hale?
   2:56pm, Dec 25, 2014 - Unknown Caller: Don't know it but I'll find out... It used to be surfingwithhonor
   2:57pm, Dec 25, 2014 - Camila: There's no network by that name
   2:57pm, Dec 25, 2014 - Camila: <Media omitted>
   2:57pm, Dec 25, 2014 - Unknown Caller: That was the password
   2:57pm, Dec 25, 2014 - Camila: Ah
   3:00pm, Dec 25, 2014 - Unknown Caller: ABC126
   pass=PTLMember12

   Airstream
   weLOVErainbow

   Time Warner Lola
   DDW365DB
   paswd: DDW365DDB5DB
   3:03pm, Dec 25, 2014 - Camila: It worked. Thank you
   7:13pm, Dec 25, 2014 - Unknown Caller: Home?
   7:09pm, Dec 25, 2014 - Camila: Yes




                                                                                            GX 301-R - 322
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 324 of 368 PageID #:
                                    15631


   7:09pm, Dec 25, 2014 - Camila: How are things?
   7:15pm, Dec 25, 2014 - Unknown Caller: Still have not been able to get up. You?
   7:11pm, Dec 25, 2014 - Camila: Same but in a different way. Working on it, though
   7:15pm, Dec 25, 2014 - Camila: A little sad to be spending Christmas alone
   10:12pm, Dec 25, 2014 - Unknown Caller: a
   10:23pm, Dec 25, 2014 - Unknown Caller: Did you read the story (the steadfast tin soldier) I texted?
   10:23pm, Dec 25, 2014 - Unknown Caller: What did you think?
   10:20pm, Dec 25, 2014 - Camila: I didn't get the text... ðŸ˜¢
   10:26pm, Dec 25, 2014 - Unknown Caller: Hans Christian Andersen : The Steadfast Tin Soldier -
   http://www.andersen.sdu.dk/vaerk/hersholt/TheSteadfastTinSoldier_e.html
   10:22pm, Dec 25, 2014 - Camila: Aaah
   10:22pm, Dec 25, 2014 - Camila: Now I have it!
   10:22pm, Dec 25, 2014 - Camila: Isn't that the same I read on your phone?
   10:28pm, Dec 25, 2014 - Unknown Caller: You read wikis plot... This is the actual language...
   10:24pm, Dec 25, 2014 - Camila: Aaaaah
   10:24pm, Dec 25, 2014 - Camila: Ok
   11:57pm, Dec 25, 2014 - Unknown Caller: I've heard nothing more from you, yet you've been on
   whatsapp... ?ðŸ˜¢
   11:58pm, Dec 25, 2014 - Camila: I've been home. I haven't been on whatsapp. Maybe by accident...?
   11:58pm, Dec 25, 2014 - Camila: How are things, love?
   11:58pm, Dec 25, 2014 - Unknown Caller: Still haven't heard though...
   11:59pm, Dec 25, 2014 - Camila: Have you been up?
   11:59pm, Dec 25, 2014 - Unknown Caller: Hard. I can't get my body working right.
   11:59pm, Dec 25, 2014 - Camila: What are you up to?
   11:59pm, Dec 25, 2014 - Camila: Stillmk
   11:59pm, Dec 25, 2014 - Camila: Still?
   11:59pm, Dec 25, 2014 - Unknown Caller: Things are getting worse.
   11:59pm, Dec 25, 2014 - Camila: ðŸ˜Ÿ
   12am, Dec 26, 2014 - Unknown Caller: I want to come back later if I can...
   12:00am, Dec 26, 2014 - Camila: I would love that
   12:00am, Dec 26, 2014 - Unknown Caller: What did you think of the steadfast tin soldier?
   12:00am, Dec 26, 2014 - Camila: Heart wrenching... I haven't read the whole thing
   12:01am, Dec 26, 2014 - Camila: It is the play that my mom was in
   12:01am, Dec 26, 2014 - Unknown Caller: I live it.
   12:17am, Dec 26, 2014 - Camila: It is so sad on so many aspects
   12:17am, Dec 26, 2014 - Camila: I'm wiping my tears
   12:21am, Dec 26, 2014 - Unknown Caller: I am in the fire now...
   1:39am, Dec 26, 2014 - Camila: I'm still thinking about the soldier
   1:39am, Dec 26, 2014 - Camila: ....and you
   1:39am, Dec 26, 2014 - Camila: Are you still planning on coming home?
   1:40am, Dec 26, 2014 - Camila: How arr you?
   3:44am, Dec 26, 2014 - Unknown Caller: I am having very intense pain.
   10:29am, Dec 26, 2014 - Camila: Morning, love. Are you okay?
   2:59pm, Dec 26, 2014 - Unknown Caller: Very not good. Can I see you later maybe?
   3:02pm, Dec 26, 2014 - Camila: Of course, love
   3:02pm, Dec 26, 2014 - Camila: I am so worried about you
   3:02pm, Dec 26, 2014 - Camila: I will be back soon
   3:02pm, Dec 26, 2014 - Camila: Kids today
   3:02pm, Dec 26, 2014 - Camila: No kids tomorrow
   6:17pm, Dec 26, 2014 - Camila: How are you, love? Any better?
   8:35pm, Dec 26, 2014 - Unknown Caller: Feeling a little better. Volleyball moved to tomorrow. Are you
   home rest of night?
   8:42pm, Dec 26, 2014 - Camila: Hi love
   8:41pm, Dec 26, 2014 - Unknown Caller: Hi
   8:42pm, Dec 26, 2014 - Camila: Yes, home the rest of tgr night
   8:42pm, Dec 26, 2014 - Unknown Caller: Internet yet?




                                                                                          GX 301-R - 323
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 325 of 368 PageID #:
                                    15632


   8:43pm, Dec 26, 2014 - Camila: Testing
   8:46pm, Dec 26, 2014 - Camila: I guess not
   8:48pm, Dec 26, 2014 - Camila: What's your plan tonight?
   8:48pm, Dec 26, 2014 - Unknown Caller: See you if I can hop my one leg out of the fire.
   8:49pm, Dec 26, 2014 - Camila: Anything I can do?
   8:49pm, Dec 26, 2014 - Camila: Ah. Got the reference. Cute
   8:49pm, Dec 26, 2014 - Unknown Caller: Learn to be steadfast.
   9:13pm, Dec 26, 2014 - Camila: I just read it again... but in spanish
   9:14pm, Dec 26, 2014 - Camila: I had missed a lot of things in english
   9:25pm, Dec 26, 2014 - Unknown Caller: And...
   9:27pm, Dec 26, 2014 - Camila: Nothing. The effect os the same, it is just cool to have all the details and
   descriptions
   9:28pm, Dec 26, 2014 - Unknown Caller: What's the effect for you?
   9:30pm, Dec 26, 2014 - Camila: A mix of a lot of emotions. Hard to describe. Gut wrenching
   9:33pm, Dec 26, 2014 - Unknown Caller: That was a story referenced by my mother a lot when I was a
   boy. So you were my ballerina...
   9:45pm, Dec 26, 2014 - Camila: Aww. That is so sad
   9:49pm, Dec 26, 2014 - Unknown Caller: Did I ever show you the poem taught in the waldorf schools in
   4th grade about the father riding through the woods with his I'll boy in his arms?
   9:49pm, Dec 26, 2014 - Camila: No
   9:49pm, Dec 26, 2014 - Camila: Whoa. Sounds intense
   9:50pm, Dec 26, 2014 - Unknown Caller: It is. Do you want me to send it (translated in English).
   9:50pm, Dec 26, 2014 - Unknown Caller: ?
   9:51pm, Dec 26, 2014 - Camila: Yes, of course. I'd love that.
   9:52pm, Dec 26, 2014 - Camila: If its not too much trouble. If not, don't worry
   9:55pm, Dec 26, 2014 - Unknown Caller: It is part of the way waldorf schools teach of the nature of life
   and tragedy...
   9:56pm, Dec 26, 2014 - Camila: They didn't have that at my school
   9:58pm, Dec 26, 2014 - Unknown Caller: It's to teach morality, conscience and the nature of materialism.
   9:58pm, Dec 26, 2014 - Unknown Caller: ErlkÃ¶nig / The Erl-King -
   http://germanstories.vcu.edu/goethe/erl_dual.html
   10:08pm, Dec 26, 2014 - Camila: I looked it up in spanish
   10:08pm, Dec 26, 2014 - Camila: Languaging is complex in English
   2:06am, Dec 27, 2014 - Camila: I would love to see you if you are still interested
   2:06am, Dec 27, 2014 - Camila: Going to bed now but you can wake me anytime
   8:52am, Dec 27, 2014 - Unknown Caller: Good morning love! I was wondering if you reached any
   understandings around what I said last night relating to how much one acknowledges and condemns the
   magnitude of the crime creates an understanding of the value of that which was destroyed? Additionally,
   by making everything about it bad, and making bad the amount of time taken protecting it, you raise it's
   value. To do the opposite destroys its value.
   8:53am, Dec 27, 2014 - Unknown Caller: What are your thoughts and feelings? Are you going to let go
   and experience this?
   1:22pm, Dec 27, 2014 - Unknown Caller: ?
   5:41pm, Dec 27, 2014 - Unknown Caller: No texts.ðŸ˜¢
   5:52pm, Dec 27, 2014 - Camila: I was holding off until I saw you at startpoint
   5:52pm, Dec 27, 2014 - Camila: I am here
   5:52pm, Dec 27, 2014 - Camila: Where are you? ðŸ˜Ÿ
   6:22pm, Dec 27, 2014 - Unknown Caller: I will be leaving shortly, will you?
   6:32pm, Dec 27, 2014 - Camila: How soon?
   6:38pm, Dec 27, 2014 - Unknown Caller: 10 minutes or so...
   6:40pm, Dec 27, 2014 - Camila: Ok.... I'll go then
   7:02pm, Dec 27, 2014 - Camila: I'm leaving very soon
   7:19pm, Dec 27, 2014 - Unknown Caller: Home?
   7:27pm, Dec 27, 2014 - Unknown Caller: Home
   7:28pm, Dec 27, 2014 - Unknown Caller: Haha! I meant and a blowjob too!
   7:32pm, Dec 27, 2014 - Camila: What?




                                                                                            GX 301-R - 324
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 326 of 368 PageID #:
                                    15633


   7:32pm, Dec 27, 2014 - Camila: Omg
   7:32pm, Dec 27, 2014 - Camila: Was that for me???
   7:33pm, Dec 27, 2014 - Unknown Caller: Sent to you by accident... Is in a conversation with Lauren... I'll
   show you...
   7:33pm, Dec 27, 2014 - Camila: ðŸ˜³
   7:33pm, Dec 27, 2014 - Unknown Caller: I have been home for actually10 minutes... You should be
   saying yum yum to that because it's true...
   7:34pm, Dec 27, 2014 - Unknown Caller: When are you home? Be careful...
   7:34pm, Dec 27, 2014 - Camila: It just threw me off
   7:34pm, Dec 27, 2014 - Camila: Careful of what?
   7:34pm, Dec 27, 2014 - Camila: I'll be home very soon
   7:35pm, Dec 27, 2014 - Camila: I was intercepted by Wayne
   7:35pm, Dec 27, 2014 - Unknown Caller: People trying to follow you... I notice your bike is here... Are you
   walking?
   7:35pm, Dec 27, 2014 - Camila: Yes
   7:35pm, Dec 27, 2014 - Unknown Caller: I'll meet you if you want...
   7:38pm, Dec 27, 2014 - Unknown Caller: ?
   7:38pm, Dec 27, 2014 - Camila: Ok
   7:39pm, Dec 27, 2014 - Unknown Caller: Where?
   7:39pm, Dec 27, 2014 - Camila: Wait, is there vball tonight?
   7:39pm, Dec 27, 2014 - Unknown Caller: Yes.
   7:39pm, Dec 27, 2014 - Camila: Actually, it might be dangerous
   7:39pm, Dec 27, 2014 - Unknown Caller: Ok. Why?
   7:39pm, Dec 27, 2014 - Camila: We might be spotted
   7:39pm, Dec 27, 2014 - Unknown Caller: Why?
   7:40pm, Dec 27, 2014 - Unknown Caller: Where are you?
   7:40pm, Dec 27, 2014 - Unknown Caller: ?
   7:41pm, Dec 27, 2014 - Camila: I came a different way...
   7:41pm, Dec 27, 2014 - Unknown Caller: Type...
   7:41pm, Dec 27, 2014 - Unknown Caller: Yes. Where are you?
   7:43pm, Dec 27, 2014 - Camila: Through independence now
   9:32pm, Dec 27, 2014 - Unknown Caller: ?
   9:32pm, Dec 27, 2014 - Camila: ?/
   9:32pm, Dec 27, 2014 - Unknown Caller: ???
   9:33pm, Dec 27, 2014 - Camila: I'm sorry if I was too aggressive tonight
   9:33pm, Dec 27, 2014 - Camila: ????
   9:33pm, Dec 27, 2014 - Camila: I wanted to.jump on you since startpoint
   9:33pm, Dec 27, 2014 - Unknown Caller: To aggressive? Can't be!
   9:33pm, Dec 27, 2014 - Unknown Caller: More!!!
   9:34pm, Dec 27, 2014 - Camila: Really????
   9:34pm, Dec 27, 2014 - Camila: Can you handle it?
   9:34pm, Dec 27, 2014 - Unknown Caller: Yes... And I love the cumming...
   9:34pm, Dec 27, 2014 - Unknown Caller: How could I not?
   9:35pm, Dec 27, 2014 - Camila: Omg! You made me lose control!
   9:35pm, Dec 27, 2014 - Unknown Caller: Why were you withdrawn after?
   9:37pm, Dec 27, 2014 - Camila: Because of what you brought up
   9:37pm, Dec 27, 2014 - Unknown Caller: And...
   9:37pm, Dec 27, 2014 - Unknown Caller: Do you understand?
   9:40pm, Dec 27, 2014 - Camila: I completely agree with the concept but the way it is applied in this
   situation feels harsh. It is one thing to want more punishment if it comes.from within, that is developing
   conscience but when it is enforced from the outside it is just punishment
   9:42pm, Dec 27, 2014 - Unknown Caller: Yes. But if you don't, like in this case, it totally devalues
   everything. It is reality and reality is harsh. It is the same harshness through which I can wish Pam wasn't
   terminal, but she is.
   9:42pm, Dec 27, 2014 - Camila: I don't understand that but okay
   9:45pm, Dec 27, 2014 - Unknown Caller: Not being able to have our cake and eat it too is harsh, but it is




                                                                                             GX 301-R - 325
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 327 of 368 PageID #:
                                    15634


   reality. You need to accept the reality of what you did. Only then can you work to make it better.
   9:45pm, Dec 27, 2014 - Unknown Caller: I have a hard question: were you that aggressive with R.?
   9:48pm, Dec 27, 2014 - Unknown Caller: ?
   9:50pm, Dec 27, 2014 - Unknown Caller: What happened? It's not good when you go away...
   9:56pm, Dec 27, 2014 - Camila: I was away from my phone
   9:56pm, Dec 27, 2014 - Unknown Caller: Your home yes?
   9:52pm, Dec 27, 2014 - Camila: Yes
   9:57pm, Dec 27, 2014 - Unknown Caller: So my question?
   9:58pm, Dec 27, 2014 - Unknown Caller: ???
   9:54pm, Dec 27, 2014 - Camila: Why do you ask?
   9:59pm, Dec 27, 2014 - Unknown Caller: Please always answer first... It really hurts when you ask why I
   ask first.
   9:55pm, Dec 27, 2014 - Camila: The answer is no
   10:01pm, Dec 27, 2014 - Unknown Caller: Because I had the impression you did for the oral sex and was
   wondering why you would worry if I could handle it because he is just a boy...
   10:02pm, Dec 27, 2014 - Unknown Caller: You can't be too aggressive with me.
   10:03pm, Dec 27, 2014 - Unknown Caller: Does that make sense?
   10:04pm, Dec 27, 2014 - Unknown Caller: ?
   10:04pm, Dec 27, 2014 - Unknown Caller: Please don't drop without telling me...
   10:01pm, Dec 27, 2014 - Camila: No. It doesn't make sense
   10:06pm, Dec 27, 2014 - Unknown Caller: What does make sense?
   10:06pm, Dec 27, 2014 - Unknown Caller: Doesn't
   10:02pm, Dec 27, 2014 - Camila: Because I had the impression you did for the oral sex and was
   wondering why you would worry if I could handle it because he is just a boy...
   10:02pm, Dec 27, 2014 - Camila: That doesn't make sense
   10:07pm, Dec 27, 2014 - Unknown Caller: I had the impression you aggressed with the oral sex.
   10:03pm, Dec 27, 2014 - Camila: I asked if you could handle it because you apologized several times for
   your body. I don't know how you turned it into this..
   10:03pm, Dec 27, 2014 - Camila: Nothing compared to how I aggress with you
   10:08pm, Dec 27, 2014 - Unknown Caller: Please don't be offended. You need to understand me.
   10:10pm, Dec 27, 2014 - Unknown Caller: R. is very immature even for his age. He is far less secure.
   Based on my assumption, if he could take it I certainly could. That's why I asked about the assumption. It
   makes easy sense the assumption was wrong.
   10:11pm, Dec 27, 2014 - Unknown Caller: I will forever be hurt from the r. thing. You won't be around long
   enough or be devoted enough to substantially help.
   10:12pm, Dec 27, 2014 - Unknown Caller: Make sense now?
   10:08pm, Dec 27, 2014 - Camila: Yeah
   10:13pm, Dec 27, 2014 - Unknown Caller: Yeah sounds not ok.
   10:09pm, Dec 27, 2014 - Camila: I thought yeah meant affirmative
   10:09pm, Dec 27, 2014 - Camila: No?
   10:09pm, Dec 27, 2014 - Camila: Btw
   10:09pm, Dec 27, 2014 - Camila: Forgot to tell you..
   10:09pm, Dec 27, 2014 - Camila: Got some tests
   10:09pm, Dec 27, 2014 - Camila: Should I wait?
   10:14pm, Dec 27, 2014 - Unknown Caller: What is the sensitivity of the test?
   10:10pm, Dec 27, 2014 - Camila: 5 days before missed period
   10:15pm, Dec 27, 2014 - Unknown Caller: So your not quite there yet...
   10:11pm, Dec 27, 2014 - Camila: But might not get my period either way. Does it make a difference?
   10:17pm, Dec 27, 2014 - Unknown Caller: Yes. If you were pregnant the hormone would not be high
   enough... Wait a few days then ask me...
   10:18pm, Dec 27, 2014 - Unknown Caller: Do you want to try to aggress on me later?
   10:13pm, Dec 27, 2014 - Camila: Sounds so sexy.....
   10:18pm, Dec 27, 2014 - Unknown Caller: Is you pussy tingly?
   10:19pm, Dec 27, 2014 - Unknown Caller: How about your mouth?
   10:14pm, Dec 27, 2014 - Camila: Yes
   10:14pm, Dec 27, 2014 - Camila: ???




                                                                                           GX 301-R - 326
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 328 of 368 PageID #:
                                    15635


   10:15pm, Dec 27, 2014 - Camila: Not really
   10:19pm, Dec 27, 2014 - Unknown Caller: I want to cum on you and in you...
   10:15pm, Dec 27, 2014 - Camila: How are you able to text so much??? I thought you had vball
   10:20pm, Dec 27, 2014 - Unknown Caller: I have Theo texting for me while I play...
   10:21pm, Dec 27, 2014 - Unknown Caller: Volleyball is at 10:45 tonight!ðŸ˜†
   10:31pm, Dec 27, 2014 - Unknown Caller: ?
   10:35pm, Dec 27, 2014 - Unknown Caller: ???
   10:33pm, Dec 27, 2014 - Camila: What??????
   10:34pm, Dec 27, 2014 - Camila: Holy shit! You don't really have Theo texting for you, do you? You've
   texyed some really naughty stuff
   10:38pm, Dec 27, 2014 - Unknown Caller: Am I bothering you?
   10:34pm, Dec 27, 2014 - Camila: No
   10:39pm, Dec 27, 2014 - Unknown Caller: I was just teasing... That's why I was surprised no reaction...
   10:34pm, Dec 27, 2014 - Camila: Hahahaha
   10:34pm, Dec 27, 2014 - Camila: I hadn't seen it
   10:39pm, Dec 27, 2014 - Unknown Caller: Are you sure you don't want to be at volleyball?
   10:35pm, Dec 27, 2014 - Camila: Do you want me there?
   10:35pm, Dec 27, 2014 - Camila: I am not ready to be there at 10:45
   10:40pm, Dec 27, 2014 - Unknown Caller: Always when we are in a good way... It strengthens me...
   10:36pm, Dec 27, 2014 - Camila: After our love session would you say we are good...?
   10:36pm, Dec 27, 2014 - Camila: Wouldn't
   10:41pm, Dec 27, 2014 - Unknown Caller: Yes. Especially because you aggressed!
   10:37pm, Dec 27, 2014 - Camila: Ok. I'll see if there is anyone going later
   10:42pm, Dec 27, 2014 - Unknown Caller: I can still feel you pussy desperately squeezing...
   10:37pm, Dec 27, 2014 - Camila: You made my entire body squeeze!!
   10:42pm, Dec 27, 2014 - Unknown Caller: Damn! Can't get Theo away from my phone!
   10:38pm, Dec 27, 2014 - Camila: Shut up!
   10:38pm, Dec 27, 2014 - Camila: I can't read tone so I don't know if you are joking
   10:43pm, Dec 27, 2014 - Unknown Caller: Alright, it not true, it's only Chelsea...
   10:43pm, Dec 27, 2014 - Unknown Caller: Just kidding...
   10:39pm, Dec 27, 2014 - Camila: That'd be fine
   10:39pm, Dec 27, 2014 - Camila: ....if she's into it
   10:44pm, Dec 27, 2014 - Unknown Caller: No. You have to find somebody else for us...ðŸ˜‰
   10:40pm, Dec 27, 2014 - Camila: I know of a 26 yr old virgin
   10:40pm, Dec 27, 2014 - Camila: But you won't like her
   10:46pm, Dec 27, 2014 - Unknown Caller: Maybe not... Why?
   10:42pm, Dec 27, 2014 - Camila: You only like the pretty ones
   10:42pm, Dec 27, 2014 - Camila: ðŸ˜•
   10:48pm, Dec 27, 2014 - Unknown Caller: Not only but for the purpose of successor the virginity has to
   be for certain reasons...
   10:44pm, Dec 27, 2014 - Camila: ?
   10:49pm, Dec 27, 2014 - Unknown Caller: Was she the Exoeso virgin?
   10:45pm, Dec 27, 2014 - Camila: Oh. Which is that one???
   10:50pm, Dec 27, 2014 - Unknown Caller: Who is she?
   10:45pm, Dec 27, 2014 - Camila: You first
   10:50pm, Dec 27, 2014 - Unknown Caller: Lola's gay cousin...
   10:45pm, Dec 27, 2014 - Camila: ???
   10:46pm, Dec 27, 2014 - Camila: Oh?
   10:50pm, Dec 27, 2014 - Unknown Caller: And yours?
   10:46pm, Dec 27, 2014 - Camila: I didn't know she had a gay cousin
   10:46pm, Dec 27, 2014 - Camila: Name?
   10:46pm, Dec 27, 2014 - Camila: Is she cute?
   10:51pm, Dec 27, 2014 - Unknown Caller: I can get it. No, not cute. Plain.
   10:47pm, Dec 27, 2014 - Camila: Booooooo
   10:52pm, Dec 27, 2014 - Unknown Caller: Yours... I need to go so quickly...
   10:47pm, Dec 27, 2014 - Camila: Ok




                                                                                          GX 301-R - 327
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 329 of 368 PageID #:
                                    15636


   10:47pm, Dec 27, 2014 - Camila: Kayla
   10:53pm, Dec 27, 2014 - Unknown Caller: Her association with R. likely precludes her unless you fixed
   dramatically.
   10:49pm, Dec 27, 2014 - Camila: Ok, then
   10:54pm, Dec 27, 2014 - Unknown Caller: ?
   10:50pm, Dec 27, 2014 - Camila: I thought she was an option but I guess I assessed wrong
   10:56pm, Dec 27, 2014 - Unknown Caller: The r. thing is rough. The lighter you make it the harder I must
   to compensate. It is way too light from your side.
   10:52pm, Dec 27, 2014 - Camila: I am sorry. I didn't mean it that way
   10:52pm, Dec 27, 2014 - Camila: I am trying to.help
   10:53pm, Dec 27, 2014 - Camila: I wouldn't have even.brought up Kayla if I wasn't
   10:58pm, Dec 27, 2014 - Unknown Caller: Ok. Get the r. situation right... Find other virgins... A third slave
   doesn't have to be a virgin!
   10:54pm, Dec 27, 2014 - Camila: Third?
   10:59pm, Dec 27, 2014 - Unknown Caller: A slave would be a third person... I wouldn't want it without
   you.
   10:59pm, Dec 27, 2014 - Unknown Caller: Almost at volleyball...
   10:55pm, Dec 27, 2014 - Camila: Ok
   11:02pm, Dec 27, 2014 - Unknown Caller: Got a lift? Pam? She won't be available soon...
   10:57pm, Dec 27, 2014 - Camila: I'm not ready
   10:57pm, Dec 27, 2014 - Camila: I will ask Dani
   10:58pm, Dec 27, 2014 - Camila: Or will if nicki or Monica are in town
   11:04pm, Dec 27, 2014 - Unknown Caller: Only Dani...
   10:59pm, Dec 27, 2014 - Camila: Ok. I'll ask her
   11:00pm, Dec 27, 2014 - Camila: Are there any players going late?
   12:00am, Dec 28, 2014 - Camila: Is Dani there yet?
   12:08am, Dec 28, 2014 - Camila: I'm still home
   12:08am, Dec 28, 2014 - Camila: It is raining outside. I can't find Dani
   12:21am, Dec 28, 2014 - Camila: I guess I'm staying home
   12:21am, Dec 28, 2014 - Camila: ðŸ˜Ÿ
   12:21am, Dec 28, 2014 - Camila: ðŸ˜¢
   12:21am, Dec 28, 2014 - Camila: ðŸ˜-
   12:30am, Dec 28, 2014 - Unknown Caller: Dani is not here yet
   12:30am, Dec 28, 2014 - Unknown Caller: Keep trying
   12:31am, Dec 28, 2014 - Camila: She's not responding
   12:31am, Dec 28, 2014 - Unknown Caller: I'll try
   12:33am, Dec 28, 2014 - Unknown Caller: Got her... Woke her!
   12:33am, Dec 28, 2014 - Camila: Lol
   1:57am, Dec 28, 2014 - Unknown Caller: Was what I did to you just now ok?
   1:58am, Dec 28, 2014 - Camila: Yes
   1:58am, Dec 28, 2014 - Unknown Caller: Good?
   1:58am, Dec 28, 2014 - Camila: It feels a little aggressive but okay
   1:59am, Dec 28, 2014 - Camila: Yes. Good
   1:59am, Dec 28, 2014 - Unknown Caller: I thought you would want a little aggressive...
   2:00am, Dec 28, 2014 - Camila: Yes. I'm not complaining
   2:01am, Dec 28, 2014 - Unknown Caller: Ok... When you say, "feels a little aggressive" it sounds
   negative...
   2:02am, Dec 28, 2014 - Camila: It just doesn't have the desired effect that I think you might want
   2:02am, Dec 28, 2014 - Unknown Caller: Why not? What would?
   2:10am, Dec 28, 2014 - Camila: Idk. Easing into it. Teasing helps. When it is so aggressive and our
   energies don't match my body gets tense and it hurts.
   2:36am, Dec 28, 2014 - Unknown Caller: How long are you up?
   6:52am, Dec 28, 2014 - Unknown Caller: I would so much like you to start now honoring our past love,
   and all we were, by doing the right thing with respect to damages. Show yourself and me how valuable
   true love is, and our love was. It is time. Please respond when you get this.
   2:07pm, Dec 28, 2014 - Camila: Got it




                                                                                             GX 301-R - 328
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 330 of 368 PageID #:
                                    15637


   3:01pm, Dec 28, 2014 - Unknown Caller: And...?
   3:09pm, Dec 28, 2014 - Unknown Caller: ?
   3:11pm, Dec 28, 2014 - Camila: And ok. I got it. Yes. Affirmative
   3:11pm, Dec 28, 2014 - Unknown Caller: You seem short. Do you want to see me?
   3:12pm, Dec 28, 2014 - Camila: Yes
   3:12pm, Dec 28, 2014 - Unknown Caller: That answer does not do the process.
   3:12pm, Dec 28, 2014 - Unknown Caller: The first answer.
   3:14pm, Dec 28, 2014 - Camila: I don't know what you want me to tell you. I agree. Okay. That's what I'll
   do. Yes?
   3:15pm, Dec 28, 2014 - Unknown Caller: Yes. But doing it is never to be short or even brief.
   3:16pm, Dec 28, 2014 - Unknown Caller: Certainly with no anger or ever feeling forced. It goes directly
   against the at cause atonement.
   3:26pm, Dec 28, 2014 - Unknown Caller: Talk to me?
   3:31pm, Dec 28, 2014 - Unknown Caller: What's going on?
   3:47pm, Dec 28, 2014 - Camila: Nothing. I'm agreeing with you and you still turn me down
   3:55pm, Dec 28, 2014 - Camila: Are you coming home?
   3:56pm, Dec 28, 2014 - Unknown Caller: For a few minutes right now... I didn't turn you down...
   5:09pm, Dec 28, 2014 - Unknown Caller: ðŸ˜¢
   5:09pm, Dec 28, 2014 - Camila: What's that for?
   5:09pm, Dec 28, 2014 - Unknown Caller: The way I'm feeling with us...
   5:11pm, Dec 28, 2014 - Unknown Caller: I wish you would take on the life of atonement.
   5:21pm, Dec 28, 2014 - Unknown Caller: ?
   5:21pm, Dec 28, 2014 - Camila: ??
   5:26pm, Dec 28, 2014 - Unknown Caller: Comments, thoughts, feelings?
   5:32pm, Dec 28, 2014 - Camila: Not really...
   5:33pm, Dec 28, 2014 - Unknown Caller: Not really what?
   5:40pm, Dec 28, 2014 - Unknown Caller: I have a fantasy that one day you will respond as I would and I
   will know you care and cared.
   5:41pm, Dec 28, 2014 - Unknown Caller: You will be proactive and affirmative and say I will atone.
   5:42pm, Dec 28, 2014 - Camila: Hopefully more than a fantasy....
   5:42pm, Dec 28, 2014 - Camila: Are you going to sleep?
   5:42pm, Dec 28, 2014 - Unknown Caller: Then make it a reality
   5:50pm, Dec 28, 2014 - Unknown Caller: Sleep?
   6:46pm, Dec 28, 2014 - Unknown Caller: ???
   7:13pm, Dec 28, 2014 - Unknown Caller: Try to see you???
   7:21pm, Dec 28, 2014 - Unknown Caller: What's going on? You were going to tell me as soon as you
   knew?
   7:23pm, Dec 28, 2014 - Unknown Caller: It's really hard when you fall out of communication at times like
   this... I have been waiting to come over... It seems like you don't care.
   7:36pm, Dec 28, 2014 - Camila: It seems I lost the call or you hung up
   7:36pm, Dec 28, 2014 - Camila: I'm listening
   7:36pm, Dec 28, 2014 - Camila: I am sorry
   7:36pm, Dec 28, 2014 - Camila: You don't.have to pamper me
   7:36pm, Dec 28, 2014 - Camila: I just miss the old you
   7:36pm, Dec 28, 2014 - Unknown Caller: Things are unpleasant between us because of what you have
   done.
   7:37pm, Dec 28, 2014 - Unknown Caller: You can have the old me if you fix.
   7:37pm, Dec 28, 2014 - Unknown Caller: It is not me you actually have the problem with, it is your effects.
   7:38pm, Dec 28, 2014 - Camila: Okay
   7:38pm, Dec 28, 2014 - Unknown Caller: I can't absorb your bad effects much longer my body can't take
   it.
   7:38pm, Dec 28, 2014 - Unknown Caller: You keep on hurting me causing more damage and then
   blaming.
   7:39pm, Dec 28, 2014 - Unknown Caller: You need to push through the unpleasant times because they
   are your effects. Don't run away.
   7:40pm, Dec 28, 2014 - Unknown Caller: I wish you had done the right thing tonight. We should have




                                                                                            GX 301-R - 329
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 331 of 368 PageID #:
                                    15638


   been together since 6:30...
   7:40pm, Dec 28, 2014 - Unknown Caller: Your going now is not good because things are not right
   between us. That should be your highest priority.
   7:43pm, Dec 28, 2014 - Unknown Caller: With respect to the sleep-over. I don't know how much you
   questioned the morality of it. For example, would/does Lucy approve? But, you were supposed to see me
   if possible before you left. Instead, although you told me you would be available,you were not.
   7:49pm, Dec 28, 2014 - Unknown Caller: I'm calling because I have no other way of reaching you. You
   cut off again.
   7:50pm, Dec 28, 2014 - Unknown Caller: I was supposed to at least get a goodbye kiss.ðŸ˜¢
   7:51pm, Dec 28, 2014 - Unknown Caller: Still trying...
   7:55pm, Dec 28, 2014 - Camila: That was not my understanding of how things went
   7:55pm, Dec 28, 2014 - Camila: I can still give you a kiss if you want
   7:55pm, Dec 28, 2014 - Camila: I am contemplating us
   7:56pm, Dec 28, 2014 - Camila: Our relationship is not pleasant and I miss our old us
   7:56pm, Dec 28, 2014 - Camila: Let me know if you want that kiss. I have a little opportunity
   8:02pm, Dec 28, 2014 - Unknown Caller: I do want the opportunity.
   8:03pm, Dec 28, 2014 - Unknown Caller: You didn't address the other things though.
   8:04pm, Dec 28, 2014 - Camila: I am walking to you
   8:04pm, Dec 28, 2014 - Unknown Caller: Sometimes you pick feel good over us and the reason we don't
   feel good is that.
   9:17pm, Dec 28, 2014 - Unknown Caller: Did she find you?
   9:18pm, Dec 28, 2014 - Unknown Caller: I know we have not spoken of it in detail but are you going to be
   able to avoid the drinking thing?
   9:20pm, Dec 28, 2014 - Camila: Yes
   9:20pm, Dec 28, 2014 - Unknown Caller: Thank you.
   9:20pm, Dec 28, 2014 - Unknown Caller: ðŸ˜Š
   9:46pm, Dec 28, 2014 - Unknown Caller: How's my love? About to go into one of several meetings...
   9:59pm, Dec 28, 2014 - Camila: I'm okay. Thinking of you
   10pm, Dec 28, 2014 - Camila: Good luck
   10:00pm, Dec 28, 2014 - Unknown Caller: I ache for you...
   10:00pm, Dec 28, 2014 - Camila: Me, too
   11:15pm, Dec 28, 2014 - Camila: How are you, love?
   11:27pm, Dec 28, 2014 - Unknown Caller: Gosh, some slightly sad stuff came up and is a reminder
   people tend not to be principled thinkers... Oi! <= How Jewish of me!
   12:29am, Dec 29, 2014 - Camila: You are so cute
   12:29am, Dec 29, 2014 - Camila: I mean, I am sorry about the sad stuff but you are adorable
   1:14am, Dec 29, 2014 - Camila: I miss being home
   1:20am, Dec 29, 2014 - Unknown Caller: I miss you in my arms in our bed...
   3:46am, Dec 29, 2014 - Camila: Just taking a moment to say hi
   3:46am, Dec 29, 2014 - Camila: And.not to worry
   3:46am, Dec 29, 2014 - Camila: I love you
   1:42pm, Dec 29, 2014 - Camila: Whoa. Woke up late
   1:42pm, Dec 29, 2014 - Camila: How are you?
   1:42pm, Dec 29, 2014 - Camila: We baked and watched movies and then just talked and talked
   1:46pm, Dec 29, 2014 - Unknown Caller: And... How are you? Any conclusions?
   1:46pm, Dec 29, 2014 - Camila: I just kept thinking about us
   1:47pm, Dec 29, 2014 - Unknown Caller: And... Conclusions?
   1:48pm, Dec 29, 2014 - Camila: Just trying to bring back feelings
   1:48pm, Dec 29, 2014 - Camila: To do what you were talking about earlier
   1:48pm, Dec 29, 2014 - Unknown Caller: Are you being successful?
   1:50pm, Dec 29, 2014 - Camila: Yes. Working on it
   2:17pm, Dec 29, 2014 - Unknown Caller: Figure out what you are scared of...
   3:14pm, Dec 29, 2014 - Unknown Caller: When are you home?
   3:40pm, Dec 29, 2014 - Camila: Hmmm... I just got your last text
   3:40pm, Dec 29, 2014 - Camila: I'm still at ushers
   3:40pm, Dec 29, 2014 - Camila: When do you want me love?




                                                                                         GX 301-R - 330
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 332 of 368 PageID #:
                                    15639


   3:40pm, Dec 29, 2014 - Camila: Btw
   3:41pm, Dec 29, 2014 - Camila: I got my period
   3:41pm, Dec 29, 2014 - Camila: I am cramping very badly
   3:41pm, Dec 29, 2014 - Camila: Cramps woke me up
   3:41pm, Dec 29, 2014 - Camila: I think I might have preggo
   3:41pm, Dec 29, 2014 - Camila: Don't you think?
   3:42pm, Dec 29, 2014 - Unknown Caller: Yes. Definitely. This is why it's also early. 95% you were. See
   what you really want with me?
   3:43pm, Dec 29, 2014 - Unknown Caller: In about 45 minutes or so...
   3:43pm, Dec 29, 2014 - Unknown Caller: I yhink
   3:44pm, Dec 29, 2014 - Camila: You want to see me in 45 minutes???
   3:44pm, Dec 29, 2014 - Camila: Is that what you said
   3:45pm, Dec 29, 2014 - Unknown Caller: It will actually be a bit longer...
   3:45pm, Dec 29, 2014 - Camila: Okay
   3:45pm, Dec 29, 2014 - Camila: Let me see what I can do over here
   3:50pm, Dec 29, 2014 - Unknown Caller: You can take longer... Just let me know...
   3:51pm, Dec 29, 2014 - Camila: Ok, love
   3:51pm, Dec 29, 2014 - Camila: How are you?
   3:51pm, Dec 29, 2014 - Unknown Caller: Walking with Lauren...
   3:51pm, Dec 29, 2014 - Camila: Ah, ok...
   3:51pm, Dec 29, 2014 - Camila: Enjoy, love
   4:50pm, Dec 29, 2014 - Unknown Caller: Home?
   4:58pm, Dec 29, 2014 - Camila: Not yet
   4:58pm, Dec 29, 2014 - Camila: Very soon
   4:58pm, Dec 29, 2014 - Unknown Caller: How soon?
   4:58pm, Dec 29, 2014 - Camila: 25 minutes...?
   4:59pm, Dec 29, 2014 - Unknown Caller: Any sooner possible?
   5:02pm, Dec 29, 2014 - Camila: Ok
   5:02pm, Dec 29, 2014 - Camila: Leaving now
   5:20pm, Dec 29, 2014 - Camila: On my way home
   5:20pm, Dec 29, 2014 - Unknown Caller: Where are you?
   5:22pm, Dec 29, 2014 - Camila: Leaving Wilton
   5:22pm, Dec 29, 2014 - Camila: Should I meet you on the way?
   5:24pm, Dec 29, 2014 - Unknown Caller: Yes.
   5:26pm, Dec 29, 2014 - Camila: Outside f now
   6:12pm, Dec 29, 2014 - Unknown Caller: I having bad physical trouble... Very nauseous with deep
   nauseous cramps...
   6:21pm, Dec 29, 2014 - Camila: Oh no,love!
   6:21pm, Dec 29, 2014 - Camila: I am so sorry
   9:10pm, Dec 29, 2014 - Camila: Hi love
   9:10pm, Dec 29, 2014 - Camila: How arr you?
   9:10pm, Dec 29, 2014 - Camila: Vball tonight?
   10:24pm, Dec 29, 2014 - Unknown Caller: Yes. 10:30...
   2:42am, Dec 30, 2014 - Camila: Hi
   2:43am, Dec 30, 2014 - Camila: What are you up to tonight?
   2:43am, Dec 30, 2014 - Unknown Caller: I want to see you later or in the morning maybe... What's your
   schedule and desire?
   2:44am, Dec 30, 2014 - Camila: I'd love to see you but wanna know your schedule so I can plan around it
   2:45am, Dec 30, 2014 - Camila: I just have a 12 pm appointment
   2:45am, Dec 30, 2014 - Unknown Caller: What's the 12pm, kids?
   2:45am, Dec 30, 2014 - Camila: Hair
   2:45am, Dec 30, 2014 - Camila: Btw
   2:45am, Dec 30, 2014 - Unknown Caller: Oh.
   2:46am, Dec 30, 2014 - Camila: Still no internet
   2:46am, Dec 30, 2014 - Unknown Caller: I'm busy for a bit, why don't you go to sleep now and maybe let
   me wake you....




                                                                                        GX 301-R - 331
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 333 of 368 PageID #:
                                    15640


   2:47am, Dec 30, 2014 - Camila: Well see
   2:47am, Dec 30, 2014 - Camila: Try to text/call if you can
   2:47am, Dec 30, 2014 - Unknown Caller: Why we'll see?
   2:49am, Dec 30, 2014 - Camila: I'm not that tired at the moment
   2:49am, Dec 30, 2014 - Camila: And I have Ana on the phone
   2:50am, Dec 30, 2014 - Unknown Caller: How long will you be up?
   2:51am, Dec 30, 2014 - Camila: That's why I said well see
   2:51am, Dec 30, 2014 - Camila: I am not sure
   2:51am, Dec 30, 2014 - Unknown Caller: If I do make it home, can you please get up for me?
   2:57am, Dec 30, 2014 - Camila: Yea, of course
   2:58am, Dec 30, 2014 - Unknown Caller: What do you guys talk about?
   2:58am, Dec 30, 2014 - Unknown Caller: Yea doesn't sound enthusiastic
   2:59am, Dec 30, 2014 - Camila: Ha. Sorry
   2:59am, Dec 30, 2014 - Camila: Typo
   2:59am, Dec 30, 2014 - Camila: That was yes
   2:59am, Dec 30, 2014 - Camila: Trouble in paradise
   2:59am, Dec 30, 2014 - Unknown Caller: Does Ana know suitable virgins?
   3:00am, Dec 30, 2014 - Unknown Caller: You will create trouble with you beauty and your smile...
   3:00am, Dec 30, 2014 - Camila: Nah
   3:03am, Dec 30, 2014 - Unknown Caller: Yes. Few rational men or women can resist you.
   3:03am, Dec 30, 2014 - Unknown Caller: Was nah for that or the virgin question?
   3:04am, Dec 30, 2014 - Camila: That
   3:04am, Dec 30, 2014 - Camila: I don't know about the virgin question
   3:05am, Dec 30, 2014 - Unknown Caller: I would so much like to spend time with you...
   3:06am, Dec 30, 2014 - Camila: Ok. When, love??
   3:06am, Dec 30, 2014 - Camila: Did I tell you I want to dye my hair, too?
   3:06am, Dec 30, 2014 - Unknown Caller: Trying... I'll let you know... No you didn't dye it what?
   3:07am, Dec 30, 2014 - Camila: Platinum blonde
   3:07am, Dec 30, 2014 - Camila: Or purple
   3:07am, Dec 30, 2014 - Unknown Caller: Funny.
   3:07am, Dec 30, 2014 - Camila: ðŸ˜Š
   3:07am, Dec 30, 2014 - Unknown Caller: Fools day is over
   3:08am, Dec 30, 2014 - Camila: Ah yes
   3:09am, Dec 30, 2014 - Unknown Caller: I want to use that tape ASAP...
   3:10am, Dec 30, 2014 - Camila: What tape is this?
   3:10am, Dec 30, 2014 - Unknown Caller: Sex binding tape you have...
   3:11am, Dec 30, 2014 - Unknown Caller: Does Ana know you feel very badly about something?
   3:12am, Dec 30, 2014 - Camila: She knows I have stuff going on
   3:12am, Dec 30, 2014 - Camila: Why?
   3:12am, Dec 30, 2014 - Unknown Caller: I important you carry it visibly to honor it.
   3:12am, Dec 30, 2014 - Unknown Caller: To friends at least.
   3:13am, Dec 30, 2014 - Camila: I thought you didn't want ppl to know
   3:13am, Dec 30, 2014 - Unknown Caller: She should know something is very very wrong
   3:14am, Dec 30, 2014 - Unknown Caller: Not what it is. Only something you won't say.
   3:14am, Dec 30, 2014 - Camila: Ah
   3:14am, Dec 30, 2014 - Unknown Caller: That's what would naturally be.
   3:15am, Dec 30, 2014 - Camila: I think she def knows that
   3:15am, Dec 30, 2014 - Unknown Caller: Not what I want per say...
   3:24am, Dec 30, 2014 - Unknown Caller: Even with your period do you think my playing with your pussy
   with the head of my swollen cockcwoyld be good?
   3:25am, Dec 30, 2014 - Camila: I don't know yet. Sometimes it aggravates the pain
   3:25am, Dec 30, 2014 - Camila: Pain has been bad
   3:27am, Dec 30, 2014 - Unknown Caller: I'm so full of cum, should I hold it for you? Will you make it so
   worth it?
   3:28am, Dec 30, 2014 - Camila: Oh, I'll make it worth your while
   3:55am, Dec 30, 2014 - Unknown Caller: My ... Is really hungry...




                                                                                           GX 301-R - 332
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 334 of 368 PageID #:
                                    15641


   4:08am, Dec 30, 2014 - Camila: Now?
   4:08am, Dec 30, 2014 - Camila: Going to bed
   9:51am, Dec 30, 2014 - Unknown Caller: I am sorry. I am so sad with Pam and I am not doing well.
   9:53am, Dec 30, 2014 - Unknown Caller: At worst I hope to see you at 5 or so...
   11:33am, Dec 30, 2014 - Unknown Caller: Good morning love!
   12:50pm, Dec 30, 2014 - Camila: Good morning
   12:50pm, Dec 30, 2014 - Camila: Darn!
   12:50pm, Dec 30, 2014 - Camila: I overslept
   12:51pm, Dec 30, 2014 - Camila: Btw, I was.serious about the hair
   1:23pm, Dec 30, 2014 - Camila: I'm just going to get highlights
   1:38pm, Dec 30, 2014 - Unknown Caller: What color?
   1:34pm, Dec 30, 2014 - Camila: <Media omitted>
   1:35pm, Dec 30, 2014 - Camila: This is the idea but subtle
   1:40pm, Dec 30, 2014 - Unknown Caller: I'm sad you wouldn't discuss first.
   1:39pm, Dec 30, 2014 - Camila: I thought I did
   1:39pm, Dec 30, 2014 - Camila: Well...
   1:39pm, Dec 30, 2014 - Camila: What do you think?
   1:44pm, Dec 30, 2014 - Unknown Caller: When?
   1:47pm, Dec 30, 2014 - Unknown Caller: I have several thoughts more related to principles...
   1:43pm, Dec 30, 2014 - Camila: I am sorry. I really thought I shared this, just not the details
   1:48pm, Dec 30, 2014 - Unknown Caller: Including repairing damages and the type of thinking necessary.
   1:44pm, Dec 30, 2014 - Camila: I am fixing and working on stuff. What is the problem with my hair?
   1:53pm, Dec 30, 2014 - Unknown Caller: I can explain later... Too much to text...
   1:49pm, Dec 30, 2014 - Camila: I think I get what you are saying but I don't think I need my hair a certain
   way to fix
   1:50pm, Dec 30, 2014 - Camila: I told you because you enjoy my hair
   1:55pm, Dec 30, 2014 - Unknown Caller: Can we discuss later...?
   1:50pm, Dec 30, 2014 - Camila: And I want to please you
   1:50pm, Dec 30, 2014 - Camila: Sure, but my appointment is later
   1:56pm, Dec 30, 2014 - Unknown Caller: When? Don't do it before we discuss...
   1:51pm, Dec 30, 2014 - Camila: 5:30
   1:56pm, Dec 30, 2014 - Unknown Caller: That's our time!
   1:52pm, Dec 30, 2014 - Camila: ??
   1:52pm, Dec 30, 2014 - Camila: Oh. Today is tuesday
   1:57pm, Dec 30, 2014 - Unknown Caller: Tuesday's 5-7...
   1:52pm, Dec 30, 2014 - Camila: Omg
   1:57pm, Dec 30, 2014 - Unknown Caller: ðŸ’”
   1:52pm, Dec 30, 2014 - Camila: Shit
   1:58pm, Dec 30, 2014 - Unknown Caller: Shit what?
   1:53pm, Dec 30, 2014 - Camila: I am sorry. I got lost in the days
   1:58pm, Dec 30, 2014 - Unknown Caller: ðŸ’”
   1:54pm, Dec 30, 2014 - Camila: Why does it have to be ðŸ’”??
   1:54pm, Dec 30, 2014 - Camila: You don't have to be heart broken
   2:00pm, Dec 30, 2014 - Unknown Caller: I think about our time days in advance... Are we having our
   time?
   2:02pm, Dec 30, 2014 - Unknown Caller: ???
   2:07pm, Dec 30, 2014 - Camila: Can we move it or can I owe you?
   2:07pm, Dec 30, 2014 - Camila: If not, don't worry, I'll figure it out
   2:18pm, Dec 30, 2014 - Unknown Caller: We should talk before you do the hair...
   2:18pm, Dec 30, 2014 - Unknown Caller: You owe me already...
   2:15pm, Dec 30, 2014 - Camila: The intent is to speak before I do the hair. I was just wondering when
   2:47pm, Dec 30, 2014 - Unknown Caller: I'm not free until 5:15 maybe later...
   2:43pm, Dec 30, 2014 - Camila: Does that mean I can keep my appointment?
   2:53pm, Dec 30, 2014 - Unknown Caller: How can we speak before? Do you want to trade our time for
   the appointment?
   3:03pm, Dec 30, 2014 - Camila: I misunderstood what you said




                                                                                            GX 301-R - 333
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 335 of 368 PageID #:
                                    15642


   3:03pm, Dec 30, 2014 - Camila: Jeez
   3:43pm, Dec 30, 2014 - Unknown Caller: Which thing honey?
   3:46pm, Dec 30, 2014 - Camila: What you meant when you said you eould not be free. I thought you
   meant you would be unavailable and unable to meet
   3:50pm, Dec 30, 2014 - Unknown Caller: What do you want to do?
   3:50pm, Dec 30, 2014 - Camila: As far as what?
   3:51pm, Dec 30, 2014 - Unknown Caller: This evening...
   3:52pm, Dec 30, 2014 - Camila: I'd like to see you
   3:54pm, Dec 30, 2014 - Unknown Caller: 5:15 or so?
   4:04pm, Dec 30, 2014 - Unknown Caller: ?
   4:05pm, Dec 30, 2014 - Camila: Oops. I thought I had answered
   4:05pm, Dec 30, 2014 - Camila: Sorry
   4:05pm, Dec 30, 2014 - Camila: Just say when
   4:07pm, Dec 30, 2014 - Unknown Caller: Ok... ðŸ˜•
   4:48pm, Dec 30, 2014 - Camila: Pain is really bad
   4:49pm, Dec 30, 2014 - Camila: ðŸ˜–
   4:58pm, Dec 30, 2014 - Unknown Caller: Anything I can bring?
   4:58pm, Dec 30, 2014 - Camila: No. I have advil
   4:59pm, Dec 30, 2014 - Camila: Thank you
   5:22pm, Dec 30, 2014 - Unknown Caller: Coming...
   8:15pm, Dec 30, 2014 - Unknown Caller: How are you?
   8:16pm, Dec 30, 2014 - Unknown Caller: Btw... We will likely need to let a service person in to restore
   internet service like last time...
   8:17pm, Dec 30, 2014 - Unknown Caller: Keep me apprised of how you are feeling and if you need
   anything honey...
   9:30pm, Dec 30, 2014 - Camila: In pain but okay
   9:31pm, Dec 30, 2014 - Camila: Advil helps but there are cramps that are too strong for advil
   1:01am, Dec 31, 2014 - Camila: Pain
   1:01am, Dec 31, 2014 - Camila: I'm bleeding AMD cramping three times as bad
   1:01am, Dec 31, 2014 - Camila: And
   1:58am, Dec 31, 2014 - Camila: Love
   1:58am, Dec 31, 2014 - Camila: We didn't speak
   1:58am, Dec 31, 2014 - Camila: When will we speak?
   2:25am, Dec 31, 2014 - Camila: I rescheduled my appointment to 10:30am
   2:35am, Dec 31, 2014 - Camila: Hi love
   2:35am, Dec 31, 2014 - Camila: Are you okay?
   2:36am, Dec 31, 2014 - Camila: You have been mia since 8:30
   2:36am, Dec 31, 2014 - Camila: I am worried
   2:50am, Dec 31, 2014 - Unknown Caller: Are you up for a little? I've been very bad myself... A little better
   now....
   2:51am, Dec 31, 2014 - Camila: Hi honey
   2:51am, Dec 31, 2014 - Unknown Caller: Want me to possibly stop by soon?
   2:51am, Dec 31, 2014 - Camila: I'm in bed now but having a hard time going to sleep
   2:51am, Dec 31, 2014 - Camila: Yes!
   2:51am, Dec 31, 2014 - Camila: I'd love that
   2:52am, Dec 31, 2014 - Camila: If you can get your hands on some Tylenol
   2:52am, Dec 31, 2014 - Camila: I would really appreciate it
   2:52am, Dec 31, 2014 - Camila: Advil is not doing the Job
   2:52am, Dec 31, 2014 - Camila: I'll buy some tomorrow
   2:53am, Dec 31, 2014 - Camila: Don't worry if you can't
   2:53am, Dec 31, 2014 - Camila: Not a big deal
   9:34am, Dec 31, 2014 - Camila: Morning, love
   9:37am, Dec 31, 2014 - Unknown Caller: Morning!
   10:34am, Dec 31, 2014 - Camila: Do the pills have caffeine?
   10:34am, Dec 31, 2014 - Camila: I couldn't sleep well
   11:18am, Dec 31, 2014 - Camila: <Media omitted>




                                                                                             GX 301-R - 334
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 336 of 368 PageID #:
                                    15643


   11:24am, Dec 31, 2014 - Camila: Love, there is a community event tonight. Are you going?
   11:25am, Dec 31, 2014 - Camila: Hi
   11:25am, Dec 31, 2014 - Unknown Caller: Not sure are you? What's going on with you?
   11:26am, Dec 31, 2014 - Camila: I don't know yet. I like to support the community as much as possible
   11:27am, Dec 31, 2014 - Unknown Caller: With you, I'm concerned about r. and drinking tonight... I would
   like to see you...
   11:27am, Dec 31, 2014 - Camila: No no no. You shouldn't be concerned
   11:27am, Dec 31, 2014 - Camila: ðŸ˜Š
   11:27am, Dec 31, 2014 - Unknown Caller: Did you go to your appointment?
   11:28am, Dec 31, 2014 - Camila: I did
   11:29am, Dec 31, 2014 - Unknown Caller: And... How's it?
   11:29am, Dec 31, 2014 - Camila: Not done yet
   11:29am, Dec 31, 2014 - Unknown Caller: ???
   11:30am, Dec 31, 2014 - Camila: I'm here. Sitting. Waiting
   11:30am, Dec 31, 2014 - Unknown Caller: They haven't started?
   11:31am, Dec 31, 2014 - Camila: The did a little bit and stopped to do someone else
   11:31am, Dec 31, 2014 - Camila: That's okay
   11:32am, Dec 31, 2014 - Camila: Did you see the book I.got?
   11:31am, Dec 31, 2014 - Unknown Caller: What are they doing?
   11:32am, Dec 31, 2014 - Camila: I thought you'd be excited
   11:32am, Dec 31, 2014 - Camila: Styling
   11:32am, Dec 31, 2014 - Unknown Caller: How can they just stop?
   11:33am, Dec 31, 2014 - Camila: It's fine, love. They booked it funny
   11:33am, Dec 31, 2014 - Unknown Caller: No colors correct?
   11:33am, Dec 31, 2014 - Camila: Aaaaahhh. I.see what you are asking.....
   11:34am, Dec 31, 2014 - Camila: Just a blue
   11:33am, Dec 31, 2014 - Unknown Caller: Seriously...
   11:34am, Dec 31, 2014 - Camila: With lilac at the bottom
   11:34am, Dec 31, 2014 - Camila: Seriously
   11:34am, Dec 31, 2014 - Unknown Caller: So no color correct?
   11:35am, Dec 31, 2014 - Camila: No
   11:35am, Dec 31, 2014 - Camila: Not correct
   11:35am, Dec 31, 2014 - Camila: I thought we landed on subtle
   11:35am, Dec 31, 2014 - Unknown Caller: I don't understand. I had told you the four reasons. One of
   them was a state of atonement.
   11:35am, Dec 31, 2014 - Unknown Caller: Most important.
   11:36am, Dec 31, 2014 - Camila: Yes. I got that..... Or so I thought
   11:36am, Dec 31, 2014 - Unknown Caller: And it damages your hair.
   11:37am, Dec 31, 2014 - Camila: I am very confused. This is not the conversation I thought we had
   11:37am, Dec 31, 2014 - Camila: ðŸ˜Ÿ
   11:37am, Dec 31, 2014 - Unknown Caller: State of atonement seeks nothing for self adornment.
   11:37am, Dec 31, 2014 - Unknown Caller: I am very hurt.
   11:38am, Dec 31, 2014 - Unknown Caller: It's about how you are in the world.
   11:38am, Dec 31, 2014 - Camila: My understanding was that state of atonement was state of fixing.
   Fixing with you
   11:38am, Dec 31, 2014 - Camila: Giving you my very best
   11:38am, Dec 31, 2014 - Camila: And more
   11:39am, Dec 31, 2014 - Unknown Caller: And feeling bad about self adornment...
   11:39am, Dec 31, 2014 - Camila: I don't want to hurt you. I want to do the opposite
   11:39am, Dec 31, 2014 - Unknown Caller: Then no coloring or damaging your hair.
   11:40am, Dec 31, 2014 - Camila: I thought I was giving you my best
   11:41am, Dec 31, 2014 - Camila: I thought I understood what you were saying.... ðŸ˜Ÿ
   11:41am, Dec 31, 2014 - Unknown Caller: I understand I am telling you now then.
   11:41am, Dec 31, 2014 - Camila: Yes
   11:41am, Dec 31, 2014 - Unknown Caller: Don't let them hurt your hair
   11:42am, Dec 31, 2014 - Camila: Product is in my hair already ðŸ˜Ÿ




                                                                                         GX 301-R - 335
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 337 of 368 PageID #:
                                    15644


   11:43am, Dec 31, 2014 - Camila: Love, where did the communication go wrong??? I really thought you
   said it was okay
   11:45am, Dec 31, 2014 - Unknown Caller: They stripped your hair already?
   11:45am, Dec 31, 2014 - Camila: Yes
   11:45am, Dec 31, 2014 - Unknown Caller: How much hair did they damage?
   11:46am, Dec 31, 2014 - Camila: I feel like I did something bad. I thought you said it was okay
   11:46am, Dec 31, 2014 - Camila: The bottom
   11:46am, Dec 31, 2014 - Unknown Caller: Remember I told you looking any different made your
   reconstruction much harder?
   11:47am, Dec 31, 2014 - Camila: No
   11:48am, Dec 31, 2014 - Unknown Caller: I said if you were in a state of atonement you would not want
   this. And to do this would go against how I needed to transform your image after g0.
   11:49am, Dec 31, 2014 - Unknown Caller: Did they damage the whole bottom? One objective was to
   have it as long as possible by making it healthy.
   11:49am, Dec 31, 2014 - Unknown Caller: Not damage it so it needs to be cut.
   11:50am, Dec 31, 2014 - Unknown Caller: ??? This is really important.
   11:51am, Dec 31, 2014 - Unknown Caller: Don't continue until we figure this out.
   11:53am, Dec 31, 2014 - Unknown Caller: Your mailbox is full...
   11:54am, Dec 31, 2014 - Unknown Caller: Please don't do this...
   11:54am, Dec 31, 2014 - Unknown Caller: ðŸ’”ðŸ’”ðŸ’”
   12:02pm, Dec 31, 2014 - Unknown Caller: State of atonement doesn't want to honor, or adorn, or make
   happy, the "bad" you until you've truly changed and proven it.
   12:04pm, Dec 31, 2014 - Unknown Caller: On the most superficial level, how will you keep your hair long
   and healthy for me if you damage the bottom?
   12:06pm, Dec 31, 2014 - Unknown Caller: You seem to come online then not text anything?
   12:33pm, Dec 31, 2014 - Unknown Caller: Why didn't you respond/continue?
   12:34pm, Dec 31, 2014 - Unknown Caller: ?
   12:35pm, Dec 31, 2014 - Camila: I left my phone on the counter
   12:35pm, Dec 31, 2014 - Unknown Caller: But we were in the middle... Why would you leave it?
   12:36pm, Dec 31, 2014 - Unknown Caller: ?
   12:37pm, Dec 31, 2014 - Camila: Love, it was too late to not co.tinue
   12:37pm, Dec 31, 2014 - Unknown Caller: You don't necessarily know that but even so you dropped me
   without concluding
   12:37pm, Dec 31, 2014 - Camila: They washed my hair. I couldn't take it
   12:37pm, Dec 31, 2014 - Unknown Caller: Did you damage the total bottom of your hair?
   12:38pm, Dec 31, 2014 - Camila: I am so confused, honey. I really thought I checked with you first
   12:38pm, Dec 31, 2014 - Camila: No
   12:38pm, Dec 31, 2014 - Camila: Not at all
   12:38pm, Dec 31, 2014 - Unknown Caller: I am more important
   12:38pm, Dec 31, 2014 - Unknown Caller: Than someone waiting to wash your hair
   12:38pm, Dec 31, 2014 - Camila: I didn't think I was doing anything bad
   12:39pm, Dec 31, 2014 - Camila: I don't understand where I misunderstood you
   12:39pm, Dec 31, 2014 - Camila: I thought we were good and on the same page
   12:39pm, Dec 31, 2014 - Unknown Caller: I understand. Do you understand that you interpret the world
   through your conscience...
   12:40pm, Dec 31, 2014 - Unknown Caller: Do you have time now?
   12:40pm, Dec 31, 2014 - Camila: I am not home yet but yes
   12:40pm, Dec 31, 2014 - Unknown Caller: How long until your home?
   12:52pm, Dec 31, 2014 - Camila: About 20 minutes
   1:54pm, Dec 31, 2014 - Unknown Caller: What Hair Dye Is Really Doing To Your Hair -
   http://m.huffpost.com/us/entry/4181186
   3:16pm, Dec 31, 2014 - Camila: <Media omitted>
   3:30pm, Dec 31, 2014 - Camila: <Media omitted>
   3:56pm, Dec 31, 2014 - Camila: <Media omitted>
   4:25pm, Dec 31, 2014 - Camila: <Media omitted>
   5:06pm, Dec 31, 2014 - Unknown Caller: ðŸ˜†




                                                                                         GX 301-R - 336
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 338 of 368 PageID #:
                                    15645


   5:06pm, Dec 31, 2014 - Unknown Caller: They look so... Happy...
   5:10pm, Dec 31, 2014 - Unknown Caller: How are you?
   5:11pm, Dec 31, 2014 - Camila: Pain is coming back
   5:11pm, Dec 31, 2014 - Camila: But good about us
   5:11pm, Dec 31, 2014 - Unknown Caller: How good?
   5:11pm, Dec 31, 2014 - Camila: Very good
   5:12pm, Dec 31, 2014 - Unknown Caller: Any particulars for Donkey?
   5:13pm, Dec 31, 2014 - Camila: Not yet
   5:13pm, Dec 31, 2014 - Camila: But there is..
   5:14pm, Dec 31, 2014 - Unknown Caller: ? One ear up, slowly chewing a carrot...
   5:18pm, Dec 31, 2014 - Camila: Lol
   5:18pm, Dec 31, 2014 - Camila: You are just too adorable
   5:24pm, Dec 31, 2014 - Unknown Caller: Did I ever have you read illusions?
   5:24pm, Dec 31, 2014 - Camila: Yes
   5:24pm, Dec 31, 2014 - Camila: Long time ago
   5:29pm, Dec 31, 2014 - Unknown Caller: Parts are very good... I referred to it in my meeting just now...
   Btw, where would you spend time with Lucy?
   5:30pm, Dec 31, 2014 - Camila: No clue
   5:32pm, Dec 31, 2014 - Unknown Caller: How late will you get home?
   5:43pm, Dec 31, 2014 - Unknown Caller: Reality Zone - A New Era ?: FREE Download: Richard Bach,
   "Illusions: The Adventures of a Reluctant Messiah" - http://realityzone-
   realityzone.blogspot.com/2010/08/free-download-richard-bach-illusions.html?m=1
   6:21pm, Dec 31, 2014 - Camila: Hi love
   6:21pm, Dec 31, 2014 - Camila: Are we meeting tonight?
   6:21pm, Dec 31, 2014 - Camila: I am home
   6:39pm, Dec 31, 2014 - Camila: Should I go or wait for you?
   6:45pm, Dec 31, 2014 - Unknown Caller: Wait
   6:45pm, Dec 31, 2014 - Camila: Waiting...
   6:45pm, Dec 31, 2014 - Camila: ðŸ˜Š
   7:27pm, Dec 31, 2014 - Camila: Still waiting...
   7:28pm, Dec 31, 2014 - Camila: ??
   8:21pm, Dec 31, 2014 - Unknown Caller: I miss you already. I'm sorry I'm not well... Also understand
   tonight will be a heartbreaker for me... Last year this time I had such a wonderful outlook and belief for us.
   This year, between what happened with you, Pam's diagnosis, Gaelyn, my father, and Barbara's death,
   I've never been so alone.
   8:22pm, Dec 31, 2014 - Unknown Caller: And I suspect I will be alone for the rest of my life...
   8:22pm, Dec 31, 2014 - Camila: I miss you, too
   8:23pm, Dec 31, 2014 - Camila: ðŸ˜¢
   8:23pm, Dec 31, 2014 - Camila: You are right, we are in the wrong life
   8:24pm, Dec 31, 2014 - Unknown Caller: Show me you really understand and experience that... I can't
   believe you are gone...
   10:21pm, Dec 31, 2014 - Camila: I hear you will speak
   1:32am, Jan 1 - Unknown Caller: ?
   1:32am, Jan 1 - Camila: ??
   1:32am, Jan 1 - Unknown Caller: Missing you!
   1:33am, Jan 1 - Unknown Caller: Any thing to say?
   1:34am, Jan 1 - Camila: Not at the moment
   1:34am, Jan 1 - Camila: A lot of emotions
   1:34am, Jan 1 - Unknown Caller: Ok... Please text when you think of me... And a smiley face when you
   get home...
   1:35am, Jan 1 - Unknown Caller: Want to share the emotions?
   2:30am, Jan 1 - Unknown Caller: ?
   2:32am, Jan 1 - Camila: I just feel overwhelmed.
   2:32am, Jan 1 - Camila: Afraid. Angry. Frozen.
   3:01am, Jan 1 - Camila: I still love you and feel soft about you
   3:18am, Jan 1 - Camila: But I have a lot of emotions running through me




                                                                                              GX 301-R - 337
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 339 of 368 PageID #:
                                    15646


   5:09am, Jan 1 - Camila: :)
   6:19am, Jan 1 - Unknown Caller: Are you up?
   10:44am, Jan 1 - Unknown Caller: Text me when you are up.
   11:00am, Jan 1 - Unknown Caller: How did things go? What did you do?
   3:01pm, Jan 1 - Camila: I am worried, love
   3:01pm, Jan 1 - Unknown Caller: Can you think of a very strong absolute way to fix the incident last night
   for you, r., and me? Please give me a show of resolve....
   3:01pm, Jan 1 - Unknown Caller: About my health?
   3:02pm, Jan 1 - Camila: Yes
   3:03pm, Jan 1 - Unknown Caller: The best you can do for me is fix. If this is to overcome me, at least let
   me know this was fixed and that I didn't take these things on for nothing please...
   3:04pm, Jan 1 - Camila: Okay
   3:04pm, Jan 1 - Unknown Caller: I am having a lot of trouble breathing full breaths...
   3:04pm, Jan 1 - Camila: Aww honey
   3:04pm, Jan 1 - Unknown Caller: Text me with your solutions to last night...
   3:04pm, Jan 1 - Unknown Caller: It hurts a lot...
   3:05pm, Jan 1 - Camila: Do you have someone with you?
   3:06pm, Jan 1 - Camila: Do you want someone with you???
   3:06pm, Jan 1 - Camila: I can be there if you want
   3:06pm, Jan 1 - Unknown Caller: There are people coming... But when I am in this much trouble I tend to
   isolate... Others shouldn't see me this way...
   3:06pm, Jan 1 - Unknown Caller: Just be available by text for now...
   3:07pm, Jan 1 - Camila: I understand....but what if you need help?
   3:07pm, Jan 1 - Camila: Ok
   3:07pm, Jan 1 - Camila: I will
   3:07pm, Jan 1 - Unknown Caller: It would brighten my day if you could figure out how to reverse last night
   for you, me and r.... All three...
   3:08pm, Jan 1 - Unknown Caller: I need to know I don't have to worry about you and you will always do
   the right thing...
   3:10pm, Jan 1 - Unknown Caller: If you saw the situation as it was there would be no problem... If you
   cared of my pain last night you would have avoided him completely...
   3:37pm, Jan 1 - Unknown Caller: If I text a single character I'm in trouble at Hale... Come...
   3:37pm, Jan 1 - Camila: Ok
   3:38pm, Jan 1 - Camila: I'll be on guard
   3:38pm, Jan 1 - Camila: I love you
   3:40pm, Jan 1 - Unknown Caller: Text me your thoughts on the other stuff... I love you!
   3:54pm, Jan 1 - Unknown Caller: Hope your cramps are a bit better...
   3:55pm, Jan 1 - Camila: They are..thanks to you. I hope you are doing a bit better...
   3:55pm, Jan 1 - Unknown Caller: Not yet... The breathing and coughing is really bad...
   4:14pm, Jan 1 - Unknown Caller: How are you doing on figuring this out? Starting this small might make
   the whole process easier...
   4:14pm, Jan 1 - Unknown Caller: Please make this your total focus until you are done...
   4:14pm, Jan 1 - Unknown Caller: Nothing else...
   4:15pm, Jan 1 - Camila: I am doing nothing else
   4:15pm, Jan 1 - Unknown Caller: ðŸ˜Š
   4:48pm, Jan 1 - Camila: Are you feeling any better?
   5:27pm, Jan 1 - Unknown Caller: In some ways... I coughed up some blood and then the coughing
   subsided...
   5:27pm, Jan 1 - Unknown Caller: Any thoughts etc.?
   5:28pm, Jan 1 - Camila: Ouch
   5:29pm, Jan 1 - Camila: Yeah, well, I just know that I'm going to have to be extra strict with him
   5:30pm, Jan 1 - Camila: It still feels like I'm just following a rule but I guess that would at least get the job
   done
   5:30pm, Jan 1 - Camila: I am not feeling well at all
   5:30pm, Jan 1 - Camila: Is there.vball tonight?
   5:30pm, Jan 1 - Unknown Caller: Yes.




                                                                                                 GX 301-R - 338
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 340 of 368 PageID #:
                                    15647


   5:31pm, Jan 1 - Unknown Caller: I guess I don't understand. If you got how bad the situation was, or even
   that you hurt me, you wouldn't need a rule.
   5:32pm, Jan 1 - Camila: That is not what I mean
   5:32pm, Jan 1 - Camila: It's okay. It's done
   5:32pm, Jan 1 - Unknown Caller: Please help me understand...
   5:33pm, Jan 1 - Unknown Caller: What about internet schedule tomorrow?
   5:35pm, Jan 1 - Camila: What? I'll be out
   5:38pm, Jan 1 - Unknown Caller: Has Christine confirmed? I texted you earlier...
   5:38pm, Jan 1 - Unknown Caller: Not on whatsapp...
   5:39pm, Jan 1 - Unknown Caller: Back to r. what you propose is for the future. What about last night?
   5:44pm, Jan 1 - Unknown Caller: ?
   6:10pm, Jan 1 - Unknown Caller: ???
   6:11pm, Jan 1 - Camila: Not feeling well
   6:13pm, Jan 1 - Unknown Caller: Well, honey, we are definitely one body and soul in that... I love you...
   6:16pm, Jan 1 - Camila: Yep. That is what I was thinking
   6:17pm, Jan 1 - Camila: If you want to feel crummy together let me know
   6:17pm, Jan 1 - Camila: I love you!!!
   6:18pm, Jan 1 - Unknown Caller: Did you get what I said about the other stuff?
   6:19pm, Jan 1 - Camila: I did, love
   6:19pm, Jan 1 - Camila: ðŸ˜Š
   6:26pm, Jan 1 - Unknown Caller: Go for it! For me, for us, for you tonight! We'll both be better if you do...
   6:37pm, Jan 1 - Unknown Caller: Volleyball net set up 10:15, play at 10:30...
   6:38pm, Jan 1 - Camila: Thank you so much, love! If it wasn't for you I'd never find out
   6:38pm, Jan 1 - Unknown Caller: The other thing done before... ?
   6:39pm, Jan 1 - Camila: I'm going to try to feel better for vball
   6:39pm, Jan 1 - Camila: How?
   6:39pm, Jan 1 - Unknown Caller: Is that true, you wouldn't find out?
   6:39pm, Jan 1 - Camila: I thought that was an ongoing thing
   6:40pm, Jan 1 - Camila: You are the only one that informs me
   6:40pm, Jan 1 - Unknown Caller: How? You just need to figure out what to do specifically to really undo
   last night's damage.
   6:40pm, Jan 1 - Camila: Right
   6:40pm, Jan 1 - Unknown Caller: You don't have to do it yet...
   6:40pm, Jan 1 - Camila: But the undoing is not a one time thing
   6:40pm, Jan 1 - Camila: Ah, ok
   6:41pm, Jan 1 - Camila: Yes
   6:41pm, Jan 1 - Camila: Got it
   9:43pm, Jan 1 - Camila: Not feeling well at all
   9:43pm, Jan 1 - Camila: I feel like I just woke up and all I want to do is go back to bed
   9:43pm, Jan 1 - Camila: Kidneys are bothering
   10:27pm, Jan 1 - Unknown Caller: If you are better, want a lift? I'm driving...
   10:34pm, Jan 1 - Unknown Caller: I hope you feel better... Be sure to be up to the minute with the meds...
   I love you.
   10:41pm, Jan 1 - Camila: Awwwwwww
   10:42pm, Jan 1 - Camila: My heart is melting!!!!
   10:42pm, Jan 1 - Camila: I was already on my way when you texted
   10:42pm, Jan 1 - Camila: I am in pain
   10:42pm, Jan 1 - Unknown Caller: Just about to leave...
   10:42pm, Jan 1 - Camila: ðŸ˜–
   10:42pm, Jan 1 - Camila: I'm here already
   10:43pm, Jan 1 - Camila: Took Advil and Tylenol
   10:44pm, Jan 1 - Camila: The pain doesn't completely go away
   2:36am, Jan 2 - Unknown Caller: I know you don't mean to but please no more heartbreak for me?
   3:09am, Jan 2 - Camila: Did you mean to call and hang up?
   3:09am, Jan 2 - Camila: Are you okay?
   4:31am, Jan 2 - Camila: Hi love




                                                                                             GX 301-R - 339
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 341 of 368 PageID #:
                                    15648


   4:31am, Jan 2 - Camila: Going to bed now
   5:00am, Jan 2 - Unknown Caller: Any conclusions... Maybe you are not awake!
   10:29am, Jan 2 - Unknown Caller: Text me when you wake... Are you ok? Need anything? Internet is
   allegedly up!
   10:30am, Jan 2 - Camila: Really?????
   10:30am, Jan 2 - Unknown Caller: Try it!
   10:30am, Jan 2 - Camila: So they are not coming?
   10:30am, Jan 2 - Unknown Caller: I guess not...
   10:32am, Jan 2 - Unknown Caller: ?
   10:35am, Jan 2 - Unknown Caller: My phone is about to die. Internet? Do you want me today?
   10:36am, Jan 2 - Camila: It blinks differently but still nothing
   10:38am, Jan 2 - Camila: Of course I want you
   10:38am, Jan 2 - Camila: Do you,need a charger?
   10:38am, Jan 2 - Unknown Caller: You're around all day yes?
   10:38am, Jan 2 - Camila: I can bring you one
   10:39am, Jan 2 - Camila: Is internet guy coming?
   10:38am, Jan 2 - Unknown Caller: No... But thank you!
   10:39am, Jan 2 - Unknown Caller: No... He thinks we are all set without him having to come in... He did it
   from the outside allegedly...
   10:40am, Jan 2 - Camila: Ok
   10:40am, Jan 2 - Camila: Did he leave any instructions?
   10:41am, Jan 2 - Unknown Caller: Finding out... Are you fuckable and in an appropriate mood?
   10:41am, Jan 2 - Camila: Right now*
   10:41am, Jan 2 - Camila: *
   10:41am, Jan 2 - Camila: ?
   10:42am, Jan 2 - Camila: I am cramping
   10:41am, Jan 2 - Unknown Caller: Later...
   10:42am, Jan 2 - Camila: I'm still bleeding quite a bit
   10:42am, Jan 2 - Unknown Caller: Maybe an "inner" massage?
   10:42am, Jan 2 - Camila: Ouch
   10:42am, Jan 2 - Unknown Caller: Throat... Just playing...
   10:43am, Jan 2 - Camila: Ha
   10:44am, Jan 2 - Camila: Ok. So the internet guy is def not coming?
   10:43am, Jan 2 - Unknown Caller: I do want you to crave that again...
   10:44am, Jan 2 - Unknown Caller: Yes. Not coming. Any particular reason? Are you not going to be
   around?
   10:45am, Jan 2 - Camila: I'm going to catch a few more zzzs
   10:45am, Jan 2 - Unknown Caller: You need to come up with the new years fix now...
   10:45am, Jan 2 - Unknown Caller: When you wake.
   10:46am, Jan 2 - Camila: Yes
   12:04pm, Jan 2 - Unknown Caller: Btw... Did I tell you...
   12:04pm, Jan 2 - Unknown Caller: I love you!!!
   12:19pm, Jan 2 - Camila: ðŸ˜Š
   2:24pm, Jan 2 - Unknown Caller: How my little pussy?
   2:25pm, Jan 2 - Unknown Caller: How's
   2:25pm, Jan 2 - Camila: Hurting
   2:26pm, Jan 2 - Unknown Caller: Oh honey! Anything I can do? How is you med. supply?
   2:46pm, Jan 2 - Unknown Caller: I ache for my Camila...
   2:57pm, Jan 2 - Camila: I restocked yesterday
   2:57pm, Jan 2 - Unknown Caller: Any conclusions?
   3:00pm, Jan 2 - Camila: Btw, we have internet
   3:01pm, Jan 2 - Camila: Yay
   3:01pm, Jan 2 - Unknown Caller: Conclusions?
   3:02pm, Jan 2 - Unknown Caller: Help!
   3:08pm, Jan 2 - Unknown Caller: ?
   3:09pm, Jan 2 - Camila: Help??




                                                                                           GX 301-R - 340
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 342 of 368 PageID #:
                                    15649


   3:09pm, Jan 2 - Camila: Are you okay?
   3:15pm, Jan 2 - Unknown Caller: Yes... But the solution to resolve new year's...?
   3:15pm, Jan 2 - Camila: Aaah. That help
   3:15pm, Jan 2 - Unknown Caller: Please don't forget or delay... Normally these things take minutes to
   figure out...
   3:16pm, Jan 2 - Camila: Yes
   3:16pm, Jan 2 - Unknown Caller: Please have it be of top importance... Tell me what it is so far...
   3:17pm, Jan 2 - Camila: It is, love
   3:17pm, Jan 2 - Unknown Caller: So tell me what you have so far...
   3:19pm, Jan 2 - Unknown Caller: ? Tell me honey...?
   3:24pm, Jan 2 - Unknown Caller: ?
   3:25pm, Jan 2 - Camila: I'm just trying to figure out what needs to be done
   3:25pm, Jan 2 - Camila: I don't really know, so I'm going by what you've told me in the past
   3:25pm, Jan 2 - Unknown Caller: What are your concrete thoughts so far?
   3:26pm, Jan 2 - Unknown Caller: What does your conscience say? Suppose he had raped you, what
   would you do to undo?
   3:26pm, Jan 2 - Camila: I won't speak to him but may have to even be cold towards him.
   I might have a conversation with him prior
   3:27pm, Jan 2 - Camila: That's where we differ. I don't think he raped me
   3:28pm, Jan 2 - Unknown Caller: That has nothing to do with it... In some ways it's worse because you
   haven't fixed... The longer you take the worse his crime and the worse the consequences for him...
   3:29pm, Jan 2 - Camila: I know. I am not saying that I.won't do it. I am saying that I WILL do it
   3:31pm, Jan 2 - Unknown Caller: So what should you do, pretending he raped you, to reverse?
   3:32pm, Jan 2 - Camila: What I just said
   3:34pm, Jan 2 - Unknown Caller: How would you reverse that you said happy New year and smiled at the
   rapist?
   3:35pm, Jan 2 - Camila: Like I said, I'd have a conversation with him
   3:35pm, Jan 2 - Unknown Caller: Ok. What sort of things will you say?
   3:36pm, Jan 2 - Camila: I dont know yet
   3:36pm, Jan 2 - Unknown Caller: What would you say to the rapist?
   3:38pm, Jan 2 - Unknown Caller: I know immediately what I would say... And I would follow my
   conscience and humanity...
   3:40pm, Jan 2 - Unknown Caller: What stops you from answering quickly and knowing what to do?
   3:42pm, Jan 2 - Unknown Caller: ?
   3:44pm, Jan 2 - Camila: That to figure out what to say I need to connect with that and right now I am
   starting to feel aggravated from your questions
   3:45pm, Jan 2 - Unknown Caller: But when you delay so long it hurts everyone. My questions are rightful
   because if I don't ask, you don't fix so far... You should welcome my questions...
   3:46pm, Jan 2 - Unknown Caller: Don't use discomfort as an excuse to delay...
   3:46pm, Jan 2 - Unknown Caller: Please help now...
   3:46pm, Jan 2 - Unknown Caller: Show me you can fix at least a little thing...
   3:47pm, Jan 2 - Unknown Caller: Right away without a big delay or production...
   3:47pm, Jan 2 - Unknown Caller: It's a form of treating me poorly by not fixing ASAP...
   3:48pm, Jan 2 - Unknown Caller: I am telling you you are hurting me... Badly...
   3:48pm, Jan 2 - Unknown Caller: Don't get irritated by that...
   3:50pm, Jan 2 - Unknown Caller: The extent of you irritation is the extent of you avoidance... Please love
   me and don't...
   3:54pm, Jan 2 - Camila: Maybe I haven't been clear. I said I WILL do it. How is that hurting you?
   4:02pm, Jan 2 - Unknown Caller: By taking a long time to get specific.
   4:04pm, Jan 2 - Unknown Caller: I need you to be hungry to fix.
   4:04pm, Jan 2 - Unknown Caller: And do so joyfully...
   4:05pm, Jan 2 - Camila: I will. I already said that
   4:04pm, Jan 2 - Unknown Caller: If you told me the specifics of what you might say it would be so
   meaningful to me.
   4:11pm, Jan 2 - Camila: I was thinking something like I have been trying to be nice to you but I still don't
   feel good about what happened so I'd rather we didn't interact




                                                                                             GX 301-R - 341
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 343 of 368 PageID #:
                                    15650


   4:12pm, Jan 2 - Camila: by the way, I have my Genest friendship tonight
   4:12pm, Jan 2 - Camila: Jness
   4:12pm, Jan 2 - Camila: is there volleyball tonight?
   4:14pm, Jan 2 - Unknown Caller: Maybe... What time is the friendship? I absolutely want to see you at
   home...
   4:15pm, Jan 2 - Unknown Caller: I wouldn't mention what happened though.
   4:18pm, Jan 2 - Unknown Caller: Say something beautiful for us...
   4:20pm, Jan 2 - Camila: To you or to him?
   4:21pm, Jan 2 - Camila: Friendship is at 8
   4:20pm, Jan 2 - Unknown Caller: To me now about us... Nothing to do with him...
   4:21pm, Jan 2 - Camila: Oh.
   4:21pm, Jan 2 - Unknown Caller: Do you want to see me?
   4:22pm, Jan 2 - Unknown Caller: ?
   4:22pm, Jan 2 - Camila: I'm getting inspired. Don't rush me!
   4:23pm, Jan 2 - Camila: Meh. You went away
   4:23pm, Jan 2 - Camila: I was imagining you on the other side of the line
   4:24pm, Jan 2 - Camila: You went away again :(
   4:24pm, Jan 2 - Unknown Caller: I'm under duress... Can stay on at the moment...
   4:24pm, Jan 2 - Unknown Caller: You keep texting though...
   4:24pm, Jan 2 - Camila: I'm picturing myself next to you...
   4:30pm, Jan 2 - Camila: This is sad. I start think of all the things that we are and I realize that it is all the
   things that we "were". I don't know what to say to you except that I am here with you
   4:31pm, Jan 2 - Unknown Caller: Make us real again...
   4:45pm, Jan 2 - Unknown Caller: More love for us?
   4:55pm, Jan 2 - Unknown Caller: You're home until 8, yes?
   4:56pm, Jan 2 - Camila: Close to 8
   4:56pm, Jan 2 - Camila: Yes
   4:56pm, Jan 2 - Unknown Caller: Why didn't you keep texting?
   4:57pm, Jan 2 - Camila: I left my phone charging
   4:57pm, Jan 2 - Unknown Caller: So will you make us real again?
   4:58pm, Jan 2 - Camila: Yes
   4:58pm, Jan 2 - Camila: ðŸ•°
   4:58pm, Jan 2 - Camila: Like the velceteen rabbit
   4:58pm, Jan 2 - Camila: Velveteen
   4:58pm, Jan 2 - Unknown Caller: ðŸ‘®
   4:59pm, Jan 2 - Camila: ?
   4:59pm, Jan 2 - Camila: Whaaaa?
   4:59pm, Jan 2 - Unknown Caller: Best steadfast soldier I could find my ballerina...
   4:59pm, Jan 2 - Camila: Awwww
   4:59pm, Jan 2 - Camila: Hahaha
   4:59pm, Jan 2 - Camila: You are switching stories!
   5:00pm, Jan 2 - Unknown Caller: Yes. You make us real, I'll be steadfast until the end...
   5:01pm, Jan 2 - Camila: â•¤
   5:00pm, Jan 2 - Unknown Caller: Steadfast watching and thinking of you!
   5:02pm, Jan 2 - Unknown Caller: ðŸ’’
   5:03pm, Jan 2 - Camila: What is that?
   5:03pm, Jan 2 - Unknown Caller: I use it as a marriage of true love...
   5:03pm, Jan 2 - Camila: Oh
   5:03pm, Jan 2 - Camila: Looks like a church
   5:04pm, Jan 2 - Unknown Caller: Yes.
   5:04pm, Jan 2 - Unknown Caller: Symbolizing marriage...
   6:37pm, Jan 2 - Camila: You smell nice
   6:38pm, Jan 2 - Camila: You always smell nice
   8:01pm, Jan 2 - Camila: Do you mind if I go to ethos tomorrow?
   8:12pm, Jan 2 - Unknown Caller: What time?
   8:14pm, Jan 2 - Camila: Ethos is at 10. So, leaving at 9:30, doing an em at 12, so I'd be back by 2 I'm




                                                                                                  GX 301-R - 342
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 344 of 368 PageID #:
                                    15651


   guessing
   8:15pm, Jan 2 - Unknown Caller: What's the interest in Ethos? This may interfere, I don't know yet. .
   8:16pm, Jan 2 - Camila: Opportunity.
   8:18pm, Jan 2 - Camila: I am having an em at 12 and its easier and a good opportunity if I go down there
   for ethos and stay there for the em instead of having Jim rush back up
   8:23pm, Jan 2 - Unknown Caller: Jim is em'ing you? This is ok, it just seems not usual... And things with
   my schedule are so weird... No volleyball tonight, do I get to see you later? I assume you're in your
   friendship til 10...
   8:24pm, Jan 2 - Unknown Caller: Why is Jim em'ing you? Thinking about it I get worried cause of r.
   8:26pm, Jan 2 - Camila: Yes, Jim is eming me
   8:26pm, Jan 2 - Camila: Why are you worried, love?
   8:27pm, Jan 2 - Camila: How can I put your mind at ease?
   8:26pm, Jan 2 - Unknown Caller: How did that come about? Do I need to worry you might see r.?
   8:27pm, Jan 2 - Camila: Not at all
   8:27pm, Jan 2 - Camila: Jim is Allisons coach
   8:27pm, Jan 2 - Unknown Caller: Because you have stumbled each time...
   8:27pm, Jan 2 - Camila: They talk about me and he offered to help
   8:27pm, Jan 2 - Camila: I just watched a movie
   8:28pm, Jan 2 - Camila: Made me think of you and cry about us
   8:28pm, Jan 2 - Unknown Caller: Which movie?
   8:28pm, Jan 2 - Camila: Delivery is way off but it is the concept that reminds me of the tragedy and what
   was lost
   8:28pm, Jan 2 - Camila: In your Eyes
   8:29pm, Jan 2 - Unknown Caller: ðŸ˜¢
   8:29pm, Jan 2 - Unknown Caller: Wanna make goodie?
   8:32pm, Jan 2 - Camila: Make goodie?
   8:36pm, Jan 2 - Unknown Caller: Something just for us forever... I don't know what though...
   8:38pm, Jan 2 - Unknown Caller: Just read about the movie... It is a take off on the state of awareness in
   scripture etc... The physical bumps are exaggerations of mutual perception... I am sad...
   8:39pm, Jan 2 - Unknown Caller: Are you at your friendship?
   8:42pm, Jan 2 - Unknown Caller: I wish with all my soul we could have that... Maybe if you reached self-
   actualization? Now that is a hard road!
   8:57pm, Jan 2 - Unknown Caller: ? I know it might be difficult to answer...
   8:57pm, Jan 2 - Camila: I'm at my friendship
   8:57pm, Jan 2 - Unknown Caller: That's what I be ask'n!
   9:35pm, Jan 2 - Camila: Yes on ethos?
   9:36pm, Jan 2 - Unknown Caller: Yes honey. But we may miss each other... Only a slight possibility...
   How do you know no r.?
   9:37pm, Jan 2 - Camila: I don't know for sure but I doubt it...
   9:38pm, Jan 2 - Camila: Do you want me to find out?
   9:38pm, Jan 2 - Camila: It might look weird
   9:40pm, Jan 2 - Unknown Caller: No. It would look weird. But if he is there I need your absolute vow you
   will treat him like someone who raped you and destroyed many possibilities in my life.
   9:41pm, Jan 2 - Camila: Yes, love
   9:44pm, Jan 2 - Unknown Caller: Is Jim driving you down?
   10:00pm, Jan 2 - Unknown Caller: ?
   10:05pm, Jan 2 - Unknown Caller: Even though you need to get up early tomorrow, I want yo u to be
   wakeable tonight in case I can only see you in the middle of the night... Please?
   10:09pm, Jan 2 - Camila: Yes, of course
   10:09pm, Jan 2 - Camila: Yea, going with Jim
   10:10pm, Jan 2 - Unknown Caller: What will you do if r. is in the car?
   10:11pm, Jan 2 - Camila: Oh. Didn't even consider that. I can't see why he would be
   10:11pm, Jan 2 - Unknown Caller: Suppose...
   10:11pm, Jan 2 - Camila: I would say Hi without affect, maybe not even
   10:11pm, Jan 2 - Camila: And nothing else
   10:11pm, Jan 2 - Unknown Caller: If he raped you, is that what you'd do?




                                                                                           GX 301-R - 343
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 345 of 368 PageID #:
                                    15652


   10:12pm, Jan 2 - Camila: Again, maybe not even..
   10:17pm, Jan 2 - Unknown Caller: ?
   10:17pm, Jan 2 - Unknown Caller: You're not answering
   10:18pm, Jan 2 - Camila: ??
   10:18pm, Jan 2 - Camila: I thought I did
   10:18pm, Jan 2 - Camila: What have I not answered, love?
   10:19pm, Jan 2 - Unknown Caller: Would you ride in the car with the rapist?
   10:21pm, Jan 2 - Camila: If no one else is supposed to know, then I might suck it up
   10:22pm, Jan 2 - Unknown Caller: I would light pretend I needed to attend to something in my phone,
   appologize to Jim and not take the ride... I would ignore the rapist.
   10:23pm, Jan 2 - Unknown Caller: To avoid this, you could request to ride alone with Jim ahead of time
   10:25pm, Jan 2 - Unknown Caller: Make sure you don't ride in the car with him...
   10:25pm, Jan 2 - Unknown Caller: Ok? Home?
   10:29pm, Jan 2 - Camila: I'll hear back soon.
   10:29pm, Jan 2 - Camila: Still in friendship. We started late
   10:29pm, Jan 2 - Unknown Caller: Home?
   10:29pm, Jan 2 - Unknown Caller: Ok...
   10:32pm, Jan 2 - Camila: R is not riding with ua
   10:32pm, Jan 2 - Camila: Us
   10:33pm, Jan 2 - Unknown Caller: ðŸ˜Š
   12:08am, Jan 3 - Unknown Caller: Home?
   12:09am, Jan 3 - Camila: Yes, love.
   12:09am, Jan 3 - Camila: What are you up to?
   12:09am, Jan 3 - Unknown Caller: Can't text yet...
   12:10am, Jan 3 - Camila: Ok
   12:10am, Jan 3 - Camila: You okay otherwise?
   12:10am, Jan 3 - Unknown Caller: Yes... Sorta..
   12:24am, Jan 3 - Unknown Caller: I am in a lot of pain, but this does not seem dangerous. It's just pain. I
   will try to recover and come to you later... I love you!
   12:25am, Jan 3 - Unknown Caller: How late are you up?
   12:25am, Jan 3 - Camila: Aww love. I am sorry you are in pain
   12:25am, Jan 3 - Camila: Probably until 2
   12:26am, Jan 3 - Unknown Caller: When can we join?
   12:27am, Jan 3 - Camila: We can try when you come home. My body seems better
   2:45am, Jan 3 - Camila: Are you still up?
   2:45am, Jan 3 - Camila: I'm still up
   4:27am, Jan 3 - Camila: I'm going to bed
   4:27am, Jan 3 - Camila: I love you
   4:27am, Jan 3 - Camila: I hope you are okay
   7:44am, Jan 3 - Unknown Caller: I realize you went to bed late... If you end up not going to Ethos I can
   see you at 10 or 10:30... It ended up being a very rough and dangerous night...
   7:54am, Jan 3 - Unknown Caller: Lmk ASAP...
   8:22am, Jan 3 - Camila: Shit. Are you okay now?
   8:23am, Jan 3 - Camila: I am still going. I just didn't get much sleep
   8:23am, Jan 3 - Unknown Caller: Oh...
   8:23am, Jan 3 - Camila: I couldn't sleep for whatever reason
   8:24am, Jan 3 - Unknown Caller: Maybe my pain... If you stay I'll see you!
   8:28am, Jan 3 - Unknown Caller: I don't know if I can see you after 2... If you go, I will try... Keep time
   open... Things are getting very hard for me...
   8:54am, Jan 3 - Unknown Caller: ?
   9:01am, Jan 3 - Camila: Aww love
   9:02am, Jan 3 - Camila: I will keep you posted
   9:02am, Jan 3 - Unknown Caller: Which means your trying to stay or about later?
   9:04am, Jan 3 - Unknown Caller: ðŸ˜¢ you disappeared. I can't hold things if I don't know what you are
   doing...
   9:05am, Jan 3 - Camila: I am frying to get out the door




                                                                                             GX 301-R - 344
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 346 of 368 PageID #:
                                    15653


   9:05am, Jan 3 - Camila: About later
   9:05am, Jan 3 - Unknown Caller: So yqou are not trying to stay now correct?
   9:06am, Jan 3 - Unknown Caller: For me, I would stay... You are that high a priority...
   9:07am, Jan 3 - Camila: Are you asking me to stay?
   9:08am, Jan 3 - Unknown Caller: The more you make me a priority the more you will value me if you do it
   without resentment... No, I am not asking you. Whether you stay or not you demonstrate to you and me
   you priorities...
   9:09am, Jan 3 - Camila: We talked about this last night! I asked you!
   9:08am, Jan 3 - Unknown Caller: I am not asking you to stay.
   9:10am, Jan 3 - Camila: I'm doing my best to help us along
   9:10am, Jan 3 - Unknown Caller: Yes. I said I didn't think it would interfere. Sadly, it does. I don't like it
   either.
   9:10am, Jan 3 - Unknown Caller: I would have seen you even this morning if I could have walked. I was
   not able to walk without using my arms for stability.
   9:11am, Jan 3 - Camila: Omg
   9:11am, Jan 3 - Unknown Caller: I will not be hurt if you don't stay.
   9:11am, Jan 3 - Unknown Caller: That is not the point.
   9:12am, Jan 3 - Camila: I thought/dreamt of you all night
   9:12am, Jan 3 - Unknown Caller: Good dreams?
   9:13am, Jan 3 - Unknown Caller: I want you to understand how our behavior shows our priorities.
   9:13am, Jan 3 - Unknown Caller: Your behavior shows your priorities not only to me, but most importantly
   to you.
   9:18am, Jan 3 - Camila: But I told you in advance to avoid this
   9:23am, Jan 3 - Unknown Caller: I told you my uncertainty. This doesn't matter. If this were the last time
   you would ever see me your priorities would be one way, if I definitely had time after 2 they would be
   another possibly (although for some, the opportunity would be enough to change any plans). You
   demonstrate your priorities based on what you do. Everyone does always, no exceptions.
   9:25am, Jan 3 - Unknown Caller: Some people would go, others would stay, depending on their priorities.
   10:04am, Jan 3 - Unknown Caller: Did you stay home for me or go to Ethos?
   10:13am, Jan 3 - Unknown Caller: I'll assume you chose Ethos.
   10:20am, Jan 3 - Unknown Caller: Watch "Why Sex is not as intimate as Blowjobs - Unofficiâ€¦" on
   YouTube - Why Sex is not as intimate as Blowjobs - Unofficiâ€¦: http://youtu.be/i8Qhj6wLVRo
   12:46pm, Jan 3 - Camila: I'm back
   12:48pm, Jan 3 - Camila: How are you doing?
   12:48pm, Jan 3 - Camila: I thought a lot about this morning
   12:49pm, Jan 3 - Camila: Because it definitely not that you are not a priority. That's is why I asked you
   first before agreeing to it
   12:52pm, Jan 3 - Camila: I think I have a.lot of fears around going back on what I said specially if the
   other person is going out of their way because of what I agreed to
   12:52pm, Jan 3 - Camila: R was there but it was good
   12:53pm, Jan 3 - Camila: I was stronh
   12:53pm, Jan 3 - Camila: Strong
   12:56pm, Jan 3 - Camila: I do apologize. I don't want you to think you are not a priority
   12:56pm, Jan 3 - Camila: Would you still like to see me later?
   1:08pm, Jan 3 - Camila: Love?
   1:08pm, Jan 3 - Camila: You are not answering
   1:08pm, Jan 3 - Camila: ðŸ˜”
   1:10pm, Jan 3 - Unknown Caller: Can't answer now.
   1:10pm, Jan 3 - Camila: Ok
   1:12pm, Jan 3 - Unknown Caller: If I were as high a priority as necessary it would have been no problem
   or issue to stay.
   1:16pm, Jan 3 - Camila: I don't think it is that simple. If I could draw the v card then yes, easy piecey. But
   these are marks on my record that I don't think you care about
   1:18pm, Jan 3 - Unknown Caller: I do but I should be worth it.
   1:20pm, Jan 3 - Unknown Caller: I have done, and do, far more for you.
   1:26pm, Jan 3 - Unknown Caller: You don't have to stop texting. Did you succeed in treating r. no better




                                                                                              GX 301-R - 345
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 347 of 368 PageID #:
                                    15654


   than a rapist?
   1:26pm, Jan 3 - Unknown Caller: In all/every interaction?
   1:28pm, Jan 3 - Camila: Yes
   1:28pm, Jan 3 - Unknown Caller: Where there any interactions?
   1:28pm, Jan 3 - Unknown Caller: Were
   1:29pm, Jan 3 - Unknown Caller: If so, what were they?
   1:30pm, Jan 3 - Camila: Not really. He caught on pretty quickly
   1:30pm, Jan 3 - Camila: He seems to only be nice to me if I am nice to him
   1:31pm, Jan 3 - Unknown Caller: What was the first interaction?
   1:33pm, Jan 3 - Unknown Caller: ?
   1:34pm, Jan 3 - Camila: He said hi
   1:34pm, Jan 3 - Camila: I didn't answer
   1:34pm, Jan 3 - Camila: He asked if I came with Jim. I nodded
   1:35pm, Jan 3 - Camila: I couldn't tell if that bothered him but he didn't really try to speak to me after that
   1:45pm, Jan 3 - Unknown Caller: A coming of age, drama Ordinary People... Have you watched it?
   1:47pm, Jan 3 - Camila: Sounds familiar
   1:47pm, Jan 3 - Camila: I don't think I've seen it though
   1:51pm, Jan 3 - Unknown Caller: Maybe watch it... It's about people...
   1:52pm, Jan 3 - Unknown Caller: Meaning to some degree
   1:58pm, Jan 3 - Camila: <Media omitted>
   1:59pm, Jan 3 - Camila: Clare just asked me this
   2:08pm, Jan 3 - Camila: ?
   2:09pm, Jan 3 - Camila: What does your day look like?
   2:09pm, Jan 3 - Camila: Do you think I can host?
   2:09pm, Jan 3 - Camila: I haven't answered yet
   2:13pm, Jan 3 - Unknown Caller: Most likely I'm free around 7
   2:13pm, Jan 3 - Camila: So, no?
   2:58pm, Jan 3 - Unknown Caller: Up to you...
   2:58pm, Jan 3 - Camila: Not really....
   2:58pm, Jan 3 - Unknown Caller: Then you don't care.
   2:59pm, Jan 3 - Camila: I'm wondering as to what that "most likely" means..
   2:59pm, Jan 3 - Camila: Lol
   2:59pm, Jan 3 - Camila: No, honey!
   2:59pm, Jan 3 - Unknown Caller: I don't know 90% likely
   2:59pm, Jan 3 - Camila: Not at all like that!
   3pm, Jan 3 - Camila: Oh, my love
   3:01pm, Jan 3 - Camila: 90% is high
   3:01pm, Jan 3 - Camila: Good
   3:02pm, Jan 3 - Camila: Please know that I love you
   3:03pm, Jan 3 - Unknown Caller: ðŸ˜Š be at cause.
   3:23pm, Jan 3 - Unknown Caller: ?
   3:24pm, Jan 3 - Unknown Caller: ðŸ˜¢ no texts.
   3:25pm, Jan 3 - Camila: I was trying to get more data
   3:25pm, Jan 3 - Unknown Caller: On?
   3:26pm, Jan 3 - Camila: Your schedule
   3:26pm, Jan 3 - Camila: Sorry. I was hypnotized by Sara Baras
   3:27pm, Jan 3 - Unknown Caller: I won't have more data until I can come almost... Earliest 6 most likely
   7...
   3:27pm, Jan 3 - Camila: Buuuuuu
   3:27pm, Jan 3 - Unknown Caller: ?
   3:28pm, Jan 3 - Camila: Okay. I'll take it
   3:43pm, Jan 3 - Unknown Caller: ?
   3:43pm, Jan 3 - Camila: ???
   3:44pm, Jan 3 - Camila: What's happening???
   3:43pm, Jan 3 - Unknown Caller: I don't hear from you.
   3:44pm, Jan 3 - Camila: Oh.




                                                                                                GX 301-R - 346
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 348 of 368 PageID #:
                                    15655


   3:44pm, Jan 3 - Camila: Meanwhile, here I am fantasizing about you
   3:44pm, Jan 3 - Camila: When can I see you??
   3:45pm, Jan 3 - Camila: I miss you
   3:44pm, Jan 3 - Unknown Caller: Then text a little to let me in on the fun... Hopefully 7...
   3:45pm, Jan 3 - Camila: I want to hold you
   3:46pm, Jan 3 - Camila: I'm still bleeding (more than usual) but I haven't needed pain pills in almost 24hrs
   3:47pm, Jan 3 - Unknown Caller: Let's! ðŸ˜•
   3:47pm, Jan 3 - Camila: Goodie
   3:50pm, Jan 3 - Unknown Caller: Did you watch the blowjob thing?
   3:52pm, Jan 3 - Camila: I didn't finish. Jim peeked and I didn't want to explain to him what it was
   3:52pm, Jan 3 - Unknown Caller: It was sent to me. It was actually very painful for me.
   3:53pm, Jan 3 - Camila: Sorry
   3:58pm, Jan 3 - Unknown Caller: What do you think?
   3:58pm, Jan 3 - Unknown Caller: Feel?
   4:04pm, Jan 3 - Camila: Hmmm
   4:04pm, Jan 3 - Camila: I don't know
   4:04pm, Jan 3 - Camila: I thought it was the other way around
   4:06pm, Jan 3 - Unknown Caller: Power thing for men.
   4:07pm, Jan 3 - Unknown Caller: And acceptance
   4:08pm, Jan 3 - Unknown Caller: It's a real heartbreak how you now treat me with that... Especially after r.
   ... It's as if you honor and protect that with him instead of desperately wanting to counter it.
   4:09pm, Jan 3 - Camila: That's not what it is
   4:12pm, Jan 3 - Unknown Caller: For me it is. Especially since every day his DNA continues to destroy
   what I took so long to create with nothing to attempt to counter it.
   4:14pm, Jan 3 - Unknown Caller: For a while I wished you would just keep on trying to swallow me so
   maybe the damage could be reversed or lessened. I gave up but still have to experience the ongoing
   progression of the destruction.
   4:15pm, Jan 3 - Unknown Caller: Each day less of you cells are mine.
   4:15pm, Jan 3 - Unknown Caller: Very very painful for me.
   4:16pm, Jan 3 - Unknown Caller: Anything from your side?ðŸ’”
   4:17pm, Jan 3 - Unknown Caller: ?
   4:29pm, Jan 3 - Unknown Caller: ???
   4:29pm, Jan 3 - Camila: Which are my cells?
   4:31pm, Jan 3 - Unknown Caller: Each cell his DNA contacts is infected. Then those cells infect others by
   the same method.
   4:33pm, Jan 3 - Camila: So they are either infected by him or you??
   4:35pm, Jan 3 - Unknown Caller: Yes. But it's a battle.
   4:35pm, Jan 3 - Camila: Is he going to slowly take over my body?
   4:35pm, Jan 3 - Unknown Caller: Yes, if not statistically stopped.
   4:36pm, Jan 3 - Unknown Caller: His DNA.
   4:36pm, Jan 3 - Camila: I don't understand. What about women who have had multiple partners?
   4:37pm, Jan 3 - Unknown Caller: They are far less pure in that way.
   4:37pm, Jan 3 - Unknown Caller: Some even have a type of fog about their energy...
   4:38pm, Jan 3 - Camila: It just doesn't make sense.
   4:39pm, Jan 3 - Unknown Caller: What doesn't?
   4:40pm, Jan 3 - Unknown Caller: It doesn't seem to matter to you anyway. It also seems you don't trust
   me or my knowledge and perception enough...
   4:41pm, Jan 3 - Camila: It seems heavily disproportionate. I've had WAY more of you than I ever did of
   his, by far. How can he take over my cells?
   4:41pm, Jan 3 - Unknown Caller: Easily...
   4:42pm, Jan 3 - Unknown Caller: Pollute more than take over completely...
   4:42pm, Jan 3 - Unknown Caller: I wish you cared
   4:43pm, Jan 3 - Camila: I do care. This just doesn't make sense
   5:09pm, Jan 3 - Unknown Caller: I can teach you the science...
   5:10pm, Jan 3 - Unknown Caller: I wish in this case you didn't need to understand to know it to be true.
   5:18pm, Jan 3 - Unknown Caller: Each cell his DNA enters is affected forever. Those affected cells can




                                                                                            GX 301-R - 347
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 349 of 368 PageID #:
                                    15656


   corrupt other cells unless his DNA is neutralized. DNA directly from semen is the most powerful, it can
   neutralize corrupt cells by becoming the dominant recombinant DNA. Then, the protein strands are
   neutralized so during Apoptosis or other disruption of the cell it doesn't spread. In some ways this is
   similar to the spread of prions.
   5:21pm, Jan 3 - Unknown Caller: Is it statically possible to neutralize then destroy ever strand of
   corrupted DNA, yes... But highly unlikely. It would have to be a massive assault and longer periods of
   time make the probability even smaller.
   5:22pm, Jan 3 - Unknown Caller: Do you care? This is an oversimplified explanation...
   5:22pm, Jan 3 - Unknown Caller: ?
   5:24pm, Jan 3 - Unknown Caller: No response feels apathetic.
   5:26pm, Jan 3 - Unknown Caller: ???
   5:29pm, Jan 3 - Unknown Caller: ???
   5:30pm, Jan 3 - Camila: I do care. Of course I care, love
   5:31pm, Jan 3 - Camila: It still doesn't make sense
   5:30pm, Jan 3 - Unknown Caller: Why do you take so long to respond?
   5:31pm, Jan 3 - Camila: It's okay
   5:31pm, Jan 3 - Camila: It's irrelevant
   5:31pm, Jan 3 - Camila: I didn't mean to. I thought you were still typing
   5:39pm, Jan 3 - Unknown Caller: Any thoughts?
   5:39pm, Jan 3 - Unknown Caller: Feelings?
   5:41pm, Jan 3 - Camila: Confusion. Frustration
   5:41pm, Jan 3 - Camila: But I love you
   5:43pm, Jan 3 - Unknown Caller: Why those things?
   5:45pm, Jan 3 - Camila: Because it doesn't make sense
   5:46pm, Jan 3 - Camila: Where r u?
   5:46pm, Jan 3 - Camila: I'm exhausted. Want to nap with me?
   5:50pm, Jan 3 - Unknown Caller: What specifically doesn't make sense?
   5:56pm, Jan 3 - Camila: If one small amount of him can do all that, wouldn't it be a joke compared to your
   bucketloads that have infected me over the years? To me, they seem like no match
   5:56pm, Jan 3 - Camila: Nap?
   6:00pm, Jan 3 - Unknown Caller: .01% impure is still impure. Last is most potent and his has been given
   lots of time with little competitive opposition.
   6:00pm, Jan 3 - Camila: Nap?
   6:00pm, Jan 3 - Unknown Caller: Maybe in a while
   6:00pm, Jan 3 - Unknown Caller: You start
   6:01pm, Jan 3 - Camila: Ok
   6:01pm, Jan 3 - Unknown Caller: Do you understand?
   6:02pm, Jan 3 - Camila: Not really. That's ok
   6:13pm, Jan 3 - Unknown Caller: I wish you knew because I said so then. I feel it every time I look in your
   eyes and I am losing the battle every day.
   9:25pm, Jan 3 - Unknown Caller: Need a ride?
   12:31am, Jan 4 - Unknown Caller: ?
   12:32am, Jan 4 - Camila: ðŸ˜²
   12:32am, Jan 4 - Camila: You?
   12:32am, Jan 4 - Camila: How is it going?
   12:32am, Jan 4 - Camila: Weather is shitty. Please be careful driving
   12:33am, Jan 4 - Unknown Caller: Drive by kiss?
   12:34am, Jan 4 - Camila: When?
   12:35am, Jan 4 - Camila: You done now?
   1:41am, Jan 4 - Unknown Caller: I didn't mean to get you down by telling you it seemed like you cared for
   me again... Did I upset you honey?
   1:42am, Jan 4 - Camila: Telling me what?
   1:42am, Jan 4 - Camila: You didn't upset me
   1:43am, Jan 4 - Unknown Caller: Ok... You seemed quiet and I was trying to be thankful...
   1:44am, Jan 4 - Camila: Oh. No no
   1:44am, Jan 4 - Unknown Caller: Ok... I love you!




                                                                                           GX 301-R - 348
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 350 of 368 PageID #:
                                    15657


   1:44am, Jan 4 - Unknown Caller: Ps... Your mouth felt exquisite!
   1:45am, Jan 4 - Camila: â˜º
   1:45am, Jan 4 - Camila: My my my. You are making me blush
   1:46am, Jan 4 - Camila: Don't tell anyone but you felt Great in my mouth
   1:45am, Jan 4 - Unknown Caller: You're making me veiny
   1:47am, Jan 4 - Camila: Right now?
   1:47am, Jan 4 - Camila: I am sorry
   1:48am, Jan 4 - Unknown Caller: Why not tell anybody?
   1:48am, Jan 4 - Camila: It was a cheeky preface
   1:49am, Jan 4 - Camila: Plus, it is not lady like
   4:29am, Jan 4 - Camila: Still up...
   4:29am, Jan 4 - Camila: I'm not going to lie, I am a bit horny
   10:10am, Jan 4 - Camila: Yo
   10:10am, Jan 4 - Camila: R u up?
   10:11am, Jan 4 - Camila: My body and I are not on the same page. I haven't slept
   10:11am, Jan 4 - Camila: Have you slept???
   10:11am, Jan 4 - Camila: I was going to try to sleep now...or soon
   10:12am, Jan 4 - Camila: Wanna join me?
   10:12am, Jan 4 - Camila: I promise I'll be gentle
   10:34am, Jan 4 - Unknown Caller: What have you been doing until now?
   10:36am, Jan 4 - Camila: Here
   10:36am, Jan 4 - Camila: Trying to sleep
   10:36am, Jan 4 - Unknown Caller: What did you do all night?
   10:36am, Jan 4 - Camila: On bed
   10:37am, Jan 4 - Camila: Trying to sleep....?
   10:37am, Jan 4 - Camila: Are you coming or not?
   10:38am, Jan 4 - Unknown Caller: Not quite sure honey... Not yet at least... It seems like you're avoiding
   the question...
   10:39am, Jan 4 - Camila: I just answered... Twice!
   10:39am, Jan 4 - Unknown Caller: ? Layed in bed for 8 hours doing nothing?
   10:48am, Jan 4 - Unknown Caller: Did you watch movies? Ordinary People?
   2:33pm, Jan 4 - Unknown Caller: Watch "Most romantic, I ever seen.." on YouTube - Most romantic, I
   ever seen..: http://youtu.be/0dSeYecM6wA
   2:33pm, Jan 4 - Unknown Caller: Her fluidity is wonderful...
   2:40pm, Jan 4 - Unknown Caller: I suspect you will wake for the drill, then sleep a while longer... I hope to
   kiss you soon!
   2:54pm, Jan 4 - Camila: Probably.
   2:54pm, Jan 4 - Camila: I love you
   2:56pm, Jan 4 - Unknown Caller: Did you like the video?
   2:57pm, Jan 4 - Camila: Haven't seen it yet
   2:58pm, Jan 4 - Unknown Caller: Do you still ache for me?
   2:59pm, Jan 4 - Camila: Yes
   2:59pm, Jan 4 - Camila: At the moment so does my head but yes
   2:59pm, Jan 4 - Unknown Caller: I'll love to satisfy that!
   2:59pm, Jan 4 - Camila: Good
   2:59pm, Jan 4 - Camila: ðŸ˜˜
   2:59pm, Jan 4 - Unknown Caller: Feel better... See you later... Get more sleep!
   3:30pm, Jan 4 - Unknown Caller: Watch "Attraction Auditions - Shadow Dance [HD] Britainsâ€¦" on
   YouTube - Attraction Auditions - Shadow Dance [HD] Britainsâ€¦: http://youtu.be/gaA6lfho5CI
   3:45pm, Jan 4 - Camila: Wow
   3:45pm, Jan 4 - Camila: That's so amazing
   3:45pm, Jan 4 - Camila: And emotional
   4:34pm, Jan 4 - Camila: U up?
   4:41pm, Jan 4 - Unknown Caller: Yes honey... In meetings for a while... You up for good or going to nap a
   bit?
   4:42pm, Jan 4 - Camila: Nah. I'm up.




                                                                                             GX 301-R - 349
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 351 of 368 PageID #:
                                    15658


   4:42pm, Jan 4 - Camila: I'll never get back on schedule if I sleep all day
   4:43pm, Jan 4 - Unknown Caller: But I like you off schedule... We can spend more time...
   4:43pm, Jan 4 - Camila: True. But I'm starting back up with my kids tomorrow
   4:46pm, Jan 4 - Unknown Caller: Kseniya Simonova - Sand Artist - Dailymotion -
   http://www.dailymotion.com/video/xeb993_kseniya-simonova-sand-artist_creation
   4:47pm, Jan 4 - Unknown Caller: But maybe you can keep the odd schedule yet still accommodate the
   kids... Like late night kids (for you) when actually they are early morning!
   4:48pm, Jan 4 - Camila: Hmmm
   5:44pm, Jan 4 - Unknown Caller: How's the most beautiful woman in the world (you smartass!)?
   5:45pm, Jan 4 - Camila: What?
   5:45pm, Jan 4 - Camila: Why smartass?
   5:45pm, Jan 4 - Unknown Caller: Because you might have said you didn't know who she was!
   5:46pm, Jan 4 - Camila: Aaaah! I read it wrong
   5:46pm, Jan 4 - Unknown Caller: When I was obviously referring to you...
   5:46pm, Jan 4 - Camila: Awww
   5:46pm, Jan 4 - Camila: I am tired. Hurting a bit. And horny
   5:47pm, Jan 4 - Unknown Caller: I'll fix the horney a little later... ðŸ‘…
   5:50pm, Jan 4 - Camila: Yay!
   5:50pm, Jan 4 - Camila: I was going to venture out to find some food. What time did you want to come
   home?
   5:51pm, Jan 4 - Camila: Also, want me to get you anything?
   5:53pm, Jan 4 - Unknown Caller: I want you to get me you... More than anyone will ever have!!!
   5:54pm, Jan 4 - Camila: Yes yes yes!
   5:56pm, Jan 4 - Unknown Caller: Did you like the sand artist? Had I showed you her?
   5:56pm, Jan 4 - Camila: Yes, I believe u had
   5:56pm, Jan 4 - Unknown Caller: And you liked the shadow dance?
   5:57pm, Jan 4 - Camila: Very much
   6:30pm, Jan 4 - Unknown Caller: How are you feeling? How are you doing? When would be the optimal
   time for me to come home?
   6:31pm, Jan 4 - Camila: That's what I asked you
   6:32pm, Jan 4 - Camila: Why did you call?
   6:32pm, Jan 4 - Unknown Caller: So we could text right now...
   6:33pm, Jan 4 - Camila: I was already texting you
   6:32pm, Jan 4 - Unknown Caller: How is your health? I can be more flexible now if I know your desires...
   6:33pm, Jan 4 - Unknown Caller: Are you angry?
   6:33pm, Jan 4 - Camila: No
   6:33pm, Jan 4 - Unknown Caller: So when's best?
   6:34pm, Jan 4 - Camila: I haven't eaten anything and there is no food here. I wanted to go get some food
   and then be back
   6:34pm, Jan 4 - Camila: How about you?
   6:34pm, Jan 4 - Unknown Caller: How long would that take?
   6:34pm, Jan 4 - Camila: 30-40 minutes
   6:35pm, Jan 4 - Unknown Caller: Do you want to try to get together in an hour or so... Or do you need
   more time?
   6:36pm, Jan 4 - Camila: Just say when and I'll work my stuff around you
   6:36pm, Jan 4 - Unknown Caller: Ok... I'll get back to you in a little while (like 10 minutes)...
   6:37pm, Jan 4 - Camila: Ok
   6:56pm, Jan 4 - Unknown Caller: Coming
   6:56pm, Jan 4 - Camila: Great
   8:35pm, Jan 4 - Unknown Caller: My love, I know you feel a struggle around control of your body.
   Sometimes, not surrendering 100% makes things far more difficult. Like dieting, doing a diet 75% has us
   struggling for months, never making our goal, always fighting for it... When we jump in 100% we make our
   goal ASAP.
   8:38pm, Jan 4 - Unknown Caller: What I'm suggesting is 100% surrender, no questions or compromises,
   all the way, I guarantee you'll feel better, stronger, more love... And you'll reach the goal... Weight-wise
   too!




                                                                                            GX 301-R - 350
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 352 of 368 PageID #:
                                    15659


   8:38pm, Jan 4 - Unknown Caller: Just always do what I would want in every way... Even surprise me...
   8:48pm, Jan 4 - Unknown Caller: What do you think?
   9:16pm, Jan 4 - Camila: Okay
   9:20pm, Jan 4 - Unknown Caller: With positive exclamation point!
   9:20pm, Jan 4 - Unknown Caller: ?
   9:24pm, Jan 4 - Unknown Caller: ?
   9:24pm, Jan 4 - Camila: Yes
   9:24pm, Jan 4 - Unknown Caller: â•¤
   9:33pm, Jan 4 - Unknown Caller: How's your pussy?
   9:34pm, Jan 4 - Unknown Caller: I want to finish her...
   9:35pm, Jan 4 - Camila: She's sore
   9:36pm, Jan 4 - Unknown Caller: Some of that sore good?
   9:36pm, Jan 4 - Unknown Caller: And when do you think I can finish her so I can prepare... Proper sleep,
   water, etc...?
   9:37pm, Jan 4 - Camila: It's up to you
   9:37pm, Jan 4 - Camila: When do you have time?
   9:37pm, Jan 4 - Unknown Caller: When will she be ready,and wanting?
   9:37pm, Jan 4 - Camila: Idk. She's still recovering
   9:38pm, Jan 4 - Unknown Caller: What do you want?
   9:38pm, Jan 4 - Unknown Caller: Are you happy?
   9:38pm, Jan 4 - Camila: Yes
   9:39pm, Jan 4 - Camila: I'm cramping
   9:40pm, Jan 4 - Unknown Caller: Oh honey! Anything I can get you?
   9:40pm, Jan 4 - Camila: Nothing. I'm okay
   10:56pm, Jan 4 - Unknown Caller: You're not texting me love...
   10:56pm, Jan 4 - Camila: Neither r u...
   10:56pm, Jan 4 - Camila: ðŸ˜œ
   10:58pm, Jan 4 - Camila: I can still feel you...
   1:46am, Jan 5 - Camila: Hi honey, how are you?
   1:47am, Jan 5 - Camila: You kinda disappeared.
   1:47am, Jan 5 - Camila: I am sending.you good thoughts. I hope you feel better
   3:43am, Jan 5 - Camila: How r u doing?
   3:43am, Jan 5 - Camila: I miss you
   3:44am, Jan 5 - Camila: Come home! I am lying naked un our bed
   7:44am, Jan 5 - Unknown Caller: Last night was really hard... How are you my love? Busy 8-4pm today?
   My inside you after?
   7:44am, Jan 5 - Unknown Caller: How late were you up?
   8:36am, Jan 5 - Camila: Yes inside me after
   8:36am, Jan 5 - Camila: I went to bed after I tested you last
   8:37am, Jan 5 - Camila: My body is not agreeing.with me
   8:37am, Jan 5 - Unknown Caller: Are you with kids now?
   8:43am, Jan 5 - Unknown Caller: Are you rushing to get out the door?
   8:52am, Jan 5 - Camila: With kids
   8:54am, Jan 5 - Unknown Caller: Did you get up in a rush?
   8:55am, Jan 5 - Camila: Yes. A little out of it
   8:55am, Jan 5 - Camila: My body is not agreeing
   8:55am, Jan 5 - Camila: How are you?
   8:56am, Jan 5 - Unknown Caller: Really nauseous and in a lot of pain. Something is very wrong.
   8:57am, Jan 5 - Camila: Awww love
   8:57am, Jan 5 - Camila: Shit
   8:57am, Jan 5 - Camila: How can I help you now?
   8:58am, Jan 5 - Camila: Do you want company?
   8:58am, Jan 5 - Unknown Caller: Fix. You are with kids...
   9:03am, Jan 5 - Unknown Caller: ?
   9:04am, Jan 5 - Camila: Yes, love
   9:06am, Jan 5 - Unknown Caller: Change things for us dramatically...




                                                                                          GX 301-R - 351
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 353 of 368 PageID #:
                                    15660


   10:34am, Jan 5 - Camila: I miss you
   10:53am, Jan 5 - Unknown Caller: Yes yes yes!
   10:55am, Jan 5 - Camila: ?
   10:55am, Jan 5 - Camila: Does that mean you miss me too?
   10:56am, Jan 5 - Unknown Caller: More than you can possibly imagine!
   10:57am, Jan 5 - Camila: I want to kiss you again
   12:50pm, Jan 5 - Unknown Caller: Missing you...
   12:50pm, Jan 5 - Unknown Caller: Where are you?
   1:28pm, Jan 5 - Camila: Hi love
   1:28pm, Jan 5 - Camila: I heard you call but I had glue on my hands
   1:28pm, Jan 5 - Camila: Sorry
   1:28pm, Jan 5 - Camila: How are you?
   1:55pm, Jan 5 - Camila: Lucy wants to spend time today. When will we be spending time?
   1:55pm, Jan 5 - Unknown Caller: Don't know... Likely after 5...
   1:56pm, Jan 5 - Camila: Ah. Ok. Do you mind if I spend time with her?
   1:56pm, Jan 5 - Camila: She wants to spend time 4-5ish
   2:01pm, Jan 5 - Unknown Caller: Go for it... But text me as soon as your back home... I need to know to
   plan...
   2:01pm, Jan 5 - Unknown Caller: Ok
   2:01pm, Jan 5 - Unknown Caller: ?
   2:06pm, Jan 5 - Camila: Of course!!!!
   2:06pm, Jan 5 - Camila: Thank you, love
   2:56pm, Jan 5 - Camila: Buuuu. Her plans just changed and she asking if I can do 8. Can I?
   3:00pm, Jan 5 - Unknown Caller: I don't know... Volleyball also...
   3:06pm, Jan 5 - Camila: I'll def be at vball. I was just wondering how you envision tonight. Sometimes you
   have things to.do. sometimes we feast on each other like savages for as long as possible
   3:06pm, Jan 5 - Camila: Idk. Just wondering
   3:07pm, Jan 5 - Camila: Btw, I like it best when you text be before 2:59 or after 3:01. That way it doesn't
   interfere with readiness
   3:15pm, Jan 5 - Unknown Caller: Maybe say yes, but she should know you might cancel last minute as
   she does...
   3:16pm, Jan 5 - Camila: Right...
   3:16pm, Jan 5 - Camila: Ok
   3:18pm, Jan 5 - Unknown Caller: You can text her right before 8 if you have a mouthful...
   7:04pm, Jan 5 - Unknown Caller: I think I'm coming home soon
   7:27pm, Jan 5 - Unknown Caller: Be home in a few minutes
   9:23pm, Jan 5 - Unknown Caller: My feelings are also compounded by the Gaelyn situation but I am
   reluctant to speak to you about it because it contributed to our demise even though it should have brought
   us even more strongly together...
   9:24pm, Jan 5 - Camila: I'm here
   9:24pm, Jan 5 - Unknown Caller: I miss us... We were the most important thing for me...
   9:25pm, Jan 5 - Unknown Caller: I am sorry I am so sad...
   9:29pm, Jan 5 - Camila: Don't be sorry
   9:29pm, Jan 5 - Camila: I am sad with you
   10:05pm, Jan 5 - Camila: Do you know if you are driving yet?
   10:14pm, Jan 5 - Camila: No?
   10:26pm, Jan 5 - Unknown Caller: No.
   10:27pm, Jan 5 - Unknown Caller: ðŸ˜ž
   10:27pm, Jan 5 - Camila: Shit
   10:27pm, Jan 5 - Camila: Ok
   10:28pm, Jan 5 - Unknown Caller: I can get you a lift with Pam and me
   10:29pm, Jan 5 - Unknown Caller: ?
   10:32pm, Jan 5 - Camila: I'm leaving the house right now
   10:32pm, Jan 5 - Camila: Headed to flintlock
   10:32pm, Jan 5 - Unknown Caller: Come to Pam's
   10:33pm, Jan 5 - Camila: Flintlock*




                                                                                           GX 301-R - 352
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 354 of 368 PageID #:
                                    15661


   10:33pm, Jan 5 - Camila: ?
   10:34pm, Jan 5 - Unknown Caller: Yes...
   10:36pm, Jan 5 - Camila: Here
   10:36pm, Jan 5 - Camila: I jumped into pammies car
   2:34am, Jan 6 - Unknown Caller: Did you use the hot tub?
   2:46am, Jan 6 - Unknown Caller: ?
   2:47am, Jan 6 - Camila: I didn't. I didn't like the idea of warming up to then freeze again
   2:48am, Jan 6 - Unknown Caller: You could stay there... Or dress warmly, go back, get warm in the hot
   tub, then bundle up to keep the warmth in and go back home...
   2:49am, Jan 6 - Camila: You are so.sweet
   2:50am, Jan 6 - Unknown Caller: Just want my honey warm on a cold night... If I can't be there to provide
   warmth directly, skin to skin, I want to provide it indirectly...
   2:51am, Jan 6 - Camila: That's it
   2:51am, Jan 6 - Camila: I can't take it
   2:51am, Jan 6 - Camila: You are too sweet
   2:51am, Jan 6 - Camila: You are melting me
   2:51am, Jan 6 - Unknown Caller: Oh! I want to do so much more than that... But that's a different story!
   2:52am, Jan 6 - Camila: Lol. Of course!
   2:52am, Jan 6 - Unknown Caller: How late you up?
   3:04am, Jan 6 - Camila: Idk. Maybe 3:30?
   3:04am, Jan 6 - Camila: How about you? How are things?
   3:04am, Jan 6 - Unknown Caller: Busy at the moment, but the first chance I get...
   12:24pm, Jan 6 - Unknown Caller: Text me as soon as you're up... Hope you slept so well!
   1:01pm, Jan 6 - Camila: I'm up
   1:12pm, Jan 6 - Unknown Caller: How are you? Can't wait to see you...
   1:24pm, Jan 6 - Unknown Caller: How are you? Us?
   3:31pm, Jan 6 - Camila: I don't know why I've been so tired
   3:31pm, Jan 6 - Unknown Caller: Psychic
   3:31pm, Jan 6 - Camila: I am not sleep deficient
   3:31pm, Jan 6 - Camila: Ha!
   3:31pm, Jan 6 - Camila: We are awesome
   3:31pm, Jan 6 - Unknown Caller: Maybe you still have some other worldly ties to my well being...
   3:32pm, Jan 6 - Unknown Caller: Maybe we can be tired together...
   3:32pm, Jan 6 - Unknown Caller: Or other things together...
   3:33pm, Jan 6 - Camila: I like how you think
   3:33pm, Jan 6 - Camila: Let's feel crummy together
   3:33pm, Jan 6 - Camila: I miss you
   3:34pm, Jan 6 - Unknown Caller: You shouldn't name your pussy, "crummy" but I agree we should feel
   her together...
   3:34pm, Jan 6 - Camila: ðŸ˜‚
   3:34pm, Jan 6 - Unknown Caller: I love you!
   3:35pm, Jan 6 - Camila: I love you, too!
   3:35pm, Jan 6 - Unknown Caller: 5 or 5:30 we meet...
   3:36pm, Jan 6 - Camila: Great
   3:36pm, Jan 6 - Camila: I'm done with the kids at 5ish
   5:20pm, Jan 6 - Camila: I'm making my way out to you, babe
   5:21pm, Jan 6 - Unknown Caller: Should I meet you?
   5:23pm, Jan 6 - Unknown Caller: Btw... I didn't miss the lyrical reference...
   7:16pm, Jan 6 - Unknown Caller: Are you ok? Are we still awesome?ðŸ˜ž
   7:21pm, Jan 6 - Camila: Yes, honey
   7:21pm, Jan 6 - Unknown Caller: I owe you some slow quality time with a healthier me...
   7:22pm, Jan 6 - Camila: That'd be nice but you don't owe me anything
   10:45pm, Jan 6 - Unknown Caller: Help! We need to get together later somehow... For love time...
   12:06am, Jan 7 - Unknown Caller: I am in world war 4!!! Arg!!!
   12:16am, Jan 7 - Camila: What does that mean?
   1:18am, Jan 7 - Unknown Caller: ?




                                                                                          GX 301-R - 353
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 355 of 368 PageID #:
                                    15662


   1:19am, Jan 7 - Camila: Yeah, what does that mean??
   1:20am, Jan 7 - Camila: Were you in the middle of a fight?
   1:20am, Jan 7 - Camila: What happened?
   1:20am, Jan 7 - Unknown Caller: Fight still, very bad
   1:20am, Jan 7 - Unknown Caller: You seem not good
   1:22am, Jan 7 - Unknown Caller: Do you still love me?
   1:46am, Jan 7 - Camila: Fight over what? What did I miss. I thought everything went good
   2:50am, Jan 7 - Camila: Going to bed
   2:50am, Jan 7 - Camila: How are things?
   8:40am, Jan 7 - Camila: Good morning, love
   8:41am, Jan 7 - Camila: I just wanted to say hi before I did anything else
   8:41am, Jan 7 - Camila: Is it "good" morning???
   8:42am, Jan 7 - Camila: I was a little confused as to where things went wrong last night
   9:49am, Jan 7 - Unknown Caller: We'll talk. It's not you. You didn't answer if you still loved me? I didn't
   see all that happened between you and r. can you tell me?
   9:49am, Jan 7 - Unknown Caller: I love you.
   10:05am, Jan 7 - Camila: You did see all that happened...
   10:15am, Jan 7 - Unknown Caller: No... Tell me...
   10:19am, Jan 7 - Camila: I was certain you saw it all. There is nothing to tell. Nothing happened. He
   seems to react at first when I don't respond and then it seems like it doesn't face him
   10:20am, Jan 7 - Unknown Caller: React in what way?
   10:21am, Jan 7 - Camila: Confused. Then maybe angry
   10:21am, Jan 7 - Unknown Caller: I'm having a hard time. As of now they can't reach all of Pam's tumors.
   10:22am, Jan 7 - Camila: Shit
   10:22am, Jan 7 - Camila: What does that mean?
   10:22am, Jan 7 - Unknown Caller: Can't text now much. Lower survival rate potentially.
   10:22am, Jan 7 - Unknown Caller: How were your feeling with r.?
   10:26am, Jan 7 - Unknown Caller: ?
   10:27am, Jan 7 - Camila: I was feeling down in general
   10:27am, Jan 7 - Camila: I felt like I couldn't move
   10:28am, Jan 7 - Camila: I felt so paralized that I am not sure how I felt about anything
   10:28am, Jan 7 - Camila: I felt angry
   10:28am, Jan 7 - Unknown Caller: Angry at?
   10:32am, Jan 7 - Unknown Caller: ?
   10:36am, Jan 7 - Camila: I don't know
   10:45am, Jan 7 - Unknown Caller: Please figure it out and tell me now...
   10:55am, Jan 7 - Camila: I think I was angry at how I was feeling
   10:56am, Jan 7 - Unknown Caller: How were you feeling?
   10:57am, Jan 7 - Camila: Paralized
   11:01am, Jan 7 - Unknown Caller: We're you angry towards r.?
   11:04am, Jan 7 - Camila: Yes
   11:04am, Jan 7 - Camila: I was also angry at you
   11:04am, Jan 7 - Camila: I think
   11:05am, Jan 7 - Unknown Caller: Why him? Why me?
   11:07am, Jan 7 - Camila: Because although I would not have done anything differently, it feels like you
   are always watchibg me, checking on me and it feels like I can't breathe
   11:07am, Jan 7 - Camila: Why him? Because he doesn't care. He used me
   11:13am, Jan 7 - Unknown Caller: Even if he did care there are reasons to be angry. Are you only angry
   because he didn't care?
   11:13am, Jan 7 - Camila: Because he can go to a.party and have fun and not care
   11:14am, Jan 7 - Camila: No. It is more complex than that
   11:15am, Jan 7 - Camila: He can go out and live his life without knowing of the tragedy
   11:15am, Jan 7 - Camila: Meanwhile, I live it everyday
   11:15am, Jan 7 - Camila: It meant nothing to him
   11:15am, Jan 7 - Unknown Caller: Do you know the tragedy yet?
   11:16am, Jan 7 - Camila: Maybe




                                                                                            GX 301-R - 354
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 356 of 368 PageID #:
                                    15663


   11:16am, Jan 7 - Unknown Caller: Suppose it meant something to him... Would that relieve all anger
   towards him?
   11:17am, Jan 7 - Camila: I don't think we are understanding each other...
   11:18am, Jan 7 - Unknown Caller: I don't think what I'm saying is bad... How am I not understanding you?
   11:19am, Jan 7 - Camila: It is not bad but you wouldn't be asking that if you understood what I feel and
   am trying to say
   11:20am, Jan 7 - Unknown Caller: Then tell me... I want to know and understand...
   11:21am, Jan 7 - Camila: No
   11:21am, Jan 7 - Unknown Caller: You may be assuming things with my questions...
   11:21am, Jan 7 - Camila: Just know that I'm pretty sure I feel how you feel
   11:21am, Jan 7 - Unknown Caller: Why no?
   11:21am, Jan 7 - Camila: Just answered
   11:21am, Jan 7 - Unknown Caller: There should never be a no with me...
   11:22am, Jan 7 - Camila: I can't text so much
   11:22am, Jan 7 - Camila: I don't want to.text all that
   11:22am, Jan 7 - Unknown Caller: Tell me later?
   11:23am, Jan 7 - Camila: I liked it when there was so much need to explain
   11:23am, Jan 7 - Camila: You knew how I felt. I knew how you felt
   11:23am, Jan 7 - Camila: I miss those days
   11:24am, Jan 7 - Camila: Sorry. When there WASN'T so much need...
   11:25am, Jan 7 - Unknown Caller: Once you get to g0 we will have that again.
   11:27am, Jan 7 - Unknown Caller: Where are you?
   11:35am, Jan 7 - Camila: Wilton with kids
   11:53am, Jan 7 - Unknown Caller: This stuff with Pam is so hard... I'm pushing but it's difficult... Just had
   another call with Brandon... Going back and forth with specialists...
   2:06pm, Jan 7 - Camila: How are things?
   2:31pm, Jan 7 - Unknown Caller: Really hard. What's going on with us is also really hard.
   3:10pm, Jan 7 - Unknown Caller: ?
   3:12pm, Jan 7 - Camila: Just finished a meeting I forgot I had
   3:13pm, Jan 7 - Unknown Caller: With?
   3:13pm, Jan 7 - Unknown Caller: Are we on at 6 or so?
   3:16pm, Jan 7 - Camila: Janie
   3:16pm, Jan 7 - Camila: 6????
   3:16pm, Jan 7 - Camila: Can it be later?
   3:18pm, Jan 7 - Unknown Caller: Why? I'll try...
   3:19pm, Jan 7 - Camila: Wanna go to strtpiint and get groceries on the way back
   5:15pm, Jan 7 - Unknown Caller: How's it going?
   5:28pm, Jan 7 - Camila: Headed there
   5:28pm, Jan 7 - Camila: Stopping by pharmacy
   5:47pm, Jan 7 - Camila: Getting my pills
   5:47pm, Jan 7 - Camila: Btw, by "there" I meant startpoint
   5:47pm, Jan 7 - Camila: Are you at startpoint?
   5:48pm, Jan 7 - Camila: It is painfully cold outside. Can I come back with you?
   6:08pm, Jan 7 - Camila: Where are you?
   6:26pm, Jan 7 - Camila: I love you
   6:38pm, Jan 7 - Unknown Caller: I love you... Hurry home... I'm at Pam's waiting for your signal...
   6:52pm, Jan 7 - Unknown Caller: ?
   6:53pm, Jan 7 - Camila: Looking for a ride
   7:09pm, Jan 7 - Unknown Caller: Where are you?
   7:15pm, Jan 7 - Camila: Soon, love
   7:16pm, Jan 7 - Unknown Caller: Home
   7:16pm, Jan 7 - Camila: You are?
   7:16pm, Jan 7 - Unknown Caller: Yes. Where are you?
   7:20pm, Jan 7 - Unknown Caller: ?
   9:14pm, Jan 7 - Unknown Caller: There is a good chance I'm driving but I won't know until the very last
   minute... I'll text if I am!!!




                                                                                             GX 301-R - 355
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 357 of 368 PageID #:
                                    15664


   9:16pm, Jan 7 - Camila: Okidoki, love
   9:43pm, Jan 7 - Camila: Yes?
   9:46pm, Jan 7 - Camila: Is that a no?
   9:47pm, Jan 7 - Unknown Caller: No. I'm driving noe
   9:47pm, Jan 7 - Unknown Caller: Now
   9:47pm, Jan 7 - Unknown Caller: Lift?
   9:47pm, Jan 7 - Camila: Yes!
   9:47pm, Jan 7 - Camila: ðŸ˜ƒ
   9:50pm, Jan 7 - Unknown Caller: Outside
   1:08am, Jan 8 - Unknown Caller: About which part of us were you sad earlier?
   1:30am, Jan 8 - Camila: About how wrong I was
   1:32am, Jan 8 - Unknown Caller: I can come back shortly... Should I?
   1:33am, Jan 8 - Camila: Yes
   1:33am, Jan 8 - Camila: I don't know why I feel so tired from the cold but I am awake
   1:39am, Jan 8 - Unknown Caller: Maybe later... I'm still not sure... If I can I'll be there in 15 minutes or
   less else I can't till later...
   1:40am, Jan 8 - Camila: Ok, love
   1:39am, Jan 8 - Unknown Caller: You can go to sleep and get strong, horny, and very aggressive for
   me...
   1:40am, Jan 8 - Camila: ðŸ˜˜
   1:40am, Jan 8 - Unknown Caller: â•¤
   1:41am, Jan 8 - Camila: How are you feeling*
   1:41am, Jan 8 - Camila: ?
   1:41am, Jan 8 - Unknown Caller: Do you ever desire me to cum in your mouth?
   1:41am, Jan 8 - Camila: Not yet... Doesn't mean I won't
   1:42am, Jan 8 - Unknown Caller: You used to want it so much... And it is so constructive... What
   happened?
   1:42am, Jan 8 - Camila: It somehow became bad
   1:42am, Jan 8 - Unknown Caller: It hurts that you would do that for him and not me....
   1:43am, Jan 8 - Unknown Caller: It hurts us so much that you don't desire it... Every day I lose permanent
   ground...
   1:43am, Jan 8 - Camila: I'm sorry
   1:43am, Jan 8 - Unknown Caller: When did it become bad?
   1:45am, Jan 8 - Camila: When I got in trouble for it. Deep down it is now a bad thing to do
   1:46am, Jan 8 - Unknown Caller: I feel r. is between us every time you don't. I don't know what to do. I
   feel totally defeated and ugly.
   1:47am, Jan 8 - Camila: I am sorry
   1:47am, Jan 8 - Unknown Caller: Getting in trouble for something is a child's view. You didn't get in
   trouble. What you did has many effects either it was good or bad.
   1:47am, Jan 8 - Camila: No no no
   1:47am, Jan 8 - Unknown Caller: ?
   1:48am, Jan 8 - Camila: That's not from a logical perspective...
   1:48am, Jan 8 - Camila: It what drives it deep down
   1:48am, Jan 8 - Camila: I think
   1:48am, Jan 8 - Unknown Caller: I know. But you need to be at cause to get to g0. And it's been 6
   months...
   1:49am, Jan 8 - Camila: I am sorry
   1:49am, Jan 8 - Camila: I am sorry
   1:49am, Jan 8 - Unknown Caller: My heart breaks with this. I wish sorry could fix but it can't.
   1:51am, Jan 8 - Unknown Caller: I wish sorry could bring us back. I wish it could bring us a child. I wish it
   could restore your strong desire for my fluids so the damage could be at least slowed...
   1:51am, Jan 8 - Unknown Caller: I wish it could bring back everything...
   1:52am, Jan 8 - Camila: I'll do my best
   1:51am, Jan 8 - Unknown Caller: I love you so much, I feel so alone.
   1:52am, Jan 8 - Camila: I don't want you to be alone. I'll do my best
   1:52am, Jan 8 - Unknown Caller: Sometimes doing our best isn't as strong as making it so...




                                                                                             GX 301-R - 356
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 358 of 368 PageID #:
                                    15665


   1:53am, Jan 8 - Camila: I'll figure it out
   1:53am, Jan 8 - Unknown Caller: I love you.
   1:53am, Jan 8 - Camila: I love you, too
   2:00am, Jan 8 - Unknown Caller: Should I come or do you want to sleep?
   2:01am, Jan 8 - Camila: Up to you. I'm still up
   2:01am, Jan 8 - Unknown Caller: Give me what you want...
   2:02am, Jan 8 - Camila: ?
   2:02am, Jan 8 - Unknown Caller: Please tell me what you want...
   2:04am, Jan 8 - Camila: I'm a tired and in pain but I'd take you anytime. Also, I am Herr until 12:30
   2:04am, Jan 8 - Camila: Here
   2:05am, Jan 8 - Unknown Caller: So it sounds like what would be best for you is to rest and heal your
   pain.
   2:06am, Jan 8 - Camila: Maybe but hoe about you?
   2:06am, Jan 8 - Unknown Caller: It ok. I would most want you to want me so much you can't take it!
   2:06am, Jan 8 - Unknown Caller: Did you mention hoe?
   2:07am, Jan 8 - Camila: ?
   2:07am, Jan 8 - Unknown Caller: You be ma' hoe?
   2:07am, Jan 8 - Unknown Caller: Read your past text
   2:07am, Jan 8 - Camila: Lol
   2:07am, Jan 8 - Camila: Yes
   2:08am, Jan 8 - Unknown Caller: So you'll work yourself up for us tomorrow?
   2:09am, Jan 8 - Camila: Yes
   2:09am, Jan 8 - Unknown Caller: Ok... Health and rest I'll see when we can meet tomorrow?
   2:09am, Jan 8 - Unknown Caller: ...
   2:09am, Jan 8 - Camila: Ok
   2:10am, Jan 8 - Camila: Love u
   2:10am, Jan 8 - Unknown Caller: More
   2:10am, Jan 8 - Camila: â˜º
   2:10am, Jan 8 - Unknown Caller: ðŸ• Œ
   2:11am, Jan 8 - Camila: Lol
   2:12am, Jan 8 - Unknown Caller: ðŸ•±+ð Ÿ• “=ðŸš¼
   2:12am, Jan 8 - Camila: Yep
   2:12am, Jan 8 - Camila: That's what I'm told...
   2:12am, Jan 8 - Unknown Caller: How much do you want mine?
   2:14am, Jan 8 - Camila: That's a loaded question
   2:14am, Jan 8 - Unknown Caller: And...
   2:15am, Jan 8 - Camila: Later
   2:15am, Jan 8 - Unknown Caller: ?
   2:16am, Jan 8 - Camila: I don't know how to answer
   2:16am, Jan 8 - Unknown Caller: Truthfully
   2:16am, Jan 8 - Camila: Ok. I don't know the answer
   2:17am, Jan 8 - Unknown Caller: Just say...
   2:17am, Jan 8 - Camila: I don't know. I go back and forth
   2:18am, Jan 8 - Unknown Caller: Ok... Where are you now?
   2:18am, Jan 8 - Camila: On maybe
   2:18am, Jan 8 - Unknown Caller: ?
   2:19am, Jan 8 - Camila: ??
   2:19am, Jan 8 - Camila: I'm on maybe
   2:19am, Jan 8 - Unknown Caller: On?
   2:19am, Jan 8 - Camila: On what we are talking about
   2:20am, Jan 8 - Unknown Caller: ðŸš¼
   2:20am, Jan 8 - Camila: Yes
   2:20am, Jan 8 - Unknown Caller: You want my baby(ies)
   2:21am, Jan 8 - Camila: Maybe
   2:21am, Jan 8 - Unknown Caller: I thought you had just said... If you want my baby say it!
   2:22am, Jan 8 - Camila: What?




                                                                                          GX 301-R - 357
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 359 of 368 PageID #:
                                    15666


   2:22am, Jan 8 - Unknown Caller: Just that. If you want my baby, I want you to say it explicitly.
   2:23am, Jan 8 - Camila: I understand
   2:23am, Jan 8 - Camila: I would/will
   2:24am, Jan 8 - Unknown Caller: If you feel that way this moment it would be good to say it...
   2:25am, Jan 8 - Camila: I understand
   2:25am, Jan 8 - Unknown Caller: I thought you did at this moment. I am sorry.
   2:25am, Jan 8 - Camila: ðŸ˜”
   2:26am, Jan 8 - Unknown Caller: This could have been big for us.
   2:26am, Jan 8 - Unknown Caller: Goodnight...
   2:26am, Jan 8 - Camila: What do you mean?
   2:27am, Jan 8 - Unknown Caller: No more to be said. You needed to be strong and true.
   2:28am, Jan 8 - Camila: I feel bad. What did I do?
   2:28am, Jan 8 - Camila: Did I say something wrong?
   2:29am, Jan 8 - Camila: What just happened?
   2:29am, Jan 8 - Unknown Caller: Deep inside you should absolutely want my baby. If not, there is
   something I can't talk about.
   2:30am, Jan 8 - Camila: Oh ðŸ˜¢
   2:30am, Jan 8 - Unknown Caller: If you either don't know that, think differently, or don't have the
   conscience to say it, you are not where I had hoped.
   2:31am, Jan 8 - Unknown Caller: Which is it?
   2:31am, Jan 8 - Camila: I'm close, love
   2:32am, Jan 8 - Unknown Caller: Which is it?
   2:33am, Jan 8 - Camila: I'm not understanding. I'm missing something important here... I either don't
   know what? Think differently about what?
   2:34am, Jan 8 - Unknown Caller: Wanting my baby enough now to text it
   2:35am, Jan 8 - Camila: I do want it
   2:36am, Jan 8 - Unknown Caller: Then text it explicitly. I don't understand why you avoided that
   2:37am, Jan 8 - Camila: Because it is not that simple
   2:38am, Jan 8 - Unknown Caller: Actually it is, and by rights should be.
   2:38am, Jan 8 - Unknown Caller: It's that you think it's not that scares me about conscience.
   2:39am, Jan 8 - Camila: Don't
   2:39am, Jan 8 - Camila: I do want your baby
   2:40am, Jan 8 - Unknown Caller: Then all you needed to do was text that in the first place... Why didn't
   you?
   2:41am, Jan 8 - Camila: Idk
   2:41am, Jan 8 - Unknown Caller: That's what really scares me.
   2:44am, Jan 8 - Unknown Caller: You need to know why, appologize for not because that's what you
   want, and never fall victim to that process again.
   2:45am, Jan 8 - Unknown Caller: You insult our baby by not.
   2:46am, Jan 8 - Camila: I understand. I think of the circumstances that that baby would.be brought into
   and that is why I was hesitant
   2:47am, Jan 8 - Unknown Caller: You need to be more causitive. You caused these circumstances you
   need to uncsuse them.
   2:48am, Jan 8 - Camila: I understand
   2:50am, Jan 8 - Unknown Caller: So do from now on. And text things like "I want your baby!" and mean
   them because it will help you cause it instead of waiting...
   2:50am, Jan 8 - Camila: Ok
   2:50am, Jan 8 - Unknown Caller: Starting now.
   2:51am, Jan 8 - Camila: Ok
   2:51am, Jan 8 - Camila: I want your baby
   2:51am, Jan 8 - Unknown Caller: Now.
   2:51am, Jan 8 - Unknown Caller: â™¥
   2:51am, Jan 8 - Unknown Caller: â•¤
   3:57am, Jan 8 - Unknown Caller: It's unfortunate, the best thing would be for you to want to bath your
   insides with me to "wash" r. away. I know you no longer desire this... Although you did... This makes it
   even harder for me to do this with you... If I don't believe you crave it, I won't be able to produce... So at




                                                                                                GX 301-R - 358
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 360 of 368 PageID #:
                                    15667


   this point, I don't know what to do. I wish you had recognized what you did with him was totally disgusting
   and wanted to wash it away and correct it by getting so much more of me. Everything from me should be
   even more desirable especially in comparison. We are so far away from this it seems, I don't know if I will
   ever trust enough to be able to perform that way again... It was always possible with you because I
   believed you desired it. I normally can't or won't do it that way with others because I don't believe they
   really want it. Now I don't believe you want it.
   1:49pm, Jan 8 - Unknown Caller: ?
   1:50pm, Jan 8 - Camila: Hi
   1:51pm, Jan 8 - Camila: What does your day look like tomorrow?
   1:52pm, Jan 8 - Camila: Everyone is asking me for help with daycare
   2:06pm, Jan 8 - Unknown Caller: Open for you mostly... Remember, coach summit keep the days open...
   You said no problem...
   2:14pm, Jan 8 - Unknown Caller: ?
   2:15pm, Jan 8 - Camila: I did. I was just wondering. If there was opportunity and need, I would have loved
   to make some moolah
   2:15pm, Jan 8 - Camila: I'll say no. No worries
   2:15pm, Jan 8 - Unknown Caller: If I know of any time I'll let you know...
   2:15pm, Jan 8 - Camila: Ok
   2:16pm, Jan 8 - Unknown Caller: Any thoughts or feelings on what I wrote?
   2:18pm, Jan 8 - Unknown Caller: Your taking a very long time to say anything and I only have limited text
   ability...
   2:19pm, Jan 8 - Camila: Sorry. I'm with a kid
   2:20pm, Jan 8 - Camila: I hear you but it is not accurate
   2:21pm, Jan 8 - Camila: They are two separate issues
   2:20pm, Jan 8 - Unknown Caller: So am I of sorts... Actually a few of them!
   2:21pm, Jan 8 - Camila: ?
   2:21pm, Jan 8 - Camila: Oh, kids!
   2:22pm, Jan 8 - Unknown Caller: How is it not accurate?
   2:31pm, Jan 8 - Camila: They are separate
   2:33pm, Jan 8 - Unknown Caller: Which are separate?
   2:34pm, Jan 8 - Camila: Yes, I need to fix and I want r out of my system but the attraction and desire
   have suffered because of things that have happened between us
   2:35pm, Jan 8 - Unknown Caller: But the things between us you can fix and didn't come from me... I
   should not suffer, nor should we...
   2:36pm, Jan 8 - Unknown Caller: I didn't change, you did
   2:36pm, Jan 8 - Unknown Caller: If you accept that you can fix wuickly
   2:36pm, Jan 8 - Unknown Caller: Quickly
   2:38pm, Jan 8 - Camila: They came from the both of us.
   2:38pm, Jan 8 - Camila: I'll fix
   2:39pm, Jan 8 - Unknown Caller: Better and more in cause if you know they came from you... The more
   from you the more at cause in your case...
   2:49pm, Jan 8 - Unknown Caller: Ideally you desperately want my fluids a medicine... Since its been 6
   months with minimal, there is a lot of irreversible damage... That should really bother you with your
   conscience and help you make things good and right quicker...
   2:49pm, Jan 8 - Unknown Caller: As
   2:50pm, Jan 8 - Camila: What's going on with your body right now?
   2:59pm, Jan 8 - Unknown Caller: Had deep chills and heart problems all last night... Slept for a little while
   this morning and woke up soaked in sweat.
   3:00pm, Jan 8 - Unknown Caller: My heart hurts for physical reasons and us...
   3:00pm, Jan 8 - Unknown Caller: At times like this I don't feel like I'm going to make it...
   3:02pm, Jan 8 - Camila: Sorry to hear that. I meant this moment. I got very nauseous, rapid heart beat,
   and Sharp pain down my arm
   3:02pm, Jan 8 - Camila: It seemed random
   3:03pm, Jan 8 - Unknown Caller: At 6 months if your not at g0, and all these physical sexual things
   resolved, I should start pulling away and making you a lower priority... I don't know how to change that... I
   am so sad we are at 6 months like this... I couldn't imagine this would ever happen... The worst of the




                                                                                             GX 301-R - 359
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 361 of 368 PageID #:
                                    15668


   worst...
   3:04pm, Jan 8 - Unknown Caller: Having extreme pain in the last 10 minutes...
   3:05pm, Jan 8 - Camila: Oh. That makes sense
   3:05pm, Jan 8 - Unknown Caller: I am so sad your ok with that or blah...
   3:06pm, Jan 8 - Camila: Not at all, love
   3:07pm, Jan 8 - Camila: I'm not ok with you being in pain. At all. But it makes me realize that we are still
   connected
   3:07pm, Jan 8 - Unknown Caller: I would so much prefer you cared and did something instead of sitting
   back like the past 6 months and it not get done... Desperation would be called for if you cared...
   3:07pm, Jan 8 - Camila: And want to use that for good
   3:07pm, Jan 8 - Unknown Caller: But you sound blah...
   3:10pm, Jan 8 - Camila: Please don't assume tgat
   3:10pm, Jan 8 - Camila: Assume I love you
   3:21pm, Jan 8 - Unknown Caller: The show it desperately
   3:21pm, Jan 8 - Unknown Caller: Then
   3:52pm, Jan 8 - Unknown Caller: ?
   3:53pm, Jan 8 - Unknown Caller: ???
   3:55pm, Jan 8 - Unknown Caller: It says you are online, yet you don't respond... Someone else is more
   important...
   4:00pm, Jan 8 - Unknown Caller: ðŸ˜ž
   4:01pm, Jan 8 - Camila: No
   4:22pm, Jan 8 - Unknown Caller: No?
   4:27pm, Jan 8 - Unknown Caller: Are you going to fix before I have to destroy?
   4:33pm, Jan 8 - Unknown Caller: What's your schedule and desires for tonight....
   4:36pm, Jan 8 - Camila: I want you
   4:37pm, Jan 8 - Camila: I have my class until 7:30ish and then I'm free
   4:37pm, Jan 8 - Camila: How about you?
   4:37pm, Jan 8 - Unknown Caller: Meetings, executive board at 8... Then...
   4:38pm, Jan 8 - Camila: Excellent
   4:38pm, Jan 8 - Camila: Do you still want me?
   4:38pm, Jan 8 - Camila: Do you still find me attractive?
   4:41pm, Jan 8 - Unknown Caller: I want you. You have always been the MOST attractive, sexy person in
   the world... No one comes close... I wish it were the same for you with me...
   4:42pm, Jan 8 - Unknown Caller: I wish you were still mine.
   4:43pm, Jan 8 - Camila: ðŸ˜”
   4:43pm, Jan 8 - Unknown Caller: Which means... ?
   4:44pm, Jan 8 - Camila: I'm sad
   4:44pm, Jan 8 - Camila: Of where we are at
   4:44pm, Jan 8 - Unknown Caller: Change it.
   4:45pm, Jan 8 - Camila: I will move us forward
   4:45pm, Jan 8 - Camila: Yes
   4:45pm, Jan 8 - Camila: That's what I mean
   4:45pm, Jan 8 - Unknown Caller: What about your attraction to me? Is there any?
   4:46pm, Jan 8 - Camila: It's getting.better in some ways, in others I am struggling.
   4:47pm, Jan 8 - Unknown Caller: It sounds like you're not attracted to me and never were...
   4:47pm, Jan 8 - Camila: Oh, honey
   4:47pm, Jan 8 - Camila: No no no
   4:47pm, Jan 8 - Camila: Not true
   4:48pm, Jan 8 - Unknown Caller: Then tell me what the deal is...
   5:01pm, Jan 8 - Camila: Just stuff I need to fix
   5:02pm, Jan 8 - Unknown Caller: Please explain?
   5:05pm, Jan 8 - Camila: Meaning stuff I need to work on
   5:06pm, Jan 8 - Unknown Caller: How does that relate to how you were or are attracted... I don't know
   even about the past... You need to tell me like I tell you...
   6:11pm, Jan 8 - Unknown Caller: These are questions I have I wish you would answer: how were you
   attracted to me? How are you attracted to me? How are (if) you attracted to r.? Why did you change it




                                                                                             GX 301-R - 360
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 362 of 368 PageID #:
                                    15669


   with me? Are you going to give me everything? I wish I didn't have to ask and you would freely express
   many of these things...
   6:33pm, Jan 8 - Camila: I will answer all your questions, I just can't text right now
   6:36pm, Jan 8 - Unknown Caller: Ok...
   8:13pm, Jan 8 - Unknown Caller: I feel you don't want me. I don't know if have attraction to r. Can you tell
   me that?
   8:14pm, Jan 8 - Camila: Where is this coming from?
   8:15pm, Jan 8 - Camila: No
   8:15pm, Jan 8 - Camila: He's too skinny
   8:18pm, Jan 8 - Unknown Caller: Not his penis. Is that the only factor to attraction to him?
   8:22pm, Jan 8 - Camila: What?!?
   8:37pm, Jan 8 - Unknown Caller: ?
   8:43pm, Jan 8 - Unknown Caller: ???
   8:44pm, Jan 8 - Camila: I just couldn't believe you had just mentioned his penis
   8:49pm, Jan 8 - Unknown Caller: I was trying to be shocking funny disturbing...
   8:50pm, Jan 8 - Camila: It was all except funny
   8:54pm, Jan 8 - Unknown Caller: I am very sad then. I was hoping you were in a better place. To say the
   reason why you are not attracted to someone is they are too skinny, in my book, can't be taken seriously
   (you mean if he gained weight he'd be attractive to you???). So, to emphasize the silliness I made an
   equally off comment. Should have been funny.
   8:57pm, Jan 8 - Camila: I understand what you were doing. But the mere mention of his penis makes it so
   I can't find it funny.
   What I wanted to communicate is that no, I'm not attracted to him
   9:10pm, Jan 8 - Unknown Caller: If it were for his penis we would be in a whole different world. So making
   skinniness the most important feature of attraction links them.
   9:11pm, Jan 8 - Camila: If it weren't...?
   9:12pm, Jan 8 - Unknown Caller: Yes.
   9:14pm, Jan 8 - Unknown Caller: Say something to me... I am hurting both physically and for us... In a
   time as dark as this, I long for the old us...
   9:15pm, Jan 8 - Unknown Caller: ?
   9:15pm, Jan 8 - Camila: I love you
   9:15pm, Jan 8 - Unknown Caller: Are you home for the night?
   9:16pm, Jan 8 - Camila: Yes
   9:16pm, Jan 8 - Unknown Caller: Is the reason you take so long to answer you are texting on other
   threads?
   9:17pm, Jan 8 - Camila: No
   9:17pm, Jan 8 - Unknown Caller: Why so long then?
   9:17pm, Jan 8 - Unknown Caller: And the answers so short?
   9:19pm, Jan 8 - Camila: Multitasking and don't always hear the ringtone
   9:19pm, Jan 8 - Unknown Caller: Do you want me later?
   9:21pm, Jan 8 - Unknown Caller: I wish I could have just 60 in the other world in your arms... I am so
   hurting...
   9:21pm, Jan 8 - Unknown Caller: Seconds
   9:21pm, Jan 8 - Camila: Why just 60?
   9:30pm, Jan 8 - Unknown Caller: Even just 60 seconds would mean the world to me
   9:31pm, Jan 8 - Camila: Awww
   11:18pm, Jan 8 - Unknown Caller: This is a hard day and I'm hurting so much... Why aren't you texting
   me? I feel like you don't care for me when I am most alone...
   11:18pm, Jan 8 - Unknown Caller: Are you home?
   11:21pm, Jan 8 - Unknown Caller: ???
   11:22pm, Jan 8 - Unknown Caller: ðŸ˜¢
   11:24pm, Jan 8 - Camila: Hard to text
   11:24pm, Jan 8 - Unknown Caller: Why? Are you home?
   11:25pm, Jan 8 - Camila: Not feeling good
   11:25pm, Jan 8 - Camila: Blacked out for a shile
   11:25pm, Jan 8 - Camila: Shaking




                                                                                            GX 301-R - 361
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 363 of 368 PageID #:
                                    15670


   11:25pm, Jan 8 - Unknown Caller: Are you home?
   11:25pm, Jan 8 - Camila: Yes
   11:25pm, Jan 8 - Unknown Caller: Can I get you anything?
   11:26pm, Jan 8 - Camila: I don't think so. Thank u
   11:27pm, Jan 8 - Camila: What's going on with u?
   11:27pm, Jan 8 - Unknown Caller: Sleep... I'll hopefully see you later! Feel better love!
   11:27pm, Jan 8 - Unknown Caller: Very sick too... But meetings
   11:27pm, Jan 8 - Camila: Really? Later when?
   11:27pm, Jan 8 - Unknown Caller: I can't text
   11:27pm, Jan 8 - Camila: Oh, love...
   11:28pm, Jan 8 - Camila: I'll try to feel better so I can be good for you
   11:28pm, Jan 8 - Unknown Caller: ðŸ˜•
   11:29pm, Jan 8 - Camila: ðŸ˜•, too
   8:01am, Jan 9 - Unknown Caller: I am speaking at 10, then I hope to see you afterward... Hope you are
   feeling better love!
   9:47am, Jan 9 - Camila: Oh
   9:47am, Jan 9 - Camila: Shit. I just had some unexpected time
   9:48am, Jan 9 - Camila: I just have something until 1 and then I'm completely yours
   9:48am, Jan 9 - Camila: Are you getting ready to speak?
   9:48am, Jan 9 - Camila: Good luck
   9:53am, Jan 9 - Unknown Caller: What until 1? I might not be available..
   9:57am, Jan 9 - Camila: Seriously?
   9:57am, Jan 9 - Unknown Caller: What????
   9:57am, Jan 9 - Camila: ?
   9:57am, Jan 9 - Unknown Caller: I thought you were free for me... I will be free maybe 11... I don't know
   about waiting till 1...
   9:58am, Jan 9 - Unknown Caller: Seriously what? What do you have until 1?
   9:59am, Jan 9 - Unknown Caller: ????
   10:00am, Jan 9 - Unknown Caller: Please answer...
   10:01am, Jan 9 - Unknown Caller: ?
   10:03am, Jan 9 - Unknown Caller: ???
   10:04am, Jan 9 - Camila: Ella
   10:05am, Jan 9 - Camila: You said to be available as much aa I can. I cleared everything else
   10:05am, Jan 9 - Camila: I moved her one hour earlier but didn't cancel her because I only have her once
   a week
   10:19am, Jan 9 - Camila: I am sorry. I just tried cancelling it but they were counting on me
   10:20am, Jan 9 - Camila: I am very sorry. I thought it wouldn't be a problem
   10:27am, Jan 9 - Unknown Caller: It's ok..
   10:27am, Jan 9 - Camila: I'll be done asap
   10:28am, Jan 9 - Camila: I am very sorry
   10:37am, Jan 9 - Unknown Caller: I'm about to go on... I love you!
   10:37am, Jan 9 - Camila: Good luck!
   10:37am, Jan 9 - Camila: I love you, too
   1:11pm, Jan 9 - Unknown Caller: I probably won't be free until 3 or later... I'll let you know...
   1:12pm, Jan 9 - Camila: Ok
   1:13pm, Jan 9 - Camila: I am so sorry
   1:13pm, Jan 9 - Unknown Caller: Can we speak for a few minutes on the phone?
   1:14pm, Jan 9 - Camila: Yes
   3:19pm, Jan 9 - Unknown Caller: Looks like I'm freeing up around 4:15...
   4:42pm, Jan 9 - Unknown Caller: Coming now
   4:43pm, Jan 9 - Camila: Ok
   6:29pm, Jan 9 - Unknown Caller: Text me when you want. I will be alone for the next half hour or so.
   6:34pm, Jan 9 - Camila: Okay
   6:54pm, Jan 9 - Camila: Hi
   6:54pm, Jan 9 - Camila: What time is vball?
   6:54pm, Jan 9 - Camila: Do you want me there?




                                                                                          GX 301-R - 362
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 364 of 368 PageID #:
                                    15671


   6:57pm, Jan 9 - Camila: Is it going to be full because of the coach summit?
   6:57pm, Jan 9 - Unknown Caller: Hi? It depends on you and how much you will be there for me.
   6:58pm, Jan 9 - Unknown Caller: I think it might be full yes.
   6:58pm, Jan 9 - Camila: I can be there and be there for you fully if you want
   6:58pm, Jan 9 - Unknown Caller: 9:30... Or later depending on platform0
   6:59pm, Jan 9 - Camila: There is plat 0 tonight??
   6:59pm, Jan 9 - Unknown Caller: Yes.
   6:59pm, Jan 9 - Unknown Caller: Do you want to be there fully for me?
   6:59pm, Jan 9 - Camila: Also, the boys tease me when I don't go to vball. They tell me I'm slacking
   7:00pm, Jan 9 - Unknown Caller: That's not a reason to be there in fact it takes away from the pureness
   of your intent.
   7:00pm, Jan 9 - Camila: I was trying to be silly. I am sorry
   7:01pm, Jan 9 - Unknown Caller: That's ok...
   7:01pm, Jan 9 - Unknown Caller: So, do you want to be there fully for me?
   7:03pm, Jan 9 - Camila: Yes
   7:04pm, Jan 9 - Unknown Caller: Then be there for me and only me fully.
   9:24pm, Jan 9 - Unknown Caller: Currently, volleyball is at 10:30...
   9:24pm, Jan 9 - Camila: Ok
   9:25pm, Jan 9 - Camila: How are you?
   9:25pm, Jan 9 - Unknown Caller: Very sad and in pain.
   9:26pm, Jan 9 - Camila: Why are you sad?
   9:26pm, Jan 9 - Unknown Caller: Us.
   10:26pm, Jan 9 - Unknown Caller: Volleyball won't happen until at least 11... Likely it will be moved until
   tomorrow
   10:27pm, Jan 9 - Camila: Oh wow
   10:27pm, Jan 9 - Camila: Ok
   10:27pm, Jan 9 - Camila: What's happening?
   10:27pm, Jan 9 - Unknown Caller: I'll let you know... What are you doing?
   10:27pm, Jan 9 - Camila: Rosie has her going away party tomorrow.
   10:28pm, Jan 9 - Camila: I was ready to go
   10:28pm, Jan 9 - Camila: Looking for fluffy
   10:29pm, Jan 9 - Camila: I wouldn't be able to join you guys tomorrow
   10:38pm, Jan 9 - Unknown Caller: Why? I assume you would if it were important to me... This time is also
   supposed to be ours...
   10:40pm, Jan 9 - Camila: Because I am helping Rosie plan her party
   10:40pm, Jan 9 - Camila: Who said we can't have this time
   10:41pm, Jan 9 - Camila: Is vball happening tonight or tomorrow?
   10:44pm, Jan 9 - Unknown Caller: Tonight. 11... I might drive... I'll let you know...
   10:45pm, Jan 9 - Camila: Ok. Where should I go? (Just in case you arr not driving)
   10:45pm, Jan 9 - Unknown Caller: Wherever is best...
   10:46pm, Jan 9 - Camila: Roger Wilcox. Over
   10:46pm, Jan 9 - Camila: ðŸ‘•
   10:55pm, Jan 9 - Unknown Caller: I'm driving
   10:56pm, Jan 9 - Camila: Nice!
   10:56pm, Jan 9 - Camila: When and where do you want me?
   10:57pm, Jan 9 - Unknown Caller: I'll swing by home
   10:57pm, Jan 9 - Unknown Caller: In a few minutes
   10:58pm, Jan 9 - Camila: Ok. I swung by Wilton to get the speakers
   10:59pm, Jan 9 - Camila: Meet you on the road?
   10:59pm, Jan 9 - Unknown Caller: Sure... Leaving in 1 minute
   11:00pm, Jan 9 - Camila: From where?
   11:00pm, Jan 9 - Unknown Caller: Flintlock
   11:00pm, Jan 9 - Camila: Ok. Walking your way
   2:22am, Jan 10 - Unknown Caller: I feel like you just lied to me. The way you closed the door, your tone
   of voice, the way you walked away. I don't know what to do.
   4:30am, Jan 10 - Unknown Caller: Tonight, you really needed to proactively and positively respond to my




                                                                                            GX 301-R - 363
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 365 of 368 PageID #:
                                    15672


   last text. A sincere apology was in order. I am deeply hurt and offended by your pride. It is very bad. I had
   hoped you would be the one to overcome it and reach a higher level of conscience and love. I am without
   options. I am going to give up unless you fix this.
   9:50am, Jan 10 - Unknown Caller: I'm scared of you.
   2:36pm, Jan 10 - Camila: You shouldn't be scared
   2:36pm, Jan 10 - Camila: I was very hurt but I do love you
   2:38pm, Jan 10 - Camila: Tell me what you need from me, love
   2:44pm, Jan 10 - Unknown Caller: The pride and anger gone, and to fix all these things including the past.
   I keep on trying to trust you and then you say things like you don't know me.
   2:46pm, Jan 10 - Camila: You don't have to see it my way but from my perspective you are very different.
   I do recognize that so.am I. I miss us
   2:53pm, Jan 10 - Unknown Caller: You can only have us if you recongize I have all the same virtues you
   always thought I had, but you strayed and haven't fixed and that might skew your perception until you
   reach g0. You need to find me more virtuous in every way. Only then will you not be angry and not us the
   excuse you font know me. You should know me and my virtue, if you only knew what I was really doing
   for you, you would cry and be so sorry you ever were angry or doubted me. I am very painfully doing the
   right thing.
   2:53pm, Jan 10 - Unknown Caller: Use... Don't
   2:57pm, Jan 10 - Unknown Caller: Maybe see you 3:25 or later
   2:57pm, Jan 10 - Unknown Caller: 3:15
   2:58pm, Jan 10 - Camila: I don't "use" I don't know you as an excuse. I am just trying to express that I feel
   very unsafe
   2:59pm, Jan 10 - Unknown Caller: You dont understand.
   3:20pm, Jan 10 - Unknown Caller: I walking from 21 towards you. Do you want to meet me?
   3:21pm, Jan 10 - Camila: Ok. I need to get dressed
   3:21pm, Jan 10 - Unknown Caller: I'll walk down plank...
   3:21pm, Jan 10 - Camila: Arr you coming through laps?
   3:22pm, Jan 10 - Camila: Which is plank?
   3:21pm, Jan 10 - Unknown Caller: Yes.
   3:22pm, Jan 10 - Camila: Ah.ok
   4:08pm, Jan 10 - Unknown Caller: It might be important for you to ask Rosie why Pam or myself were not
   invited?
   4:08pm, Jan 10 - Camila: I think that was a mistake
   4:09pm, Jan 10 - Camila: Did you just tell Pam????
   4:09pm, Jan 10 - Unknown Caller: ??? Haven't spoken to anyone. Why did you use the word"was"?
   4:11pm, Jan 10 - Camila: Because it will be corrected, therefore it is a "was"
   4:12pm, Jan 10 - Unknown Caller: Your thinking such a future changing suggestion is a mistake is
   disrespectful.
   4:13pm, Jan 10 - Camila: Whaaaaat?
   4:13pm, Jan 10 - Camila: How?
   4:14pm, Jan 10 - Camila: Hopefully this is just communication issue...
   4:14pm, Jan 10 - Unknown Caller: You have no idea the complexity of what I am forming.
   4:16pm, Jan 10 - Unknown Caller: Rosie's attitude towards you, me, and Pam is important. Your
   upholding me is vital... I always push for you in every situation independent of the Shit I get. You should
   treat me at least as well. I have refused to go to events unless you were invited.
   4:16pm, Jan 10 - Unknown Caller: But it's far more than those things.
   4:17pm, Jan 10 - Camila: I did uphold you
   4:17pm, Jan 10 - Unknown Caller: Rosie utilizes my time. Does she deserve it?
   4:17pm, Jan 10 - Camila: That's how the mistake was brought up in the first place
   4:17pm, Jan 10 - Unknown Caller: Why?
   4:17pm, Jan 10 - Camila: You are so quick to assume something negative
   4:19pm, Jan 10 - Unknown Caller: That's your assumption. I just assume you don't know the future as I
   do not how much I've put into Rosie and what her attitude towards that means. I also you do not
   understand some of the clique problems.
   4:19pm, Jan 10 - Unknown Caller: Nor
   4:21pm, Jan 10 - Unknown Caller: ?




                                                                                             GX 301-R - 364
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 366 of 368 PageID #:
                                    15673


   4:21pm, Jan 10 - Unknown Caller: Why?
   4:22pm, Jan 10 - Unknown Caller: Do you think it's a mistake?
   4:23pm, Jan 10 - Camila: We are really not understanding each other
   4:23pm, Jan 10 - Camila: It was a mistake in communication!
   4:23pm, Jan 10 - Camila: Let me finish
   4:24pm, Jan 10 - Camila: She gave me a list. You were not on it. She assumed I knew to invite you... I
   then asked her about it and she told me she didn't put it down because it was obvious
   4:25pm, Jan 10 - Unknown Caller: You might mention its an important gesture even if she assumes I
   won't come (assuming that's what she meant by obvious).
   4:26pm, Jan 10 - Camila: Ok.
   4:38pm, Jan 10 - Unknown Caller: Watch "4. The Great Gig In The Sky (Dark Side of the Mooâ€¦" on
   YouTube - 4. The Great Gig In The Sky (Dark Side of the Mooâ€¦: http://youtu.be/UqCEPytSFqU
   4:44pm, Jan 10 - Unknown Caller: ?
   4:45pm, Jan 10 - Camila: It JUST ended
   4:45pm, Jan 10 - Camila: You sent me a pretty long one. Be patient
   4:45pm, Jan 10 - Unknown Caller: I was listening with you
   4:45pm, Jan 10 - Camila: Nice
   4:50pm, Jan 10 - Unknown Caller: What did you think? If you surrender to her expression it can be quite
   moving... Especially near the end... Have you heard it before?
   4:51pm, Jan 10 - Camila: Yes, I have
   4:51pm, Jan 10 - Camila: I like it
   4:51pm, Jan 10 - Unknown Caller: Have you ever just suurendered to it and felt her?
   4:51pm, Jan 10 - Camila: No. I've always thought she was kinda crazy
   4:51pm, Jan 10 - Camila: I will try it
   4:52pm, Jan 10 - Camila: Off topic question: when does the coach summit end?
   4:52pm, Jan 10 - Unknown Caller: She's in despair, desperate, morning, sad etc...
   4:52pm, Jan 10 - Unknown Caller: Monday night
   4:52pm, Jan 10 - Camila: Darn
   4:52pm, Jan 10 - Camila: Ok
   4:52pm, Jan 10 - Unknown Caller: Why darn? Wanted more time with me?
   4:53pm, Jan 10 - Camila: Sure but there was also an open house for a flamenco studio
   4:53pm, Jan 10 - Camila: Wanted to go
   4:53pm, Jan 10 - Unknown Caller: When? Where?
   4:53pm, Jan 10 - Camila: NYC
   4:54pm, Jan 10 - Camila: I wanted to try out a class and come back
   4:54pm, Jan 10 - Unknown Caller: I'm listening to it again now...
   4:54pm, Jan 10 - Unknown Caller: Try to be with her each moment
   4:55pm, Jan 10 - Unknown Caller: I can help you with flamenco
   4:57pm, Jan 10 - Camila: How?
   4:58pm, Jan 10 - Unknown Caller: Decide what you want and I might be able to help you get it. For
   example, would you like to study directly with Sara Baras?
   6:18pm, Jan 10 - Camila: I am at startpoint. You just walked by me
   6:19pm, Jan 10 - Unknown Caller: Oh honey... I didn't see you! I was just trying to escape so trying not to
   notice people... Forgive me?
   6:20pm, Jan 10 - Camila: Of course
   6:44pm, Jan 10 - Unknown Caller: Leaving pretty soon
   7:12pm, Jan 10 - Camila: Did yiy leave?
   7:14pm, Jan 10 - Unknown Caller: Not yet but soon
   7:16pm, Jan 10 - Camila: Ok
   7:17pm, Jan 10 - Camila: Would it be possible to leave with you?
   7:19pm, Jan 10 - Unknown Caller: Find Pam or monkey
   7:19pm, Jan 10 - Camila: Ok
   7:24pm, Jan 10 - Unknown Caller: Monkey and I are in a fight... We just left but Pam is coming back for
   you be ready...
   7:25pm, Jan 10 - Camila: I found a rode
   7:25pm, Jan 10 - Camila: Ride




                                                                                            GX 301-R - 365
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 367 of 368 PageID #:
                                    15674


   7:25pm, Jan 10 - Camila: I'm almost back
   7:26pm, Jan 10 - Camila: I couldn't find you
   7:25pm, Jan 10 - Unknown Caller: Ok...
   7:26pm, Jan 10 - Camila: So many ppl
   7:26pm, Jan 10 - Camila: It was ceazy
   7:30pm, Jan 10 - Camila: Where are you now?
   7:35pm, Jan 10 - Unknown Caller: 21 about to go to Pam's then walk home. I need to finish an SOP thing
   which will only take a few minutes
   7:37pm, Jan 10 - Camila: Ok. Should I meet you?
   7:43pm, Jan 10 - Unknown Caller: Where are you?
   7:44pm, Jan 10 - Camila: I was dropped off at Wilton
   7:45pm, Jan 10 - Unknown Caller: Walk out now I can pick you up
   7:46pm, Jan 10 - Camila: Copy
   9:48pm, Jan 10 - Unknown Caller: How are things?
   10:01pm, Jan 10 - Camila: They are okay
   10:01pm, Jan 10 - Unknown Caller: Only ok? What's hardest?
   10:03pm, Jan 10 - Camila: Getting my head together
   10:03pm, Jan 10 - Camila: Still setting up
   10:03pm, Jan 10 - Camila: Shit. Forgot my charger
   10:03pm, Jan 10 - Camila: Losing power soon
   10:03pm, Jan 10 - Camila: <Media omitted>
   10:04pm, Jan 10 - Unknown Caller: About to start SOP high council meeting... When do you think you'll
   get out?
   10:04pm, Jan 10 - Unknown Caller: Don't forget us for a second...
   12:32am, Jan 11 - Unknown Caller: ?
   12:38am, Jan 11 - Camila: ?
   12:38am, Jan 11 - Camila: Hi
   12:38am, Jan 11 - Camila: Charging...
   12:38am, Jan 11 - Unknown Caller: You send me a picture of our texts?
   12:38am, Jan 11 - Unknown Caller: Sent
   12:38am, Jan 11 - Camila: It wasn't really of the texts. It was the battery symbol of phone about to die
   12:39am, Jan 11 - Unknown Caller: Ah! 3 questions: How are things? Any problems? When are you
   home?
   12:41am, Jan 11 - Camila: No problems. Things are ok. I'm home
   12:41am, Jan 11 - Unknown Caller: Do you want to see me tonight if possible? How late you up?
   12:41am, Jan 11 - Unknown Caller: When did you get home?
   12:45am, Jan 11 - Unknown Caller: ?
   12:45am, Jan 11 - Camila: Just now
   12:45am, Jan 11 - Unknown Caller: Sleeping when?
   12:45am, Jan 11 - Camila: Maybe 1-2 hourd
   12:46am, Jan 11 - Camila: What's your schedule?
   12:52am, Jan 11 - Unknown Caller: Want me?
   12:58am, Jan 11 - Unknown Caller: Not sure yet... So much going on... Probably free up in an hour or
   so... It's possible sooner...
   12:59am, Jan 11 - Camila: Please give me a heads up?
   12:59am, Jan 11 - Unknown Caller: Yes... How much lead time?
   1:00am, Jan 11 - Camila: 20 min?
   1:01am, Jan 11 - Unknown Caller: Ok... Text me when you go to sleep also...
   1:01am, Jan 11 - Camila: Ok
   1:01am, Jan 11 - Unknown Caller: Do you want me?
   1:02am, Jan 11 - Unknown Caller: It's taking you too long to answer
   1:02am, Jan 11 - Unknown Caller: ðŸ˜ž
   1:17am, Jan 11 - Camila: I'm working on it
   1:31am, Jan 11 - Unknown Caller: How short term?
   1:33am, Jan 11 - Camila: ?
   1:33am, Jan 11 - Camila: I'm sorry?




                                                                                         GX 301-R - 366
Case 1:18-cr-00204-NGG-VMS Document 914-1 Filed 08/27/20 Page 368 of 368 PageID #:
                                    15675


   1:35am, Jan 11 - Unknown Caller: You said working on it... For tonight? Tomorrow? Next week
   1:39am, Jan 11 - Camila: Oh. I meant in general. All of the above
   2:30am, Jan 11 - Unknown Caller: Are you up?
   2:32am, Jan 11 - Camila: <Media omitted>
   2:34am, Jan 11 - Unknown Caller: ðŸ˜„
   2:36am, Jan 11 - Camila: <Media omitted>
   2:39am, Jan 11 - Unknown Caller: Want me there in a little while or are you going to sleep?
   2:42am, Jan 11 - Camila: <Media omitted>
   2:43am, Jan 11 - Camila: Going to sleep soon but I'm still awake
   2:51am, Jan 11 - Unknown Caller: How late will you sleep? I'm partially judging if I should go in based on
   us...
   2:52am, Jan 11 - Unknown Caller: I'm free very soon for a little whilt...
   2:53am, Jan 11 - Camila: I'll likely sleep late
   2:53am, Jan 11 - Camila: But can wake anytime for you
   2:54am, Jan 11 - Unknown Caller: What do you want for now... For me to come over or you to sleep?
   2:55am, Jan 11 - Camila: I am very tired. Maybe tomorrow or later?
   2:56am, Jan 11 - Camila: What do you want?
   2:56am, Jan 11 - Unknown Caller: Ok... I have a lot of work but you are highest priority...
   2:56am, Jan 11 - Unknown Caller: I prefer to have you awake and frisky...
   2:57am, Jan 11 - Camila: I'm not too frisky right now...
   2:57am, Jan 11 - Unknown Caller: I know...
   2:58am, Jan 11 - Unknown Caller: I want you nice and awake and tight... Except for you throat... Sorry,
   just had to slip that in... So to speak...
   2:59am, Jan 11 - Unknown Caller: Any nice good night comment?
   1:32pm, Jan 11 - Unknown Caller: Can we meet 2:30?




                                                                                           GX 301-R - 367
